                        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 1 of 608


               1   GIBSON, DUNN & CRUTCHER LLP
                   RICHARD J. DOREN, SBN 124666
               2     rdoren@gibsondunn.com
                   MATTHEW A. HOFFMAN, SBN 227351
               3     mhoffman@gibsondunn.com
                   333 South Grand Avenue
               4   Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
               5   Facsimile: 213.229.7520
               6   WILLKIE FARR & GALLAGHER LLP
                   MITCHELL J. AUSLANDER (pro hac vice forthcoming)
               7     mauslander@willkie.com
                   CHRISTOPHER J. ST. JEANOS (pro hac vice forthcoming)
               8     cstjeanos@willkie.com
                   787 Seventh Avenue
               9   New York, NY 10019
                   Telephone: 212.728.8000
           10      Facsimile: 212.728.8100
           11      Attorneys for Plaintiffs AIU Insurance Company
                   and National Union Fire Insurance Company of
           12      Pittsburgh, PA
           13                                    UNITED STATES DISTRICT COURT

           14                                 NORTHERN DISTRICT OF CALIFORNIA

           15
                   AIU INSURANCE COMPANY and                        Case No. ___________________
           16      NATIONAL UNION FIRE INSURANCE
                   COMPANY OF PITTSBURGH, PA,                       COMPLAINT FOR DECLARATORY
           17                                                       JUDGMENT; DEMAND FOR JURY
                                        Plaintiffs,                 TRIAL
           18
                                 v.
           19
                   MCKESSON CORPORATION f/k/a
           20      MCKESSON HBOC, INC.
           21                           Defendant.
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                                               COMPLAINT FOR DECLARATORY JUDGMENT
                         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 2 of 608


               1           1.      By this Complaint for Declaratory Judgment (“Complaint”), Plaintiffs AIU Insurance
               2   Company (“AIU”) and National Union Fire Insurance Company of Pittsburgh, PA (“National Union”
               3   and, with AIU, “AIG”) seek a declaration that they are not obligated to defend or indemnify
               4   Defendant McKesson Corporation f/k/a McKesson HBOC, Inc. (“McKesson”) against lawsuits that
               5   seek to hold McKesson liable for its role in the opioids epidemic (the “Opioids Lawsuits”) under
               6   insurance policies issued by AIG to McKesson.
               7           2.      McKesson is a wholesale pharmaceutical distributor formerly headquartered in San
               8   Francisco, California. AIG issued commercial umbrella liability insurance policies to McKesson
               9   effective from July 1, 1999 to July 1, 2009 (collectively, the “Policies,” which are attached hereto as
           10      Exhibit 1).
           11              3.      This coverage dispute results from McKesson’s alleged misconduct in the distribution
           12      of opioids, which has subjected McKesson to Drug Enforcement Administration (“DEA”) and
           13      Department of Justice (“DOJ”) investigations, fines, and settlements and thousands of Opioids
           14      Lawsuits brought by cities, states, counties, municipalities, putative classes, and individuals. Many,
           15      but not all, of the Opioids Lawsuits have been consolidated in a multi-district litigation styled In re
           16      Nat’l Prescription Opiate Litig., No. 1:17-md-2804 (N.D. Ohio 2017) (the “MDL”).
           17              4.      Public sources reveal that McKesson has settled certain Opioids Lawsuits for tens of
           18      millions of dollars. It also has been publicly reported that McKesson is negotiating a large settlement
           19      of Opioids Lawsuits which, if finalized, could result in a multi-billion dollar payment by McKesson
           20      but not resolve all opioids-related litigation.
           21              5.      McKesson purportedly provided notice of the Opioids Lawsuits to primary, excess,
           22      and umbrella carriers that issued it policies from 1996 through 2018, including AIG.
           23              6.      Despite AIG’s requests, McKesson has not demonstrated that it has satisfied the self-
           24      insured retentions or limits underlying the Policies. Nor has McKesson provided information AIG
           25      has repeatedly requested to enable it to assess completely coverage for the Opioids Lawsuits.
           26              7.      Nevertheless, McKesson has demanded that AIG pay its fees and the costs of
           27      defending the Opioids Lawsuits and indemnify McKesson for the settlements it has agreed to pay or
           28      may reach in the future.

Gibson, Dunn &
                                                                  2
Crutcher LLP
                                                 COMPLAINT FOR DECLARATORY JUDGMENT
                         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 3 of 608


               1          8.      AIG has denied McKesson’s claims for coverage for several reasons, including, but
               2   not limited to: (1) the Policies have not been triggered because McKesson has not established that it
               3   exhausted or satisfied the self-insured retentions or limits underlying the Policies, which is a
               4   condition to coverage; (2) notwithstanding repeated requests, McKesson failed to provide AIG with
               5   sufficient information about the Opioids Lawsuits for AIG to evaluate fully coverage therefor; (3) the
               6   Opioids Lawsuits do not stem from an accident, and therefore, under California law, there was no
               7   Occurrence; (4) the plaintiffs in the Opioids Lawsuits do not seek recovery for damages because of
               8   bodily injury; (5) McKesson cannot show that plaintiffs’ damages in the Opioids Lawsuits were
               9   caused by bodily injuries that occurred during the respective policy periods; (6) McKesson had
           10      knowledge of bodily injury prior to the policy periods; and (7) McKesson expected or intended
           11      bodily injury to occur.
           12             9.      Accordingly, AIG seeks a declaration that it has no duty to defend or indemnify
           13      McKesson in any of the Opioids Lawsuits.
           14             10.     There is presently an actual, ripe, and justiciable controversy regarding coverage under
           15      the Policies. If a declaratory judgment is not granted, AIG may suffer real and immediate harm.
           16                                                  THE PARTIES
           17             11.     Plaintiff AIU is a New York corporation with its principal place of business in New
           18      York, New York. AIU is an insurance company licensed by the State of California to sell insurance
           19      policies in California. AIU sold insurance policies to McKesson or its predecessor that covered risks
           20      in California and elsewhere.
           21             12.     Plaintiff National Union is a Pennsylvania corporation with its principal place of
           22      business in New York, New York. National Union is an insurance company licensed by the State of
           23      California to sell insurance policies in California. National Union sold insurance policies to
           24      McKesson or its predecessor that covered risks in California and elsewhere.
           25             13.     On information and belief, Defendant McKesson is a Delaware corporation with its
           26      principal place of business in Las Colinas, Texas.
           27

           28

Gibson, Dunn &
                                                                   3
Crutcher LLP
                                                  COMPLAINT FOR DECLARATORY JUDGMENT
                         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 4 of 608


               1                                       JURISDICTION AND VENUE
               2          14.     This Court has personal jurisdiction over McKesson pursuant to California Code of
               3   Civil Procedure § 410.10 because McKesson maintains offices, does business, has committed acts or
               4   omissions, and/or has caused effects in California with respect to one or more causes of action arising
               5   from these acts, omissions, and/or effects. The Policies were delivered to McKesson at its then
               6   principal place of business in California.
               7          15.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as there is
               8   complete diversity between the parties and the amount in controversy of the object of the litigation,
               9   the amount McKesson has demanded under the Policies, is more than $75,000.
           10             16.     Venue is proper under 28 U.S.C. § 1391(b) as a substantial part of the events giving
           11      rise to the claim, including the entering into and delivery of the Policies, took place in this District,
           12      and McKesson resides in this District.
           13                                           FACTUAL ALLEGATIONS
           14             17.     McKesson is one of the nation’s largest wholesale distributors of prescription opioids.
           15      Even as the devastating impact of the opioids epidemic became apparent, McKesson is alleged to
           16      have distributed opioids in quantities that demonstrated to McKesson that diversion was certain to
           17      occur. McKesson also allegedly developed and maintained diversion prevention policies that were
           18      purposefully ineffective.
           19             18.     McKesson’s alleged misconduct in the distribution of opioids has subjected McKesson
           20      to DEA and DOJ investigations, fines, and settlements. In addition, since 2016, more than 3,000
           21      state and local governments in the United States have filed lawsuits against McKesson.
           22             19.     The Opioids Lawsuits seek to hold McKesson liable for intentionally disregarding its
           23      obligations imposed by applicable law and settlements with the government to prevent and report
           24      diversion of opioids.
           25      The DEA Investigations
           26             20.     In 2005, the DEA Office of Diversion Control launched its “Distributor Initiative,” an
           27      effort to remind drug wholesalers of their legal responsibilities given the severity of the country’s
           28      prescription drug diversion problem.

Gibson, Dunn &
                                                                  4
Crutcher LLP
                                                 COMPLAINT FOR DECLARATORY JUDGMENT
                         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 5 of 608


               1          21.     In 2005 and 2006, DEA officials met with and warned McKesson about excessive
               2   sales of its products to pharmacies filling illegal online prescriptions. In addition, in 2006 and 2007,
               3   as part of its efforts to combat this problem, the DEA sent three separate letters reminding McKesson
               4   of its obligations to ensure pharmacies and dispensers receiving their products were aboveboard and
               5   to report and refrain from shipping suspicious orders.
               6          22.     According to the DEA and DOJ, McKesson flouted these warnings and continued to
               7   distribute opioids without regard for its obligations to monitor, report, and refrain from shipping
               8   suspicious orders. The DOJ alleged that, from 2005-2007, McKesson violated the Controlled
               9   Substances Act (“CSA”) by failing “to report to DEA suspicious sales of controlled substance
           10      pharmaceuticals it made to pharmacies that filled orders from illegal ‘internet pharmacies’ that sell
           11      drugs online to customers who do not have a legal prescription” and “fail[ing] to report suspicious
           12      orders of controlled substances that it received from other pharmacies and clinics even though the
           13      orders were unusually large.”
           14             23.     In 2008, McKesson reached a settlement with the DEA and DOJ arising from, among
           15      other issues, McKesson’s claimed failure to report suspicious orders to the DEA. McKesson agreed
           16      to “maintain a compliance program designed to detect and prevent diversion of controlled substances
           17      as required under the CSA and applicable DEA regulations” and to “pay civil penalties … in the
           18      amount of $13,250,000.00 in settlement of claims or potential claims made by the United States of
           19      America.”
           20             24.     In 2014, the DEA and DOJ informed McKesson that they were once again
           21      investigating McKesson’s alleged failure to monitor, report, and/or refrain from shipping suspicious
           22      orders. The ensuing three-year investigation ultimately encompassed twelve McKesson distribution
           23      centers in eleven states. In 2017, McKesson reached a settlement with the DOJ and DEA to resolve
           24      all claims revealed by the investigation (the “2017 Settlement”). McKesson admitted that, “at
           25      various times [from January 1, 2009 through January 6, 2017], it did not identify or report to DEA
           26      certain orders placed by certain pharmacies which should have been detected by McKesson as
           27      suspicious based on the guidance contained in the DEA letters about requirements set forth in [the
           28      CSA].” McKesson agreed to pay a $150 million civil penalty, “suspend sales of controlled

Gibson, Dunn &
                                                                 5
Crutcher LLP
                                                COMPLAINT FOR DECLARATORY JUDGMENT
                         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 6 of 608


               1   substances from distribution centers in Colorado, Ohio, Michigan, and Florida for multiple years,”
               2   and adhere to “new and enhanced compliance obligations [imposed] on McKesson’s distribution
               3   systems.”
               4          25.     Upon information and belief, McKesson implemented a new program to detect and
               5   prevent diversion of controlled substances as required under the CSA and applicable DEA regulations
               6   in response to or in connection with the 2017 Settlement.
               7   The West Virginia Action
               8          26.     On January 21, 2016, the State of West Virginia filed an amended complaint against
               9   McKesson in an action styled West Virginia v. McKesson Corp., Civ. No. 16-C-1 (Cir. Ct. W. Va.
           10      2016) (the “West Virginia Action”).
           11             27.     The amended complaint in the West Virginia Action contained a myriad of allegations
           12      regarding misconduct by McKesson, including claims that McKesson shipped vast quantities of
           13      opioids into West Virginia including the shipment of over 5.6 million doses of Hydrocodone and
           14      Oxycodone to a community with an adult population of around 21,000. Plaintiffs in the West
           15      Virginia Action alleged that West Virginia “expended substantial amounts of money annually that it
           16      would not have otherwise expended on numerous services through various agencies, including, but
           17      not limited to: increased law enforcement, prosecutors and prosecutions, courts and court personnel,
           18      public defender services, corrections and correctional facilities, probation and parole, public welfare
           19      and service agencies, healthcare and medical services and drug abuse education.”
           20             28.     The West Virginia plaintiffs sought various forms of relief, including a permanent
           21      injunction against McKesson enjoining it from further violations of state and federal laws regarding
           22      controlled substances, damages, including punitive damages, and attorney’s fees and costs.
           23             29.     McKesson notified AIG of the West Virginia Action on February 8, 2016 (the “Initial
           24      Notice Letter”). The Initial Notice Letter referenced three National Union policies in effect from July
           25      1, 2006 to July 1, 2009 (the “2006-2009 Policies”) but did not identify any earlier policies.
           26             30.     On March 24, 2016, AIG sent McKesson its coverage position letter. The letter asked
           27      McKesson to identify any other policies under which it asserted a right to coverage. McKesson did
           28      not respond to AIG’s inquiry.

Gibson, Dunn &
                                                                 6
Crutcher LLP
                                                COMPLAINT FOR DECLARATORY JUDGMENT
                         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 7 of 608


               1          31.     On March 25, 2016, McKesson demanded that AIG consent to and fund a settlement
               2   of the West Virginia Action. In response, AIG advised McKesson that it lacked sufficient
               3   information to consent to McKesson’s request because of McKesson’s failure to furnish important
               4   information it was required to provide under the terms of the 2006-2009 Policies and McKesson’s
               5   failure to respond adequately to information requests from AIG contained in prior correspondence.
               6          32.     On May 2, 2019, McKesson settled the West Virginia Action for $37 million.
               7   The MDL
               8          33.     Thousands of the Opioids Lawsuits brought by cities, states, counties, and
               9   municipalities against manufacturers, distributors, and retailers of opioids, filed beginning in 2016,
           10      have been consolidated for pre-trial proceedings in an MDL in the Northern District of Ohio.
           11             34.     Among those cases are County of Summit, Ohio et al. v. Purdue Pharma et al., No. 18-
           12      op-45090 (N.D. Ohio 2018) (the “Summit County Action”) and County of Cuyahoga, Ohio et al. v.
           13      Purdue Pharma et al., No. 17-op-45004 (N.D. Ohio 2017) (the “Cuyahoga County Action”). The
           14      Summit County and Cuyahoga County Actions were designated as “Track One” bellwether lawsuits
           15      in the MDL and were scheduled for trial in October 2019.
           16             35.     The Track One complaints, like many others, accused McKesson of misconduct,
           17      including, but not limited to, refusing to identify, investigate, prevent, and report suspicious orders of
           18      opioids, deliberately failing to abide by the CSA and other applicable laws even after agreeing to do
           19      so in its settlement with the DEA, failing to conduct due diligence of its customers, fraudulently
           20      increasing quotas that governed the manufacture and distribution of opioids, and ignoring clear
           21      evidence of diversion.
           22             36.     The complaints sought abatement, injunctive relief, equitable relief such as
           23      disgorgement or restitution, damages, including punitive damages, and attorney’s fees.
           24             37.     McKesson provided AIG with notice of the Track One complaints and thousands of
           25      additional Opioids Lawsuits under the 2006-2009 Policies. On October 19, 2018, AIG sent
           26      McKesson an updated coverage position letter. The letter reserved AIG’s rights to deny coverage on
           27      a number of grounds under the 2006-2009 Policies. Once again, AIG inquired if McKesson sought
           28      coverage under any other policies, and once again McKesson did not identify any such policies.

Gibson, Dunn &
                                                                  7
Crutcher LLP
                                                 COMPLAINT FOR DECLARATORY JUDGMENT
                         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 8 of 608


               1           38.     On August 6, 2019, McKesson asserted for the first time that it was seeking coverage
               2   not only under the 2006-2009 Policies, but under all umbrella policies issued by AIG from 1999-
               3   2009, including the 1999-2001 AIU policies and the 2001-2006 National Union policies.
               4           39.     On October 21, 2019, at the start of the Track One trial, McKesson, along with two
               5   other distributors, settled the Summit County and Cuyahoga County Actions for a total of $215
               6   million.
               7           40.     McKesson requested that AIG consent to its settlement of the Summit County and
               8   Cuyahoga County Actions. AIG informed McKesson that it did not have sufficient information to
               9   consent because McKesson had not supplied AIG with sufficient information to evaluate the
           10      settlement and failed to respond adequately to AIG’s requests for information.
           11      Potential Global Settlement
           12              41.     According to press reports, McKesson and other distributors have attempted to
           13      negotiate a settlement of the Opioids Lawsuits which, if finalized, would require McKesson to pay
           14      billions of dollars.
           15              42.     McKesson requested that AIG consent to a non-final global settlement with certain
           16      cities, states, counties, and municipalities. AIG informed McKesson that it did not have sufficient
           17      information to consent, including which Opioids Lawsuits currently pending against McKesson
           18      would be resolved as part of a “global” settlement.
           19              43.     McKesson has not responded adequately to AIG’s repeated requests for information,
           20      including, but not limited to, requests in letters and emails dated March 24, 2016, June 13, 2018,
           21      October 19, 2018, November 7, 2018, February 22, 2019, March 27, 2019, May 28, 2019, July 12,
           22      2019, September 6, 2019, September 9, 2019, November 7, 2019, April 24, 2020, August 27, 2020,
           23      and September 23, 2020, thereby violating the terms of the Policies and impeding AIG’s ability to
           24      assess the Opioids Lawsuits and coverage therefor.
           25      The AIU and National Union Policies
           26              44.     On information and belief, McKesson appears to seek coverage under the 1999-2000
           27      and 2000-2001 AIU policies (Policy Nos. 3463988 and 7401021, respectively) and the 2001-2002,
           28      2002-2003, 2003-2004, 2004-2005, 2005-2006, 2006-2007, 2007-2008, and 2008-2009 National

Gibson, Dunn &
                                                                  8
Crutcher LLP
                                                 COMPLAINT FOR DECLARATORY JUDGMENT
                            Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 9 of 608


               1   Union policies (Policy Nos. 8713546, 2131289, 2860255, 2978146, 4484776, 4485490, 9835034,
               2   5443284, respectively).
               3             45.   Subject to their other terms and conditions, the Policies generally afford coverage for
               4   damages because of Bodily Injury caused by an Occurrence, for amounts in excess of the Retained
               5   Limit.
               6             46.   The Policies do not afford coverage for Bodily Injury of which the insured had
               7   knowledge prior to the applicable policy period.
               8             47.   Bodily Injury that was “expected or intended from the standpoint of the Insured” is
               9   excluded under the Policies.
           10                48.   Coverage is precluded under the Policies because, among other reasons:
           11                •     McKesson has failed to demonstrate that it has exhausted the self-insured retentions
           12                      and limits of its underlying policies, which is a condition to coverage;
           13                •     McKesson has failed to provide AIG with sufficient information to allow AIG to
           14                      evaluate fully McKesson’s request for coverage for its defense costs, the West
           15                      Virginia Action, and the Opioids Lawsuits, in violation of the terms of the Policies;
           16                •     The Opioids Lawsuits allege non-accidental conduct and, therefore, do not stem from
           17                      an Occurrence under California law;
           18                •     The plaintiffs in the Opioids Lawsuits do not seek recovery for damages because of
           19                      Bodily Injury;
           20                •     McKesson cannot show that plaintiffs’ damages in the Opioids Lawsuits were caused
           21                      by Bodily Injuries that occurred during the respective policy periods;
           22                •     McKesson had knowledge of Bodily Injury prior to each applicable policy period; and
           23                •     McKesson expected or intended Bodily Injury to occur.
           24                                                     COUNT I:
           25                           For A Declaration That AIU And National Union Are Not
           26                              Obligated To Defend McKesson Under The Policies
           27                49.   AIG reasserts and incorporates herein each of the allegations set forth in paragraphs 1-
           28      48 above.

Gibson, Dunn &
                                                                   9
Crutcher LLP
                                                  COMPLAINT FOR DECLARATORY JUDGMENT
                        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 10 of 608


               1          50.     McKesson has asserted that it is entitled to a defense of the West Virginia and Opioids
               2   Lawsuits under the Policies. AIG disputes any such right to a defense. This dispute constitutes an
               3   actual, ripe, and justiciable controversy between the parties.
               4          51.     AIG seeks a declaration that under the terms, conditions, and exclusions of the
               5   Policies, as well as applicable law, AIG has no duty to defend McKesson with regard to the West
               6   Virginia Action or Opioids Lawsuits.
               7          52.     On Count I of the Complaint, AIG is entitled to a judgment declaring that the Policies
               8   do not obligate AIU or National Union to defend McKesson.
               9                                                 COUNT II:
           10                          For A Declaration That AIU And National Union Are Not
           11                            Obligated To Indemnify McKesson Under The Policies
           12             53.     AIG reasserts and incorporates herein each of the allegations set forth in paragraphs 1-
           13      52 above.
           14             54.     McKesson has asserted that it is entitled to indemnity in connection with the West
           15      Virginia Action and Opioids Lawsuits under the Policies. AIG disputes any such right to indemnity.
           16      This dispute constitutes an actual, ripe and justiciable controversy between the parties.
           17             55.     AIG seeks a declaration that under the terms, conditions, and exclusions of the
           18      Policies, as well as applicable law, McKesson is not entitled to indemnity for the West Virginia
           19      Action or the Opioids Lawsuits.
           20             56.     On Count II of the Complaint, AIG is entitled to a judgment declaring that the Policies
           21      do not obligate AIU or National Union to indemnify McKesson.
           22                                             PRAYER FOR RELIEF
           23             WHEREFORE, AIG respectfully prays judgment against Defendant McKesson as follows:
           24             (1)     Declaring that the Policies do not obligate AIU or National Union to defend
           25                     McKesson in the Opioids Lawsuits;
           26             (2)     Declaring that the Policies do not obligate AIU or National Union to indemnify
           27                     McKesson for liability or settlements in the West Virginia and Opioids Lawsuits; and
           28

Gibson, Dunn &
                                                                 10
Crutcher LLP
                                                COMPLAINT FOR DECLARATORY JUDGMENT
                        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 11 of 608


               1         (4)     Granting to AIU and National Union such other and further relief as this Court may
               2                 deem to be just and appropriate under the circumstances.
               3                                             JURY DEMAND
               4         Plaintiffs demand a trial by jury on all triable issues.
               5

               6   Dated: October 23, 2020                               /s/ Richard J. Doren
                                                                         Richard J. Doren
               7                                                         Matthew A. Hoffman
                                                                         GIBSON, DUNN & CRUTCHER LLP
               8                                                         333 South Grand Avenue
                                                                         Los Angeles, CA 90071
               9                                                         Tel: (213) 229-7038
                                                                         Fax: (213) 229-6038
           10
                                                                         Mitchell J. Auslander (pro hac vice forthcoming)
           11                                                            Christopher J. St. Jeanos (pro hac vice
                                                                         forthcoming)
           12                                                            WILLKIE FARR & GALLAGHER LLP
                                                                         787 Seventh Avenue
           13                                                            New York, NY 10019
                                                                         Tel: (212) 728-8000
           14                                                            Fax: (212) 728-8100
           15
                                                                         Attorneys for Plaintiffs AIU Insurance Company
           16                                                            and National Union Fire Insurance Company of
                                                                         Pittsburgh, PA
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                11
Crutcher LLP
                                               COMPLAINT FOR DECLARATORY JUDGMENT
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 12 of 608




 EXHIBIT 1
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 13 of 608




   Date:   07/16/99                                      Policy Number:   346-39-88




               Underwriter Name:         JAMES F. SPIEGEL

               Underwriter Region:       NEW YORK

               Underwriter Branch:       NEW YORK

               Underwriter Telephone:   (212) 770-7000   EXT:   2689




              COPY




   EPS TRACKING-ID:     0034639883799410



FormMaker Software, Inc.
                      Archive   Copy
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 14 of 608


                             COMMERCIAL UMBRELLA DECLARATIONS

                                           AIU Insurance Company
                                                      70 Pine Street
                                                    New York, NY 10270
                                                       212-770-7000

POLICY NUMBER:          BE        346-39-88.                                            RENEWAL OF:     BE   NEW

PRODUCER NAME:         MARSH & MCLENNAN GLOBAL BROKIN

ADDRESS:              1166 AVE OF AMERICAS
                      41ST. FLR.
                      NEW YORK             NY            10036

ITEM 1.        NAMED INSURED:        MCKESSON CORPORATION (DELAWARE
               ADDRESS:           1 POST ST STE 3275
                                  SAN FRANCISCO                CA 94104-0000

ITEM 2.        POLICY PERIOD: FROM: July 01, 1999          TO: July 01, 2000      AT
               12:01 A.M. STANDARD TIME AT THE ADDRESS OF THE NAMED INSURED SHOWN ABOVE.

ITEM 3.        LIMITS OF INSURANCE:

               The Limits of Insurance, subject to all the terms of this policy, are:

               A.         $20,000,000               Each Occurrence

               B.         $20,000,000               General Aggregate (in accordance with Section III,
                                                    Limits of Insurance)

               C.         $20,000,000               Products-Completed Operations Aggregate (in
                                                    accordance with Section III, Limits of Insurance)

               D.                                   Self Insured Retention


ITEM 4.        PREMIUM COMPUTATION

               ESTIMATED                    RATE/                   ADVANCE                       MINIMUM
               EXPOSURE                     PER                     PREMIUM                       PREMIUM
               N/A                          FLAT                    $250,000                      $250,000


ITEM 5.        ENDORSEMENTS ATTACHED:               SEE ATTACHED SCHEDULE




COUNTERSIGNED ________                                              BY ____________________
               DATE                                                      AUTHORIZED REPRESENTATIVE

60555 (6/94)




                         Archive Copy
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 15 of 608



                                           AIU Insurance Company

                                   Commercial Umbrella Policy Form

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
is and is not covered.

Throughout this policy, the words "you" and "your" refer to the Named Insured as defined in Insuring Agreement IV,
Definitions. The words "we", "us" and "our" refer to the Company providing this insurance. The word "Insured"
means any person or organization qualifying as such in Insuring Agreement IV, Definitions.

In consideration of the payment of the premium and in reliance upon the statements in the Declarations we agree with
you to provide coverage as follows:

                                                  Insuring Agreements

I.    Coverage

      We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes
      legally obligated to pay by reason of liability imposed by law or assumed by the Insured under an Insured
      Contract because of Bodily Injury, Property Damage, Personal Injury or Advertising Injury that takes
      place during the Policy Period and is caused by an Occurrence happening anywhere in the world. The amount
      we will pay for damages is limited as described in Insuring Agreement III, Limits of Insurance.

      If we are prevented by law or statute from paying on behalf of the Insured, then we will, where permitted by law
      or statute, indemnify the Insured for those sums in excess of the Retained Limit.

II.   Defense

      A.       We shall have the right and duty to defend any claim or suit seeking damages covered by the terms and
               conditions of this policy when:

               1.     The applicable Limits of Insurance of the underlying policies listed in the Schedule of Underlying
                      Insurance and the Limits of Insurance of any other underlying insurance providing coverage to the
                      Insured have been exhausted by payment of claims to which this policy applies; or

               2.     Damages are sought for Bodily Injury, Property Damage, Personal Injury or Advertising
                      Injury covered by this policy but not covered by any underlying insurance listed in the Schedule
                      of Underlying Insurance or any other underlying insurance providing coverage to the Insured.

      B.       When we assume the defense of any claim or suit:

               1.     We will defend any suit against the Insured seeking damages on account of Bodily Injury,
                      Property Damage, Personal Injury or Advertising Injury even if such suit is groundless, false
                      or fraudulent, but we have the right to investigate, defend and settle the claim as we deem
                      expedient.

               2.     We will pay the following, to the extent that they are not included in the underlying policies listed
                      in the Schedule of Underlying Insurance or in any other insurance providing coverage to the
                      Insured:

                      a.    premiums on bonds to release attachments for amounts not exceeding our Limits of
                            Insurance, but we are not obligated to apply for or furnish any such bond;

                      b.    premiums on appeal bonds required by law to appeal any claim or suit we defend, but we
                            are not obligated to apply for or furnish any such bond;

                      c.    all costs taxed against the Insured in any claim or suit we defend;

                           Archive Copy                     (1)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 16 of 608


                      d.    pre-judgment interest awarded against the Insured on that part of the judgment we pay.
                            If we make an offer to pay the applicable Limit of Insurance, we will not pay any
                            pre-judgment interest based on that period of time after the offer;

                      e.    all interest that accrues after entry of judgment and before we have paid, offered to pay or
                            deposited in court the part of the judgment that is within our applicable Limit of Insurance;

                      f.    the Insured's expenses incurred at our request.

               We will not defend any suit or claim after our applicable Limits of Insurance have been exhausted by
               payment of judgments or settlements.

               All expenses we incur in the defense of any suit or claim are in addition to our Limits of Insurance

       C.      In all other instances except A. above, we will not be obligated to assume charge of the investigation,
               settlement or defense of any claim made, suit brought or proceeding instituted against the Insured.
               We will, however, have the right and shall be given the opportunity to participate in the defense and trial
               of any claims, suits or proceedings relative to any Occurrence which, in our opinion, may create liability
               on our part under the terms of this policy. If we exercise such right, we will do so at our own expense.

III.   Limits of Insurance

       A.      The Limits of Insurance shown in Item 3 of the Declarations and the rules below state the most we will
               pay regardless of the number of:

               1.     Insureds;

               2.     Claims made or suits brought; or

               3.     Persons or organizations making claims or bringing suits.

       B.      The General Aggregate Limit is the most we will pay for all damages covered under Insuring Agreement
               I except:

               1.     Damages included in the Products-Completed Operations Hazard; and

               2.     Coverages included in the policies listed in the Schedule of Underlying Insurance to which no
                      underlying aggregate limit applies.

       C.      The Products-Completed Operations Aggregate Limit is the most we will pay for all damages included in
               the Products-Completed Operations Hazard.

       D.      Subject to B. and C. above, whichever applies, the Each Occurrence Limit is the most we will pay for the
               sum of damages covered under Insuring Agreement I because of all Bodily Injury, Property Damage,
               Personal Injury and Advertising Injury arising out of any one Occurrence.

               If the applicable limits of insurance of the policies listed in the Schedule of Underlying Insurance or of
               other insurance providing coverage to the Insured are reduced or exhausted by payment of one or more
               claims that would be insured by our policy we will:

               1.     In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

               2.     In the event of exhaustion of the underlying limits of insurance, continue in force as underlying
                      insurance.
               The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
               remaining period of less than 12 months, starting with the beginning of the policy period shown in the
               Declarations, unless the policy period is extended after issuance for an additional period of less than 12
               months. In that case, the additional period will be deemed part of the last preceding period for puposes
               of determining the Limits of Insurance.



                           Archive Copy                     (2)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 17 of 608


      E.       Retained Limit

               We will be liable only for that portion of damages in excess of the Insured's Retained Limit which is
               defined as the greater of either:

               1.     The total of the applicable limits of the underlying policies listed in the Schedule of Underlying
                      Insurance and the applicable limits of any other underlying insurance providing coverage to the
                      Insured; or

               2.     The amount stated in the Declarations as Self Insured Retention as a result of any one
                      Occurrence not covered by the underlying policies listed in the Schedule of Underlying Insurance
                      nor by any other underlying insurance providing coverage to the Insured;

               and then up to an amount not exceeding the Each Occurrence Limit as stated in the Declarations.

IV.   Definitions

      A.       Advertising Injury means injury arising solely out of your advertising activities as a result of one or more
               of the following offenses:

               1.     Oral or written publication of material that slanders or libels a person or organization or disparages
                      a person's or organization's goods, products or services;

               2.     Oral or written publication of material that violates a person's right of privacy;

               3.     Misappropriation of advertising ideas or style of doing business; or

               4.     Infringement of copyright, title or slogan.

      B.       Auto means a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any
               attached machinery or equipment. But auto does not include mobile equipment.

      C.       Bodily Injury means bodily injury, sickness, disability or disease. Bodily Injury shall also mean mental
               injury, mental anguish, humiliation, shock or death if directly resulting from bodily injury, sickness,
               disability or disease.

      D.       Impaired Property means tangible property, other than Your Product or Your Work, that cannot be
               used or is less useful because:

               1.     It incorporates Your Product or Your Work that is known or thought to be defective, deficient,
                      inadequate or dangerous; or

               2.     You have failed to fulfill the terms of a contract or agreement;

               if such property can be restored to use by:

               1.     The repair, replacement, adjustment or removal of Your Product or Your Work; or

               2.     Your fulfilling the terms of the contract or agreement.

      E.       Insured means each of the following, to the extent set forth:

               1.     The Named Insured, meaning:

                      a.     any person or organization listed in Item 1 of the Declarations, and any company that is
                             your subsidiary as of the effective date of this policy and any company you own or control
                             as of the effective date of this policy; and

                      b.     any organization newly acquired, controlled or formed by you during the policy period but
                             only:

                           Archive Copy                      (3)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 18 of 608


                            1)     as respects Occurrences taking place after you acquire, take control or form such
                                   organization;

                            2)     if such organization is included under the coverage provided by the policies listed in
                                   the Schedule of Underlying Insurance; and

                            3)     if you give us prompt notice after you acquire, take control or form such
                                   organization.

                            We may make an additional premium charge for any additional organizations you acquire,
                            form or take control of during the period of this policy.

      2.       If you are an individual, you and your spouse, but only with respect to the conduct of a business of which
               you are the sole owner.

      3.       If you are a partnership or joint venture, the partners or members and their spouses but only as respects
               the conduct of your business.

               No person or organization is an Insured with respect to the conduct of any current or past partnership
               or joint venture that is not shown as a Named Insured in the Declarations.

      4.       Any person or organization, other than the Named Insured, included as an additional insured in the
               policies listed in the Schedule of Underlying Insurance but not for broader coverage than is available to
               such person or organization under such underlying policies.

      5.       Any of your partners, executive officers, directors, stockholders or employees but only while acting within
               their duties.

               However, the coverage granted by this provision 5. does not apply to the ownership, maintenance, use,
               loading or unloading of any autos, aircraft or watercraft unless such coverage is included under the
               policies listed in the Schedule of Underlying Insurance and then for no broader coverage than is provided
               under such underlying policies.

      6.       Any person, other than one of your employees, or organization while acting as your real estate manager.

      7.       Any person, organization, trustee or estate to whom you are obligated by a written Insured Contract to
               provide insurance such as is afforded by this policy but only with respect to:

               a.     liability arising out of operations conducted by you or on your behalf; or

               b.     facilities owned or used by you.

      8.       Any person (other than your partners, executive officers, directors, stockholders or employees) or
               organization with respect to any auto owned by you, loaned to you or hired by you or on your behalf and
               used with your permission.

               However, the coverage granted by this provision 8. does not apply to any person using an auto while
               working in a business that sells, services, repairs or parks autos unless you are in that business.

F.    Insured Contract means any oral or written contract or agreement entered into by you and pertaining to your
      business under which you assume the tort liability of another party to pay for Bodily Injury, Property Damage,
      Personal Injury or Advertising Injury to a third person or organization. Tort liability means a liability that
      would be imposed by law in the absence of any contract or agreement.

G.    Mobile Equipment means any of the following types of land vehicles, including any attached machinery or
      equipment:

      1.       Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;

      2.       Vehicles maintained for use solely on or next to premises you own or rent;

                         Archive Copy                       (4)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 19 of 608


      3.       Vehicles that travel on crawler treads;

      4.       Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:

               a.     power cranes, shovels, loaders, diggers or drills; or

               b.     road construction or resurfacing equipment such as graders, scrapers or rollers;

      5.       Vehicles not described in 1., 2., 3., or 4. above that are not self-propelled and are maintained primarily
               to provide mobility to permanently attached equipment of the following types:

               a.     air compressors, pumps and generators, including spraying, welding, building cleaning,
                      geophysical exploration, lighting and well servicing equipment; or

               b.     cherry pickers and similar devices used to raise or lower workers;

      6.       Vehicles not described in 1., 2., 3., or 4. above maintained primarily for purposes other than the
               transportation of persons or cargo.

               However, self-propelled vehicles with the following types of permanently attached equipment are not
               mobile equipment but will be considered autos:

               a.     equipment designed primarily for:

                      1)    snow removal;

                      2)    road maintenance, but not construction or resurfacing; or

                      3)    street cleaning;

               b.     cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or
                      lower workers; and

               c.     air compressors, pumps and generators, including spraying, welding, building cleaning,
                      geophysical exploration, lighting and well servicing equipment.

H.    Occurrence means:

      1.       As respects Bodily Injury or Property Damage, an accident, including continuous or repeated
               exposure to conditions, which results in Bodily Injury or Property Damage neither expected nor
               intended from the standpoint of the Insured. All such exposure to substantially the same general
               conditions shall be considered as arising out of one Occurrence;

      2.       As respects Personal Injury, an offense arising out of your business that results in Personal Injury.
               All damages that arise from the same or related injurious material or act shall be considered as arising
               out of one Occurrence, regardless of the frequency or repetition thereof, the number and kind of media
               used and the number of claimants; and

      3.       As respects Advertising Injury, an offense committed in the course of advertising your goods, products
               and services that results in Advertising Injury. All damages that arise from the same or related injurious
               material or act shall be considered as arising out of one Occurrence, regardless of the frequency or
               repetition thereof, the number and kind of media used and the number of claimants.

I.    Personal Injury means injury other than Bodily Injury or Advertising Injury arising out of one or more of the
      following offenses:

      1.       False arrest, detention or imprisonment;

      2.       Malicious prosecution;

      3.       The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
               dwelling or premises that a person occupies by or on behalf of its owner, landlord or lessor;

                           Archive Copy                     (5)
60556 (6/94)
                     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 20 of 608


           4. Oral or written publication of material that slanders or libels a person or organization or disparages a
              person's or organization's goods, products or services; or

           5. Oral or written publication of material that violates a person's right of privacy.

      J. 1. Products-Completed Operations Hazard includes all Bodily Injury and Property Damage occurring
            away from premises you own or rent and arising out of Your Product or Your Work except:

                a.     products that are still in your physical possession; or

                b.     work that has not yet been completed or abandoned.

           2.   Your Work will be deemed completed at the earliest of the following times:

                a.     When all of the work called for in your contract has been completed.

                b.     When all of the work to be done at the site has been completed if your contract calls for work at
                       more than one site.

                c.     When that part of the work done at a job site has been put to its intended use by any person or
                       organization other than another contractor or subcontractor working on the same project.

                Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
                complete, will be treated as completed.

           3.   This hazard does not include Bodily Injury or Property Damage arising out of:

                a.     the transportation of property, unless the injury or damage arises out of a condition in or on a
                       vehicle created by the loading or unloading of it;

                b.     the existence of tools, uninstalled equipment or abandoned or unused materials.

      K.        Property Damage means:

                1.     Physical injury to tangible property, including all resulting loss of use of that property. All such loss
                       of use shall be deemed to occur at the time of the physical injury that caused it; or

                2.     Loss of use of tangible property that is not physically injured. All such loss shall be deemed to
                       occur at the time of the Occurrence that caused it.

      L.        Suit means a civil proceeding in which Bodily Injury, Property Damage, Personal Injury or
                Advertising Injury to which this insurance applies is alleged. Suit includes:

                1.     An arbitration proceeding in which such damages are claimed and to which you must submit or
                       do submit with our consent; or

                2.     Any other alternative dispute resolution proceeding in which such damages are claimed and to
                       which you submit with our consent.

      M.        Your Product means:

                1.     Any goods or products, other than real property, manufactured, sold, handled, distributed or
                       disposed of by:

                       a.     you;

                       b.     others trading under your name; or

                       c.     a person or organization whose business or assets you have acquired; and




                            Archive Copy                       (6)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 21 of 608


               2.     Containers (other than vehicles) materials, parts or equipment furnished in connection with such
                      goods or products.

               Your Product includes:

               1.     Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of Your Product; and

               2.     The providing of or failure to provide warnings or instructions.

               Your Product does not include vending machines or other property rented to or located for the use of
               others but not sold.

      N.       Your Work means:

               1.     Work or operations performed by you or on your behalf; and

               2.     Materials, parts or equipment furnished in connection with such work or operations.

      O.       Your Work includes:

               1.     Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of Your Work; and

               2.     The providing of or failure to provide warnings or instructions.

V.    Exclusions

      This insurance does not apply to:

      A.       Any obligation of the Insured under a Workers Compensation, Unemployment Compensation or
               Disability Benefits Law, or under any similar law.

      B.       Any obligation of the Insured under the Employees' Retirement Income Security Act of 1974 or any
               amendments to that act.

      C.       Any obligation of the Insured under a "No Fault", "Uninsured Motorist" or "Underinsured Motorist" law.

      D.       Property Damage to :

               1.     Property you own, rent, occupy or use;

               2.     Personal property in the care, custody or control of the Insured.

      E.       Property Damage to Impaired Property or property that has not been physically injured, arising out of:

               1.     A defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

               2.     A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
                      accordance with its terms.

               This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
               physical injury to Your Product or Your Work after it has been put to its intended use.

      F.       Property Damage to Your Product arising out of it or any part of it.

      G.       Property Damage to Your Work arising out of it or any part of it and included in the
               Products-Completed Operations Hazard.

               This exclusion does not apply if the damaged work or the work out of which the damage arises was
               performed on your behalf by a subcontractor.

                         Archive Copy                       (7)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 22 of 608


      H.       Damages claimed for any loss, cost or expense incurred by you or others for the loss of use, withdrawal,
               recall, inspection, repair, replacement, adjustment, removal or disposal of:

               1.     Your Product;

               2.     Your Work; or

               3.     Impaired Property

               if such product, work or property is withdrawn or recalled from the market or from use by any person or
               organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in
               it.

      I.       Liability of any employee with respect to Bodily Injury or Personal Injury to another employee of the
               same employer injured in the course of such employment.

               However, if insurance for such liability is provided by a policy listed in the Schedule of Underlying
               Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided to
                      the employee by the policy listed in the Schedule of Underlying Insurance.

      J.       Bodily Injury or Property Damage arising out of the ownership, maintenance, operation, use, loading
               or unloading of any watercraft or any aircraft owned by the Insured or rented to the Insured without a
               crew.

               However, if insurance for such Bodily Injury or Property Damage is provided by a policy listed in the
               Schedule of Underlying Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided
                      by the policy listed in the Schedule of Underlying Insurance.

      K.       Personal Injury or Advertising Injury:

               1.     Arising out of oral or written publication of material, if done by or at the direction of the Insured
                      with knowledge of its falsity;

               2.     Arising out of oral or written publication of material whose first publication took place before the
                      beginning of the policy period;

               3.     Arising out of the willful violation of a penal statute or ordinance committed by or with the consent
                      of the Insured; or

               4.     For which the Insured has assumed liability in a contract or agreement. This exclusion does not
                      apply to liability for damages that the Insured would have in the absence of the contract or
                      agreement.

      L.       Advertising Injury arising out of:

               1.     Breach of contract, other than misappropriation of advertising ideas under an implied contract;

               2.     The failure of goods, products or services to conform with advertised quality or performance;

               3.     The wrong description of the price of goods, products or services; or

               4.     An offense committed by an Insured whose business is advertising, broadcasting, publishing or
                      telecasting.

                         Archive Copy                       (8)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 23 of 608


      M.       1.     Bodily Injury, Property Damage or Personal Injury arising out of the actual or threatened
                      discharge, dispersal, seepage, migration, release or escape of pollutants anywhere in the world;

               2.     Any loss, cost or expense arising out of any governmental direction or request that we, the
                      Insured or any other person or organization test for, monitor, clean-up, remove, contain, treat,
                      detoxify, neutralize or assess the effects of pollutants; or

               3.     Any loss, cost, or expense, including but not limited to costs of investigation or attorneys' fees,
                      incurred by a governmental unit or any other person or organization to test for, monitor, clean-up,
                      remove, contain, treat, detoxify or neutralize pollutants.

                      This exclusion M. shall not apply to Bodily Injury, Property Damage or Personal Injury arising
                      out of:

                      a.     Heat, smoke or fumes from a hostile fire;

                      b.     The upset, overturn or collision of a motor vehicle; or

                      c.     The Products-Completed Operations Hazard;

                      if insurance for such Bodily Injury, Property Damage or Personal Injury is provided by a policy
                      listed in the Schedule of Underlying Insurance. However, the insurance provided by our policy for
                      such Bodily Injury, Property Damage or Personal Injury will not be broader than the insurance
                      coverage provided by the policy listed in the Schedule of Underlying Insurance.

                      As used in this exclusion:

                      a.     Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant, including
                             smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste material. Waste material
                             includes materials which are intended to be or have been recycled, reconditioned or
                             reclaimed;

                      b.     A hostile fire means one which becomes uncontrollable or breaks out from where it was
                             intended to be.

      N.       Bodily Injury or Property Damage due to war, whether or not declared, or any act or condition incident
               to war. War includes civil war, insurrection, rebellion or revolution. This exclusion applies only to liability
               assumed under a contract or agreement.

      O.       Bodily Injury or Property Damage expected or intended from the standpoint of the Insured.

               However, this exclusion does not apply to Bodily Injury resulting from the use of reasonable force to
               protect persons or property.

      P.       1.     Bodily Injury, Property Damage or Personal Injury arising out of the manufacture of, mining
                      of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
                      products, asbestos fibers or asbestos dust;

               2.     Any obligation of the Insured to indemnify any party because of damages arising out of such
                      Bodily Injury, Property Damage or Personal Injury as a result of the manufacture of, mining
                      of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
                      products, asbestos fibers or asbestos dust; or

               3.     Any obligation to defend any suit or claim against the Insured alleging Bodily Injury, Property
                      Damage or Personal Injury and seeking damages, if such suit or claim arises from Bodily
                      Injury, Property Damage or Personal Injury as a result of the manufacture of, mining of, use
                      of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos products,
                      asbestos fibers or asbestos dust.




                           Archive Copy                      (9)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 24 of 608


      Q.       Bodily Injury or Personal Injury to:

               1.      A person arising out of any:

                       a.     Refusal to employ that person;

                       b.     Termination of that person's employment; or

                       c.     Employment-related practices, policies, acts or omissions such as coercion, demotion,
                              evaluation, reassignment, discipline, defamation, harassment, humiliation or discrimination
                              directed at that person; or

               2.      The spouse, child, parent, brother or sister of that person as a consequence of Bodily Injury or
                       Personal Injury to that person at whom any of the employment-related practices described in
                       paragraph a., b. or c. above is directed.

               This exclusion applies:

               1.      Whether the Insured may be liable as an employer or in any other capacity; and

               2.      To any obligation to share damages with or repay someone else who must pay damages because
                       of the injury.

      R.       Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of or by reason
               of:

               1.      The purchase, sale, offer of sale, or solicitation of any security, debt, bank deposit or financial
                       interest or instrument;

               2.      Any representations made at any time in relation to the price or value of any security, debt, bank
                       deposit or financial interest or instrument; or

               3.      Any depreciation or decline in price or value of any security, debt, bank deposit or financial interest
                       or instrument.

      S.       Bodily Injury or Property Damage for which any Insured may be held liable by reason of:

               1.      Causing or contributing to the intoxication of any person;

               2.      The furnishing of alcoholic beverages to a person under the legal drinking age or under the
                       influence of alcohol; or

               3.      Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
                       beverages.

               However, if insurance for such Bodily Injury or Property Damage is provided by a policy listed in the
               Schedule of Underlying Insurance:

               1.      This exclusion shall not apply; and

               2.      The insurance provided by our policy will not be broader than the insurance coverage provided
                       by the policy listed in the Schedule of Underlying Insurance.

      T.       Bodily Injury or Property Damage:

               1. a.          with respect to which the Insured is also an Insured under a nuclear energy liability policy
                              issued by the Nuclear Energy Liability-Property Insurance Assoc., Mutual Atomic Energy
                              Liability Underwriters or the Nuclear Insurance Association of Canada, or would be an
                              Insured under any such policy but for its termination upon exhaustion of its limit of liability;
                              or

                            Archive Copy                     (10)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 25 of 608


               1. b.         resulting from the hazardous properties of nuclear material and with respect to which (1)
                             any person or any organization is required to maintain financial protection pursuant to the
                             Atomic Energy Act of 1954, or any law amendatory thereof, (2) the Insured is, or had this
                             policy not been available would be, entitled to indemnity from the United States of America
                             or any agency thereof, under any agreement entered into by the United States of America
                             or any agency thereof, with any person or organization.

               2.      Bodily Injury or Property Damage resulting from the hazardous properties of nuclear material,
                       if:

                       a.    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the
                             Insured or on the Insured's behalf, or (2) has been discharged or dispensed therefrom;

                       b.    the nuclear material is contained in spent fuel or waste at any time possessed, handled,
                             used, processed, stored, transported or disposed of by the Insured or on the Insured's
                             behalf; or

                       c.    the Bodily Injury or Property Damage arises out of the furnishing by the Insured of
                             services, materials, parts or equipment in connection with the planning, construction,
                             maintenance, operation or use of any nuclear facility, but if such facility is located within the
                             United States of America, its territories or possessions or Canada, this exclusion c. applies
                             only to Property Damage to such nuclear facility and any property thereat.

               3.      As used in this exclusion:

                       a.    "hazardous properties" includes radioactive, toxic or explosive properties;

                       b.    "nuclear material" means source material, special nuclear material or by-product material;

                       c.    "source material", "special nuclear material" and "by-product material" have the meanings
                             given them in the Atomic Energy Act of 1954 or any law amendatory thereof;

                       d.    "spent fuel" means any fuel element or fuel component, solid or liquid, which has been
                             used or exposed to radiation in a nuclear reactor;

                       e.    "waste" means any waste material (1) containing by-product material and (2) resulting from
                             the operation by any person or organization of a nuclear facility included within the definition
                             of nuclear facility below;

                       f.    "nuclear facility" means:

                             1)     any nuclear reactor;

                             2)     any equipment or device designed or used for (i) separating the isotopes of uranium
                                    or plutonium, (ii) processing or utilizing spent fuel, or (iii) handling, processing or
                                    packaging wastes;

                             3)     any equipment or device used for the processing, fabricating, or alloying of special
                                    nuclear material if at any time the total amount of such material in the Insured's
                                    custody at the premises where such equipment or device is located consists of or
                                    contains more than 25 grams of plutonium or uranium 233 or any combination
                                    thereof, or more than 250 grams of uranium 235; or

                             4)     any structure, basin, excavation, premises or place prepared or used for storage or
                                    disposal of waste, and includes the site on which any of the foregoing is located, all
                                    operations conducted on such site and all premises used for such operations;

                       g)    "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a
                             self-supporting chain reaction or to contain a critical mass of fissionable material.

                            Archive Copy                     (11)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 26 of 608


                       h)     Property Damage includes all forms of radioactive contamination of property.

VI.   Conditions

      A.       Appeals

               If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the Retained
               Limit, we have the right to make such an appeal. If we elect to appeal, our liability on such an award or
               judgment shall not exceed our Limits of Insurance as stated in Item 3 of the Declarations plus the cost
               and expense of such appeal.

      B.       Audit

               We may audit and examine your books and records as they relate to this policy at any time during the
               period of this policy and for up to three years after the expiration or termination of this policy.

      C.       Bankruptcy or Insolvency

               Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of
               your underlying insurers will not relieve us from the payment of any claim covered by this policy.

               But under no circumstances will such bankruptcy, insolvency or inability to pay require us to drop down
               and replace the Retained Limit or assume any obligation within the Retained Limit area.

      D.       Cancellation

               1.      You may cancel this policy. You must mail or deliver advance written notice to us stating when
                       the cancellation is to take effect.

               2.      We may cancel this policy. If we cancel because of non-payment of premium, we must mail or
                       deliver to you not less than ten (10) days advance written notice stating when the cancellation is
                       to take effect. If we cancel for any other reason , we must mail or deliver to you not less than
                       ninety (90) days advance written notice stating when the cancellation is to take effect. Mailing that
                       notice to you at your mailing address shown in Item 1 of the Declarations will be sufficient to prove
                       notice.

               3.      The policy period will end on the day and hour stated in the cancellation notice.

               4.      If we cancel, final premium will be calculated pro rata based on the time this policy was in force.
                       Final premium will not be less than the pro rata share of the Minimum Premium as shown in Item
                       4 of the Declarations.

               5.      If you cancel, final premium will be more than pro rata; it will be based on the time this policy was
                       in force and increased by our short rate cancellation table and procedure. Final premium will not
                       be less than the short rate share of the Minimum Premium as shown in Item 4 of the Declarations.

               6.      Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
                       but the cancellation will be effective even if we have not made or offered any refund due you.
                       Our check or our representative's check, mailed or delivered, shall be sufficient tender of any
                       refund due you.

               7.      The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds
                       with respect to the giving and receiving of notice of cancellation and the receipt of any refund that
                       may become payable under this policy.

               8.      Any of these provisions that conflict with a law that controls the cancellation of the insurance in
                       this policy is changed by this statement to comply with that law.




                            Archive Copy                     (12)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 27 of 608


      E.       Changes

               Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver
               or a change in any part of this policy. This policy can only be changed by a written endorsement that
               becomes a part of this policy and that is signed by one of our authorized representatives.

      F.       Duties In The Event Of An Occurrence, Claim Or Suit

               1.     You must see to it that we are notified as soon as practicable of an Occurrence which may result
                      in a claim under this policy. To the extent possible, notice should include:

                      a.     how, when and where the Occurrence took place;

                      b.     the names and addresses of any injured persons and witnesses; and

                      c.     the nature and location of any injury or damage arising out of the Occurrence.

               2.     If a claim is made or suit is brought against any Insured that is reasonably likely to involve this
                      policy you must notify us in writing as soon as practicable.

               3.     You and any other involved Insured must:

                      a.     immediately send us copies of any demands, notices, summonses or legal papers received
                             in connection with the claim or suit;

                      b.     authorize us to obtain records and other information;

                      c.     cooperate with us in the investigation, settlement or defense of the claim or suit; and

                      d.     assist us, upon our request, in the enforcement of any right against any person or
                             organization which may be liable to the Insured because of injury or damage to which this
                             insurance may also apply.

               4.     No Insureds will, except at their own cost, voluntarily make a payment, assume any obligation,
                      or incur any expense, other than for first aid, without our consent.

      G.       Inspection

               We have the right, but are not obligated, to inspect your premises and operations at any time. Our
               inspections are not safety inspections. They relate only to the insurability of your premises and
               operations and the premiums to be charged. We may give you reports on the conditions we find. We
               may also recommend changes. While they may help reduce losses, we do not undertake to perform the
               duty of any person or organization to provide for the health or safety of your employees or the public.
               We do not warrant that your premises or operations are safe or healthful or that they comply with laws,
               regulations, codes or standards.

      H.       Legal Actions Against Us

               There will be no right of action against us under this insurance unless:

               1.     You have complied with all the terms of this policy; and

               2.     The amount you owe has been determined with our consent or by actual trial and final judgment.

               This insurance does not give anyone the right to add us as a defendant in an action against you to
               determine your liability.

      I.       Maintenance of Underlying Insurance

               During the period of this policy, you agree:

               1.     To keep the policies listed in the Schedule of Underlying Insurance in full force and effect;

                            Archive Copy                      (13)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 28 of 608


               2.     That any renewals or replacements of the policies listed in the Schedule of Underlying Insurance
                      will not be more restrictive in coverage;

               3.     That the limits of insurance of the policies listed in the Schedule of Underlying Insurance shall not
                      change except for any reduction or exhaustion of aggregate limits by payment of claims for
                      Occurrences covered by this policy; and

               4.     That the terms, conditions and endorsements of the policies listed in the Schedule of Underlying
                      Insurance will not materially change during the period of this policy.

               If you fail to comply with these requirements, we will only be liable to the same extent that we would
               had you fully complied with these requirements.
      J.       Other Insurance

               If other valid and collectible insurance applies to a loss that is also covered by this policy, this policy will
               apply excess of the other insurance. However, this provision will not apply if the other insurance is
               specifically written to be excess of this policy.

      K.       Premium

               The first Named Insured designated in Item 1 of the Declarations shall be responsible for payment of
               all premiums when due.

               The premium for this policy shall be computed on the basis set forth in Item 4 of the Declarations. At the
               beginning of the policy period, you must pay us the Advance Premium shown in Item 4 of the
               Declarations.

               When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy
               was in force. If this policy is subject to audit adjustment, the actual exposure basis will be used to
               compute the earned premium. If the earned premium is greater than the Advance Premium, you will
               promptly pay us the difference. If the earned premium is less than the Advance Premium, we will return
               the difference to you. But in any event we shall retain the Minimum Premium as shown in Item 4 of the
               Declarations for each twelve months of our policy period.

      L.       Prior Insurance

               If a loss covered by this policy is also covered in whole or in part under any other excess policy issued
               to the Insured prior to the effective date of this policy, our Limits of Insurance as stated in Item 3 of the
               Declarations will be reduced by any amounts due the Insured under such prior insurance.

      M.       Separation of Insureds

               Except with respect to our Limits of Insurance and any rights or duties specifically assigned to the first
               Named Insured designated in Item 1 of the Declarations, this insurance applies:

               1.     As if each Named Insured were the only Named Insured; and

               2.     Separately to each Insured against whom claim is made or Suit brought.

      N.       Subrogation

               If any Insured has rights to recover all or part of any payment we have made under this policy, those
               rights are transferred to us. The Insured must do nothing after loss to impair these rights and must help
               us enforce them.

               Any recoveries shall be applied as follows:

               1.     Any interests, including the Insured, that have paid an amount in excess of our payment under
                      this policy will be reimbursed first;

                          Archive Copy                       (14)
60556 (6/94)
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 29 of 608


               2.     We then will be reimbursed up to the amount we have paid; and

               3.     Lastly, any interests, including the Insured, over which our insurance is excess, are entitled to
                      claim the residue.

               Expenses incurred in the exercise of rights of recovery shall be apportioned between the interests,
               including the Insured, in the ratio of their respective recoveries as finally settled.

      O.       Transfer Of Your Rights And Duties

               Your rights and duties under this policy may not be transferred without our written consent.

               If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal
               representative but only while acting within the scope of duties as your legal representative. However,
               notice of cancellation sent to the first Named Insured designated in Item 1 of the Declarations and
               mailed to the address shown in this policy will be sufficient notice to effect cancellation of this policy.

      P.       When Loss Is Payable

               Coverage under this policy will not apply unless and until the Insured or the Insured's underlying insurer
               is obligated to pay the Retained Limit.

               When the amount of loss has finally been determined, we will promptly pay on behalf of the Insured the
               amount of loss falling within the terms of this policy.

               You shall promptly reimburse us for any amount within the Self Insured Retention paid by us on behalf
               of an Insured.

In Witness Whereof, we have caused this policy to be executed and attested, but this policy shall not be valid unless
countersigned by one of our duly authorized representatives, where required by law.




                          SECRETARY                                                PRESIDENT




                         Archive Copy                      (15)
60556 (6/94)
            Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 30 of 608

                         AMERICAN INTERNATIONAL GROUP, INC.
                                       70 PINE STREET
                                     NEW YORK, N.Y. 10970



THOMAS R. TIZZIO
SENIOR VICE CHAIRMAN

                                                                               June 8, 1998



To Our Insureds:

        I am writing to call your attention to a situation that has the potential to cause
unprecedented dislocation to businesses in the United States and throughout the world. As
many of you know, thousands, perhaps millions, of computers and devices with embedded
microchips record only the last two digits of a year. As a result, they may not be able to
recognize that January 1, 2000 (or subsequent dates) comes after December 31, 1999. As soon
as dates in the Year 2000 become relevant to the operation of products or business transactions
- a process that has already begun-computers and microchips containing the "millennium bug"
may produce erroneous calculations or cease to function, causing problems that can range
from the merely inconvenient to the potentially disastrous. Inventory and accounting systems
will be affected; so will credit-card validation, electronic data interchange, automated banking
reports, pension benefit payments, drug distribution systems for pharmacies and hospitals, and
mechanical systems operating everything from office building environmental controls and
elevator banks to telephone switches and oil refineries. The cost of fixing the problem in the
United States alone has been estimated at more than $600 billion.

         Whether the dislocation resulting from this "bug" will be crippling or merely
extraordinarily expensive, we at AIG believe that any business that uses or is affected by
computers -- in other words, every business in the country -- must respond immediately,
proactively, and aggressively. Most Year 2000 problems can be averted, given sufficient
foresight, resources, and will. Companies will be judged -- and, in some cases, will succeed or
fail -- depending on how they address these issues.

        At AIG, we have identified those of our systems that are subject to Year 2000 risk, and
we are well on the way to ensuring that all of our systems will be Year 2000-compliant in time to
prevent any significant disruption or dislocation in our business or in the services we provide to
our insureds.     We are also communicating with the third-party brokers, agents, and
administrators with whom we deal to alert them to these issues and encourage them to take
similar actions. Every process to address Year 2000 should include backup and contingency
plans to ensure that any incidents that do occur have minimal impact on operations.

       The principal purpose of this letter is to encourage you, in the strongest possible terms,
to do what is necessary to ensure that you have the same degree of comfort about the
operation of your business in the face of potential Year 2000 problems as we have about ours.
The Year 2000 bug is, first and foremost, a business and technical problem that must be
addressed on that basis. It cannot be too strongly emphasized that a company's most
important response to the Year 2000 problem is to take all feasible steps to eliminate the
problem on a technical basis--or, to the extent the problem cannot be eliminated, to minimize its
impact. Resources must be assembled and managed; the board of directors should take an
active and ongoing role in ensuring that management has identified, addressed, and resolved
problems on a timely basis.

Y2KLetter
Y00001



                Archive Copy
            Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 31 of 608




         What, then, should your organization do? There is obviously no single general solution
to a problem that will have as many different manifestations as there are addressees of this
letter, but a few common sense guideposts may be helpful:
            .   If you have not yet evaluated your Year 2000 exposure, do it now. Assemble
                whatever resources are needed to get a handle on the scope of the problem at your
                organization now, so that remedial efforts can be started without further delay. Most
                public companies will already have started this process in response to SEC
                disclosure requirements, but everyone should take a good, hard look at their
                compliance efforts to ensure that nothing has been overlooked.

            .   Set priorities. What is critical and what merely important? What can be fixed and
                what should be junked?

            .   Be practical. Many "Year 2000 questionnaires" seem designed as much to transfer
                potential blame as to solve the problem. If there is a truly crucial third party -- your
                payroll services vendor, for example, or the sole supplier of an indispensable raw
                material -- don't just send a questionnaire. Instead, give serious consideration to
                direct testing and evaluation of the vendor or supplier's systems. If there is a
                crippling Year 2000 problem, a later breach of warranty claim against the supplier's
                trustee in bankruptcy will not provide you a great deal of comfort.

            .   Test, test, and then test some more. Expect and plan for the unexpected.

         As I said at the outset of this letter, the potential for dislocation from Year 2000 problems
is unprecedented. But so is the level of knowledge concerning the problem and the technical
ability to solve it. I urge all of our insureds to address their Year 2000 issues promptly and
aggressively.




                                                              Senior Vice Chairman
                                                                Thomas R. Tizzio




Y2KLetter
Y00001




                   Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 32 of 608


                               SCHEDULE OF UNDERLYING INSURANCE



NAMED INSURED: MCKESSON CORPORATION (DELAWARE                        POLICY NUMBER:          346-39-88
ENDORSEMENT NO.:                                                     EFFECTIVE DATE
                                                                     OF ENDORSEMENT: 07/01/1999
BY: A I U INSURANCE COMPANY


TYPE OF POLICY                 INSURER, POLICY NO.
OR COVERAGE                    AND POLICY PERIOD                               LIMITS

COMMERCIAL               HARTFORD
GENERAL LIABILITY        TBA
                                                          $5,000,000           EACH OCCURRENCE
                         July 01, 1999
                         July 01, 2000                    $5,000,000           PRODUCTS-COMPLETED
                                                                               OPERATIONS AGGREGATE
                                                          $5,000,000           GENERAL AGGREGATE

                                                                               PERSONAL INJURY LIABILITY

                                                                               X   PER LOCATION
                                                                                   PER PROJECT


AUTOMOBILE                                           BODILY INJURY LIABILITY
LIABILITY
                                                                               EACH PERSON

                                                                               EACH OCCURRENCE


                                                     PROPERTY DAMAGE LIABILITY

                                                                               EACH OCCURRENCE

                                                                                        OR

                                                                               COMBINED SINGLE LIMIT
                                                                               FOR EACH OCCURRENCE


EMPLOYERS'
LIABILITY                                                                      EACH ACCIDENT FOR
                                                                               BODILY INJURY BY
                                                                               ACCIDENT.



                                                                               EACH EMPLOYEE FOR
                                                                               BODILY INJURY BY DISEASE

                                                                               POLICY LIMIT FOR BODILY
                                                                               INJURY BY DISEASE


MISCELLANEOUS
LIABILITY

                                                                               EACH OCCURRENCE

                                                                               AGGREGATE




                                                             ___________________
                                                               AUTHORIZED REPRESENTATIVE
                     Archive Copy
57833 (6/93)
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 33 of 608

NOTICE OF PREMIUM DUE
This premium is due and payable to the
company 15 days from the date of this
bill or 30 days from inception of the
contract, whichever is later. Additional
installments are due and payable on the
indicated due date. If the payment is not                      FOR INSURANCE IN FAVOR OF :
received within the time stipulated this
policy will be cancelled.
                                                               MCKESSON CORPORATION (DELAWARE
ISSUING COMPANY:                                               1 POST ST STE 3275
                                                               SAN FRANCISCO         CA 94104-0000
A I U    INSURANCE COMPANY

PRODUCER :


                                                                        PRODUCER NUMBER :          BILLING DATE :
MARSH & MCLENNAN GLOBAL BROKIN
1166 AVE OF AMERICAS
NEW YORK              NY 10036                                               08211                        07/02/99




POLICY NUMBER                POLICY PERIOD                     COMM. RATE                   PREMIUM DUE
                               FROM          TO
 BE       346-39-88                                                      0.00000                      $250,000
                                07/01/99          07/01/00

PAYMENT SCHEDULE:

      PREPAID                  INSTALLMENT DATE         DUE & PAYABLE       AMOUNT DUE
                                                             DATE

                                  07/01/99                   07/31/99         $250,000




          REMIT TO :

         AMERICAN INTERNATIONAL COMPANIES
         P. O. BOX 10642
         NEWARK, N.J. 07193-0642                                             TOTAL PREMIUM:      $250,000

                        Archive Copy
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 34 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 35 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 36 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 37 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 38 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 39 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 40 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 41 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 42 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 43 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 44 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 45 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 46 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 47 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 48 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 49 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 50 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 51 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 52 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 53 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 54 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 55 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 56 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 57 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 58 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 59 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 60 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 61 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 62 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 63 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 64 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 65 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 66 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 67 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 68 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 69 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 70 of 608
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 71 of 608
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 72 of 608



                                   POLICY COVER PAGE


Date Printed: 11/04/01                             Policy/Quote Number: 8713546
Time Printed: 000001




               Underwriter Name:                colette phillips
               Issuing Office Division:
               Issuing Office Branch:           0001
               Issuing Office Region:
               Operator Name:                   BUTLER             ,JULIE
               Operator Telephone:              212-458-1924
               Policy Effective Date:           July 1, 2001

               Transaction Type:                REN

               Set Copy Name:
               Set Copy Mailing Instructions:




EPS TRACKING-ID:         0000590570000000000
JOB-ID:



  (Ed. 4-99)
                    Archive Copy
              Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 73 of 608
                                        FORMS SCHEDULE

   Named Insured:      MCKESSON HBOC, INC.

   Policy Number:      BE     8713546
   Effective 12:01 AM: July 1, 2001
                                                                    Form Number/
End't. No.     Form Name                                            Edition Date

               COMM UMB DEC NAT UNION OF PA                         57696    (06/93)
               COMM UMB POL FORM                                    57697    (06/93)
               OHIO NOTICE UNINSURED/UNDERINSURED MOTORIST COV.     77974    (04/01)
      1        SCHEDULE OF UNDERLYING                               MNSCPT   (07/01)
      2        NAMED INSURED ENDORSEMENT                            MNSCPT   (07/01)
      3        AMENDMENT OF CONDITIONS                              MNSCPT   (07/01)
      4        ADDITIONAL INSUREDS VOLUNTEER WORKERS                MNSCPT   (07/01)
      5        MEDICAL PROFESSIONALS LIABILITY EXCL                 MNSCPT   (07/01)
      6        PROFESSIONAL LIABILITY EXCLUSION                     MNSCPT   (07/01)
      7        NAMED PERIL & TIME ELEMENT POLLUTION                 MNSCPT   (07/01)
      8        FOREIGN LIABILITY FOLLOW-FORM ENDORSEMENT            MNSCPT   (07/01)
      9        DRUGGIST LIABILITY                                   MNSCPT   (07/01)
     10        AMENDMENT OF CANCELLATION NOTICE                     MNSCPT   (07/01)
     11        CALIF AMENDATORY                                     62429    (04/95)
     12        RETAINED LIMIT AMENDMENT                             66123    (09/96)
     13        LOT OR BATCH PROVISION                               60862    (08/94)
     14        DEFENSE IN LIMIT                                     60416    (05/94)
     15        FLORIDA UNINSURED MOTORISTS COV                      62411    (04/95)
     16        INDIANA UNINSURED MOTORISTS COVERAGE                 76670    (09/00)
     17        LA UNINSURED/UNDERINSURED MOTORIST BODILY INJURY C   62596    (06/98)
     18        NH UNINSURED MOTORISTS COV                           62413    (04/95)
     19        CRISIS RESPONSE AND EXCESS CASUALTY CRISIS FUND      74641    (12/99)
     20        VT UNINSURED MOTORISTS COVERAGE                      59264    (05/94)




CI0226              Archive Copy
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 74 of 608

                               COMMERCIAL UMBRELLA DECLARATIONS

                           NATIONAL UNION FIRE INSURANCE COMPANY
                                     OF PITTSBURGH, PA.
                                                A CAPITAL STOCK COMPANY
                                               ADMINISTRATIVE OFFICES
                                      70 PINE STREET, NEW YORK, N.Y. 10270-0150



POLICY NUMBER:            BE   8713546                                                  RENEWAL OF: 7401021

PRODUCER NAME: MARSH GLOBAL BROKING, INC.

ADDRESS:                  1166 AVE OF AMERICAS, 40TH FLR.
                          NEW YORK, NY 10036



ITEM 1.        NAMED INSURED:          MCKESSON HBOC, INC.


               ADDRESS:                ONE POST STREET
                                       SAN FRANCISCO, CA 94104-8300



ITEM 2.        POLICY PERIOD: FROM: July 1, 2001               TO: July 1, 2002
               AT 12:01 A.M. STANDARD TIME AT THE ADDRESS OF THE NAMED INSURED SHOWN ABOVE.

ITEM 3.        LIMITS OF INSURANCE:

               The Limits of Insurance, subject to all the terms of this policy, are:


               A.    $20,000,000                     Each Occurrence

               B.    $40,000,000                     General Aggregate (in accordance with Section III,
                                                     Limits of Insurance)

               C.    $40,000,000                     Products-Completed Operations Aggregate (in
                                                     accordance with Section III, Limits of Insurance)

               D.    $0                              Self Insured Retention


ITEM 4.        PREMIUM COMPUTATION

               ESTIMATED                                             ADVANCE                     MINIMUM
               EXPOSURE                     RATE / PER               PREMIUM                     PREMIUM
               N/A                          FLAT                     $335,000.00                 $335,000.00



ITEM 5.        ENDORSEMENTS ATTACHED:                SEE ATTACHED SCHEDULE




COUNTERSIGNED                                                               BY
                                        DATE                                     AUTHORIZED REPRESENTATIVE
57696 (6/93)               Archive Copy
AH0016
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 75 of 608



                                     Commercial Umbrella Policy Form
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy, the words "you" and "your" refer to the Named Insured as defined in Insuring Agreement
IV, Definitions. The words "we", "us" and "our" refer to the Company providing this insurance. The word "Insured"
means any person or organization qualifying as such in Insuring Agreement IV, Definitions.

In consideration of the payment of the premium and in reliance upon the statements in the Declarations we agree
with you to provide coverage as follows:

                                                  Insuring Agreements

I.    Coverage

      We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes
      legally obligated to pay by reason of liability imposed by law or assumed by the Insured under an Insured
      Contract because of Bodily Injury, Property Damage, Personal Injury or Advertising Injury that takes
      place during the Policy Period and is caused by an Occurrence happening anywhere in the world. The
      amount we will pay for damages is limited as described in Insuring Agreement III, Limits of Insurance.

      If we are prevented by law or statute from paying on behalf of the Insured, then we will, where permitted by
      law or statute, indemnify the Insured for those sums in excess of the Retained Limit.

II.   Defense

      A.       We shall have the right and duty to defend any claim or suit seeking damages covered by the terms
               and conditions of this policy when:

               1.     The applicable Limits of Insurance of the underlying policies listed in the Schedule of Underlying
                      Insurance and the Limits of Insurance of any other underlying insurance providing coverage to
                      the Insured have been exhausted by payment of claims to which this policy applies; or

               2.     Damages are sought for Bodily Injury, Property Damage, Personal Injury or Advertising
                      Injury covered by this policy but not covered by any underlying insurance listed in the Schedule
                      of Underlying Insurance or any other underlying insurance providing coverage to the Insured.

      B.       When we assume the defense of any claim or suit:

               1.     We will defend any suit against the Insured seeking damages on account of Bodily Injury,
                      Property Damage, Personal Injury or Advertising Injury even if such suit is groundless, false
                      or fraudulent, but we have the right to investigate, defend and settle the claim as we deem
                      expedient.

               2.     We will pay the following, to the extent that they are not included in the underlying policies listed
                      in the Schedule of Underlying Insurance or in any other insurance providing coverage to the
                      Insured:

                      a.    premiums on bonds to release attachments for amounts not exceeding our Limits of Insur-
                            ance, but we are not obligated to apply for or furnish any such bond;

                      b.    premiums on appeal bonds required by law to appeal any claim or suit we defend, but we
                            are not obligated to apply for or furnish any such bond;

                      c.    all costs taxed against the Insured in any claim or suit we defend;

57697 (6/93)               Archive Copy                     (1)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 76 of 608


                      d.    pre-judgment interest awarded against the Insured on that part of the judgment we pay. If
                            we make an offer to pay the applicable Limit of Insurance, we will not pay any
                            pre-judgment interest based on that period of time after the offer;

                      e.    all interest that accrues after entry of judgment and before we have paid, offered to pay or
                            deposited in court the part of the judgment that is within our applicable Limit of Insurance;

                      f.    the Insured's expenses incurred at our request.

               We will not defend any suit or claim after our applicable Limits of Insurance have been exhausted by
               payment of judgments or settlements.

               All expenses we incur in the defense of any suit or claim are in addition to our Limits of Insurance.

       C.      In all other instances except A. above, we will not be obligated to assume charge of the investigation,
               settlement or defense of any claim made, suit brought or proceeding instituted against the Insured.
               We will, however, have the right and shall be given the opportunity to participate in the defense and
               trial of any claims, suits or proceedings relative to any Occurrence which, in our opinion, may create
               liability on our part under the terms of this policy. If we exercise such right, we will do so at our own
               expense.

III.   Limits of Insurance

       A.      The Limits of Insurance shown in Item 3 of the Declarations and the rules below state the most we will
               pay regardless of the number of:

               1.     Insureds;

               2.     Claims made or suits brought; or

               3.     Persons or organizations making claims or bringing suits.

       B.      The General Aggregate Limit is the most we will pay for all damages covered under Insuring Agreement
               I except:

               1.     Damages included in the Products-Completed Operations Hazard; and

               2.     Coverages included in the policies listed in the Schedule of Underlying Insurance to which no
                      underlying aggregate limit applies.

       C.      The Products-Completed Operations Aggregate Limit is the most we will pay for all damages included in
               the Products-Completed Operations Hazard.

       D.      Subject to B. and C. above, whichever applies, the Each Occurrence Limit is the most we will pay for
               the sum of damages covered under Insuring Agreement I because of all Bodily Injury, Property
               Damage, Personal Injury and Advertising Injury arising out of any one Occurrence.

               If the applicable limits of insurance of the policies listed in the Schedule of Underlying Insurance or of
               other insurance providing coverage to the Insured are reduced or exhausted by payment of one or
               more claims that would be insured by our policy we will:

               1.     In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

               2.     In the event of exhaustion of the underlying limits of insurance, continue in force as underlying
                      insurance.

               The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
               remaining period of less than 12 months, starting with the beginning of the policy period shown in the
               Declarations, unless the policy period is extended after issuance for an additional period of less than 12
               months. In that case, the additional period will be deemed part of the last preceding period for purposes
               of determining the Limits of Insurance.

57697 (6/93)               Archive Copy                      (2)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 77 of 608


      E.       Retained Limit

               We will be liable only for that portion of damages in excess of the Insured's Retained Limit which is
               defined as the greater of either:

               1.     The total of the applicable limits of the underlying policies listed in the Schedule of Underlying
                      Insurance and the applicable limits of any other underlying insurance providing coverage to the
                      Insured; or

               2.     The amount stated in the Declarations as Self Insured Retention as a result of any one Occur-
                      rence not covered by the underlying policies listed in the Schedule of Underlying Insurance nor
                      by any other underlying insurance providing coverage to the Insured;

               and then up to an amount not exceeding the Each Occurrence Limit as stated in the Declarations.

IV.   Definitions

      A.       Advertising Injury means injury arising solely out of your advertising activities as a result of one or more
               of the following offenses:

               1.     Oral or written publication of material that slanders or libels a person or organization or disparages
                      a person's or organization's goods, products or services;

               2.     Oral or written publication of material that violates a person's right of privacy;

               3.     Misappropriation of advertising ideas or style of doing business; or

               4.     Infringement of copyright, title or slogan.

      B.       Auto means a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any
               attached machinery or equipment. But auto does not include mobile equipment.

      C.       Bodily Injury means bodily injury, sickness, disability or disease. Bodily Injury shall also mean mental
               injury, mental anguish, humiliation, shock or death if directly resulting from bodily injury, sickness,
               disability or disease.

      D.       Impaired Property means tangible property, other than Your Product or Your Work, that cannot be
               used or is less useful because:

               1.     It incorporates Your Product or Your Work that is known or thought to be defective, deficient,
                      inadequate or dangerous; or

               2.     You have failed to fulfill the terms of a contract or agreement;

               if such property can be restored to use by:

               1.     The repair, replacement, adjustment or removal of Your Product or Your Work; or

               2.     Your fulfilling the terms of the contract or agreement.

      E.       Insured means each of the following, to the extent set forth:

               1.     The Named Insured, meaning:

                      a.     any person or organization listed in Item 1 of the Declarations, and any company that is
                             your subsidiary as of the effective date of this policy and any company you own or control
                             as of the effective date of this policy; and

                      b.     any organization newly acquired, controlled or formed by you during the policy period but
                             only:

57697 (6/93)               Archive Copy                        (3)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 78 of 608


                            1)     as respects Occurrences taking place after you acquire, take control or form such
                                   organization;

                            2)     if such organization is included under the coverage provided by the policies listed in
                                   the Schedule of Underlying Insurance; and

                            3)     if you give us prompt notice after you acquire, take control or form such organiza-
                                   tion.

                            We may make an additional premium charge for any additional organizations you acquire,
                            form or take control of during the period of this policy.
               2.     If you are an individual, you and your spouse, but only with respect to the conduct of a business
                      of which you are the sole owner.
               3.     If you are a partnership or joint venture, the partners or members and their spouses but only as
                      respects the conduct of your business.
                      No person or organization is an Insured with respect to the conduct of any current or past
                      partnership or joint venture that is not shown as a Named Insured in the Declarations.
               4.     Any person or organization, other than the Named Insured, included as an additional insured in
                      the policies listed in the Schedule of Underlying Insurance but not for broader coverage than is
                      available to such person or organization under such underlying policies.
               5.     Any of your partners, executive officers, directors, stockholders or employees but only while
                      acting within their duties.
                      However, the coverage granted by this provision 5. does not apply to the ownership, main-
                      tenance, use, loading or unloading of any autos, aircraft or watercraft unless such coverage is
                      included under the policies listed in the Schedule of Underlying Insurance and then for no
                      broader coverage than is provided under such underlying policies.
               6.     Any person, other than one of your employees, or organization while acting as your real estate
                      manager.
               7.     Any person, organization, trustee or estate to whom you are obligated by a written Insured Con-
                      tract to provide insurance such as is afforded by this policy but only with respect to:

                      a.     liability arising out of operations conducted by you or on your behalf; or

                      b.     facilities owned or used by you.

               8.     Any person (other than your partners, executive officers, directors, stockholders or employees)
                      or organization with respect to any auto owned by you, loaned to you or hired by you or on your
                      be half and used with your permission.

                      However, the coverage granted by this provision 8. does not apply to any person using an auto
                      while working in a business that sells, services, repairs or parks autos unless you are in that
                      business.

      F.       Insured Contract means any oral or written contract or agreement entered into by you and pertaining
               to your business under which you assume the tort liability of another party to pay for Bodily Injury,
               Property Damage, Personal Injury or Advertising Injury to a third person or organization. Tort
               liability means a liability that would be imposed by law in the absence of any contract or agreement.
      G.       Mobile Equipment means any of the following types of land vehicles, including any attached
               machinery or equipment:
               1.     Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public
                      roads;

               2.     Vehicles maintained for use solely on or next to premises you own or rent;


57697 (6/93)               Archive Copy                      (4)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 79 of 608


               3.     Vehicles that travel on crawler treads;
               4.     Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently
                      mounted:
                      a.     power cranes, shovels, loaders, diggers or drills; or
                      b.    road construction or resurfacing equipment such as graders, scrapers or rollers;

               5.     Vehicles not described in 1., 2., 3., or 4. above that are not self-propelled and are maintained
                      primarily to provide mobility to permanently attached equipment of the following types:

                      a.    air compressors, pumps and generators, including spraying, welding, building cleaning,
                            geophysical exploration, lighting and well servicing equipment; or

                      b.    cherry pickers and similar devices used to raise or lower workers;

               6.     Vehicles not described in 1., 2., 3., or 4. above maintained primarily for purposes other than the
                      transportation of persons or cargo.

                      However, self-propelled vehicles with the following types of permanently attached equipment are
                      not mobile equipment but will be considered autos:

                      a.    equipment designed primarily for:

                            1)     snow removal;

                            2)     road maintenance, but not construction or resurfacing; or

                            3)     street cleaning;

                      b.    cherry pickers and similar devices mounted on automobile or truck chassis and used to
                            raise or lower workers; and

                      c.    air compressors, pumps and generators, including spraying, welding, building cleaning,
                            geophysical exploration, lighting and well servicing equipment.
      H.       Occurrence means:

               1.     As respects Bodily Injury or Property Damage, an accident, including continuous or repeated
                      exposure to conditions, which results in Bodily Injury or Property Damage neither expected
                      nor intended from the standpoint of the Insured. All such exposure to substantially the same
                      general conditions shall be considered as arising out of one Occurrence;

               2.     As respects Personal Injury, an offense arising out of your business that results in Personal
                      Injury. All damages that arise from the same or related injurious material or act shall be
                      considered as arising out of one Occurrence, regardless of the frequency or repetition thereof,
                      the number and kind of media used and the number of claimants; and

               3.     As respects Advertising Injury, an offense committed in the course of advertising your goods,
                      products and services that results in Advertising Injury. All damages that arise from the same
                      or related injurious material or act shall be considered as arising out of one Occurrence,
                      regardless of the frequency or repetition thereof, the number and kind of media used and the
                      number of claimants.
      I.       Personal Injury means injury other than Bodily Injury or Advertising Injury arising out of one or
               more of the following offenses:
               1.     False arrest, detention or imprisonment;

               2.     Malicious prosecution;

               3.     The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a
                      room, dwelling or premises that a person occupies by or on behalf of its owner, landlord or
                      lessor;
57697 (6/93)              Archive Copy                      (5)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 80 of 608


               4.     Oral or written publication of material that slanders or libels a person or organization or disparages
                      a person's or organization's goods, products or services; or

               5.     Oral or written publication of material that violates a person's right of privacy.
      J.       1.     Products-Completed Operations Hazard includes all Bodily Injury and Property Damage
                      occurring away from premises you own or rent and arising out of Your Product or Your Work
                      except:
                      a.   products that are still in your physical possession; or

                      b.   work that has not yet been completed or abandoned.

               2.     Your Work will be deemed completed at the earliest of the following times:

                      a.   When all of the work called for in your contract has been completed.

                      b.   When all of the work to be done at the site has been completed if your contract calls for work
                           at more than one site.

                      c.   When that part of the work done at a job site has been put to its intended use by any person
                           or organization other than another contractor or subcontractor working on the same project.
                    Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
                    complete, will be treated as completed.

               3.     This hazard does not include Bodily Injury or Property Damage arising out of:
                      a.   the transportation of property, unless the injury or damage arises out of a condition in or on a
                           vehicle created by the loading or unloading of it;

                      b.   the existence of tools, uninstalled equipment or abandoned or unused materials.

      K.       Property Damage means:

               1.     Physical injury to tangible property, including all resulting loss of use of that property. All such loss
                      of use shall be deemed to occur at the time of the physical injury that caused it; or

               2.     Loss of use of tangible property that is not physically injured. All such loss shall be deemed to
                      occur at the time of the Occurrence that caused it.

      L.       Suit means a civil proceeding in which Bodily Injury, Property Damage, Personal Injury or Adver-
               tising Injury to which this insurance applies is alleged. Suit includes:

               1.     An arbitration proceeding in which such damages are claimed and to which you must submit or
                      do submit with our consent; or

               2.     Any other alternative dispute resolution proceeding in which such damages are claimed and to
                      which you submit with our consent.

      M.       Your Product means:

               1.     Any goods or products, other than real property, manufactured, sold, handled, distributed or
                      disposed of by:

                      a.     you;

                      b.     others trading under your name; or

                      c.     a person or organization whose business or assets you have acquired; and

               2.     Containers (other than vehicles) materials, parts or equipment furnished in connection with such
                      goods or products.

57697 (6/93)               Archive Copy                        (6)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 81 of 608


               Your Product includes:

               1.     Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of Your Product; and

               2.     The providing of or failure to provide warnings or instructions.

               Your Product does not include vending machines or other property rented to or located for the use of
               others but not sold.

      N.       Your Work means:

               1.     Work or operations performed by you or on your behalf; and

               2.     Materials, parts or equipment furnished in connection with such work or operations.

      O.       Your Work includes:

               1.     Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of Your Work; and

               2.     The providing of or failure to provide warnings or instructions.

V.    Exclusions

      This insurance does not apply to:

      A.       Any obligation of the Insured under a Workers Compensation, Unemployment Compensation or Dis-
               ability Benefits Law, or under any similar law.

      B.       Any obligation of the Insured under the Employees' Retirement Income Security Act of 1974 or any
               amendments to that act.

      C.       Any obligation of the Insured under a "No Fault", "Uninsured Motorist" or "Underinsured Motorist" law.

      D.       Property Damage to:

               1.     Property you own, rent, occupy or use;

               2.     Personal property in the care, custody or control of the Insured.

      E.       Property Damage to Impaired Property or property that has not been physically injured, arising out of:

               1.     A defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

               2.     A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
                      accordance with its terms.

               This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
               physical injury to Your Product or Your Work after it has been put to its intended use.

      F.       Property Damage to Your Product arising out of it or any part of it.

      G.       Property Damage to Your Work arising out of it or any part of it and included in the Products-
               Completed Operations Hazard.

               This exclusion does not apply if the damaged work or the work out of which the damage arises was
               performed on your behalf by a subcontractor.




57697 (6/93)             Archive Copy                         (7)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 82 of 608


      H.       Damages claimed for any loss, cost or expense incurred by you or others for the loss of use, withdrawal,
               recall, inspection, repair, replacement, adjustment, removal or disposal of:

               1.     Your Product;

               2.     Your Work; or

               3.     Impaired Property

               if such product, work or property is withdrawn or recalled from the market or from use by any person or
               organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in
               it.

      I.       Liability of any employee with respect to Bodily Injury or Personal Injury to another employee of the
               same employer injured in the course of such employment.

               However, if insurance for such liability is provided by a policy listed in the Schedule of Underlying
               Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided to
                      the employee by the policy listed in the Schedule of Underlying Insurance.

      J.       Bodily Injury or Property Damage arising out of the ownership, maintenance, operation, use, loading
               or unloading of any watercraft or any aircraft owned by the Insured or rented to the Insured without a
               crew.

               However, if insurance for such Bodily Injury or Property Damage is provided by a policy listed in the
               Schedule of Underlying Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided
                      by the policy listed in the Schedule of Underlying Insurance.

      K.       Personal Injury or Advertising Injury:

               1.     Arising out of oral or written publication of material, if done by or at the direction of the Insured
                      with knowledge of its falsity;

               2.     Arising out of oral or written publication of material whose first publication took place before the
                      beginning of the policy period;

               3.     Arising out of the willful violation of a penal statute or ordinance committed by or with the con-
                      sent of the Insured; or

               4.     For which the Insured has assumed liability in a contract or agreement. This exclusion does not
                      apply to liability for damages that the Insured would have in the absence of the contract or
                      agreement.

      L.       Advertising Injury arising out of:

               1.     Breach of contract, other than misappropriation of advertising ideas under an implied contract;

               2.     The failure of goods, products or services to conform with advertised quality or performance;

               3.     The wrong description of the price of goods, products or services; or

               4.     An offense committed by an Insured whose business is advertising, broadcasting, publishing or
                      telecasting.

57697 (6/93)             Archive Copy                         (8)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 83 of 608


      M.       1.     Bodily Injury, Property Damage or Personal Injury arising out of the actual or threatened
                      discharge, dispersal, seepage, migration, release or escape of pollutants anywhere in the world;

               2.     Any loss, cost or expense arising out of any governmental direction or request that we, the
                      Insured or any other person or organization test for, monitor, clean-up, remove, contain, treat,
                      detoxify, neutralize or assess the effects of pollutants; or

               3.     Any loss, cost, or expense, including but not limited to costs of investigation or attorneys' fees,
                      incurred by a governmental unit or any other person or organization to test for, monitor, clean-up,
                      remove, contain, treat, detoxify or neutralize pollutants.

                      This exclusion M. shall not apply to Bodily Injury, Property Damage or Personal Injury arising
                      out of:

                      a.    Heat, smoke or fumes from a hostile fire;

                      b.    The upset, overturn or collision of a motor vehicle; or

                      c.    The Products-Completed Operations Hazard;

                      if insurance for such Bodily Injury, Property Damage or Personal Injury is provided by a policy
                      listed in the Schedule of Underlying Insurance. However, the insurance provided by our policy for
                      such Bodily Injury, Property Damage or Personal Injury will not be broader than the insurance
                      coverage provided by the policy listed in the Schedule of Underlying Insurance.

                      As used in this exclusion:

                      a.    "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including
                            smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste material. "Waste material"
                            includes materials which are intended to be or have been recycled, reconditioned or
                            reclaimed;
                      b.    A "hostile fire" means one which becomes uncontrollable or breaks out from where it was
                            intended to be.

      N.       Bodily Injury or Property Damage due to war, whether or not declared, or any act or condit ion
               incident to war. War includes civil war, insurrection, rebellion or revolution. This exclusion applies only
               to liability assumed under a contract or agreement.

      O.       Bodily Injury or Property Damage expected or intended from the standpoint of the Insured.

               However, this exclusion does not apply to Bodily Injury resulting from the use of reasonable force to
               protect persons or property.

      P.       1.     Bodily Injury, Property Damage or Personal Injury arising out of the manufacture of, mining
                      of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
                      products, asbestos fibers or asbestos dust;

               2.     Any obligation of the Insured to indemnify any party because of damages arising out of such
                      Bodily Injury, Property Damage or Personal Injury as a result of the manufacture of, mining
                      of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
                      products, asbestos fibers or asbestos dust; or

               3.     Any obligation to defend any suit or claim against the Insured alleging Bodily Injury, Property
                      Damage or Personal Injury and seeking damages, if such suit or claim arises from Bodily
                      Injury, Property Damage or Personal Injury as a result of the manufacture of, mining of, use
                      of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos products,
                      asbestos fibers or asbestos dust.




57697 (6/93)               Archive Copy                       (9)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 84 of 608


      Q.       Bodily Injury or Personal Injury to:

               1.     A person arising out of any:

                      a.     Refusal to employ that person;

                      b.     Termination of that person's employment; or

                      c.     Employment-related practices, policies, acts or omissions such as coercion, demotion,
                             evaluation, reassignment, discipline, defamation, harassment, humiliation or discrimination
                             directed at that person; or

               2.     The spouse, child, parent, brother or sister of that person as a consequence of Bodily Injury or
                      Personal Injury to that person at whom any of the employment-related practices described in
                      paragraph a., b. or c. above is directed.

               This exclusion applies:

               1.     Whether the Insured may be liable as an employer or in any other capacity; and

               2.     To any obligation to share damages with or repay someone else who must pay damages because
                      of the injury.

      R.       Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of or by reason
               of:

               1.     The purchase, sale, offer of sale, or solicitation of any security, debt, bank deposit or financial
                      interest or instrument;

               2.     Any representations made at any time in relation to the price or value of any security, debt, bank
                      deposit or financial interest or instrument; or

               3.     Any depreciation or decline in price or value of any security, debt, bank deposit or financial interest
                      or instrument.

      S.       Bodily Injury or Property Damage for which any Insured may be held liable by reason of:

               1.     Causing or contributing to the intoxication of any person;

               2.     The furnishing of alcoholic beverages to a person under the legal drinking age or under the
                      influence of alcohol; or

               3.     Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
                      beverages.

               However, if insurance for such Bodily Injury or Property Damage is provided by a policy listed in the
               Schedule of Underlying Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided
                      by the policy listed in the Schedule of Underlying Insurance.

      T.       Bodily Injury or Property Damage:

               1.     a.     with respect to which the Insured is also an Insured under a nuclear energy liability
                             policy issued by the Nuclear Energy Liability-Property Insurance Assoc., Mutual Atomic
                             Energy Liability Underwriters or the Nuclear Insurance Association of Canada, or would be
                             an Insured under any such policy but for its termination upon exhaustion of its limit of
                             liability; or

57697 (6/93)               Archive Copy                       (10)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 85 of 608


               1.     b.    resulting from the hazardous properties of nuclear material and with respect to which (1)
                            any person or any organization is required to maintain financial protection pursuant to the
                            Atomic Energy Act of 1954, or any law amendatory thereof, (2) the Insured is, or had this
                            policy not been available would be, entitled to indemnity from the United States of America
                            or any agency thereof, under any agreement entered into by the United States of America
                            or any agency thereof, with any person or organization.

               2.     Bodily Injury or Property Damage resulting from the hazardous properties of nuclear material,
                      if:

                      a.    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the
                            Insured or on the Insured's behalf, or (2) has been discharged or dispensed therefrom;

                      b.    the nuclear material is contained in spent fuel or waste at any time possessed, handled,
                            used, processed, stored, transported or disposed of by the Insured or on the Insured's
                            behalf; or

                      c.    the Bodily Injury or Property Damage arises out of the furnishing by the Insured of
                            services, materials, parts or equipment in connection with the planning, construction,
                            maintenance, operation or use of any nuclear facility, but if such facility is located within the
                            United States of America, its territories or possessions or Canada, this exclusion c. applies
                            only to Property Damage to such nuclear facility and any property thereat.

               3.     As used in this exclusion:

                      a.    "hazardous properties" includes radioactive, toxic or explosive properties;

                      b.    "nuclear material" means source material, special nuclear material or by-product material;

                      c.    "source material", "special nuclear material" and "by-product material" have the meanings
                            given them in the Atomic Energy Act of 1954 or any law amendatory thereof;

                      d.    "spent fuel" means any fuel element or fuel component, solid or liquid, which has been
                            used or exposed to radiation in a nuclear reactor;

                      e.    "waste" means any waste material (1) containing by-product material and (2) resulting from
                            the operation by any person or organization of a nuclear facility included within the definition
                            of nuclear facility below;

                      f.    "nuclear facility" means:

                            1)     any nuclear reactor;

                            2)     any equipment or device designed or used for (i) separating the isotopes of uranium
                                   or plutonium, (ii) processing or utilizing spent fuel, or (iii) handling, processing or
                                   packaging wastes;

                            3)     any equipment or device used for the processing, fabricating, or alloying of special
                                   nuclear material if at any time the total amount of such material in the Insured's
                                   custody at the premises where such equipment or device is located consists of or
                                   contains more than 25 grams of plutonium or uranium 233 or any combination
                                   thereof, or more than 250 grams of uranium 235; or

                            4)     any structure, basin, excavation, premises or place prepared or used for storage or
                                   disposal of waste, and includes the site on which any of the foregoing is located, all
                                   operations conducted on such site and all premises used for such operations;

                      g)    "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a
                            self-supporting chain reaction or to contain a critical mass of fissionable material.

57697 (6/93)               Archive Copy                      (11)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 86 of 608


                       h)     Property Damage includes all forms of radioactive contamination of property.

VI.   Conditions

      A.       Appeals

               If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the Retained
               Limit, we have the right to make such an appeal. If we elect to appeal, our liability on such an award or
               judgment shall not exceed our Limits of Insurance as stated in Item 3 of the Declarations plus the cost
               and expense of such appeal.

      B.       Audit

               We may audit and examine your books and records as they relate to this policy at any time during the
               period of this policy and for up to three years after the expiration or termination of this policy.

      C.       Bankruptcy or Insolvency

               Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of
               your underlying insurers will not relieve us from the payment of any claim covered by this policy.

               But under no circumstances will such bankruptcy, insolvency or inability to pay require us to drop down
               and replace the Retained Limit or assume any obligation within the Retained Limit area.

      D.       Cancellation

               1.      You may cancel this policy. You must mail or deliver advance written notice to us stating when
                       the cancellation is to take effect.

               2.      We may cancel this policy. If we cancel because of non-payment of premium, we must mail or
                       deliver to you not less than ten (10) days advance written notice stating when the cancellation is
                       to take effect. If we cancel for any other reason, we must mail or deliver to you not less than
                       ninety (90) days advance written notice stating when the cancellation is to take effect. Mailing
                       that notice to you at your mailing address shown in Item 1 of the Declarations will be sufficient to
                       prove notice.

               3.      The policy period will end on the day and hour stated in the cancellation notice.

               4.      If we cancel, final premium will be calculated pro rata based on the time this policy was in force.
                       Final premium will not be less than the pro rata share of the Minimum Premium as shown in Item
                       4 of the Declarations.

               5.      If you cancel, final premium will be more than pro rata; it will be based on the time this policy was
                       in force and increased by our short rate cancellation table and procedure. Final premium will not
                       be less than the short rate share of the Minimum Premium as shown in Item 4 of the Declarations.

               6.      Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
                       but the cancellation will be effective even if we have not made or offered any refund due you.
                       Our check or our representative's check, mailed or delivered, shall be sufficient tender of any
                       refund due you.

               7.      The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds
                       with respect to the giving and receiving of notice of cancellation and the receipt of any refund that
                       may become payable under this policy.

               8.      Any of these provisions that conflict with a law that controls the cancellation of the insurance in
                       this policy is changed by this statement to comply with that law.




57697 (6/93)                Archive Copy                      (12)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 87 of 608


      E.       Changes

               Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver
               or a change in any part of this policy. This policy can only be changed by a written endorsement that
               becomes a part of this policy and that is signed by one of our authorized representatives.

      F.       Duties In The Event Of An Occurrence, Claim Or Suit

               1.     You must see to it that we are notified as soon as practicable of an Occurrence which may result
                      in a claim under this policy. To the extent possible, notice should include:

                      a.     how, when and where the Occurrence took place;

                      b.     the names and addresses of any injured persons and witnesses; and

                      c.     the nature and location of any injury or damage arising out of the Occurrence.

               2.     If a claim is made or suit is brought against any Insured that is reasonably likely to involve this
                      policy you must notify us in writing as soon as practicable.

               3.     You and any other involved Insured must:

                      a.     immediately send us copies of any demands, notices, summonses or legal papers received
                             in connection with the claim or suit;

                      b.     authorize us to obtain records and other information;

                      c.     cooperate with us in the investigation, settlement or defense of the claim or suit; and

                      d.     assist us, upon our request, in the enforcement of any right against any person or
                             organization which may be liable to the Insured because of injury or damage to which this
                             insurance may also apply.

               4.     No Insureds will, except at their own cost, voluntarily make a payment, assume any obligation,
                      or incur any expense, other than for first aid, without our consent.

      G.       Inspection

               We have the right, but are not obligated, to inspect your premises and operations at any time. Our
               inspections are not safety inspections. They relate only to the insurability of your premises and opera-
               tions and the premiums to be charged. We may give you reports on the conditions we find. We may
               also recommend changes. While they may help reduce losses, we do not undertake to perform the
               duty of any person or organization to provide for the health or safety of your employees or the public.
               We do not warrant that your premises or operations are safe or healthful or that they comply with laws,
               regulations, codes or standards.

      H.       Legal Actions Against Us

               There will be no right of action against us under this insurance unless:

               1.     You have complied with all the terms of this policy; and

               2.     The amount you owe has been determined with our consent or by actual trial and final judgment.

               This insurance does not give anyone the right to add us as a defendant in an action against you to
               determine your liability.

      I.       Maintenance of Underlying Insurance

               During the period of this policy, you agree:

               1.     To keep the policies listed in the Schedule of Underlying Insurance in full force and effect;

57697 (6/93)                Archive Copy                      (13)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 88 of 608


               2.     That any renewals or replacements of the policies listed in the Schedule of Underlying Insurance
                      will not be more restrictive in coverage;

               3.     That the limits of insurance of the policies listed in the Schedule of Underlying Insurance shall not
                      change except for any reduction or exhaustion of aggregate limits by payment of claims for
                      Occurrences covered by this policy; and

               4.     That the terms, conditions and endorsements of the policies listed in the Schedule of Underlying
                      Insurance will not materially change during the period of this policy.
               If you fail to comply with these requirements, we will only be liable to the same extent that we would
               had you fully complied with these requirements.

      J.       Other Insurance

               If other valid and collectible insurance applies to a loss that is also covered by this policy, this policy will
               apply excess of the other insurance. However, this provision will not apply if the other insurance is
               specifically written to be excess of this policy.

      K.       Premium

               The first Named Insured designated in Item 1 of the Declarations shall be responsible for payment of
               all premiums when due.

               The premium for this policy shall be computed on the basis set forth in Item 4 of the Declarations. At
               the beginning of the policy period, you must pay us the Advance Premium shown in Item 4 of the Dec-
               larations.

               When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy
               was in force. If this policy is subject to audit adjustment, the actual exposure basis will be used to
               compute the earned premium. If the earned premium is greater than the Advance Premium, you will
               promptly pay us the difference. If the earned premium is less than the Advance Premium, we will return
               the difference to you. But in any event we shall retain the Minimum Premium as shown in Item 4 of the
               Declarations for each twelve months of our policy period.

      L.       Prior Insurance

               If a loss covered by this policy is also covered in whole or in part under any other excess policy issued
               to the Insured prior to the effective date of this policy, our Limits of Insurance as stated in Item 3 of the
               Declarations will be reduced by any amounts due the Insured under such prior insurance.

      M.       Separation of Insureds

               Except with respect to our Limits of Insurance and any rights or duties specifically assigned to the first
               Named Insured designated in Item 1 of the Declarations, this insurance applies:

               1.     As if each Named Insured were the only Named Insured; and

               2.     Separately to each Insured against whom claim is made or Suit brought.

      N.       Subrogation

               If any Insured has rights to recover all or part of any payment we have made under this policy, those
               rights are transferred to us. The Insured must do nothing after loss to impair these rights and must help
               us enforce them.

               Any recoveries shall be applied as follows:

               1.     Any interests, including the Insured, that have paid an amount in excess of our payment under
                      this policy will be reimbursed first;

57697 (6/93)              Archive Copy                         (14)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 89 of 608


               2.     We then will be reimbursed up to the amount we have paid; and

               3.     Lastly, any interests, including the Insured, over which our insurance is excess, are entitled to
                      claim the residue.

               Expenses incurred in the exercise of rights of recovery shall be apportioned between the interests,
               including the Insured, in the ratio of their respective recoveries as finally settled.

      O.       Transfer Of Your Rights And Duties

               Your rights and duties under this policy may not be transferred without our written consent.

               If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal repre-
               sentative but only while acting within the scope of duties as your legal representative. However, notice
               of cancellation sent to the first Named Insured designated in Item 1 of the Declarations and mailed to
               the address shown in this policy will be sufficient notice to effect cancellation of this policy.

      P.       When Loss Is Payable

               Coverage under this policy will not apply unless and until the Insured or the Insured's underlying insurer
               is obligated to pay the Retained Limit.

               When the amount of loss has finally been determined, we will promptly pay on behalf of the Insured the
               amount of loss falling within the terms of this policy.

               You shall promptly reimburse us for any amount within the Self Insured Retention paid by us on behalf
               of an Insured.

In Witness Whereof, we have caused this policy to be executed and attested, but this policy shall not be valid unless
countersigned by one of our duly authorized representatives, where required by law.




                          SECRETARY                                                 PRESIDENT




57697 (6/93)             Archive Copy                        (15)
AH0034
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 90 of 608

MCKESSON HBOC, INC.                                                            BE    8713546
Named Insured (list all subsidiaries to be covered on Page                     Policy Number
2 of this form and attach signatory authorization)

                                              OHIO NOTICE
                               UNINSURED/UNDERINSURED MOTORISTS COVERAGE

       Ohio Insurance Code S     S 3937.18 provides that no policy shall be delivered or issued unless both
       Uninsured and Underinsured Motorist Coverage are offered to persons insured under the policy, up to
       the policy liability limits, for loss due to bodily injury or death suffered by such insureds from an
       uninsured or underinsured motorist.
       Uninsured Motorist Coverage provides protection against loss from bodily injury, sickness, or disease,
       including death, suffered by an insured under the policy, who is legally entitled to recover damages from
       owners or operators of uninsured motor vehicles, because of such bodily injury, sickness, or disease,
       including death.
       Underinsured Motorist Coverage provides protection against loss that an insured is legally entitled to
       recover from bodily injury, sickness, disease, or death, suffered by an insured where the total amount
       available for payment to the insured under all liability bonds and insurance policies covering persons
       liable to the insured are less then the limits for the Insured's uninsured motorist coverage.

       If you do not purchase Collision coverage, you may purchase Uninsured Motor Vehicle Coverage which
       provides protection against loss from damage to, or the destruction of, any vehicle specifically identified
       in the policy, to an insured under the policy who is legally entitled to recover from the owner or operator
       of an uninsured motor vehicle, for the damage or destruction of such vehicle.
       In accordance with Ohio Insurance Code S
                                              S 3937.18 the undersigned Named Insured (for each insured in
       the policy):
       Mark Applicable item(s) with an [X]
       [ x ] Rejects Uninsured/ Underinsured Motorist Coverages in their entirety.
       [   ] Rejects Uninsured/ Underinsured Motorist Property Damage Coverage.
       [   ] Selects the following UM/UIM Bodily Injury limits which are lower than the Bodily Injury limits of
             this policy, but are not less than the $1 million combined single limit.
                                             Combined Single Limit.
                The premium for this coverage is calculated as follows: (a) $200 per Auto per million of coverage
                for the first $10 million of UM/UIM liability limits excess of primary, plus (b) $50 per Auto per mil-
                lion of coverage for the UM/UIM liability limits in excess of $10 million excess of primary.
       [   ] Selects limits for Uninsured/Underinsured motorist Coverage equal to the policy's Bodily Injury
             Liability limits.
                The premium for this coverage is calculated as follows: a) $200 per Auto per million of coverage
                for the first $10 million of UM/UIM liability limits excess of primary, plus (b) $50 per Auto per mil-
                lion of coverage for the UM/UIM liability limits in excess of $10 million excess of primary.
       For the purpose of calculating the premium for this coverage, Auto shall include any of the following
       types of motor vehicles registered or principally garaged in Ohio:
                Private Passenger Motor Vehicles
                Light Trucks/Vans
                Medium Trucks
                Heavy Trucks
                Extra Heavy Trucks
                Tractors
                Buses



77974 (04/01)            Archive Copy                         1
AH0772
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 91 of 608


       This offer for Uninsured and Underinsured Motorist coverage is being made to the various entities which
       are affiliated with, owned by, or under common control with the Named Insured listed above as set forth
       on the attached list of such entities, which list shall be incorporated into this form as if fully set out
       herein.
       If we do not receive a response from you to this offer, we shall, in accordance with Ohio Insurance
       Code S S 3937.18 provide Uninsured and Underinsured Motorist Coverage in an amount equal to the
       policy limits chosen by you.
       The various limits of coverage available, and the premiums for those limits have been explained to me,
       and I have chosen the option indicated on this form. I understand and agree that the limits chosen or
       the coverage rejected will apply to this policy and all future renewals, reinstatements or replacements of
       this policy unless a written request for a change is received and approved by the Company. Additionally,
       I am authorized to make the selections set forth in this form on behalf of the entities listed above by
       virtue of the written authorization which is attached to this form and is incorporated in it by this
       reference.




                                                                         Authorized Signature of Named Insured

       July 1, 2001
       Effective Date of Policy                                          Name and Title


                                                                         Date Signed




       This Offer of Coverage will be incorporated into and made part of the policy.
       All other terms, conditions, and exclusions remain unchanged.




77974 (04/01)          Archive Copy                        2
AH0772
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 92 of 608

                                                 ENDORSEMENT NO. 1



        This endorsement, effective 12:01 AM: July 1, 2001

        Forms a part of policy no.: BE        8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



                                SCHEDULE OF UNDERLYING INSURANCE

                               INSURER
TYPE OF COVERAGE               POLICY DATE                     LIMITS OF LIABILITY


General Liability              Self-Insured Retention          $5,000,000 Retained Amount


Foreign Automobile             Ins Co. State of PA             $1,000,000 Per Occurrence
& General Liability            10/1/00 - 01 & Renewal          $2,000,000 General Aggregate
                                                               $1,000,000 Products Aggregate


Pharmacy/Druggists'            St. Paul Fire & Marine          $1,000,000 Each Person
Liability (McKesson            10/29/00 - 01 & Renewal         $3,000,000 Annual Total Limit
MedManagement)


U.S. Automobile                Old Republic Ins. Co.           $1,000,000 CSL
Liability                      7/01/01 - 02


Canadian Automobile            Old Republic Ins. Co            $1,000,000 CSL
Liability                      7/1/01 - 02


Employer's Liability:          Old Republic Ins. Co.           $5,000,000 Each Accident
All Other States               7/1/01 - 02                     $5,000,000 Policy Limit
                                                               $5,000,000 Each Employee


Employers Liability            Old Republic                    $2,0000,000 Total Limit
NV & CT                        7/1/01 - 02


Foreign Employers Liability    Ins Co. State of PA             $1,000,000 Total Limit
                               10/1/00 - 01 & Renewal




All other terms, conditions and exclusions of the policy remain unchanged.


                        Archive Copy                                  Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 93 of 608

                                     ENDORSEMENT NO. 2



This endorsement, effective 12:01 AM: July 1, 2001

Forms a part of policy no.: BE    8713546

Issued to: MCKESSON HBOC, INC.

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                 NAMED INSURED ENDORSEMENT



DOMESTIC/FOREIGN CORPORATIONS AND THEIR SUBSIDIARIES

Abaton.com, Inc.
Beldere Corporation
        S.K.U., Inc. (50%)
California Golden State Finance Company
        CGSF Funding Corporation
City Properties, S.A. (20%)
Crocker Plaza Company
Foremost de Venezuela, S.A. (39.69%)
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
GM Holdings, Inc.
        McKesson General Medical Corp.
                F.D. Titus & Son, Inc.
                General Medical Manufacturing Company
Golden State Insurance Company Limited
Goodman Manufacturing Company
HBO & Company
        Access Health NZ Limited
        Access Health Puerto Rico, Inc.
        HBO & Company Canada Ltd.
        HBO & Company (VI), Inc.
        HBOC Medical Ltd.
        iMcKesson Holding Company
                iMcKesson LLC
                        Access Health UK Ltd.
                        Access Population Care Management Systems of Texas, Inc.
        McKesson HBOC (Holdings) Limit
                McKessonHBOC International S.A.R.L.
                        McKesson HBOC Finance S.A.R.L.
                               McKesson HBOC Holdings S.A.R.L.
                                       HBO & Company (UK) Limited
                                              Data-Med Computer Services, Ltd.
                                              HBO & Company (ST & SW) Ltd.

                                             Page 1 of 3




              Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 94 of 608

                                      ENDORSEMENT No. 2           (Continued)



This endorsement, effective 12:01 AM: July 1, 2001

Forms a part of policy no.: BE    8713546

Issued to: MCKESSON HBOC, INC.

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                 iMcKesson Canada Inc.
                                 McKesson HBOC (Ireland) Limited
                                 McKesson HBOC Holdings (Netherlands) B.V)
                                       Systems Integration, Application & Consultancy B.V.
                                               VPI Gezondheidszorg B.V.
                         McKessonHBOC Holdings (France) S.A.R.L.
                                 McKessonHBOC France S.A.
Hawk Medical Supply, Inc.
         Hawkeye Medical Supply, Inc.
         Maine Surgical Supply Co.
HealthMart Systems, Inc.
Healthcare Delivery Systems, Inc.
Intercal, Inc. (15%)
J. Knipper and Company, Inc.
KWS & P, Inc.
KWS & P/SFA, Inc.
         Clinicians Database, L.L.C.
MCK Acquisition Corp.
McKesson Automated Healthcare, Inc.
McKesson Automated Prescription Systems, Inc.
         APS Canada, Inc.
         APS International Ltd.
         SI/Baker, Inc. (50%)
McKesson BioServices Corporation
         Pharmaceutical Support Services, Inc.
McKesson Canada, Inc.
         Medis Health and Pharmaceutical Services Inc.
                  Good Neighbour Pharmacy Ltd.
                  McKesson Canada Health Care Partners Ltd.
                  Medis Health and Pharmaceutical Services Alberta Limited
                  Medis Health and Pharmaceutical Services Limited
                  1258741 Ontario Inc.
McKesson (Cayman Islands) Inc.
         NADRO, S.A. de C.V. (22.67%)
McKesson Development Corp.
McKesson Finance Company of Canada
         Medis Health and Pharmaceutical Services Inc.
                  Good Neighbour Pharmacy Ltd.
                  McKesson Canada Health Care Partners Ltd.
                  Medis Health and Pharmaceutical Services Alberta Limited
                  Medis Health and Pharmaceutical Services Limited
                  128741 Ontario Inc.
                                                    Page 2 of 3




              Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 95 of 608

                                                ENDORSEMENT No. 2            (Continued)



       This endorsement, effective 12:01 AM: July 1, 2001

       Forms a part of policy no.: BE       8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

       McKesson Property Company, Inc.
              DC Land Company
              DCAZ Land Company
              Foremost Homes Hawaii, Ltd.
              HF Land Company
       McKesson Red Line HealthCare Corporation
              Medinet, Inc.
              Red Line Medical Supply, Inc.
              TBC Products, Inc.
              XVIII B Medi Mart, Inc.
       McKesson Trading Company
       McKesson Transportation Systems, Inc.
       McKessonHBOC Asia-Pacific Pty Limited
              McKessonHBOC Asia Pacific Limited
       McKessonHBOC Capital Corporation
       McKessonHBOC Services, Inc.
       MedManagement Holdings, Inc.
              McKesson MedManagement LLC
              Purchasing Alliance for Clinical Therapeutics, LLC
       N.V. Medicopharma (10%)
       Penn-Chem Corporation
       Prospective Health, Inc.
                    iMcKesson LLC
                       Access Health UK Ltd.
                       Access Population Care Management Systems of Texas, Inc.
       Sunbelt Beverage Corporation (17%)
       Zee Medical Canada, Inc.
       Zee Medical, Inc.
              Boad Seven, Inc.
              Brunkar Enterprises, Inc.
              Combined Enterprises Corporation
              CPG Industries, Inc.
              First Aid Service, Inc.
              JACS, Inc.
              Maryland First Aid Co., Inc.
              Norvern Enterprises, Inc.
              Radunnco, Inc.
              R-jet Incorporated
              Roth Medical Services, Inc.
              Zeepro, Inc.


                                                         Page 3 of 3

All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                    Authorized Representative
                                                                       or countersignature (where required by law)
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 96 of 608

                                                ENDORSEMENT NO. 3



        This endorsement, effective 12:01 AM: July 1, 2001

        Forms a part of policy no.: BE      8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                           AMENDMENT OF CONDITIONS - WHO IS AN INSURED


In consideration of the premium paid, it is understood and agreed that Section IV. Definitions, Definition 1.
B. is deleted in its entirety and replaced with the following:

3.     a.      Any organization you newly acquire or form, other than a partnership or joint venture, which
               is a legally incorporated entity of which you own a financial interest of more than 50% of
               the voting stock will qualify as a Named Insured.

               Coverage under this provision is afforded until the end of the "policy period" if the newly
               formed organization meets all of the following criteria. Coverage under this provision is
               afforded only until the end of the 180 th day after you acquire or form the organization or the
               end of the "policy period", whichever is earlier, if all of the following criteria are not met.


               (1)     The annual sales of such organization for the preceding year has not exceeded
                       $100,000,000.

               (2)     The estimated net sales of such organization for the next 12 months, do not exceed
                       $100,000,000.

               (3)     The property and operations of such organizations are similar to those that are
                       currently included for coverage under this policy, and

               (4)     The goods or products manufactured, sold, handled or distributed in the past, at
                       present and in the future are similar to this policy by endorsement will also be
                       Named Insured.

       b.      Any other organization coming under the Named Insured's control and of which it assumes
               active management, which is added to this policy by endorsement, will also be a Named
               Insured.

       c.      The provisions of a. and b. above, do not apply to Bodily Injury or Property Damage that
               occurred before you acquired or formed or assumed active management of the organization.

       d.      The provisions of a. and b. above, do not apply to Personal Injury or Advertising Injury
               arising out of an offense committed before you acquired or formed or assumed active
               management of the organization.


All other terms and conditions of this policy remain unchanged.


All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 97 of 608

                                                 ENDORSEMENT NO. 4



        This endorsement, effective 12:01 AM: July 1, 2001

        Forms a part of policy no.: BE      8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



                             ADDITIONAL INSUREDS - VOLUNTEER WORKERS


Who is an Insured (Section IV. E), is amended to include as an Insured any person(s) who are volunteer
worker(s) for you, but only while acting at the direction of, and within the scope of their duties for you.
However, no volunteer worker(s) are Insured for:

1.     Bodily Injury or Personal Injury

       A)      To you, to your partners or members (if you are a partnership or joint venture), to your other
               volunteer worker(s), or to your "employees" arising out of and in the course of their duties
               for you,

       B)      To the spouse, child, parent, brother or sister of your volunteer worker(s) or your
               "employees" as a consequence of paragraph 1.a. above:

       C)      For which there is any obligation to share damages because of the injury described in
               paragraph 1.a. above, or

       D)      Arising out of his or her providing or failing to provide professional health care services.

2.     Property Damage to property,

       A)      Owned, occupied, or used by:

       B)      Rented to, in the care, custody or control of, or over which physical control is being
               exercised for any purpose by you, and your volunteer worker(s), your "employees" of, if
               you are a partnership or joint venture, any partner or member.



All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                     Authorized Representative
                                                                        or countersignature (where required by law)
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 98 of 608

                                                ENDORSEMENT NO. 5



        This endorsement, effective 12:01 AM: July 1, 2001

        Forms a part of policy no.: BE      8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                    MEDICAL PROFESSIONALS LIABILITY EXCLUSION ENDORSEMENT


This insurance doe not apply to Bodily Injury, Property Damage or Personal Injury arising out of the
rendering of or failure to render, during the policy period the following professional services:

       (A)     Medical, surgical, dental or nursing treatment including the furnishing of food or beverages
               in connection therewith,

       (B)     Furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances,

       (C)     Handling of or performing postmortem examinations on human bodies, or

       (D)     Service by any person as a member of a formal accreditation or similar professional board or
               committee of the Named Insured, or as a person charged with the duty of executing
               directives of any such board or committee.

It is also agreed that any Bodily Injury sustained by any patient or other person while seeking or being
administered professional services, shall not be covered under this policy except when such Bodily Injury
occurs as a direct result of one or more of the following perils and then only if said perils occur on the
Insured's premises:

       1.      Fire or lightning,
       2.      Windstorm or hail,
       3.      Explosion,
       4.      Riot, strike or civil commotion,
       5.      Hazards involving any aircraft or vehicle,
       6.      Sonic shock waves,
       7.      Smoke,
       8.      Vandalism or malicious mischief,
       9.      Sprinkler leakage,
       10.     Elevator Malfunction,
       11.     Earthquake or flood,
       12.     Structural collapse of building, or
       13.     Ownership, maintenance or use of premises and all operations necessary or incidental
               thereto.

Section A. and B. do not apply if such coverage is provided by a policy listed in the Schedule of Underlying
Insurance.

All other terms and conditions of this policy remain unchanged.



All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 99 of 608

                                                ENDORSEMENT NO. 6



        This endorsement, effective 12:01 AM: July 1, 2001

        Forms a part of policy no.: BE      8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



                          PROFESSIONAL LIABILITY EXCLUSION ENDORSEMENT


This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising Injury
arising out of any act, error, omission, malpractice or mistake of a professional nature committed by the
Insured or any person for whom the Insured is legally responsible.

This exclusion does not apply to Employees in the performance of In-house duties, or resultant       Bodily
Injury, Property Damage, Personal Injury or Advertising Injury.




All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 100 of 608

                                         ENDORSEMENT NO. 7



This endorsement, effective 12:01 AM: July 1, 2001

Forms a part of policy no.: BE       8713546

Issued to: MCKESSON HBOC, INC.

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



                  NAMED PERIL AND TIME ELEMENT POLLUTION ENDORSEMENT
                          (Defense Expenses Inside S.I.R., Version 2)

Exclusion M of this policy is hereby deleted in its entirety and replaced by the following:

This insurance does not apply to:

1.    Bodily Injury, Property Damage or Personal Injury arising out of the actual or threatened
      discharge, dispersal, seepage, migration, release or escape of pollutants anywhere in the
      world,

2.    Any loss, cost or expense arising out of any governmental direction or request that we, the
      Insured or any other person or organization test for, monitor, clean-up, remove, contain,
      treat, detoxify, neutralize or assess the effects of pollutants, or

3.    Any loss, cost, or expense, including but not limited to costs of investigation or attorneys'
      fees, incurred by a governmental unit or any other person or organization to test for, monitor,
      clean-up, remove, contain, treat, detoxify or neutralize pollutants.

As used in this exclusion, pollutants means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste material.
Waste material includes materials which are intended to be or have been recycled, reconditioned or
reclaimed.

However, this exclusion does not apply to Bodily Injury, Property Damage or Personal Injury arising
out of:

1.    Any discharge, dispersal, seepage, migration, release or escape directly or indirectly caused
      by fire, explosion, lightning, windstorm, vandalism or malicious mischief, riot and civil
      commotion, flood, earthquake, collision, or upset of a motor vehicle, mobile equipment or
      aircraft, automatic sprinkler leakage,

2.    The Products - Completed Operations Hazard, or

3.    Any discharge, dispersal, seepage, migration, release or escape of pollutants that meets all of
      the following conditions:




                Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 101 of 608

                                         ENDORSEMENT No. 7           (Continued)



This endorsement, effective 12:01 AM: July 1, 2001

Forms a part of policy no.: BE        8713546

Issued to: MCKESSON HBOC, INC.

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



      a.    It was accidental and neither expected nor intended by the Named Insured. This
            condition would not serve to deny coverage for a specific incident where such
            discharge, dispersal, seepage, migration, release or escape of pollutants was a result of
            an attempt by the Insured to mitigate or avoid a situation where substantial third party
            Bodily Injury, Property Damage or Personal Injury could occur, and

      b.    It was demonstrable as having commenced on a specific date during the term of this
            policy, and

      c.    Its commencement became known to the Named Insured within twenty (20) calendar
            days and was further reported to the Risk Management Department within a reasonable
            time frame, and

      d.    Its commencement was reported in writing to us within eighty (80) calendar days of
            becoming known to the Risk Management Department, and

      e.    Reasonable effort was expended by the Named Insured to terminate the situation as
            soon as conditions permitted.

      However, nothing contained in this provision 3. shall operate to provide any coverage with
      respect to:

      a.    Any site or location principally used by the Insured, or by others on the Insured's
            behalf, for the handling, storage, disposal, dumping, processing or treatment of waste
            material,

      b.    Any fines or penalties,

      c.    Any clean up costs ordered by the Superfund Program, or any federal, state or local
            governmental authority. However, this specific exclusion c. shall not serve to deny
            coverage for third party clean up costs otherwise covered by this endorsement simply
            because of the involvement of a governmental authority,

      d.    Acid rain,

      e.    Clean up, removal, containment, treatment, detoxification or neutralization of pollutants
            situated on premises the Insured owns, rents or occupies at the time of the actual
            discharge, dispersal, seepage, migration, release or escape of said pollutants, or




               Archive Copy
           Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 102 of 608

                                             ENDORSEMENT No. 7             (Continued)



This endorsement, effective 12:01 AM: July 1, 2001

Forms a part of policy no.: BE          8713546

Issued to: MCKESSON HBOC, INC.

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



      f.       Water pollution caused by oil or its derivatives.

It is further agreed that solely as respects any coverage granted by this endorsement:

1.         The Self Insured Retention in Item 3. D. of the Declarations is amended to $5,000,000

2.         The Self Insured Retention shall include "Defense Expenses."

           "Defense Expenses" means a payment allocated to a specific loss, claim or          suit for its
           investigation, settlement or defense, including but not limited to:

           a. attorneys' fees and all other investigation, loss adjustment and litigation expenses,
           b. premiums on bonds to release attachments,
           c. premiums on appeal bonds required by law to appeal any claim or         suit,
           d. costs taxed against the Insured in any claim or suit,
           e. pre-judgment interest awarded against the Insured,
           f. interest that accrues after entry of judgment,

3.         In Section II, Defense, provision A. 2. is hereby deleted in its entirety, and

4.         We will not be obligated to assume charge of the investigation, settlement or defense of
           any claim made, suit brought or proceeding instituted against the Insured. We will,
           however, have the right and shall be given the opportunity to participate in the defense and
           trial of any claims, suits or proceedings relative to any Occurrence which, in our opinion,
           may create liability on our part under the terms of this policy. If we exercise such right, we
           will do so at our own expense.

It is further agreed that in the event of a disagreement as to the interpretation of this endorsement,
the disagreement shall be submitted to binding arbitration before a panel of three (3) arbitrators.
Within thirty (30) days of a written request for arbitration by either you or us, each party will
choose an arbitrator. If the two arbitrators are unable to agree within one month upon the third
arbitrator, such arbitrator shall at the request of either party be selected by the American Arbitration
Association in accordance with its rules and procedures.

The parties shall submit their cases to the panel by written and oral evidence at a hearing time and
place selected by the third arbitrator. The panel shall be relieved of all judicial formality, shall not
be obligated to adhere to the strict rules of law or of evidence, shall seek to enforce the intent of




                   Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 103 of 608

                                                ENDORSEMENT No. 7             (Continued)



       This endorsement, effective 12:01 AM: July 1, 2001

       Forms a part of policy no.: BE       8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



       the parties hereto and may refer to, but are not limited to, relevant legal principles. The decision of
       at least two (2) of the three (3) panel members shall be binding and final and not subject to appeal
       except for grounds of fraud and gross misconduct by the arbitrators. The award will be issued
       within thirty (30) days of the close of the hearings. Each party shall bear the expenses of its
       designated arbitrator and shall jointly and equally share with the other the expense of the third
       arbitrator and of the arbitration.


       The arbitration proceedings shall take place in the state shown in Item 1 of the Declarations. The
       procedural rules applicable to this arbitration shall, except as provided otherwise herein, be in
       accordance with the Commercial Arbitration Rules of the American Arbitration Association.


       All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                    Authorized Representative
                                                                       or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 104 of 608

                                                ENDORSEMENT NO. 8



        This endorsement, effective 12:01 AM: July 1, 2001

        Forms a part of policy no.: BE      8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                                FOREIGN LIABILITY FOLLOW-FORM ENDORSEMENT


       This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising
       Injury that occurs outside of the United States of America, its territories and possessions, Puerto
       Rico and Canada.

       However, if insurance for such damages is provided by a policy listed in the Schedule of Underlying
       Insurance:

           1. This exclusion shall not apply, and

           2. Except with respect to limits of liability, retentions, deductibles, cancellation/non-
              renewal, duty to defend and premium, this insurance shall follow the terms,
              conditions, and exclusions of the policy(ies) listed in the Schedule of Underlying
              Insurance, and

           3. The insurance provided by our policy will not be broader than the insurance
              coverage provided by the policy listed in the Schedule of Underlying Insurance.




       All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 105 of 608

                                                ENDORSEMENT NO. 9



        This endorsement, effective 12:01 AM: July 1, 2001

        Forms a part of policy no.: BE      8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



                                           FOLLOW-FORM ENDORSEMENT



This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising Injury
arising out of:


DRUGGISTS' LIABILITY


However, if insurance for such Bodily Injury, Property Damage, Personal Injury or Advertising Injury is
provided by a policy listed in the schedule of underlying insurance:

       1.      this exclusion shall not apply, and

       2.      the insurance provided by our policy will not be broader than the insurance coverage
               provided by the policy listed in the schedule of underlying insurance.




All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 106 of 608

                                                ENDORSEMENT NO. 10



        This endorsement, effective 12:01 AM: July 1, 2001

        Forms a part of policy no.: BE      8713546

        Issued to: MCKESSON HBOC, INC.

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                               AMENDMENT OF CANCELLATION NOTICE


       Number of days notice: 120

       Paragraph 2. of the Condition D, Cancellation , is hereby deleted in its entirety and replaced by the
       following:

               2. For any statutory permitted reason other than non-payment, of premium, the number of
                  days require for notice of cancellation, as provided in the cancellation condition or as
                  amended by an applicable state cancellation endorsement, it is increased to the number
                  of days shown in the schedule above.




       All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 107 of 608

                                                 ENDORSEMENT No. 11


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE           8713546
       Issued to:    MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                                                COMMERCIAL UMBRELLA

                                      CALIFORNIA AMENDATORY ENDORSEMENT

       In Section VI, Conditions, Condition D, Cancellation, is hereby deleted in its entirety and replaced by the
       following:

       D.      Cancellation/Nonrenewal/Increase In Premium, Reduction In Limits Or Change In Conditions Of
               Coverage
               Cancellation

               1.    You may cancel this policy. You must mail or deliver advance written notice to us stating
                     when the cancellation is to take effect.

               2.    New policies in effect for sixty (60) days or less.

                     We may cancel this policy. If we cancel because of non-payment of premium, we must
                     mail to you not less than ten (10) days advance written notice stating when the cancel-
                     lation is to take effect. If we cancel for any other reason, we must mail to you not less than
                     ninety (90) days advance written notice stating when the cancellation is to take effect.
                     Mailing that notice to you at your mailing address shown in Item 1 of the Declarations shall
                     be sufficient to prove notice. Such notice will include the reason or reasons for cancel-
                     lation.

               3.    New policies in effect for more than sixty (60) days and any renewal policy.

                     We may not cancel this policy unless the cancellation is based on one or more of the
                     following reasons:

                     a.       Non-payment of premium, including payment due on a prior policy issued by us and
                              due during the current policy term covering the same risks;
                     b.       A judgment by a court or an administrative tribunal that you have violated any law of
                              this state or of the United States having as one of its necessary elements an act
                              which materially increases any of the risks insured against;

                     c.       Discovery of fraud or material misrepresentation by either of the following:
                              1.    You or other Insureds or your representative in obtaining the insurance; or
                              2.    You or your representative in pursuing a claim under the policy.

                     d.       Discovery of willful or grossly negligent acts or omissions, or of any violations of
                              state laws or regulations establishing safety standards, by you or other Insureds or
                              a representative of same, which materially increase any of the risks insured against;

                     e.       Failure by you or other Insureds or a representative of same to implement
                              reasonable loss control requirements which were agreed to by you as a condition of



62429 (4/95)              Archive Copy                    Page 1 of 3
AH0291
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 108 of 608


                           Failure by you or other Insureds or a representative of same to implement
                           reasonable loss control requirements which were agreed to by you as a condition of
                           policy issuance or which were conditions precedent to the use by us of a particular
                           rate or rating plan if the failure materially increases any of the risks insured against;

                    f.     A determination by the commissioner that the loss of, or changes in, our reinsurance
                           covering all or part of the risk would threaten our financial integrity or solvency;
                    g.     A determination by the commissioner that a continuation of the policy coverage
                           could place us in violation of the laws of this state or the state of our domicile or that
                           the continuation of coverage would threaten our solvency;
                    h.     A change by you or other Insureds or a representative of same in the activities or
                           property of the commercial or industrial enterprise which results in a materially
                           added risk, a materially increased risk or a materially changed risk, unless the
                           added, increased, or changed risk is included in the policy;

                    i.     A material change in limits, type or scope of coverage or exclusions in one or more
                           of the underlying policies;

                    j.     Cancellation or nonrenewal of one or more of the underlying policies where such
                           policies are not replaced without lapse; or

                    k.     A reduction in financial rating or grade of one or more insurers insuring one or more
                           underlying policies based on an evaluation obtained from a recognized financial
                           rating organization.
                    If we cancel because of non-payment of premium or fraud, we must mail or deliver to you
                    and to the producer of record not less then ten (10) days advance written notice stating
                    when the cancellation is to take effect. If we cancel for any of the other reasons listed
                    above, we must mail or deliver to you and to the producer of record not less than thirty
                    (30) days advance written notice stating when the cancellation is to take effect. Mailing that
                    notice to you at your mailing address shown in Item 1 of the Declarations will be sufficient
                    to prove notice. Such notice will include the reason or reasons for cancellation.

               4.   The policy period will end on the day and hour stated in the cancellation notice.

               5.   If we cancel, final premium will be calculated pro rata based on the time this policy was in
                    force. Final premium will not be less than the pro rata share of the Minimum Premium as
                    shown in Item 4 of the Declarations.
               6.   If you cancel, final premium will be more than pro rata; it will be based on the time this
                    policy was in force and increased by our short rate cancellation table and procedure. Final
                    premium will not be less than the short rate share of the Minimum Premium as shown in
                    Item 4 of the Declarations.
               7.   Premium adjustment may be made at the time of cancellation or as soon as practicable
                    thereafter but the cancellation will be effective even if we have not made or offered any
                    refund due you. Our check or our representative's check, mailed or delivered, shall be
                    sufficient tender of any refund due you.
               8.   The first Named Insured in Item 1 of the Declarations shall act on behalf of all other
                    Insureds with respect to the giving and receiving of notice of cancellation and the receipt
                    of any refund that may become payable under this policy.

               9.   Any of these provisions that conflict with a law that controls the cancellation of the
                    insurance in this policy is changed by this statement to comply with that law.




62429 (4/95)             Archive Copy                  Page 2 of 3
AH0291
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 109 of 608


               Nonrenewal

               If we decide not to renew this policy or if we intend to condition renewal upon reduction of limits,
               elimination of coverages, increase in deductibles, increase of more than 25 percent in the rate
               upon which the premium is based or upon requirements relating to the underlying policy or
               policies, we shall mail or deliver to the producer of record and to you at the mailing address
               shown in the policy a notice of nonrenewal at least sixty (60) days but no more than one hundred
               twenty (120) days prior to the end of the policy period. The notice shall contain the reason or
               reasons for nonrenewal of the policy.

               Increase in Premium, Reduction In Limits Or Change In Conditions Of Coverage

               If this policy has been in effect for more than sixty (60) days or if this policy is a renewal,
               effective immediately no increase in premium, reduction in limits, or change in the conditions of
               coverage shall be effective during the policy period unless based upon one of the following
               reasons:

               1.    Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws
                     or regulations establishing safety standards by you or other Insureds which materially
                     increase any of the risks or hazards insured against;

               2.    Failure by you or other Insureds to implement reasonable loss control requirements which
                     were agreed to by you as a condition of policy issuance or which were conditions
                     precedent to the use by us of a particular rate or rating plan, if the failure materially
                     increases any of the risks insured against;

               3.    A determination by the commissioner that loss of or changes in our reinsurance covering
                     all or part of the risk covered by the policy would threaten our financial integrity or solvency
                     unless the change in the terms or conditions or rate upon which the premium is based is
                     permitted; or
               4.    A change by you or other Insureds in the activities or property of the commercial or
                     industrial enterprise which results in a materially added risk, a materially increased risk, or
                     a materially changed risk, unless the added, increased, or changed risk is included in the
                     policy.
               Written notice shall be mailed or delivered to the producer of record and to you at the mailing
               address shown in the policy at least thirty (30) days prior to the effective date of any increase,
               reduction or change.




       All other terms and conditions of this policy remain unchanged.



                                                                           AUTHORIZED REPRESENTATIVE

62429 (4/95)            Archive Copy                    Page 3 of 3
AH0291
                     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 110 of 608

                                                 ENDORSEMENT No. 12


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE           8713546
       Issued to:       MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                     RETAINED LIMIT AMENDMENT ENDORSEMENT


       1.      In Section III, Limits of Insurance, Paragraph E., Retained Limit, is deleted in its entirety and
               replaced by the following:
               E.       Retained Limit

                        We will be liable only for that portion of damages in excess of the Limits stated in the
                        Schedule of Retained Limits attached to this policy and then up to an amount not
                        exceeding the Each Occurrence Limit as stated in the Declarations. The Retained Limits
                        shown in the attached Schedule shall apply whether or not the Insured maintains
                        applicable underlying insurance.

                        Coverage is limited to apply only in excess of the Retained Limits shown in the attached
                        Schedule and only for those coverages for which a Retained Limit is shown; these
                        Retained Limits shall not include "Defense Expenses".
       2.      Section II, Defense, is hereby deleted in its entirety and replaced by the following:
               II.      Defense
                        A.     We shall have the right and duty to defend any claim or suit seeking damages
                               covered by the terms and conditions of this policy when the applicable Limits shown
                               in the Schedule of Retained Limits have been exhausted by payment of claims to
                               which this policy applies.
                        B.     When we assume the defense of any claim or suit:
                               1.    We will defend any suit against the Insured seeking damages on account of
                                     Bodily Injury, Property Damage, Personal Injury or Advertising Injury
                                     even if such suit is groundless, false or fraudulent, but we have the right to
                                     investigate, defend and settle the claim as we deem expedient.
                               2.    We will pay the following:
                                     a.    premiums on bonds to release attachments for amounts not exceeding
                                           our Limits of Insurance, but we are not obligated to apply for or furnish
                                           any such bond;

                                     b.    premiums on appeal bonds required by law to appeal any claim or suit
                                           we defend, but we are not obligated to apply for or furnish any such
                                           bond;
                                     c.    all cost taxed against the Insured in any claim or suit we defend;
                                     d.    pre-judgment interest awarded against the Insured on that part of the
                                           judgment we pay. If we make an offer to pay the applicable Limit of
                                           Insurance, we will not pay any pre-judgment interest based on that
                                           period of time after the offer;




66123 (9/96)                 Archive Copy                 Page 1 of 2
AH0359
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 111 of 608



                                   e.    all interest that accrues after entry of judgment and before we have
                                         paid, offered to pay or deposited in court the part of the judgment that
                                         is within our applicable Limit of Insurance;
                                   f.    the Insured's expenses incurred at our request.

                            We will not defend any suit or claim after our applicable Limits of Insurance have
                            been exhausted by payment of judgments or settlements.
                            All expenses we incur in the defense of any suit or claim are in addition to our
                            Limits of Insurance.

                     C.     In all other instances except A. above, we will not be obligated to assume charge of
                            the investigation, settlement or defense of any claim made, suit brought or
                            proceeding instituted against the Insured. We will, however, have the right and shall
                            be given the opportunity to participate in the defense and trial of any claims, suits
                            or proceedings relative to any Occurrence which, in our opinion, may create liability
                            on our part under the terms of this policy. If we exercise such right, we will do so at
                            our own expense.

       3.      Additional Definition
               "Defense Expenses" means a payment allocated to a specific loss, claim or suit for its investiga-
               tion, settlement or defense, including but not limited to:
               a.    attorneys' fees and all other investigation, loss adjustment and litigation expenses;
               b.    premiums on bonds to release attachments;
               c.    premiums on appeal bonds required by law to appeal any claim or suit;
               d.    costs taxed against the Insured in any claim or suit;
               e.    pre-judgment interest awarded against the Insured;
               f.    interest that accrues after entry of judgment.




       All other terms and conditions of this policy remain unchanged.




                                                                          AUTHORIZED REPRESENTATIVE

66123 (9/96)              Archive Copy                 Page 2 of 2
AH0359
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 112 of 608

                                            ENDORSEMENT No. 13


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE      8713546
       Issued to:   MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                           LOT OR BATCH PROVISION


       It is agreed that as respects the Products - Completed Operations Hazard, all Bodily Injury or
       Property Damage arising out of one lot or batch of products prepared or acquired by you shall be
       considered one Occurrence. Such Occurrence shall be subject to the Each Occurrence Limit of this
       policy shown in Item 3. of the Declarations and shall be deemed to occur when the Bodily Injury or
       Property Damage occurs for the first claim of that lot or batch.




       All other terms and conditions of this policy remain unchanged.



                                                                         AUTHORIZED REPRESENTATIVE

60862 (08/94)         Archive Copy
AH0233
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 113 of 608

                                               ENDORSEMENT No. 14


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE         8713546
       Issued to:    MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                         DEFENSE IN LIMIT ENDORSEMENT


       In Section II, Defense, the last paragraph in provision B. is hereby deleted in its entirety and replaced by
       the following:

       All expenses we incur in the defense of any suit or claim are included within our Limits of Insurance.

       Provision C of Section II, Defense, is hereby deleted in its entirety and replaced by the following:

       C.      In all other instances except A. above, we will not be obligated to assume charge of the investi-
               gation, settlement or defense of any claim made, suit brought or proceeding instituted against the
               Insured. We will, however, have the right and shall be given the opportunity to participate in the
               defense and trial of any claims, suits or proceedings relative to any Occurrence which, in our
               opinion, may create liability on our part under the terms of this policy. If we exercise such right,
               any expenses we incur in the defense of any suit or claim are included within our Limits of
               Insurance.




       All other terms and conditions of this policy remain unchanged.



                                                                          AUTHORIZED REPRESENTATIVE

60416 (5/94)            Archive Copy
AH0165
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 114 of 608

                                             ENDORSEMENT No. 15


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE       8713546
       Issued to:   MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                                 FLORIDA UNINSURED MOTORISTS COVERAGE*

                                                   OPTIONS FORM


       YOU MAY BE ELECTING NOT TO PURCHASE CERTAIN VALUABLE COVERAGE
       WHICH PROTECTS YOU, OR YOU ARE PURCHASING UNINSURED MOTORIST
       LIMITS LESS THAN YOUR BODILY INJURY LIABILITY LIMITS WHEN YOU SIGN
       THIS FORM. PLEASE READ CAREFULLY.
       Uninsured Motorist coverage provides for payment of certain benefits for damages caused by owners or
       operators of uninsured motor vehicles because of Bodily Injury or death resulting therefrom. Such
       benefits may include payments for certain medical expenses, lost wages, and pain and suffering,
       subject to limitations and conditions contained in the policy. For the purpose of this coverage, an
       uninsured motor vehicle may include a motor vehicle as to which the Bodily Injury limits are less than
       your damages.

       Florida law requires that automobile liability policies include Uninsured Motorist coverage at limits equal
       to the Bodily Injury Liability limits in your policy unless you select a lower limit offered by the
       Company, or reject Uninsured Motorist entirely.

       Please indicate whether you desire to entirely reject Uninsured Motorist coverage, to choose this
       coverage at limits lower than the Bodily Injury Liability limits of your policy or to choose this coverage
       at the Bodily Injury Liability limits of your policy:

                        a. Uninsured Motorist coverage is hereby rejected.

                        b. Uninsured Motorist coverage with limits of    which are lower than my Bodily Injury
                           Liability limits, has been selected.

                        c. Uninsured Motorist coverage at my Bodily Injury Liability limits has been selected.

       Please note that in order to consider Uninsured Motorists coverage for this policy, the Bodily Injury
       Uninsured Motorists and Liability limits of your primary policy must be equal. The same applies to
       Property Damage but only if Uninsured Motorists Property Damage is included under state law and
       only if increased limits for Uninsured Motorists Property Damage are available.

       You understand and agree that selection of one of the above options applies to your liability insurance
       policy and future renewals or replacements of such policy which are issued at the same Bodily Injury
       Liability limits. If you decide to select another option at some future time, you must let the Company or
       your agent know in writing.




62411 (4/95)           Archive Copy                   Page 1 of 2
AH0752
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 115 of 608



       * The term Uninsured Motorist includes Underinsured Motorist when and to the extent provided by the
       primary policy.




                                                                              Signed:
                                                                              (Applicant or Named Insured)

                                                                              Date:

       If the Insured has chosen to elect Uninsured Motorists coverage, it is agreed that in Section V,
       Exclusions, Exclusion C, is hereby deleted in its entirety and replaced by the following:

       C.      Any obligations of the Insured under a "No-Fault" law.

       It is further agreed that this insurance does not apply to Uninsured Motorists coverage unless such
       coverage is included under the policies listed in the Schedule of Underlying Insurance and then for no
       broader coverage than is provided under such underlying policies.




       All other terms and conditions of this policy remain unchanged.



                                                                         AUTHORIZED REPRESENTATIVE

62411 (4/95)            Archive Copy                 Page 2 of 2
AH0752
                     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 116 of 608
                                                    ENDORSEMENT No. 16


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE              8713546
       Issued to: MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                              Commercial Umbrella Liability Policy

                                        INDIANA UNINSURED MOTORISTS* COVERAGE
                                                     OPTION FORM

       This policy is amended as follows:

               Uninsured Motorists Coverage provides insurance for the protection of persons insured under the
               policy who are legally entitled to recover damages from owners or operators of uninsured motor
               vehicles because of bodily injury, sickness or disease, including death resulting therefrom.
               Underinsured Motorists Coverage provides insurance for protection against loss for bodily injury,
               sickness or disease, including death, where the limit of coverage available for payment to the
               Insured under all bodily injury liability bonds and insurance policies covering persons liable to the
               Insured is less than the limit for the Uninsured Motorists Coverage under your policy at the time
               of the accident.

               I.       The undersigned Named Insured on behalf of all Named Insureds in this policy acknowl-
                        edges that it has been offered the opportunity to:
                        1.        Elect a limit of Uninsured Motorists coverage which is equal to the Limits of
                                  Insurance on this policy.
                        2.        Elect a limit of Uninsured Motorists coverage which is lower than the Limits of
                                  Insurance on this policy.
                        3.        Completely reject Uninsured Motorists Coverage on this policy.

               II.      On behalf of the Named Insured shown in Item 1 of the Declarations and all other Named
                        Insureds in this policy, I hereby indicate my choice below. (1, 2 or 3)

                        In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury Unin-
                        sured Motorists and Liability limits of your primary policy must be equal. The same applies
                        to Property Damage but only if Uninsured Motorists Property Damage is included under
                        state law and only if increased limits for Uninsured Motorists Property Damage are avail-
                        able.

                        1.    [    ]    Coverage desired at a limit equal to the Limits of Insurance.
                        2.    [    ]    Coverage desired at a limit lower than the Limits of Insurance as indicated
                                        below:

                                        LIMIT OPTIONS: $

                        3.    [    ]    Uninsured Motorists coverage rejected in its entirety for Bodily Injury and
                                        Property Damage. This rejection shall be binding upon every Insured and
                                        shall apply to this policy and to all renewal or policy replacements.
       *       The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided
               by the primary policy.




76670 (9/00)                 Archive Copy                   PAGE 1 OF 2
AH0768
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 117 of 608



       For any change in coverage or limit, please notify us or your agent in writing.




                                                            Signature of Applicant or Named Insured/Date


       If the Named Insured has chosen to elect Uninsured Motorists coverage, it is agreed that this
       insurance does not apply to Uninsured Motorists coverage unless such coverage is included under the
       policies listed in the Schedule of Underlying Insurance and then for no broader coverage than is
       provided under such underlying policies. It is further agreed that in Section V. Exclusions, Exclusion C.
       is hereby deleted in its entirety and replaced by the following:
               C.   Any obligations of the Insured under a "No-Fault" law.




       All other terms and conditions of this policy remain unchanged.




                                                                        AUTHORIZED REPRESENTATIVE
                                                                  or countersignature (in states where applicable)




76670 (9/00)           Archive Copy                  PAGE 2 OF 2
AH0768
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 118 of 608


                                            ENDORSEMENT No. 17


This endorsement, effective 12:01 AM: July 1, 2001
Forms a part of policy no.: BE             8713546
Issued to: MCKESSON HBOC, INC.

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                                                      State of Louisiana
                  This form was promulgated pursuant to LRS 22 SS 1406.D.(1)(a)(ii). This form may not be altered or modified.


                Uninsured/Underinsured Motorist Bodily Injury Coverage Form
Uninsured/Underinsured Motorists Bodily Injury Coverage, referred to as "UMBI" in this form, is insurance which
pays persons insured by your policy who are injured in an accident caused by an owner or operator of an uninsured or
underinsured motor vehicle.
By law, your policy will include UMBI Coverage at the same limits as your Bodily Injury Liability Coverage unless you
request otherwise. If you wish to reject UMBI Coverage, select lower limits of UMBI Coverage, or select
Economic-Only UMBI Coverage, you must complete this form and return it to your insurance agent or insurance
company. (Economic-Only UMBI Coverage may not be available from your insurance company. In this case, your
company will have marked options 3 and 4 below as "Not Available.")

                UNINSURED/UNDERINSURED MOTORIST BODILY INJURY COVERAGE
You may select one of the following UMBI Coverage options (initial only one option):

1.                I select UMBI Coverage which will compensate me for my economic and non-economic losses with
     Initials     the same limits as my Bodily Injury Liability Coverage.

                  Economic losses are those which can be measured in specific monetary terms including, but not
                  limited to, medical costs, funeral expenses, lost wages, and out of pocket expenses.

                  Non-economic losses are losses other than economic losses and include, but are not limited to,
                  pain, suffering, inconvenience, and mental anguish.

2.                I select UMBI Coverage which will compensate me for my economic and non-economic losses with
     Initials     limits lower than my Bodily Injury Liability Coverage limits:
                  $            each person        $              each accident

3.                I select Economic-Only UMBI Coverage which will compensate me only for my economic losses
     Initials     with the same limits as my Bodily Injury Liability Coverage.
4.                I select Economic-Only UMBI Coverage which will compensate me only for my economic losses
     Initials     with limits lower than my Bodily Injury Liability Coverage limits:
                  $             each person     $                each accident

5.                I do not want UMBI Coverage. I understand that I will not be compensated through UMBI
     Initials     coverage for losses arising from an accident caused by an uninsured/underinsured motorist.




62596 (6/98)             Archive Copy                          Page 1 of 2                                                       April 17,1998
AH0754
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 119 of 608




                                                             SIGNATURE
The choice I made by my initials on this form will apply to all persons insured under my policy. My choice
shall apply to the motor vehicles described in the policy and to any replacement vehicles, to all renewals of
my policy, and to all reinstatement or substitute policies until I make a written request for a change in my
Bodily Injury Liability Coverage or UMBI Coverage.


    Named Insured or Legal Representative (Please Print)                              Policy Number


    Signature of a Named Insured or Legal Representative                              Date



    Company Name




                                                                     Authorized Representative
                                                                     or Countersignature (in States Where Applicable)




62596 (6/98)             Archive Copy                      Page 2 of 2                                       April 17,1998
AH0754
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 120 of 608

                                               ENDORSEMENT No. 18


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE         8713546
       Issued to:    MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                             NEW HAMPSHIRE UNINSURED MOTORISTS COVERAGE*

                                                     OPTION FORM

       I.      In keeping with the provisions of the laws of my state, I have been offered the opportunity to:

               1.    Elect a limit of coverage which is equal to the Limits of Insurance on this policy.

               2.    Completely reject Uninsured Motorists coverage on this policy.

       II.     I hereby indicate my choice below.
                     In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury
                     Uninsured Motorists and Liability limits of your primary policy must be equal. The same
                     applies to Property Damage but only if Uninsured Motorists Property Damage is
                     included under state law and only if increased limits for Uninsured Motorists Property
                     Damage are available.

                     1.      Coverage desired at a limit equal to the Limits of Insurance.
                     2.      Uninsured Motorists coverage rejected in its entirety for Bodily Injury and
                             Property Damage. This rejection shall be binding upon every Insured and shall
                             apply to this policy and to all renewal or policy replacements.



       *       The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided
               by the primary policy.
       For any change in coverage or limit, please notify us or your agent in writing.




                                                                 Signature of Applicant or Named Insured




                                                                 Date




62413 (4/95)              Archive Copy                  Page 1 of 2
AH0753
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 121 of 608


       It is agreed that if the Insured has chosen to elect Uninsured Motorists coverage, in Section V, Ex-
       clusions, Exclusion C is hereby deleted in its entirety and replaced by the following:
       C.      Any obligations of the Insured under a "No-Fault" law.

       It is further agreed that this insurance does not apply to Uninsured Motorists coverage unless such
       coverage is included under the policies listed in the Schedule of Underlying Insurance and then for no
       broader coverage than is provided under such underlying policies.




       All other terms and conditions of this policy remain unchanged.



                                                                         AUTHORIZED REPRESENTATIVE

62413 (4/95)            Archive Copy                 Page 2 of 2
AH0753
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 122 of 608

                                               ENDORSEMENT No. 19


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE         8713546
       Issued to:       MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                               Commercial Umbrella Policy

                                CrisisResponse SM and Excess Casualty CrisisFund SM
                     (Advancement of CrisisResponse Costs during a Crisis Management Event and
                                   Crisis Communications Management Insurance)




                                               Additional Declarations


       Item 1. CrisisResponse Sublimit of Insurance: $250,000                      Each Crisis Management
                                                                                   Event And Aggregate
       Item 2. Crisis Management Limit of Insurance: $50,000                       Each Crisis Management
                                                                                   Event And Aggregate
       Item 3. Premium:                                      $0



        This policy is amended to provide for Advancement of CrisisResponse Costs during a Crisis
        Management Event and Crisis Communications Management Insurance pursuant to the terms,
        definitions, conditions and exclusions set forth below:

        I.      INSURING AGREEMENTS-CrisisResponse and Excess Casualty CrisisFund

                The following insuring agreements section is added to this policy for the purpose of the coverage
                provided by this endorsement:
                A.      Advancement of CrisisResponse Costs during a Crisis Management Event

                        We will advance on behalf of the Named Insured CrisisResponse Costs that may be
                        associated with damages covered by this policy arising from a Crisis Management Event
                        first commencing during the Policy Period, up to the amount of the CrisisResponse
                        Sublimit of Insurance.

                        We will advance CrisisResponse Costs that may be associated with damages covered by
                        this policy directly to third parties.

                B.      Crisis Communications Management Insurance

                        We will pay on behalf of the Named Insured Crisis Management Loss arising from a
                        Crisis Management Event first commencing during the Policy Period, up to the amount
                        of the Crisis Management Limit of Insurance.




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                               Page 1 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 123 of 608



                C.    A Crisis Management Event shall first commence at the time during the Policy Period
                      when a Key Executive first becomes aware of an Occurrence that gives rise to a Crisis
                      Management Event and shall end at the earliest of the time when we determine that a
                      crisis no longer exists or when the CrisisResponse Sublimit of Insurance and/or the
                      Crisis Management Limit of Insurance, whichever applies, has been exhausted.

                D.    There shall be no Retained Limit applicable to CrisisResponse Costs or Crisis
                      Management Loss. We shall pay such CrisisResponse Costs or Crisis Management
                      Loss from first dollar, subject to the other terms and conditions of this endorsement.

        II.     LIMITS OF INSURANCE

                The following provisions are added to Section III. Limits of Insurance for the purpose of the
                coverage provided by this endorsement:

                A.    The CrisisResponse Sublimit of Insurance is the most we will pay for all
                      CrisisResponse Costs under this policy, regardless of the number of Crisis
                      Management Events first commencing during the Policy Period. This CrisisResponse
                      Sublimit of Insurance shall be part of, not in addition to, the Limits of Insurance shown
                      in Item 3 of the Declarations of this policy.

                B.    The Crisis Management Limit of Insurance is the most we will pay for all Crisis
                      Management Loss under this policy, regardless of the number of Crisis Management
                      Events first commencing during the Policy Period. This Crisis Management Limit of
                      Insurance shall be in addition to the Limits of Insurance shown in Item 3 of the
                      Declarations of this policy.

                C.    We will have no obligation to advance CrisisResponse Costs or to pay Crisis
                      Management Loss from the earliest of the time when we determine that a Crisis
                      Management Event has ended or when the CrisisResponse Sublimit of Insurance
                      and/or the Crisis Management Limit of Insurance, whichever applies, has been
                      exhausted.

        III.    DEFINITIONS

                The following definitions are added to Section IV. Definitions for the purpose of the coverage
                provided by this endorsement:

                A.    Crisis Management Event means an Occurrence that in the good faith opinion of a Key
                      Executive of the Named Insured, in the absence of Crisis Management Services, has
                      reasonably been associated with or may be associated with:

                      1.     damages covered by this policy that are in excess of the Retained Limit applicable to
                             such damages; and

                      2.     significant adverse regional or national media coverage.

                      Crisis Management Event shall include, without limitation, man-made disasters such as
                      explosions, major crashes, multiple deaths, burns, dismemberment, traumatic brain injury,
                      permanent paralysis, or contamination of food, drink or pharmaceuticals.

                B.    Crisis Management Firm means any public relations firm or crisis management firm
                      approved by us that is hired by the Named Insured to perform Crisis Management
                      Services in connection with a Crisis Management Event. Attached to and forming a part
                      of this endorsement is a Schedule of firms that have been pre-approved by us and may be
                      hired by the Named Insured without further approval by us.


74641 (12/99)                        1999 American International Group, Inc.
                           Archive Copy                                                                Page 2 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 124 of 608



                C.   Crisis Management Limit of Insurance means the Crisis Management Limit of Insurance
                     shown in Item 2 of the Additional Declarations of this endorsement.

                D.   Crisis Management Loss means the following amounts incurred during a Crisis
                     Management Event:

                     1.     Amounts for the reasonable and necessary fees and expenses incurred by a Crisis
                            Management Firm in the performance of Crisis Management Services for the
                            Named Insured solely arising from a covered Crisis Management Event; and

                     2.     Amounts for reasonable and necessary printing, advertising, mailing of materials, or
                            travel by directors, officers, employees or agents of the Named Insured or a Crisis
                            Management Firm incurred at the direction of a Crisis Management Firm, solely
                            arising from a covered Crisis Management Event.
                E.   Crisis Management Service means those services performed by a Crisis Management
                     Firm in advising the Named Insured on minimizing potential harm to the Named Insured
                     from a covered Crisis Management Event by maintaining and restoring public confidence
                     in the Named Insured.

                F.   CrisisResponse Costs means the following reasonable and necessary expenses incurred
                     during a Crisis Management Event directly caused by a Crisis Management Event,
                     provided that such expenses have been pre-approved by us and may be associated with
                     damages that would be covered by this policy:

                     1.     Medical expenses;
                     2.     Funeral expenses;
                     3.     Psychological counseling;
                     4.     Travel expenses;
                     5.     Temporary living expenses;
                     6.     Expenses to secure the scene of a Crisis Management Event; and
                     7.     Any other expenses pre-approved by the Company.
                     CrisisResponse Costs will not include defense costs or Crisis Management Loss.
                G.   CrisisResponse Sublimit of Insurance means the CrisisResponse Sublimit of Insurance
                     shown in Item 1 of the Additional Declarations of this endorsement.

                H.   Key Executive means the Chief Executive Officer, Chief Operating Officer, Chief Financial
                     Officer, President, General Counsel or general partner (if the Named Insured is a
                     partnership) of the Named Insured or sole proprietor (if the Named Insured is a sole
                     proprietorship). A Key Executive also means any other person designated as such and
                     scheduled by written endorsement.

        IV.     EXCLUSIONS

                The following exclusions are added to Section V. Exclusions for the purpose of the coverage
                provided by this endorsement:

                This insurance shall not apply to any CrisisResponse Costs or Crisis Management Loss in
                connection with a Crisis Management Event:




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                               Page 3 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 125 of 608



                A.    arising out of, based upon or attributable to the acts alleged, or to the same or related acts
                      alleged or contained, in any crisis or claim that has been reported, or in any circumstances
                      where notice has been given, under any policy of which (i) this policy is a renewal or
                      replacement or which it may succeed in time, or (ii) any underlying policy, which is listed in
                      the Schedule of Underlying Insurance, is a renewal or replacement or which it may
                      succeed in time;

                B.    arising out of, based upon or attributable to any pending or prior crisis, claim, or Suit as of
                      the inception date of this policy;
                C.   arising directly or indirectly out of:
                     1.      any actual or alleged failure, malfunction or inadequacy of:

                             a.    any of the following, whether belonging to any Named Insured or to others:

                                   (1)    computer hardware, including microprocessors;

                                   (2)    computer application software;

                                   (3)    computer operating systems and related software;

                                   (4)    computer networks;

                                   (5)    microprocessors (computer chips) not part of any computer system; or

                                   (6)    any other computerized or electronic equipment or components; or

                             b.    any other products, and any services, data or functions that directly or
                                   indirectly use or rely upon, in any manner, any of the items listed in Paragraph
                                   C1a of this exclusion

                             due to the inability to correctly recognize, process, distinguish, interpret or accept
                             the year 2000 and beyond.

                     2.      any advice, consultation, design, evaluation, inspection, installation, maintenance,
                             repair, replacement or supervision provided or done by or on behalf of the Insured
                             to determine, rectify or test for any potential or actual problems described in
                             Paragraph C1 of this exclusion.

        V.      CONDITIONS

                The following conditions are added to Section VI. Conditions for the purpose of the coverage
                provided by this endorsement:

                A.    You must report any Crisis Management Event to us within twenty-four (24) hours of the
                      time that a Key Executive first becomes aware of an Occurrence that gives rise to a
                      Crisis Management Event to be eligible for the advancement of CrisisResponse Costs
                      and the payment of Crisis Management Loss.

                      Notice of a Crisis Management Event may be given by calling 1-877-AIG-3100. If notice
                      is given by telephone, written notice shall be given as soon as practicable thereafter.
                      Written notice should include:

                      1.     how, when and where the Crisis Management Event is taking or took place;
                      2.     the names and addresses of any injured persons and any witnesses; and
                      3.     the nature and location of any injury or damage arising out of the Crisis
                             Management Event.



74641 (12/99)                        1999 American International Group, Inc.
                           Archive Copy                                                               Page 4 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 126 of 608



                     Written notice should be mailed or delivered to:

                               AIG Excess Casualty Claim Department
                               70 Pine Street
                               New York, NY 10270

                B.   There shall be no requirement that you obtain prior written approval from us before
                     incurring any Crisis Management Loss, provided that the Crisis Management Firm
                     selected by you to perform the Crisis Management Services has been approved by us. If
                     you choose to retain a firm that does not appear in the Schedule attached to and forming a
                     part of this endorsement, you must obtain our consent, which shall remain in our sole
                     discretion, prior to retaining the services of such firm.

                C.   Any payments for Crisis Management Loss or advancement of CrisisResponse Costs
                     that we make under this endorsement:
                     1.     shall not be deemed to be a determination of the Insured's liability with respect to
                            any claim or Suit that results from a Crisis Management Event; and

                     2.     shall not create any duty to defend any Suit or to investigate any claim arising from
                            a Crisis Management Event, nor any coverage obligations under this policy.
                D.   If the Crisis Communications Management Insurance provided by this endorsement and
                     any other insurance issued to the Named Insured by us or any of our affiliated companies
                     shall apply to the same crisis or claim, the maximum limit of insurance under all insurance
                     available shall not exceed the highest applicable limit of insurance available under any one
                     policy or endorsement. This condition does not apply to any other insurance issued by us
                     or any of our affiliated companies specifically to apply as excess insurance over this
                     endorsement.

                E.   In the event of a dispute between the Named Insured and us as to whether a Crisis
                     Management Event has occurred, the Named Insured may, at its own cost, retain the
                     services of an approved Crisis Management Firm and/or advance CrisisResponse
                     Costs. Provided, however, if the Named Insured elects to retain an approved Crisis
                     Management Firm or to advance CrisisReponse Costs, we shall have no obligation to
                     reimburse under this endorsement the Named Insured for such costs or expenses. The
                     right to reimbursement shall be arbitrated pursuant to the rules of the American Arbitration
                     Association in New York, New York or in the state indicated in Item 1 of the Declarations
                     of this policy as the Named Insured's principal place of business.

        All other terms, definitions, conditions and exclusions of this policy remain unchanged.




                                                         Authorized Representative
                                                         or countersignature (in states where applicable)




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                             Page 5 of 5
AH0560
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 127 of 608

               AIG Excess Casualty ®

                                          Excess Casualty CrisisFund ®
                                (Crisis Communications Management Insurance)

                                     Approved Crisis Management Firms
                                             as of May 1,2002

            FIRM/ADDRESS                    CONTACT/TELEPHONE                        EMERGENCY
                                                                                     TELEPHONE
         Abernathy MacGregor Group
         New York Office                    James T. MacGregor                      Emergency Only
         501 Madison Avenue                 Tel. (212) 371-5999                     Tel. (212) 343-0818
         New York, NY 10022                 Cell (212) 593-1845                     Cell (917) 449-9964

                                            Rhonda Barnat, Managing Director        Emergency Only
                                            Tel. (212) 371-5999                     Cell (917) 912-6378
                                            Cell (212) 593-1845

         Los Angeles Office                 Ian D. Campbell                         Emergency Only
         611 West Sixth Street              Tel. (213) 630-6550                     Tel. (818) 957-5650
         Suite 1880                         Cell (213) 489-3443                     Cell (917) 940-3476
         Los Angeles, CA 90017

         Citigate Sard Verbinnen
         New York Office                    George Sard                             Emergency Only
         630 Third Avenue                   Tel. (212) 687-8080                     Contact switchboard @
         New York, NY 1 0017                Fax (212) 687-8344                      (212) 687-8080

                                            Citigate Sard Verbinnen web address:
                                            www.sardverb.com
                                            Paul Verbinnen
                                            Tel. (212) 687-8080
                                            Fax (212) 687-8344

                                            Citigate Sard Verbinnen web ad dress:
                                            www.sardverb.com


         Hill & Knowlton
         New York Office                    Richard C. Hyde                         Emergency Only
         466 Lexington Avenue               Tel. (212) 885-0372                     H&K Crisis Pager
         3 rd Floor                         Cell (917) 816-2208                     (888) 264-5193
         New York, NY 10017                 Fax: (212) 885-0570                     24 Hours/7 Days

                                            Arthur Forster
                                            Tel. (212) 885-0442
                                            Cell: (908) 337-6853
                                            Fax: (212) 885-0570
                                            aforster@hillandknowlton.com




AH0559                                            Page 1 of 3
                       Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 128 of 608



             FIRM/ADDRESS                       CONTACT/TELEPHONE                              EMERGENCY
                                                                                               TELEPHONE
         Hill & Knowlton Continued

         Additional United States/Canada Offices:
                 Atlanta; Austin; Calgary; Chicago; Detroit; Ft. Lauderdale; Houston; Irvin e; Los Angeles; Montreal;
                 Ottawa; Portland; Quebec City; Sacramento; San Francisco; San Juan; Seattle; Tampa; Toronto;
                 Vancouver; Washington, D.C.
         International Offices:
                 Latin America: Bogota; Buenos Aires; Caracas; Mexico City; Sao Paulo; Santiago; Guatemala
                 Europe, Middle East, Africa: Amsterdam; Aschaffenburg; Athens; Barcelona; Berlin; Brussels;
                 Budapest; Dubai; Frankfurt; Helsinki; Jeddah; London; Madrid; Manama; Milan; Moscow; Paris;
                 Prague; Riga; Rome; Stockholm; Tallinn; Warsaw
                 Asia Pacific: Auckland; Bangkok; Beijing; Canberra; Hong Kong; Kuala Lumpur; Melbourne; Seoul;
                 Shanghai; Singapore; Sydney; Tokyo; Wellington


         Lexicon Communications Corp.

         Los Angeles Office                     Steven B. Fink                               Emergency Only
         9200 Sunset Blvd.                      Tel. (213) 346-1212                          Contact switchboard @
         Suite 1203                             Cell (626) 253-1519                          (213) 346-1200, ext. 225
         Los Angeles, CA 90069                  sfink
                                                Lexicon Comm web address:
                                                www.crisismanagement.com


         PR21 (A Division of Edelman Worldwide)

         New York Office                        Jon Goldberg                                 Emergency Only
         79 Fifth Avenue, 17 th Fl.             Tel. (212) 299-8952                          Cell (973) 699-7148
         New York, NY 10003                     Fax (212) 462-1026/7                         Pager (877) 386-8115


         Additional United States/Canada Offices:
                 Atlanta; Austin; Chicago; Dallas; Los Angeles; Miami; Milwaukee; Montreal; Sacramento;
                 San Francisco; Seattle; Silicon Valley; Toronto; Washington, D.C.
         International Offices:
                 Latin America: Buenos Aires; Mexico City; Sao Paulo
                 Europe: Barcelona; Brussels; Dublin; Frankfurt; Hamburg; London; Madrid; Milan; Paris
                 Asia Pacific: Beijing; Guangzhou; Hong Kong; Kuala Lumpur; Seoul; Shanghai;
                 Singapore; Sydney; Taipei


         Robinson Lerer & Montgomery

         New York Office                        Michael J. Gross                             Emergency Only
         75 Rockefeller Plaza                   Tel. (212) 484-7721                          Contact switchboard @
         6 th Floor                             Cell (917) 853-0620                          (212) 484-6100
         New York, NY 10019                     Fax (212) 484-7411
                                                mgross52@aol.com




AH0559                                                 Page 2 of 3
                         Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 129 of 608



            FIRM/ADDRESS                      CONTACT/TELEPHONE             EMERGENCY
                                                                            TELEPHONE
         Sitrick and Company Inc.

         Los Angeles Office                   Michael S. Sitrick           Emergency Only
         2029 Century Park East               Tel. (310) 788-2850          (310) 358-1011
         Suite 1750                           Cell (310) 788-2855          24 hours/7 days
         Los Angeles, CA 90067


         Additional United States Offices: New York and Washington, D.C.




AH0559                                              Page 3 of 3
                       Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 130 of 608

                                                ENDORSEMENT No. 20


       This endorsement, effective 12:01 AM: July 1, 2001
       Forms a part of policy no.: BE         8713546
       Issued to:     MCKESSON HBOC, INC.

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                                               COMMERCIAL UMBRELLA

                                  VERMONT UNINSURED MOTORISTS COVERAGE*

       Exclusion C of this policy is hereby deleted in its entirety and replaced by the following:

       C.       Any obligation of the Insured under a "No Fault" law.

       It is further agreed that this insurance does not apply to Uninsured Motorists Coverage unless such
       coverage is included under the policies listed in the Schedule of Underlying Insurance and then for no
       broader coverage than is provided under such underlying policies.

                                                     OPTION FORM

       I.       In keeping with the provisions of the laws of Vermont, I have been offered the opportunity to:

                1.    Elect a limit of Bodily Injury Uninsured Motorists coverage which is equal to the Limits of
                      Insurance on this policy.

                2.    Elect a limit of Bodily Injury Uninsured Motorists coverage which is lower than the Limits
                      of Insurance on this policy.

                In both of the above options, the Property Damage Uninsured Motorists Limit under this policy
                shall be $10,000.

       II.      I hereby indicate my choice below (1 or 2).
                In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury Uninsured
                Motorists and Liability limits of your primary policy must be equal and the Property Damage
                Uninsured Motorists limit on your primary policy must be $10,000. If you fail to comply with these
                requirements, we will only be liable to the same extent that we would had you fully complied with
                these requirements.

                1. ( ) Coverage desired at a Bodily Injury limit equal to the Limits of Insurance.

                2. ( ) Coverage desired at a Bodily Injury limit lower than the Limits of Insurance.

                     LIMIT OPTIONS

                     ( )




59264 (05/94)              Archive Copy                 Page 1 of 2
AH0750
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 131 of 608


       III.     Solely as respects the coverage provided by this endorsement, Exclusion D. 1 is deleted.


       * The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided by the
         primary policy.


       For any change in coverage or limit, please notify us or your agent in writing.




                                                                     Signature of Applicant or Named Insured




       All other terms and conditions of this policy remain unchanged.



                                                                          AUTHORIZED REPRESENTATIVE

59264 (05/94)            Archive Copy                  Page 2 of 2
AH0750
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 132 of 608



                                    POLICY COVER PAGE


Date Printed: 11/13/02                             Policy/Quote Number: 2131289
Time Printed: 000001




                Underwriter Name:                JOHN MOHS
                Issuing Office Division:
                Issuing Office Branch:           0034
                Issuing Office Region:
                Operator Name:                   SMITH            ,GRACE
                Operator Telephone:              212-458-3493
                Policy Effective Date:           July 1, 2002

                Transaction Type:                REN

                Set Copy Name:
                Set Copy Mailing Instructions:




EPS TRACKING-ID:          0000684831000002317
JOB-ID:



  (Ed. 4-99)
                     Archive Copy
              Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 133 of 608
                                        FORMS SCHEDULE

   Named Insured:      MCKESSON CORPORATION

   Policy Number:      BE     2131289
   Effective 12:01 AM: July 1, 2002
                                                                     Form Number/
End't. No.     Form Name                                             Edition Date

               COMM UMB POL FORM                                     57697    (06/93)
      1        SCHEDULE OF UNDERLYING                                MNSCPT   (07/02)
      2        SCHEDULE OF RETAINED LIMITS                           MNSCPT   (07/02)
      3        NAMED INSURED                                         MNSCPT   (07/02)
      4        EMPLOYEE BENEFITS LIABILITY FOLLOW FORM               MNSCPT   (07/02)
      5        NAMED PERIL & TIME ELEMENT POLLUTION                  MNSCPT   (07/02)
      6        ADDITIONAL INSURED - VOLUNTEER WORKERS                MNSCPT   (07/02)
      7        NON-CONCURRENCY                                       MNSCPT   (07/02)
      8        MEDICAL PROFESSIONALS LIABILITY EXCL                  MNSCPT   (07/02)
      9        CALIF AMENDATORY                                      62429    (04/95)
     10        CRISIS RESPONSE AND EXCESS CASUALTY CRISIS FUND       74641    (12/99)
     11        KNOWLEDGE OF OCCURRENCE                               62224    (03/95)
     12        NOTICE OF OCCURRENCE                                  62223    (03/95)
     13        UNINTENTIONAL ERRORS AND OMISSIONS                    62222    (03/95)
     14        DEFENSE IN LIMIT                                      60416    (05/94)
     15        LOT OR BATCH PROVISION                                60862    (08/94)
     16        RETAINED LIMIT                                        MNSCPT   (07/02)
     17        FOLLOW-FORM ENDR                                      60427    (05/94)
     18        FLORIDA UNINSURED MOTORIST COVERAGE                   MNSCPT   (07/02)
     19        INDIANA UNINSURED MOTORISTS COVERAGE                  76670    (09/00)
     20        LA UNINSURED/UNDERINSURED MOTORIST BODILY INJURY C    62596    (06/98)
     21        NH UNINSURED MOTORISTS COV                            62413    (04/95)
     22        VT UNINSURED MOTORISTS COVERAGE                       59264    (05/94)




CIFMSC
CI0226              Archive Copy
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 134 of 608



                                     Commercial Umbrella Policy Form
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy, the words "you" and "your" refer to the Named Insured as defined in Insuring Agreement
IV, Definitions. The words "we", "us" and "our" refer to the Company providing this insurance. The word "Insured"
means any person or organization qualifying as such in Insuring Agreement IV, Definitions.

In consideration of the payment of the premium and in reliance upon the statements in the Declarations we agree
with you to provide coverage as follows:

                                                  Insuring Agreements

I.    Coverage

      We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes
      legally obligated to pay by reason of liability imposed by law or assumed by the Insured under an Insured
      Contract because of Bodily Injury, Property Damage, Personal Injury or Advertising Injury that takes
      place during the Policy Period and is caused by an Occurrence happening anywhere in the world. The
      amount we will pay for damages is limited as described in Insuring Agreement III, Limits of Insurance.

      If we are prevented by law or statute from paying on behalf of the Insured, then we will, where permitted by
      law or statute, indemnify the Insured for those sums in excess of the Retained Limit.

II.   Defense

      A.       We shall have the right and duty to defend any claim or suit seeking damages covered by the terms
               and conditions of this policy when:

               1.     The applicable Limits of Insurance of the underlying policies listed in the Schedule of Underlying
                      Insurance and the Limits of Insurance of any other underlying insurance providing coverage to
                      the Insured have been exhausted by payment of claims to which this policy applies; or

               2.     Damages are sought for Bodily Injury, Property Damage, Personal Injury or Advertising
                      Injury covered by this policy but not covered by any underlying insurance listed in the Schedule
                      of Underlying Insurance or any other underlying insurance providing coverage to the Insured.

      B.       When we assume the defense of any claim or suit:

               1.     We will defend any suit against the Insured seeking damages on account of Bodily Injury,
                      Property Damage, Personal Injury or Advertising Injury even if such suit is groundless, false
                      or fraudulent, but we have the right to investigate, defend and settle the claim as we deem
                      expedient.

               2.     We will pay the following, to the extent that they are not included in the underlying policies listed
                      in the Schedule of Underlying Insurance or in any other insurance providing coverage to the
                      Insured:

                      a.    premiums on bonds to release attachments for amounts not exceeding our Limits of Insur-
                            ance, but we are not obligated to apply for or furnish any such bond;

                      b.    premiums on appeal bonds required by law to appeal any claim or suit we defend, but we
                            are not obligated to apply for or furnish any such bond;

                      c.    all costs taxed against the Insured in any claim or suit we defend;

57697 (6/93)               Archive Copy                     (1)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 135 of 608


                      d.    pre-judgment interest awarded against the Insured on that part of the judgment we pay. If
                            we make an offer to pay the applicable Limit of Insurance, we will not pay any
                            pre-judgment interest based on that period of time after the offer;

                      e.    all interest that accrues after entry of judgment and before we have paid, offered to pay or
                            deposited in court the part of the judgment that is within our applicable Limit of Insurance;

                      f.    the Insured's expenses incurred at our request.

               We will not defend any suit or claim after our applicable Limits of Insurance have been exhausted by
               payment of judgments or settlements.

               All expenses we incur in the defense of any suit or claim are in addition to our Limits of Insurance.

       C.      In all other instances except A. above, we will not be obligated to assume charge of the investigation,
               settlement or defense of any claim made, suit brought or proceeding instituted against the Insured.
               We will, however, have the right and shall be given the opportunity to participate in the defense and
               trial of any claims, suits or proceedings relative to any Occurrence which, in our opinion, may create
               liability on our part under the terms of this policy. If we exercise such right, we will do so at our own
               expense.

III.   Limits of Insurance

       A.      The Limits of Insurance shown in Item 3 of the Declarations and the rules below state the most we will
               pay regardless of the number of:

               1.     Insureds;

               2.     Claims made or suits brought; or

               3.     Persons or organizations making claims or bringing suits.

       B.      The General Aggregate Limit is the most we will pay for all damages covered under Insuring Agreement
               I except:

               1.     Damages included in the Products-Completed Operations Hazard; and

               2.     Coverages included in the policies listed in the Schedule of Underlying Insurance to which no
                      underlying aggregate limit applies.

       C.      The Products-Completed Operations Aggregate Limit is the most we will pay for all damages included in
               the Products-Completed Operations Hazard.

       D.      Subject to B. and C. above, whichever applies, the Each Occurrence Limit is the most we will pay for
               the sum of damages covered under Insuring Agreement I because of all Bodily Injury, Property
               Damage, Personal Injury and Advertising Injury arising out of any one Occurrence.

               If the applicable limits of insurance of the policies listed in the Schedule of Underlying Insurance or of
               other insurance providing coverage to the Insured are reduced or exhausted by payment of one or
               more claims that would be insured by our policy we will:

               1.     In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

               2.     In the event of exhaustion of the underlying limits of insurance, continue in force as underlying
                      insurance.

               The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
               remaining period of less than 12 months, starting with the beginning of the policy period shown in the
               Declarations, unless the policy period is extended after issuance for an additional period of less than 12
               months. In that case, the additional period will be deemed part of the last preceding period for purposes
               of determining the Limits of Insurance.

57697 (6/93)               Archive Copy                      (2)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 136 of 608


      E.       Retained Limit

               We will be liable only for that portion of damages in excess of the Insured's Retained Limit which is
               defined as the greater of either:

               1.     The total of the applicable limits of the underlying policies listed in the Schedule of Underlying
                      Insurance and the applicable limits of any other underlying insurance providing coverage to the
                      Insured; or

               2.     The amount stated in the Declarations as Self Insured Retention as a result of any one Occur-
                      rence not covered by the underlying policies listed in the Schedule of Underlying Insurance nor
                      by any other underlying insurance providing coverage to the Insured;

               and then up to an amount not exceeding the Each Occurrence Limit as stated in the Declarations.

IV.   Definitions

      A.       Advertising Injury means injury arising solely out of your advertising activities as a result of one or more
               of the following offenses:

               1.     Oral or written publication of material that slanders or libels a person or organization or disparages
                      a person's or organization's goods, products or services;

               2.     Oral or written publication of material that violates a person's right of privacy;

               3.      Misappropriation of advertising ideas or style of doing business; or

               4.      Infringement of copyright, title or slogan.

      B.       Auto means a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any
               attached machinery or equipment. But auto does not include mobile equipment.

      C.       Bodily Injury means bodily injury, sickness, disability or disease. Bodily Injury shall also mean mental
               injury, mental anguish, humiliation, shock or death if directly resulting from bodily injury, sickness,
               disability or disease.

      D.       Impaired Property means tangible property, other than Your Product or Your Work, that cannot be
               used or is less useful because:

               1.     It incorporates Your Product or Your Work that is known or thought to be defective, deficient,
                      inadequate or dangerous; or

               2.     You have failed to fulfill the terms of a contract or agreement;

               if such property can be restored to use by:

               1.     The repair, replacement, adjustment or removal of Your Product or Your Work; or

               2.     Your fulfilling the terms of the contract or agreement.

      E.       Insured means each of the following, to the extent set forth:

               1.     The Named Insured, meaning:

                      a.     any person or organization listed in Item 1 of the Declarations, and any company that is
                             your subsidiary as of the effective date of this policy and any company you own or control
                             as of the effective date of this policy; and

                      b.     any organization newly acquired, controlled or formed by you during the policy period but
                             only:

57697 (6/93)               Archive Copy                        (3)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 137 of 608


                             1)    as respects Occurrences taking place after you acquire, take control or form such
                                   organization;

                             2)    if such organization is included under the coverage provided by the policies listed in
                                   the Schedule of Underlying Insurance; and

                             3)    if you give us prompt notice after you acquire, take control or form such organiza-
                                   tion.

                             We may make an additional premium charge for any additional organizations you acquire,
                             form or take control of during the period of this policy.
               2.     If you are an individual, you and your spouse, but only with respect to the conduct of a business
                      of which you are the sole owner.
               3.     If you are a partnership or joint venture, the partners or members and their spouses but only as
                      respects the conduct of your business.
                      No person or organization is an Insured with respect to the conduct of any current or past
                      partnership or joint venture that is not shown as a Named Insured in the Declarations.
               4.     Any person or organization, other than the Named Insured, included as an additional insured in
                      the policies listed in the Schedule of Underlying Insurance but not for broader coverage than is
                      available to such person or organization under such underlying policies.
               5.     Any of your partners, executive officers, directors, stockholders or employees but only while
                      acting within their duties.
                      However, the coverage granted by this provision 5. does not apply to the ownership, main-
                      tenance, use, loading or unloading of any autos, aircraft or watercraft unless such coverage is
                      included under the policies listed in the Schedule of Underlying Insurance and then for no
                      broader coverage than is provided under such underlying policies.
               6.     Any person, other than one of your employees, or organization while acting as your real estate
                      manager.
               7.     Any person, organization, trustee or estate to whom you are obligated by a written Insured Con-
                      tract to provide insurance such as is afforded by this policy but only with respect to:

                      a.     liability arising out of operations conducted by you or on your behalf; or

                      b.     facilities owned or used by you.

               8.     Any person (other than your partners, executive officers, directors, stockholders or employees)
                      or organization with respect to any auto owned by you, loaned to you or hired by you or on your
                      be half and used with your permission.

                      However, the coverage granted by this provision 8. does not apply to any person using an auto
                      while working in a business that sells, services, repairs or parks autos unless you are in that
                      business.

      F.       Insured Contract means any oral or written contract or agreement entered into by you and pertaining
               to your business under which you assume the tort liability of another party to pay for Bodily Injury,
               Property Damage, Personal Injury or Advertising Injury to a third person or organization. Tort
               liability means a liability that would be imposed by law in the absence of any contract or agreement.
      G.       Mobile Equipment means any of the following types of land vehicles, including any attached
               machinery or equipment:
               1.      Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public
                       roads;

               2.      Vehicles maintained for use solely on or next to premises you own or rent;


57697 (6/93)               Archive Copy                      (4)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 138 of 608


               3.     Vehicles that travel on crawler treads;
               4.     Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently
                      mounted:
                      a.     power cranes, shovels, loaders, diggers or drills; or
                      b.    road construction or resurfacing equipment such as graders, scrapers or rollers;

               5.     Vehicles not described in 1., 2., 3., or 4. above that are not self-propelled and are maintained
                      primarily to provide mobility to permanently attached equipment of the following types:

                      a.    air compressors, pumps and generators, including spraying, welding, building cleaning,
                            geophysical exploration, lighting and well servicing equipment; or

                      b.    cherry pickers and similar devices used to raise or lower workers;

               6.     Vehicles not described in 1., 2., 3., or 4. above maintained primarily for purposes other than the
                      transportation of persons or cargo.

                      However, self-propelled vehicles with the following types of permanently attached equipment are
                      not mobile equipment but will be considered autos:

                      a.    equipment designed primarily for:

                            1)     snow removal;

                            2)     road maintenance, but not construction or resurfacing; or

                            3)     street cleaning;

                      b.    cherry pickers and similar devices mounted on automobile or truck chassis and used to
                            raise or lower workers; and

                      c.    air compressors, pumps and generators, including spraying, welding, building cleaning,
                            geophysical exploration, lighting and well servicing equipment.
      H.       Occurrence means:

               1.     As respects Bodily Injury or Property Damage, an accident, including continuous or repeated
                      exposure to conditions, which results in Bodily Injury or Property Damage neither expected
                      nor intended from the standpoint of the Insured. All such exposure to substantially the same
                      general conditions shall be considered as arising out of one Occurrence;

               2.     As respects Personal Injury, an offense arising out of your business that results in Personal
                      Injury. All damages that arise from the same or related injurious material or act shall be
                      considered as arising out of one Occurrence, regardless of the frequency or repetition thereof,
                      the number and kind of media used and the number of claimants; and

               3.     As respects Advertising Injury, an offense committed in the course of advertising your goods,
                      products and services that results in Advertising Injury. All damages that arise from the same
                      or related injurious material or act shall be considered as arising out of one Occurrence,
                      regardless of the frequency or repetition thereof, the number and kind of media used and the
                      number of claimants.
      I.       Personal Injury means injury other than Bodily Injury or Advertising Injury arising out of one or
               more of the following offenses:
               1.     False arrest, detention or imprisonment;

               2.     Malicious prosecution;

               3.     The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a
                      room, dwelling or premises that a person occupies by or on behalf of its owner, landlord or
                      lessor;
57697 (6/93)              Archive Copy                      (5)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 139 of 608


               4.      Oral or written publication of material that slanders or libels a person or organization or disparages
                       a person's or organization's goods, products or services; or

               5.      Oral or written publication of material that violates a person's right of privacy.
      J.       1.      Products-Completed Operations Hazard includes all Bodily Injury and Property Damage
                       occurring away from premises you own or rent and arising out of Your Product or Your Work
                       except:
                       a.   products that are still in your physical possession; or

                       b.   work that has not yet been completed or abandoned.

               2.      Your Work will be deemed completed at the earliest of the following times:

                       a.   When all of the work called for in your contract has been completed.

                       b.   When all of the work to be done at the site has been completed if your contract calls for work
                            at more than one site.

                       c.   When that part of the work done at a job site has been put to its intended use by any person
                            or organization other than another contractor or subcontractor working on the same project.
                     Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
                     complete, will be treated as completed.

               3.      This hazard does not include Bodily Injury or Property Damage arising out of:
                       a.   the transportation of property, unless the injury or damage arises out of a condition in or on a
                            vehicle created by the loading or unloading of it;

                       b.   the existence of tools, uninstalled equipment or abandoned or unused materials.

      K.       Property Damage means:

               1.      Physical injury to tangible property, including all resulting loss of use of that property. All such loss
                       of use shall be deemed to occur at the time of the physical injury that caused it; or

               2.      Loss of use of tangible property that is not physically injured. All such loss shall be deemed to
                       occur at the time of the Occurrence that caused it.

      L.       Suit means a civil proceeding in which Bodily Injury, Property Damage, Personal Injury or Adver-
               tising Injury to which this insurance applies is alleged. Suit includes:

               1.      An arbitration proceeding in which such damages are claimed and to which you must submit or
                       do submit with our consent; or

               2.      Any other alternative dispute resolution proceeding in which such damages are claimed and to
                       which you submit with our consent.

      M.       Your Product means:

               1.      Any goods or products, other than real property, manufactured, sold, handled, distributed or
                       disposed of by:

                       a.     you;

                       b.     others trading under your name; or

                       c.     a person or organization whose business or assets you have acquired; and

               2.      Containers (other than vehicles) materials, parts or equipment furnished in connection with such
                       goods or products.

57697 (6/93)                Archive Copy                        (6)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 140 of 608


               Your Product includes:

               1.     Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of Your Product; and

               2.     The providing of or failure to provide warnings or instructions.

               Your Product does not include vending machines or other property rented to or located for the use of
               others but not sold.

      N.       Your Work means:

               1.     Work or operations performed by you or on your behalf; and

               2.     Materials, parts or equipment furnished in connection with such work or operations.

      O.       Your Work includes:

               1.     Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of Your Work; and

               2.     The providing of or failure to provide warnings or instructions.

V.    Exclusions

      This insurance does not apply to:

      A.       Any obligation of the Insured under a Workers Compensation, Unemployment Compensation or Dis-
               ability Benefits Law, or under any similar law.

      B.       Any obligation of the Insured under the Employees' Retirement Income Security Act of 1974 or any
               amendments to that act.

      C.       Any obligation of the Insured under a "No Fault", "Uninsured Motorist" or "Underinsured Motorist" law.

      D.       Property Damage to:

               1.     Property you own, rent, occupy or use;

               2.     Personal property in the care, custody or control of the Insured.

      E.       Property Damage to Impaired Property or property that has not been physically injured, arising out of:

               1.     A defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

               2.     A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
                      accordance with its terms.

               This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
               physical injury to Your Product or Your Work after it has been put to its intended use.

      F.       Property Damage to Your Product arising out of it or any part of it.

      G.       Property Damage to Your Work arising out of it or any part of it and included in the Products-
               Completed Operations Hazard.

               This exclusion does not apply if the damaged work or the work out of which the damage arises was
               performed on your behalf by a subcontractor.




57697 (6/93)             Archive Copy                         (7)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 141 of 608


      H.       Damages claimed for any loss, cost or expense incurred by you or others for the loss of use, withdrawal,
               recall, inspection, repair, replacement, adjustment, removal or disposal of:

               1.     Your Product;

               2.     Your Work; or

               3.     Impaired Property

               if such product, work or property is withdrawn or recalled from the market or from use by any person or
               organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in
               it.

      I.       Liability of any employee with respect to Bodily Injury or Personal Injury to another employee of the
               same employer injured in the course of such employment.

               However, if insurance for such liability is provided by a policy listed in the Schedule of Underlying
               Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided to
                      the employee by the policy listed in the Schedule of Underlying Insurance.

      J.       Bodily Injury or Property Damage arising out of the ownership, maintenance, operation, use, loading
               or unloading of any watercraft or any aircraft owned by the Insured or rented to the Insured without a
               crew.

               However, if insurance for such Bodily Injury or Property Damage is provided by a policy listed in the
               Schedule of Underlying Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided
                      by the policy listed in the Schedule of Underlying Insurance.

      K.       Personal Injury or Advertising Injury:

               1.     Arising out of oral or written publication of material, if done by or at the direction of the Insured
                      with knowledge of its falsity;

               2.     Arising out of oral or written publication of material whose first publication took place before the
                      beginning of the policy period;

               3.     Arising out of the willful violation of a penal statute or ordinance committed by or with the con-
                      sent of the Insured; or

               4.     For which the Insured has assumed liability in a contract or agreement. This exclusion does not
                      apply to liability for damages that the Insured would have in the absence of the contract or
                      agreement.

      L.       Advertising Injury arising out of:

               1.     Breach of contract, other than misappropriation of advertising ideas under an implied contract;

               2.     The failure of goods, products or services to conform with advertised quality or performance;

               3.     The wrong description of the price of goods, products or services; or

               4.     An offense committed by an Insured whose business is advertising, broadcasting, publishing or
                      telecasting.

57697 (6/93)             Archive Copy                         (8)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 142 of 608


      M.       1.     Bodily Injury, Property Damage or Personal Injury arising out of the actual or threatened
                      discharge, dispersal, seepage, migration, release or escape of pollutants anywhere in the world;

               2.     Any loss, cost or expense arising out of any governmental direction or request that we, the
                      Insured or any other person or organization test for, monitor, clean-up, remove, contain, treat,
                      detoxify, neutralize or assess the effects of pollutants; or

               3.     Any loss, cost, or expense, including but not limited to costs of investigation or attorneys' fees,
                      incurred by a governmental unit or any other person or organization to test for, monitor, clean-up,
                      remove, contain, treat, detoxify or neutralize pollutants.

                      This exclusion M. shall not apply to Bodily Injury, Property Damage or Personal Injury arising
                      out of:

                      a.    Heat, smoke or fumes from a hostile fire;

                      b.    The upset, overturn or collision of a motor vehicle; or

                      c.    The Products-Completed Operations Hazard;

                      if insurance for such Bodily Injury, Property Damage or Personal Injury is provided by a policy
                      listed in the Schedule of Underlying Insurance. However, the insurance provided by our policy for
                      such Bodily Injury, Property Damage or Personal Injury will not be broader than the insurance
                      coverage provided by the policy listed in the Schedule of Underlying Insurance.

                      As used in this exclusion:

                      a.    "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including
                            smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste material. "Waste material"
                            includes materials which are intended to be or have been recycled, reconditioned or
                            reclaimed;
                      b.    A "hostile fire" means one which becomes uncontrollable or breaks out from where it was
                            intended to be.

      N.       Bodily Injury or Property Damage due to war, whether or not declared, or any act or condit ion
               incident to war. War includes civil war, insurrection, rebellion or revolution. This exclusion applies only
               to liability assumed under a contract or agreement.

      O.       Bodily Injury or Property Damage expected or intended from the standpoint of the Insured.

               However, this exclusion does not apply to Bodily Injury resulting from the use of reasonable force to
               protect persons or property.

      P.       1.     Bodily Injury, Property Damage or Personal Injury arising out of the manufacture of, mining
                      of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
                      products, asbestos fibers or asbestos dust;

               2.     Any obligation of the Insured to indemnify any party because of damages arising out of such
                      Bodily Injury, Property Damage or Personal Injury as a result of the manufacture of, mining
                      of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
                      products, asbestos fibers or asbestos dust; or

               3.     Any obligation to defend any suit or claim against the Insured alleging Bodily Injury, Property
                      Damage or Personal Injury and seeking damages, if such suit or claim arises from Bodily
                      Injury, Property Damage or Personal Injury as a result of the manufacture of, mining of, use
                      of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos products,
                      asbestos fibers or asbestos dust.




57697 (6/93)               Archive Copy                       (9)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 143 of 608


      Q.       Bodily Injury or Personal Injury to:

               1.     A person arising out of any:

                      a.     Refusal to employ that person;

                      b.     Termination of that person's employment; or

                      c.     Employment-related practices, policies, acts or omissions such as coercion, demotion,
                             evaluation, reassignment, discipline, defamation, harassment, humiliation or discrimination
                             directed at that person; or

               2.     The spouse, child, parent, brother or sister of that person as a consequence of Bodily Injury or
                      Personal Injury to that person at whom any of the employment-related practices described in
                      paragraph a., b. or c. above is directed.

               This exclusion applies:

               1.     Whether the Insured may be liable as an employer or in any other capacity; and

               2.     To any obligation to share damages with or repay someone else who must pay damages because
                      of the injury.

      R.       Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of or by reason
               of:

               1.     The purchase, sale, offer of sale, or solicitation of any security, debt, bank deposit or financial
                      interest or instrument;

               2.     Any representations made at any time in relation to the price or value of any security, debt, bank
                      deposit or financial interest or instrument; or

               3.     Any depreciation or decline in price or value of any security, debt, bank deposit or financial interest
                      or instrument.

      S.       Bodily Injury or Property Damage for which any Insured may be held liable by reason of:

               1.     Causing or contributing to the intoxication of any person;

               2.     The furnishing of alcoholic beverages to a person under the legal drinking age or under the
                      influence of alcohol; or

               3.     Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
                      beverages.

               However, if insurance for such Bodily Injury or Property Damage is provided by a policy listed in the
               Schedule of Underlying Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided
                      by the policy listed in the Schedule of Underlying Insurance.

      T.       Bodily Injury or Property Damage:

               1.     a.     with respect to which the Insured is also an Insured under a nuclear energy liability
                             policy issued by the Nuclear Energy Liability-Property Insurance Assoc., Mutual Atomic
                             Energy Liability Underwriters or the Nuclear Insurance Association of Canada, or would be
                             an Insured under any such policy but for its termination upon exhaustion of its limit of
                             liability; or

57697 (6/93)               Archive Copy                       (10)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 144 of 608


               1.     b.    resulting from the hazardous properties of nuclear material and with respect to which (1)
                            any person or any organization is required to maintain financial protection pursuant to the
                            Atomic Energy Act of 1954, or any law amendatory thereof, (2) the Insured is, or had this
                            policy not been available would be, entitled to indemnity from the United States of America
                            or any agency thereof, under any agreement entered into by the United States of America
                            or any agency thereof, with any person or organization.

               2.     Bodily Injury or Property Damage resulting from the hazardous properties of nuclear material,
                      if:

                      a.    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the
                            Insured or on the Insured's behalf, or (2) has been discharged or dispensed therefrom;

                      b.    the nuclear material is contained in spent fuel or waste at any time possessed, handled,
                            used, processed, stored, transported or disposed of by the Insured or on the Insured's
                            behalf; or

                      c.    the Bodily Injury or Property Damage arises out of the furnishing by the Insured of
                            services, materials, parts or equipment in connection with the planning, construction,
                            maintenance, operation or use of any nuclear facility, but if such facility is located within the
                            United States of America, its territories or possessions or Canada, this exclusion c. applies
                            only to Property Damage to such nuclear facility and any property thereat.

               3.     As used in this exclusion:

                      a.    "hazardous properties" includes radioactive, toxic or explosive properties;

                      b.    "nuclear material" means source material, special nuclear material or by-product material;

                      c.    "source material", "special nuclear material" and "by-product material" have the meanings
                            given them in the Atomic Energy Act of 1954 or any law amendatory thereof;

                      d.    "spent fuel" means any fuel element or fuel component, solid or liquid, which has been
                            used or exposed to radiation in a nuclear reactor;

                      e.    "waste" means any waste material (1) containing by-product material and (2) resulting from
                            the operation by any person or organization of a nuclear facility included within the definition
                            of nuclear facility below;

                      f.    "nuclear facility" means:

                            1)     any nuclear reactor;

                            2)     any equipment or device designed or used for (i) separating the isotopes of uranium
                                   or plutonium, (ii) processing or utilizing spent fuel, or (iii) handling, processing or
                                   packaging wastes;

                            3)     any equipment or device used for the processing, fabricating, or alloying of special
                                   nuclear material if at any time the total amount of such material in the Insured's
                                   custody at the premises where such equipment or device is located consists of or
                                   contains more than 25 grams of plutonium or uranium 233 or any combination
                                   thereof, or more than 250 grams of uranium 235; or

                            4)     any structure, basin, excavation, premises or place prepared or used for storage or
                                   disposal of waste, and includes the site on which any of the foregoing is located, all
                                   operations conducted on such site and all premises used for such operations;

                      g)    "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a
                            self-supporting chain reaction or to contain a critical mass of fissionable material.

57697 (6/93)               Archive Copy                      (11)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 145 of 608


                       h)     Property Damage includes all forms of radioactive contamination of property.

VI.   Conditions

      A.       Appeals

               If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the Retained
               Limit, we have the right to make such an appeal. If we elect to appeal, our liability on such an award or
               judgment shall not exceed our Limits of Insurance as stated in Item 3 of the Declarations plus the cost
               and expense of such appeal.

      B.       Audit

               We may audit and examine your books and records as they relate to this policy at any time during the
               period of this policy and for up to three years after the expiration or termination of this policy.

      C.       Bankruptcy or Insolvency

               Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of
               your underlying insurers will not relieve us from the payment of any claim covered by this policy.

               But under no circumstances will such bankruptcy, insolvency or inability to pay require us to drop down
               and replace the Retained Limit or assume any obligation within the Retained Limit area.

      D.       Cancellation

               1.      You may cancel this policy. You must mail or deliver advance written notice to us stating when
                       the cancellation is to take effect.

               2.      We may cancel this policy. If we cancel because of non-payment of premium, we must mail or
                       deliver to you not less than ten (10) days advance written notice stating when the cancellation is
                       to take effect. If we cancel for any other reason, we must mail or deliver to you not less than
                       ninety (90) days advance written notice stating when the cancellation is to take effect. Mailing
                       that notice to you at your mailing address shown in Item 1 of the Declarations will be sufficient to
                       prove notice.

               3.      The policy period will end on the day and hour stated in the cancellation notice.

               4.      If we cancel, final premium will be calculated pro rata based on the time this policy was in force.
                       Final premium will not be less than the pro rata share of the Minimum Premium as shown in Item
                       4 of the Declarations.

               5.      If you cancel, final premium will be more than pro rata; it will be based on the time this policy was
                       in force and increased by our short rate cancellation table and procedure. Final premium will not
                       be less than the short rate share of the Minimum Premium as shown in Item 4 of the Declarations.

               6.      Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
                       but the cancellation will be effective even if we have not made or offered any refund due you.
                       Our check or our representative's check, mailed or delivered, shall be sufficient tender of any
                       refund due you.

               7.      The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds
                       with respect to the giving and receiving of notice of cancellation and the receipt of any refund that
                       may become payable under this policy.

               8.      Any of these provisions that conflict with a law that controls the cancellation of the insurance in
                       this policy is changed by this statement to comply with that law.




57697 (6/93)                Archive Copy                      (12)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 146 of 608


      E.       Changes

               Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver
               or a change in any part of this policy. This policy can only be changed by a written endorsement that
               becomes a part of this policy and that is signed by one of our authorized representatives.

      F.       Duties In The Event Of An Occurrence, Claim Or Suit

               1.     You must see to it that we are notified as soon as practicable of an Occurrence which may result
                      in a claim under this policy. To the extent possible, notice should include:

                      a.     how, when and where the Occurrence took place;

                      b.     the names and addresses of any injured persons and witnesses; and

                      c.     the nature and location of any injury or damage arising out of the Occurrence.

               2.     If a claim is made or suit is brought against any Insured that is reasonably likely to involve this
                      policy you must notify us in writing as soon as practicable.

               3.     You and any other involved Insured must:

                      a.     immediately send us copies of any demands, notices, summonses or legal papers received
                             in connection with the claim or suit;

                      b.     authorize us to obtain records and other information;

                      c.     cooperate with us in the investigation, settlement or defense of the claim or suit; and

                      d.     assist us, upon our request, in the enforcement of any right against any person or
                             organization which may be liable to the Insured because of injury or damage to which this
                             insurance may also apply.

               4.     No Insureds will, except at their own cost, voluntarily make a payment, assume any obligation,
                      or incur any expense, other than for first aid, without our consent.

      G.       Inspection

               We have the right, but are not obligated, to inspect your premises and operations at any time. Our
               inspections are not safety inspections. They relate only to the insurability of your premises and opera-
               tions and the premiums to be charged. We may give you reports on the conditions we find. We may
               also recommend changes. While they may help reduce losses, we do not undertake to perform the
               duty of any person or organization to provide for the health or safety of your employees or the public.
               We do not warrant that your premises or operations are safe or healthful or that they comply with laws,
               regulations, codes or standards.

      H.       Legal Actions Against Us

               There will be no right of action against us under this insurance unless:

               1.     You have complied with all the terms of this policy; and

               2.     The amount you owe has been determined with our consent or by actual trial and final judgment.

               This insurance does not give anyone the right to add us as a defendant in an action against you to
               determine your liability.

      I.       Maintenance of Underlying Insurance

               During the period of this policy, you agree:

               1.     To keep the policies listed in the Schedule of Underlying Insurance in full force and effect;

57697 (6/93)                Archive Copy                      (13)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 147 of 608


               2.     That any renewals or replacements of the policies listed in the Schedule of Underlying Insurance
                      will not be more restrictive in coverage;

               3.     That the limits of insurance of the policies listed in the Schedule of Underlying Insurance shall not
                      change except for any reduction or exhaustion of aggregate limits by payment of claims for
                      Occurrences covered by this policy; and

               4.     That the terms, conditions and endorsements of the policies listed in the Schedule of Underlying
                      Insurance will not materially change during the period of this policy.
               If you fail to comply with these requirements, we will only be liable to the same extent that we would
               had you fully complied with these requirements.

      J.       Other Insurance

               If other valid and collectible insurance applies to a loss that is also covered by this policy, this policy will
               apply excess of the other insurance. However, this provision will not apply if the other insurance is
               specifically written to be excess of this policy.

      K.       Premium

               The first Named Insured designated in Item 1 of the Declarations shall be responsible for payment of
               all premiums when due.

               The premium for this policy shall be computed on the basis set forth in Item 4 of the Declarations. At
               the beginning of the policy period, you must pay us the Advance Premium shown in Item 4 of the Dec-
               larations.

               When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy
               was in force. If this policy is subject to audit adjustment, the actual exposure basis will be used to
               compute the earned premium. If the earned premium is greater than the Advance Premium, you will
               promptly pay us the difference. If the earned premium is less than the Advance Premium, we will return
               the difference to you. But in any event we shall retain the Minimum Premium as shown in Item 4 of the
               Declarations for each twelve months of our policy period.

      L.       Prior Insurance

               If a loss covered by this policy is also covered in whole or in part under any other excess policy issued
               to the Insured prior to the effective date of this policy, our Limits of Insurance as stated in Item 3 of the
               Declarations will be reduced by any amounts due the Insured under such prior insurance.

      M.       Separation of Insureds

               Except with respect to our Limits of Insurance and any rights or duties specifically assigned to the first
               Named Insured designated in Item 1 of the Declarations, this insurance applies:

               1.     As if each Named Insured were the only Named Insured; and

               2.     Separately to each Insured against whom claim is made or Suit brought.

      N.       Subrogation

               If any Insured has rights to recover all or part of any payment we have made under this policy, those
               rights are transferred to us. The Insured must do nothing after loss to impair these rights and must help
               us enforce them.

               Any recoveries shall be applied as follows:

               1.     Any interests, including the Insured, that have paid an amount in excess of our payment under
                      this policy will be reimbursed first;

57697 (6/93)              Archive Copy                         (14)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 148 of 608


               2.     We then will be reimbursed up to the amount we have paid; and

               3.     Lastly, any interests, including the Insured, over which our insurance is excess, are entitled to
                      claim the residue.

               Expenses incurred in the exercise of rights of recovery shall be apportioned between the interests,
               including the Insured, in the ratio of their respective recoveries as finally settled.

      O.       Transfer Of Your Rights And Duties

               Your rights and duties under this policy may not be transferred without our written consent.

               If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal repre-
               sentative but only while acting within the scope of duties as your legal representative. However, notice
               of cancellation sent to the first Named Insured designated in Item 1 of the Declarations and mailed to
               the address shown in this policy will be sufficient notice to effect cancellation of this policy.

      P.       When Loss Is Payable

               Coverage under this policy will not apply unless and until the Insured or the Insured's underlying insurer
               is obligated to pay the Retained Limit.

               When the amount of loss has finally been determined, we will promptly pay on behalf of the Insured the
               amount of loss falling within the terms of this policy.

               You shall promptly reimburse us for any amount within the Self Insured Retention paid by us on behalf
               of an Insured.

In Witness Whereof, we have caused this policy to be executed and attested, but this policy shall not be valid unless
countersigned by one of our duly authorized representatives, where required by law.




                          SECRETARY                                                 PRESIDENT




57697 (6/93)             Archive Copy                        (15)
AH0034
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 149 of 608

                                                 ENDORSEMENT NO. 1



        This endorsement, effective 12:01 AM: July 1, 2002

        Forms a part of policy no.: BE        2131289

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                                      SCHEDULE OF UNDERLYING INSURANCE

                               INSURER
       COVERAGE                POLICY TERM                     LIMITS OF LIABILITY

       Employers Liability     Old Republic                    $5,000,000 BI Each Accident
       (All other States)      7/1/02 - 03                     $5,000,000 BI/Disease Policy Aggregate
                                                               $5,000,000 BI/Disease Each Employee

       Employers Liability     Old Republic                    $1,900,000 Total Limit excess of
       (Nevada &               7/1/02 - 03                     $100,000 Self Insured Retention Each
       Connecticut                                             Indemnity Only

       Foreign Automobile      Ins Co State of PA              $1,000,000 Each Occurrence
       & General Liability      10/1/01 - 02 & Renewal         $2,000,000 General Aggregate

       Foreign Employers       Ins Co. State of PA             $1,000,000 Total Limit
       Liability               10/1/01 - 02 & Renewal

       Druggist Liability      St. Paul                        $25,000,000 Each Person Limit
       (McKesson               10/29/01 - 02 & Renewal         $25,000,000 Annual Total Limit
       Medication
       Management)



        Note: $250,000 Indemnity only SIR will apply to each claimant upon the erosion of the
       $25,000,000 Annual total Limit for Pharmacist Druggist Liability




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 150 of 608

                                                ENDORSEMENT NO. 2



        This endorsement, effective 12:01 AM: July 1, 2002

        Forms a part of policy no.: BE      2131289

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                                        SCHEDULE OF RETAINED AMOUNTS

                                       PERIOD OF
       COVERAGE                        RETAINED LIMIT                  LIMITS OF LIABILITY

       General Liability               Self-Insured Retention          $5,000,000 Each Accident
                                       7/1/02 - 03                     (Defense Included)

       Automobile Liability            Self-Insured Retention          $5,000,000 Each Accident
                                       7/1/02 - 03

       Automobile Liability            Self-Insured Retention          $5,000,000 Each Accident
       (Canada)                        7/1/02 - 03




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 151 of 608

                                        ENDORSEMENT NO. 3



This endorsement, effective 12:01 AM: July 1, 2002

Forms a part of policy no.: BE      2131289

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                                 NAMED INSURED ENDORSEMENT


DOMESTIC/FOREIGN CORPORATIONS AND THEIR SUBSIDIARIES

Beldere Corporation
         S.K.U., Inc. (50%)
California Golden State Finance Company
         CGSF Funding Corporation
City Properties, S.A. (20%)
Crocker Plaza Company
Foremost de Venezuela, S.A. (39.69%)
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
Golden State Insurance Company Limited
Goodman Manufacturing Company
HealthMart Systems, Inc.
Intercal, Inc. (15%)
J. Knipper and Company, Inc.
KWS & P, Inc.
KWS & P/SFA, Inc.
         Clinicians Database, L.L.C.
MCK Acquisition Corp.
McKesson Asia-Pacific Pty Limited
         McKesson New Zealand Limited
McKesson Automation, Inc.
McKesson Automation Systems Inc.
         McKesson Automation Canada Inc.
         SI/Baker, Inc. (50%)
McKesson BioServices Corporation
         Pharmaceutical Support Services, Inc.
McKesson Canada, Inc.
         Medis Health and Pharmaceutical Services Inc.
                  Good Neighbour Pharmacy Ltd.
                  McKesson Canada Health Care Partners Ltd.
                  Medis Health and Pharmaceutical Services Alberta Limited
                  Medis Health and Pharmaceutical Services Limited




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 152 of 608

                                ENDORSEMENT NO.          (Continued)



              1258741 Ontario Inc.
McKesson Capital Corp.
McKesson (Cayman Islands) Inc.
      NADRO, S.A. de C.V. (22.67%)
McKesson Development Corp.
McKesson Finance Company of Canada
      Medis Health and Pharmaceutical Services Inc.
              Good Neighbour Pharmacy Ltd.
              McKesson Canada Health Care Partners Ltd.
              Medis Health and Pharmaceutical Services Alberta Limited
              Medis Health and Pharmaceutical Services Limited
              128741 Ontario Inc.
McKesson Health Solutions Arizona Inc.

McKesson Trading Company
McKesson Transportation Systems, Inc.
N.V. Medicopharma (10%)
Penn-Chem Corporation
Sunbelt Beverage Corporation (17%)
Zee Medical Canada, Inc.
Zee Medical, Inc.
        CPG Industries, Inc.
        Roth Medical Services, Inc.
McKesson Information Solutions Inc.
        Access Health Puerto Rico, Inc.
        HBO & Company (VI), Inc.
        HBOC Medical Ltd.
        McKesson Health Solutions Canada Inc.
        McKesson Health Solutions Holdings Inc.
               McKesson Health Solutions LLC
                       Access Health UK Ltd.
                       McKesson Health Solutions Texas Inc.
        McKesson Information Solutions Canada Ltd.
        McKesson Information Solutions Holdings France SARL
               McKesson Information Solutions France SA
        McKesson Information Solutions Holdings Limited
               McKesson HBOC Gibraltar Limited
               McKessonHBOC International S.a.r.l.
               McKesson HBOC Finance S.a.r.l.
                               McKesson HBOC Holdings S.a.r.l.
                                        McKesson Information Solutions UK Limited
                                               Data-Med Computer Services, Ltd.
                                               HBO & Company (ST & SW) Ltd.
                                        McKesson Information Solutions Ireland Limited
                               McKesson HBOC Holdings (Netherlands) B.V)
                                        VPI Gezondheidszorg B.V.
                               McKesson Information Solutions Capital S.a.r.l.
                       McKesson Services Inc.
McKesson Medical-Surgical Holdings Inc.
        McKesson Medical-Surgical Inc.




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 153 of 608

                                         ENDORSEMENT NO.          (Continued)



                    McKesson Medical-Surgical FDT Inc.
                    McKesson Medical Surgical Manufacturing Inc.
       McKesson Medical Surgical Iowa Inc.
             McKesson Medical-Surgical Iowa Supply Inc.
             McKesson Medical-Surgical Maine Inc.
       McKesson Medical-Surgical Minnesota, Inc.
             McKesson Medical-Surgical MediMart Inc.
             McKesson Medical-Surgical MediNet Inc.
             McKesson Medical-Surgical Minnesota Supply Inc.
                    McKesson Medical-Surgical TBC Inc.
       McKesson Medication Management Holdings Inc.
             McKesson Medication Management LLC
             McKesson Medication Management Puerto Rico Inc.
             Purchasing Alliance for Clinical Therapeutics, LLC
       McKesson Property Company, Inc.
             DC Land Company
             DCAZ Land Company
             Foremost Homes Hawaii, Ltd.
             HF Land Company
       McKesson Specialty Corporation
       McKesson Specialty Pharmaceuticals LLC (99%)


             Inactive
            In Bankruptcy
           Part-owned by more than one McKesson Corporation Entity
          1% owned by McKesson Specialty Corporation



      All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 154 of 608

                                        ENDORSEMENT NO. 4



This endorsement, effective 12:01 AM: July 1, 2002

Forms a part of policy no.: BE      2131289

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                   EMPLOYEE BENEFITS LIABILITY INSURANCE ENDORSEMENT
                                     (WRONGFUL ACTS)
                                  (CLAIMS MADE VERSION)

                PROVIDES CLAIMS MADE COVERAGE - PLEASE READ CAREFULLY


This insurance shall apply to any "Wrongful Act" of the Insured or of any other person for whom
the Insured is legally liable in the "administration" of the Insured's "Employee Benefit Programs" but
only in excess of the Employee Benefits Liability Retained Amount(s) as shown in the Schedule of
Retained Amounts. However, this insurance shall only apply if claim is first made against the
Insured during the policy period and is attributable to an Occurrence that takes place on or after the
Retroactive Date of ____________ and before the end of the policy period.


However, the insurance provided by this policy for Employee Benefits Liability Insurance shall not
apply to:

       1.      Any dishonest, fraudulent, criminal or malicious act, libel, slander discrimination or
               humiliation,

       2.      Bodily Injury, Property Damage, Personal Injury or AdvertisingInjury,

       3.      Any claim for failure of performance of contract by an insurer:

       4.      Any claim based on the Insured's failure to comply with any law concerning
               worker's compensation, unemployment insurance, social security or disability
               benefits,

       5.      Any claim based upon the failure of any investments, including but not limited to
               stock, to perform as represented by any Insured,

       6.      Advice given by any Insured to an employee to participate in any investment plan
               including but not limited to stock subscription plans,

       7.      All sums which the Insured shall become legally obligated to pay as loss because of
               any "Breach of Fiduciary Duty" by the Insured or by any person the Insured is legally
               responsible for and arising out of the Insured's activity as a fiduciary of any Plan
               covered by this endorsement, or




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 155 of 608

                                 ENDORSEMENT NO.          (Continued)




       8.      Any claim made against the Insured based on or attributable to any failure or
               omission on the part of the Insured to effect and maintain insurance or bonding for
               Plan property or assets.


For the purposes of this endorsement, the following definitions apply:

       1.      "Employee Benefit Programs" shall mean Group Life Insurance, Group Accident or
               Health Insurance, Pension Plans, Profit Sharing Plans, Employee Stock Subscription
               Plans, Worker's Compensation, Unemployment Insurance, Social Security and
               Disability Benefits and any other similar employee benefits instituted after the
               effective date of this endorsement provided we are notified within thirty (30) days
               after the institution of such benefits.

       2.      "Administration" shall mean:

               a.      Giving counsel to employees with respect to Employee Benefit Programs,

               b.      Interpreting Employee Benefit Programs,

               c.      Handling of records in connection with Employee Benefit Programs, or

               d.      Effecting enrollment, termination or cancellation of employees under
                       Employee Benefit Programs,

               provided all such acts are authorized by you.

       3.      "Wrongful Acts" shall mean any actual or alleged negligent act, error or omission in
               the "administration" of the Insured's "Employee Benefits Programs".

       4.      "Breach of Fiduciary Duty" shall mean the violation of any responsibilities,
               obligations or duties imposed upon fiduciaries by the Employee Retirement Income
               Security Act of 1974 or amendments thereto with respect to any Plan covered by
               this endorsement.




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 156 of 608

                                         ENDORSEMENT NO.          (Continued)




                                   OPTIONAL EXTENDED REPORTING PROVISION


       We will provide an Extended Reporting Period of 1 year for the Employee Benefits Liability insurance
       provided by this endorsement only if the policy is either cancelled or not renewed by you or by us
       for any reason except non-payment of premium. Nonrenewal shall mean the refusal by us to renew
       the policy on any terms. Nonrenewal shall not mean change in premium, Retained Amounts or any
       other terms and conditions.

       A claim first made in writing during the Extended Reporting period will be deemed to have been
       made on the last day of the policy period provided that the claim is for damages because of a
       "Wrongful Act" that occurred before the end of the policy period but not before the Retroactive
       Date. The Extended Reporting Period will not reinstate or increase the Limits of Insurance or extend
       the policy period.

       You must make a written request for this Extended Reporting Period within thirty (30) days after
       the expiration date of the policy period and must pay the additional premium, which we will
       determine, within thirty (30) days after said request. We will then issue an Extended Reporting
       Period Endorsement for a period of 1 year from the end of the policy period. The Extended
       Reporting Period will not take effect unless the additional premium is paid when due. If that
       premium is paid when due, the endorsement cannot be cancelled.

       The insurance provided by this Extended Reporting Period will be excess over any other valid and
       collectible insurance available to the Insured whether primary, excess, contingent or on any other
       basis, whose policy period begins or continues after the endorsement takes effect.




       All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 157 of 608

                                                ENDORSEMENT NO. 5



        This endorsement, effective 12:01 AM: July 1, 2002

        Forms a part of policy no.: BE      2131289

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                              ADDITIONAL INSURED - VOLUNTEER WORKERS


       "Definition E. of Section IV" is amended to include as an Insured any person(s ) who are volunteer
       worker(s) for you, but only while acting at the direction of, and within the scope of their duties for
       you. However, no volunteer worker(s) are insured for:

        1.     "Bodily Injury" or "Personal Injury"

                A) To you, to your partners or members (if you are a partnership or joint venture), to your
                    other volunteer worker(s), or to your "employees" arising out of and in the course of
                    their duties for you,

                B) To the spouse, child, parent, brother or sister of your volunteer worker(s) or your
                   "employees" as a consequence of paragraph 1a. above,

                C) For which there is any obligation to share damages because of the injury described in
                   paragraph 1.a above, or

                D) Arising out of his or her providing or failing to provide professional health care services.

        2.     "Property Damage" to property,

                A) Owned, occupied, or used by,

                B) Rented to, in the care, custody or control of, or over which physical control is being
                    exercised for any purpose by you, and of your volunteer worker(s), your "employees"
                    or, if you are a partnership or joint venture, any partner or member.




        All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                    Authorized Representative
                                                                       or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 158 of 608

                                         ENDORSEMENT NO. 6



This endorsement, effective 12:01 AM: July 1, 2002

Forms a part of policy no.: BE       2131289

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                  NAMED PERIL AND TIME ELEMENT POLLUTION ENDORSEMENT
                          (Defense Expenses Inside S.I.R., Version 2)


Exclusion M of this policy is hereby deleted in its entirety and replaced by the following:

This insurance does not apply to:

1.    Bodily Injury, Property Dama ge or Personal Injury arising out of the actual or threatened
      discharge, dispersal, seepage, migration, release or escape of pollutants anywhere in the
      world,

2.    Any loss, cost or expense arising out of any governmental direction or request that we, the
      Insured or any other person or organization test for, monitor, clean-up, remove, contain,
      treat, detoxify, neutralize or assess the effects of pollutants, or

3.    Any loss, cost, or expense, including but not limited to costs of investigation or attorneys'
      fees, incurred by a governmental unit or any other person or organization to test for, monitor,
      clean-up, remove, contain, treat, detoxify or neutralize pollutants.

As used in this exclusion, pollutants means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste material.
Waste material includes materials which are intended to be or have been recycled, reconditioned or
reclaimed.

However, this exclusion does not apply to    Bodily Injury, Property Damage or Personal Injury arising
out of:

1.    Any discharge, dispersal, seepage, migration, release or escape directly or indirectly caused
      by fire, explosion, lightning, windstorm, vandalism or malicious mischief, riot and civil
      commotion, flood, earthquake, collision, or upset of a motor vehicle, mobile equipment or
      aircraft, automatic sprinkler leakage,

2.    The Products - Completed Operations Hazard, or

3.    Any discharge, dispersal, seepage, migration, release or escape of pollutants that meets all of
      the following conditions:




                Archive Copy
           Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 159 of 608

                                    ENDORSEMENT NO.           (Continued)



      a.       It was accidental and neither expected nor intended by the Named Insured. This
               condition would not serve to deny coverage for a specific incident where such
               discharge, dispersal, seepage, migration, release or escape of pollutants was a result of
               an attempt by the Insured to mitigate or avoid a situation where substantial third party
               Bodily Injury, Property Damage or Personal Injury could occur, and

      b.       It was demonstrable as having commenced on a specific date during the term of this
               policy, and

      c.       Its commencement became known to the Named Insured within twenty (20) calendar
               days and was further reported to the Risk Management Department within a reasonable
               time frame, and

      d.       Its commencement was reported in writing to us within eighty (80) calendar days of
               becoming known to the Risk Management Department, and

      e.       Reasonable effort was expended by the Named Insured to terminate the situation as
               soon as conditions permitted.

      However, nothing contained in this provision        3. shall operate to provide any coverage with
      respect to:

      a.       Any site or location principally used by the Insured, or by others on the Insured's
               behalf, for the handling, storage, disposal, dumping, processing or treatment of waste
               material,

      b.       Any fines or penalties,

      c.       Any clean up costs ordered by the Superfund Program, or any federal, state or local
               governmental authority. However, this specific exclusion c. shall not serve to deny
               coverage for third party clean up costs otherwise covered by this endorsement simply
               because of the involvement of a governmental authority,

      d.       Acid rain,

      e.       Clean up, removal, containment, treatment, detoxification or neutralization of pollutants
               situated on premises the Insured owns, rents or occupies at the time of the actual
               discharge, dispersal, seepage, migration, release or escape of said pollutants, or

      f.       Water pollution caused by oil or its derivatives.

It is further agreed that solely as respects any coverage granted by this endorsement:

1.         The Self Insured Retention in Item 3. D. of the Declarations is amended to
           $5,000,000,

2.         The Self Insured Retention shall include "Defense Expenses."




                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 160 of 608

                                         ENDORSEMENT NO.           (Continued)



               "Defense Expenses" means a payment allocated to a specific loss, claim or             suit for its
               investigation, settlement or defense, including but not limited to:

               a. attorneys' fees and all other investigation, loss adjustment and litigation expenses,
               b. premiums on bonds to release attachments,
               c. premiums on appeal bonds required by law to appeal any claim or         suit,
               d. costs taxed against the Insured in any claim or suit,
               e. pre-judgment interest awarded against the Insured,
               f. interest that accrues after entry of judgment,

       3.      In Section II, Defense, provision A. 2. is hereby deleted in its entirety, and

       4.      We will not be obligated to assume charge of the investigation, settlement or defense of
               any claim made, suit brought or proceeding instituted against the Insured. We will,
               however, have the right and shall be given the opportunity to participate in the defense and
               trial of any claims, suits or proceedings relative to any Occurrence which, in our opinion,
               may create liability on our part under the terms of this policy. If we exercise such right, we
               will do so at our own expense.

       It is further agreed that in the event of a disagreement as to the interpretation of this endorsement,
       the disagreement shall be submitted to binding arbitration before a panel of three (3) arbitrators.
       Within thirty (30) days of a written request for arbitration by either you or us, each party will
       choose an arbitrator. If the two arbitrators are unable to agree within one month upon the third
       arbitrator, such arbitrator shall at the request of either party be selected by the American Arbitration
       Association in accordance with its rules and procedures.

       The parties shall submit their cases to the panel by written and oral evidence at a hearing time and
       place selected by the third arbitrator. The panel shall be relieved of all judicial formality, shall not
       be obligated to adhere to the strict rules of law or of evidence, shall seek to enforce the intent of
       the parties hereto and may refer to, but are not limited to, relevant legal principles. The decision of
       at least two (2) of the three (3) panel members shall be binding and final and not subject to appeal
       except for grounds of fraud and gross misconduct by the arbitrators. The award will be issued
       within thirty (30) days of the close of the hearings. Each party shall bear the expenses of its
       designated arbitrator and shall jointly and equally share with the other the expense of the third
       arbitrator and of the arbitration.

       The arbitration proceedings shall take place in the state shown in Item I of the declarations. The
       procedural rules applicable to this arbitration shall, except as provided otherwise herein, be in
       accordance with the Commercial Arbitration Rules of the American Arbitration Association.



       All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                     Authorized Representative
                                                                        or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 161 of 608

                                                ENDORSEMENT NO. 7



        This endorsement, effective 12:01 AM: July 1, 2002

        Forms a part of policy no.: BE      2131289

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                                       NON-CONCURRENCY ENDORSEMENT


       Whereas the underlying policy (ies) listed in the Schedule of Underlying Insurance, including
       renewals or replacements thereof, are non-concurrent with the policy period hereunder, and,

       In consideration of the premium charged in the event of reduction or exhaustion of the aggregate
       limit (s) of the underlying policy (ies) listed in the Schedule of Underlying Insurance by reason of
       losses in respect of accidents or occurrences prior to the inception of this excess policy shall,
        subject to the terms and conditions of the underlying insurance:

       1.      In the event of reduction shall apply in excess of the reduced underlying limit

       2.      In the event of exhaustion continue inforce as underlying insurance,

       Anything in this endorsement to the contrary notwithstanding this policy applies only to
       occurrences happening during the policy period




       All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                    Authorized Representative
                                                                       or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 162 of 608

                                         ENDORSEMENT NO. 8



This endorsement, effective 12:01 AM: July 1, 2002

Forms a part of policy no.: BE       2131289

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                         MEDICAL PROFESSIONALS LIABILITY EXCLUSION


This insurance does not apply to Bodily Injury, Property Damage or Personal Injury arising out of the
rendering of or failure to render, during the policy period, the following professional services:

(A)     Medical, surgical, dental or nursing treatment including the furnishing of food or
        beverages in connection therewith,

(B)     Furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances,

(C)     Handling of or performing postmortem examinations on human bodies, or

(D)     Service by any person as a member of a formal accreditation or similar professional board or
        committee of the Named Insured, or as a person charged with the duty of executing
        directives of any such board or committee.

It is also agreed that any Bodily Injury sustained by any patient or other person while seeking or
being administered professional services shall not be covered under this policy except when such
Bodily Injury occurs as a direct result of one or more of the following perils and then only if said
perils occur on the Insured's premises:

1.      Fire or lightning,
2.      Windstorm or hail,
3.      Explosion,
4.      Riot, strike or civil commotion,
5.      Hazards involving any aircraft or vehicle,
6.      Sonic shock waves,
7.      Smoke,
8.      Vandalism or malicious mischief,
9.      Sprinkler leakage,
10.     Elevator malfunction,
11.     Earthquake or flood,


                                               Page 1 of 2




                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 163 of 608

                                         ENDORSEMENT NO.           (Continued)



       12.     Structural collapse of building, or
       13.     Ownership, maintenance or use of premises and all operations necessary or incidental
               thereto.


       Section A and B do not apply if such coverage is provided by a policy listed in the Schedule of
       Underlying Insurance.




       All other terms and conditions on this policy remain unchanged.




                                                     Page 2 of 2




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 164 of 608

                                                 ENDORSEMENT No. 9


       This endorsement, effective 12:01 AM: July 1, 2002
       Forms a part of policy no.: BE           2131289
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                                                COMMERCIAL UMBRELLA

                                      CALIFORNIA AMENDATORY ENDORSEMENT

       In Section VI, Conditions, Condition D, Cancellation, is hereby deleted in its entirety and replaced by the
       following:

       D.      Cancellation/Nonrenewal/Increase In Premium, Reduction In Limits Or Change In Conditions Of
               Coverage
               Cancellation

               1.    You may cancel this policy. You must mail or deliver advance written notice to us stating
                     when the cancellation is to take effect.

               2.    New policies in effect for sixty (60) days or less.

                     We may cancel this policy. If we cancel because of non-payment of premium, we must
                     mail to you not less than ten (10) days advance written notice stating when the cancel-
                     lation is to take effect. If we cancel for any other reason, we must mail to you not less than
                     ninety (90) days advance written notice stating when the cancellation is to take effect.
                     Mailing that notice to you at your mailing address shown in Item 1 of the Declarations shall
                     be sufficient to prove notice. Such notice will include the reason or reasons for cancel-
                     lation.

               3.    New policies in effect for more than sixty (60) days and any renewal policy.

                     We may not cancel this policy unless the cancellation is based on one or more of the
                     following reasons:

                     a.       Non-payment of premium, including payment due on a prior policy issued by us and
                              due during the current policy term covering the same risks;
                     b.       A judgment by a court or an administrative tribunal that you have violated any law of
                              this state or of the United States having as one of its necessary elements an act
                              which materially increases any of the risks insured against;

                     c.       Discovery of fraud or material misrepresentation by either of the following:
                              1.    You or other Insureds or your representative in obtaining the insurance; or
                              2.    You or your representative in pursuing a claim under the policy.

                     d.       Discovery of willful or grossly negligent acts or omissions, or of any violations of
                              state laws or regulations establishing safety standards, by you or other Insureds or
                              a representative of same, which materially increase any of the risks insured against;

                     e.       Failure by you or other Insureds or a representative of same to implement
                              reasonable loss control requirements which were agreed to by you as a condition of



62429 (4/95)              Archive Copy                    Page 1 of 3
AH0291
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 165 of 608


                           Failure by you or other Insureds or a representative of same to implement
                           reasonable loss control requirements which were agreed to by you as a condition of
                           policy issuance or which were conditions precedent to the use by us of a particular
                           rate or rating plan if the failure materially increases any of the risks insured against;

                    f.     A determination by the commissioner that the loss of, or changes in, our reinsurance
                           covering all or part of the risk would threaten our financial integrity or solvency;
                    g.     A determination by the commissioner that a continuation of the policy coverage
                           could place us in violation of the laws of this state or the state of our domicile or that
                           the continuation of coverage would threaten our solvency;
                    h.     A change by you or other Insureds or a representative of same in the activities or
                           property of the commercial or industrial enterprise which results in a materially
                           added risk, a materially increased risk or a materially changed risk, unless the
                           added, increased, or changed risk is included in the policy;

                    i.     A material change in limits, type or scope of coverage or exclusions in one or more
                           of the underlying policies;

                    j.     Cancellation or nonrenewal of one or more of the underlying policies where such
                           policies are not replaced without lapse; or

                    k.     A reduction in financial rating or grade of one or more insurers insuring one or more
                           underlying policies based on an evaluation obtained from a recognized financial
                           rating organization.
                    If we cancel because of non-payment of premium or fraud, we must mail or deliver to you
                    and to the producer of record not less then ten (10) days advance written notice stating
                    when the cancellation is to take effect. If we cancel for any of the other reasons listed
                    above, we must mail or deliver to you and to the producer of record not less than thirty
                    (30) days advance written notice stating when the cancellation is to take effect. Mailing that
                    notice to you at your mailing address shown in Item 1 of the Declarations will be sufficient
                    to prove notice. Such notice will include the reason or reasons for cancellation.

               4.   The policy period will end on the day and hour stated in the cancellation notice.

               5.   If we cancel, final premium will be calculated pro rata based on the time this policy was in
                    force. Final premium will not be less than the pro rata share of the Minimum Premium as
                    shown in Item 4 of the Declarations.
               6.   If you cancel, final premium will be more than pro rata; it will be based on the time this
                    policy was in force and increased by our short rate cancellation table and procedure. Final
                    premium will not be less than the short rate share of the Minimum Premium as shown in
                    Item 4 of the Declarations.
               7.   Premium adjustment may be made at the time of cancellation or as soon as practicable
                    thereafter but the cancellation will be effective even if we have not made or offered any
                    refund due you. Our check or our representative's check, mailed or delivered, shall be
                    sufficient tender of any refund due you.
               8.   The first Named Insured in Item 1 of the Declarations shall act on behalf of all other
                    Insureds with respect to the giving and receiving of notice of cancellation and the receipt
                    of any refund that may become payable under this policy.

               9.   Any of these provisions that conflict with a law that controls the cancellation of the
                    insurance in this policy is changed by this statement to comply with that law.




62429 (4/95)             Archive Copy                  Page 2 of 3
AH0291
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 166 of 608


               Nonrenewal

               If we decide not to renew this policy or if we intend to condition renewal upon reduction of limits,
               elimination of coverages, increase in deductibles, increase of more than 25 percent in the rate
               upon which the premium is based or upon requirements relating to the underlying policy or
               policies, we shall mail or deliver to the producer of record and to you at the mailing address
               shown in the policy a notice of nonrenewal at least sixty (60) days but no more than one hundred
               twenty (120) days prior to the end of the policy period. The notice shall contain the reason or
               reasons for nonrenewal of the policy.

               Increase in Premium, Reduction In Limits Or Change In Conditions Of Coverage

               If this policy has been in effect for more than sixty (60) days or if this policy is a renewal,
               effective immediately no increase in premium, reduction in limits, or change in the conditions of
               coverage shall be effective during the policy period unless based upon one of the following
               reasons:

               1.    Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws
                     or regulations establishing safety standards by you or other Insureds which materially
                     increase any of the risks or hazards insured against;

               2.    Failure by you or other Insureds to implement reasonable loss control requirements which
                     were agreed to by you as a condition of policy issuance or which were conditions
                     precedent to the use by us of a particular rate or rating plan, if the failure materially
                     increases any of the risks insured against;

               3.    A determination by the commissioner that loss of or changes in our reinsurance covering
                     all or part of the risk covered by the policy would threaten our financial integrity or solvency
                     unless the change in the terms or conditions or rate upon which the premium is based is
                     permitted; or
               4.    A change by you or other Insureds in the activities or property of the commercial or
                     industrial enterprise which results in a materially added risk, a materially increased risk, or
                     a materially changed risk, unless the added, increased, or changed risk is included in the
                     policy.
               Written notice shall be mailed or delivered to the producer of record and to you at the mailing
               address shown in the policy at least thirty (30) days prior to the effective date of any increase,
               reduction or change.




       All other terms and conditions of this policy remain unchanged.



                                                                           AUTHORIZED REPRESENTATIVE

62429 (4/95)            Archive Copy                    Page 3 of 3
AH0291
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 167 of 608

                                               ENDORSEMENT No. 10


       This endorsement, effective 12:01 AM: July 1, 2002
       Forms a part of policy no.: BE         2131289
       Issued to:       MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                               Commercial Umbrella Policy

                                CrisisResponse SM and Excess Casualty CrisisFund SM
                     (Advancement of CrisisResponse Costs during a Crisis Management Event and
                                   Crisis Communications Management Insurance)




                                               Additional Declarations


       Item 1. CrisisResponse Sublimit of Insurance: $250,000                      Each Crisis Management
                                                                                   Event And Aggregate
       Item 2. Crisis Management Limit of Insurance: $50,000                       Each Crisis Management
                                                                                   Event And Aggregate
       Item 3. Premium:                                      $0



        This policy is amended to provide for Advancement of CrisisResponse Costs during a Crisis
        Management Event and Crisis Communications Management Insurance pursuant to the terms,
        definitions, conditions and exclusions set forth below:

        I.      INSURING AGREEMENTS-CrisisResponse and Excess Casualty CrisisFund

                The following insuring agreements section is added to this policy for the purpose of the coverage
                provided by this endorsement:
                A.      Advancement of CrisisResponse Costs during a Crisis Management Event

                        We will advance on behalf of the Named Insured CrisisResponse Costs that may be
                        associated with damages covered by this policy arising from a Crisis Management Event
                        first commencing during the Policy Period, up to the amount of the CrisisResponse
                        Sublimit of Insurance.

                        We will advance CrisisResponse Costs that may be associated with damages covered by
                        this policy directly to third parties.

                B.      Crisis Communications Management Insurance

                        We will pay on behalf of the Named Insured Crisis Management Loss arising from a
                        Crisis Management Event first commencing during the Policy Period, up to the amount
                        of the Crisis Management Limit of Insurance.




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                               Page 1 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 168 of 608



                C.    A Crisis Management Event shall first commence at the time during the Policy Period
                      when a Key Executive first becomes aware of an Occurrence that gives rise to a Crisis
                      Management Event and shall end at the earliest of the time when we determine that a
                      crisis no longer exists or when the CrisisResponse Sublimit of Insurance and/or the
                      Crisis Management Limit of Insurance, whichever applies, has been exhausted.

                D.    There shall be no Retained Limit applicable to CrisisResponse Costs or Crisis
                      Management Loss. We shall pay such CrisisResponse Costs or Crisis Management
                      Loss from first dollar, subject to the other terms and conditions of this endorsement.

        II.     LIMITS OF INSURANCE

                The following provisions are added to Section III. Limits of Insurance for the purpose of the
                coverage provided by this endorsement:

                A.    The CrisisResponse Sublimit of Insurance is the most we will pay for all
                      CrisisResponse Costs under this policy, regardless of the number of Crisis
                      Management Events first commencing during the Policy Period. This CrisisResponse
                      Sublimit of Insurance shall be part of, not in addition to, the Limits of Insurance shown
                      in Item 3 of the Declarations of this policy.

                B.    The Crisis Management Limit of Insurance is the most we will pay for all Crisis
                      Management Loss under this policy, regardless of the number of Crisis Management
                      Events first commencing during the Policy Period. This Crisis Management Limit of
                      Insurance shall be in addition to the Limits of Insurance shown in Item 3 of the
                      Declarations of this policy.

                C.    We will have no obligation to advance CrisisResponse Costs or to pay Crisis
                      Management Loss from the earliest of the time when we determine that a Crisis
                      Management Event has ended or when the CrisisResponse Sublimit of Insurance
                      and/or the Crisis Management Limit of Insurance, whichever applies, has been
                      exhausted.

        III.    DEFINITIONS

                The following definitions are added to Section IV. Definitions for the purpose of the coverage
                provided by this endorsement:

                A.    Crisis Management Event means an Occurrence that in the good faith opinion of a Key
                      Executive of the Named Insured, in the absence of Crisis Management Services, has
                      reasonably been associated with or may be associated with:

                      1.     damages covered by this policy that are in excess of the Retained Limit applicable to
                             such damages; and

                      2.     significant adverse regional or national media coverage.

                      Crisis Management Event shall include, without limitation, man-made disasters such as
                      explosions, major crashes, multiple deaths, burns, dismemberment, traumatic brain injury,
                      permanent paralysis, or contamination of food, drink or pharmaceuticals.

                B.    Crisis Management Firm means any public relations firm or crisis management firm
                      approved by us that is hired by the Named Insured to perform Crisis Management
                      Services in connection with a Crisis Management Event. Attached to and forming a part
                      of this endorsement is a Schedule of firms that have been pre-approved by us and may be
                      hired by the Named Insured without further approval by us.


74641 (12/99)                        1999 American International Group, Inc.
                           Archive Copy                                                                Page 2 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 169 of 608



                C.   Crisis Management Limit of Insurance means the Crisis Management Limit of Insurance
                     shown in Item 2 of the Additional Declarations of this endorsement.

                D.   Crisis Management Loss means the following amounts incurred during a Crisis
                     Management Event:

                     1.     Amounts for the reasonable and necessary fees and expenses incurred by a Crisis
                            Management Firm in the performance of Crisis Management Services for the
                            Named Insured solely arising from a covered Crisis Management Event; and

                     2.     Amounts for reasonable and necessary printing, advertising, mailing of materials, or
                            travel by directors, officers, employees or agents of the Named Insured or a Crisis
                            Management Firm incurred at the direction of a Crisis Management Firm, solely
                            arising from a covered Crisis Management Event.
                E.   Crisis Management Service means those services performed by a Crisis Management
                     Firm in advising the Named Insured on minimizing potential harm to the Named Insured
                     from a covered Crisis Management Event by maintaining and restoring public confidence
                     in the Named Insured.

                F.   CrisisResponse Costs means the following reasonable and necessary expenses incurred
                     during a Crisis Management Event directly caused by a Crisis Management Event,
                     provided that such expenses have been pre-approved by us and may be associated with
                     damages that would be covered by this policy:

                     1.     Medical expenses;
                     2.     Funeral expenses;
                     3.     Psychological counseling;
                     4.     Travel expenses;
                     5.     Temporary living expenses;
                     6.     Expenses to secure the scene of a Crisis Management Event; and
                     7.     Any other expenses pre-approved by the Company.
                     CrisisResponse Costs will not include defense costs or Crisis Management Loss.
                G.   CrisisResponse Sublimit of Insurance means the CrisisResponse Sublimit of Insurance
                     shown in Item 1 of the Additional Declarations of this endorsement.

                H.   Key Executive means the Chief Executive Officer, Chief Operating Officer, Chief Financial
                     Officer, President, General Counsel or general partner (if the Named Insured is a
                     partnership) of the Named Insured or sole proprietor (if the Named Insured is a sole
                     proprietorship). A Key Executive also means any other person designated as such and
                     scheduled by written endorsement.

        IV.     EXCLUSIONS

                The following exclusions are added to Section V. Exclusions for the purpose of the coverage
                provided by this endorsement:

                This insurance shall not apply to any CrisisResponse Costs or Crisis Management Loss in
                connection with a Crisis Management Event:




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                               Page 3 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 170 of 608



                A.    arising out of, based upon or attributable to the acts alleged, or to the same or related acts
                      alleged or contained, in any crisis or claim that has been reported, or in any circumstances
                      where notice has been given, under any policy of which (i) this policy is a renewal or
                      replacement or which it may succeed in time, or (ii) any underlying policy, which is listed in
                      the Schedule of Underlying Insurance, is a renewal or replacement or which it may
                      succeed in time;

                B.    arising out of, based upon or attributable to any pending or prior crisis, claim, or Suit as of
                      the inception date of this policy;
                C.   arising directly or indirectly out of:
                     1.      any actual or alleged failure, malfunction or inadequacy of:

                             a.    any of the following, whether belonging to any Named Insured or to others:

                                   (1)    computer hardware, including microprocessors;

                                   (2)    computer application software;

                                   (3)    computer operating systems and related software;

                                   (4)    computer networks;

                                   (5)    microprocessors (computer chips) not part of any computer system; or

                                   (6)    any other computerized or electronic equipment or components; or

                             b.    any other products, and any services, data or functions that directly or
                                   indirectly use or rely upon, in any manner, any of the items listed in Paragraph
                                   C1a of this exclusion

                             due to the inability to correctly recognize, process, distinguish, interpret or accept
                             the year 2000 and beyond.

                     2.      any advice, consultation, design, evaluation, inspection, installation, maintenance,
                             repair, replacement or supervision provided or done by or on behalf of the Insured
                             to determine, rectify or test for any potential or actual problems described in
                             Paragraph C1 of this exclusion.

        V.      CONDITIONS

                The following conditions are added to Section VI. Conditions for the purpose of the coverage
                provided by this endorsement:

                A.    You must report any Crisis Management Event to us within twenty-four (24) hours of the
                      time that a Key Executive first becomes aware of an Occurrence that gives rise to a
                      Crisis Management Event to be eligible for the advancement of CrisisResponse Costs
                      and the payment of Crisis Management Loss.

                      Notice of a Crisis Management Event may be given by calling 1-877-AIG-3100. If notice
                      is given by telephone, written notice shall be given as soon as practicable thereafter.
                      Written notice should include:

                      1.     how, when and where the Crisis Management Event is taking or took place;
                      2.     the names and addresses of any injured persons and any witnesses; and
                      3.     the nature and location of any injury or damage arising out of the Crisis
                             Management Event.



74641 (12/99)                        1999 American International Group, Inc.
                           Archive Copy                                                               Page 4 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 171 of 608



                     Written notice should be mailed or delivered to:

                               AIG Excess Casualty Claim Department
                               70 Pine Street
                               New York, NY 10270

                B.   There shall be no requirement that you obtain prior written approval from us before
                     incurring any Crisis Management Loss, provided that the Crisis Management Firm
                     selected by you to perform the Crisis Management Services has been approved by us. If
                     you choose to retain a firm that does not appear in the Schedule attached to and forming a
                     part of this endorsement, you must obtain our consent, which shall remain in our sole
                     discretion, prior to retaining the services of such firm.

                C.   Any payments for Crisis Management Loss or advancement of CrisisResponse Costs
                     that we make under this endorsement:
                     1.     shall not be deemed to be a determination of the Insured's liability with respect to
                            any claim or Suit that results from a Crisis Management Event; and

                     2.     shall not create any duty to defend any Suit or to investigate any claim arising from
                            a Crisis Management Event, nor any coverage obligations under this policy.
                D.   If the Crisis Communications Management Insurance provided by this endorsement and
                     any other insurance issued to the Named Insured by us or any of our affiliated companies
                     shall apply to the same crisis or claim, the maximum limit of insurance under all insurance
                     available shall not exceed the highest applicable limit of insurance available under any one
                     policy or endorsement. This condition does not apply to any other insurance issued by us
                     or any of our affiliated companies specifically to apply as excess insurance over this
                     endorsement.

                E.   In the event of a dispute between the Named Insured and us as to whether a Crisis
                     Management Event has occurred, the Named Insured may, at its own cost, retain the
                     services of an approved Crisis Management Firm and/or advance CrisisResponse
                     Costs. Provided, however, if the Named Insured elects to retain an approved Crisis
                     Management Firm or to advance CrisisReponse Costs, we shall have no obligation to
                     reimburse under this endorsement the Named Insured for such costs or expenses. The
                     right to reimbursement shall be arbitrated pursuant to the rules of the American Arbitration
                     Association in New York, New York or in the state indicated in Item 1 of the Declarations
                     of this policy as the Named Insured's principal place of business.

        All other terms, definitions, conditions and exclusions of this policy remain unchanged.




                                                         Authorized Representative
                                                         or countersignature (in states where applicable)




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                             Page 5 of 5
AH0560
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 172 of 608

               AIG Excess Casualty ®

                                          Excess Casualty CrisisFund ®
                                (Crisis Communications Management Insurance)

                                     Approved Crisis Management Firms
                                             as of May 1,2002

            FIRM/ADDRESS                    CONTACT/TELEPHONE                        EMERGENCY
                                                                                     TELEPHONE
         Abernathy MacGregor Group
         New York Office                    James T. MacGregor                      Emergency Only
         501 Madison Avenue                 Tel. (212) 371-5999                     Tel. (212) 343-0818
         New York, NY 10022                 Cell (212) 593-1845                     Cell (917) 449-9964

                                            Rhonda Barnat, Managing Director        Emergency Only
                                            Tel. (212) 371-5999                     Cell (917) 912-6378
                                            Cell (212) 593-1845

         Los Angeles Office                 Ian D. Campbell                         Emergency Only
         611 West Sixth Street              Tel. (213) 630-6550                     Tel. (818) 957-5650
         Suite 1880                         Cell (213) 489-3443                     Cell (917) 940-3476
         Los Angeles, CA 90017

         Citigate Sard Verbinnen
         New York Office                    George Sard                             Emergency Only
         630 Third Avenue                   Tel. (212) 687-8080                     Contact switchboard @
         New York, NY 1 0017                Fax (212) 687-8344                      (212) 687-8080

                                            Citigate Sard Verbinnen web address:
                                            www.sardverb.com
                                            Paul Verbinnen
                                            Tel. (212) 687-8080
                                            Fax (212) 687-8344

                                            Citigate Sard Verbinnen web ad dress:
                                            www.sardverb.com


         Hill & Knowlton
         New York Office                    Richard C. Hyde                         Emergency Only
         466 Lexington Avenue               Tel. (212) 885-0372                     H&K Crisis Pager
         3 rd Floor                         Cell (917) 816-2208                     (888) 264-5193
         New York, NY 10017                 Fax: (212) 885-0570                     24 Hours/7 Days

                                            Arthur Forster
                                            Tel. (212) 885-0442
                                            Cell: (908) 337-6853
                                            Fax: (212) 885-0570
                                            aforster@hillandknowlton.com




AH0559                                            Page 1 of 3
                       Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 173 of 608



             FIRM/ADDRESS                       CONTACT/TELEPHONE                              EMERGENCY
                                                                                               TELEPHONE
         Hill & Knowlton Continued

         Additional United States/Canada Offices:
                 Atlanta; Austin; Calgary; Chicago; Detroit; Ft. Lauderdale; Houston; Irvin e; Los Angeles; Montreal;
                 Ottawa; Portland; Quebec City; Sacramento; San Francisco; San Juan; Seattle; Tampa; Toronto;
                 Vancouver; Washington, D.C.
         International Offices:
                 Latin America: Bogota; Buenos Aires; Caracas; Mexico City; Sao Paulo; Santiago; Guatemala
                 Europe, Middle East, Africa: Amsterdam; Aschaffenburg; Athens; Barcelona; Berlin; Brussels;
                 Budapest; Dubai; Frankfurt; Helsinki; Jeddah; London; Madrid; Manama; Milan; Moscow; Paris;
                 Prague; Riga; Rome; Stockholm; Tallinn; Warsaw
                 Asia Pacific: Auckland; Bangkok; Beijing; Canberra; Hong Kong; Kuala Lumpur; Melbourne; Seoul;
                 Shanghai; Singapore; Sydney; Tokyo; Wellington


         Lexicon Communications Corp.

         Los Angeles Office                     Steven B. Fink                               Emergency Only
         9200 Sunset Blvd.                      Tel. (213) 346-1212                          Contact switchboard @
         Suite 1203                             Cell (626) 253-1519                          (213) 346-1200, ext. 225
         Los Angeles, CA 90069                  sfink
                                                Lexicon Comm web address:
                                                www.crisismanagement.com


         PR21 (A Division of Edelman Worldwide)

         New York Office                        Jon Goldberg                                 Emergency Only
         79 Fifth Avenue, 17 th Fl.             Tel. (212) 299-8952                          Cell (973) 699-7148
         New York, NY 10003                     Fax (212) 462-1026/7                         Pager (877) 386-8115


         Additional United States/Canada Offices:
                 Atlanta; Austin; Chicago; Dallas; Los Angeles; Miami; Milwaukee; Montreal; Sacramento;
                 San Francisco; Seattle; Silicon Valley; Toronto; Washington, D.C.
         International Offices:
                 Latin America: Buenos Aires; Mexico City; Sao Paulo
                 Europe: Barcelona; Brussels; Dublin; Frankfurt; Hamburg; London; Madrid; Milan; Paris
                 Asia Pacific: Beijing; Guangzhou; Hong Kong; Kuala Lumpur; Seoul; Shanghai;
                 Singapore; Sydney; Taipei


         Robinson Lerer & Montgomery

         New York Office                        Michael J. Gross                             Emergency Only
         75 Rockefeller Plaza                   Tel. (212) 484-7721                          Contact switchboard @
         6 th Floor                             Cell (917) 853-0620                          (212) 484-6100
         New York, NY 10019                     Fax (212) 484-7411
                                                mgross52@aol.com




AH0559                                                 Page 2 of 3
                         Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 174 of 608



            FIRM/ADDRESS                      CONTACT/TELEPHONE             EMERGENCY
                                                                            TELEPHONE
         Sitrick and Company Inc.

         Los Angeles Office                   Michael S. Sitrick           Emergency Only
         2029 Century Park East               Tel. (310) 788-2850          (310) 358-1011
         Suite 1750                           Cell (310) 788-2855          24 hours/7 days
         Los Angeles, CA 90067


         Additional United States Offices: New York and Washington, D.C.




AH0559                                              Page 3 of 3
                       Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 175 of 608

                                         ENDORSEMENT No. 11


    This endorsement, effective 12:01 AM: July 1, 2002
    Forms a part of policy no.: BE      2131289
    Issued to:   MCKESSON CORPORATION

    By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



                                KNOWLEDGE OF OCCURRENCE ENDORSEMENT



    As respects any loss reporting requirements under this policy, it is understood and agreed that knowledge of
    an accident or incident by an agent, servant or employee of yours or any other person shall not in itself
    constitute knowledge by you, unless a corporate officer of yours shall have received notice from said agent,
    servant, employee or any other person.



    All other terms, conditions and exclusions remain the same.




                                                                  AUTHORIZED REPRESENTATIVE



62224 (3/95)
AH0275                 Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 176 of 608

                                            ENDORSEMENT No. 12


    This endorsement, effective 12:01 AM: July 1, 2002
    Forms a part of policy no.: BE         2131289
    Issued to:   MCKESSON CORPORATION

    By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



                                      NOTICE OF OCCURRENCE ENDORSEMENT


    Your failure to give first report of a claim to us shall not invalidate coverage under this policy if the loss was
    inadvertently reported to another Insurer. However, you shall report any such Occurrence to us within a
    reasonable time once you become aware of such error.




    All other terms, conditions and exclusions remain the same.




                                                                   AUTHORIZED REPRESENTATIVE




62223 (3/95)
AH0274                   Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 177 of 608

                                           ENDORSEMENT No. 13


   This endorsement, effective 12:01 AM: July 1, 2002
   Forms a part of policy no.: BE        2131289
   Issued to:   MCKESSON CORPORATION

   By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.



                            UNINTENTIONAL ERRORS OR OMISSIONS ENDORSEMENT


   Your failure to disclose all hazards existing as of the inception date of the policy shall not prejudice you with
   respect to the coverage afforded by this policy provided such failure or any omission is not intentional.




   All other terms and conditions of this policy remain unchanged.




                                                                  AUTHORIZED REPRESENTATIVE




62222 (03/95)
AH0273                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 178 of 608

                                               ENDORSEMENT No. 14


       This endorsement, effective 12:01 AM: July 1, 2002
       Forms a part of policy no.: BE         2131289
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                         DEFENSE IN LIMIT ENDORSEMENT


       In Section II, Defense, the last paragraph in provision B. is hereby deleted in its entirety and replaced by
       the following:

       All expenses we incur in the defense of any suit or claim are included within our Limits of Insurance.

       Provision C of Section II, Defense, is hereby deleted in its entirety and replaced by the following:

       C.      In all other instances except A. above, we will not be obligated to assume charge of the investi-
               gation, settlement or defense of any claim made, suit brought or proceeding instituted against the
               Insured. We will, however, have the right and shall be given the opportunity to participate in the
               defense and trial of any claims, suits or proceedings relative to any Occurrence which, in our
               opinion, may create liability on our part under the terms of this policy. If we exercise such right,
               any expenses we incur in the defense of any suit or claim are included within our Limits of
               Insurance.




       All other terms and conditions of this policy remain unchanged.



                                                                          AUTHORIZED REPRESENTATIVE

60416 (5/94)            Archive Copy
AH0165
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 179 of 608

                                            ENDORSEMENT No. 15


       This endorsement, effective 12:01 AM: July 1, 2002
       Forms a part of policy no.: BE      2131289
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                           LOT OR BATCH PROVISION


       It is agreed that as respects the Products - Completed Operations Hazard, all Bodily Injury or
       Property Damage arising out of one lot or batch of products prepared or acquired by you shall be
       considered one Occurrence. Such Occurrence shall be subject to the Each Occurrence Limit of this
       policy shown in Item 3. of the Declarations and shall be deemed to occur when the Bodily Injury or
       Property Damage occurs for the first claim of that lot or batch.




       All other terms and conditions of this policy remain unchanged.



                                                                         AUTHORIZED REPRESENTATIVE

60862 (08/94)         Archive Copy
AH0233
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 180 of 608

                                          ENDORSEMENT NO. 16



This endorsement, effective 12:01 AM: July 1, 2002

Forms a part of policy no.: BE       2131289

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                             RETAINED LIMIT AMENDMENT ENDORSEMENT


1. In Section III., Limits of Insurance Paragraph E., Retained Limit, is deleted in its entirety and
    replaced by the following:

        E.      Retained Limit

                We will be liable only for that portion of damages in excess of the Limits stated in
                the Schedule of Retained Limits and Schedule of Underlying Insurance attached to
                this policy and then up to the amount not exceeding the Each Occurrence Limits as
                stated in the Declarations. The Retained Limits shown in the attached Schedule shall
                apply whether or not the Insured maintains applicable underlying insurance.

                Coverage is limited to apply only in excess of the Schedule of Retained Limits and
                Schedule of Underlying Insurance shown in the attached Schedule and only for
                those coverages for which a Retained Limit is shown, these Retained limits shall not
                include "Defense Expenses" except as stated in the Schedule of Retained Limits.

2. Section II., Defense, is hereby deleted in its entirety and replaced by the following:

        II.     Defense

                A.      We shall have the right and duty to defend any claim or suit seeking
                        damages covered by the terms and conditions of this policy when the
                        applicable Limits shown in the Schedule of Related Limits and Schedule of
                        Underlying have been exhausted by payment of claims to which this policy
                        applies.

                B.      When we assume the defense of any claim or suit:

                        1.       We will defend any suit against the Insured seeking damages on
                                 account of Bodily Injury, Property Damage, Personal Injury or
                                 Advertising Injury even if such suit is groundless, false or fraudulent,
                                 but we have the right to investigate, defend and settle the claim as
                                 we deem expedient.




                Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 181 of 608

                                ENDORSEMENT NO.           (Continued)



                       2.      We will pay for the following:

                               a.      premiums on bonds to release attachments for amounts not
                                       exceeding our Limits of insurance, but we are not obligated
                                       to apply or furnish any such bond,

                               b.      premiums on appeal bonds required by law to appeal any
                                       claim or suit we defend, but we are not obligated to apply for
                                       or furnish any such bond,

                               c.      all costs taxed against the Insured in any claim or suit we
                                       defend,

                               d.      pre-judgement interest award against the Insured on the part
                                       of the judgement we pay. If we make an offer to pay the
                                       applicable Limit of Insurance, we will not pay any pre-
                                       judgement interest unless based on that period of time after
                                       the offer,

                               e.      all interest that accrues after entry of judgement and before
                                       we have paid, offered to pay or deposited in court the part of
                                       the judgement that is within our applicable Limit of
                                       Insurance,

                               f.      the Insured's expenses incurred at our request.

                       We will not defend any suit or claim after our applicable Limits of Insurance
                       have been exhausted by payment of judgements or settlements.

                       All expenses we incur in the defense of any suit or claim are in addition to
                       our Limits of Insurance.

               C.      In all other instances except A. above, we will not be obligated to assume
                       charge of the investigation, settlement or defense of any claim made, suit
                       brought or proceeding instituted against the Insured. We will however, have
                       the right and shall be given the opportunity to participate in the defense and
                       trial of any claims, suits or proceedings relative to any Occurrence which, in
                       our opinion, may create liability on our part under the terms of this policy. If
                       we exercise such right, we will do so at our own expense.

3. Additional Definition

         "Defense Expenses" means a payment allocated to a specific loss, claim or suit for its
          investigation, settlement or defense, including but not limited to:

                       a.      attorneys' fees and all other investigation, loss adjustment and
                               litigation expenses,

                       b.      premiums on bonds to release attachments,




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 182 of 608

                                 ENDORSEMENT NO.           (Continued)



                        c.      premiums on appeal bonds required by law to appeal any claim or
                                suit,

                        d.      costs taxed against the Insured in any claim or suit,

                        e.      pre-judgement interest awarded against the Insured,

                        f.      interest that accrues after entry of judgement.

4. Section lll., Limits of Insurance B. and D. are hereby deleted in their entirety and replaced by the
   following:

        B.      The General Aggregate Limit is the most we will pay for all damages
                covered under Insuring Agreement 1 except:

                                 1. Damages included in         the Products-Completed Operations
                                    Hazard, and

                                  2. Coverages included in the policies listed in the Schedule of
                                      Retained
                        Limits and Schedule of Underlying Insurance applicable to claims or suits
                        resulting from the ownership, use or maintenance of an automobile.

D.                      Subject to B. and C. above, whichever applies, the Each Occurrence Limit
                is the most we will pay for the sum of damages covered under Insuring
                Agreement l because of all Bodily Injury, Property Damage, Personal Injury and
                Advertising Injury arising out of any one Occurrence.

                                        If the applicable limits of Insurance of the policies listed in
                                        the Schedule of Retained Limits and Schedule of Underlying
                                        Insurance or of other Insurance providing coverage to the
                                        Insured are reduced or exhausted by payment of one or more
                                        claims that would be insured by our policy, we will:

                    1. In the event of reduction, pay in excess of the reduced Retained Limits or
                        Underlying Insurance, or

                    2. In the event of exhaustion of the Underlying Limits of Insurance, continue in
                        force as Retained Limits or Underlying Insurance.

                The Limits of Insurance of this policy apply separately to each consecutive annual
                period and to any remaining period of less than 12 months, starting with the
                beginning of the policy period shown in the Declarations, unless the policy period is
                extended after issuance for an additional period of less than 12 months. In that
                case, the additional period will be deemed part of the preceding period for purposes
                of determining the Limits of Insurance.

5. Section IV Definitions, Paragraph E, Item 1.) b.) 2.) and Item 4.), are hereby deleted in their
       entirety.




                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 183 of 608

                                         ENDORSEMENT NO.           (Continued)




       6.      Section IV Definitions, Paragraph E., Item 5 is hereby replaced by the following:

               5.      Any of your partners, executive officers, directors, stockholders or employees
                       but only while acting within their duties.
                       However, the coverage granted by this Provision 5. does not apply to the ownership
                       maintenance, use, loading or unloading on any autos, aircraft, or watercraft unless
                       such coverage is included under the policies listed in the Schedule of Underlying
                       Insurance or Schedule of Underlying Retentions and then for no broader coverage
                       than is provided under such underlying policies or retentions.

       7.      Section IV Definitions, Paragraph E. Item 9. is hereby added to the policy:

                       9.      Any person or organization to whom you become obligated to include as an
                       additional insured under this policy, as a result of any contract or agreement you
                       enter into which requires you to furnish insurance to that person or organization of
                       the type provided by this policy, but only with respect to liability arising out of you
                       operations or premises owned by or rented to you. However, the insurance
                       provided will not exceed the lesser of:

                               1.      The coverage and/or limits of this policy, or

                               2.      The coverage and/or limits required by said contract or agreement.


       8.      Section V. Exclusions I., J., and S. are hereby deleted in their entirety.

       9.      Section VI. Conditions Items I. is hereby deleted in its entirety.

       10.     Section VI. Conditions Item P. is hereby deleted in its entirety and replaced by the
               following:

                    P. When Loss is Payable

                       Coverage under this policy will not apply unless and until the Insured is obligated to
                       pay the Retained Limit.

                       When the amount of loss has finally been determined, we will promptly pay on
                       behalf of the Insured the amount of loss falling within the terms of this policy.

                       You shall promptly reimburse us for any amount within the Self Insured Retention
                       paid by us on behalf of an Insured.



       All other terms and conditions of this policy remain unchanged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                     Authorized Representative
                                                                        or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 184 of 608

                                               ENDORSEMENT No. 17


       This endorsement, effective 12:01 AM: July 1, 2002
       Forms a part of policy no.: BE         2131289
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                           FOLLOW-FORM ENDORSEMENT


       This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising
       Injury arising out of:

       DRUGGISTS LIABILITY




       However, if insurance for such Bodily Injury, Property Damage, Personal Injury or Advertising
       Injury is provided by a policy listed in the Schedule of Underlying Insurance:

       1.      This exclusion shall not apply; and

       2.      The insurance provided by our policy will not be broader than the insurance coverage provided by
               the policy listed in the Schedule of Underlying Insurance.




       All other terms and conditions of this policy remain unchanged.



                                                                         AUTHORIZED REPRESENTATIVE

60427 (5/94)            Archive Copy
AH0861
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 185 of 608

                                         ENDORSEMENT NO. 18



This endorsement, effective 12:01 AM: July 1, 2002

Forms a part of policy no.: BE       2131289

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.




                                          STATE OF FLORIDA

                             UNINSURED MOTORIST COVERAGE NOTICE


Florida law requires excess and umbrella carriers to offer Uninsured Motorist Coverage as part of
the application process. Uninsured Motorist coverage provides for payment of certain benefits for
damage caused by owners or operators of uninsured motor vehicles because of bodily injury or
death resulting therefrom. Such benefits may include payments for certain medical expenses, lost
wages and pain and suffering, subject to all the terms, provisions, definitions, exclusion, limitations
and conditions contained in the policy. For purpose of this coverage, an uninsured motor vehicle
may include a motor vehicle as to which the bodily injury limits are less than your damages. If you
choose excess or umbrella Uninsured Motorist coverage, the cost will be $_____________ for a
policy with $1 Million Uninsured Motorist limits of liability. Consistent with Florida law, if you wish
to purchase this coverage, you need to submit a written request to us that is signed and dated.
Your selection of this coverage will be effective on either the policy's effective date or the date you
sign the written request, whichever is later.

For your convenience, we have prepared and attached a letter that evidences your request for
excess or umbrella Uninsured Motorist coverage. If you wish to purchase such Uninsured Motorist
coverage, simply sign, date and return this request to the "Request To" address shown. If we do
not receive your written, signed and dated request, then excess or umbrella Uninsured Motorist
coverage will not be provided.




78729 (08/01)




                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 186 of 608

                                         ENDORSEMENT NO.          (Continued)



                                                 STATE OF FLORIDA

                    INSURED'S ACCEPTANCE LETTER FOR UNINSURED MOTORIST COVERAGE


       Return To:                     Company:                         American Home
                                                                       175 Water Street
                                                                       21 st Floor
                                                                       New York, New York 10038

                                                                       Attention: JOHN P. MOHS

       I, on behalf of the Named Insured, wish to purchase either excess or umbrella Uninsured Motorist
       coverage with limits of liability of $1 Million and I agree to pay the premium for those limits, which
       have been explained to me. I understand that the coverage selected will apply to this policy and all
       future renewals, reinstatements or replacements of this policy unless a written request for a change
       is received and approved by the company. I further understand that if this or a similar letter
       requesting such coverage is not signed, dated and received by the company, the coverage will not
       be effective. I am authorized to make this selection on behalf of the Named Insured and all Insureds
       entitled to coverage under the policy being purchased.


                                                  MCKESSON CORPORATION______________________
                                                  Named Insured (As Appears on Declarations Page)



                                                  _____________________________________________________
                                                  Signature of Authorized Representative of Named Insured



                                                  _________________________________________________
                                                  Printed Name and Title of Authorized Representative



                                                  ______________________________________________
                                                  Date Signed




       78728 (08/01)




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 187 of 608
                                                    ENDORSEMENT No. 19


       This endorsement, effective 12:01 AM: July 1, 2002
       Forms a part of policy no.: BE              2131289
       Issued to: MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.

                                              Commercial Umbrella Liability Policy

                                        INDIANA UNINSURED MOTORISTS* COVERAGE
                                                     OPTION FORM

       This policy is amended as follows:

               Uninsured Motorists Coverage provides insurance for the protection of persons insured under the
               policy who are legally entitled to recover damages from owners or operators of uninsured motor
               vehicles because of bodily injury, sickness or disease, including death resulting therefrom.
               Underinsured Motorists Coverage provides insurance for protection against loss for bodily injury,
               sickness or disease, including death, where the limit of coverage available for payment to the
               Insured under all bodily injury liability bonds and insurance policies covering persons liable to the
               Insured is less than the limit for the Uninsured Motorists Coverage under your policy at the time
               of the accident.

               I.       The undersigned Named Insured on behalf of all Named Insureds in this policy acknowl-
                        edges that it has been offered the opportunity to:
                        1.        Elect a limit of Uninsured Motorists coverage which is equal to the Limits of
                                  Insurance on this policy.
                        2.        Elect a limit of Uninsured Motorists coverage which is lower than the Limits of
                                  Insurance on this policy.
                        3.        Completely reject Uninsured Motorists Coverage on this policy.

               II.      On behalf of the Named Insured shown in Item 1 of the Declarations and all other Named
                        Insureds in this policy, I hereby indicate my choice below. (1, 2 or 3)

                        In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury Unin-
                        sured Motorists and Liability limits of your primary policy must be equal. The same applies
                        to Property Damage but only if Uninsured Motorists Property Damage is included under
                        state law and only if increased limits for Uninsured Motorists Property Damage are avail-
                        able.

                        1.    [    ]    Coverage desired at a limit equal to the Limits of Insurance.
                        2.    [    ]    Coverage desired at a limit lower than the Limits of Insurance as indicated
                                        below:

                                        LIMIT OPTIONS: $

                        3.    [    ]    Uninsured Motorists coverage rejected in its entirety for Bodily Injury and
                                        Property Damage. This rejection shall be binding upon every Insured and
                                        shall apply to this policy and to all renewal or policy replacements.
       *       The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided
               by the primary policy.




76670 (9/00)                 Archive Copy                   PAGE 1 OF 2
AH0768
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 188 of 608



       For any change in coverage or limit, please notify us or your agent in writing.




                                                            Signature of Applicant or Named Insured/Date


       If the Named Insured has chosen to elect Uninsured Motorists coverage, it is agreed that this
       insurance does not apply to Uninsured Motorists coverage unless such coverage is included under the
       policies listed in the Schedule of Underlying Insurance and then for no broader coverage than is
       provided under such underlying policies. It is further agreed that in Section V. Exclusions, Exclusion C.
       is hereby deleted in its entirety and replaced by the following:
               C.   Any obligations of the Insured under a "No-Fault" law.




       All other terms and conditions of this policy remain unchanged.




                                                                        AUTHORIZED REPRESENTATIVE
                                                                  or countersignature (in states where applicable)




76670 (9/00)           Archive Copy                  PAGE 2 OF 2
AH0768
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 189 of 608


                                            ENDORSEMENT No. 20


This endorsement, effective 12:01 AM: July 1, 2002
Forms a part of policy no.: BE             2131289
Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                                                      State of Louisiana
                  This form was promulgated pursuant to LRS 22 SS 1406.D.(1)(a)(ii). This form may not be altered or modified.


                Uninsured/Underinsured Motorist Bodily Injury Coverage Form
Uninsured/Underinsured Motorists Bodily Injury Coverage, referred to as "UMBI" in this form, is insurance which
pays persons insured by your policy who are injured in an accident caused by an owner or operator of an uninsured or
underinsured motor vehicle.
By law, your policy will include UMBI Coverage at the same limits as your Bodily Injury Liability Coverage unless you
request otherwise. If you wish to reject UMBI Coverage, select lower limits of UMBI Coverage, or select
Economic-Only UMBI Coverage, you must complete this form and return it to your insurance agent or insurance
company. (Economic-Only UMBI Coverage may not be available from your insurance company. In this case, your
company will have marked options 3 and 4 below as "Not Available.")

                UNINSURED/UNDERINSURED MOTORIST BODILY INJURY COVERAGE
You may select one of the following UMBI Coverage options (initial only one option):

1.                I select UMBI Coverage which will compensate me for my economic and non-economic losses with
     Initials     the same limits as my Bodily Injury Liability Coverage.

                  Economic losses are those which can be measured in specific monetary terms including, but not
                  limited to, medical costs, funeral expenses, lost wages, and out of pocket expenses.

                  Non-economic losses are losses other than economic losses and include, but are not limited to,
                  pain, suffering, inconvenience, and mental anguish.

2.                I select UMBI Coverage which will compensate me for my economic and non-economic losses with
     Initials     limits lower than my Bodily Injury Liability Coverage limits:
                  $            each person        $              each accident

3.                I select Economic-Only UMBI Coverage which will compensate me only for my economic losses
     Initials     with the same limits as my Bodily Injury Liability Coverage.
4.                I select Economic-Only UMBI Coverage which will compensate me only for my economic losses
     Initials     with limits lower than my Bodily Injury Liability Coverage limits:
                  $             each person     $                each accident

5.                I do not want UMBI Coverage. I understand that I will not be compensated through UMBI
     Initials     coverage for losses arising from an accident caused by an uninsured/underinsured motorist.




62596 (6/98)             Archive Copy                          Page 1 of 2                                                       April 17,1998
AH0754
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 190 of 608




                                                             SIGNATURE
The choice I made by my initials on this form will apply to all persons insured under my policy. My choice
shall apply to the motor vehicles described in the policy and to any replacement vehicles, to all renewals of
my policy, and to all reinstatement or substitute policies until I make a written request for a change in my
Bodily Injury Liability Coverage or UMBI Coverage.


    Named Insured or Legal Representative (Please Print)                              Policy Number


    Signature of a Named Insured or Legal Representative                              Date



    Company Name




                                                                     Authorized Representative
                                                                     or Countersignature (in States Where Applicable)




62596 (6/98)             Archive Copy                      Page 2 of 2                                       April 17,1998
AH0754
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 191 of 608

                                               ENDORSEMENT No. 21


       This endorsement, effective 12:01 AM: July 1, 2002
       Forms a part of policy no.: BE         2131289
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                             NEW HAMPSHIRE UNINSURED MOTORISTS COVERAGE*

                                                     OPTION FORM

       I.      In keeping with the provisions of the laws of my state, I have been offered the opportunity to:

               1.    Elect a limit of coverage which is equal to the Limits of Insurance on this policy.

               2.    Completely reject Uninsured Motorists coverage on this policy.

       II.     I hereby indicate my choice below.
                     In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury
                     Uninsured Motorists and Liability limits of your primary policy must be equal. The same
                     applies to Property Damage but only if Uninsured Motorists Property Damage is
                     included under state law and only if increased limits for Uninsured Motorists Property
                     Damage are available.

                     1.      Coverage desired at a limit equal to the Limits of Insurance.
                     2.      Uninsured Motorists coverage rejected in its entirety for Bodily Injury and
                             Property Damage. This rejection shall be binding upon every Insured and shall
                             apply to this policy and to all renewal or policy replacements.



       *       The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided
               by the primary policy.
       For any change in coverage or limit, please notify us or your agent in writing.




                                                                 Signature of Applicant or Named Insured




                                                                 Date




62413 (4/95)              Archive Copy                  Page 1 of 2
AH0753
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 192 of 608


       It is agreed that if the Insured has chosen to elect Uninsured Motorists coverage, in Section V, Ex-
       clusions, Exclusion C is hereby deleted in its entirety and replaced by the following:
       C.      Any obligations of the Insured under a "No-Fault" law.

       It is further agreed that this insurance does not apply to Uninsured Motorists coverage unless such
       coverage is included under the policies listed in the Schedule of Underlying Insurance and then for no
       broader coverage than is provided under such underlying policies.




       All other terms and conditions of this policy remain unchanged.



                                                                         AUTHORIZED REPRESENTATIVE

62413 (4/95)            Archive Copy                 Page 2 of 2
AH0753
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 193 of 608

                                                ENDORSEMENT No. 22


       This endorsement, effective 12:01 AM: July 1, 2002
       Forms a part of policy no.: BE         2131289
       Issued to:     MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PA.


                                               COMMERCIAL UMBRELLA

                                  VERMONT UNINSURED MOTORISTS COVERAGE*

       Exclusion C of this policy is hereby deleted in its entirety and replaced by the following:

       C.       Any obligation of the Insured under a "No Fault" law.

       It is further agreed that this insurance does not apply to Uninsured Motorists Coverage unless such
       coverage is included under the policies listed in the Schedule of Underlying Insurance and then for no
       broader coverage than is provided under such underlying policies.

                                                     OPTION FORM

       I.       In keeping with the provisions of the laws of Vermont, I have been offered the opportunity to:

                1.    Elect a limit of Bodily Injury Uninsured Motorists coverage which is equal to the Limits of
                      Insurance on this policy.

                2.    Elect a limit of Bodily Injury Uninsured Motorists coverage which is lower than the Limits
                      of Insurance on this policy.

                In both of the above options, the Property Damage Uninsured Motorists Limit under this policy
                shall be $10,000.

       II.      I hereby indicate my choice below (1 or 2).
                In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury Uninsured
                Motorists and Liability limits of your primary policy must be equal and the Property Damage
                Uninsured Motorists limit on your primary policy must be $10,000. If you fail to comply with these
                requirements, we will only be liable to the same extent that we would had you fully complied with
                these requirements.

                1. ( ) Coverage desired at a Bodily Injury limit equal to the Limits of Insurance.

                2. ( ) Coverage desired at a Bodily Injury limit lower than the Limits of Insurance.

                     LIMIT OPTIONS

                     ( )




59264 (05/94)              Archive Copy                 Page 1 of 2
AH0750
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 194 of 608


       III.     Solely as respects the coverage provided by this endorsement, Exclusion D. 1 is deleted.


       * The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided by the
         primary policy.


       For any change in coverage or limit, please notify us or your agent in writing.




                                                                     Signature of Applicant or Named Insured




       All other terms and conditions of this policy remain unchanged.



                                                                          AUTHORIZED REPRESENTATIVE

59264 (05/94)            Archive Copy                  Page 2 of 2
AH0750
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 195 of 608



                                    POLICY COVER PAGE


Date Printed: 08/11/03                             Policy/Quote Number: 2860255
Time Printed: 000001




                Underwriter Name:                JOHN MOHS
                Issuing Office Division:
                Issuing Office Branch:           0034
                Issuing Office Region:
                Operator Name:                   WHIDBEE           ,TANYA
                Operator Telephone:              212-458-5850
                Policy Effective Date:           July 1, 2003

                Transaction Type:                REN

                Set Copy Name:
                Set Copy Mailing Instructions:




EPS TRACKING-ID:          0000790641000003223
JOB-ID:



  (Ed. 4-99)
                     Archive Copy
              Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 196 of 608
                                        FORMS SCHEDULE

   Named Insured:      MCKESSON CORPORATION

   Policy Number:      BE     2860255
   Effective 12:01 AM: July 1, 2003
                                                                     Form Number/
End't. No.     Form Name                                             Edition Date

               COMM UMB DEC NAT UNION OF PA                          57696    (06/93)
               COMM UMB POL FORM                                     57697    (06/93)
               Prem Incl Terrorism Notice                            81249    (03/03)
      1        SCHEDULE OF UNDERLYING INSURANCE                      MNSCPT   (07/03)
      2        SCHEDULE OF RETAINED LIMITS                           MNSCPT   (07/03)
      3        NAMED INSURED ENDORSEMENT                             MNSCPT   (07/03)
      4        NAMED PERIL AND TIME ELEMENT POLLUTION                MNSCPT   (07/03)
      5        EMPLOYEE BENEFITS LIABILITY INSURANCE ENDORSEMENT     MNSCPT   (07/03)
      6        CRISIS RESPONSE AND EXCESS CASUALTY CRISIS FUND       74641    (12/99)
      7        CALIF AMENDATORY                                      62429    (04/95)
      8        KNOWLEDGE OF OCCURRENCE                               62224    (03/95)
      9        NOTICE OF OCCURRENCE                                  62223    (03/95)
     10        UNINTENTIONAL ERRORS AND OMISSIONS                    62222    (03/95)
     11        FOREIGN LIABILITY LIMITATION ENDORSEMENT              81251    (12/02)
     12        ADDITONAL INSURED - VOLUNTEER WORKERS                 MNSCPT   (07/03)
     13        MEDICAL PROFESSIONAL LIABIALITY EXCLUSION             MNSCPT   (07/03)
     14        RETAINED LIMIT AMENDATORY ENDORSEMENT                 MNSCPT   (07/03)
     15        NON-CONCURRENCY ENDORSEMENT                           78841    (02/03)
     16        DEFENSE IN LIMIT                                      60416    (05/94)
     17        FOLLOW-FORM ENDR                                      60427    (05/94)
     18        FLORIDA UNINSURED MOTORISTS COVERAGE                  MNSCPT   (07/03)
     19        INDIANA UNINSURED MOTORISTS COVERAGE                  76670    (09/00)
     20        LA UNINSURED/UNDERINSURED MOTORIST BODILY INJURY C    62596    (06/98)
     21        NH UNINSURED MOTORISTS COV                            62413    (04/95)
     22        VT UNINSURED MOTORISTS COVERAGE                       59264    (05/94)




CIFMSC
CI0226              Archive Copy
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 197 of 608

                              COMMERCIAL UMBRELLA DECLARATIONS

                          NATIONAL UNION FIRE INSURANCE COMPANY
                                    OF PITTSBURGH, PA.
                                                A CAPITAL STOCK COMPANY
                                               ADMINISTRATIVE OFFICES
                                      70 PINE STREET, NEW YORK, N.Y. 10270-0150



POLICY NUMBER:          BE      2860255                                                 RENEWAL OF: 2131289

PRODUCER NAME: MARSH GLOBAL BROKING, INC.

ADDRESS:                1166 AVE OF AMERICAS, 40TH FLR.
                        NEW YORK, NY 10036



ITEM 1.        NAMED INSURED:          MCKESSON CORPORATION


               ADDRESS:                ONE POST STREET
                                       SAN FRANCISCO, CA 94104-8300



ITEM 2.        POLICY PERIOD: FROM: July 1, 2003               TO: July 1, 2004
               AT 12:01 A.M. STANDARD TIME AT THE ADDRESS OF THE NAMED INSURED SHOWN ABOVE.

ITEM 3.        LIMITS OF INSURANCE:

               The Limits of Insurance, subject to all the terms of this policy, are:


               A.     $45,000,000                    Each Occurrence

               B.     $45,000,000                    General Aggregate (in accordance with Section III,
                                                     Limits of Insurance)

               C.     $45,000,000                    Products-Completed Operations Aggregate (in
                                                     accordance with Section III, Limits of Insurance)

               D.     $10,000                        Self Insured Retention


ITEM 4.        PREMIUM COMPUTATION

               ESTIMATED                                             ADVANCE                   MINIMUM
               EXPOSURE                     RATE / PER               PREMIUM                   PREMIUM
               N/A                          FLAT                     $890,000                  $890,000.00
                                                                     Plus $17,800.00 CA Surcharge


ITEM 5.        ENDORSEMENTS ATTACHED:                SEE ATTACHED SCHEDULE



COUNTERSIGNED                                                               BY
                                        DATE                                     AUTHORIZED REPRESENTATIVE
57696 (6/93)              Archive Copy
AH0016
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 198 of 608



                                     Commercial Umbrella Policy Form
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy, the words "you" and "your" refer to the Named Insured as defined in Insuring Agreement
IV, Definitions. The words "we", "us" and "our" refer to the Company providing this insurance. The word "Insured"
means any person or organization qualifying as such in Insuring Agreement IV, Definitions.

In consideration of the payment of the premium and in reliance upon the statements in the Declarations we agree
with you to provide coverage as follows:

                                                  Insuring Agreements

I.    Coverage

      We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes
      legally obligated to pay by reason of liability imposed by law or assumed by the Insured under an Insured
      Contract because of Bodily Injury, Property Damage, Personal Injury or Advertising Injury that takes
      place during the Policy Period and is caused by an Occurrence happening anywhere in the world. The
      amount we will pay for damages is limited as described in Insuring Agreement III, Limits of Insurance.

      If we are prevented by law or statute from paying on behalf of the Insured, then we will, where permitted by
      law or statute, indemnify the Insured for those sums in excess of the Retained Limit.

II.   Defense

      A.       We shall have the right and duty to defend any claim or suit seeking damages covered by the terms
               and conditions of this policy when:

               1.     The applicable Limits of Insurance of the underlying policies listed in the Schedule of Underlying
                      Insurance and the Limits of Insurance of any other underlying insurance providing coverage to
                      the Insured have been exhausted by payment of claims to which this policy applies; or

               2.     Damages are sought for Bodily Injury, Property Damage, Personal Injury or Advertising
                      Injury covered by this policy but not covered by any underlying insurance listed in the Schedule
                      of Underlying Insurance or any other underlying insurance providing coverage to the Insured.

      B.       When we assume the defense of any claim or suit:

               1.     We will defend any suit against the Insured seeking damages on account of Bodily Injury,
                      Property Damage, Personal Injury or Advertising Injury even if such suit is groundless, false
                      or fraudulent, but we have the right to investigate, defend and settle the claim as we deem
                      expedient.

               2.     We will pay the following, to the extent that they are not included in the underlying policies listed
                      in the Schedule of Underlying Insurance or in any other insurance providing coverage to the
                      Insured:

                      a.    premiums on bonds to release attachments for amounts not exceeding our Limits of Insur-
                            ance, but we are not obligated to apply for or furnish any such bond;

                      b.    premiums on appeal bonds required by law to appeal any claim or suit we defend, but we
                            are not obligated to apply for or furnish any such bond;

                      c.    all costs taxed against the Insured in any claim or suit we defend;

57697 (6/93)               Archive Copy                     (1)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 199 of 608


                      d.    pre-judgment interest awarded against the Insured on that part of the judgment we pay. If
                            we make an offer to pay the applicable Limit of Insurance, we will not pay any
                            pre-judgment interest based on that period of time after the offer;

                      e.    all interest that accrues after entry of judgment and before we have paid, offered to pay or
                            deposited in court the part of the judgment that is within our applicable Limit of Insurance;

                      f.    the Insured's expenses incurred at our request.

               We will not defend any suit or claim after our applicable Limits of Insurance have been exhausted by
               payment of judgments or settlements.

               All expenses we incur in the defense of any suit or claim are in addition to our Limits of Insurance.

       C.      In all other instances except A. above, we will not be obligated to assume charge of the investigation,
               settlement or defense of any claim made, suit brought or proceeding instituted against the Insured.
               We will, however, have the right and shall be given the opportunity to participate in the defense and
               trial of any claims, suits or proceedings relative to any Occurrence which, in our opinion, may create
               liability on our part under the terms of this policy. If we exercise such right, we will do so at our own
               expense.

III.   Limits of Insurance

       A.      The Limits of Insurance shown in Item 3 of the Declarations and the rules below state the most we will
               pay regardless of the number of:

               1.     Insureds;

               2.     Claims made or suits brought; or

               3.     Persons or organizations making claims or bringing suits.

       B.      The General Aggregate Limit is the most we will pay for all damages covered under Insuring Agreement
               I except:

               1.     Damages included in the Products-Completed Operations Hazard; and

               2.     Coverages included in the policies listed in the Schedule of Underlying Insurance to which no
                      underlying aggregate limit applies.

       C.      The Products-Completed Operations Aggregate Limit is the most we will pay for all damages included in
               the Products-Completed Operations Hazard.

       D.      Subject to B. and C. above, whichever applies, the Each Occurrence Limit is the most we will pay for
               the sum of damages covered under Insuring Agreement I because of all Bodily Injury, Property
               Damage, Personal Injury and Advertising Injury arising out of any one Occurrence.

               If the applicable limits of insurance of the policies listed in the Schedule of Underlying Insurance or of
               other insurance providing coverage to the Insured are reduced or exhausted by payment of one or
               more claims that would be insured by our policy we will:

               1.     In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

               2.     In the event of exhaustion of the underlying limits of insurance, continue in force as underlying
                      insurance.

               The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
               remaining period of less than 12 months, starting with the beginning of the policy period shown in the
               Declarations, unless the policy period is extended after issuance for an additional period of less than 12
               months. In that case, the additional period will be deemed part of the last preceding period for purposes
               of determining the Limits of Insurance.

57697 (6/93)               Archive Copy                      (2)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 200 of 608


      E.       Retained Limit

               We will be liable only for that portion of damages in excess of the Insured's Retained Limit which is
               defined as the greater of either:

               1.     The total of the applicable limits of the underlying policies listed in the Schedule of Underlying
                      Insurance and the applicable limits of any other underlying insurance providing coverage to the
                      Insured; or

               2.     The amount stated in the Declarations as Self Insured Retention as a result of any one Occur-
                      rence not covered by the underlying policies listed in the Schedule of Underlying Insurance nor
                      by any other underlying insurance providing coverage to the Insured;

               and then up to an amount not exceeding the Each Occurrence Limit as stated in the Declarations.

IV.   Definitions

      A.       Advertising Injury means injury arising solely out of your advertising activities as a result of one or more
               of the following offenses:

               1.     Oral or written publication of material that slanders or libels a person or organization or disparages
                      a person's or organization's goods, products or services;

               2.     Oral or written publication of material that violates a person's right of privacy;

               3.      Misappropriation of advertising ideas or style of doing business; or

               4.      Infringement of copyright, title or slogan.

      B.       Auto means a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any
               attached machinery or equipment. But auto does not include mobile equipment.

      C.       Bodily Injury means bodily injury, sickness, disability or disease. Bodily Injury shall also mean mental
               injury, mental anguish, humiliation, shock or death if directly resulting from bodily injury, sickness,
               disability or disease.

      D.       Impaired Property means tangible property, other than Your Product or Your Work, that cannot be
               used or is less useful because:

               1.     It incorporates Your Product or Your Work that is known or thought to be defective, deficient,
                      inadequate or dangerous; or

               2.     You have failed to fulfill the terms of a contract or agreement;

               if such property can be restored to use by:

               1.     The repair, replacement, adjustment or removal of Your Product or Your Work; or

               2.     Your fulfilling the terms of the contract or agreement.

      E.       Insured means each of the following, to the extent set forth:

               1.     The Named Insured, meaning:

                      a.     any person or organization listed in Item 1 of the Declarations, and any company that is
                             your subsidiary as of the effective date of this policy and any company you own or control
                             as of the effective date of this policy; and

                      b.     any organization newly acquired, controlled or formed by you during the policy period but
                             only:

57697 (6/93)               Archive Copy                        (3)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 201 of 608


                             1)    as respects Occurrences taking place after you acquire, take control or form such
                                   organization;

                             2)    if such organization is included under the coverage provided by the policies listed in
                                   the Schedule of Underlying Insurance; and

                             3)    if you give us prompt notice after you acquire, take control or form such organiza-
                                   tion.

                             We may make an additional premium charge for any additional organizations you acquire,
                             form or take control of during the period of this policy.
               2.     If you are an individual, you and your spouse, but only with respect to the conduct of a business
                      of which you are the sole owner.
               3.     If you are a partnership or joint venture, the partners or members and their spouses but only as
                      respects the conduct of your business.
                      No person or organization is an Insured with respect to the conduct of any current or past
                      partnership or joint venture that is not shown as a Named Insured in the Declarations.
               4.     Any person or organization, other than the Named Insured, included as an additional insured in
                      the policies listed in the Schedule of Underlying Insurance but not for broader coverage than is
                      available to such person or organization under such underlying policies.
               5.     Any of your partners, executive officers, directors, stockholders or employees but only while
                      acting within their duties.
                      However, the coverage granted by this provision 5. does not apply to the ownership, main-
                      tenance, use, loading or unloading of any autos, aircraft or watercraft unless such coverage is
                      included under the policies listed in the Schedule of Underlying Insurance and then for no
                      broader coverage than is provided under such underlying policies.
               6.     Any person, other than one of your employees, or organization while acting as your real estate
                      manager.
               7.     Any person, organization, trustee or estate to whom you are obligated by a written Insured Con-
                      tract to provide insurance such as is afforded by this policy but only with respect to:

                      a.     liability arising out of operations conducted by you or on your behalf; or

                      b.     facilities owned or used by you.

               8.     Any person (other than your partners, executive officers, directors, stockholders or employees)
                      or organization with respect to any auto owned by you, loaned to you or hired by you or on your
                      be half and used with your permission.

                      However, the coverage granted by this provision 8. does not apply to any person using an auto
                      while working in a business that sells, services, repairs or parks autos unless you are in that
                      business.

      F.       Insured Contract means any oral or written contract or agreement entered into by you and pertaining
               to your business under which you assume the tort liability of another party to pay for Bodily Injury,
               Property Damage, Personal Injury or Advertising Injury to a third person or organization. Tort
               liability means a liability that would be imposed by law in the absence of any contract or agreement.
      G.       Mobile Equipment means any of the following types of land vehicles, including any attached
               machinery or equipment:
               1.      Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public
                       roads;

               2.      Vehicles maintained for use solely on or next to premises you own or rent;


57697 (6/93)               Archive Copy                      (4)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 202 of 608


               3.     Vehicles that travel on crawler treads;
               4.     Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently
                      mounted:
                      a.     power cranes, shovels, loaders, diggers or drills; or
                      b.    road construction or resurfacing equipment such as graders, scrapers or rollers;

               5.     Vehicles not described in 1., 2., 3., or 4. above that are not self-propelled and are maintained
                      primarily to provide mobility to permanently attached equipment of the following types:

                      a.    air compressors, pumps and generators, including spraying, welding, building cleaning,
                            geophysical exploration, lighting and well servicing equipment; or

                      b.    cherry pickers and similar devices used to raise or lower workers;

               6.     Vehicles not described in 1., 2., 3., or 4. above maintained primarily for purposes other than the
                      transportation of persons or cargo.

                      However, self-propelled vehicles with the following types of permanently attached equipment are
                      not mobile equipment but will be considered autos:

                      a.    equipment designed primarily for:

                            1)     snow removal;

                            2)     road maintenance, but not construction or resurfacing; or

                            3)     street cleaning;

                      b.    cherry pickers and similar devices mounted on automobile or truck chassis and used to
                            raise or lower workers; and

                      c.    air compressors, pumps and generators, including spraying, welding, building cleaning,
                            geophysical exploration, lighting and well servicing equipment.
      H.       Occurrence means:

               1.     As respects Bodily Injury or Property Damage, an accident, including continuous or repeated
                      exposure to conditions, which results in Bodily Injury or Property Damage neither expected
                      nor intended from the standpoint of the Insured. All such exposure to substantially the same
                      general conditions shall be considered as arising out of one Occurrence;

               2.     As respects Personal Injury, an offense arising out of your business that results in Personal
                      Injury. All damages that arise from the same or related injurious material or act shall be
                      considered as arising out of one Occurrence, regardless of the frequency or repetition thereof,
                      the number and kind of media used and the number of claimants; and

               3.     As respects Advertising Injury, an offense committed in the course of advertising your goods,
                      products and services that results in Advertising Injury. All damages that arise from the same
                      or related injurious material or act shall be considered as arising out of one Occurrence,
                      regardless of the frequency or repetition thereof, the number and kind of media used and the
                      number of claimants.
      I.       Personal Injury means injury other than Bodily Injury or Advertising Injury arising out of one or
               more of the following offenses:
               1.     False arrest, detention or imprisonment;

               2.     Malicious prosecution;

               3.     The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a
                      room, dwelling or premises that a person occupies by or on behalf of its owner, landlord or
                      lessor;
57697 (6/93)              Archive Copy                      (5)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 203 of 608


               4.      Oral or written publication of material that slanders or libels a person or organization or disparages
                       a person's or organization's goods, products or services; or

               5.      Oral or written publication of material that violates a person's right of privacy.
      J.       1.      Products-Completed Operations Hazard includes all Bodily Injury and Property Damage
                       occurring away from premises you own or rent and arising out of Your Product or Your Work
                       except:
                       a.   products that are still in your physical possession; or

                       b.   work that has not yet been completed or abandoned.

               2.      Your Work will be deemed completed at the earliest of the following times:

                       a.   When all of the work called for in your contract has been completed.

                       b.   When all of the work to be done at the site has been completed if your contract calls for work
                            at more than one site.

                       c.   When that part of the work done at a job site has been put to its intended use by any person
                            or organization other than another contractor or subcontractor working on the same project.
                     Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
                     complete, will be treated as completed.

               3.      This hazard does not include Bodily Injury or Property Damage arising out of:
                       a.   the transportation of property, unless the injury or damage arises out of a condition in or on a
                            vehicle created by the loading or unloading of it;

                       b.   the existence of tools, uninstalled equipment or abandoned or unused materials.

      K.       Property Damage means:

               1.      Physical injury to tangible property, including all resulting loss of use of that property. All such loss
                       of use shall be deemed to occur at the time of the physical injury that caused it; or

               2.      Loss of use of tangible property that is not physically injured. All such loss shall be deemed to
                       occur at the time of the Occurrence that caused it.

      L.       Suit means a civil proceeding in which Bodily Injury, Property Damage, Personal Injury or Adver-
               tising Injury to which this insurance applies is alleged. Suit includes:

               1.      An arbitration proceeding in which such damages are claimed and to which you must submit or
                       do submit with our consent; or

               2.      Any other alternative dispute resolution proceeding in which such damages are claimed and to
                       which you submit with our consent.

      M.       Your Product means:

               1.      Any goods or products, other than real property, manufactured, sold, handled, distributed or
                       disposed of by:

                       a.     you;

                       b.     others trading under your name; or

                       c.     a person or organization whose business or assets you have acquired; and

               2.      Containers (other than vehicles) materials, parts or equipment furnished in connection with such
                       goods or products.

57697 (6/93)                Archive Copy                        (6)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 204 of 608


               Your Product includes:

               1.     Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of Your Product; and

               2.     The providing of or failure to provide warnings or instructions.

               Your Product does not include vending machines or other property rented to or located for the use of
               others but not sold.

      N.       Your Work means:

               1.     Work or operations performed by you or on your behalf; and

               2.     Materials, parts or equipment furnished in connection with such work or operations.

      O.       Your Work includes:

               1.     Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of Your Work; and

               2.     The providing of or failure to provide warnings or instructions.

V.    Exclusions

      This insurance does not apply to:

      A.       Any obligation of the Insured under a Workers Compensation, Unemployment Compensation or Dis-
               ability Benefits Law, or under any similar law.

      B.       Any obligation of the Insured under the Employees' Retirement Income Security Act of 1974 or any
               amendments to that act.

      C.       Any obligation of the Insured under a "No Fault", "Uninsured Motorist" or "Underinsured Motorist" law.

      D.       Property Damage to:

               1.     Property you own, rent, occupy or use;

               2.     Personal property in the care, custody or control of the Insured.

      E.       Property Damage to Impaired Property or property that has not been physically injured, arising out of:

               1.     A defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

               2.     A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
                      accordance with its terms.

               This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
               physical injury to Your Product or Your Work after it has been put to its intended use.

      F.       Property Damage to Your Product arising out of it or any part of it.

      G.       Property Damage to Your Work arising out of it or any part of it and included in the Products-
               Completed Operations Hazard.

               This exclusion does not apply if the damaged work or the work out of which the damage arises was
               performed on your behalf by a subcontractor.




57697 (6/93)             Archive Copy                         (7)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 205 of 608


      H.       Damages claimed for any loss, cost or expense incurred by you or others for the loss of use, withdrawal,
               recall, inspection, repair, replacement, adjustment, removal or disposal of:

               1.     Your Product;

               2.     Your Work; or

               3.     Impaired Property

               if such product, work or property is withdrawn or recalled from the market or from use by any person or
               organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in
               it.

      I.       Liability of any employee with respect to Bodily Injury or Personal Injury to another employee of the
               same employer injured in the course of such employment.

               However, if insurance for such liability is provided by a policy listed in the Schedule of Underlying
               Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided to
                      the employee by the policy listed in the Schedule of Underlying Insurance.

      J.       Bodily Injury or Property Damage arising out of the ownership, maintenance, operation, use, loading
               or unloading of any watercraft or any aircraft owned by the Insured or rented to the Insured without a
               crew.

               However, if insurance for such Bodily Injury or Property Damage is provided by a policy listed in the
               Schedule of Underlying Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided
                      by the policy listed in the Schedule of Underlying Insurance.

      K.       Personal Injury or Advertising Injury:

               1.     Arising out of oral or written publication of material, if done by or at the direction of the Insured
                      with knowledge of its falsity;

               2.     Arising out of oral or written publication of material whose first publication took place before the
                      beginning of the policy period;

               3.     Arising out of the willful violation of a penal statute or ordinance committed by or with the con-
                      sent of the Insured; or

               4.     For which the Insured has assumed liability in a contract or agreement. This exclusion does not
                      apply to liability for damages that the Insured would have in the absence of the contract or
                      agreement.

      L.       Advertising Injury arising out of:

               1.     Breach of contract, other than misappropriation of advertising ideas under an implied contract;

               2.     The failure of goods, products or services to conform with advertised quality or performance;

               3.     The wrong description of the price of goods, products or services; or

               4.     An offense committed by an Insured whose business is advertising, broadcasting, publishing or
                      telecasting.

57697 (6/93)             Archive Copy                         (8)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 206 of 608


      M.       1.     Bodily Injury, Property Damage or Personal Injury arising out of the actual or threatened
                      discharge, dispersal, seepage, migration, release or escape of pollutants anywhere in the world;

               2.     Any loss, cost or expense arising out of any governmental direction or request that we, the
                      Insured or any other person or organization test for, monitor, clean-up, remove, contain, treat,
                      detoxify, neutralize or assess the effects of pollutants; or

               3.     Any loss, cost, or expense, including but not limited to costs of investigation or attorneys' fees,
                      incurred by a governmental unit or any other person or organization to test for, monitor, clean-up,
                      remove, contain, treat, detoxify or neutralize pollutants.

                      This exclusion M. shall not apply to Bodily Injury, Property Damage or Personal Injury arising
                      out of:

                      a.    Heat, smoke or fumes from a hostile fire;

                      b.    The upset, overturn or collision of a motor vehicle; or

                      c.    The Products-Completed Operations Hazard;

                      if insurance for such Bodily Injury, Property Damage or Personal Injury is provided by a policy
                      listed in the Schedule of Underlying Insurance. However, the insurance provided by our policy for
                      such Bodily Injury, Property Damage or Personal Injury will not be broader than the insurance
                      coverage provided by the policy listed in the Schedule of Underlying Insurance.

                      As used in this exclusion:

                      a.    "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including
                            smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste material. "Waste material"
                            includes materials which are intended to be or have been recycled, reconditioned or
                            reclaimed;
                      b.    A "hostile fire" means one which becomes uncontrollable or breaks out from where it was
                            intended to be.

      N.       Bodily Injury or Property Damage due to war, whether or not declared, or any act or condit ion
               incident to war. War includes civil war, insurrection, rebellion or revolution. This exclusion applies only
               to liability assumed under a contract or agreement.

      O.       Bodily Injury or Property Damage expected or intended from the standpoint of the Insured.

               However, this exclusion does not apply to Bodily Injury resulting from the use of reasonable force to
               protect persons or property.

      P.       1.     Bodily Injury, Property Damage or Personal Injury arising out of the manufacture of, mining
                      of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
                      products, asbestos fibers or asbestos dust;

               2.     Any obligation of the Insured to indemnify any party because of damages arising out of such
                      Bodily Injury, Property Damage or Personal Injury as a result of the manufacture of, mining
                      of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
                      products, asbestos fibers or asbestos dust; or

               3.     Any obligation to defend any suit or claim against the Insured alleging Bodily Injury, Property
                      Damage or Personal Injury and seeking damages, if such suit or claim arises from Bodily
                      Injury, Property Damage or Personal Injury as a result of the manufacture of, mining of, use
                      of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos products,
                      asbestos fibers or asbestos dust.




57697 (6/93)               Archive Copy                       (9)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 207 of 608


      Q.       Bodily Injury or Personal Injury to:

               1.     A person arising out of any:

                      a.     Refusal to employ that person;

                      b.     Termination of that person's employment; or

                      c.     Employment-related practices, policies, acts or omissions such as coercion, demotion,
                             evaluation, reassignment, discipline, defamation, harassment, humiliation or discrimination
                             directed at that person; or

               2.     The spouse, child, parent, brother or sister of that person as a consequence of Bodily Injury or
                      Personal Injury to that person at whom any of the employment-related practices described in
                      paragraph a., b. or c. above is directed.

               This exclusion applies:

               1.     Whether the Insured may be liable as an employer or in any other capacity; and

               2.     To any obligation to share damages with or repay someone else who must pay damages because
                      of the injury.

      R.       Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of or by reason
               of:

               1.     The purchase, sale, offer of sale, or solicitation of any security, debt, bank deposit or financial
                      interest or instrument;

               2.     Any representations made at any time in relation to the price or value of any security, debt, bank
                      deposit or financial interest or instrument; or

               3.     Any depreciation or decline in price or value of any security, debt, bank deposit or financial interest
                      or instrument.

      S.       Bodily Injury or Property Damage for which any Insured may be held liable by reason of:

               1.     Causing or contributing to the intoxication of any person;

               2.     The furnishing of alcoholic beverages to a person under the legal drinking age or under the
                      influence of alcohol; or

               3.     Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
                      beverages.

               However, if insurance for such Bodily Injury or Property Damage is provided by a policy listed in the
               Schedule of Underlying Insurance:

               1.     This exclusion shall not apply; and

               2.     The insurance provided by our policy will not be broader than the insurance coverage provided
                      by the policy listed in the Schedule of Underlying Insurance.

      T.       Bodily Injury or Property Damage:

               1.     a.     with respect to which the Insured is also an Insured under a nuclear energy liability
                             policy issued by the Nuclear Energy Liability-Property Insurance Assoc., Mutual Atomic
                             Energy Liability Underwriters or the Nuclear Insurance Association of Canada, or would be
                             an Insured under any such policy but for its termination upon exhaustion of its limit of
                             liability; or

57697 (6/93)               Archive Copy                       (10)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 208 of 608


               1.     b.    resulting from the hazardous properties of nuclear material and with respect to which (1)
                            any person or any organization is required to maintain financial protection pursuant to the
                            Atomic Energy Act of 1954, or any law amendatory thereof, (2) the Insured is, or had this
                            policy not been available would be, entitled to indemnity from the United States of America
                            or any agency thereof, under any agreement entered into by the United States of America
                            or any agency thereof, with any person or organization.

               2.     Bodily Injury or Property Damage resulting from the hazardous properties of nuclear material,
                      if:

                      a.    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the
                            Insured or on the Insured's behalf, or (2) has been discharged or dispensed therefrom;

                      b.    the nuclear material is contained in spent fuel or waste at any time possessed, handled,
                            used, processed, stored, transported or disposed of by the Insured or on the Insured's
                            behalf; or

                      c.    the Bodily Injury or Property Damage arises out of the furnishing by the Insured of
                            services, materials, parts or equipment in connection with the planning, construction,
                            maintenance, operation or use of any nuclear facility, but if such facility is located within the
                            United States of America, its territories or possessions or Canada, this exclusion c. applies
                            only to Property Damage to such nuclear facility and any property thereat.

               3.     As used in this exclusion:

                      a.    "hazardous properties" includes radioactive, toxic or explosive properties;

                      b.    "nuclear material" means source material, special nuclear material or by-product material;

                      c.    "source material", "special nuclear material" and "by-product material" have the meanings
                            given them in the Atomic Energy Act of 1954 or any law amendatory thereof;

                      d.    "spent fuel" means any fuel element or fuel component, solid or liquid, which has been
                            used or exposed to radiation in a nuclear reactor;

                      e.    "waste" means any waste material (1) containing by-product material and (2) resulting from
                            the operation by any person or organization of a nuclear facility included within the definition
                            of nuclear facility below;

                      f.    "nuclear facility" means:

                            1)     any nuclear reactor;

                            2)     any equipment or device designed or used for (i) separating the isotopes of uranium
                                   or plutonium, (ii) processing or utilizing spent fuel, or (iii) handling, processing or
                                   packaging wastes;

                            3)     any equipment or device used for the processing, fabricating, or alloying of special
                                   nuclear material if at any time the total amount of such material in the Insured's
                                   custody at the premises where such equipment or device is located consists of or
                                   contains more than 25 grams of plutonium or uranium 233 or any combination
                                   thereof, or more than 250 grams of uranium 235; or

                            4)     any structure, basin, excavation, premises or place prepared or used for storage or
                                   disposal of waste, and includes the site on which any of the foregoing is located, all
                                   operations conducted on such site and all premises used for such operations;

                      g)    "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a
                            self-supporting chain reaction or to contain a critical mass of fissionable material.

57697 (6/93)               Archive Copy                      (11)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 209 of 608


                       h)     Property Damage includes all forms of radioactive contamination of property.

VI.   Conditions

      A.       Appeals

               If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the Retained
               Limit, we have the right to make such an appeal. If we elect to appeal, our liability on such an award or
               judgment shall not exceed our Limits of Insurance as stated in Item 3 of the Declarations plus the cost
               and expense of such appeal.

      B.       Audit

               We may audit and examine your books and records as they relate to this policy at any time during the
               period of this policy and for up to three years after the expiration or termination of this policy.

      C.       Bankruptcy or Insolvency

               Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of
               your underlying insurers will not relieve us from the payment of any claim covered by this policy.

               But under no circumstances will such bankruptcy, insolvency or inability to pay require us to drop down
               and replace the Retained Limit or assume any obligation within the Retained Limit area.

      D.       Cancellation

               1.      You may cancel this policy. You must mail or deliver advance written notice to us stating when
                       the cancellation is to take effect.

               2.      We may cancel this policy. If we cancel because of non-payment of premium, we must mail or
                       deliver to you not less than ten (10) days advance written notice stating when the cancellation is
                       to take effect. If we cancel for any other reason, we must mail or deliver to you not less than
                       ninety (90) days advance written notice stating when the cancellation is to take effect. Mailing
                       that notice to you at your mailing address shown in Item 1 of the Declarations will be sufficient to
                       prove notice.

               3.      The policy period will end on the day and hour stated in the cancellation notice.

               4.      If we cancel, final premium will be calculated pro rata based on the time this policy was in force.
                       Final premium will not be less than the pro rata share of the Minimum Premium as shown in Item
                       4 of the Declarations.

               5.      If you cancel, final premium will be more than pro rata; it will be based on the time this policy was
                       in force and increased by our short rate cancellation table and procedure. Final premium will not
                       be less than the short rate share of the Minimum Premium as shown in Item 4 of the Declarations.

               6.      Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
                       but the cancellation will be effective even if we have not made or offered any refund due you.
                       Our check or our representative's check, mailed or delivered, shall be sufficient tender of any
                       refund due you.

               7.      The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds
                       with respect to the giving and receiving of notice of cancellation and the receipt of any refund that
                       may become payable under this policy.

               8.      Any of these provisions that conflict with a law that controls the cancellation of the insurance in
                       this policy is changed by this statement to comply with that law.




57697 (6/93)                Archive Copy                      (12)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 210 of 608


      E.       Changes

               Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver
               or a change in any part of this policy. This policy can only be changed by a written endorsement that
               becomes a part of this policy and that is signed by one of our authorized representatives.

      F.       Duties In The Event Of An Occurrence, Claim Or Suit

               1.     You must see to it that we are notified as soon as practicable of an Occurrence which may result
                      in a claim under this policy. To the extent possible, notice should include:

                      a.     how, when and where the Occurrence took place;

                      b.     the names and addresses of any injured persons and witnesses; and

                      c.     the nature and location of any injury or damage arising out of the Occurrence.

               2.     If a claim is made or suit is brought against any Insured that is reasonably likely to involve this
                      policy you must notify us in writing as soon as practicable.

               3.     You and any other involved Insured must:

                      a.     immediately send us copies of any demands, notices, summonses or legal papers received
                             in connection with the claim or suit;

                      b.     authorize us to obtain records and other information;

                      c.     cooperate with us in the investigation, settlement or defense of the claim or suit; and

                      d.     assist us, upon our request, in the enforcement of any right against any person or
                             organization which may be liable to the Insured because of injury or damage to which this
                             insurance may also apply.

               4.     No Insureds will, except at their own cost, voluntarily make a payment, assume any obligation,
                      or incur any expense, other than for first aid, without our consent.

      G.       Inspection

               We have the right, but are not obligated, to inspect your premises and operations at any time. Our
               inspections are not safety inspections. They relate only to the insurability of your premises and opera-
               tions and the premiums to be charged. We may give you reports on the conditions we find. We may
               also recommend changes. While they may help reduce losses, we do not undertake to perform the
               duty of any person or organization to provide for the health or safety of your employees or the public.
               We do not warrant that your premises or operations are safe or healthful or that they comply with laws,
               regulations, codes or standards.

      H.       Legal Actions Against Us

               There will be no right of action against us under this insurance unless:

               1.     You have complied with all the terms of this policy; and

               2.     The amount you owe has been determined with our consent or by actual trial and final judgment.

               This insurance does not give anyone the right to add us as a defendant in an action against you to
               determine your liability.

      I.       Maintenance of Underlying Insurance

               During the period of this policy, you agree:

               1.     To keep the policies listed in the Schedule of Underlying Insurance in full force and effect;

57697 (6/93)                Archive Copy                      (13)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 211 of 608


               2.     That any renewals or replacements of the policies listed in the Schedule of Underlying Insurance
                      will not be more restrictive in coverage;

               3.     That the limits of insurance of the policies listed in the Schedule of Underlying Insurance shall not
                      change except for any reduction or exhaustion of aggregate limits by payment of claims for
                      Occurrences covered by this policy; and

               4.     That the terms, conditions and endorsements of the policies listed in the Schedule of Underlying
                      Insurance will not materially change during the period of this policy.
               If you fail to comply with these requirements, we will only be liable to the same extent that we would
               had you fully complied with these requirements.

      J.       Other Insurance

               If other valid and collectible insurance applies to a loss that is also covered by this policy, this policy will
               apply excess of the other insurance. However, this provision will not apply if the other insurance is
               specifically written to be excess of this policy.

      K.       Premium

               The first Named Insured designated in Item 1 of the Declarations shall be responsible for payment of
               all premiums when due.

               The premium for this policy shall be computed on the basis set forth in Item 4 of the Declarations. At
               the beginning of the policy period, you must pay us the Advance Premium shown in Item 4 of the Dec-
               larations.

               When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy
               was in force. If this policy is subject to audit adjustment, the actual exposure basis will be used to
               compute the earned premium. If the earned premium is greater than the Advance Premium, you will
               promptly pay us the difference. If the earned premium is less than the Advance Premium, we will return
               the difference to you. But in any event we shall retain the Minimum Premium as shown in Item 4 of the
               Declarations for each twelve months of our policy period.

      L.       Prior Insurance

               If a loss covered by this policy is also covered in whole or in part under any other excess policy issued
               to the Insured prior to the effective date of this policy, our Limits of Insurance as stated in Item 3 of the
               Declarations will be reduced by any amounts due the Insured under such prior insurance.

      M.       Separation of Insureds

               Except with respect to our Limits of Insurance and any rights or duties specifically assigned to the first
               Named Insured designated in Item 1 of the Declarations, this insurance applies:

               1.     As if each Named Insured were the only Named Insured; and

               2.     Separately to each Insured against whom claim is made or Suit brought.

      N.       Subrogation

               If any Insured has rights to recover all or part of any payment we have made under this policy, those
               rights are transferred to us. The Insured must do nothing after loss to impair these rights and must help
               us enforce them.

               Any recoveries shall be applied as follows:

               1.     Any interests, including the Insured, that have paid an amount in excess of our payment under
                      this policy will be reimbursed first;

57697 (6/93)              Archive Copy                         (14)
AH0034
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 212 of 608


               2.     We then will be reimbursed up to the amount we have paid; and

               3.     Lastly, any interests, including the Insured, over which our insurance is excess, are entitled to
                      claim the residue.

               Expenses incurred in the exercise of rights of recovery shall be apportioned between the interests,
               including the Insured, in the ratio of their respective recoveries as finally settled.

      O.       Transfer Of Your Rights And Duties

               Your rights and duties under this policy may not be transferred without our written consent.

               If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal repre-
               sentative but only while acting within the scope of duties as your legal representative. However, notice
               of cancellation sent to the first Named Insured designated in Item 1 of the Declarations and mailed to
               the address shown in this policy will be sufficient notice to effect cancellation of this policy.

      P.       When Loss Is Payable

               Coverage under this policy will not apply unless and until the Insured or the Insured's underlying insurer
               is obligated to pay the Retained Limit.

               When the amount of loss has finally been determined, we will promptly pay on behalf of the Insured the
               amount of loss falling within the terms of this policy.

               You shall promptly reimburse us for any amount within the Self Insured Retention paid by us on behalf
               of an Insured.

In Witness Whereof, we have caused this policy to be executed and attested, but this policy shall not be valid unless
countersigned by one of our duly authorized representatives, where required by law.




                          SECRETARY                                                 PRESIDENT




57697 (6/93)             Archive Copy                        (15)
AH0034
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 213 of 608


                                      POLICYHOLDER DISCLOSURE STATEMENT
                                                     UNDER
                                      TERRORISM RISK INSURANCE ACT OF 2002


     You are hereby notified that under the federal Terrorism Risk Insurance Act of 2002 (the "Act") effective November
26, 2002, you now have a right to purchase insurance coverage for losses arising out of an Act of Terrorism, which is
defined in the Act as an act certified by the Secretary of the Treasury (i) to be an act of terrorism, (ii) to be a violent act
or an act that is dangerous to (A) human life; (B) property or (C) infrastructure, (iii) to have resulted in damage within
the United States, or outside of the United States in case of an air carrier or vessel or the premises of a U.S. mission
and (iv) to have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest,
as part of an effort to coerce the civilian population of the United States or to influence the policy or affect the conduct
of the United States Government by coercion. You should read the Act for a complete description of its coverage. The
Secretary's decision to certify or not to certify an event as an Act of Terrorism and thus covered by this law is final and
not subject to review. There is a $100 billion dollar annual cap on all losses resulting from Acts of Terrorism above
which no coverage will be provided under this policy and under the Act unless Congress makes some other
determination.

    For your information, coverage provided by this policy for losses caused by an Act of Terrorism may be partially
reimbursed by the United States under a formula established by the Act. Under this formula the United States pays
90% of terrorism losses covered by this law exceeding a statutorily established deductible that must be met by the
insurer, and which deductible is based on a percentage of the insurers direct earned premiums for the year preceeding
the Act of Terrorism.

   Coverage for Acts of Terrorism for losses is already included in your current policy. The portion of
your annual premium that is attributable to coverage for Acts of Terrorism covered by the Act is $8,900.



MCKESSON CORPORATION
Insured Name

BE 2860255
Policy #

0030
Division #

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.
Insurance Carrier




WITHOUT EXCLUSION BUT WITH CHARGE
81249 (3/03)
AH0992           Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 214 of 608

                                                 ENDORSEMENT NO. 1



        This endorsement, effective 12:01 AM: July 1, 2003

        Forms a part of policy no.: BE        2860255

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                      SCHEDULE OF UNDERLYING INSURANCE

                               INSURER
       COVERAGE                POLICY TERM                     LIMITS OF LIABILITY

       Employers Liability     Old Republic                    $5,000,000 BI Each Accident
       (All other States)      7/1/03- 04                      $5,00,000 BI/Disease Policy Aggregate
                                                               $5,000,000 BI/Disease Each Employee

       Employers Liability     Old Republic                    $1,900,000 Total Limit excess of
       (Nevada &               7/1/03- 04                      $100,000 Self Insured Retention
       Connecticut)                                            Each Indemnity Only

       Foreign Automobile      Ins Co State of PA              $1,000,000 Each Occurrence
       & General Liability      10/1/02- 03 & Renewal          $2,000,000 General Aggregate
                                                               $2,000,000 Products/Completed
                                                               Operations Aggregate


       Foreign Employers       Ins Co. State of PA             $1,000,000 Total Limit
       Liability               10/1/02-03 & Renewal


       Medical Professional Lexington Ins. Co.                 $15,000,000 Medical Incident
       (Druggist) Liability  10/29/02-03 & Renewal             $15,000,000 Aggregate
       (McKesson Medication
       Management)


       Excess                Arch Ins. Group                   $10,000,000   Each Occurrence
       Medical Professional 10/29/02-03 & Renewal              $10,000,000   Aggregate excess of
       (Druggist) Liability                                    $15,000,000   Each Medical Incident
                                                               $15,000,000   Aggregate

        Note: $250,000 Indemnity only SIR will apply to each claimant upon the erosion of the
       $25,000,000 Annual total Limit for Pharmacist Druggist Liability




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 215 of 608

                                                ENDORSEMENT NO. 2



        This endorsement, effective 12:01 AM: July 1, 2003

        Forms a part of policy no.: BE      2860255

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                        SCHEDULE OF RETAINED AMOUNTS



                                       PERIOD OF
       COVERAGE                        RETAINED LIMIT                  LIMITS OF LIABILITY

       General Liability               Self-Insured Retention          $5,000,000 Each Accident
                                       7/1/03 - 04                     (Defense Included)

       Automobile Liability            Self-Insured Retention          $5,000,000 Each Accident
                                       7/1/03 - 04

       Automobile Liability            Self-Insured Retention          $5,000,000 Each Accident
       (Canada)                        7/1/03 - 04




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 216 of 608

                                        ENDORSEMENT NO. 3



This endorsement, effective 12:01 AM: July 1, 2003

Forms a part of policy no.: BE      2860255

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                 NAMED INSURED ENDORSEMENT

It is hereby understood and agreed that Item 1., NAMED INSURED of the Declarations page is
amended to read as follows:

Beldere Corporation
         S.K.U., Inc. (50%)
California Golden State Finance Company
         CGSF Funding Corporation
City Properties, S.A. (20%)
Crocker Plaza Company
Foremost de Venezuela, S.A. (39.69%)
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
Golden State Insurance Company Limited
Goodman Manufacturing Company
Health Mart Systems, Inc.
Intercal, Inc. (15%)
KWS & P, Inc.
KWS & P/SFA, Inc.
MCK Acquisition Corp.
McKesson Asia-Pacific Pty Limited
         McKesson New Zealand Limited
McKesson Automation, Inc.
McKesson Automation Systems Inc.
         McKesson Automation Canada Inc.
         SI/Baker, Inc. (50%)
McKesson BioServices Corporation
         Pharmaceutical Support Services, Inc.
McKesson Capital Corp.
McKesson Capital Funding Corp.
McKesson (Cayman Islands) Inc.
         NADRO, S.A. de C.V. (21.68%)
McKesson Development Corp.
McKesson Health Solutions Arizona Inc.
McKesson Information Solutions LLC
         HBO & Company (VI), Inc.




               Archive Copy
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 217 of 608

                       ENDORSEMENT NO. 3 (Continued)



HBOC Medical Ltd.
McKesson Health Solutions Holdings LLC
      McKesson Health Solutions LLC
      Access Health UK Ltd.
      McKesson Health Solutions Texas Inc.
      McKesson Health Solutions Puerto Rico Inc.
      McKesson Information Solutions Holdings France S.a.r.l.
             McKesson Information Solutions France SA
      McKesson Information Solutions Holdings Limited
             A.L.I. Holdings LLC
             Medical Imaging SRL
                      A.L.I. Technologies (International) LLC
      McKesson International LLC
             McKesson Information Solutions Holdings I SRL
             McKesson Information Solutions SRL
      McKesson Information Solutions III LLC
             McKesson Information Solutions Holdings II SRL
             McKesson Information Solutions II SRL
      McKesson Information Solutions IV LLC
             McKesson Information Solutions Holdings III SRL
             McKesson Information Solutions III SRL
      McKesson Information Solutions (Gibraltar) Limited
      McKesson Information Solutions International S.a.r.l.
             McKesson Information Solutions Finance S.a.r.l.
             McKesson Information Solutions Capital S.a.r.l.
             McKesson Information Solutions Holdings S.a.r.l.
             McKesson Information Solutions Holdings II S.a.r.l.
                               McKesson International Nova Scotia ULC
                                      McKesson Medical Imaging Company
                      McKesson Information Solutions Holdings III S.a.r.l.
                               McKesson Health Solutions Canada Company
                      McKesson Information Solutions Holdings IV S.a.r.l.
                               McKesson Information Solutions Canada Company
                      A.L.I. Technologies (Europe) B.V.
                      A.L.I. Technologies (Deutschland) GmbH
                      McKesson Information Solutions Ireland Limited
                      McKesson Information Solutions Netherlands B.V.
                               McKesson Nederland B.V.
                      McKesson Information Solutions UK Limited
                               Data-Med Computer Services Ltd.
                               HBO & Company (ST & SW), Ltd.
             McKesson Services LLC
                      A.L.I. Imaging Systems Corp.
      McKesson International Holdings Limited
             McKesson Financial Holdings Limited
             McKesson International Ireland Limited
             McKesson Financial Holdings II Limited
             McKesson (International) (Gibraltar) Limited
                      McKesson International Holdings LLC
                               McKesson International Holdings SRL




       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 218 of 608

                                         ENDORSEMENT NO. 3 (Continued)



                                               McKesson International SRL
                       McKesson International Finance S.a.r.l.
                       McKesson International Capital S.a.r.l.
                       McKesson International Holdings S.a.r.l.
                               McKesson International Holdings II S.a.r.l.
                                       McKesson Funding Company of Canada
                               McKesson International Holdings III S.a.r.l.
                                       McKesson Finance Company of Canada
                                               McKesson Canada Corporation
                                                       3071046 Nova Scotia Company
                               McKesson Medical-Surgical Holdings Inc.
                                       McKesson Medical-Surgical Inc.
                                               McKesson Medical-Surgical FDT Inc.
                                               McKesson Medical-Surgical Iowa, Inc.
                               McKesson Medical-Surgical Iowa Supply Inc.
                               McKesson Medical-Surgical Maine Inc.
                       McKesson Medical-Surgical Minnesota Inc.
                               McKesson Medical-Surgical MediMart Inc.
                               McKesson Medical-Surgical MediNet Inc.
                               McKesson Medical-Surgical Minnesota Supply Inc.
                               McKesson Medical-Surgical TBC Inc.
                       McKesson Medication Management Holdings Inc.
                               McKesson Medication Management LLC
                               McKesson Medication Management Puerto Rico Inc.
                               Purchasing Alliance for Clinical Therapeutics, LLC
                       McKesson Property Company, Inc.
                               DC Land Company
                               DCAZ Land Company
                               Foremost Homes Hawaii, Ltd.
                               HF Lnad Company
                       McKesson Specialty Corporation
                       McKesson Specialty Pharmaceuticals LLC (99%)
                       McKesson Trading Company
                       McKesson Transportation Systems, Inc.
                       N.V. Medicopharma (10%)
                       Penn-Chem Corporation
                       Strategic Health Alliance Management Corp.
                               Strategic Health Alliance II, Inc.
                       Zee Medical Canada, Inc.
                       Zee Medical, Inc.
                               CPG Industries, Inc.
                               Roth Medical Services, Inc.

             Inactive
            In Bankruptcy
           Part-owned by more than one McKesson Corporation Entity
          1% owned by McKesson Specialty Corporation




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 219 of 608

                                         ENDORSEMENT NO. 4



This endorsement, effective 12:01 AM: July 1, 2003

Forms a part of policy no.: BE       2860255

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                  NAMED PERIL AND TIME ELEMENT POLLUTION ENDORSEMENT


Exclusion M. of this policy is hereby deleted in its entirety and replaced by the following:

This insurance does not apply to:

    1. Bodily Injury, Property Damage or Personal Injury arising out of the actual or
       threatened discharge, dispersal, seepage, migration, release or escape of pollutants
       anywhere in the world,

    2. Any loss, cost or expense arising out of any governmental direction or request that
       we, the Insured or any other person or organization test for, monitor, clean-up,
       remove, contain, treat, detoxify, neutralize or assess the effects of pollutants, or

    3. Any loss, cost, or expense, including but not limited to costs of investigation or
       attorneys' fees, incurred by a governmental unit or any other person or organization
       to test for, monitor, clean-up, remove, contain, treat, detoxify or neutralize
       pollutants.

As used in this exclusion, pollutants mean any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste material.
Waste material includes materials which are intended to be or have been recycled, reconditioned or
reclaimed.

However, this exclusion does not apply to    Bodily Injury, Property Damage or Personal Injury arising
out of:

    1. Any discharge, dispersal, seepage, migration, release or escape directly or indirectly
       caused by fire, explosion, lightning, windstorm, vandalism or malicious mischief, riot
       and civil commotion, flood, earthquake, collision, or upset of a motor vehicle, mobile
       equipment or aircraft, automatic sprinkler leakage,

    2. The Products - Completed Operations Hazard, or

    3. Any discharge, dispersal, seepage, migration, release or escape of pollutants that
       meets all of the following conditions:




                Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 220 of 608

                                 ENDORSEMENT NO. 4 (Continued)



       a. It was accidental and neither expected nor intended by the Named Insured.
           This condition would not serve to deny coverage for a specific incident where
           such discharge, dispersal, seepage, migration, release or escape of pollutants
           was a result of an attempt by the Insured to mitigate or avoid a situation where
           substantial third party Bodily Injury, Property Damage or Personal Injury could
           occur, and

       b. It was demonstrable as having commenced on a specific date during the term
           of this policy, and

       c. Its commencement became known to the Named Insured within twenty (20)
           calendar days and was further reported to the Risk Management Department
           within a reasonable time frame, and

       d. Its commencement was reported in writing to us within eighty (80) calendar
           days of becoming known to the Risk Management Department, and

       e. Reasonable effort was expended by the             Named Insured to terminate the
           situation as soon as conditions permitted.

      However, nothing contained in this provision     3. shall operate to provide any coverage with
      respect to:

       a. Any site or location principally used by the Insured, or by others on the
          Insured's behalf, for the handling, storage, disposal, dumping, processing or
          treatment of waste material,

       b. Any fines or penalties,

       c. Any clean-up costs ordered by the Superfund Program, or any federal, state or
          local governmental authority. However, this specific exclusion c. shall not
          serve to deny coverage for third party clean-up costs otherwise covered by this
          endorsement simply because of the involvement of a governmental authority,

       d. Acid rain,

       e. Clean-up, removal, containment, treatment, detoxification or neutralization of
          pollutants situated on premises the Insured owns, rents or occupies at the time
          of the actual discharge, dispersal, seepage, migration, release or escape of said
          pollutants, or

It is further agreed that solely as respects any coverage granted by this endorsement, the following
shall apply to any occurrence which is covered by this policy but not covered by the underlying
policies listed in the Schedule of Underlying Insurance or any other underlying insurance providing
coverage to the Insured due to an exclusion(s) contained therein:

   1. The Self-Insured Retention in Item 3. D. of the Declarations is amended to
      $5,000,000,

   2. In Section II, Defense, provision A. 2. is hereby deleted in its entirety, and




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 221 of 608

                                         ENDORSEMENT NO. 4 (Continued)




           3. We will not be obligated to assume charge of the investigation, settlement or
              defense of any claim made, suit brought or proceeding instituted against the
              Insured. We will, however, have the right and shall be given the opportunity to
              participate in the defense and trial of any claims, suits or proceedings relative to any
              Occurrence which, in our opinion, may create liability on our part under the terms of
              this policy. If we exercise such right, we will do so at our own expense.

       It is further agreed that in the event of a disagreement as to the interpretation of this endorsement,
       the disagreement shall be submitted to binding arbitration before a panel of three (3) arbitrators.
       Within thirty (30) days of a written request for arbitration by either you or us, each party will
       choose an arbitrator. If the two (2) arbitrators are unable to agree within one (1) month upon the
       third arbitrator, such arbitrator shall at the request of either party be selected by the American
       Arbitration Association in accordance with its rules and procedures.

       The parties shall submit their cases to the panel by written and oral evidence at a hearing time and
       place selected by the third arbitrator. The panel shall be relieved of all judicial formality, shall not
       be obligated to adhere to the strict rules of law or of evidence, shall seek to enforce the intent of
       the parties hereto and may refer to, but are not limited to, relevant legal principles. The decision of
       at least two (2) of the three (3) panel members shall be binding and final and not subject to appeal
       except for grounds of fraud and gross misconduct by the arbitrators. The award will be issued
       within thirty (30) days of the close of the hearings. Each party shall bear the expenses of its
       designated arbitrator and shall jointly and equally share with the other the expense of the third
       arbitrator and of the arbitration.

       The arbitration proceedings shall take place in the state mentioned in Item I of the Declarations.
       The procedural rules applicable to this arbitration shall, except as provided otherwise herein, be in
       accordance with the Commercial Arbitration Rules of the American Arbitration Association.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                    Authorized Representative
                                                                       or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 222 of 608

                                        ENDORSEMENT NO. 5



This endorsement, effective 12:01 AM: July 1, 2003

Forms a part of policy no.: BE      2860255

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                     EMPLOYEE BENEFITS LIABILITY INSURANCE ENDORSEMENT
                                     (WRONGFUL ACTS)
                                  (CLAIMS MADE VERSION)

                PROVIDES CLAIMS MADE COVERAGE - PLEASE READ CAREFULLY


This insurance shall apply to any "Wrongful Act"of the Insured or of any other person for whom
the Insured is legally liable in the "administration" of the Insured's "Employee Benefit Programs" but
only in excess of the Employee Benefits Liability Retained Amount(s) as shown in the Schedule of
Retained Amounts. However, this insurance shall only apply if claim is first made against the
Insured during the policy period and is attributable to an Occurrence that takes place on or after the
Retroactive Date of N/A and before the end of the policy period.


However, the insurance provided by this policy for Employee Benefits Liability Insurance shall not
apply to:

       1.      Any dishonest, fraudulent, criminal or malicious act, libel, slander discrimination or
               humiliation,

       2.      Bodily Injury, Property Damage, Personal Injury or AdvertisingInjury,

       3.      Any claim for failure of performance of contract by an insurer:

       4.      Any claim based on the Insured's failure to comply with any law concerning
               worker's compensation, unemployment insurance, social security or disability
               benefits,

       5.      Any claim based upon the failure of any investments, including but not limited to
               stock, to perform as represented by any Insured,

       6.      Advice given by any Insured to an employee to participate in any investment plan
               including but not limited to stock subscription plans,

       7.      All sums which the Insured shall become legally obligated to pay as loss because of
               any "Breach of Fiduciary Duty" by the Insured or by any person the Insured is legally
               responsible for and arising out of the Insured's activity as a fiduciary of any Plan
               covered by this endorsement, or




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 223 of 608

                                 ENDORSEMENT NO. 5 (Continued)




       8.      Any claim made against the Insured based on or attributable to any failure or
               omission on the part of the Insured to effect and maintain insurance or bonding for
               Plan property or assets.


For the purposes of this endorsement, the following definitions apply:

       1.      "Employee Benefit Programs" shall mean Group Life Insurance, Group Accident or
               Health Insurance, Pension Plans, Profit Sharing Plans, Employee Stock Subscription
               Plans, Worker's Compensation, Unemployment Insurance, Social Security and
               Disability Benefits and any other similar employee benefits instituted after the
               effective date of this endorsement provided we are notified within thirty (30) days
               after the institution of such benefits.

       2.      "Administration" shall mean:

               a.      Giving counsel to employees with respect to Employee Benefit Programs,

               b.      Interpreting Employee Benefit Programs,

               c.      Handling of records in connection with Employee Benefit Programs, or

               d.      Effecting enrollment, termination or cancellation of employees under
                       Employee Benefit Programs,

               provided all such acts are authorized by you.

       3.      "Wrongful Acts" shall mean any actual or alleged negligent act, error or omission in
               the "administration" of the Insured's "Employee Benefits Programs".

       4.      "Breach of Fiduciary Duty" shall mean the violation of any responsibilities,
               obligations or duties imposed upon fiduciaries by the Employee Retirement Income
               Security Act of 1974 or amendments thereto with respect to any Plan covered by
               this endorsement.




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 224 of 608

                                         ENDORSEMENT NO. 5 (Continued)




                                     OPTIONAL EXTENDED REPORTING PROVISION


       We will provide an Extended Reporting Period of 1 year for the Employee Benefits Liability insurance
       provided by this endorsement only if the policy is either cancelled or not renewed by you or by us
       for any reason except non-payment of premium. Nonrenewal shall mean the refusal by us to renew
       the policy on any terms. Nonrenewal shall not mean change in premium, Retained Amounts or any
       other terms and conditions.

       A claim first made in writing during the Extended Reporting period will be deemed to have been
       made on the last day of the policy period provided that the claim is for damages because of a
       "Wrongful Act" that occurred before the end of the policy period but not before the Retroactive
       Date. The Extended Reporting Period will not reinstate or increase the Limits of Insurance or extend
       the policy period.

       You must make a written request for this Extended Reporting Period within thirty (30) days after
       the expiration date of the policy period and must pay the additional premium, which we will
       determine, within thirty (30) days after said request. We will then issue an Extended Reporting
       Period Endorsement for a period of 1 year from the end of the policy period. The Extended
       Reporting Period will not take effect unless the additional premium is paid when due. If that
       premium is paid when due, the endorsement cannot be cancelled.

       The insurance provided by this Extended Reporting Period will be excess over any other valid and
       collectible insurance available to the Insured whether primary, excess, contingent or on any other
       basis, whose policy period begins or continues after the endorsement takes effect.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 225 of 608

                                               ENDORSEMENT No. 6


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no.: BE         2860255
       Issued to:       MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                               Commercial Umbrella Policy

                                CrisisResponse SM and Excess Casualty CrisisFund SM
                     (Advancement of CrisisResponse Costs during a Crisis Management Event and
                                   Crisis Communications Management Insurance)




                                               Additional Declarations


       Item 1. CrisisResponse Sublimit of Insurance: $250,000                      Each Crisis Management
                                                                                   Event And Aggregate
       Item 2. Crisis Management Limit of Insurance: $50,000                       Each Crisis Management
                                                                                   Event And Aggregate
       Item 3. Premium:                                      -0-



        This policy is amended to provide for Advancement of CrisisResponse Costs during a Crisis
        Management Event and Crisis Communications Management Insurance pursuant to the terms,
        definitions, conditions and exclusions set forth below:

        I.      INSURING AGREEMENTS-CrisisResponse and Excess Casualty CrisisFund

                The following insuring agreements section is added to this policy for the purpose of the coverage
                provided by this endorsement:
                A.      Advancement of CrisisResponse Costs during a Crisis Management Event

                        We will advance on behalf of the Named Insured CrisisResponse Costs that may be
                        associated with damages covered by this policy arising from a Crisis Management Event
                        first commencing during the Policy Period, up to the amount of the CrisisResponse
                        Sublimit of Insurance.

                        We will advance CrisisResponse Costs that may be associated with damages covered by
                        this policy directly to third parties.

                B.      Crisis Communications Management Insurance

                        We will pay on behalf of the Named Insured Crisis Management Loss arising from a
                        Crisis Management Event first commencing during the Policy Period, up to the amount
                        of the Crisis Management Limit of Insurance.




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                               Page 1 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 226 of 608



                C.    A Crisis Management Event shall first commence at the time during the Policy Period
                      when a Key Executive first becomes aware of an Occurrence that gives rise to a Crisis
                      Management Event and shall end at the earliest of the time when we determine that a
                      crisis no longer exists or when the CrisisResponse Sublimit of Insurance and/or the
                      Crisis Management Limit of Insurance, whichever applies, has been exhausted.

                D.    There shall be no Retained Limit applicable to CrisisResponse Costs or Crisis
                      Management Loss. We shall pay such CrisisResponse Costs or Crisis Management
                      Loss from first dollar, subject to the other terms and conditions of this endorsement.

        II.     LIMITS OF INSURANCE

                The following provisions are added to Section III. Limits of Insurance for the purpose of the
                coverage provided by this endorsement:

                A.    The CrisisResponse Sublimit of Insurance is the most we will pay for all
                      CrisisResponse Costs under this policy, regardless of the number of Crisis
                      Management Events first commencing during the Policy Period. This CrisisResponse
                      Sublimit of Insurance shall be part of, not in addition to, the Limits of Insurance shown
                      in Item 3 of the Declarations of this policy.

                B.    The Crisis Management Limit of Insurance is the most we will pay for all Crisis
                      Management Loss under this policy, regardless of the number of Crisis Management
                      Events first commencing during the Policy Period. This Crisis Management Limit of
                      Insurance shall be in addition to the Limits of Insurance shown in Item 3 of the
                      Declarations of this policy.

                C.    We will have no obligation to advance CrisisResponse Costs or to pay Crisis
                      Management Loss from the earliest of the time when we determine that a Crisis
                      Management Event has ended or when the CrisisResponse Sublimit of Insurance
                      and/or the Crisis Management Limit of Insurance, whichever applies, has been
                      exhausted.

        III.    DEFINITIONS

                The following definitions are added to Section IV. Definitions for the purpose of the coverage
                provided by this endorsement:

                A.    Crisis Management Event means an Occurrence that in the good faith opinion of a Key
                      Executive of the Named Insured, in the absence of Crisis Management Services, has
                      reasonably been associated with or may be associated with:

                      1.     damages covered by this policy that are in excess of the Retained Limit applicable to
                             such damages; and

                      2.     significant adverse regional or national media coverage.

                      Crisis Management Event shall include, without limitation, man-made disasters such as
                      explosions, major crashes, multiple deaths, burns, dismemberment, traumatic brain injury,
                      permanent paralysis, or contamination of food, drink or pharmaceuticals.

                B.    Crisis Management Firm means any public relations firm or crisis management firm
                      approved by us that is hired by the Named Insured to perform Crisis Management
                      Services in connection with a Crisis Management Event. Attached to and forming a part
                      of this endorsement is a Schedule of firms that have been pre-approved by us and may be
                      hired by the Named Insured without further approval by us.


74641 (12/99)                        1999 American International Group, Inc.
                           Archive Copy                                                                Page 2 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 227 of 608



                C.   Crisis Management Limit of Insurance means the Crisis Management Limit of Insurance
                     shown in Item 2 of the Additional Declarations of this endorsement.

                D.   Crisis Management Loss means the following amounts incurred during a Crisis
                     Management Event:

                     1.     Amounts for the reasonable and necessary fees and expenses incurred by a Crisis
                            Management Firm in the performance of Crisis Management Services for the
                            Named Insured solely arising from a covered Crisis Management Event; and

                     2.     Amounts for reasonable and necessary printing, advertising, mailing of materials, or
                            travel by directors, officers, employees or agents of the Named Insured or a Crisis
                            Management Firm incurred at the direction of a Crisis Management Firm, solely
                            arising from a covered Crisis Management Event.
                E.   Crisis Management Service means those services performed by a Crisis Management
                     Firm in advising the Named Insured on minimizing potential harm to the Named Insured
                     from a covered Crisis Management Event by maintaining and restoring public confidence
                     in the Named Insured.

                F.   CrisisResponse Costs means the following reasonable and necessary expenses incurred
                     during a Crisis Management Event directly caused by a Crisis Management Event,
                     provided that such expenses have been pre-approved by us and may be associated with
                     damages that would be covered by this policy:

                     1.     Medical expenses;
                     2.     Funeral expenses;
                     3.     Psychological counseling;
                     4.     Travel expenses;
                     5.     Temporary living expenses;
                     6.     Expenses to secure the scene of a Crisis Management Event; and
                     7.     Any other expenses pre-approved by the Company.
                     CrisisResponse Costs will not include defense costs or Crisis Management Loss.
                G.   CrisisResponse Sublimit of Insurance means the CrisisResponse Sublimit of Insurance
                     shown in Item 1 of the Additional Declarations of this endorsement.

                H.   Key Executive means the Chief Executive Officer, Chief Operating Officer, Chief Financial
                     Officer, President, General Counsel or general partner (if the Named Insured is a
                     partnership) of the Named Insured or sole proprietor (if the Named Insured is a sole
                     proprietorship). A Key Executive also means any other person designated as such and
                     scheduled by written endorsement.

        IV.     EXCLUSIONS

                The following exclusions are added to Section V. Exclusions for the purpose of the coverage
                provided by this endorsement:

                This insurance shall not apply to any CrisisResponse Costs or Crisis Management Loss in
                connection with a Crisis Management Event:




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                               Page 3 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 228 of 608



                A.    arising out of, based upon or attributable to the acts alleged, or to the same or related acts
                      alleged or contained, in any crisis or claim that has been reported, or in any circumstances
                      where notice has been given, under any policy of which (i) this policy is a renewal or
                      replacement or which it may succeed in time, or (ii) any underlying policy, which is listed in
                      the Schedule of Underlying Insurance, is a renewal or replacement or which it may
                      succeed in time;

                B.    arising out of, based upon or attributable to any pending or prior crisis, claim, or Suit as of
                      the inception date of this policy;
                C.   arising directly or indirectly out of:
                     1.      any actual or alleged failure, malfunction or inadequacy of:

                             a.    any of the following, whether belonging to any Named Insured or to others:

                                   (1)    computer hardware, including microprocessors;

                                   (2)    computer application software;

                                   (3)    computer operating systems and related software;

                                   (4)    computer networks;

                                   (5)    microprocessors (computer chips) not part of any computer system; or

                                   (6)    any other computerized or electronic equipment or components; or

                             b.    any other products, and any services, data or functions that directly or
                                   indirectly use or rely upon, in any manner, any of the items listed in Paragraph
                                   C1a of this exclusion

                             due to the inability to correctly recognize, process, distinguish, interpret or accept
                             the year 2000 and beyond.

                     2.      any advice, consultation, design, evaluation, inspection, installation, maintenance,
                             repair, replacement or supervision provided or done by or on behalf of the Insured
                             to determine, rectify or test for any potential or actual problems described in
                             Paragraph C1 of this exclusion.

        V.      CONDITIONS

                The following conditions are added to Section VI. Conditions for the purpose of the coverage
                provided by this endorsement:

                A.    You must report any Crisis Management Event to us within twenty-four (24) hours of the
                      time that a Key Executive first becomes aware of an Occurrence that gives rise to a
                      Crisis Management Event to be eligible for the advancement of CrisisResponse Costs
                      and the payment of Crisis Management Loss.

                      Notice of a Crisis Management Event may be given by calling 1-877-AIG-3100. If notice
                      is given by telephone, written notice shall be given as soon as practicable thereafter.
                      Written notice should include:

                      1.     how, when and where the Crisis Management Event is taking or took place;
                      2.     the names and addresses of any injured persons and any witnesses; and
                      3.     the nature and location of any injury or damage arising out of the Crisis
                             Management Event.



74641 (12/99)                        1999 American International Group, Inc.
                           Archive Copy                                                               Page 4 of 5
AH0560
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 229 of 608



                     Written notice should be mailed or delivered to:

                               AIG Excess Casualty Claim Department
                               70 Pine Street
                               New York, NY 10270

                B.   There shall be no requirement that you obtain prior written approval from us before
                     incurring any Crisis Management Loss, provided that the Crisis Management Firm
                     selected by you to perform the Crisis Management Services has been approved by us. If
                     you choose to retain a firm that does not appear in the Schedule attached to and forming a
                     part of this endorsement, you must obtain our consent, which shall remain in our sole
                     discretion, prior to retaining the services of such firm.

                C.   Any payments for Crisis Management Loss or advancement of CrisisResponse Costs
                     that we make under this endorsement:
                     1.     shall not be deemed to be a determination of the Insured's liability with respect to
                            any claim or Suit that results from a Crisis Management Event; and

                     2.     shall not create any duty to defend any Suit or to investigate any claim arising from
                            a Crisis Management Event, nor any coverage obligations under this policy.
                D.   If the Crisis Communications Management Insurance provided by this endorsement and
                     any other insurance issued to the Named Insured by us or any of our affiliated companies
                     shall apply to the same crisis or claim, the maximum limit of insurance under all insurance
                     available shall not exceed the highest applicable limit of insurance available under any one
                     policy or endorsement. This condition does not apply to any other insurance issued by us
                     or any of our affiliated companies specifically to apply as excess insurance over this
                     endorsement.

                E.   In the event of a dispute between the Named Insured and us as to whether a Crisis
                     Management Event has occurred, the Named Insured may, at its own cost, retain the
                     services of an approved Crisis Management Firm and/or advance CrisisResponse
                     Costs. Provided, however, if the Named Insured elects to retain an approved Crisis
                     Management Firm or to advance CrisisReponse Costs, we shall have no obligation to
                     reimburse under this endorsement the Named Insured for such costs or expenses. The
                     right to reimbursement shall be arbitrated pursuant to the rules of the American Arbitration
                     Association in New York, New York or in the state indicated in Item 1 of the Declarations
                     of this policy as the Named Insured's principal place of business.

        All other terms, definitions, conditions and exclusions of this policy remain unchanged.




                                                         Authorized Representative
                                                         or countersignature (in states where applicable)




74641 (12/99)                       1999 American International Group, Inc.
                          Archive Copy                                                             Page 5 of 5
AH0560
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 230 of 608

               AIG Excess Casualty ®

                                          Excess Casualty CrisisFund ®
                                (Crisis Communications Management Insurance)

                                     Approved Crisis Management Firms
                                             as of May 1,2002

            FIRM/ADDRESS                    CONTACT/TELEPHONE                        EMERGENCY
                                                                                     TELEPHONE
         Abernathy MacGregor Group
         New York Office                    James T. MacGregor                      Emergency Only
         501 Madison Avenue                 Tel. (212) 371-5999                     Tel. (212) 343-0818
         New York, NY 10022                 Cell (212) 593-1845                     Cell (917) 449-9964

                                            Rhonda Barnat, Managing Director        Emergency Only
                                            Tel. (212) 371-5999                     Cell (917) 912-6378
                                            Cell (212) 593-1845

         Los Angeles Office                 Ian D. Campbell                         Emergency Only
         611 West Sixth Street              Tel. (213) 630-6550                     Tel. (818) 957-5650
         Suite 1880                         Cell (213) 489-3443                     Cell (917) 940-3476
         Los Angeles, CA 90017

         Citigate Sard Verbinnen
         New York Office                    George Sard                             Emergency Only
         630 Third Avenue                   Tel. (212) 687-8080                     Contact switchboard @
         New York, NY 1 0017                Fax (212) 687-8344                      (212) 687-8080

                                            Citigate Sard Verbinnen web address:
                                            www.sardverb.com
                                            Paul Verbinnen
                                            Tel. (212) 687-8080
                                            Fax (212) 687-8344

                                            Citigate Sard Verbinnen web ad dress:
                                            www.sardverb.com


         Hill & Knowlton
         New York Office                    Richard C. Hyde                         Emergency Only
         466 Lexington Avenue               Tel. (212) 885-0372                     H&K Crisis Pager
         3 rd Floor                         Cell (917) 816-2208                     (888) 264-5193
         New York, NY 10017                 Fax: (212) 885-0570                     24 Hours/7 Days

                                            Arthur Forster
                                            Tel. (212) 885-0442
                                            Cell: (908) 337-6853
                                            Fax: (212) 885-0570
                                            aforster@hillandknowlton.com




AH0559                                            Page 1 of 3
                       Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 231 of 608



             FIRM/ADDRESS                       CONTACT/TELEPHONE                              EMERGENCY
                                                                                               TELEPHONE
         Hill & Knowlton Continued

         Additional United States/Canada Offices:
                 Atlanta; Austin; Calgary; Chicago; Detroit; Ft. Lauderdale; Houston; Irvin e; Los Angeles; Montreal;
                 Ottawa; Portland; Quebec City; Sacramento; San Francisco; San Juan; Seattle; Tampa; Toronto;
                 Vancouver; Washington, D.C.
         International Offices:
                 Latin America: Bogota; Buenos Aires; Caracas; Mexico City; Sao Paulo; Santiago; Guatemala
                 Europe, Middle East, Africa: Amsterdam; Aschaffenburg; Athens; Barcelona; Berlin; Brussels;
                 Budapest; Dubai; Frankfurt; Helsinki; Jeddah; London; Madrid; Manama; Milan; Moscow; Paris;
                 Prague; Riga; Rome; Stockholm; Tallinn; Warsaw
                 Asia Pacific: Auckland; Bangkok; Beijing; Canberra; Hong Kong; Kuala Lumpur; Melbourne; Seoul;
                 Shanghai; Singapore; Sydney; Tokyo; Wellington


         Lexicon Communications Corp.

         Los Angeles Office                     Steven B. Fink                               Emergency Only
         9200 Sunset Blvd.                      Tel. (213) 346-1212                          Contact switchboard @
         Suite 1203                             Cell (626) 253-1519                          (213) 346-1200, ext. 225
         Los Angeles, CA 90069                  sfink
                                                Lexicon Comm web address:
                                                www.crisismanagement.com


         PR21 (A Division of Edelman Worldwide)

         New York Office                        Jon Goldberg                                 Emergency Only
         79 Fifth Avenue, 17 th Fl.             Tel. (212) 299-8952                          Cell (973) 699-7148
         New York, NY 10003                     Fax (212) 462-1026/7                         Pager (877) 386-8115


         Additional United States/Canada Offices:
                 Atlanta; Austin; Chicago; Dallas; Los Angeles; Miami; Milwaukee; Montreal; Sacramento;
                 San Francisco; Seattle; Silicon Valley; Toronto; Washington, D.C.
         International Offices:
                 Latin America: Buenos Aires; Mexico City; Sao Paulo
                 Europe: Barcelona; Brussels; Dublin; Frankfurt; Hamburg; London; Madrid; Milan; Paris
                 Asia Pacific: Beijing; Guangzhou; Hong Kong; Kuala Lumpur; Seoul; Shanghai;
                 Singapore; Sydney; Taipei


         Robinson Lerer & Montgomery

         New York Office                        Michael J. Gross                             Emergency Only
         75 Rockefeller Plaza                   Tel. (212) 484-7721                          Contact switchboard @
         6 th Floor                             Cell (917) 853-0620                          (212) 484-6100
         New York, NY 10019                     Fax (212) 484-7411
                                                mgross52@aol.com




AH0559                                                 Page 2 of 3
                         Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 232 of 608



            FIRM/ADDRESS                      CONTACT/TELEPHONE             EMERGENCY
                                                                            TELEPHONE
         Sitrick and Company Inc.

         Los Angeles Office                   Michael S. Sitrick           Emergency Only
         2029 Century Park East               Tel. (310) 788-2850          (310) 358-1011
         Suite 1750                           Cell (310) 788-2855          24 hours/7 days
         Los Angeles, CA 90067


         Additional United States Offices: New York and Washington, D.C.




AH0559                                              Page 3 of 3
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 233 of 608

                                                 ENDORSEMENT No. 7


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no.: BE           2860255
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                                                COMMERCIAL UMBRELLA

                                      CALIFORNIA AMENDATORY ENDORSEMENT

       In Section VI, Conditions, Condition D, Cancellation, is hereby deleted in its entirety and replaced by the
       following:

       D.      Cancellation/Nonrenewal/Increase In Premium, Reduction In Limits Or Change In Conditions Of
               Coverage
               Cancellation

               1.    You may cancel this policy. You must mail or deliver advance written notice to us stating
                     when the cancellation is to take effect.

               2.    New policies in effect for sixty (60) days or less.

                     We may cancel this policy. If we cancel because of non-payment of premium, we must
                     mail to you not less than ten (10) days advance written notice stating when the cancel-
                     lation is to take effect. If we cancel for any other reason, we must mail to you not less than
                     ninety (90) days advance written notice stating when the cancellation is to take effect.
                     Mailing that notice to you at your mailing address shown in Item 1 of the Declarations shall
                     be sufficient to prove notice. Such notice will include the reason or reasons for cancel-
                     lation.

               3.    New policies in effect for more than sixty (60) days and any renewal policy.

                     We may not cancel this policy unless the cancellation is based on one or more of the
                     following reasons:

                     a.       Non-payment of premium, including payment due on a prior policy issued by us and
                              due during the current policy term covering the same risks;
                     b.       A judgment by a court or an administrative tribunal that you have violated any law of
                              this state or of the United States having as one of its necessary elements an act
                              which materially increases any of the risks insured against;

                     c.       Discovery of fraud or material misrepresentation by either of the following:
                              1.    You or other Insureds or your representative in obtaining the insurance; or
                              2.    You or your representative in pursuing a claim under the policy.

                     d.       Discovery of willful or grossly negligent acts or omissions, or of any violations of
                              state laws or regulations establishing safety standards, by you or other Insureds or
                              a representative of same, which materially increase any of the risks insured against;

                     e.       Failure by you or other Insureds or a representative of same to implement
                              reasonable loss control requirements which were agreed to by you as a condition of



62429 (4/95)              Archive Copy                    Page 1 of 3
AH0291
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 234 of 608


                           Failure by you or other Insureds or a representative of same to implement
                           reasonable loss control requirements which were agreed to by you as a condition of
                           policy issuance or which were conditions precedent to the use by us of a particular
                           rate or rating plan if the failure materially increases any of the risks insured against;

                    f.     A determination by the commissioner that the loss of, or changes in, our reinsurance
                           covering all or part of the risk would threaten our financial integrity or solvency;
                    g.     A determination by the commissioner that a continuation of the policy coverage
                           could place us in violation of the laws of this state or the state of our domicile or that
                           the continuation of coverage would threaten our solvency;
                    h.     A change by you or other Insureds or a representative of same in the activities or
                           property of the commercial or industrial enterprise which results in a materially
                           added risk, a materially increased risk or a materially changed risk, unless the
                           added, increased, or changed risk is included in the policy;

                    i.     A material change in limits, type or scope of coverage or exclusions in one or more
                           of the underlying policies;

                    j.     Cancellation or nonrenewal of one or more of the underlying policies where such
                           policies are not replaced without lapse; or

                    k.     A reduction in financial rating or grade of one or more insurers insuring one or more
                           underlying policies based on an evaluation obtained from a recognized financial
                           rating organization.
                    If we cancel because of non-payment of premium or fraud, we must mail or deliver to you
                    and to the producer of record not less then ten (10) days advance written notice stating
                    when the cancellation is to take effect. If we cancel for any of the other reasons listed
                    above, we must mail or deliver to you and to the producer of record not less than thirty
                    (30) days advance written notice stating when the cancellation is to take effect. Mailing that
                    notice to you at your mailing address shown in Item 1 of the Declarations will be sufficient
                    to prove notice. Such notice will include the reason or reasons for cancellation.

               4.   The policy period will end on the day and hour stated in the cancellation notice.

               5.   If we cancel, final premium will be calculated pro rata based on the time this policy was in
                    force. Final premium will not be less than the pro rata share of the Minimum Premium as
                    shown in Item 4 of the Declarations.
               6.   If you cancel, final premium will be more than pro rata; it will be based on the time this
                    policy was in force and increased by our short rate cancellation table and procedure. Final
                    premium will not be less than the short rate share of the Minimum Premium as shown in
                    Item 4 of the Declarations.
               7.   Premium adjustment may be made at the time of cancellation or as soon as practicable
                    thereafter but the cancellation will be effective even if we have not made or offered any
                    refund due you. Our check or our representative's check, mailed or delivered, shall be
                    sufficient tender of any refund due you.
               8.   The first Named Insured in Item 1 of the Declarations shall act on behalf of all other
                    Insureds with respect to the giving and receiving of notice of cancellation and the receipt
                    of any refund that may become payable under this policy.

               9.   Any of these provisions that conflict with a law that controls the cancellation of the
                    insurance in this policy is changed by this statement to comply with that law.




62429 (4/95)             Archive Copy                  Page 2 of 3
AH0291
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 235 of 608


               Nonrenewal

               If we decide not to renew this policy or if we intend to condition renewal upon reduction of limits,
               elimination of coverages, increase in deductibles, increase of more than 25 percent in the rate
               upon which the premium is based or upon requirements relating to the underlying policy or
               policies, we shall mail or deliver to the producer of record and to you at the mailing address
               shown in the policy a notice of nonrenewal at least sixty (60) days but no more than one hundred
               twenty (120) days prior to the end of the policy period. The notice shall contain the reason or
               reasons for nonrenewal of the policy.

               Increase in Premium, Reduction In Limits Or Change In Conditions Of Coverage

               If this policy has been in effect for more than sixty (60) days or if this policy is a renewal,
               effective immediately no increase in premium, reduction in limits, or change in the conditions of
               coverage shall be effective during the policy period unless based upon one of the following
               reasons:

               1.    Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws
                     or regulations establishing safety standards by you or other Insureds which materially
                     increase any of the risks or hazards insured against;

               2.    Failure by you or other Insureds to implement reasonable loss control requirements which
                     were agreed to by you as a condition of policy issuance or which were conditions
                     precedent to the use by us of a particular rate or rating plan, if the failure materially
                     increases any of the risks insured against;

               3.    A determination by the commissioner that loss of or changes in our reinsurance covering
                     all or part of the risk covered by the policy would threaten our financial integrity or solvency
                     unless the change in the terms or conditions or rate upon which the premium is based is
                     permitted; or
               4.    A change by you or other Insureds in the activities or property of the commercial or
                     industrial enterprise which results in a materially added risk, a materially increased risk, or
                     a materially changed risk, unless the added, increased, or changed risk is included in the
                     policy.
               Written notice shall be mailed or delivered to the producer of record and to you at the mailing
               address shown in the policy at least thirty (30) days prior to the effective date of any increase,
               reduction or change.




       All other terms and conditions of this policy remain unchanged.



                                                                           AUTHORIZED REPRESENTATIVE

62429 (4/95)            Archive Copy                    Page 3 of 3
AH0291
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 236 of 608

                                         ENDORSEMENT No. 8


    This endorsement, effective 12:01 AM: July 1, 2003
    Forms a part of policy no.: BE      2860255
    Issued to:   MCKESSON CORPORATION

    By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.



                                KNOWLEDGE OF OCCURRENCE ENDORSEMENT



    As respects any loss reporting requirements under this policy, it is understood and agreed that knowledge of
    an accident or incident by an agent, servant or employee of yours or any other person shall not in itself
    constitute knowledge by you, unless a corporate officer of yours shall have received notice from said agent,
    servant, employee or any other person.



    All other terms, conditions and exclusions remain the same.




                                                                  AUTHORIZED REPRESENTATIVE



62224 (3/95)
AH0275                 Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 237 of 608

                                            ENDORSEMENT No. 9


    This endorsement, effective 12:01 AM: July 1, 2003
    Forms a part of policy no.: BE         2860255
    Issued to:   MCKESSON CORPORATION

    By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.



                                      NOTICE OF OCCURRENCE ENDORSEMENT


    Your failure to give first report of a claim to us shall not invalidate coverage under this policy if the loss was
    inadvertently reported to another Insurer. However, you shall report any such Occurrence to us within a
    reasonable time once you become aware of such error.




    All other terms, conditions and exclusions remain the same.




                                                                   AUTHORIZED REPRESENTATIVE




62223 (3/95)
AH0274                   Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 238 of 608

                                           ENDORSEMENT No. 10


   This endorsement, effective 12:01 AM: July 1, 2003
   Forms a part of policy no.: BE        2860255
   Issued to:   MCKESSON CORPORATION

   By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.



                            UNINTENTIONAL ERRORS OR OMISSIONS ENDORSEMENT


   Your failure to disclose all hazards existing as of the inception date of the policy shall not prejudice you with
   respect to the coverage afforded by this policy provided such failure or any omission is not intentional.




   All other terms and conditions of this policy remain unchanged.




                                                                  AUTHORIZED REPRESENTATIVE




62222 (03/95)
AH0273                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 239 of 608

                                             ENDORSEMENT No. 11


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no: BE       2860255
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                                        Commercial Umbrella Policy Form

                               FOREIGN LIABILITY LIMITATION ENDORSEMENT

   This policy is amended as follows:

   Section V. Exclusions is amended to include the following additional exclusion:

       This insurance does not apply to Bodily Injury, Property Damage, Personal Injury, or Advertising
       Injury that occurs outside the United States of America, its territories and possessions, Puerto Rico and
       Canada.

       However, if insurance for such Bodily Injury, Property Damage, Personal Injury, or Advertising Injury
       is provided by a policy listed in the Schedule of Underlying Insurance:

       1. This exclusion shall not apply; and

       2. The insurance provided by our policy will not be broader than the insurance coverage provided by the
          policy listed in the Schedule of Underlying Insurance.




   All other terms, exclusions and conditions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)




81251 (12/02)         Archive Copy
AH0989
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 240 of 608

                                                 ENDORSEMENT NO. 12



        This endorsement, effective 12:01 AM: July 1, 2003

        Forms a part of policy no.: BE      2860255

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                  ADDITIONAL INSURED - VOLUNTEER WORKERS


       "Definition E. of Section IV" is amended to include as an Insured any person(s) who are volunteer
       worker(s) for you, but only while acting at the direction of, and within he scope of their duties for
       you. However, no volunteer worker(s) are insured for:

       1. "Bodily Injury" or "Personal Injury"

           (A) To you, to your partners or members (if you are a partnership or joint venture), to your other
               volunteer worker(s), or to your "employees" arising out of and in the course of their duties
               for you.

           B) To the spouse, child, parent, brother or sister of your volunteer worker(s) or your
              "employees" as a consequence of paragraph 1a. above.

           C) For which there is any obligation to share damages because of the injury described in
              paragraph 1.a. above, or

           D) Arising out of his or her providing or failing to provide professional health care services.

       2. "Property Damage" to property.

           A) Owned, occupied, or used by,

           B) Rented to, in the care, custody or control of, or over which physical control is being
              exercised for any purpose by you, and of your volunteer worker(s), your "employees" or, if
              you are a partnership or joint venture, any partner or member.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                    Authorized Representative
                                                                       or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 241 of 608

                                                ENDORSEMENT NO. 13



        This endorsement, effective 12:01 AM: July 1, 2003

        Forms a part of policy no.: BE      2860255

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                  MEDICAL PROFESSIONAL LIABILITY EXCLUSION

       This insurance does not apply to Bodily Injury, Property Damage or Personal Injury arising out of the
       rendering of or failure to render, during the policy period, the following professional services:

       (A) Medical, surgical, dental or nursing treatment including the furnishing of food or beverages in
           connection therewith,

       (B) Furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances,

       (C) Handling of or performing postmortem examinations on human bodies, or

       (D) Service by any person as member of a formal accreditation or similar professional board or
           committee of the Named Insured, or as person charged with the duty of executing directives of
           any such board or committee.

       It is also agreed that any Bodily Injury sustained by any patient or other person while seeking or
       being administered professional services shall not be covered under this policy except when such
       Bodily Injury occurs as a direct result of one or more of the following perils and then only if said
       perils occur on the Insured's premises:

       1.    Fire or lightning,
       2.    Windstorm or hail,
       3.    Explosion,
       4.    Riot, strike or civil commotion,
       5.    Hazards involving any aircraft or vehicle,
       6.    Sonic shock waves,
       7.    Smoke,
       8.    Vandalism or malicious mischief,
       9.    Sprinkler leakage,
       10.    Elevator malfunction,
       11.    Earthquake or flood,
       12.    Structural collapse of building, or
       13.    Ownership, maintenance or use of premises and all operations necessary or incidental thereto.

       Section A and B do not apply if such coverage is provided by a policy listed in the Schedule of
       Underlying Insurance.




All other terms, conditions and exclusions of the policy remain unchanged.


                        Archive Copy                                   Authorized Representative
                                                                       or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 242 of 608

                                         ENDORSEMENT NO. 14



This endorsement, effective 12:01 AM: July 1, 2003

Forms a part of policy no.: BE       2860255

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                   Commercial Umbrella Policy Form

                               Retained Limit Amendatory Endorsement

This policy is amended as follows:


1. The Declarations, Item 3.D. Self Insured Retention is deleted in its entirety.

2. Section III. Limits of Insurance Paragraphs B., D., and E. Retained Limit are deleted in their
   entireties and replaced by the following:

    B. The General Aggregate Limit is the               most    we    will pay      for   all   damages
       covered under Insuring Agreement I except:

        1. Damages included in the Products-Completed Operations Hazard, and

        2. Coverages included in the policies listed in the Schedule of Underlying Insurance or
           listed in the Schedule of Retained Limits applicable to claims or Suits resulting from the
           ownership, use or maintenance of an Auto.

    D. Subject to B. and C. above, whichever applies, the Each Occurrence Limit is the most we
       will pay for the sum of damages covered under Insuring Agreement I because of all Bodily
       Injury, Property Damage, Personal Injury and Advertising Injury arising out of any one
       Occurrence.

        If the applicable limits of Insurance of the policies listed in the Schedule of Underlying
        Insurance or coverages listed in the Schedule of Retained Limits or of other Insurance
        providing coverage to the Insured are reduced or exhausted by payment of one or more
        claims that would be insured by our policy, we will:

        1. In the event of reduction, pay in excess of the reduced Underlying Retained Limits or
            Underlying Limits of Insurance, or

        2. In the event of exhaustion of the Underlying Limits of Insurance, continue in force as
            Underlying Insurance.




                Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 243 of 608

                                 ENDORSEMENT NO. 14 (Continued)



        The Limits of Insurance of this policy apply separately to each consecutive annual period
        and to any remaining period of less than 12 months, starting with the beginning of the
        policy period shown in the Declarations, unless the policy period is extended after issuance
        for an additional period of less than 12 months. In that case, the additional period will be
        deemed part of the preceding period for purposes of determining the Limits of Insurance.

        E.      Retained Limit

        We will be liable only for that portion of damages in excess of the limits listed in the
        Schedule of Retained Limits or the limits listed in the Schedule of Underlying Insurance
        attached to this policy and then up to the amount not exceeding the Each Occurrence Limits
        as stated in the Declarations. The Retained Limits listed in the attached Schedule of
        Retained Limits shall apply whether or not the Insured maintains applicable underlying
        insurance listed in the Schedule of Underlying Insurance.

        The Retained Limits listed in the attached Schedule of Retained Limits shall not be reduced
        or exhausted by Defense Expenses.

3. Section II. Defense is deleted in its entirety and replaced by the following:

        II.     Defense

                A.      Except with respect to any pollution coverage provided by this policy and its
                        endorsements (specifically the NAMED PERIL AND TIME ELEMENT
                        POLLUTION ENDORSEMENT) we shall have the right and duty to defend any
                        claim or Suit seeking damages covered by the terms and conditions of this
                        policy when the applicable limits listed in the Schedule of Retained Limits or
                        Schedule of Underlying Insurance have been exhausted by payment of
                        claims to which this policy applies.

                B.      When we assume the defense of any claim or suit:

                        1.       We will defend any Suit against the Insured seeking damages on
                                 account of Bodily Injury, Property Damage, Personal Injury or
                                 Advertising Injury even if such Suit is groundless, false or fraudulent,
                                 but we have the right to investigate, defend and settle the claim as
                                 we deem expedient.

                        2.       We will pay for the following:

                                 a.      premiums on bonds to release attachments for amounts not
                                         exceeding our Limits of insurance, but we are not obligated
                                         to apply or furnish any such bond,

                                 b.     premiums on appeal bonds required by law to appeal any
                                        claim or Suit we defend, but we are not obligated to apply
                                        for or furnish any such bond,




                Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 244 of 608

                                ENDORSEMENT NO. 14 (Continued)



                               c.     all costs taxed against the     Insured in any claim or Suit we
                                        defend,

                               d.      pre-judgement interest award against the Insured on the
                                       part of the judgement we pay. If we make an offer to pay
                                       the applicable Limit of Insurance, we will not pay any pre-
                                       judgement interest unless based on that period of time after
                                       the offer,

                               e.      all interest that accrues after entry of judgement and before
                                       we have paid, offered to pay or deposited in court the part of
                                       the judgement that is within our applicable Limit of
                                       Insurance, and

                               f.      the Insured's expenses incurred at our request.

               We will not defend any Suit or claim after our applicable Limits of Insurance have
               been exhausted by payment of judgements or settlements.

               All expenses we incur in the defense of any        Suit or claim are in addition to our
               Limits of Insurance.

               C.      With respect to any pollution coverage provided by this policy and its
                       endorsements (specifically the NAMED PERIL AND TIME ELEMENT
                       POLLUTION ENDORSEMENT) and in all other instances except A. above, we
                       will not be obligated to assume charge of the investigation, settlement or
                       defense of any claim made, Suit brought or proceeding instituted against the
                       Insured. We will however, have the right and shall be given the opportunity
                       to participate in the defense and trial of any claims, Suits or proceedings
                       relative to any Occurrence which, in our opinion, may create liability on our
                       part under the terms of this policy. If we exercise such right, we will do so
                       at our own expense.

4. Additional Definition

   Defense Expenses mean payment(s) allocated to the investigation, settlement or defense of a
   specific loss, claim or Suit, including but not limited to:

       1.      Attorney's fees and all other investigation, loss adjustment and litigation
               expenses,

       2.      Premiums on bonds to release attachments,

       3.      Premiums on appeal bonds required by law to appeal any claim or Suit,

       4.       Costs taxed against the Insured in any claim or Suit,

       5.       Pre-judgement interest awarded against the    Insured, and




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 245 of 608

                                          ENDORSEMENT NO. 14 (Continued)



               6.      Interest that accrues after entry of judgement.

       5. Section V. Exclusions I., J. S. are hereby deleted in their entireties.

       6. Section IV. Definitions, Paragraph E. is amended by adding Item 9. To the policy:

           9. Any person or organization to whom you become obligated to include as an additional
              Insured under this policy, as a result of any contract or agreement you enter into which
              requires you to furnish insurance to that person or organization of the type provided by this
              policy, but only with respect to liability arising out of your operations or premises owned by
              or rented to you. However, the insurance provided will not exceed the lesser of:

       a. The limits of this policy, or

       b. The limits required by said contract or agreement.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                      Authorized Representative
                                                                         or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 246 of 608

                                              ENDORSEMENT No. 15


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no: BE         2860255
       Issued to: MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                                          Commercial Umbrella Policy Form

                                           Non-Concurrency Endorsement


   This policy is amended as follows:

   Section III. Limits of Insurance, Paragraph D. is amended to include the following additional provision:

   If any of the policy periods of the policies listed in the Schedule of Underlying Insurance, (including any
   renewals and replacements thereof) apply nonconcurrently with the Policy Period of this policy, and in the event
   of reduction or exhaustion of the aggregate limit(s) of the underlying policy(ies) by payment of damages taking
   place during the policy period of such underlying policy(ies), we will:

   1. In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

   2. In the event of exhaustion of the underlying limits of insurance, continue in force as underlying insurance;

   subject to the definitions, conditions and exclusions of the applicable underlying policy(ies).

   Coverage under this policy, however, applies only to Bodily Injury, Property Damage, Personal Injury or
   Advertising Injury that takes place during the Policy Period of this policy.




   All other terms and conditions of this policy remain unchanged.




                                                                            Authorized Representative




78841 (02/03)
AH1017                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 247 of 608

                                               ENDORSEMENT No. 16


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no.: BE         2860255
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                         DEFENSE IN LIMIT ENDORSEMENT


       In Section II, Defense, the last paragraph in provision B. is hereby deleted in its entirety and replaced by
       the following:

       All expenses we incur in the defense of any suit or claim are included within our Limits of Insurance.

       Provision C of Section II, Defense, is hereby deleted in its entirety and replaced by the following:

       C.      In all other instances except A. above, we will not be obligated to assume charge of the investi-
               gation, settlement or defense of any claim made, suit brought or proceeding instituted against the
               Insured. We will, however, have the right and shall be given the opportunity to participate in the
               defense and trial of any claims, suits or proceedings relative to any Occurrence which, in our
               opinion, may create liability on our part under the terms of this policy. If we exercise such right,
               any expenses we incur in the defense of any suit or claim are included within our Limits of
               Insurance.




       All other terms and conditions of this policy remain unchanged.



                                                                          AUTHORIZED REPRESENTATIVE

60416 (5/94)            Archive Copy
AH0165
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 248 of 608

                                               ENDORSEMENT No. 17


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no.: BE         2860255
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                           FOLLOW-FORM ENDORSEMENT


       This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising
       Injury arising out of:

       DRUGGISTS LIABILITY




       However, if insurance for such Bodily Injury, Property Damage, Personal Injury or Advertising
       Injury is provided by a policy listed in the Schedule of Underlying Insurance:

       1.      This exclusion shall not apply; and

       2.      The insurance provided by our policy will not be broader than the insurance coverage provided by
               the policy listed in the Schedule of Underlying Insurance.




       All other terms and conditions of this policy remain unchanged.



                                                                         AUTHORIZED REPRESENTATIVE

60427 (5/94)            Archive Copy
AH0861
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 249 of 608

                                         ENDORSEMENT NO. 18



This endorsement, effective 12:01 AM: July 1, 2003

Forms a part of policy no.: BE       2860255

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                          STATE OF FLORIDA

                             UNINSURED MOTORIST COVERAGE NOTICE


Florida law requires excess and umbrella carriers to offer Uninsured Motorist Coverage as part of
the application process. Uninsured Motorist coverage provides for payment of certain benefits for
damage caused by owners or operators of uninsured motor vehicles because of bodily injury or
death resulting therefrom. Such benefits may include payments for certain medical expenses, lost
wages and pain and suffering, subject to all the terms, provisions, definitions, exclusion, limitations
and conditions contained in the policy. For purpose of this coverage, an uninsured motor vehicle
may include a motor vehicle as to which the bodily injury limits are less than your damages. If you
choose excess or umbrella Uninsured Motorist coverage, the cost will be $_____________ for a
policy with $1 Million Uninsured Motorist limits of liability. Consistent with Florida law, if you wish
to purchase this coverage, you need to submit a written request to us that is signed and dated.
Your selection of this coverage will be effective on either the policy's effective date or the date you
sign the written request, whichever is later.

For your convenience, we have prepared and attached a letter that evidences your request for
excess or umbrella Uninsured Motorist coverage. If you wish to purchase such Uninsured Motorist
coverage, simply sign, date and return this request to the "Request To" address shown. If we do
not receive your written, signed and dated request, then excess or umbrella Uninsured Motorist
coverage will not be provided.




78729 (08/01)




                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 250 of 608

                                        ENDORSEMENT NO. 18 (Continued)



                                                 STATE OF FLORIDA

                    INSURED'S ACCEPTANCE LETTER FOR UNINSURED MOTORIST COVERAGE


       Return To:                     Company:                         American Home
                                                                       175 Water Street
                                                                       21 st Floor
                                                                       New York, New York 10038

                                                                       Attention: John Mohs

       I, on behalf of the Named Insured, wish to purchase either excess or umbrella Uninsured Motorist
       coverage with limits of liability of $1 Million and I agree to pay the premium for those limits, which
       have been explained to me. I understand that the coverage selected will apply to this policy and all
       future renewals, reinstatements or replacements of this policy unless a written request for a change
       is received and approved by the company. I further understand that if this or a similar letter
       requesting such coverage is not signed, dated and received by the company, the coverage will not
       be effective. I am authorized to make this selection on behalf of the Named Insured and all Insureds
       entitled to coverage under the policy being purchased.


                                                  McKesson Corporation
                                                 Named Insured (As Appears on Declarations Page)



                                                  _____________________________________________________
                                                  Signature of Authorized Representative of Named Insured



                                                  _________________________________________________
                                                  Printed Name and Title of Authorized Representative



                                                  ______________________________________________
                                                  Date Signed




       78728 (08/01)




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 251 of 608
                                                    ENDORSEMENT No. 19


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no.: BE              2860255
       Issued to: MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                              Commercial Umbrella Liability Policy

                                        INDIANA UNINSURED MOTORISTS* COVERAGE
                                                     OPTION FORM

       This policy is amended as follows:

               Uninsured Motorists Coverage provides insurance for the protection of persons insured under the
               policy who are legally entitled to recover damages from owners or operators of uninsured motor
               vehicles because of bodily injury, sickness or disease, including death resulting therefrom.
               Underinsured Motorists Coverage provides insurance for protection against loss for bodily injury,
               sickness or disease, including death, where the limit of coverage available for payment to the
               Insured under all bodily injury liability bonds and insurance policies covering persons liable to the
               Insured is less than the limit for the Uninsured Motorists Coverage under your policy at the time
               of the accident.

               I.       The undersigned Named Insured on behalf of all Named Insureds in this policy acknowl-
                        edges that it has been offered the opportunity to:
                        1.        Elect a limit of Uninsured Motorists coverage which is equal to the Limits of
                                  Insurance on this policy.
                        2.        Elect a limit of Uninsured Motorists coverage which is lower than the Limits of
                                  Insurance on this policy.
                        3.        Completely reject Uninsured Motorists Coverage on this policy.

               II.      On behalf of the Named Insured shown in Item 1 of the Declarations and all other Named
                        Insureds in this policy, I hereby indicate my choice below. (1, 2 or 3)

                        In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury Unin-
                        sured Motorists and Liability limits of your primary policy must be equal. The same applies
                        to Property Damage but only if Uninsured Motorists Property Damage is included under
                        state law and only if increased limits for Uninsured Motorists Property Damage are avail-
                        able.

                        1.    [    ]    Coverage desired at a limit equal to the Limits of Insurance.
                        2.    [    ]    Coverage desired at a limit lower than the Limits of Insurance as indicated
                                        below:

                                        LIMIT OPTIONS: $

                        3.    [    ]    Uninsured Motorists coverage rejected in its entirety for Bodily Injury and
                                        Property Damage. This rejection shall be binding upon every Insured and
                                        shall apply to this policy and to all renewal or policy replacements.
       *       The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided
               by the primary policy.




76670 (9/00)                 Archive Copy                   PAGE 1 OF 2
AH0768
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 252 of 608



       For any change in coverage or limit, please notify us or your agent in writing.




                                                            Signature of Applicant or Named Insured/Date


       If the Named Insured has chosen to elect Uninsured Motorists coverage, it is agreed that this
       insurance does not apply to Uninsured Motorists coverage unless such coverage is included under the
       policies listed in the Schedule of Underlying Insurance and then for no broader coverage than is
       provided under such underlying policies. It is further agreed that in Section V. Exclusions, Exclusion C.
       is hereby deleted in its entirety and replaced by the following:
               C.   Any obligations of the Insured under a "No-Fault" law.




       All other terms and conditions of this policy remain unchanged.




                                                                        AUTHORIZED REPRESENTATIVE
                                                                  or countersignature (in states where applicable)




76670 (9/00)           Archive Copy                  PAGE 2 OF 2
AH0768
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 253 of 608


                                            ENDORSEMENT No. 20


This endorsement, effective 12:01 AM: July 1, 2003
Forms a part of policy no.: BE             2860255
Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                                                      State of Louisiana
                  This form was promulgated pursuant to LRS 22 SS 1406.D.(1)(a)(ii). This form may not be altered or modified.


                Uninsured/Underinsured Motorist Bodily Injury Coverage Form
Uninsured/Underinsured Motorists Bodily Injury Coverage, referred to as "UMBI" in this form, is insurance which
pays persons insured by your policy who are injured in an accident caused by an owner or operator of an uninsured or
underinsured motor vehicle.
By law, your policy will include UMBI Coverage at the same limits as your Bodily Injury Liability Coverage unless you
request otherwise. If you wish to reject UMBI Coverage, select lower limits of UMBI Coverage, or select
Economic-Only UMBI Coverage, you must complete this form and return it to your insurance agent or insurance
company. (Economic-Only UMBI Coverage may not be available from your insurance company. In this case, your
company will have marked options 3 and 4 below as "Not Available.")

                UNINSURED/UNDERINSURED MOTORIST BODILY INJURY COVERAGE
You may select one of the following UMBI Coverage options (initial only one option):

1.                I select UMBI Coverage which will compensate me for my economic and non-economic losses with
     Initials     the same limits as my Bodily Injury Liability Coverage.

                  Economic losses are those which can be measured in specific monetary terms including, but not
                  limited to, medical costs, funeral expenses, lost wages, and out of pocket expenses.

                  Non-economic losses are losses other than economic losses and include, but are not limited to,
                  pain, suffering, inconvenience, and mental anguish.

2.                I select UMBI Coverage which will compensate me for my economic and non-economic losses with
     Initials     limits lower than my Bodily Injury Liability Coverage limits:
                  $            each person        $              each accident

3.                I select Economic-Only UMBI Coverage which will compensate me only for my economic losses
     Initials     with the same limits as my Bodily Injury Liability Coverage.
4.                I select Economic-Only UMBI Coverage which will compensate me only for my economic losses
     Initials     with limits lower than my Bodily Injury Liability Coverage limits:
                  $             each person     $                each accident

5.                I do not want UMBI Coverage. I understand that I will not be compensated through UMBI
     Initials     coverage for losses arising from an accident caused by an uninsured/underinsured motorist.




62596 (6/98)             Archive Copy                          Page 1 of 2                                                       April 17,1998
AH0754
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 254 of 608




                                                             SIGNATURE
The choice I made by my initials on this form will apply to all persons insured under my policy. My choice
shall apply to the motor vehicles described in the policy and to any replacement vehicles, to all renewals of
my policy, and to all reinstatement or substitute policies until I make a written request for a change in my
Bodily Injury Liability Coverage or UMBI Coverage.


    Named Insured or Legal Representative (Please Print)                              Policy Number


    Signature of a Named Insured or Legal Representative                              Date



    Company Name




                                                                     Authorized Representative
                                                                     or Countersignature (in States Where Applicable)




62596 (6/98)             Archive Copy                      Page 2 of 2                                       April 17,1998
AH0754
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 255 of 608

                                               ENDORSEMENT No. 21


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no.: BE         2860255
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                             NEW HAMPSHIRE UNINSURED MOTORISTS COVERAGE*

                                                     OPTION FORM

       I.      In keeping with the provisions of the laws of my state, I have been offered the opportunity to:

               1.    Elect a limit of coverage which is equal to the Limits of Insurance on this policy.

               2.    Completely reject Uninsured Motorists coverage on this policy.

       II.     I hereby indicate my choice below.
                     In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury
                     Uninsured Motorists and Liability limits of your primary policy must be equal. The same
                     applies to Property Damage but only if Uninsured Motorists Property Damage is
                     included under state law and only if increased limits for Uninsured Motorists Property
                     Damage are available.

                     1.      Coverage desired at a limit equal to the Limits of Insurance.
                     2.      Uninsured Motorists coverage rejected in its entirety for Bodily Injury and
                             Property Damage. This rejection shall be binding upon every Insured and shall
                             apply to this policy and to all renewal or policy replacements.



       *       The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided
               by the primary policy.
       For any change in coverage or limit, please notify us or your agent in writing.




                                                                 Signature of Applicant or Named Insured




                                                                 Date




62413 (4/95)              Archive Copy                  Page 1 of 2
AH0753
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 256 of 608


       It is agreed that if the Insured has chosen to elect Uninsured Motorists coverage, in Section V, Ex-
       clusions, Exclusion C is hereby deleted in its entirety and replaced by the following:
       C.      Any obligations of the Insured under a "No-Fault" law.

       It is further agreed that this insurance does not apply to Uninsured Motorists coverage unless such
       coverage is included under the policies listed in the Schedule of Underlying Insurance and then for no
       broader coverage than is provided under such underlying policies.




       All other terms and conditions of this policy remain unchanged.



                                                                         AUTHORIZED REPRESENTATIVE

62413 (4/95)            Archive Copy                 Page 2 of 2
AH0753
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 257 of 608

                                                ENDORSEMENT No. 22


       This endorsement, effective 12:01 AM: July 1, 2003
       Forms a part of policy no.: BE         2860255
       Issued to:     MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                                               COMMERCIAL UMBRELLA

                                  VERMONT UNINSURED MOTORISTS COVERAGE*

       Exclusion C of this policy is hereby deleted in its entirety and replaced by the following:

       C.       Any obligation of the Insured under a "No Fault" law.

       It is further agreed that this insurance does not apply to Uninsured Motorists Coverage unless such
       coverage is included under the policies listed in the Schedule of Underlying Insurance and then for no
       broader coverage than is provided under such underlying policies.

                                                     OPTION FORM

       I.       In keeping with the provisions of the laws of Vermont, I have been offered the opportunity to:

                1.    Elect a limit of Bodily Injury Uninsured Motorists coverage which is equal to the Limits of
                      Insurance on this policy.

                2.    Elect a limit of Bodily Injury Uninsured Motorists coverage which is lower than the Limits
                      of Insurance on this policy.

                In both of the above options, the Property Damage Uninsured Motorists Limit under this policy
                shall be $10,000.

       II.      I hereby indicate my choice below (1 or 2).
                In order to consider Uninsured Motorists coverage for this policy, the Bodily Injury Uninsured
                Motorists and Liability limits of your primary policy must be equal and the Property Damage
                Uninsured Motorists limit on your primary policy must be $10,000. If you fail to comply with these
                requirements, we will only be liable to the same extent that we would had you fully complied with
                these requirements.

                1. ( ) Coverage desired at a Bodily Injury limit equal to the Limits of Insurance.

                2. ( ) Coverage desired at a Bodily Injury limit lower than the Limits of Insurance.

                     LIMIT OPTIONS

                     ( )




59264 (05/94)              Archive Copy                 Page 1 of 2
AH0750
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 258 of 608


       III.     Solely as respects the coverage provided by this endorsement, Exclusion D. 1 is deleted.


       * The term Uninsured Motorists includes Underinsured Motorists when and to the extent provided by the
         primary policy.


       For any change in coverage or limit, please notify us or your agent in writing.




                                                                     Signature of Applicant or Named Insured




       All other terms and conditions of this policy remain unchanged.



                                                                          AUTHORIZED REPRESENTATIVE

59264 (05/94)            Archive Copy                  Page 2 of 2
AH0750
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 259 of 608



                                    POLICY COVER PAGE


Date Printed: 08/12/04                             Policy/Quote Number: 2978146
Time Printed: 000001




                Underwriter Name:                DON GIORDANO
                Issuing Office Division:         0030
                Issuing Office Branch:           0034
                Issuing Office Region:
                Operator Name:                   SMITH            ,GRACE
                Operator Telephone:              212-458-3493
                Policy Effective Date:           July 1, 2004

                Transaction Type:                REN

                Set Copy Name:
                Set Copy Mailing Instructions:




EPS TRACKING-ID:          0000901500000004225
JOB-ID:



  (Ed. 4-99)
                     Archive Copy
              Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 260 of 608
                                        FORMS SCHEDULE

   Named Insured:      MCKESSON CORPORATION

   Policy Number:      BE     2978146
   Effective 12:01 AM: July 1, 2004
                                                                     Form Number/
End't. No.     Form Name                                             Edition Date

               UMB PRIME DEC                                         80518    (09/03)
               UMB PRIME JACKET                                      80517    (09/03)
               PREM INCL TERRORISM NOTICE                            81249    (03/03)
      1        SCHEDULE OF UNDERLYING INSURANCE                      MNSCPT   (08/04)
      2        SCHEDULE OF RETAINED LIMITS                           MNSCPT   (08/04)
      3        KNOWLEDGE OF OCCURRENCE ENDORSEMENT                   MNSCPT   (08/04)
      4        DUTIES IN THE EVENT OF AN OCCURRENCE                  MNSCPT   (08/04)
      5        CLAIMS-MADE COVERAGE ENDORSEMENT                      MNSCPT   (08/04)
      6        RETAINED LIMIT AMENDATORY ENDORSEMENT                 MNSCPT   (08/04)
      7        AMENDATORY ENDORSEMENT                                MNSCPT   (08/04)
      8        MEDICAL PROFESSIONAL LIABILITY EXCLUSION              MNSCPT   (08/04)
      9        NAMED PERIL AND TIME ELEMENT POLLUTION                MNSCPT   (08/04)
     10        AMENDMENT OF CONTRACTUAL LIABILITY EXCLUSION          MNSCPT   (08/04)
     11        ARBITRATION CONDITION ENDORSEMENT                     MNSCPT   (08/04)
     12        NAMED INSURED ENDORSEMENT                             MNSCPT   (08/04)
     13        ACQUIRED ENTITIES ENDORSEMENT                         MNSCPT   (08/04)
     14        CALIFORNIA CANCEL/NONRENEW AMEND ENDT                 81589    (02/03)
     15        PRIME MISCELLANEOUS CHANGES ENDORSEMENT               83864    (02/04)
     16        SIR APPLIC TO SPEC COV AFTER DIMINUTION OF UNDERLY    81584    (02/03)
     17        FOR. LIAB. LIMIT.ENDT (W/TOT. TERR.EXCL. APP. TO S    83078    (01/04)
     18        EMPLOYEE BENEFITS LIAB LIMIT (CM)                     83073    (09/03)
     19        NOTICE OF OCCURRENCE                                  80454    (07/02)
     20        DEFENSE WITHIN THE LIMITS OF INSURANCE                80413    (07/02)
     21        NON-CONCURRENCY END'T                                 81581    (02/03)
     22        UNINSURED/UNDERINSURED MOTORIST COVERAGE              82610    (07/03)




CIFMSC
CI0226              Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 261 of 608

                                               AMERICAN INTERNATIONAL COMPANIES

                                          Umbrella Prime SM
                        Commercial Umbrella Liability Policy With CrisisResponse
                                                          DECLARATIONS

The company issuing this policy is indicated by an "X" in the box to the left of the company's name.
   AIU Insurance Company                                           Granite State Insurance Company
   American Home Assurance Company                                 Illinois National Insurance Company
   American International Pacific Insurance Company                National Union Fire Insurance Company of Louisiana
   American International South Insurance Company              X   National Union Fire Insurance Company of Pittsburgh, Pa.
   Birmingham Fire Insurance Company of Pennsylvania               New Hampshire Insurance Company
   Commerce & Industry Insurance Company                           The Insurance Company of the State of Pennsylvania
                                           (each of the above being a capital stock company)
                                      Executive Offices: 70 Pine Street, New York, NY 10270
                                                   Telephone No. 212-770-7000

POLICY NUMBER: BE            2978146                          RENEWAL OF: 2860255

ITEM 1. NAMED INSURED:             MCKESSON CORPORATION

         MAILING ADDRESS:          ONE POST STREET
                                   SAN FRANCISCO, CA 94104-8300

ITEM 2. POLICY PERIOD: FROM: July 1, 2004                       TO: July 1, 2005
                       (At 12:01 A.M., standard time, at the address of the Named Insured stated above.)

ITEM 3. LIMITS OF INSURANCE
         The Limits of Insurance, subject to the terms of this policy, are:
         A.   $45,000,000           Each Occurrence
         B.   $45,000,000           General Aggregate (in accordance with Section IV. Limits of Insurance)
         C.   $45,000,000           Products-Completed Operations Aggregate (in accordance with Section IV. Limits of Insurance)
         D.   $250,000              CrisisResponse Sublimit of Insurance
         E.   $50,000               Excess Casualty CrisisFund Limit of Insurance

ITEM 4. SCHEDULED UNDERLYING INSURANCE - See Schedule of Underlying Insurance

ITEM 5. SELF-INSURED RETENTION - $10,000                           Each Occurrence

ITEM 6. PREMIUM AND PREMIUM COMPUTATION
         ESTIMATED TOTAL ANNUAL EXPOSURE                            N/A
         RATES PER                                                  FLAT
         MINIMUM PREMIUM                                            $950,000.00
         ADVANCE PREMIUM                                            $950,000.00




ITEM 7. THIS POLICY INCLUDES THESE ENDORSEMENTS AT INCEPTION DATE: SEE ATTACHED SCHEDULE


PRODUCER NAME: MARSH GLOBAL BROKING, INC.
ADDRESS:       1166 AVE OF AMERICAS
               FL 40
               NEW YORK, NY 10036-4306



                                                           Authorized Representative or                                       Date
                                                           Countersignature (Where Applicable)
80518 (09/03)                                                                                                  Issue Date:    08/12/04
AH0876
                            Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 262 of 608


                                          Umbrella Prime SM
                        Commercial Umbrella Liability Policy With CrisisResponse


 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
 is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations and any
 other person or organization qualifying as a Named Insured under this policy. The words "we," "us" and "our" refer
 to the company providing this insurance.

 The word Insured means any person or organization qualifying as such under Section VII. Definitions.
 Except for headings, words that appear in bold print have special meaning. See Section VII. Definitions.


 In consideration of the payment of the premium and in reliance upon the statements in the Declarations, we agree to
 provide coverage as follows:

 I.   INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY

      A. We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes
         legally obligated to pay as damages by reason of liability imposed by law because of Bodily Injury, Property
         Damage or Personal Injury and Advertising Injury to which this insurance applies or because of Bodily
         Injury or Property Damage to which this insurance applies assumed by the Insured under an Insured
         Contract.
          The amount we will pay for damages is limited as described in Section IV. Limits of Insurance.
      B. This policy applies, only if:
          1. the Bodily Injury or Property Damage is caused by an Occurrence that takes place anywhere, and the
             Bodily Injury or Property Damage occurs during the Policy Period; and
          2. the Personal Injury and Advertising Injury is caused by an Occurrence that takes place anywhere
             arising out of your business, but only if the Occurrence was committed during the Policy Period.
      C. This policy applies to Bodily Injury, Property Damage, and Personal Injury and Advertising Injury only if
         prior to the Policy Period, no Insured shown in Paragraph M2 of Section VII, no officer, no manager in your
         risk management, insurance or legal department and no employee who was authorized by you to give or
         receive notice of an Occurrence, claim or Suit, knew that the Bodily Injury or Property Damage had
         occurred, in whole or in part, or that an Occurrence had been committed that caused Personal Injury and
         Advertising Injury. If such an Insured, manager or authorized employee knew, prior to the Policy Period,
         that the Bodily Injury or Property Damage had occurred or that an Occurrence had been committed that
         caused Personal Injury and Advertising Injury, then any continuation, change or resumption of such Bodily
         Injury, Property Damage or Personal Injury and Advertising Injury during or after the Policy Period will
         be deemed to have been known prior to the Policy Period.

      D. Bodily Injury, Property Damage or Personal Injury and Advertising Injury will be deemed to have been
         known to have occurred at the earliest time when any Insured shown under Paragraph M2 of Section VII, any
         manager in your risk management, insurance or legal department or any employee who was authorized by you
         to give or receive notice of an Occurrence, claim or Suit:

          1. reports all, or any part, of the Bodily Injury, Property Damage or Personal Injury and Advertising
             Injury to us or any other insurer;

          2. receives a written or verbal demand or claim for damages because of the Bodily Injury, Property
             Damage or Personal Injury and Advertising Injury; or




80517 (09/03)                                           Page 1 of 23
AH0877                    Archive Copy    2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 263 of 608



        3. becomes aware by any other means that Bodily Injury or Property Damage has occurred or has begun
           to occur or an Occurrence has been committed that has caused or may cause Personal Injury and
           Advertising Injury.

    E. Damages because of Bodily Injury include damages claimed by any person or organization for care, loss of
       services or death resulting at any time from the Bodily Injury.

    F. If we are prevented by law or statute from paying damages covered by this policy on behalf of the Insured,
       then we will indemnify the Insured for those sums in excess of the Retained Limit.


 II. INSURING AGREEMENT - CRISISRESPONSE               AND EXCESS CASUALTY CRISISFUND

    A. CrisisResponse

        We will advance CrisisResponse Costs directly to third parties on behalf of the Named Insured, regardless
        of fault, arising from a Crisis Management Event first commencing during the Policy Period, up to the
        amount of the CrisisResponse Sublimit of Insurance.
    B. Excess Casualty CrisisFund

        We will pay Crisis Management Loss on behalf of the Named Insured arising from a Crisis Management
        Event first commencing during the Policy Period, up to the amount of the Excess Casualty CrisisFund
        Limit of Insurance.

    C. A Crisis Management Event will first commence at the time during the Policy Period when a Key
       Executive first becomes aware of an Occurrence that gives rise to a Crisis Management Event and will end
       when we determine that a crisis no longer exists or when the CrisisResponse Sublimit of Insurance has
       been exhausted, whichever occurs first.

    D. There will be no Retained Limit applicable to CrisisResponse Costs or Crisis Management Loss.

    E. Any advancement of CrisisResponse Costs or payment of Crisis Management Loss that we make under
       the coverage provided by this Section II will not be a determination of our obligations under this policy, nor
       create any duty to defend any Suit under any other part of this policy.

 III. DEFENSE PROVISIONS

    A. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily Injury,
       Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the Suit is
       groundless, false or fraudulent when:

        1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance have
           been exhausted by payment of Loss to which this policy applies; or

        2. the damages sought because of Bodily Injury, Property Damage or Personal Injury and Advertising
           Injury would not be covered by Scheduled Underlying Insurance or any applicable Other Insurance,
           even if the total applicable limits of either the Scheduled Underlying Insurance or any applicable Other
           Insurance had not been exhausted by the payment of Loss.

        If we are prevented by law or statute from assuming the obligations specified under this provision, we will pay
        any expenses incurred with our consent.

    B. We will have no duty to defend the Insured against any Suit seeking damages for Bodily Injury, Property
       Damage or Personal Injury and Advertising Injury to which this insurance does not apply.

    C. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy, we
       will:



80517 (09/03)                                        Page 2 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 264 of 608



        1. investigate, negotiate and settle the Suit as we deem expedient; and

        2. pay the following supplementary payments to the extent that such payments are not covered by
           Scheduled Underlying Insurance or any applicable Other Insurance:

            a. premiums on bonds to release attachments for amounts not exceeding the applicable Limits of
               Insurance of this policy, but we are not obligated to apply for or furnish any such bond;

            b. premiums on appeal bonds required by law to appeal a judgement in a Suit for amounts not
               exceeding the applicable Limits of Insurance of this policy, but we are not obligated to apply for or
               furnish any such bond;
            c. all court costs taxed against the Insured in the Suit;

            d. pre-judgment interest awarded against the Insured on that part of the judgment within the applicable
               Limits of Insurance of this policy we pay. If we make a settlement offer, we will not pay any
               pre-judgment interest accruing after we make such offer;

            e. post-judgment interest that accrues after entry of judgment on that part of the judgment within the
               applicable Limits of Insurance of this policy we pay and before we have paid, offered to pay or
               deposited in court that part of the judgment that is within the applicable Limits of Insurance of this
               policy; and

            f.   the Insured's expenses incurred at our request or with our consent.

    D. Except as provided in Paragraph A above, we will have no duty to defend any Suit against the Insured. We
       will, however, have the right, but not the duty, to participate in the defense of any Suit and the investigation of
       any claim to which this policy may apply. If we exercise this right, we will do so at our own expense.

    E. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
       expenses described in Paragraph C above that accrue after the applicable Limits of Insurance of this policy
       have been exhausted by the payment of Loss and we will have the right to withdraw from the further defense
       of such Suit by tendering control of said defense to the Insured.

 IV. LIMITS OF INSURANCE

    A. The Limits of Insurance shown in Item 3 of the Declarations and the rules below state the most we will pay for
       all damages under this policy regardless of the number of:

        1. Insureds;
        2. claims made or Suits brought;

        3. persons or organizations making claims or bringing Suits; or

        4. coverages provided under this policy.

    B. The General Aggregate Limit stated in Item 3 of the Declarations is the most we will pay for all damages under
       this policy, except for:

        1. damages included within the Products-Completed Operations Hazard; and

        2. damages because of Bodily Injury or Property Damage to which this policy applies, caused by an
           Occurrence and resulting from the ownership, maintenance or use of an Auto covered under Scheduled
           Underlying Insurance.

    C. The Products-Completed Operations Aggregate Limit stated in Item 3C of the Declarations is the most we will
       pay for all damages included in the Products-Completed Operations Hazard.



80517 (09/03)                                         Page 3 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 265 of 608



    D. Subject to Paragraphs B and C above, the Each Occurrence Limit stated in Item 3A of the Declarations is the
       most we will pay for the sum of all damages arising out of any one Occurrence.

    E. Subject to Paragraphs B and C above, the most we will pay for damages under this policy on behalf of any
       person or organization to whom you are obligated by written Insured Contract to provide insurance such as is
       afforded by this policy is the lesser of the Limits of Insurance shown in Item 3 of the Declarations or the
       minimum Limits of Insurance you agreed to procure in such written Insured Contract.

    F. This policy applies only in excess of the total applicable limits of Scheduled Underlying Insurance and any
       applicable Other Insurance whether or not such limits are collectible. If, however, a policy shown in the
       Schedule of Underlying Insurance forming a part of this policy has a limit of insurance:

         1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount; or

         2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in the
            Schedule of Underlying Insurance forming a part of this policy.

    G. If the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance are
       reduced or exhausted by the payment of Loss to which this policy applies, we will:

         1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
            Insurance and any applicable Other Insurance; and

         2. in the event of exhaustion, continue in force as underlying insurance.

    H. Expenses incurred to defend any Suit or to investigate any claim will be in addition to the applicable Limits of
       Insurance of this policy. Provided, however, that if such expenses reduce the applicable limits of Scheduled
       Underlying Insurance, then such expenses will reduce the applicable Limits of Insurance of this policy.

    I.   The CrisisResponse Sublimit of Insurance is the most we will pay for all CrisisResponse Costs under this
         policy, regardless of the number of Crisis Management Events first commencing during the Policy Period.
         This CrisisResponse Sublimit of Insurance will be part of, not in addition to, the applicable Limit of
         Insurance.

    J. The Excess Casualty CrisisFund Limit of Insurance is the most we will pay for all Crisis Management
       Loss under this policy, regardless of the number of Crisis Management Events first commencing during the
       Policy Period. This Excess Casualty CrisisFund Limit of Insurance will be in addition to the applicable
       Limit of Insurance.

    K. We will have no obligation to advance CrisisResponse Costs when we determine that a Crisis Management
       Event has ended or when the CrisisResponse Sublimit of Insurance has been exhausted, whichever
       occurs first.

    L. The Limits of Insurance of this policy apply separately to each consecutive annual period and to any remaining
       period of less than twelve (12) months, beginning with the inception date of the Policy Period shown in the
       Declarations, unless the Policy Period is extended after issuance for an additional period of less than twelve
       (12) months. In that case, the additional period will be deemed part of the last preceding period for purposes
       of determining the Limits of Insurance of this policy.

    M. We will not make any payment under this policy unless and until:

         1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance have
            been exhausted by the payment of Loss to which this policy applies; or

         2. the total applicable Self-Insured Retention has been satisfied by the payment of Loss to which this
            policy applies.



80517 (09/03)                                         Page 4 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 266 of 608



        When the amount of Loss has been determined by an agreed settlement or a final judgment, we will promptly
        pay on behalf of the Insured the amount of such Loss falling within the terms of this policy. An agreed
        settlement means a settlement and release of liability signed by us, the Insured and the claimant or the
        claimant's legal representative.


 V. EXCLUSIONS

    A. Aircraft and Watercraft

        This insurance does not apply to Bodily Injury or Property Damage arising out of the ownership,
        maintenance, use or entrustment to others of any aircraft or watercraft owned or operated by or rented or
        loaned to any Insured. Use includes operation and loading and unloading.

        This exclusion applies even if the claims against any Insured allege negligence or other wrongdoing in the
        supervision, hiring, employment, training or monitoring of others by that Insured, if the Occurrence which
        caused the Bodily Injury or Property Damage involved the ownership, maintenance, use or entrustment to
        others of any aircraft or watercraft that is owned or operated by or rented or loaned to any Insured.

        This exclusion does not apply to a watercraft you do not own that is:
        1. less than 26 feet long; and
        2. not being used to carry persons or property for a charge.

    B. Asbestos

        This insurance does not apply to any liability arising out of:

        1. the manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to
           asbestos, asbestos containing products or materials, asbestos fibers or asbestos dust;

        2. any obligation of the Insured to indemnify any party because of damages arising out of the manufacture
           of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
           products, asbestos fibers or asbestos dust; or

        3. any obligation to defend any Suit or claim against the Insured that seeks damages if such Suit or claim
           arises as the result of the manufacture of, mining of, use of, sale of, installation of, removal of, distribution
           of or exposure to asbestos, asbestos products, asbestos fibers or asbestos dust.

    C. Contractual Liability

        This insurance does not apply to any liability for which the Insured is obligated to pay damages by reason of
        the assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:

        1. that the Insured would have in the absence of a contract or agreement; or

        2. assumed in an Insured Contract, provided the Bodily Injury or Property Damage occurs subsequent
           to the execution and prior to the termination of the Insured Contract. Solely for the purposes of liability
           assumed in an Insured Contract, reasonable attorney fees and necessary litigation expenses incurred by
           or for a party other than an Insured are deemed to be damages because of Bodily Injury or Property
           Damage and included in the Limits of Insurance of this policy, provided:

            a. liability to such party for, or for the cost of, that party's defense has also been assumed in the same
               Insured Contract; and

            b. such attorney fees and litigation expenses are for defense of that party against a civil or alternative
               dispute resolution proceeding in which damages to which this policy applies are alleged.



80517 (09/03)                                         Page 5 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 267 of 608



    D. Damage to Impaired Property or Property Not Physically Injured

        This insurance does not apply to Property Damage to Impaired Property or property that has not been
        physically injured, arising out of:

        1. a defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

        2. a delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
           accordance with its terms.

        This exclusion does not apply to the loss of use of other property arising out of sudden and accidental physical
        injury to Your Product or Your Work after it has been put to its intended use.

    E. Damage to Property

        This insurance does not apply to Property Damage to:

        1. property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
           organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property
           for any reason, including prevention of injury to a person or damage to another's property;

        2. premises you sell, give away or abandon, if the Property Damage arises out of any part of those
           premises;
        3. property loaned to you;

        4. personal property in the care, custody or control of the Insured;

        5. that particular part of real property on which you or any contractors or subcontractors working directly or
           indirectly on your behalf are performing operations, if the Property Damage arises out of those
           operations; or

        6. that particular part of any property that must be restored, repaired or replaced because Your Work was
           incorrectly performed on it.

        Paragraph 2 of this exclusion does not apply if the premises are Your Work and were never occupied, rented
        or held for rental by you.

        Paragraphs 3, 4, 5 and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.

        Paragraph 6 of this exclusion does not apply to Property Damage included in the Products-Completed
        Operations Hazard.

    F. Damage to Your Product

        This insurance does not apply to Property Damage to Your Product arising out of it or any part of it.

    G. Damage to Your Work

        This insurance does not apply to Property Damage to Your Work arising out of it or any part of it and
        included in the Products-Completed Operations Hazard.

        This exclusion does not apply if the damaged work or the work out of which the damage arises was performed
        on your behalf by a subcontractor.

    H. Electronic Chatrooms or Bulletin Boards

        This insurance does not apply to Personal Injury and Advertising Injury arising out of an electronic
        chatroom or bulletin board the Insured hosts, owns, or over which the Insured exercises control.


80517 (09/03)                                        Page 6 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                   Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 268 of 608



    I.   Employees and Volunteers

         This insurance does not apply to liability of any employee or volunteer qualifying as an Insured under this
         policy arising out of Bodily Injury, Property Damage or Personal Injury and Advertising Injury:

         1. to you, to your partners or members (if you are a partnership or joint venture), to your members (if you are
            a limited liability company), or to an employee of yours while in the course of his or her employment or
            performing duties related to the conduct of your business, or to another volunteer of yours while
            performing duties related to the conduct of your business;

         2. to the spouse, child, parent, brother or sister of such injured employee or volunteer as a consequence of
            subparagraph 1 above;

         3. for which there is any obligation to share damages with or repay someone else who must pay damages
            because of the injury described in subparagraphs 1 or 2 above; or

         4. arising out of his or her providing or failing to provide professional health care services.

    J. Employment Practices

         This insurance does not apply to any liability arising out of:
         1. failure to hire any prospective employee or any applicant for employment;

         2. dismisal, discharge or termination of any employee;
         3. failure to promote or advance any employee; or
         4.   employment-related practices, policies, acts, omissions or misrepresentations directed at a present, past,
              future or prospective employee, including, but not limited to:
              a.   coercion, harassment, humiliation or discrimination;
              b.   demotion, evaluation, reassignment, discipline, or retaliation;
              c.   libel, slander, humiliation, defamation, or invasion of privacy; or
              d.   violation of civil rights.

         This exclusion applies:
         1. whether the Insured may be liable as an employer or in any other capacity; and

         2. to any obligation to share damages with or repay someone else who must pay damages because of the
            injury.
    K. Expected or Intended Injury

         This insurance does not apply to Bodily Injury, Property Damage or Personal Injury and Advertising
         Injury expected or intended from the standpoint of the Insured. However, this exclusion does not apply to
         Bodily Injury or Property Damage resulting from the use of reasonable force to protect persons or property.

     L. Infringement of Copyright, Patent, Trademark or Trade Secret

         This insurance does not apply to Personal Injury and Advertising Injury arising out of the infringement of
         copyright, patent, trademark, trade secret or other intellectual property rights.

         However, this exclusion does not apply to infringement, in your Advertisement, of copyright, trade dress or
         slogan.
     M. Liquor Liability

         This insurance does not apply to Bodily Injury or Property Damage for which any Insured may be held
         liable by reason of:


80517 (09/03)                                           Page 7 of 23
AH0877                    Archive Copy    2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 269 of 608



        1. causing or contributing to the intoxication of any person;

        2. the furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
           alcohol; or

        3. any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
        However, this exclusion will not apply only if:

        1. you are not in the business of manufacturing, distributing, selling, serving or furnishing alcoholic
           beverages; and

        2. coverage is provided for such Bodily Injury or Property Damage by Scheduled Underlying
           Insurance.
        Coverage under this policy for such Bodily Injury or Property Damage will follow the terms, definitions,
        conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
        Insurance, premium and all other terms, definitions, conditions and exclusions of this policy. Provided,
        however, that coverage provided by this policy will be no broader than the coverage provided by Scheduled
        Underlying Insurance.
    N. Media and Internet Type Businesses

        This insurance does not apply to Personal Injury and Advertising Injury committed by any Insured whose
        business is:

        1. advertising, broadcasting, publishing or telecasting;

        2. designing or determining content of web-sites for others; or

        3. an Internet search, access, content or service provider.

        However, this exclusion does not apply to Paragraphs U1, U2 and U3 of Section VII.

        For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others
        anywhere on the Internet, is not by itself, considered the business of advertising, broadcasting, publishing or
        telecasting.

    O. "No-Fault," "Uninsured Motorist" or "Underinsured Motorist" Laws

        This insurance does not apply to any obligation of the Insured under any "No-Fault," "Uninsured Motorist" or
        "Underinsured Motorist" law, or any similar law.

    P. Nuclear Liability
        This insurance does not apply to:

        1. any liability:

            a. with respect to which the Insured is also an Insured under a nuclear energy liability policy issued by
               the Nuclear Energy Liability-Property Insurance Association, Mutual Atomic Energy Liability
               Underwriters or the Nuclear Insurance Association of Canada, or would be an Insured under any such
               policy but for its termination upon exhaustion of its limit of liability;

            b. resulting from the hazardous properties of nuclear material and with respect to which (1) any person
               or any organization is required to maintain financial protection pursuant to the Atomic Energy Act of
               1954, or any amendment or revision thereto, or any similar law; (2) the Insured is, or had this policy
               not been available would be, entitled to indemnity from the United States of America or any agency
               thereof under any agreement entered into by the United States of America or an agency thereof with
               any person or organization;


80517 (09/03)                                         Page 8 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 270 of 608



            c. resulting from the hazardous properties of nuclear material if:

                 i)    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the Insured
                       or on the Insured's behalf or (2) has been discharged or dispensed therefrom;

                 ii) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                     processed, stored, transported or disposed of by the Insured or on the Insured's behalf; or

                 iii) the injury or damage arises out of the furnishing by the Insured of services, materials, parts or
                      equipment in connection with the planning, construction, maintenance, operation or use of any
                      nuclear facility.
        2. As used in this exclusion:
            a. "hazardous properties" includes radioactive, toxic or explosive properties;
            b. "nuclear material" means source material, special nuclear material or by-product material;

            c. "source material," "special nuclear material" and "by-product material" have the meanings given
               them in the Atomic Energy Act of 1954 or any amendment or revision thereto;

            d. "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or
               exposed to radiation in a nuclear reactor;

            e. "waste" means any waste material (1) containing by-product material and (2) resulting from the
               operation by any person or organization of a nuclear facility included within the definition of nuclear
               facility below;
            f.   "nuclear facility" means:
                 i)    any nuclear reactor;

                 ii) any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium,
                     (2) processing or utilizing spent fuel or (3) handling, processing or packaging wastes;

                 iii) any equipment or device used for the processing, fabricating or alloying of special nuclear material
                      if at any time the total amount of such material in the Insured's custody at the premises where
                      such equipment or device is located consists of or contains more than 25 grams of plutonium or
                      uranium 233 or any combination thereof, or more than 250 grams of uranium 235; or

                 iv) any structure, basin, excavation, premises or place prepared or used for storage or disposal of
                     waste, and
                 includes the site on which any of the foregoing is located, all operations conducted on such site and
                 all premises used for such operations;

            g. "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-
               supporting chain reaction or to contain a critical mass of fissionable material;

            h. Property Damage includes all forms of radioactive contamination of property.
    Q. Pollution
        This insurance does not apply to:

        1. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury arising out of the
           actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants
           anywhere at any time;

        2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement
           that the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in


80517 (09/03)                                             Page 9 of 23
AH0877                      Archive Copy    2001  American   International Group, Inc.
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 271 of 608



            any way respond to, or assess the effects of Pollutants; or

        3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental authority for
           damages because of testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
           neutralizing or in any way responding to, or assessing the effects of Pollutants.

        However, Paragraph 1 of this exclusion will not apply if coverage for such Bodily Injury or Property Damage
        as is described in subparagraphs 1) through 6) below is provided by Scheduled Underlying Insurance:

            1) Products-Completed Operations Hazard

                Paragraph 1 of this exclusion does not apply with respect to Bodily Injury or Property Damage
                included within the Products-Completed Operations Hazard provided that Your Product or Your
                Work has not at any time been:

                a) discarded, dumped, abandoned, thrown away; or
                b) transported, handled, stored, treated, disposed of or processed as waste;
                by anyone.
            2) Hostile Fire

                Paragraph 1 of this exclusion does not apply with respect to Bodily Injury or Property Damage
                arising out of heat, smoke or fumes from a Hostile Fire.

            3) Equipment to Heat the Building and Contractor/Lessee Operations
                Paragraph 1 of this exclusion does not apply to:

                a) Bodily Injury sustained within a building and caused by smoke, fumes, vapor or soot from
                   equipment used to heat the building; or

                b) Bodily Injury or Property Damage for which you may be held liable if you are a contractor and
                   the owner or lessee of such premises, site or location has been added to your policy as an
                   additional Insured with respect to your ongoing operations performed for that additional Insured
                   at such premises, site or location, and such premises, site or location is not and never was owned
                   or occupied by, or rented or loaned to, any Insured, other than the additional Insured.

            4) Fuels, Lubricants and Other Operating Fluids - Mobile Equipment
                Paragraph 1 of this exclusion does not apply to:

                a) Bodily Injury or Property Damage arising out of the escape of fuels, lubricants or other
                   operating fluids that are needed to perform normal electrical, hydraulic or mechanical functions
                   necessary for the operation of Mobile Equipment or its parts if such fuels, lubricants or other
                   operating fluids escape from a vehicle part designed to hold, store or receive them. This exception
                   does not apply if the Bodily Injury or Property Damage arises out of the intentional discharge,
                   dispersal or release of the fuels, lubricants or other operating fluids, or if such fuels, lubricants or
                   other operating fluids are brought on or to the premises, site or location with the intent that they be
                   discharged, dispersed or released as part of the operations being performed by such insured
                   contractor or subcontractor; or

                b) Bodily Injury or Property Damage sustained within a building and caused by the release of
                   gases, fumes or vapors from materials brought into that building in connection with operations
                   being performed by you or on your behalf by a contractor or subcontractor.

            5) Fuels, Lubricants, Fluids, etc. - Auto




80517 (09/03)                                       Page 10 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 272 of 608



                Paragraph 1 of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or other similar
                Pollutants that are needed for or result from the normal electrical, hydraulic or mechanical functioning
                of an Auto covered by Scheduled Underlying Insurance or its parts, if:

                a) the Pollutants escape, seep, migrate, or are discharged, dispersed or released directly from an
                   Auto part designed by its manufacturer to hold, store, receive or dispose of such Pollutants; and

                b) the Bodily Injury or Property Damage does not arise out of the operation of any equipment
                   shown in Paragraphs 6b and 6c of the definition of Mobile Equipment.

            6) Upset, Overturn or Damage of an Auto

                Paragraph 1 of this exclusion does not apply to Occurrences that take place away from premises
                owned by or rented to an Insured with respect to Pollutants not in or upon an Auto covered by
                Scheduled Underlying Insurance if:

                a) the Pollutants or any property in which the Pollutants are contained are upset, overturned or
                   damaged as a result of the maintenance or use of an Auto covered by Scheduled Underlying
                   Insurance; and

                b) the discharge, dispersal, seepage, migration, release or escape of the Pollutants is caused
                   directly by such upset, overturn or damage.

        Coverage under this policy for such Bodily Injury or Property Damage as is described in subparagraphs 1)
        through 6) above will follow the terms, definitions, conditions and exclusions of Scheduled Underlying
        Insurance, subject to the Policy Period, Limits of Insurance, premium and all other terms, definitions,
        conditions and exclusions of this policy. Provided, however, that coverage provided by this policy will be no
        broader than the coverage provided by Scheduled Underlying Insurance.

    R. Recall of Your Product, Your Work or Impaired Property

        This insurance does not apply to damages claimed for any loss, cost or expense incurred by you or others for
        the loss of use, withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of:

        1. Your Product;
        2. Your Work; or
        3. Impaired Property;

        if such product, work or property is withdrawn or recalled from the market or from use by any person or
        organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
    S. Securities
        This insurance does not apply to any liability arising out of:
        1. any violation of any securities law or similar law or any regulation promulgated thereunder;

        2. the purchase, sale, offer of sale or solicitation of any security, debt, insurance policy, bank deposit or
           financial interest or instrument;

        3. any representations made at any time in relation to the price or value of any security, debt, insurance
           policy, bank deposit or financial interest or instrument; or

        4. any depreciation or decline in price or value of any security, debt, insurance policy, bank deposit or
           financial interest or instrument.

    T. Unauthorized Use of Another's Name or Product




80517 (09/03)                                        Page 11 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 273 of 608



        This insurance does not apply to Personal Injury and Advertising Injury arising out of the unauthorized use
        of another's name or product in your e-mail address, domain name or metatag, or any other similar tactics to
        mislead another's potential customers.

    U. Various Personal Injury and Advertising Injury

        This insurance does not apply to Personal Injury and Advertising Injury:

        1. caused by or at the direction of the Insured with the knowledge that the act would violate the rights of
           another and would inflict Personal Injury and Advertising Injury;

        2. arising out of oral, written or electronic publication, in any manner, of material if done by or at the direction
           of any Insured with knowledge of its falsity;

        3. arising out of oral, written or electronic publication, in any manner, of material whose first publication took
           place before the beginning of the Policy Period;

        4. arising out of a criminal act committed by or at the direction of the Insured;

        5. for which the Insured has assumed liability in a contract or agreement. This exclusion does not apply to
           liability for damages that the Insured would have in the absence of the contract or agreement;

        6. arising out of a breach of contract, except an implied contract to use another's advertising idea in your
           Advertisement;

        7. arising out of the failure of goods, products or services to conform with any statement of quality or
           performance made in your Advertisement; or

        8. arising out of the wrong description of the price of goods, products or services stated in your
           Advertisement.

    V. Various Laws

        This insurance does not apply to any obligation of the Insured under any of the following:

        1. the Employee Retirement Income Security Act of 1974 (including amendments relating to the Consolidated
           Omnibus Budget Reconciliation Act of 1985), or any amendment or revision thereto, or any similar law; or

        2. any workers' compensation, disability benefits or unemployment compensation law, or any similar law.

    W. War
        This insurance does not apply to any liability arising directly or indirectly as a result of or in connection with
        war, whether declared or not, or any act or condition incident to war. War includes civil war, insurrection, act of
        foreign enemy, civil commotion, factional civil commotion, military or usurped power, rebellion or revolution.

 VI. CONDITIONS

    A. Appeals

        If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the total applicable
        limits of Scheduled Underlying Insurance, we may elect to do so. If we appeal, we will be liable for, in
        addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on
        that amount of any judgment which does not exceed the applicable Limits of Insurance of this policy incidental
        to such an appeal.

    B. Audit

        We may audit and examine your books and records as they relate to this policy at any time during the period
        of this policy and for up to three (3) years after the expiration or termination of this policy.

80517 (09/03)                                        Page 12 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 274 of 608



    C. Bankruptcy or Insolvency

        Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of your
        underlying insurers will not relieve us from the payment of Loss covered by this policy. But under no
        circumstances will such bankruptcy, insolvency or inability to pay require us to drop down, replace or assume
        any obligation under Scheduled Underlying Insurance.
    D. Cancellation

        1. You may cancel this policy.       You must mail or deliver advance written notice to us stating when the
           cancellation is to take effect.

        2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver to
           you not less than ten (10) days advance written notice stating when the cancellation is to take effect. If
           we cancel for any other reason, we must mail or deliver to you not less than thirty (30) days advance
           written notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
           address shown in Item 1 of the Declarations will be sufficient to prove notice.

        3. The Policy Period will end on the day and hour stated in the cancellation notice.

        4. If we cancel, final premium will be calculated pro rata based on the time this policy was in force. Final
           Premium will not be less than the pro rata share of the Minimum Premium shown in Item 6 of the
           Declarations.

        5. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in force
           and increased by our short rate cancellation table and procedure. Final premium will not be less than the
           short rate share of the Minimum Premium shown in Item 6 of the Declarations.

        6. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but the
           cancellation will be effective even if we have not made or offered any refund of unearned premium. Our
           check or our representative's check, mailed or delivered, will be sufficient tender of any refund due you.

        7. The first Named Insured in Item 1 of the Declarations will act on behalf of all other Insureds with respect
           to the giving and receiving of notice of cancellation and the receipt of any refund that may become
           payable under this policy.

        8. Any of these provisions that conflict with a law that controls the cancellation of the insurance in this policy
           is changed by this statement to comply with that law.

    E. Change In Control

        If during the Policy Period:

        1. the first Named Insured designated in Item 1 of the Declarations consolidates with or merges into, or
           sells all or substantially all of its assets to any person or entity; or

        2. any person or entity acquires an amount of the outstanding ownership interests representing more than
           50% of the voting or designation power for the election of directors of the first Named Insured
           designated in Item 1 of the Declarations, or acquires the voting or designation rights of such an amount of
           ownership interests;

        this policy will continue in full force and effect as to Bodily Injury and Property Damage that occur prior to
        the effective date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence
        that takes place prior to the effective date of such transaction. There will be no coverage afforded by this
        policy for Bodily Injury or Property Damage that occurs on or after the effective date of such transaction
        and Personal Injury and Advertising Injury caused by an Occurrence that takes place on or after the
        effective date of such transaction.




80517 (09/03)                                        Page 13 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 275 of 608



    F. Changes

         Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver or
         change in any part of this policy. This policy can be changed only by a written endorsement that we make to
         this policy.

    G. Duties in the Event of an Occurrence, Claim or Suit

         1. You must see to it that we are notified as soon as practicable of an Occurrence that may result in a claim
            or Suit under this policy. To the extent possible, notice should include:

             a. how, when and where the Occurrence took place;
             b. the names and addresses of any injured persons and any witnesses; and

             c. the nature and location of any injury or damage arising out of the Occurrence.

         2. If a claim is made or Suit is brought against any Insured which is reasonably likely to involve this policy,
            you must notify us in writing as soon as practicable.

             Written notice should be mailed or delivered to:

                      AIG Technical Services, Inc.
                      Excess Casualty Claims Department
                      175 Water Street
                      New York, NY 10038

         3. You and any other involved Insured must:

             a. immediately send us copies of any demands, notices, summonses or legal papers received in
                connection with the claim or Suit;

             b. authorize us to obtain records and other information;
             c. cooperate with us in the investigation, settlement or defense of the claim or Suit; and

             d. assist us, upon our request, in the enforcement of any right against any person or organization that
                may be liable to the Insured because of injury or damage to which this insurance may also apply.

         4. No Insured will, except at that Insured's own cost, voluntarily make a payment, assume any obligation or
            incur any expense, other than for first aid, without our consent.
    H. Headings

         The descriptions in the headings of this policy are solely for convenience and form no part of the terms and
         conditions of coverage.

    I.   Inspection

         We have the right, but are not obligated, to inspect your premises and operations at any time. Our inspections
         are not safety inspections. They relate only to the insurability of your premises and operations and the
         premiums to be charged. We may give you reports on the conditions that we find. We may also recommend
         changes. We do not, however, undertake to perform the duty of any person or organization to provide for the
         health or safety of your employees or the public. We do not warrant the health and safety conditions of your
         premises or operations or represent that your premises or operations comply with laws, regulations, codes or
         standards.
    J. Legal Actions Against Us
         No person or organization has a right under this policy:



80517 (09/03)                                         Page 14 of 23
AH0877                   Archive Copy    2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 276 of 608



        1. to join us as a party or otherwise bring us into a Suit asking for damages from an Insured; or
        2. to sue us under this policy unless all of its terms have been fully complied with.

        A person or organization may sue us to recover on an agreed settlement or on a final judgment against an
        Insured; but we will not be liable for damages that are not payable under this policy or that are in excess of
        the applicable Limits of Insurance of this policy. An agreed settlement means a settlement and release of
        liability signed by us, the Insured and the claimant or the claimant's legal representative.

    K. Maintenance of Scheduled Underlying Insurance

        You agree that during the Policy Period:

        1. you will keep Scheduled Underlying Insurance in full force and effect;

        2. the terms, definitions, conditions and exclusions of Scheduled Underlying Insurance will not materially
           change;

        3. the total applicable limits of Scheduled Underlying Insurance will not decrease, except for any reduction
           or exhaustion of aggregate limits by payment of Loss to which this policy applies; and

        4. any renewals or replacements of Scheduled Underlying Insurance will provide equivalent coverage to
           and afford limits of insurance equal to or greater than the policy being renewed or replaced.

        If you fail to comply with these requirements, we will be liable only to the same extent that we would have, had
        you fully complied with these requirements.

    L. Other Insurance

        If other valid and collectible insurance applies to damages that are also covered by this policy, this policy will
        apply excess of the Other Insurance. However, this provision will not apply if the Other Insurance is
        specifically written to be excess of this policy.

    M. Premium

        The first Named Insured designated in Item 1 of the Declarations will be responsible for payment of all
        premiums when due.

        The premium for this policy will be computed on the basis set forth in Item 6 of the Declarations. At the
        beginning of the Policy Period, you must pay us the Advance Premium shown in Item 6 of the Declarations.

        When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy was
        in force. If this policy is subject to audit adjustment, the actual exposure base will be used to compute the
        earned premium. If the earned premium is greater than the Advance Premium, you will promptly pay us the
        difference. If the earned premium is less than the Advance Premium, we will return the difference to you. But
        in any event, we will retain the Minimum Premium as shown in Item 6 of the Declarations for each twelve
        months of the Policy Period.

    N. Separation of Insureds
        Except with respect to the Limits of Insurance of this policy and rights or duties specifically assigned to the
        first Named Insured designated in Item 1 of the Declarations, this insurance applies:

        1. as if each Named Insured were the only Named Insured; and
        2. separately to each Insured against whom claim is made or Suit is brought.

    O. Transfer of Rights of Recovery




80517 (09/03)                                        Page 15 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 277 of 608



        1. If any Insured has rights to recover all or part of any payment we have made under this policy, those
           rights are transferred to us. The Insured must do nothing after loss to impair these rights and must help
           us enforce them.
        2. Any recoveries will be applied as follows:

             a. any person or organization, including the Insured, that has paid an amount in excess of the applicable
                Limits of Insurance of this policy will be reimbursed first;

             b. we then will be reimbursed up to the amount we have paid; and

             c. lastly, any person or organization, including the Insured that has paid an amount over which this
                policy is excess is entitled to claim the remainder.

             Expenses incurred in the exercise of rights of recovery will be apportioned among the persons or
             organizations, including the Insured, in the ratio of their respective recoveries as finally settled.

        3. If, prior to the time of an Occurrence, you and the insurer of Scheduled Underlying Insurance waive
           any right of recovery against a specific person or organization for injury or damage as required under an
           Insured Contract, we will also waive any rights we may have against such person or organization.

    P. Transfer of Your Rights and Duties

        Your rights and duties under this policy may not be transferred without our written consent.

        If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal
        representative, but only while acting within the scope of duties as your legal representative. However, notice
        of cancellation sent to the first Named Insured designated in Item 1 of the Declarations and mailed to the
        address shown in this policy will be sufficient notice to effect cancellation of this policy.

    Q. Unintentional Failure to Disclose

        Your failure to disclose all hazards existing as of the inception date of the policy will not prejudice you with
        respect to the coverage afforded by this policy, provided that any such failure or omission is not intentional.

 VII. DEFINITIONS

    A. Advertisement means a notice that is broadcast or published to the general public or specific market
       segments about your goods, products or services for the purpose of attracting customers or supporters. For
       the purposes of this definition:

        1. notices that are published include material placed on the Internet or on similar electronic means of
           communication; and

        2.   regarding web-sites, only that part of a web-site that is about your goods, products or services for the
             purposes of attracting customers or supporters is considered an advertisement.

    B. Auto means a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any
       attached machinery or equipment. Auto does not include Mobile Equipment.

    C. Bodily Injury means bodily injury, sickness or disease sustained by any person, including death or mental
       anguish resulting from any of these at any time.

    D. Crisis Management Event means an Occurrence that in the good faith opinion of a Key Executive of the
       Named Insured, in the absence of Crisis Management Services, has or may result in:

        1. damages covered by this policy that are in excess of the total applicable limits of Scheduled Underlying
           Insurance or the Self-Insured Retention; and


80517 (09/03)                                        Page 16 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 278 of 608



         2. significant adverse regional or national media coverage.

         Crisis Management Event will include, without limitation, man-made disasters such as explosions, major
         crashes, multiple deaths, burns, dismemberment, traumatic brain injury, permanent paralysis, or contamination
         of food, drink or pharmaceuticals, provided that any damages arising out of any of the aforementioned must be
         covered under this policy.

    E. Crisis Management Firm means any firm that is shown in Schedule A, Approved Crisis Management Firms
       attached to and forming part of this policy, which is hired by you to perform Crisis Management Services in
       connection with a Crisis Management Event.

    F. Crisis Management Loss means the following amounts incurred during a Crisis Management Event:

         1. amounts for the reasonable and necessary fees and expenses incurred by a Crisis Management Firm in
            the performance of Crisis Management Services for the Named Insured solely arising from a covered
            Crisis Management Event; and

         2. amounts for reasonable and necessary printing, advertising, mailing of materials, or travel by directors,
            officers, employees or agents of the Named Insured or a Crisis Management Firm incurred at the
            direction of a Crisis Management Firm, solely arising from a covered Crisis Management Event.

    G. Crisis Management Services means those services performed by a Crisis Management Firm in advising
       the Named Insured on minimizing potential harm to the Named Insured from a covered Crisis
       Management Event by maintaining and restoring public confidence in the Named Insured.

    H. CrisisResponse Costs means the following reasonable and necessary expenses incurred during a Crisis
       Management Event directly caused by a Crisis Management Event, provided that such expenses have
       been pre-approved by us and may be associated with damages that would be covered by this policy:

         1. medical expenses;
         2. funeral expenses;
         3. psychological counseling;
         4. travel expenses;
         5. temporary living expenses;
         6. expenses to secure the scene of a Crisis Management Event; and
         7. any other expenses pre-approved by the Company.

         CrisisResponse Costs does not include defense costs or Crisis Management Loss.

    I.   CrisisResponse Sublimit of Insurance means the CrisisResponse Sublimit of Insurance shown in Item 3D of
         the Declarations.

    J. Excess Casualty CrisisFund Limit of Insurance means the Excess Casualty CrisisFund Limit of Insurance
       shown in Item 3E of the Declarations.

    K. Hostile Fire means a fire that becomes uncontrollable or breaks out from where it was intended to be.

    L. Impaired Property means tangible property, other than Your Product or Your Work, that cannot be used or
       is less useful because:

         1. it incorporates Your Product or Your Work that is known or thought to be defective, deficient, inadequate
            or dangerous; or

         2. you have failed to fulfill the terms of a contract or agreement;


80517 (09/03)                                         Page 17 of 23
AH0877                   Archive Copy    2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 279 of 608



        if such property can be restored to use by:

        1. the repair, replacement, adjustment or removal of Your Product or Your Work; or

        2. your fulfilling the terms of the contract or agreement.

    M. Insured means:

        1. the Named Insured;

        2. if you are designated in the declarations as:

            a. an individual, you and your spouse are insureds, but only with respect to the conduct of a business of
               which you are the sole owner;

            b. a partnership or joint venture, you are an insured. Your members and your partners are also insureds,
               but only with respect to the conduct of your business;

            c. a limited liability company, you are an insured. Your members are also insureds, but only with respect
               to the conduct of your business. Your managers are insureds, but only with respect to their duties as
               your managers;

            d. an organization other than a partnership, joint venture or limited liability company, you are an insured.
               Your executive officers and directors are insureds, but only with respect to their duties as your officers
               or directors. Your stockholders are also insureds, but only with respect to their liability as
               stockholders;

            e. a trust, you are an insured. Your trustees are also insureds, but only with respect to their duties as
               trustees;

        3. your employees other than your executive officers (if you are an organization other than a partnership,
           joint venture or limited liability company) or your managers (if you are a limited liability company), but only
           for acts within the scope of their employment by you or while performing duties related to the conduct of
           your business;

        4. your volunteer workers only while performing duties related to the conduct of your business;
        5. any person (other than your employee or volunteer worker) or organization while acting as your real estate
           manager;

        6. your legal representative if you die, but only with respect to duties as such. That representative will have
           all your rights and duties under this policy;

        7. any person or organization, other than the Named Insured, included as an additional insured under
           Scheduled Underlying Insurance, but not for broader coverage than would be afforded by such
           Scheduled Underlying Insurance.

        Notwithstanding any of the above:

            a. no person or organization is an Insured with respect to the conduct of any current, past or newly
               formed partnership, joint venture or limited liability company that is not designated as a Named
               Insured in Item 1 of the Declarations; and

            b. no person or organization is an Insured under this policy who is not an Insured under Scheduled
               Underlying Insurance.

    N. Insured Contract means that part of any contract or agreement pertaining to your business under which any
       Insured assumes the tort liability of another party to pay for Bodily Injury or Property Damage to a third
       person or organization. Tort liability means a liability that would be imposed by law in the absence of any
       contract or agreement.

80517 (09/03)                                        Page 18 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 280 of 608



        Insured Contract does not include that part of any contract or agreement:

        1. that indemnifies a railroad for Bodily Injury or Property Damage arising out of construction or demolition
           operations, within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks,
           road-beds, tunnel, underpass or crossing;

        2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:

            a. preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions, reports,
               surveys, field orders, change orders or drawings and specifications; or

            b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
               damage; or

        3. under which the Insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
           arising out of the Insured's rendering or failure to render professional services, including those shown in
           subparagraph 2 above and supervisory, inspection, architectural or engineering activities.

    O. Key Executive means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
       General Counsel or general partner (if the Named Insured is a partnership) of the Named Insured or sole
       proprietor (if the Named Insured is a sole proprietorship). A Key Executive also means any other person
       holding a title designated by you and approved by us, which title is shown in Schedule B, Additional Key
       Executives attached to and forming part of this policy.

    P. Loss means those sums actually paid as judgments or settlements.

    Q. Mobile Equipment means any of the following types of land vehicles, including any attached machinery or
       equipment:

        1. bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
        2. vehicles maintained for use solely on or next to premises you own or rent;

        3. vehicles that travel on crawler treads;

        4. vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:

            a. power cranes, shovels, loaders, diggers or drills; or
            b. road construction or resurfacing equipment such as graders, scrapers or rollers;

        5. vehicles not described in Paragraph 1, 2, 3 or 4 above that are not self-propelled and are maintained
           primarily to provide mobility to permanently attached equipment of the following types:

            a. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
               exploration, lighting and well servicing equipment; or

            b. cherry pickers and similar devices used to raise or lower workers;

        6. vehicles not described in Paragraph 1, 2, 3 or 4 above maintained primarily for purposes other than the
           transportation of persons or cargo.

            However, self-propelled vehicles with the following types of permanently attached equipment are not
            Mobile Equipment, but will be considered Autos:

            a. equipment designed primarily for:
                i)    snow removal;
                ii) road maintenance, but not construction or resurfacing; or



80517 (09/03)                                           Page 19 of 23
AH0877                     Archive Copy    2001  American   International Group, Inc.
                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 281 of 608



                iii) street cleaning;

            b. cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
               workers; and

            c. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
               exploration, lighting and well servicing equipment.

    R. Named Insured means:

        1. any person or organization designated in Item 1 of the Declarations;
        2. any organization in which you maintain an interest of more than fifty percent (50%) and which is included
           as a named insured under Scheduled Underlying Insurance, as of the effective date of this policy and
           to which more specific insurance does not apply, provided that this policy does not apply to any Bodily
           Injury or Property Damage that occurred or any Personal Injury and Advertising Injury that was
           caused by an Occurrence that was committed before you acquired or formed such organization or after
           you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

        3. any organization, except for a partnership, joint venture or limited liability company, that you acquire or
           form during the Policy Period in which you maintain an interest of more than fifty percent (50%) and to
           which more specific insurance does not apply, provided that:

            a. such organization is included as a named insured under Scheduled Underlying Insurance;

            b. this policy does not apply to any Bodily Injury or Property Damage that occurred or any Personal
               Injury and Advertising Injury that was caused by an Occurrence that was committed before you
               acquired or formed such organization or after you ceased to maintain an interest of more than fifty
               percent (50%) in such organization; and

            c. you give us prompt notice after you acquire or form such organization.

            Subject to the provisions of Paragraphs 3a, 3b and 3c above, a partnership, joint venture or limited liability
            company that you acquire or form during the Policy Period may be added as an Insured only by a
            written endorsement that we make a part of this policy.

            We may, at our option, make an additional premium charge for any organization that you acquire or form
            during the Policy Period.

    S. Occurrence means:

        1. as respects Bodily Injury or Property Damage, an accident, including continuous or repeated exposure
           to substantially the same general harmful conditions. All such exposure to substantially the same general
           harmful conditions will be deemed to arise out of one Occurrence.

        2. as respects Personal Injury and Advertising Injury, an offense arising out of your business that causes
           Personal Injury and Advertising Injury. All damages that arise from the same, related or repeated
           injurious material or act will be deemed to arise out of one Occurrence, regardless of the frequency or
           repetition thereof, the number and kind of media used and the number of claimants.

    T. Other Insurance means a policy of insurance providing coverage for damages covered in whole or in part by
       this policy.

        However, Other Insurance does not include Scheduled Underlying Insurance, the Self-Insured Retention
        or any policy of insurance specifically purchased to be excess of this policy affording coverage that this policy
        also affords.




80517 (09/03)                                        Page 20 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 282 of 608



    U. Personal Injury and Advertising Injury means injury arising out of your business, including consequential
       Bodily Injury, arising out of one or more of the following offenses:
        1. false arrest, detention or imprisonment;
        2. malicious prosecution;

        3. the wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
           dwelling or premises that a person occupies committed by or on behalf of its owner, landlord or lessor;

        4. oral or written publication, in any manner, of material that slanders or libels                      a   person or
           organization, or disparages a person's or organization's goods, products or services;

        5. oral or written publication, in any manner, of material that violates a person's right of privacy;
        6. the use of another's advertising idea in your Advertisement; or

        7. infringement upon another's copyright, trade dress or slogan in your Advertisement.

    V. Policy Period means the period of time from the inception date shown in Item 2 of the Declarations to the
       earlier of the expiration date shown in Item 2 of the Declarations or the effective date of termination of this
       policy.

    W. Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant including smoke, vapor, soot,
       fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or
       reclaimed.
    X. Products-Completed Operations Hazard means all Bodily Injury and Property Damage occurring away
       from premises you own or rent and arising out of Your Product or Your Work except:

        1. products that are still in your physical possession; or

        2. work that has not yet been completed or abandoned. However, Your Work will be deemed completed at
           the earliest of the following times:

            a. when all of the work called for in your contract has been completed;

            b. when all of the work to be done at the job site has been completed if your contract calls for work at
               more than one job site; or

            c. when that part of the work done at a job site has been put to its intended use by any person or
               organization other than another contractor or subcontractor working on the same project.

            Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
            complete, will be treated as completed.

        Products-Completed Operations Hazard does not include Bodily Injury or Property Damage arising out
        of:

        1. the transportation of property, unless the injury or damage arises out of a condition in or on a vehicle not
           owned or operated by you and that condition was created by the loading or unloading of that vehicle by
           any Insured; or

        2. the existence of tools, uninstalled equipment or abandoned or unused materials.

    Y. Property Damage means:

        1. physical injury to tangible property, including all resulting loss of use of that property. All such loss of use
           will be deemed to occur at the time of the physical injury that caused it; or



80517 (09/03)                                        Page 21 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 283 of 608



        2. loss of use of tangible property that is not physically injured. All such loss of use will be deemed to occur
           at the time of the Occurrence that caused it.

        For the purposes of this insurance, electronic data is not tangible property.

        As used in this definition, electronic data means information, facts or programs stored as or on, created or
        used on, or transmitted to or from computer software, including systems and applications software, hard or
        floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with
        electronically controlled equipment.

    Z. Retained Limit means:

        1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance
           providing coverage to the Insured; or

        2. the Self-Insured Retention applicable to each Occurrence that results in damages not covered by
           Scheduled Underlying Insurance nor any applicable Other Insurance providing coverage to the
           Insured.

    AA. Scheduled Underlying Insurance means:

        1. the policy or policies of insurance and limits of insurance shown in the Schedule of Underlying Insurance
           forming a part of this policy; and

        2. automatically any renewal or replacement of any policy in Paragraph 1 above, provided that such renewal
           or replacement provides equivalent coverage to and affords limits of insurance equal to or greater than the
           policy being renewed or replaced.

        Scheduled Underlying Insurance does not include a policy of insurance specifically purchased to be excess
        of this policy affording coverage that this policy also affords.

    BB. Self-Insured Retention means the amount that is shown in Item 5 of the Declarations.

    CC. Suit means a civil proceeding in which damages because of Bodily Injury, Property Damage, or Personal
        Injury and Advertising Injury to which this policy applies are alleged. Suit includes:

        1. an arbitration proceeding in which such damages are claimed and to which the Insured must submit or
           does submit with our consent; or

        2. any other alternative dispute resolution proceeding in which such damages are claimed and to which the
           Insured submits with our consent.

    DD. Your Product means:

        1. any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of
           by:
            a. you;
            b. others trading under your name; or
            c. a person or organization whose business or assets you have acquired; and

        2. containers (other than vehicles), materials, parts or equipment furnished in connection with such goods or
           products.

        Your Product includes:

        1. warranties or representations made at any time with respect to the fitness, quality, durability, performance
           or use of Your Product; and


80517 (09/03)                                        Page 22 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 284 of 608



        2. the providing of or failure to provide warnings or instructions.

        Your Product does not include vending machines or other property rented to or located for the use of others
        but not sold.

    EE. Your Work means:

        1. work or operations performed by you or on your behalf; and
        2. materials, parts or equipment furnished in connection with such work or operations.

        Your Work includes:

        1. warranties or representations made at any time with respect to the fitness, quality, durability, performance
           or use of Your Work; and
        2. the providing of or failure to provide warnings or instructions.


 IN WITNESS WHEREOF, we have caused this policy to be executed and attested, but this policy will not be valid
 unless countersigned by one of our duly authorized representatives, where required by law.




                        Secretary                                                       President




                        President                                                       President




                        President                                                       President




80517 (09/03)                                        Page 23 of 23
AH0877                  Archive Copy      2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 285 of 608


                                      POLICYHOLDER DISCLOSURE STATEMENT
                                                     UNDER
                                      TERRORISM RISK INSURANCE ACT OF 2002


     You are hereby notified that under the federal Terrorism Risk Insurance Act of 2002 (the "Act") effective November
26, 2002, you now have a right to purchase insurance coverage for losses arising out of an Act of Terrorism, which is
defined in the Act as an act certified by the Secretary of the Treasury (i) to be an act of terrorism, (ii) to be a violent act
or an act that is dangerous to (A) human life; (B) property or (C) infrastructure, (iii) to have resulted in damage within
the United States, or outside of the United States in case of an air carrier or vessel or the premises of a U.S. mission
and (iv) to have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest,
as part of an effort to coerce the civilian population of the United States or to influence the policy or affect the conduct
of the United States Government by coercion. You should read the Act for a complete description of its coverage. The
Secretary's decision to certify or not to certify an event as an Act of Terrorism and thus covered by this law is final and
not subject to review. There is a $100 billion dollar annual cap on all losses resulting from Acts of Terrorism above
which no coverage will be provided under this policy and under the Act unless Congress makes some other
determination.

    For your information, coverage provided by this policy for losses caused by an Act of Terrorism may be partially
reimbursed by the United States under a formula established by the Act. Under this formula the United States pays
90% of terrorism losses covered by this law exceeding a statutorily established deductible that must be met by the
insurer, and which deductible is based on a percentage of the insurers direct earned premiums for the year preceeding
the Act of Terrorism.

   Coverage for Acts of Terrorism for losses is already included in your current policy. The portion of
your annual premium that is attributable to coverage for Acts of Terrorism covered by the Act is
$9,406.00.


MCKESSON CORPORATION
Insured Name

BE 2978146
Policy #

0030
Division #

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.
Insurance Carrier




WITHOUT EXCLUSION BUT WITH CHARGE
81249 (3/03)
AH0992           Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 286 of 608

                                     ENDORSEMENT NO. 1



This endorsement, effective 12:01 AM: July 1, 2004

Forms a part of policy no.: BE   2978146

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                            SCHEDULE OF UNDERLYING INSURANCE

                                    CARRIER
COVERAGE                            POLICY PERIOD          LIMITS OF LIABILITY
Employers Liability
(All States Except NV and CT)       Old Republic           $5,000,000 BI by Accident
                                    7/1/04-05              (Each Accident)
                                                           $5,000,000 BI by Disease Policy Limit
                                                           $5,000,000 BI by Disease Each
                                                           Employee
                                                           Defense is in addition to the limits of
                                                           liability


Employers Liability                 Old Republic           $1,900,000 Excess of a $100,000
                                    7/1/04-05              Retention Indemnity Only
                                                           Defense is in addition to the limits of
                                                           liability


Master Foreign Employers            Insurance Co. of the   $1,000,000
Liability                           State of PA             This policy provides DIC/DIL coverage
                                    10/1/03-04              over
                                    AIU                     local E.L. policy in UK with $10M limit
                                                            Defense is in addition to the limits of
                                                            liability




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 287 of 608

                                         ENDORSEMENT NO. 1 (Continued)




       Master Foreign AL/GL                    Insurance Co. of the    $2,000,000 Aggregate (except for
                                               State of PA              products)
                                               10/1/03-04               $2,000,000 Aggregate for Products
                                               AIU                      $1,000,000 Per Occurrence

                                                                       Provides DIC/DIL Coverage over local
                                                                       underlying policies.


       Medical Professional                    Lexington               $15,000,000 Each Medical Incident
       (Druggist Liability)                    10/29/03-04             $15,000,000 Aggregate Limit
                                                                       Defense is within the limits of liability


       Excess Medical Professional             Arch. Specialty         $10,000,000 Each Occurrence
       (Druggist Liability)                    Ins. Co.                $10,000,000 Aggregate Limit
                                               10/29/03-04             Excess of Lexington Policy.
                                                                       Defense is within the limits of liability:
                                                                       $250K
                                                                       Indemnity Only SIR applies per
                                                                       claimant upon erosion of the $25M
                                                                       Limit.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 288 of 608

                                                ENDORSEMENT NO. 2



        This endorsement, effective 12:01 AM: July 1, 2004

        Forms a part of policy no.: BE      2978146

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                          SCHEDULE OF RETAINED LIMITS

                                       PERIOD OF
       COVERAGE                        RETAINED LIMIT                  LIMITS OF LIABILITY
       General Liability               7/1/04-05                       $5,000,000 Each Occurrence
       United States, its                                              including Defense Expenses
       Territories and                                                 SUBJECT TO
       Possessions, and Canada                                         $7,500,000 Aggregate, such
                                                                       Aggregate
                                                                       Applicable solely to payment of
                                                                       indemnity and not applicable to the
                                                                       Products-Completed Operations
                                                                       Hazard, Druggists Liability, or any
                                                                       payments for Defense Expenses.

                                                                       After exhaustion of the $7,500,000
                                                                       Aggregate described above, the
                                                                       following self-insured retention shall
                                                                       apply to loss to which the above
                                                                       described Aggregate would apply
                                                                       except for its exhaustion:

                                                                       $250,000 Each Occurrence indemnity
                                                                       only


       Automobile Liability -         7/1/04-05                        $5,000,000 Each Accident
       United States, its territories
       and possessions, and Canada




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 289 of 608

                                                ENDORSEMENT NO. 3



        This endorsement, effective 12:01 AM: July 1, 2004

        Forms a part of policy no.: BE      2978146

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                  KNOWLEDGE OF OCCURRENCE ENDORSEMENT



       This policy is amended as follows:

       Notwithstanding any provision(s) in this Policy to the contrary, and solely as respects any loss
       reporting requirements under this Policy, it is understood that knowledge of an accident or incident
       by an agent, servant or employee of yours or any other person shall not in itself constitute
       knowledge by you, unless your Risk Manager or Senior Corporate Counsel has received notice from
       said agent, servant, employee or any other person.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 290 of 608

                                                ENDORSEMENT NO. 4



        This endorsement, effective 12:01 AM: July 1, 2004

        Forms a part of policy no.: BE      2978146

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                              Commercial Umbrella Liability Policy with CrisisResponse

                                 Duties in the Event of an Occurrence, Claim or Suit


       Except with regard to Druggist Liability Coverage provided under this policy, this policy is amended
       as follows:

       Section VI. CONDITIONS, Paragraph G. Duties in the Event of an Occurrence, Claim or Suit,
       subparagraph 1,. Is deleted and replaced by the following:

               1.      You must see to it that we are notified as soon as practicable after you or your
                       corporate officer receives notice from its agent, servant, employee or any other
                       person, of an Occurrence that may result in a claim or Suit under this policy. To the
                       extend possible, notice should include:

                       a.      how, when and where the Occurrence took place,

                       b.      the names and addresses of any injured persons and any witnesses, and

                       c.      the nature and location of any injury or damage arising out of the
                               Occurrence.

       However it is understood that the provisions of this endorsement will not supercede Section I.
       INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY of the policy.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 291 of 608

                                         ENDORSEMENT NO. 5



This endorsement, effective 12:01 AM: July 1, 2004

Forms a part of policy no.: BE       2978146

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                      Commercial Umbrella Liability Policy with CrisisResponse®

                                 Claims-Made Coverage Endorsement

This policy is amended as follows:

NOTICE: THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE. COVERAGE IS LIMITED TO
LIABILITY FOR CLAIMS FIRST MADE AGAINST THE INSURED AND REPORTED TO US WHILE THE
COVERAGE IS IN FORCE. PLEASE REVIEW THE ENDORSEMENT CAREFULLY AND DISCUSS THIS
COVERAGE WITH YOUR INSURANCE AGENT OR BROKER.
___________________________________________________________________________________________

IT IS UNDERSTOOD THAT TO THE EXTENT ANY COVERAGE MAY OTHERWISE BE PROVIDED
UNDER THIS POLICY OR ANY OF ITS ENDORSEMENTS, THE PROVISIONS OF THIS
ENDORSEMENT WILL SUPERCEDE.
__________________________________________________________________________________________

Solely with respect to the Insured's liability included within the Druggist Liability and/or arising out
of a Wrongful Act in your performance of Druggist Liability, this policy is amended as follows:


The DECLARATIONS, ITEM 2. is amended to include the following:

     Item 2a.       RETROACTIVE DATE: September 14, 1998

     Item 2b.       CONTINUITY DATE:         July 1, 2004

Section I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY is deleted in its entirety
and replaced with the following:

I.     INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY

A.     We will pay on behalf of the Insured those sums in excess of the Retained Limit that the
       Insured becomes legally obligated to pay as damages by reason of liability imposed by law
       because of Bodily Injury, Property Damage or Personal Injury and Advertising Injury to which
       this insurance applies or because of Bodily Injury or Property Damage to which this insurance
       applies assumed by the Insured under an Insured Contract.




                Archive Copy
      Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 292 of 608

                                 ENDORSEMENT NO. 5 (Continued)


     The amount we will pay for damages is limited as described in Section IV. Limits of
     Insurance.

B.   This policy applies, only if:

     1.   the Bodily Injury or Property Damage is caused by an Occurrence that takes place
           anywhere in the world, and the Bodily Injury or Property Damage occurs on or after the
           Retroactive Date and prior to the end of the Policy Period,

     2.   the Personal Injury and Advertising Injury is caused by an Occurrence arising out of
           your business that takes place anywhere on or after the Retroactive Date shown in the
           Declarations and prior the end of the Policy Period, and

     3.   a Claim for damages because of Bodily Injury, Property Damage or Personal Injury and
           Advertising Injury is first made in writing against any Insured in accordance with
           Paragraph C. below during the Policy Period or any Extended Reporting Period we
           provide and written notice is received by us during the Policy Period or Extended
           Reporting Period (if applicable).

C.   A Claim by a person or organization seeking damages will be deemed to have been made at
     the earlier of the following times:

     1.   When notice of such Claim is received and recorded by any Insured in writing and
          reported to us during the Policy Period or any applicable extended reporting period, or

     2.   When we make settlement in accordance with Paragraph A. above.

     All Claims for damages because of Bodily Injury to the same person, including damages
     claimed by any person or organization for care, loss of services or death resulting at any time
     from the Bodily Injury, will be deemed to have been made at the time the first of those Claims
     is made against any Insured.

     All Claims for damages because of Property Damage causing Loss to the same person or
     organization will be deemed to have been made at the time the first of those Claims is made
     against the Insured.

     All Claims for damages because of Personal Injury and Advertising Injury to the same person
     or organization as a result of an Occurrence will be deemed to have been made at the time
     the first of those Claims is made against any Insured.

D.   Damages because of Bodily Injury include damages claimed by any person or organization for
     care, loss of services or death resulting at any time from the Bodily Injury.

E.   If we are prevented by law or statute from paying damages covered by this policy on behalf
     of the Insured, then we will indemnify the Insured for those sums in excess of the Retained
     Limit.

     Coverage under this endorsement applies only to the extent that such coverage is provided
     by a claims-made policy listed in the Schedule of Underlying Insurance. In no event shall
     coverage afforded under this endorsement be broader than the Schedule of Underlying
     Insurance.




              Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 293 of 608

                                  ENDORSEMENT NO. 5 (Continued)



      This claims-made coverage shall follow the terms, definitions, conditions and exclusions of
      such scheduled underlying policy, subject to the Policy Period, Limits of Insurance, premium
      and all other terms, definitions, conditions and exclusions of this policy. If any provisions of
      such scheduled underlying policy conflicts with any provisions of this policy, the provisions
      of this policy will prevail.

For the purpose of this endorsement only, the SELF INSURED RETENTION in ITEM 5. of the
DECLARATIONS, is deleted and replaced by the following provision:

$25,000,000 Each Occurrence or Wrongful Act (As respects all damages arising out of Druggist
Liability.

Section VII. Definitions is amended to include the following additional definitions:

      Compounding means the preparation, mixing, assembling, packaging, or labeling of a drug,
      radiopharmaceutical, or device (I) as the result of a practitioner's prescription drug order or
      initiative based on the practitioner/patient/pharmacist relationship in the course of
      professional practice, or (ii) for the purpose of, or as an incident to, research, teaching or
      chemical analysis and not for sale or dispensing, the preparation of drugs or devices in
      anticipation of prescription drug orders based on routine, regularly observed prescribing
      patterns, other practices as are approved as a part of the practice of pharmacy by the Board
      of Pharmacy in the state in which the Insured practices.

      Claim means a demand for money or Suit.

      Loss means those sums actually paid as judgments or settlement

      Druggist Liability means:

        (1) the interpretation, evaluation and dispensing of prescription orders,

        (2) participation in drug and device selection (including, where permitted by state or federal
            law, prescribing by protocol, agreement or collaborative practice or the prescribing of
            legally recognized pharmacist-class of drugs or devices),

        (3) drug administration including immunization, where permitted by state law by the Insured
            as a pharmacist,

        (4) drug regiment reviews,

        (5) medication consulting, and those acts or services necessary to provide pharmaceutical
            care,

        (6) Compounding, selling, handling and distribution of drugs, radiopharmaceuticals,
            medicine, devices, other goods or products and their container from any pharmacy or
            drug store ( except labeling by a       manufacturer, repackager, or distributor of
            non-prescription drugs and commercially packaged legend drugs and devices),

        (7) proper and safe storage of drugs and devices,




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 294 of 608

                                 ENDORSEMENT NO. 5 (Continued)


       (8) maintenance of proper records for drugs and devices,

       (9) all other services of a professional nature usually and customarily performed by a
           registered pharmacist or qualified pharmacy intern or pharmacy technician,

       (10) services of a nuclear pharmacists and nuclear pharmacy technician.

Wrongful Act means any actual or alleged negligent act, error or omission, misstatement or
misleading statement committed by the Named Insured in the performance of professional services.


Section V. Exclusions is amended to include the following additional exclusions:

   Prior Knowledge

   This insurance does not apply to any Claim alleging or arising out of an Occurrence committed
   on or after the Retroactive Date shown above, if any Insured listed under subparagraphs 2a.,
   2b., 2c. or 2e. of Paragraph M. of Section VII., any executive officer or director listed under
   subparagraph 2d. of Paragraph M. of Section VII. or any employee authorized by you to give or
   receive notice of an Occurrence, knew as of the Continuity Date shown above that such
   Occurrence could result in a Claim.

   Continuous or Related Acts

   This insurance does not apply to any Claim alleging or arising out the same Occurrence or series
   of continuous, repeated or related Occurrences or alleging the same or similar facts, alleged or
   contained in any Claim which has been reported, or any Occurrence of which notice has been
   given, under any policy of which this policy is a renewal, replacement or succeeds in time.

   Pending or Prior Litigation

   This insurance does not apply to any Claim alleging or arising out of any Claim or Suit pending
   as of the Continuity Date shown above, or alleging or arising out of or relating to any fact,
   circumstance, situation or Occurrence alleged in such Claim or Suit.

   Professional Services

   Any Claim arising out of the rendering of or failure to render professional services by the Insured
   or by any person or organization for whose acts or omissions the Insured is legally responsible.

Section VI. Conditions is amended to include the following additional conditions:

Automatic Extended Reporting Period

   If we or the Named Insured cancel, refuse to renew or replace this policy (hereinafter "cancel or
   non-renew"), the Named Insured will have the right following the effective date of such
   cancellation or non-renewal to a period of thirty (30) days (herein referred to as the Automatic
   Extended Reporting Period) in which to give written notice to us of Claims first made against
   you during the Automatic Extended Reporting Period for any Bodily Injury, Property Damage or
   Personal Injury and Advertising Injury occurring prior to the end of the Policy Period and
   otherwise covered by this policy.




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 295 of 608

                                 ENDORSEMENT NO. 5 (Continued)




   The Automatic Extended Reporting Period will not apply to Claims that are covered under
   any subsequent insurance you purchase or is purchased for your benefit, or that would be
   covered but for the exhaustion of the Limits of Insurance applicable to such Claims or is within
   any applicable Retained Amount.

   The Automatic Extended Reporting Period does not reinstate or increase the Limits of Insurance
   or extend the Policy Period.

Optional Extended Reporting Period

  If we or the Named Insured will cancel or non-renew this policy, the Named Insured will have the
  right, upon payment of an additional premium of up to two hundred percent (200%) of the full
  annual premium, to a period of one (1) year following the effective date of such cancellation or
  non-renewal (herein referred to as the Optional Extended Reporting Period) in which to give
  written notice to us of Claims first made against you during the Optional Extended Reporting
  Period for any Bodily Injury, Property Damage or Personal Injury and Advertising Injury occurring
  prior to the end of the Policy Period and otherwise covered by this policy.

  As used herein, "full annual premium" means the premium level in effect immediately prior to the
  end of the Policy Period.

  The rights contained in this clause will terminate unless the Named Insured provides written
  notice of such election together with the additional premium due to us within thirty (30) days of
  the effective date of cancellation or non-renewal. The additional premium for the Optional
  Extended Reporting Period will be deemed fully earned at the inception of the Optional Extended
  Reporting Period. The Optional Extended Reporting Period is not cancelable This clause and the
  rights contained herein will not apply to any cancellation resulting from non-payment of premium.
  Our offer of renewal terms, conditions, limits of insurance or premiums different from those of
  the expiring policy will not constitute a non-renewal.

  The aggregate limit of insurance for any Extended Reporting Period will be part of, and not in
  addition to, the Aggregate Limit of Insurance for the Policy Period.

  An Optional Extended Reporting Period does not reinstate or increase the Limits of Insurance or
  extend the Policy Period.

  If the Named Insured exercises its right purchase an Optional Extended Reporting Period, the
  Automatic Extended Reporting Period will not apply.

Section VI. Conditions, G. Duties in the Event of an Occurrence, Claim or Suit, is amended to
include the following additional provisions:

1. You must see to it that we are notified as soon as practicable of an Occurrence that is
   reasonably likely to result in a Claim or Suit under this policy. To the extent possible, notice
   should include:

   a. how, when and where the Occurrence took place,




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 296 of 608

                                         ENDORSEMENT NO. 5 (Continued)


           b. the names and addresses of any injured persons and any witnesses, and

           c. the nature and location of any injury or damage arising out of the Occurrence.

           Any Claim which is made in writing against any Insured as respects such Occurrence shall be
           deemed to have been first made during this policy period if notice of the Occurrence is reported
           to us within fifteen (15) days of the end of this policy period and the Claim or notice of claim for
           such Occurrence is reported to us within three (3) years after the end of this policy period.

       2. If a Claim is made or Suit is brought against any Insured during the Policy Period, you must
           notify us in writing prior to the end of the Policy Period.

           Written notice should be mailed or delivered to:

                       AIG Technical Services, Inc.
                       Excess Casualty Claims Department
                       175 Water Street
                       New York, NY 10038

       3. You and any other involved Insured must:

           a. immediately send us copies of any demands, notices, summonses or legal papers received in
               connection with the Claim or Suit,

           b. authorize us to obtain records and other information,

           c. cooperate with us in the investigation, settlement or defense of the Claim or Suit, and

           d. assist us, upon our request, in the enforcement of any right against any person or
              organization that may be liable to the Insured because of injury or damage to which this
              insurance may also apply.

       4. No Insured will, except at that Insured's own cost, voluntarily make a payment, assume any
          obligation or incur any expense, other than for first aid, without our consent.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 297 of 608

                                        ENDORSEMENT NO. 6



This endorsement, effective 12:01 AM: July 1, 2004

Forms a part of policy no.: BE       2978146

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                     Commercial Umbrella Liability Policy With CrisisResponse ®

                              Retained Limit Amendatory Endorsement

This policy is amended as follows:

Solely as respects coverages listed in the Schedule of Retained Limits, the following shall apply:

1.     The Declarations, ITEM 5. SELF INSURED RETENTION is deleted in its entirety.

2.     Section IV. LIMITS OF INSURANCE, Paragraphs B., G., H. and M. are deleted in their
       entireties and replaced by the following:

       B.      The General Aggregate Limit is         the   most   we   will   pay   for   all   damages
               covered under this policy except:

               1.      Damages included within the Products-Completed Operations Hazard,
                       and

               2.      Damages because of Bodily Injury or Property Damage to which this
                       insurance applies, caused by an Occurrence and resulting from the
                       ownership, maintenance or use of an Auto.

       G.      If the total applicable Retained Limit(s) listed in the Schedule of Retained Limits are
               reduced or exhausted by payment of Loss to which this policy applies, we will:

                    1. in the event of reduction, pay in excess of the remaining underlying Retained
                        Limits, or

                    2. in the event of exhaustion of the underlying Retained Limits, continue in
                        force as underlying insurance.

        H.     Defense Expenses will be in addition to the applicable Limits of Insurance of this
               policy. Provided, however, that if the amount of applicable Retained Limit over
               which this policy applies immediately in excess is specifically designated in the
               Schedule of Retained Limits as including Defense Expenses, then such Defense
               Expenses will reduce the applicable Limits of Insurance of this policy.




               Archive Copy
     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 298 of 608

                              ENDORSEMENT NO. 6 (Continued)


     M.      We will not make any payment under this policy unless and until the total applicable
             Retained Limit(s) and any applicable Other Insurance have been exhausted by the
             payment of Loss to which this policy applies.

             When the amount of Loss has been determined by an agreed settlement or a final
             judgment, we will promptly pay on behalf of the Insured the amount of such Loss
             falling within the terms of this policy. An agreed settlement means a settlement and
             release of liability signed by us, the Insured and the claimant or the claimant's legal
             representative.

3.   Section III. DEFENSE PROVISIONS, Paragraph A. is deleted in its entirety and          replaced
     by the following:

     III. DEFENSE PROVISIONS

     A. We will have the right and duty to defend any Suit against the Insured that seeks
        damages for Bodily Injury, Property Damage or Personal Injury and Advertising Injury
        covered by this policy, even if the Suit is groundless, false or fraudulent when the
        applicable limits listed in the Schedule of Retained Limits have been exhausted by
        payment of Loss to which this policy applies.

          If we are prevented by law or statute from assuming the obligations specified under this
          provision, we will pay any expenses incurred with our consent.

4.   Section V. EXCLUSIONS, Paragraphs I. and M. are deleted in their entireties.

5.   Section VII. DEFINITIONS is amended to include the following additional definition:

     Defense Expenses mean payment(s) allocated to the investigation, settlement or defense of
     a specific loss, claim or Suit, including but not limited to:

     1.      Attorney's fees and all other investigation, loss adjustment and litigation expenses,

     2.      Premiums on bonds to release attachments,

     3.      Premiums on appeal bonds required by law to appeal any claim or Suit,

     4.      Costs taxed against the Insured in any claim or Suit,

     5.      Pre-judgment interest awarded against the Insured, and

     6.      Interest that accrues after entry of judgment.

6.   Section VII. DEFINITIONS, Paragraph M. is amended to include the following additional
     subparagraph:

     8. Any person or organization to whom you become obligated to include as an additional
        insured under this policy, as a result of any contract or agreement you enter into which
        requires you to furnish insurance to that person or organization of the type provided by
        this policy, but only with respect to liability arising out of your operations, including
        Your Work and Your Product, or premises owned by or rented to you. However, the




             Archive Copy
      Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 299 of 608

                                ENDORSEMENT NO. 6 (Continued)


           insurance provided will not exceed the lesser of:

              a. The coverages and Limits of Insurance of this policy, or

              b. The coverage and Limits of Insurance required by said contract or agreement.

7.    Section VII. DEFINITIONS, the phrase "Notwithstanding any of the above:" and
      subparagraphs a. and b. thereunder appearing at the end of Paragraph M. are deleted in their
      entireties and replaced by the following:

           Notwithstanding any of the above provisions 1. through 8. of this Paragraph M. of
           Section VII., no person or organization is an Insured with respect to the conduct of any
           current, past or newly formed partnership, joint venture or limited liability company of
           which the Named Insured is or was partner or member and that is not designated as a
           Named Insured in Item 1 of the Declarations.

8.   Section VII. DEFINITIONS, Paragraph P. is deleted in its entirety and replaced by the
      following:

      P.      Loss means those sums actually paid as judgments or settlements, provided,
              however, that if the applicable Retained Limit is specifically designated in the
              Schedule of Retained Limits as including Defense Expenses, then Loss shall include
              such Defense Expenses.

9.   Section VII. DEFINITIONS, Paragraph R. is deleted in its entirety and replaced by the
     following:

      R. Named Insured means:

           1. any person or organization designated in Item 1 of the Declarations,

           2. as of the inception date of this policy, any organization in which you maintain an
              interest of more than fifty percent (50%) as of the effective date of this policy,
              provided that coverage provided to such organization under this paragraph does not
              apply to any Bodily Injury or Property Damage that occurred or any Personal Injury
              and Advertising Injury that was caused by an Occurrence that was committed before
              you acquired or formed such organization or after you ceased to maintain an interest
              of more than fifty percent (50%) in such organization, and

           3. after the inception date of this policy, any organization, except for a partnership,
              joint venture or limited liability company, that you acquire or form during the Policy
              Period in which you maintain an interest of more than fifty percent (50%), provided
              that:

              a. coverage provided to such organization under this paragraph does not apply to
                  any Bodily Injury or Property Damage that occurred or any Personal Injury and
                  Advertising Injury that was caused by an Occurrence that was committed before
                  you acquired or formed such organization or after you ceased to maintain an
                  interest of more than fifty percent (50%) in such organization, and

              b. you give us prompt notice after you acquire or form such organization.




              Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 300 of 608

                                  ENDORSEMENT NO. 6 (Continued)



            Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture
            or limited liability company that you acquire or form during the Policy Period may be
            added as an Insured only by a written endorsement that we make a part of this policy.

            We may, at our option, make an additional premium charge for any organization that you
            acquire or form during the Policy Period.

10.    Section VII. DEFINITIONS, Paragraph Z.         is deleted in its entirety and replaced by the
       following,

       Z. Retained Limit means the applicable limit(s) listed in the Schedule of Retained Limits.

            The Retained Limit(s) listed in the Schedule of Retained Limits will apply whether or not
            there is any available Scheduled Underlying Insurance or Other Insurance. If there is
            Scheduled Underlying Insurance or Other Insurance applicable to a Loss, amounts
            received through such Scheduled Underlying Insurance or Other Insurance for payment
            of the Loss may be applied to reduce or exhaust the Retained Limit. Furthermore:

                a. If the applicable Retained Limit is specifically designated in the Schedule of
                    Retained Limits as including Defense Expenses, then amounts received through
                    Scheduled Underlying Insurance or Other Insurance providing coverage to the
                    Insured for the payment of Defense Expenses shall reduce the Retained Limit.

                b. If the applicable Retained Limit is not specifically designated in the Schedule of
                    Retained Limits as including Defense Expenses, then amounts received through
                    Scheduled Underlying Insurance or Other Insurance providing coverage to the
                    Insured for the payment of Defense Expenses shall not reduce the Retained
                    Limit.

11.    Section VI. CONDITIONS, Paragraphs A. and C. are deleted in their entireties and replaced
       by the following:

       A. Appeals

            If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of
            the total applicable Retained Limit(s), we may elect to do so. If we appeal, we will be
            liable for, in addition to the applicable Limits of Insurance of this policy, all court costs,
            expenses incurred and interest on that amount of any judgment which does not exceed
            the applicable Limits of Insurance of this policy incidental to such an appeal.

       C.   Bankruptcy or Insolvency

            Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability
            to pay of any of your underlying insurers will not relieve us from the payment of Loss
            covered by this policy. But under no circumstances will such bankruptcy, insolvency or
            inability to pay require us to drop down, replace or assume any obligation within a
            Retained Limit.

If another endorsement attached to this policy states specifically that the provisions therein
supercede any other terms, definitions, conditions, and exclusions of any language in this policy or




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 301 of 608

                                         ENDORSEMENT NO. 6 (Continued)


       its endorsements, then the provisions of such other endorsement apply irrespective of anything to
       the contrary in the provisions of this endorsement. In all other cases, the provisions of this
       endorsement apply notwithstanding anything to the contrary in the other terms, definitions,
       conditions, and exclusions terms and conditions of this policy.


                                       Schedule of Retained Limits


       Coverage(s)                                                            Retained Limit(s)

       See Endorsement # 2




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 302 of 608

                                                ENDORSEMENT NO. 7



        This endorsement, effective 12:01 AM: July 1, 2004

        Forms a part of policy no.: BE      2978146

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                           AMENDATORY ENDORSEMENT


       Section V. Exclusions, U.2 is amended as follows:

       Arising out of oral, written or electronic publication, in any manner, of material if done by or at the
       direction of the Insured with knowledge of its falsity:




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 303 of 608

                                          ENDORSEMENT NO. 8



This endorsement, effective 12:01 AM: July 1, 2004

Forms a part of policy no.: BE        2978146

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                    Commercial Umbrella Policy Form


                   MEDICAL PROFESSIONAL LIABILITY EXCLUSION ENDORSEMENT


This policy is amended as follows:

Section V. EXCLUSIONS is amended to include the following additional exclusion:

Medical Professional Liability

This insurance does not apply to Bodily Injury, Property Damage or Personal Injury and Advertising
Injury arising out of the rendering of or failure to render the following professional services:

(A) Medical, surgical, dental or nursing treatment including the furnishing of food or beverages in
    connection therewith,

(B)    Furnishing or dispensing of medical, dental or surgical supplies or appliances,

(C)    Handling of or performing postmortem examinations on human bodies, or

(D) Service by any person as a member of a formal accreditation or similar professional board or
    committee of the Named Insured, or as person charged with the duty of executing directives
    of any such board or committee.

It is also agreed that any Bodily Injury sustained by any patient or other person while seeking or
being administered professional services shall not be covered under this policy except when such
Bodily Injury occurs as a direct result of one or more of the following perils and then only if said
perils occur on the Insured's premises:

1.    Fire or lightning,
2.    Windstorm or hail,
3.    Explosion,
4.    Riot, strike or civil commotion,
5.    Hazards involving any aircraft or vehicle,
6.    Sonic shock waves,
7.    Smoke,




                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 304 of 608

                                         ENDORSEMENT NO. 8 (Continued)


       8.    Vandalism or malicious mischief,
       9.    Sprinkler leakage,
       10.   Elevator malfunction,
       11.   Earthquake or flood,
       12.   Structural collapse of building, or
       13.   Ownership, maintenance or use of premises and all operations necessary or incidental thereto.

       However, the exclusions set forth in Paragraphs (A) and (B) do not apply if such coverage is
       provided by Scheduled Underlying Insurance.

       The exclusion set forth in Paragraph (B) does not apply to Bodily Injury or Property Damage included
       within the Products-Completed Operations Hazard.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 305 of 608

                                        ENDORSEMENT NO. 9



This endorsement, effective 12:01 AM: July 1, 2004

Forms a part of policy no.: BE       2978146

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                    Commercial Umbrella Liability Policy with CrisisResponse®

                             Named Peril and Time Element Pollution
                               Self-Insured Retention Endorsement
                         (Products-Completed Operations Hazard Version)

This policy is amended as follows:

Section V. EXCLUSIONS, Paragraph Q. Pollution is deleted in its entirety and replaced by the
following:

   Pollution

   This insurance does not apply to:

       1.      Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury arising
               out of the actual, alleged or threatened discharge, dispersal, seepage, migration,
               release or escape of Pollutants anywhere at any time,

       2.      Any loss, cost or expense arising out of any request, demand, order or statutory or
               regulatory requirement that the Insured or others test for, monitor, clean up,
               remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
               the effects of Pollutants, or

       3.      Any loss, cost or expense arising out of any claim or Suit by or on behalf of a
               governmental authority for damages because of testing for, monitoring, cleaning up,
               removing, containing, treating, detoxifying or neutralizing, or in any way responding
               to, or assessing the effects of Pollutants.

       However, this exclusion will not apply to Bodily Injury or Property Damage arising out of:

               i.     Any discharge, dispersal, seepage, migration, release or escape of Pollutants
                      directly or indirectly caused by fire, explosion, lightning, windstorm,
                      vandalism or malicious mischief, riot or civil commotion, flood, automatic
                      sprinkler leakage, collision or upset of an Auto or Mobile Equipment or
                      aircraft, or




               Archive Copy
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 306 of 608

                         ENDORSEMENT NO. 9 (Continued)


       ii.    Any discharge, dispersal, seepage, migration, release or escape of Pollutants
              and included within the Products-Completed Operations Hazard provided
              that:

              (a) Your Product or Your Work has not at any time been:

                    (1) discarded, dumped, abandoned, thrown away, or

                    (2) transported, handled, stored, treated, disposed of or processed as
                        waste,

   by anyone, and

              (b) Such Bodily Injury or Property Damage occurs after possession of Your
                  Product or Your Work ahs been relinquished to others by you or others
                  trading under your name and such use occurs away from premises
                  owned, rented or controlled by you, or


       iii.   Any discharge, dispersal, seepage, migration, release or escape of Pollutants
              that meets all of the following conditions:

                       (a) It was neither expected nor intended by the Insured. This
                            condition does not apply to a non-routine incident where such
                            discharge, dispersal, seepage, migration, release or escape of
                            Pollutants was a result of an attempt by the Insured to mitigate
                            or avoid a discharge, dispersal, seepage, migration, release or
                            escape of Pollutants that was itself neither expected nor intended
                            by the Insured and where substantial third party Bodily Injury or
                            Property Damage could have occurred,

                       (b) It commenced on a demonstrable, specific date during the Policy
                            Period,

                       (c) Its commencement became known to the Insured          within (20)
                            calendar days,

                       (d) Its commencement was reported in writing to us within (80)
                            calendar days of becoming known to the Insured , and

                       (e) Reasonable effort was expended by the Insured to terminate the
                           discharge, dispersal, seepage, migration, release or escape of
                           Pollutants as soon as conditions permitted.

However, nothing contained in this endorsement will operate to provide any coverage with
respect to:

       i.     Any site or location principally used by the Insured, or by others on the
              Insured's behalf, for the handling, storage, disposal, dumping, processing or
              treatment of waste material,




       Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 307 of 608

                                   ENDORSEMENT NO. 9 (Continued)


               ii.        Any fines or penalties,

               iii.       Any site or location designated as a National Priorities List (Superfund) site
                          by the federal government, or any site or location given a similar designation
                          under any federal, state or local environmental remediation law,

               iv.        Acid rain or acid runoff,

               v.         Clean-up, removal, containment, treatment, detoxification or neutralization of
                          Pollutants situated on premises which the Insured owns, rents or occupies at
                          the time of the actual discharge, dispersal, seepage, migration, release or
                          escape of said Pollutants, or

For the purpose of this endorsement only, the SELF-INSURED RETENTION in ITEM 5. of the
DECLARATIONS, is amended to include the following additional provision:

       $5,000,000 Each Occurrence (As respects all damages arising out of any discharge,
       dispersal, seepage, migration, release or escape of Pollutants covered under this
       endorsement). This Self-Insured Retention will not be reduced by Defense Expenses.

       The above Self-Insured Retention applies whether or not there is any available Scheduled
       Underlying Insurance or Other Insurance. If there is Scheduled Underlying Insurance or
       Other Insurance applicable to a Loss, amounts received through such Scheduled Underlying
       Insurance or Other Insurance for payment of the Loss may be applied to reduce or exhaust
       the above Self-Insured Retention if such policies were purchased by the Named Insured to
       specifically apply as underlying insurance to this policy. However, in no event will amounts
       received through such Scheduled Underlying Insurance or Other Insurance for the payment
       of Defense Expenses reduce the above Self-Insured Retention.

For the purpose of this endorsement only, Section III. DEFENSE PROVISIONS Paragraphs A. and D.
are deleted in their entirety and Paragraph A. is replaced by the following:

       We will have no duty to defend any Suit against the Insured. We will, however, have the
       right, but not the duty, to participate in the defense of any Suit and the investigation of any
       claim to which this endorsement may apply. If we exercise this right, we will do so at our
       own expense.

For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the
following additional definition:

       Defense Expenses means a payment allocated to defend a specific Suit,          including but not
       limited to:

             1. Attorneys' fees and all other investigation, loss adjustment and litigation expenses,

             2.      Premiums on bonds to release attachments,

             3.      Premiums on appeal bonds required by law to appeal any claim or Suit,

             4.      Court costs taxed against the Insured in any Suit,




              Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 308 of 608

                                         ENDORSEMENT NO. 9 (Continued)



                     5.   Pre-judgment interest awarded against the Insured, and

                     6.   Interest that accrues after entry of judgment.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 309 of 608

                                                ENDORSEMENT NO. 10



        This endorsement, effective 12:01 AM: July 1, 2004

        Forms a part of policy no.: BE      2978146

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®


                             Amendment of Contractual Liability Exclusion Endorsement


       This policy is amended as follows:

       Section V. EXCLUSIONS, Paragraph C. is deleted in its entirety and replaced by the following:

               Contractual Liability

               This insurance does not apply to any liability for which the Insured is obligated to pay
               damages by reason of the assumption of liability in a contract or agreement. This exclusion
               does not apply to liability for damages.

               1. that the Insured would have in the absence of a contract or agreement, or

               2. assumed in an Insured Contract, provided Bodily Injury or Property Damage occurs
                  subsequent to the execution of the Insured Contract. Solely for the purposes of liability
                  assumed in an Insured Contract, reasonable attorney fees and necessary litigation
                  expenses incurred by or for a party other than an Insured are deemed to be damages
                  because of Bodily Injury or Property Damage and included in the Limits of Insurance of
                  this policy, provided:

                   a. liability to such party for, or for the cost of, that party's defense has also been
                       assumed in the same Insured Contract, and

                   b. such attorney fees and litigation expenses are for defense of that party against a
                      civil or alternative dispute resolution proceeding in which damages to which this
                      policy applies are alleged.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 310 of 608

                                                 ENDORSEMENT NO. 11



        This endorsement, effective 12:01 AM: July 1, 2004

        Forms a part of policy no.: BE      2978146

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                              Commercial Umbrella Liability Policy with CrisisResponse

                                        Arbitration Condition Endorsement
                (Solely Applicable To Exclusion Q. And Any Endorsements Amending Exclusion Q.)
                                                  (Domicile State)


       This policy is amended as follows:

       Section VI. CONDITIONS is amended to include the following additional condition:

       Arbitration

       In the event of a disagreement as to the interpretation of Exclusion Q. of this policy of a
       disagreement as to the interpretation any endorsements attached to this policy amending Exclusion
       Q., the disagreement shall be submitted to binding arbitration before a panel of three (2) arbitrators.
       Within thirty (30) days of a written request for arbitration by either you or us, each party will
       choose an arbitrator. If the two arbitrators are unable to agree within one month upon the third
       arbitrator, such arbitrator shall at the request of either party be selected by the American Arbitration
       Association in accordance with its rules and procedures.

       The parties shall submit their cases to the panel by written and oral evidence at a hearing time and
       place selected by the third arbitrator. The panel shall be relieved of all judicial formality, shall not be
       obligated to adhere to the strict rules of law or of evidence, shall seek to enforce the intent of the
       parties hereto and may refer to, but are not limited to, relevant legal principles. The decision of a
       least two (2) of the three (3) panel members shall be binding and final and not subject to appeal
       except for grounds of fraud and gross misconduct by the arbitrators. The award will be issued
       within thirty (30) days of the close of the hearings. Each party shall bear the expenses of its
       designated arbitrator and shall jointly and equally share with the other the expense of the third
       arbitrator and of the arbitration.

       The arbitration proceedings shall take place in the state shown in Item 1 of the Declarations. The
       procedural rules applicable to this arbitration shall, except as provided otherwise herein, be in
       accordance with the Commercial Arbitration Rules of the American Arbitration Association.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                    Authorized Representative
                                                                       or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 311 of 608

                                        ENDORSEMENT NO. 12



This endorsement, effective 12:01 AM: July 1, 2004

Forms a part of policy no.: BE     2978146

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                 NAMED INSURED ENDORSEMENT

It is hereby understood and agreed that Item 1., NAMED INSURED of the Declarations page is
amended to read as follows:

Beldere Corporation
         S.K.U., Inc. (50%)
California Golden State Finance Company
         CGSF Funding Corporation
City Properties, S.A. (20%)
Crocker Plaza Company
Foremost de Venezuela, S.A. (39.69%)
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
Golden State Insurance Company Limited
Goodman Manufacturing Company
Health Mart Systems, Inc.
Intercal, Inc. (15%)
KWS & P, Inc.
KWS & P/SFA, Inc.
MCK Acquisition Corp.
McKesson Asia-Pacific Pty Limited
         McKesson New Zealand Limited
McKesson Automation, Inc.
McKesson Automation Systems Inc.
         McKesson Automation Canada Inc.
         SI/Baker, Inc. (50%)
McKesson BioServices Corporation
         Pharmaceutical Support Services, Inc.
McKesson Capital Corp.
McKesson Capital Funding Corp.
McKesson (Cayman Islands) Inc.
         NADRO, S.A. de C.V. (21.68%)
McKesson Development Corp.
McKesson Health Solutions Arizona Inc.
McKesson Information Solutions LLC
         HBO & Company (VI), Inc.




               Archive Copy
Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 312 of 608

                     ENDORSEMENT NO. 12 (Continued)


HBOC Medical Ltd.
McKesson Health Solutions Holdings Inc
      McKesson Health Solutions LLC
      Access Health UK Ltd.
      McKesson Health Solutions Texas Inc.
      McKesson Health Solutions Puerto Rico Inc.
      McKesson Information Solutions Holdings France S.a.r.l.
             McKesson Information Solutions France SA
      McKesson Information Solutions Holdings Limited
             A.L.I. Holdings LLC
             Medical Imaging SRL
                     A.L.I. Technologies (International) LLC
      McKesson International LLC
             McKesson Information Solutions Holdings I SRL
             McKesson Information Solutions SRL
      McKesson Information Solutions III LLC
             McKesson Information Solutions Holdings II SRL
             McKesson Information Solutions II SRL
      McKesson Information Solutions IV LLC
             McKesson Information Solutions Holdings III SRL
             McKesson Information Solutions III SRL
      McKesson HBOC (Gibraltar) Limited
      McKesson Information Solutions International S.a.r.l.
             McKesson Information Solutions Finance S.a.r.l.
             McKesson Information Solutions Capital S.a.r.l.
             McKesson Information Solutions Holdings S.a.r.l.
             McKesson Information Solutions Holdings II S.a.r.l.
                             McKesson International Nova Scotia ULC
                                     McKesson Medical Imaging Company
                     McKesson Information Solutions Holdings III S.a.r.l.
                             McKesson Health Solutions Canada Company
                     McKesson Information Solutions Holdings IV S.a.r.l.
                             McKesson Information Solutions Canada Company
                     A.L.I. Technologies (Europe) B.V.
                     A.L.I. Technologies (Deutschland) GmbH
                     McKesson Information Solutions Ireland Limited
                     McKesson Information Solutions (Netherlands) B.V.
                             McKesson HBOC Nederland B.V.
                     McKesson Information Solutions UK Limited
                             Data-Med Computer Services Ltd.
                             HBO & Company (ST & SW), Ltd.
             McKesson Services Inc.
                     A.L.I. Imaging Systems Corp.
      McKesson International Holdings Limited
             McKesson Financial Holdings Limited
             McKesson International Ireland Limited
             McKesson Financial Holdings II Limited
             McKesson (International) (Gibraltar) Limited
                     McKesson International Holdings LLC
                             McKesson International Holdings SRL
                             McKesson International SRL




      Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 313 of 608

                                        ENDORSEMENT NO. 12 (Continued)


                       McKesson International Finance S.a.r.l.
                       McKesson International Capital S.a.r.l.
                       McKesson International Holdings S.a.r.l.
                              McKesson International Holdings II S.a.r.l.
                                      McKesson Funding Company of Canada
                              McKesson International Holdings III S.a.r.l.
                                      McKesson Finance Company of Canada
                                              McKesson Canada Corporation
                                                     3071046 Nova Scotia Company
                              McKesson Medical-Surgical Holdings Inc.
                                      McKesson Medical-Surgical Inc.
                                              McKesson Medical-Surgical FDT Inc.
                                              McKesson Medical-Surgical Iowa Inc.
                              McKesson Medical-Surgical Iowa Supply Inc.
                              McKesson Medical-Surgical Maine Inc.
                       McKesson Medical-Surgical Minnesota Inc.
                              McKesson Medical-Surgical MediMart Inc.
                              McKesson Medical-Surgical MediNet Inc.
                              McKesson Medical-Surgical Minnesota Supply Inc.
                              McKesson Medical-Surgical TBC Inc.
                       McKesson Medication Management Holdings Inc.
                              McKesson Medication Management LLC
                              McKesson Medication Management Puerto Rico Inc.
                              Purchasing Alliance for Clinical Therapeutics, LLC
                       McKesson Property Company, Inc.
                              DC Land Company
                              DCAZ Land Company
                              Foremost Homes Hawaii, Ltd.
                              HF Land Company
                       McKesson Specialty Corporation
                       McKesson Specialty Pharmaceuticals LLC (99%)
                       McKesson Trading Company
                       McKesson Transportation Systems, Inc.
                       N.V. Medicopharma (10%)
                       Penn-Chem Corporation
                       Zee Medical Canada, Inc.
                       Zee Medical, Inc.
                              CPG Industries, Inc.
                              Roth Medical Services, Inc.

             Inactive
            In Bankruptcy
           Part-owned by more than one McKesson Corporation Entity
          1% owned by McKesson Specialty Corporation




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 314 of 608

                                                ENDORSEMENT NO. 13



        This endorsement, effective 12:01 AM: July 1, 2004

        Forms a part of policy no.: BE      2978146

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy With CrisisResponse®

                                            Acquired Entities Endorsement

       This policy is amended as follows:

       1.      It is agreed that newly acquired and actively managed entities are automatically
               covered as follows:

               a) Newly acquired or formed entities with operations that are not materially different
                  from those of the Insured prior to such acquisition, formation or merger and with
                  annual sales not exceeding two hundred and fifty million dollars ($250,000,000)
                  are automatically covered.

               b) Newly acquired or formed entities, regardless of size, with operations prior to
                  such acquisition, formation or merger materially different from those of the
                  Insured will be automatically covered for a period of sixty (60) days from the date
                  of acquisition, formation or merger, during which time the Insured shall provide
                  sufficient underwriting data for us to evaluate the continuation of coverage.

       2.      We may make an additional premium charge for any such additional entities you
               acquire, form or take control of during the Policy Period.

       3.      Any newly acquired or formed entity shall only be afforded coverage under this policy
               if such organization is included as a named insured under Scheduled Underlying
               Insurance. Except, however, this provision 3. shall not apply to coverages listed in
               the Schedule of Retained Limits attached to this policy.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 315 of 608

                                                 ENDORSEMENT No. 14


        This endorsement, effective 12:01 AM: July 1, 2004
        Forms a part of policy no: BE          2978146
        Issued to:    MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                              Commercial Umbrella Liability Policy With CrisisResponse SM

                           California Cancellation and Nonrenewal Amendatory Endorsement

   This policy is amended as follows:

   I.   Section VI. CONDITIONS, Paragraph D., Cancellation, is deleted in its entirety and replaced by the
        following:
        D. Cancellation

           1. You may cancel this policy. You must mail or deliver advance written notice to us stating when the
              cancellation is to take effect.
           2. New Policies in Effect for Sixty (60) Days or Less:

               We may cancel this policy. If we cancel because of non-payment of premium, we must mail to you
               not less than ten (10) days advance written notice stating when the cancellation is to take effect. If
               we cancel for any other reason, we must mail to you not less than thirty (30) days advance written
               notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
               address shown in Item 1 of the Declarations shall be sufficient to prove notice. Such notice will
               include the reason or reasons for cancellation.

           3. New Policies in Effect for More Than Sixty (60) Days and Any Renewal Policy:

               We may not cancel this policy unless the cancellation is based on one or more of the following
               reasons:

               a. Nonpayment of premium, including payment due on a prior policy issued by us and due during
                  the Policy Period covering the same risks;

               b. A judgment by a court or an administrative tribunal that you have violated any law of this state
                  or of the United States having as one of its necessary elements an act which materially
                  increases any of the risks insured against;

               c. Discovery of fraud or material misrepresentation by either of the following:

                     i.    You or other Insureds or your representative in obtaining this policy; or

                     ii.   You or your representative in pursuing a claim under this policy.

               d. Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                  regulations establishing safety standards, by you or other Insureds or a representative of same,
                  which materially increase any of the risks insured against;

               e. Failure by you or other Insureds or a representative of same to implement reasonable loss
                  control requirements which were agreed to by you as a condition of policy issuance or which
                  were conditions precedent to the use by us of a particular rate or rating plan if the failure
                  materially increases any of the risks insured against;



81589 (2/03)                                             Page 1 of 3
AH1176                     Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 316 of 608


               f.   A determination by the commissioner that the loss of, or changes in, our reinsurance covering
                    all or part of the risk would threaten our financial integrity or solvency;

               g. A determination by the commissioner that a continuation of this policy's coverage could place
                  us in violation at the laws at this state or the state of our domicile or that the continuation of
                  coverage would threaten our solvency;

               h. A change by you or other Insureds or a representative of same in the activities or property of
                  the commercial or industrial enterprise which results in a materially added risk, a materially
                  increased risk or a materially changed risk, unless the added, increased or changed risk is
                  included in this policy;

               i.   A material change in limits, type or scope of coverage or exclusions in Scheduled Underlying
                    Insurance;

               j.   Cancellation or nonrenewal of any Scheduled Underlying Insurance where such insurance is
                    not replaced without lapse; or

               k.   A reduction in financial rating or grade of one or more insurers issuing any Scheduled
                    Underlying Insurance based on an evaluation obtained from a recognized financial rating
                    organization.

               If we cancel because of non-payment of premium or fraud, we must mail or deliver to you and to
               the producer of record not less then ten (10) days advance written notice stating when the
               cancellation is to take effect. If we cancel for any of the other reasons listed above, we must mail
               or deliver to you and to the producer of record not less than thirty (30) days advance written notice
               stating when the cancellation is to take effect. Mailing that notice to you at your mailing address
               shown in Item 1. of the Declarations will be sufficient to prove notice. Such notice will include the
               reason or reasons for cancellation.

           4. The Policy Period will end on the day and hour stated in the cancellation notice.

           5. If we cancel, final premium will be calculated pro rata based on the time this policy was in force.
              Final premium will not be less than the pro rata share of the Minimum Premium as shown in Item 5
              of the Declarations.

           6. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in
              force and increased by our short rate cancellation table and procedure. Final premium will not be
              less than the short rate share of the Minimum Premium as shown in Item 5 of the Declarations.

           7. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
              but the cancellation will be effective even if we have not made or offered any refund due you. Our
              check or our representative's check, mailed or delivered, shall be sufficient tender of any refund
              due you.

           8. The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds with
              respect to the giving and receiving of notice of cancellation and the receipt of any refund that may
              become payable under this policy.

   II. Section VI. CONDITIONS is amended to include the following provision:
       Nonrenewal

       If we decide not to renew this policy, we shall mail or deliver to the producer of record and to you at the
       mailing address shown in the policy a notice of nonrenewal at least sixty (60) days, but no more than one
       hundred twenty (120) days prior to the end of the Policy Period. The notice shall contain the reason or
       reasons for nonrenewal of this policy.

   III. Section VI. CONDITIONS is amended to include the following provision:



81589 (2/03)                                          Page 2 of 3
AH1176                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 317 of 608


       Increase in Premium, Reduction in Limits or Change in Conditions of Coverage

       If this policy has been in effect for more than sixty (60) days or if this policy is a renewal, effective
       immediately no increase in premium, reduction in limits, or change in the conditions of coverage shall be
       effective during the policy period unless based upon one of the following reasons:

       1. Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
          regulations establishing safety standards by you or other Insureds which materially increase any of the
          risks or hazards insured against;

       2. Failure by you or other Insureds to implement reasonable loss control requirements which were agreed
          to by you as a condition of policy issuance or which were conditions precedent to the use by us of a
          particular rate or rating plan, if the failure materially increases any of the risks insured against;

       3. A determination by the commissioner that loss of or changes in our reinsurance covering all or part of
          the risk covered by the policy would threaten our financial integrity or solvency unless the change in the
          terms or conditions or rate upon which the premium is based is permitted; or

       4. A change by you or other Insureds in the activities or property of the commercial or industrial
          enterprise which results in a materially added risk, a materially increased risk, or a materially changed
          risk, unless the added, increased, or changed risk is included in this policy.

       Written notice shall be mailed or delivered to the producer of record and to you at the mailing address
       shown in this policy at least thirty (30) days prior to the effective date of any increase, reduction or change.




   All other terms, definitions, conditions and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)



81589 (2/03)                                          Page 3 of 3
AH1176                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 318 of 608

                                             ENDORSEMENT No. 15


        This endorsement, effective 12:01 AM: July 1, 2004
        Forms a part of policy no: BE       2978146
        Issued to:   MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                        Miscellaneous Changes Endorsement

   This policy is amended as follows:

   SECTION I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY, Paragraphs C. and D. are
   deleted in their entireties and replaced by the following:

   C. 1. This policy applies to Bodily Injury or Property Damage, only if prior to the Policy Period, no
         Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M.. of Section VII, no executive
         officer or director listed under subparagraph 2d. of Paragraph M. of Section VII. and no employee
         authorized by you to give or receive notice of an Occurrence, claim or Suit, knew that the Bodily
         Injury or Property Damage had occurred, in whole or in part. If such an Insured, or authorized
         employee knew, prior to the Policy Period, that the Bodily Injury or Property Damage had occurred,
         then any continuation, change or resumption of such Bodily Injury or Property Damage during or
         after the Policy Period will be deemed to have been known prior to the Policy Period.

        2. Bodily Injury or Property Damage which occurs during the Policy Period and was not, prior to the
           Policy Period, known to have occurred by any Insured listed under subparagraphs 2a., 2b., 2c. or 2e.
           of Paragraph M. of Section VII., any executive officer or director listed under subparagraph 2d. of
           Paragraph M. of Section VII. or any employee authorized by you to give or receive notice of an
           Occurrence or claim, includes any continuation, change or resumption of that Bodily Injury or
           Property Damage after the end of the Policy Period.

   D.      Bodily Injury or Property Damage will be deemed to have been known to have occurred at the
           earliest time when any Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M. of
           Section VII, any executive officer or director listed under subparagraph 2d. of Paragraph M. of Section
           VII. or any employee who was authorized by you to give or receive notice of an Occurrence, claim or
           Suit:

           1. reports all, or any part, of the Bodily Injury or Property Damage to us or any other insurer;

           2. receives a written or verbal demand or claim for damages because of the Bodily Injury or
              Property Damage; or

           3. becomes aware by any other means that Bodily Injury or Property Damage has occurred or has
              begun to occur.

   SECTION III. DEFENSE, is amended as follows:




                                                           1

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 319 of 608


   Paragraph A.1. is deleted and replaced by the following:

           1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by payment
              of Loss to which this policy applies and the total applicable limits of Other Insurance have been
              exhausted; or

   Paragraph C. 2. d. is deleted and replaced by the following:

           d. pre-judgment interest awarded against the Insured on that part of the judgment within the
              applicable Limits of Insurance of this policy we pay. If we make an offer to pay the applicable Limits
              of Insurance, we will not pay any pre-judgment interest accruing after we make such offer;

   SECTION IV. LIMITS OF INSURANCE is amended as follows:

   Paragraph F. is deleted and replaced by the following:

   F. This policy applies only in excess of the Retained Limit. If however, a policy shown in the Schedule of
      Underlying Insurance forming a part of this policy has a limit of insurance:

       1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount
          of valid and collectible insurance; or

       2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in
          the Schedule of Underlying Insurance forming a part of this policy.

   Paragraph G. is deleted and replaced by the following:

   G. If the total applicable limits of Scheduled Underlying Insurance are reduced or exhausted by the payment
      of Loss to which this policy applies and the total applicable limits of applicable Other Insurance are
      reduced or exhausted, we will:

       1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
          Insurance and any applicable Other Insurance; and

       2. in the event of exhaustion, continue in force as underlying insurance.

   Paragraph M.1. Is deleted and replaced by the following:

       1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by the payment of
          Loss to which this policy applies and any applicable, Other Insurance have been exhausted by the
          payment of Loss; or

   SECTION V. EXCLUSIONS, is amended as follows:

   Paragraph I. Employees and Volunteers is amended to include the following additional Paragraph:

       Paragraphs 1., 2. and 3. shall not apply to any liability arising out of Bodily Injury or Personal Injury and
       Advertising Injury if such coverage is provided by Scheduled Underlying Insurance. Coverage under
       this policy for Bodily Injury or Personal Injury and Advertising Injury will follow the terms, definitions,
       conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
       Insurance, premium and all other terms, definitions, conditions and exclusions of this policy. Provided,
       however, that coverage provided by this policy will be no broader than the coverage provided by
       Scheduled Underlying Insurance.

                                                            2

83864 (02/04)                          2004 American International Group, Inc.
AH1266                Archive
                 Includes         Copy
                          copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 320 of 608


   Paragraph K. Expected or Intended Injury is deleted and replaced by the following:

       K. Expected or Intended Injury

           This insurance does not apply to Bodily Injury and Property Damage expected or intended from the
           standpoint of the Insured. However, this exclusion does not apply to Bodily Injury or Property
           Damage resulting from the use of reasonable force to protect persons or property.

   Paragraph M. Liquor Liability is deleted and replaced by the following:

       M. Liquor Liability

           This insurance does not apply to Bodily Injury or Property Damage for which any Insured may be
           held liable by reason of:

                1. causing or contributing to the intoxication of any person;

                2. the furnishing of alcoholic beverages to a person under the legal drinking age or under the
                   influence of alcohol; or

                3. any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
                   beverages.

           However, this exclusion will not apply if coverage is provided for such Bodily Injury or Property
           Damage by Scheduled Underlying Insurance.

           Coverage under this policy for such Bodily Injury or Property Damage will follow the terms,
           definitions, conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy
           Period, Limits of Insurance, premium and all other terms, definitions, conditions and exclusions of this
           policy. Provided, however, that coverage provided by this policy will be no broader than the coverage
           provided by Scheduled Underlying Insurance.

   Paragraph P. Nuclear Liability is amended as follows:

           Subparagraph 1.c. is deleted and replaced by the following

           c. Bodily Injury or Property Damage resulting from the hazardous properties of nuclear material if:

                i)     the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the Insured
                       or on the Insured's behalf or (2) has been discharged or dispensed therefrom;

                ii)    the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                       processed, stored, transported or disposed of by the Insured or on the Insured's behalf; or

                iii) the Bodily Injury or Property Damage arises out of the furnishing by the Insured of services,
                     materials, parts or equipment in connection with the planning, construction, maintenance, operation
                     or use of any nuclear facility, but if such facility is located within the United States of America, its
                     territories or possessions or Canada, this exclusion c. applies only to Property Damage to such
                     nuclear facility and any property thereat.




                                                               3

83864 (02/04)                               2004 American International Group, Inc.
AH1266                     Archive
                      Includes         Copy
                               copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 321 of 608


   Paragraph W. War is deleted and replaced by the following:

       W. War.

       This insurance does not apply to Loss, costs, injury, damage, claim, dispute and/or or suit arising
       therefrom, caused directly or indirectly, in whole or in part, as a result of or in connection with war, whether
       declared or not, or any act or condition incident to war. War includes:

           1. Civil war; or

           2. Armed conflict between two or more nations, armed conflict between military forces of any origin, or
              warlike action by a military force, including action in hindering or defending against an actual or
              expected attack, by any government, sovereign or other authority using military personnel or other
              agents; or

           3. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in
              hindering or defending against any of these.

   SECTION VI. CONDITIONS is amended as follows:

   Paragraph D. Cancellation, subparagraph 2. is deleted and replaced by the following:

       2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver
          to you not less than ten (10) days advance written notice stating when the cancellation is to take effect.
          If we cancel for any other reason, we must mail or deliver to you not less than ninety (90) days advance
          written notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
          address shown in Item 1 of the Declarations will be sufficient to prove notice.

   Paragraph E. Change in Control, the last sentence is deleted and replaced with the following:

   Coverage will be afforded by this policy for Bodily Injury or Property Damage that occurs on or after the
   effective date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence that
   takes place on or after the effective date of such transaction if the Named Insured notifies us of the transaction
   no later than ninety (90) days after the effective date of the transaction.

   If the Named Insured fails to notify us within ninety (90) days of the effective date of such transaction coverage
   afforded by this policy will cease on the ninetieth 90th day after the effective date of such transaction at 12:01
   am standard time of the address of the Named Insured shown in Item 1 of the Declarations or the end of the
   Policy Period, whichever is earlier.

   The provisions of paragraph E. shall only apply to transactions with third parties not under control or ownership
   of the Named Insured on the inception date of this policy.

   Paragraph O. Transfer of Rights of Recovery, subparagraph 3. is deleted and replaced by the following:

       3. If, prior to the time of an Occurrence, you waive any right of recovery against a specific person or
          organization for injury or damage as required under an Insured Contract, we will also waive any rights
          we may have against such person or organization

   SECTION VII. DEFINITIONS is amended as follows:

   Paragraph C. Bodily Injury is deleted and replaced by the following:


                                                            4

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 322 of 608


   C. Bodily Injury means bodily injury, sickness or disease sustained by any person, including death, mental
      anguish, mental injury, shock or humiliation resulting from any of these at any time.

   Paragraph M. Insured, is amended as follows:

   Subparagraph 2b. is deleted and replaced by the following:

   b. a partnership or joint venture, you are an insured. Your members, your partners, and their spouses are also
      insureds, but only with respect to the conduct of your business.

   The last paragraph is deleted and replaced by the following:

   Notwithstanding any of the above:

        a. no person or organization is an Insured with respect to the conduct of any current, past or newly
           formed partnership, joint venture or limited liability company that is not designated as a Named Insured
           in Item 1 of the Declarations; and

        b. no person or organization is an Insured under this policy who is not an Insured under applicable
           Scheduled Underlying Insurance. This provision shall not apply to any organization set forth in the
           definition of Named Insured in Paragraph R. 2 and 3.

   Paragraph P. Loss is deleted and replaced by the following:

   P. Loss means those sums actually paid as judgments or settlements, provided, however, that if expenses
      incurred to defend a Suit or to investigate a claim reduce the applicable limits of Scheduled Underlying
      Insurance, then Loss shall include such expenses.

   Paragraph R. Named Insured is deleted and replaced by the following:

   R. Named Insured means:

   1.   any person or organization designated in Item 1 of the Declarations;

   2.   as of the inception date of this policy, any organization in which you maintain an interest of more than fifty
        percent (50%), provided that coverage provided to such organization under this paragraph does not apply
        to any Bodily Injury or Property Damage that occurred or any Personal Injury and Advertising Injury
        that was caused by an Occurrence that was committed before you acquired or formed such organization or
        after you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

   3.   after the inception date of this policy, any organization, except for a partnership, joint venture or limited
        liability company, that you acquire or form during the Policy Period in which you maintain an interest of
        more than fifty percent (50%), provided that:

            a. coverage provided to such organization under this paragraph does not apply to any Bodily Injury
               or Property Damage that occurred or any Personal Injury and Advertising Injury that was
               caused by an Occurrence that was committed before you acquired or formed such organization or
               after you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

            b. you give us prompt notice after you acquire or form such organization.

            Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture or limited liability
            company that you acquire or form during the Policy Period may be added as an Insured only by a
            written endorsement that we make a part of this policy.


                                                             5

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 323 of 608


           We may, at our option, make an additional premium charge for any organization that you acquire or
           form during the Policy Period.

   You agree that any organization to which paragraphs 2. and 3. above apply, will be required to be included as
   an Insured under applicable Scheduled Underlying Insurance. If you fail to comply with this requirement,
   coverage under this policy will apply as though the organization was included as an Insured, under the highest
   applicable limit of Scheduled Underlying Insurance.

   Paragraph T. Other Insurance is deleted and replaced by the following:

   T. Other Insurance means a valid and collectible policy of insurance providing coverage for damages covered
      in whole or in part by this policy.

       However, Other Insurance does not include Scheduled Underlying Insurance, the Self-Insured
       Retention or any policy of insurance specifically purchased to be excess of this policy affording coverage
       that this policy also affords.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)

                                                           6

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 324 of 608

                                              ENDORSEMENT No. 16


       This endorsement, effective 12:01 AM: July 1, 2004
       Forms a part of policy no: BE        2978146
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

        Self Insured Retention Applicable To Specified Coverage After Underlying Limits Are Reduced
                                         or Exhausted Endorsement

   This policy is amended as follows:

   This endorsement will apply to the below Specified Coverage only:
   Druggist Liability, General Liability (Not applicable to the Products-Completed
   Operation Hazard).


   The Declarations, ITEM 5. SELF-INSURED RETENTION is amended to include the following additional Self
   Insured Retention:

   Specified Coverage Self Insured Retention - $250,000                    Each Occurrence

   Section III. DEFENSE, Paragraph A. is deleted and replaced by the following:

       We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
       Injury, Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the
       Suit is groundless, false or fraudulent when:

       1. the total applicable limits of Scheduled Underlying Insurance, any applicable Other Insurance and
          Specified Coverage Self Insured Retention have been exhausted by payment of Loss to which this
          policy applies; or

       2. the damages sought because of Bodily Injury, Property Damage or Personal Injury and
          Advertising Injury would not be covered by Scheduled Underlying Insurance or any applicable
          Other Insurance, even if the total applicable limits of either the Scheduled Underlying Insurance or
          any applicable Other Insurance had not been exhausted by the payment of Loss.

       If we are prevented by law or statute from assuming the obligations specified under this provision, we will
       pay any expenses incurred with our consent.

   Section IV. LIMITS OF INSURANCE, Paragraphs F., G. and M. are deleted in their entireties and replaced by
   the following:

   F. This policy applies only in excess of the total applicable limits of Scheduled Underlying Insurance, any
      applicable Other Insurance and Specified Coverage Self Insured Retention whether or not such limits are
      collectible. If, however, a policy shown in the Schedule of Underlying Insurance forming a part of this policy
      has a limit of insurance:

       1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount;
          or



81584 (02/03)                                         Page 1 of 2
AH1045                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 325 of 608

       2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in
          the Schedule of Underlying Insurance forming a part of this policy.

   G. If the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance are
      reduced or exhausted by the payment of Loss to which this policy applies, we will:

       1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
          Insurance, any applicable Other Insurance and Specified Coverage Self Insured Retention; and

       2. in the event of exhaustion, continue in force as underlying insurance.

       The Specified Coverage Self Insured Retention will apply per Occurrence.

   M. We will not make any payment under this policy unless and until:

       1. the total applicable limits of Scheduled Underlying Insurance, any applicable Other Insurance and
          the Specified Coverage Self Insured Retention have been exhausted by the payment of Loss to which
          this policy applies; or

       2. the total applicable Self-Insured Retention has been satisfied by the payment of Loss to which this
          policy applies.

       When the amount of Loss has been determined by an agreed settlement or a final judgement, we will
       promptly pay on behalf of the Insured the amount of such Loss falling within the terms of this policy. An
       agreed settlement means a settlement and release of liability signed by us, the Insured and the claimant or
       the claimant's legal representative.

   Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

   The Specified Coverage Self Insured Retention will not be reduced by Defense Expenses.

   Section VII. DEFINITIONS is amended to include the following additional definitions:

   Defense Expenses means any payment allocated to a specific loss, claim or Suit for its investigation,
   settlement or defense, including but not limited to:

       1. Attorney's fees and all other investigation, loss adjustment and litigation expenses;

       2. Premiums on bonds to release attachments;

       3. Premiums on appeal bonds required by law to appeal any claim or Suit;

       4. Costs taxed against the Insured in any claim or Suit;

       5. Pre-judgement interest awarded against the Insured; and

       6. Interest that accrues after entry of judgement.

       Specified Coverage means the coverage that is specified at the top of this endorsement.


   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)




81584 (02/03)                                         Page 2 of 2
AH1045                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 326 of 608

                                             ENDORSEMENT No. 17


       This endorsement, effective 12:01 AM: July 1, 2004
       Forms a part of policy no: BE       2978146
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                                    Foreign Liability Limitation Endorsement
                       (With Total Terrorism Exclusion Applicable To Specified Countries)

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Foreign Liability

       This insurance does not apply to Bodily Injury, Property Damage, or Personal Injury and Advertising
       Injury that occurs outside the United States of America, its territories and possessions, Puerto Rico and
       Canada.

       However, if insurance for such Bodily Injury, Property Damage, or Personal Injury and Advertising
       Injury is provided by a policy listed in the Scheduled Underlying Insurance:

       1. This exclusion shall not apply; and

       2. Coverage under this policy for such Bodily Injury, Property Damage, or Personal Injury and
          Advertising Injury will follow the terms, definitions, conditions and exclusions of Scheduled
          Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and all other terms,
          definitions, conditions and exclusions of this policy. Provided, however, that coverage provided by this
          policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

       Notwithstanding 1. and 2. above, this insurance does not apply to Loss, injury, damage, claim or Suit,
       arising directly or indirectly as a result of or in connection with Terrorism that occurs in the following
       countries:

           Afghanistan, Bahrain, Bangladesh, Bosnia-Herzegovina, Burma, Burundi, Central African Republic,
           Colombia, Congo, Cote d'Ivoire, Cuba, Haiti, India, Indonesia, Iran, Iraq, Israel, Jordan, Kenya, North
           Korea, Lebanon, Liberia, Libya, Nepal, Niger, Nigeria, Pakistan, Palestinian Authority, Philippines, Saudi
           Arabia, Somalia, Sudan, Thailand, Uzbekistan, Venezuela, Yemen or Zimbabwe, and any other
           countries sanctioned by the Office of Foreign Asset Controls.

       It is understood that to the extent any coverage may otherwise be provided for these above listed countries
       under this policy or any of its endorsements, the provisions of this exclusion will supercede.

       Section VII. DEFINITIONS is amended to include the following additional definition:

       Terrorism means the use or threatened use of force or violence against person or property, or commission
       of an act dangerous to human life or property, or commission of an act that interferes with or disrupts an
       electronic or communication system, undertaken by any person or group, whether or not acting on behalf of
       or in any connection with any organization, government, power, authority or military force, when the effect is
       to intimidate, coerce or harm:


83078 (01/04)                                           1 of 2
AH1339                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 327 of 608


       1. A government;

       2. The civilian population of a country, state or community; or

       3. To disrupt the economy of a country, state or community.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


83078 (01/04)                                            2 of 2
AH1339                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 328 of 608

                                               ENDORSEMENT No. 18


       This endorsement, effective 12:01 AM: July 1, 2004
       Forms a part of policy no.: BE         2978146
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                             Commercial Umbrella Liability Policy with CrisisResponse

                    Employee Benefits Liability Limitation Claims Made Version Endorsement

   NOTICE: Please read this endorsement carefully. This endorsement provides coverage on a claims
   made basis. Except to the extent as may otherwise be provided herein, the coverage of this insurance
   is generally limited to liability for only those claims that are first made during the Policy Period and
   reported in writing to us.

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   Employee Benefits Liability

   This insurance does not apply to any liability arising out of:

    1. any violation of any of the responsibilities, obligations or duties imposed upon fiduciaries by ERISA or any
       similar law regarding workers' compensation, unemployment insurance, Social Security or any
       government-mandated disability benefits; or

    2. any act, error or omission committed by or on behalf of the Insured solely in the performance of one or
       more of the following administrative duties or activities:

       a. giving counsel to employees with respect to a Plan;

       b. interpreting a Plan;

       c. handling of records in connection with a Plan;

       d. effecting enrollment, termination or cancellation of employees under a Plan; or

       e. any claim against an Insured solely by reason of his, her or its status as an administrator, the Plan or
          you as sponsor of the Plan.

   However, this exclusion will not apply only if and to the extent that coverage for such liability is provided by
   Scheduled Underlying Insurance.

   Solely as respects this endorsement, this policy will only provide coverage for a Claim made against the
   Insured during the Policy Period:

       a) If the insurance provided by Scheduled Underlying Insurance provides coverage for Occurrences
          occurring on or after a specified Retroactive Date for a claim for damages because of Bodily Injury,
          Property Damage, Personal Injury or Advertising Injury first made in writing against any Insured in
          accordance with Paragraph b) below during the Policy Period or any Extended Reporting Period we
          provide and written notice is received by us during the Policy Period or Extended Reporting Period (if
          applicable).
83073 (09/03)                                           Page 1 of 2
AH1228                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 329 of 608


       b) A Claim by any person or organization seeking damages will be deemed to have been made at the
          earlier of the following times:

           1. When notice of such Claim is received and recorded by any Insured in writing and reported to us
              during the Policy Period or any applicable extended reporting period; or

           2. When we make settlement in accordance with Paragraph a) above.

   Notwithstanding the above, this insurance shall not apply to:

       1. any Claim alleging or arising out of an Occurrence committed on or after the Retroactive Date set forth
          in the Schedule Underlying Insurance, if the Insured, an officer, manager in your risk management,
          insurance or legal department or an employee who was authorized by you to give or receive notice of
          an Occurrence, knew as of the Continuity Date shown above that such Occurrence could result in a
          Claim.

       2. any Claim alleging or arising out the same Occurrence or series of continuous, repeated or related
          Occurrences or alleging the same or similar facts, alleged or contained in any Claim which has been
          reported, or any Occurrence of which notice has been given, under any policy of which this policy is a
          renewal, replacement or succeeds in time.

       3. any Claim alleging or arising out of any Claim or Suit pending as of the Continuity Date; or alleging or
          arising out of or relating to any fact, circumstance, situation or Occurrence alleged in such Claim or
          Suit.

   If Scheduled Underlying Insurance does not contain a Continuity Date, the Continuity Date will be the
   Retroactive Date.

   Coverage under this policy for such liability will follow the terms, definitions, conditions and exclusions of
   Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and all other
   terms, definitions, conditions and exclusions of this policy. Provided, however, that coverage provided by this
   policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

   Section VII. DEFINITIONS is amended to include the following additional definitions:

   Claim means a written demand upon the Insured for compensatory damages or services and shall include the
   service of Suit or institution of arbitration proceedings against the Insured.

   ERISA means the Employee Retirement Income Security Act of 1974 (including amendments relating to the
   Consolidated Omnibus Budget Reconciliation Act of 1985), and including any amendment or revisions thereto,
   or any similar common or statutory law of the United States, Canada or any state or jurisdiction anywhere in the
   world to which a Plan is subject.

   Plan means any plan, fund or program established anywhere in the world, regardless of whether it is subject to
   regulation under Title 1 of ERISA or meets the requirements for qualification under Section 401 of the Internal
   Revenue Code of 1986, as amended and which is:

   1. a welfare plan, as defined in ERISA or any similar law regarding workers' compensation, unemployment
      insurance, Social Security or any government-mandated disability benefits;

   2. a pension plan as defined in ERISA or any similar law regarding workers' compensation, unemployment
      insurance, Social Security or any government-mandated disability benefits; or

   3. a combination of 1. and 2. above.

   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.


                                                                                 Authorized Representative
                                                                        or Countersignature (in States Where Applicable)
83073 (09/03)                                         Page 2 of 2
AH1228                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 330 of 608

                                              ENDORSEMENT No. 19


       This endorsement, effective 12:01 AM: July 1, 2004
       Forms a part of policy no: BE        2978146
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                                                                            SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                                  Notice of Occurrence

   This policy is amended as follows:

   Section VI. CONDITIONS, Paragraph G. Duties in the Event of an Occurrence, Claim or Suit is amended
   to include the following provision:

       5. Your failure to give first report of a claim to us will not invalidate coverage under this policy if the loss
          was inadvertently reported to another Insurer. However, you will report any such Occurrence to us
          within a reasonable time once you become aware of such error.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)

80454 (07/02)
AH0939
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 331 of 608

                                              ENDORSEMENT No. 20


       This endorsement, effective 12:01 AM: July 1, 2004
       Forms a part of policy no: BE         2978146
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponseSM

                                        Defense within the Limits of Insurance

   This policy is amended as follows:

   Section IV. LIMITS OF INSURANCE, Paragraph H. is deleted in its entirety and replaced by the following:

       H. Expenses incurred to defend any Suit or to investigate any claim will reduce the applicable Limits of
          Insurance of this policy.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)

80413 (07/02)
AH0900
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 332 of 608

                                              ENDORSEMENT No. 21


       This endorsement, effective 12:01 AM: July 1, 2004
       Forms a part of policy no: BE         2978146
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                           Non-Concurrency Endorsement

   This policy is amended as follows:

   Section IV. LIMITS OF INSURANCE, is amended to include the following additional provision:

   If any of the policy periods of Scheduled Underlying Insurance, (including any renewals and replacements
   thereof) apply nonconcurrently with the Policy Period of this policy, and in the event of reduction or exhaustion
   of the aggregate limit(s) of the underlying policy(ies) by payment of damages taking place during the policy
   period of such underlying policy(ies), we will:

   1. In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

   2. In the event of exhaustion of the underlying limits of insurance, continue in force as underlying insurance;

   subject to the definitions, conditions and exclusions of the applicable underlying policy(ies).

   Coverage under this policy, however, applies only to Bodily Injury, Property Damage, or Personal Injury
   and Advertising Injury that takes place during the Policy Period of this policy.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                              Authorized Representative
                                                                         or Countersignature (Where Applicable)



81581 (02/03)
AH1077                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 333 of 608

                                              ENDORSEMENT No. 22


       This endorsement, effective 12:01 AM: July 1, 2004
       Forms a part of policy no: BE        2978146
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse SM

                            Uninsured/Underinsured Motorists Coverage Endorsement

   THIS ENDORSEMENT APPLIES TO A COVERED AUTO REGISTERED OR PRINCIPALLY GARAGED IN
   THE FOLLOWING STATE(S) (where indicated by an "X")

   The Declarations ITEM 3. LIMITS OF INSURANCE is amended to include the following additional
   provisions:
                                    Applicable Uninsured/Underinsured Each Occurrence Limit(s)
            x   VERMONT                   $100,000 Bodily Injury and Property Damage Combined Single
                                          Limit

   And, if Uninsured/Underinsured Motorist Coverage has been selected under this policy:
                                  Applicable Uninsured/Underinsured Each Occurrence Limit(s)
                FLORIDA                    Bodily Injury

                WEST VIRGINIA               Bodily Injury and Property Damage Combined Single Limit


   And, if Uninsured/Underinsured Motorist Coverage has not been rejected under this policy:
                                  Applicable Uninsured/Underinsured Each Occurrence Limit(s)
                INDIANA                    Bodily Injury and Property Damage Combined Single Limit

                LOUISIANA                   Bodily Injury Limit
                NEW HAMPSHIRE               Bodily Injury Limit

                ALASKA                      Bodily Injury Limit

   Uninsured/Underinsured Motorists Retained Limit          $5,000,000

   INSURING AGREEMENT

   Section I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY is amended to include the
   following additional provisions:

   1. We will pay all sums in excess of the Uninsured/Underinsured Motorists Retained Limit the Insured is
      legally entitled to recover as compensatory damages from the owner or operator of:

       a. An Uninsured Motor Vehicle as defined in Definition 4.a., 4.b. and 4.c. of this endorsement because
          of Bodily Injury sustained by the Insured, or Property Damage and caused by an Occurrence, and

       b. An Uninsured Motor Vehicle as defined in Definition 4.d. of this endorsement because of Bodily
          Injury sustained by any Insured, or Property Damage.


82610 (07/03)                                                                                                Page 1 of 8
AH1184          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 334 of 608


       The owner's or operator's liability for these damages must result from the ownership, maintenance or use of
       the Uninsured Motor Vehicle.

   2. We will pay under this coverage only if a. or b. below applies:

       a. The limits of any applicable liability bonds or policies of the Uninsured Motor Vehicle have been
          exhausted by judgments or payments; or

       b. A tentative settlement has been made between an Insured and the insurer of the vehicle described in
          paragraph b. of the definition of Uninsured Motor Vehicle of this endorsement and we:

           1) Have been given prompt written notice of such settlement; and

           2) Advance payment to the Insured in an amount equal to the tentative settlement within 90 days after
              receipt of notification.

   3. Any judgment for damages arising out of a Suit brought without our written consent is not binding upon us.

   DEFENSE

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section III.
   DEFENSE PROVISIONS is hereby deleted in its entirety and replaced by the following:

   1. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
      Injury or Property Damage covered by this policy, even if the Suit is groundless, false or fraudulent when
      the Uninsured/Underinsured Motorists Retained Limit has been exhausted by payment of Loss to which
      this policy applies.

       If we are prevented by law or statute from assuming the obligations specified under this provision, we will
       pay any expenses incurred with our consent.

   2. We will have no duty to defend the Insured against any Suit seeking damages for Bodily Injury or
      Property Damage to which this insurance does not apply.

   3. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy,
      we will:

       a. Investigate, negotiate and settle the Suit as we deem expedient; and

       b. Pay the following supplementary payments:

           1) premiums on bonds to release attachments for amounts not exceeding our Limits of Insurance, but
              we are not obligated to apply or furnish any such bond;

           2) premiums on appeal bonds required by law to appeal a judgment in a Suit for amounts not
              exceeding the applicable Limits of Insurance of this policy, but we are not obligated to apply for or
              furnish any such bond;

           3) all court costs taxed against the Insured in the Suit;

           4) pre-judgment interest awarded against the Insured on that part of the judgment within the
              applicable Limits of Insurance of this policy we pay. If we make a settlement offer, we will not pay
              any pre-judgment interest accruing after we make such offer;




82610 (07/03)                                                                                                Page 2 of 8
AH1184          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 335 of 608


           5) post-judgment interest that accrues after entry of judgment on that part of the judgement within the
              applicable Limits of Insurance of this policy we pay and before we have paid, offered to pay or
              deposited in court that part of the judgment that is within the applicable Limits of Insurance of this
              policy; and

           6) the Insured's expenses incurred at our request or with our consent.

   4. Except as provided in Paragraph 1. above, we will have no duty to defend any Suit against the Insured.
      We will, however, have the right, but not the duty, to participate in the defense of any Suit and the
      investigation of any claim to which this policy may apply. If we exercise this right, we will do so at our own
      expense.

   5. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
      expenses described in Paragraph 3. above that accrue after the applicable Limits of Insurance of this policy
      have been exhausted by the payment of Loss and we will have the right to withdraw from the further
      defense of such Suit by tendering control of said defense to the Insured.

   LIMITS OF INSURANCE

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section IV.
   LIMITS OF INSURANCE is amended to include the following additional provisions:

   1. Regardless of the number of covered Autos, Insureds, premiums paid, claims made or vehicles involved in
      the Occurrence, the most we will pay for all damages resulting from any one Occurrence are the Limits of
      Insurance shown in Item 3. of the Declarations (as amended in this endorsement).

   2.   With respect to coverage provided under Paragraph 4.b. of the definition of Uninsured Motor Vehicle, the
        Limit of Insurance shall be reduced by all sums paid for Bodily Injury or Property Damage by or on behalf
        of anyone who is legally responsible.

   3.   Uninsured/Underinsured Motorists Retained Limit

        This policy applies only in excess of an Uninsured/Underinsured Motorists Retained Limit and then up
        to an amount not exceeding the Uninsured/Underinsured Motorists Each Occurrence Limit as stated in the
        Declarations (as amended in this endorsement), subject to the provisions stated in 1. and 2. above.

        This Uninsured/Underinsured Motorists Retained Limit shall not be reduced or exhausted by Defense
        Expenses.

        This Uninsured/Underinsured Motorists Retained Limit shall apply whether or not the Insured maintains
        applicable underlying insurance. If there is Scheduled Underlying Insurance or Other Insurance
        providing coverage to the Insured applicable to a Loss, amounts received through Scheduled Underlying
        Insurance or Other Insurance providing coverage to the Insured for payment of the Loss may be applied
        to reduce or exhaust the Uninsured/Underinsured Motorists Retained Limit. However, in no event will
        amounts received through Scheduled Underlying Insurance or Other Insurance providing coverage to
        the Insured for the payment of Defense Expenses reduce the Uninsured/Underinsured Motorists
        Retained Limit.

        Where the Uninsured/Underinsured laws of the state of West Virginia apply, this Uninsured/Underinsured
        Motorists Retained Limit applies excess of the statutory minimum amount of Uninsured Motorists
        Coverage provided by an underlying insurer.

   EXCLUSIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section V.
   EXCLUSIONS, Exclusion O. is deleted in its entirety and replaced by the following:



82610 (07/03)                                                                                                Page 3 of 8
AH1184          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 336 of 608


   O. "No-Fault" Laws

       This insurance does not apply to any obligation of the Insured under any "No Fault" law.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section V.
   EXCLUSIONS is amended to include the following additional exclusions:

   1. This insurance does not apply to any claim settled without our consent. However, this exclusion does not
      apply to a settlement made with the insurer of a vehicle which is an Uninsured Motor Vehicle.

   2. This insurance does not apply to the direct or indirect benefit of any insurer or self-insurer under any
      workers' compensation, disability benefits or similar law.

   3. This insurance does not apply to any Insured using a vehicle without a reasonable belief that the person is
      entitled to do so.

   4. This insurance does not apply to Bodily Injury or Property Damage sustained by:

       a. An individual Named Insured while Occupying or when struck by any vehicle owned by that Named
          Insured that is not a covered Auto for Uninsured Motorists Coverage under this endorsement;

       b. Any Family Member while Occupying or when struck by any vehicle owned by that Family Member
          that is not a covered Auto for Uninsured Motorists Coverage under this endorsement; or

       c. Any Family Member while Occupying or when struck by any vehicle owned by the Named Insured
          that is insured for Uninsured Motorists Coverage under any other policy.

   5. This insurance does not apply to punitive or exemplary damages.

   6. This insurance does not apply to Property Damage to an Auto or to property contained in an Auto owned
      by the Named Insured which is not a covered Auto.

   7. This insurance does not apply to Property Damage for which the Insured has been or is entitled to be
      compensated by other property or physical damage insurance.

   CONDITIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition L.
   Other Insurance under Section VI. CONDITIONS is deleted in its entirety and replaced by the following:

   L. Other Insurance

       Any insurance we provide under this endorsement will be excess to the total limits of any Other Insurance
       paid or available for payment to an Insured, except other applicable Uninsured/Underinsured Motorist
       Coverage written to be excess of this policy.

       If there is other applicable Uninsured/Underinsured Motorist Coverage under any other policy issued to the
       Named Insured by us, the maximum recovery for damages may equal but not exceed the highest
       applicable limit of insurance under any one policy.

       If there is other applicable excess Uninsured/Underinsured Motorist Coverage available under more than
       one policy, then the following priorities of coverage apply:

       1. A policy covering as excess, umbrella, or similar insurance, a motor vehicle Occupied by the injured
          person or a policy covering, as excess, umbrella, or similar insurance, a pedestrian as a Named
          Insured.



82610 (07/03)                                                                                                Page 4 of 8
AH1184          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 337 of 608


       2. A policy covering as excess, umbrella, or similar insurance, a motor vehicle Occupied by the injured
          person or a policy covering, as excess, umbrella, or similar insurance, a pedestrian as an Insured other
          than as a Named Insured.

       3. A policy not covering a motor vehicle Occupied by the injured person but covering, as excess,
          umbrella, or similar insurance, the injured person as a Named Insured.

       4. A policy not covering a motor vehicle Occupied by the injured person but covering, as excess,
          umbrella, or similar insurance, the injured person as an Insured other than as a Named Insured.

       We will pay only our share of the Loss that must be paid under insurance providing umbrella or excess
       coverage. Our share is the proportion that our limit of liability bears to the total of all applicable limits of all
       the policies applicable on the same level of priority.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition
   G. Duties In the Event of an Occurrence, Claim Or Suit under Section VI. CONDITIONS is amended to
   include the following additional provisions:

   G. Specifically as respects to any Occurrence which may result in a Uninsured/Underinsured Motorist claim
      for coverage under this policy:

       a. You must promptly notify the police if a hit-and-run driver is involved, and

       b. You must promptly send us copies of the legal papers if a Suit is brought.

       c. A person seeking Uninsured/Underinsured Motorists Coverage must also promptly notify us in writing of
          a tentative settlement between the Insured and the insurer of the vehicle described in Paragraph 4.b. of
          the definition of Uninsured Motor Vehicle and allow us 90 days to advance payment to that Insured in
          an amount equal to the tentative settlement to preserve our rights against the insurer, owner or operator
          of such vehicle described in Paragraph 4.b. of the definition of Uninsured Motor Vehicle.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition
   P. Transfer of Your Rights and Duties under Section VI. CONDITIONS is amended to include the following
   additional provisions:

   P. If we make any payment and the Insured recovers from another party, the Insured shall hold the proceeds
      in trust for us and pay us back the amount we have paid.

       Our rights do not apply under this provision with respect to Uninsured/Underinsured Motorists Coverage if
       we:

       a. Have been given prompt written notice of a tentative settlement between an Insured and the insurer of
          a vehicle described in Paragraph 4.b. of the definition of Uninsured Motor Vehicle; and

       b. Fail to advance payment to the Insured in an amount equal to the tentative settlement within 90 days
          after receipt of notification.

       If we advance payment to the Insured in an amount equal to the tentative settlement within 90 days after
       receipt of notification:

       a. That payment will be separate from any amount the Insured is entitled to recover under the provisions
          of Uninsured/Underinsured Motorists Coverage; and

       b. We also have a right to recover the advanced payment.

   For the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section VI.
   CONDITIONS is amended to include the following additional conditions:

82610 (07/03)                                                                                                 Page 5 of 8
AH1184          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 338 of 608


   Arbitration (Not applicable where the Uninsured/Underinsured laws of West Virginia or Louisiana apply)

   1. If we and an Insured disagree whether the Insured is legally entitled to recover damages from the owner
      or driver of an Uninsured Motor Vehicle or do not agree as to the amount of damages that are
      recoverable by that Insured, then the matter may be arbitrated. However, disputes concerning coverage
      under this endorsement may not be arbitrated. Both parties must agree to the arbitration. If so agreed, each
      party will select an arbitrator. The two arbitrators will select a third. If they cannot agree within 30 days,
      either may request that selection be made by a judge of a court having jurisdiction. Each party will pay the
      expenses it incurs and bear the expenses of the third arbitrator equally.

   2. Unless both parties agree otherwise, arbitration will take place in the county in which the Insured lives.
      Local rules of law as to arbitration procedures and evidence will apply. A decision agreed to by two of the
      arbitrators will be binding. However, where the Uninsured/Underinsured laws of Indiana apply, a decision
      agreed to by two of the arbitrators will be binding as to:

       a. Whether the Insured is legally entitled to recover damages, and

       b. The amount of damages. This applies only if the amount does not exceed the minimum limit for liability
          specified by the financial responsibility law of Indiana. If the amount exceeds that limit, either party
          demand the right to a trial. This demand must be made within 60 days of the arbitrator's decision. If
          this demand is not made, the amount of damages agreed to by the arbitrators will be binding.

   Conformance to "Uninsured Motorist" and/or "Underinsured Motorist" Law

   To the extent any term of this policy conflicts with any applicable Uninsured/Underinsured law, the term shall be
   deemed amended so as to conform to minimum requirements of that law. However, under no such
   circumstance shall any term be amended to be broader than the minimum requirements of that law.

   DEFINITIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Definition
   M. Insured under Section VII. DEFINITIONS is deleted in its entirety and replaced by the following:

   M. Insured means:

       If the Named Insured is designated in the Declarations as:

       a. An individual, then only the following are Insureds:

           1) The Named Insured and any Family Members.

           2) Anyone else occupying a covered Auto or a temporary substitute for a covered Auto. The covered
              Auto must be out of service because of its breakdown, repair, servicing, Loss or destruction.

           3) Anyone for damages he or she is entitled to recover because of Bodily Injury sustained by another
              Insured.

       b. A partnership, limited liability company, corporation or any other form of organization, then the following
          are Insureds:

           1) Anyone occupying a covered Auto or a temporary substitute for a covered Auto. The covered
              Auto must be out of service because of its breakdown, repair, servicing, Loss or destruction;

           2) Anyone for damages he or she is entitled to recover because of Bodily Injury sustained by another
              Insured.




82610 (07/03)                                                                                                Page 6 of 8
AH1184          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 339 of 608


   For the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Definition Y.
   Property Damage under Section VII. DEFINITIONS is deleted in its entirety and replaced by the following:

   Y. Property Damage means:

       Physical Injury or destruction of:

       a. A covered Auto; or

       b. Property contained in the covered Auto.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section
   VII. DEFINITIONS is amended to include the following additional definitions:

   1. Defense Expenses means a payment allocated to a specific Loss, claim or Suit for its investigation,
      settlement or defense, including but not limited to:

       a. Attorneys' fees and all other investigation, Loss adjustment and litigation expenses;

       b. Premiums on bonds to release attachments;

       c. Premiums on appeal bonds required by law to appeal any claim or Suit;

       d. Costs taxed against the Insured in any claim or Suit;

       e. Pre-judgment interest awarded against the Insured; and

       f.   Interest that accrues after entry of judgment.

   2. Family Member means a person related to an individual Named Insured by blood, marriage or adoption
      who is a resident of such Named Insured's household, including a ward or foster child.

   3. Occupying and/or Occupied means in, upon, getting in, on, out or off.

   4. Uninsured Motor Vehicle means a land motor vehicle or trailer:

       a. For which no liability bond or policy at the time of an Occurrence provides at least the amounts
          required by the applicable law where a covered Auto is principally garaged;

       b. Which is an Underinsured Motor Vehicle. An Underinsured Motor Vehicle means a land motor
          vehicle or trailer for which the sum of all liability bonds or policies applicable at the time of an
          Occurrence provides at least the amounts required by the applicable law where a covered Auto is
          principally garaged but their limits are less than the Limit of Insurance of this coverage;

       c. For which an insuring or bonding company denies coverage or is or becomes insolvent; or

       d. That is a hit-and-run vehicle and neither the operator nor owner can be identified. The vehicle must
          either:

            1) Hit an Insured, a covered Auto or a vehicle an Insured is Occupying; or

            2) Cause Bodily Injury to an Insured without hitting an Insured, a covered Auto or a vehicle an
               Insured is Occupying.

            The facts of the Occurrence or intentional act must be proved by independent corroborative evidence,
            other than the testimony of the Insured making a claim under this or similar coverage, unless such
            testimony is supported by additional evidence.


82610 (07/03)                                                                                                Page 7 of 8
AH1184          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 340 of 608


       However, Uninsured Motor Vehicle does not include any vehicle:

       a. Owned or operated by a self-insurer under any applicable motor vehicle law, except a self-insurer who
          is or becomes insolvent and cannot provide the amounts required by that motor vehicle law;

       b. Designed for use mainly off public roads while not on public roads;

       c. Owned by or furnished or available for the Named Insured's regular use or that of any Family
          Member, if the Named Insured is an individual; or

       d. Owned by any governmental unit or agency, unless the owner or operator of the Uninsured Motor
          Vehicle has:

           1) An immunity under applicable tort liability law; or

           2) A diplomatic immunity.

   5. Uninsured/Underinsured Motorists Retained Limit means the uninsured/underinsured motorists retained
      limit specified in Declarations, as amended in this endorsement.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)


82610 (07/03)                                                                                                Page 8 of 8
AH1184          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 341 of 608



                                    POLICY COVER PAGE


Date Printed: 07/19/05                             Policy/Quote Number: 4484776
Time Printed: 000001




                Underwriter Name:                NICOLAS BERG
                Issuing Office Division:         0030
                Issuing Office Branch:           0034
                Issuing Office Region:
                Operator Name:                   ZAPATA            ,MILDRED
                Operator Telephone:              212-458-5825
                Policy Effective Date:           July 1, 2005

                Transaction Type:                REN

                Set Copy Name:
                Set Copy Mailing Instructions:




EPS TRACKING-ID:          0001013911000005200
JOB-ID:



  (Ed. 4-99)
                     Archive Copy
           Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 342 of 608

  AMERICAN INTERNATIONAL COMPANIES




                       Re: MCKESSON CORPORATION




                                         @
                                       MARSH USA, INC.
                                       THREE EMBARCADERO, STE 1500
                                       SAN FRANCISCO, CA 94111




AH1079
                Archive Copy
              Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 343 of 608
                                        FORMS SCHEDULE

   Named Insured:      MCKESSON CORPORATION

   Policy Number:      BE     4484776
   Effective 12:01 AM: July 1, 2005
                                                                     Form Number/
End't. No.     Form Name                                             Edition Date

               UMB PRIME DEC                                         80518    (10/04)
               UMB PRIME JACKET                                      80517    (10/04)
               PREM INCL TERRORISM NOTICE                            81249    (03/03)
      1        SCHEDULE OF UNDERLYING INSURANCE                      MNSCPT   (07/05)
      2        KNOWLEDGE OF OCCURRENCE ENDORSEMENT                   MNSCPT   (07/05)
      3        DUTIES IN THE EVENT OF AN OCCURRENCE CLAIM OR SUIT    MNSCPT   (07/05)
      4        CLAIMS-MADE COVERAGE ENDORSEMENT                      MNSCPT   (07/05)
      5        RETAINED LIMIT AMENDATORY ENDORSEMENT                 MNSCPT   (07/05)
      6        AMENDATORY ENDORSEMENT                                MNSCPT   (07/05)
      7        MEDICAL PROFESSIONAL LIABILITY EXCLUSION END          MNSCPT   (07/05)
      8        NPTE POLL. SIR END. (PROD. COMP.OPER.HZD V.II)        84186    (03/04)
      9        AMDT. OF CONTRACTUAL LIAB. EXCL. ENDT.                86454    (08/04)
     10        ARBITRATION COND END (EXCL Q, DOMICILE ST.)           82425    (06/03)
     11        NAMED INSURED ENDORSEMENT                             MNSCPT   (07/05)
     12        ACQUIRED ENTITIES ENDORSEMENT                         MNSCPT   (07/05)
     13        PRIME MISCELLANEOUS CHANGES ENDORSEMENT               83864    (02/04)
     14        SIR APPLIC TO SPEC COV AFTER DIMINUTION OF UNDERLY    81584    (02/03)
     15        FOREIGN LIABILITY FOLLOW-FORM ENDORSEMENT             80432    (07/02)
     16        EMPLOYEE BENEFITS LIAB LIMIT (CM)                     83073    (09/03)
     17        NOTICE OF OCCURRENCE                                  80454    (07/02)
     18        DEFENSE WITHIN THE LIMITS OF INSURANCE                80413    (07/02)
     19        NON-CONCURRENCY END'T                                 81581    (02/03)
     20        MANUFACTURE OF DRUGS EXCLUSION ENDORSEMENT            MNSCPT   (07/05)
     21        ECONOMIC OR TRADE SANCTIONS COND. ENDT                87068    (11/04)
     22        VIOL. OF INFO. OR COMM. LAW EXCL. ENDT.               87241    (12/04)
     23        PRIME SCHEDULE A - APPROVED CRISIS MGMT FIRMS         83687    (12/03)
     24        ACT OF TERRORISM SIR ENDT                             83049    (09/03)
     25        CA. CANCEL AND NONRENEWAL AMEND. ENDT.                81589    (10/04)
     26        UNINSURED UNDERINSURED MOTORIST COVERAGE END.         82610    (11/04)




CIFMSC
CI0226              Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 344 of 608

                                               AMERICAN INTERNATIONAL COMPANIES

                                          Umbrella Prime
                        Commercial Umbrella Liability Policy With CrisisResponse
                                                          DECLARATIONS

The company issuing this policy is indicated by an "X" in the box to the left of the company's name.
   AIU Insurance Company                                           Granite State Insurance Company
   American Home Assurance Company                                 Illinois National Insurance Company
   American International Pacific Insurance Company                National Union Fire Insurance Company of Louisiana
   American International South Insurance Company              X   National Union Fire Insurance Company of Pittsburgh, Pa.
   Birmingham Fire Insurance Company of Pennsylvania               New Hampshire Insurance Company
   Commerce & Industry Insurance Company                           The Insurance Company of the State of Pennsylvania
                                           (each of the above being a capital stock company)
                                      Executive Offices: 70 Pine Street, New York, NY 10270
                                                   Telephone No. 212-770-7000

POLICY NUMBER: BE            4484776                          RENEWAL OF: 2978146

ITEM 1. NAMED INSURED:             MCKESSON CORPORATION

         MAILING ADDRESS:          ONE POST STREET
                                   SAN FRANCISCO, CA 94104-8300

ITEM 2. POLICY PERIOD: FROM: July 1, 2005                       TO: July 1, 2006
                       (At 12:01 A.M., standard time, at the address of the Named Insured stated above.)

ITEM 3. LIMITS OF INSURANCE
         The Limits of Insurance, subject to the terms of this policy, are:
         A.   $45,000,000           Each Occurrence
         B.   $45,000,000           General Aggregate (in accordance with Section IV. Limits of Insurance)
         C.   $45,000,000           Products-Completed Operations Aggregate (in accordance with Section IV. Limits of Insurance)
         D.   $250,000              CrisisResponse Sublimit of Insurance
         E.   $50,000               Excess Casualty CrisisFund Limit of Insurance

ITEM 4. SCHEDULED UNDERLYING INSURANCE - See Schedule of Underlying Insurance

ITEM 5. SELF-INSURED RETENTION - $10,000                           Each Occurrence

ITEM 6. PREMIUM AND PREMIUM COMPUTATION
         ESTIMATED TOTAL ANNUAL EXPOSURE                            N/A
         RATES PER                                                  FLAT
         MINIMUM PREMIUM                                            $975,000.00
         ADVANCE PREMIUM                                            $975,000.00




ITEM 7. THIS POLICY INCLUDES THESE ENDORSEMENTS AT INCEPTION DATE: SEE ATTACHED SCHEDULE


PRODUCER NAME: MARSH USA, INC.
ADDRESS:       THREE EMBARCADERO, STE 1500
               SAN FRANCISCO, CA 94111




                                                           Authorized Representative or                                       Date
                                                           Countersignature (Where Applicable)
80518 (10/04)                                                                                                  Issue Date:    07/19/05
AH0876
                            Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 345 of 608


                                          Umbrella Prime
                        Commercial Umbrella Liability Policy With CrisisResponse


 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
 is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations and any
 other person or organization qualifying as a Named Insured under this policy. The words "we," "us" and "our" refer
 to the company providing this insurance.

 The word Insured means any person or organization qualifying as such under Section VII. Definitions.
 Except for headings, words that appear in bold print have special meaning. See Section VII. Definitions.


 In consideration of the payment of the premium and in reliance upon the statements in the Declarations, we agree to
 provide coverage as follows:

 I.   INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY

      A. We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes
         legally obligated to pay as damages by reason of liability imposed by law because of Bodily Injury, Property
         Damage or Personal Injury and Advertising Injury to which this insurance applies or because of Bodily
         Injury or Property Damage to which this insurance applies assumed by the Insured under an Insured
         Contract.
          The amount we will pay for damages is limited as described in Section IV. Limits of Insurance.
      B. This policy applies, only if:
          1. the Bodily Injury or Property Damage is caused by an Occurrence that takes place anywhere, and the
             Bodily Injury or Property Damage occurs during the Policy Period; and
          2. the Personal Injury and Advertising Injury is caused by an Occurrence that takes place anywhere
             arising out of your business, but only if the Occurrence was committed during the Policy Period.
      C. This policy applies to Bodily Injury, Property Damage, and Personal Injury and Advertising Injury only if
         prior to the Policy Period, no Insured shown in Paragraph M2 of Section VII, no officer, no manager in your
         risk management, insurance or legal department and no employee who was authorized by you to give or
         receive notice of an Occurrence, claim or Suit, knew that the Bodily Injury or Property Damage had
         occurred, in whole or in part, or that an Occurrence had been committed that caused Personal Injury and
         Advertising Injury. If such an Insured, manager or authorized employee knew, prior to the Policy Period,
         that the Bodily Injury or Property Damage had occurred or that an Occurrence had been committed that
         caused Personal Injury and Advertising Injury, then any continuation, change or resumption of such Bodily
         Injury, Property Damage or Personal Injury and Advertising Injury during or after the Policy Period will
         be deemed to have been known prior to the Policy Period.

      D. Bodily Injury, Property Damage or Personal Injury and Advertising Injury will be deemed to have been
         known to have occurred at the earliest time when any Insured shown under Paragraph M2 of Section VII, any
         manager in your risk management, insurance or legal department or any employee who was authorized by you
         to give or receive notice of an Occurrence, claim or Suit:

          1. reports all, or any part, of the Bodily Injury, Property Damage or Personal Injury and Advertising
             Injury to us or any other insurer;

          2. receives a written or verbal demand or claim for damages because of the Bodily Injury, Property
             Damage or Personal Injury and Advertising Injury; or




80517 (10/04)                                           Page 1 of 23
AH0877                    Archive Copy    2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 346 of 608



        3. becomes aware by any other means that Bodily Injury or Property Damage has occurred or has begun
           to occur or an Occurrence has been committed that has caused or may cause Personal Injury and
           Advertising Injury.

    E. Damages because of Bodily Injury include damages claimed by any person or organization for care, loss of
       services or death resulting at any time from the Bodily Injury.

    F. If we are prevented by law or statute from paying damages covered by this policy on behalf of the Insured,
       then we will indemnify the Insured for those sums in excess of the Retained Limit.


 II. INSURING AGREEMENT - CRISISRESPONSE               AND EXCESS CASUALTY CRISISFUND

    A. CrisisResponse

        We will advance CrisisResponse Costs directly to third parties on behalf of the Named Insured, regardless
        of fault, arising from a Crisis Management Event first commencing during the Policy Period, up to the
        amount of the CrisisResponse Sublimit of Insurance.
    B. Excess Casualty CrisisFund

        We will pay Crisis Management Loss on behalf of the Named Insured arising from a Crisis Management
        Event first commencing during the Policy Period, up to the amount of the Excess Casualty CrisisFund
        Limit of Insurance.

    C. A Crisis Management Event will first commence at the time during the Policy Period when a Key
       Executive first becomes aware of an Occurrence that gives rise to a Crisis Management Event and will end
       when we determine that a crisis no longer exists or when the CrisisResponse Sublimit of Insurance has
       been exhausted, whichever occurs first.

    D. There will be no Retained Limit applicable to CrisisResponse Costs or Crisis Management Loss.

    E. Any advancement of CrisisResponse Costs or payment of Crisis Management Loss that we make under
       the coverage provided by this Section II will not be a determination of our obligations under this policy, nor
       create any duty to defend any Suit under any other part of this policy.

 III. DEFENSE PROVISIONS

    A. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily Injury,
       Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the Suit is
       groundless, false or fraudulent when:

        1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance have
           been exhausted by payment of Loss to which this policy applies; or

        2. the damages sought because of Bodily Injury, Property Damage or Personal Injury and Advertising
           Injury would not be covered by Scheduled Underlying Insurance or any applicable Other Insurance,
           even if the total applicable limits of either the Scheduled Underlying Insurance or any applicable Other
           Insurance had not been exhausted by the payment of Loss.

        If we are prevented by law or statute from assuming the obligations specified under this provision, we will pay
        any expenses incurred with our consent.

    B. We will have no duty to defend the Insured against any Suit seeking damages for Bodily Injury, Property
       Damage or Personal Injury and Advertising Injury to which this insurance does not apply.

    C. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy, we
       will:



80517 (10/04)                                        Page 2 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 347 of 608



        1. investigate, negotiate and settle the Suit as we deem expedient; and

        2. pay the following supplementary payments to the extent that such payments are not covered by
           Scheduled Underlying Insurance or any applicable Other Insurance:

            a. premiums on bonds to release attachments for amounts not exceeding the applicable Limits of
               Insurance of this policy, but we are not obligated to apply for or furnish any such bond;

            b. premiums on appeal bonds required by law to appeal a judgement in a Suit for amounts not
               exceeding the applicable Limits of Insurance of this policy, but we are not obligated to apply for or
               furnish any such bond;
            c. all court costs taxed against the Insured in the Suit;

            d. pre-judgment interest awarded against the Insured on that part of the judgment within the applicable
               Limits of Insurance of this policy we pay. If we make a settlement offer, we will not pay any
               pre-judgment interest accruing after we make such offer;

            e. post-judgment interest that accrues after entry of judgment on that part of the judgment within the
               applicable Limits of Insurance of this policy we pay and before we have paid, offered to pay or
               deposited in court that part of the judgment that is within the applicable Limits of Insurance of this
               policy; and

            f.   the Insured's expenses incurred at our request or with our consent.

    D. Except as provided in Paragraph A above, we will have no duty to defend any Suit against the Insured. We
       will, however, have the right, but not the duty, to participate in the defense of any Suit and the investigation of
       any claim to which this policy may apply. If we exercise this right, we will do so at our own expense.

    E. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
       expenses described in Paragraph C above that accrue after the applicable Limits of Insurance of this policy
       have been exhausted by the payment of Loss and we will have the right to withdraw from the further defense
       of such Suit by tendering control of said defense to the Insured.

 IV. LIMITS OF INSURANCE

    A. The Limits of Insurance shown in Item 3 of the Declarations and the rules below state the most we will pay for
       all damages under this policy regardless of the number of:

        1. Insureds;
        2. claims made or Suits brought;

        3. persons or organizations making claims or bringing Suits; or

        4. coverages provided under this policy.

    B. The General Aggregate Limit stated in Item 3 of the Declarations is the most we will pay for all damages under
       this policy, except for:

        1. damages included within the Products-Completed Operations Hazard; and

        2. damages because of Bodily Injury or Property Damage to which this policy applies, caused by an
           Occurrence and resulting from the ownership, maintenance or use of an Auto covered under Scheduled
           Underlying Insurance.

    C. The Products-Completed Operations Aggregate Limit stated in Item 3C of the Declarations is the most we will
       pay for all damages included in the Products-Completed Operations Hazard.



80517 (10/04)                                         Page 3 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 348 of 608



    D. Subject to Paragraphs B and C above, the Each Occurrence Limit stated in Item 3A of the Declarations is the
       most we will pay for the sum of all damages arising out of any one Occurrence.

    E. Subject to Paragraphs B and C above, the most we will pay for damages under this policy on behalf of any
       person or organization to whom you are obligated by written Insured Contract to provide insurance such as is
       afforded by this policy is the lesser of the Limits of Insurance shown in Item 3 of the Declarations or the
       minimum Limits of Insurance you agreed to procure in such written Insured Contract.

    F. This policy applies only in excess of the total applicable limits of Scheduled Underlying Insurance and any
       applicable Other Insurance whether or not such limits are collectible. If, however, a policy shown in the
       Schedule of Underlying Insurance forming a part of this policy has a limit of insurance:

         1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount; or

         2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in the
            Schedule of Underlying Insurance forming a part of this policy.

    G. If the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance are
       reduced or exhausted by the payment of Loss to which this policy applies, we will:

         1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
            Insurance and any applicable Other Insurance; and

         2. in the event of exhaustion, continue in force as underlying insurance.

    H. Expenses incurred to defend any Suit or to investigate any claim will be in addition to the applicable Limits of
       Insurance of this policy. Provided, however, that if such expenses reduce the applicable limits of Scheduled
       Underlying Insurance, then such expenses will reduce the applicable Limits of Insurance of this policy.

    I.   The CrisisResponse Sublimit of Insurance is the most we will pay for all CrisisResponse Costs under this
         policy, regardless of the number of Crisis Management Events first commencing during the Policy Period.
         This CrisisResponse Sublimit of Insurance will be part of, not in addition to, the applicable Limit of
         Insurance.

    J. The Excess Casualty CrisisFund Limit of Insurance is the most we will pay for all Crisis Management
       Loss under this policy, regardless of the number of Crisis Management Events first commencing during the
       Policy Period. This Excess Casualty CrisisFund Limit of Insurance will be in addition to the applicable
       Limit of Insurance.

    K. We will have no obligation to advance CrisisResponse Costs when we determine that a Crisis Management
       Event has ended or when the CrisisResponse Sublimit of Insurance has been exhausted, whichever
       occurs first.

    L. The Limits of Insurance of this policy apply separately to each consecutive annual period and to any remaining
       period of less than twelve (12) months, beginning with the inception date of the Policy Period shown in the
       Declarations, unless the Policy Period is extended after issuance for an additional period of less than twelve
       (12) months. In that case, the additional period will be deemed part of the last preceding period for purposes
       of determining the Limits of Insurance of this policy.

    M. We will not make any payment under this policy unless and until:

         1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance have
            been exhausted by the payment of Loss to which this policy applies; or

         2. the total applicable Self-Insured Retention has been satisfied by the payment of Loss to which this
            policy applies.



80517 (10/04)                                         Page 4 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 349 of 608



        When the amount of Loss has been determined by an agreed settlement or a final judgment, we will promptly
        pay on behalf of the Insured the amount of such Loss falling within the terms of this policy. An agreed
        settlement means a settlement and release of liability signed by us, the Insured and the claimant or the
        claimant's legal representative.


 V. EXCLUSIONS

    A. Aircraft and Watercraft

        This insurance does not apply to Bodily Injury or Property Damage arising out of the ownership,
        maintenance, use or entrustment to others of any aircraft or watercraft owned or operated by or rented or
        loaned to any Insured. Use includes operation and loading and unloading.

        This exclusion applies even if the claims against any Insured allege negligence or other wrongdoing in the
        supervision, hiring, employment, training or monitoring of others by that Insured, if the Occurrence which
        caused the Bodily Injury or Property Damage involved the ownership, maintenance, use or entrustment to
        others of any aircraft or watercraft that is owned or operated by or rented or loaned to any Insured.

        This exclusion does not apply to a watercraft you do not own that is:
        1. less than 26 feet long; and
        2. not being used to carry persons or property for a charge.

    B. Asbestos

        This insurance does not apply to any liability arising out of:

        1. the manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to
           asbestos, asbestos containing products or materials, asbestos fibers or asbestos dust;

        2. any obligation of the Insured to indemnify any party because of damages arising out of the manufacture
           of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
           products, asbestos fibers or asbestos dust; or

        3. any obligation to defend any Suit or claim against the Insured that seeks damages if such Suit or claim
           arises as the result of the manufacture of, mining of, use of, sale of, installation of, removal of, distribution
           of or exposure to asbestos, asbestos products, asbestos fibers or asbestos dust.

    C. Contractual Liability

        This insurance does not apply to any liability for which the Insured is obligated to pay damages by reason of
        the assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:

        1. that the Insured would have in the absence of a contract or agreement; or

        2. assumed in an Insured Contract, provided the Bodily Injury or Property Damage occurs subsequent
           to the execution and prior to the termination of the Insured Contract. Solely for the purposes of liability
           assumed in an Insured Contract, reasonable attorney fees and necessary litigation expenses incurred by
           or for a party other than an Insured are deemed to be damages because of Bodily Injury or Property
           Damage and included in the Limits of Insurance of this policy, provided:

            a. liability to such party for, or for the cost of, that party's defense has also been assumed in the same
               Insured Contract; and

            b. such attorney fees and litigation expenses are for defense of that party against a civil or alternative
               dispute resolution proceeding in which damages to which this policy applies are alleged.



80517 (10/04)                                         Page 5 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 350 of 608



    D. Damage to Impaired Property or Property Not Physically Injured

        This insurance does not apply to Property Damage to Impaired Property or property that has not been
        physically injured, arising out of:

        1. a defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

        2. a delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
           accordance with its terms.

        This exclusion does not apply to the loss of use of other property arising out of sudden and accidental physical
        injury to Your Product or Your Work after it has been put to its intended use.

    E. Damage to Property

        This insurance does not apply to Property Damage to:

        1. property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
           organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property
           for any reason, including prevention of injury to a person or damage to another's property;

        2. premises you sell, give away or abandon, if the Property Damage arises out of any part of those
           premises;
        3. property loaned to you;

        4. personal property in the care, custody or control of the Insured;

        5. that particular part of real property on which you or any contractors or subcontractors working directly or
           indirectly on your behalf are performing operations, if the Property Damage arises out of those
           operations; or

        6. that particular part of any property that must be restored, repaired or replaced because Your Work was
           incorrectly performed on it.

        Paragraph 2 of this exclusion does not apply if the premises are Your Work and were never occupied, rented
        or held for rental by you.

        Paragraphs 3, 4, 5 and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.

        Paragraph 6 of this exclusion does not apply to Property Damage included in the Products-Completed
        Operations Hazard.

    F. Damage to Your Product

        This insurance does not apply to Property Damage to Your Product arising out of it or any part of it.

    G. Damage to Your Work

        This insurance does not apply to Property Damage to Your Work arising out of it or any part of it and
        included in the Products-Completed Operations Hazard.

        This exclusion does not apply if the damaged work or the work out of which the damage arises was performed
        on your behalf by a subcontractor.

    H. Electronic Chatrooms or Bulletin Boards

        This insurance does not apply to Personal Injury and Advertising Injury arising out of an electronic
        chatroom or bulletin board the Insured hosts, owns, or over which the Insured exercises control.


80517 (10/04)                                        Page 6 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                   Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 351 of 608



    I.   Employees and Volunteers

         This insurance does not apply to liability of any employee or volunteer qualifying as an Insured under this
         policy arising out of Bodily Injury, Property Damage or Personal Injury and Advertising Injury:

         1. to you, to your partners or members (if you are a partnership or joint venture), to your members (if you are
            a limited liability company), or to an employee of yours while in the course of his or her employment or
            performing duties related to the conduct of your business, or to another volunteer of yours while
            performing duties related to the conduct of your business;

         2. to the spouse, child, parent, brother or sister of such injured employee or volunteer as a consequence of
            subparagraph 1 above;

         3. for which there is any obligation to share damages with or repay someone else who must pay damages
            because of the injury described in subparagraphs 1 or 2 above; or

         4. arising out of his or her providing or failing to provide professional health care services.

    J. Employment Practices

         This insurance does not apply to any liability arising out of:
         1. failure to hire any prospective employee or any applicant for employment;

         2. dismisal, discharge or termination of any employee;
         3. failure to promote or advance any employee; or
         4.   employment-related practices, policies, acts, omissions or misrepresentations directed at a present, past,
              future or prospective employee, including, but not limited to:
              a.   coercion, harassment, humiliation or discrimination;
              b.   demotion, evaluation, reassignment, discipline, or retaliation;
              c.   libel, slander, humiliation, defamation, or invasion of privacy; or
              d.   violation of civil rights.

         This exclusion applies:
         1. whether the Insured may be liable as an employer or in any other capacity; and

         2. to any obligation to share damages with or repay someone else who must pay damages because of the
            injury.
    K. Expected or Intended Injury

         This insurance does not apply to Bodily Injury, Property Damage or Personal Injury and Advertising
         Injury expected or intended from the standpoint of the Insured. However, this exclusion does not apply to
         Bodily Injury or Property Damage resulting from the use of reasonable force to protect persons or property.

     L. Infringement of Copyright, Patent, Trademark or Trade Secret

         This insurance does not apply to Personal Injury and Advertising Injury arising out of the infringement of
         copyright, patent, trademark, trade secret or other intellectual property rights.

         However, this exclusion does not apply to infringement, in your Advertisement, of copyright, trade dress or
         slogan.
     M. Liquor Liability

         This insurance does not apply to Bodily Injury or Property Damage for which any Insured may be held
         liable by reason of:


80517 (10/04)                                           Page 7 of 23
AH0877                    Archive Copy    2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 352 of 608



        1. causing or contributing to the intoxication of any person;

        2. the furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
           alcohol; or

        3. any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
        However, this exclusion will not apply only if:

        1. you are not in the business of manufacturing, distributing, selling, serving or furnishing alcoholic
           beverages; and

        2. coverage is provided for such Bodily Injury or Property Damage by Scheduled Underlying
           Insurance.
        Coverage under this policy for such Bodily Injury or Property Damage will follow the terms, definitions,
        conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
        Insurance, premium and all other terms, definitions, conditions and exclusions of this policy. Provided,
        however, that coverage provided by this policy will be no broader than the coverage provided by Scheduled
        Underlying Insurance.
    N. Media and Internet Type Businesses

        This insurance does not apply to Personal Injury and Advertising Injury committed by any Insured whose
        business is:

        1. advertising, broadcasting, publishing or telecasting;

        2. designing or determining content of web-sites for others; or

        3. an Internet search, access, content or service provider.

        However, this exclusion does not apply to Paragraphs U1, U2 and U3 of Section VII.

        For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others
        anywhere on the Internet, is not by itself, considered the business of advertising, broadcasting, publishing or
        telecasting.

    O. "No-Fault," "Uninsured Motorist" or "Underinsured Motorist" Laws

        This insurance does not apply to any obligation of the Insured under any "No-Fault," "Uninsured Motorist" or
        "Underinsured Motorist" law, or any similar law.

    P. Nuclear Liability
        This insurance does not apply to:

        1. any liability:

            a. with respect to which the Insured is also an Insured under a nuclear energy liability policy issued by
               the Nuclear Energy Liability-Property Insurance Association, Mutual Atomic Energy Liability
               Underwriters or the Nuclear Insurance Association of Canada, or would be an Insured under any such
               policy but for its termination upon exhaustion of its limit of liability;

            b. resulting from the hazardous properties of nuclear material and with respect to which (1) any person
               or any organization is required to maintain financial protection pursuant to the Atomic Energy Act of
               1954, or any amendment or revision thereto, or any similar law; (2) the Insured is, or had this policy
               not been available would be, entitled to indemnity from the United States of America or any agency
               thereof under any agreement entered into by the United States of America or an agency thereof with
               any person or organization;


80517 (10/04)                                         Page 8 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 353 of 608



            c. resulting from the hazardous properties of nuclear material if:

                 i)    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the Insured
                       or on the Insured's behalf or (2) has been discharged or dispensed therefrom;

                 ii) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                     processed, stored, transported or disposed of by the Insured or on the Insured's behalf; or

                 iii) the injury or damage arises out of the furnishing by the Insured of services, materials, parts or
                      equipment in connection with the planning, construction, maintenance, operation or use of any
                      nuclear facility.
        2. As used in this exclusion:
            a. "hazardous properties" includes radioactive, toxic or explosive properties;
            b. "nuclear material" means source material, special nuclear material or by-product material;

            c. "source material," "special nuclear material" and "by-product material" have the meanings given
               them in the Atomic Energy Act of 1954 or any amendment or revision thereto;

            d. "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or
               exposed to radiation in a nuclear reactor;

            e. "waste" means any waste material (1) containing by-product material and (2) resulting from the
               operation by any person or organization of a nuclear facility included within the definition of nuclear
               facility below;
            f.   "nuclear facility" means:
                 i)    any nuclear reactor;

                 ii) any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium,
                     (2) processing or utilizing spent fuel or (3) handling, processing or packaging wastes;

                 iii) any equipment or device used for the processing, fabricating or alloying of special nuclear material
                      if at any time the total amount of such material in the Insured's custody at the premises where
                      such equipment or device is located consists of or contains more than 25 grams of plutonium or
                      uranium 233 or any combination thereof, or more than 250 grams of uranium 235; or

                 iv) any structure, basin, excavation, premises or place prepared or used for storage or disposal of
                     waste, and
                 includes the site on which any of the foregoing is located, all operations conducted on such site and
                 all premises used for such operations;

            g. "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-
               supporting chain reaction or to contain a critical mass of fissionable material;

            h. Property Damage includes all forms of radioactive contamination of property.
    Q. Pollution
        This insurance does not apply to:

        1. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury arising out of the
           actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants
           anywhere at any time;

        2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement
           that the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in


80517 (10/04)                                             Page 9 of 23
AH0877                      Archive Copy    2001  American   International Group, Inc.
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 354 of 608



            any way respond to, or assess the effects of Pollutants; or

        3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental authority for
           damages because of testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
           neutralizing or in any way responding to, or assessing the effects of Pollutants.

        However, Paragraph 1 of this exclusion will not apply if coverage for such Bodily Injury or Property Damage
        as is described in subparagraphs 1) through 6) below is provided by Scheduled Underlying Insurance:

            1) Products-Completed Operations Hazard

                Paragraph 1 of this exclusion does not apply with respect to Bodily Injury or Property Damage
                included within the Products-Completed Operations Hazard provided that Your Product or Your
                Work has not at any time been:

                a) discarded, dumped, abandoned, thrown away; or
                b) transported, handled, stored, treated, disposed of or processed as waste;
                by anyone.
            2) Hostile Fire

                Paragraph 1 of this exclusion does not apply with respect to Bodily Injury or Property Damage
                arising out of heat, smoke or fumes from a Hostile Fire.

            3) Equipment to Heat the Building and Contractor/Lessee Operations
                Paragraph 1 of this exclusion does not apply to:

                a) Bodily Injury sustained within a building and caused by smoke, fumes, vapor or soot from
                   equipment used to heat the building; or

                b) Bodily Injury or Property Damage for which you may be held liable if you are a contractor and
                   the owner or lessee of such premises, site or location has been added to your policy as an
                   additional Insured with respect to your ongoing operations performed for that additional Insured
                   at such premises, site or location, and such premises, site or location is not and never was owned
                   or occupied by, or rented or loaned to, any Insured, other than the additional Insured.

            4) Fuels, Lubricants and Other Operating Fluids - Mobile Equipment
                Paragraph 1 of this exclusion does not apply to:

                a) Bodily Injury or Property Damage arising out of the escape of fuels, lubricants or other
                   operating fluids that are needed to perform normal electrical, hydraulic or mechanical functions
                   necessary for the operation of Mobile Equipment or its parts if such fuels, lubricants or other
                   operating fluids escape from a vehicle part designed to hold, store or receive them. This exception
                   does not apply if the Bodily Injury or Property Damage arises out of the intentional discharge,
                   dispersal or release of the fuels, lubricants or other operating fluids, or if such fuels, lubricants or
                   other operating fluids are brought on or to the premises, site or location with the intent that they be
                   discharged, dispersed or released as part of the operations being performed by such insured
                   contractor or subcontractor; or

                b) Bodily Injury or Property Damage sustained within a building and caused by the release of
                   gases, fumes or vapors from materials brought into that building in connection with operations
                   being performed by you or on your behalf by a contractor or subcontractor.

            5) Fuels, Lubricants, Fluids, etc. - Auto




80517 (10/04)                                       Page 10 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 355 of 608



                Paragraph 1 of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or other similar
                Pollutants that are needed for or result from the normal electrical, hydraulic or mechanical functioning
                of an Auto covered by Scheduled Underlying Insurance or its parts, if:

                a) the Pollutants escape, seep, migrate, or are discharged, dispersed or released directly from an
                   Auto part designed by its manufacturer to hold, store, receive or dispose of such Pollutants; and

                b) the Bodily Injury or Property Damage does not arise out of the operation of any equipment
                   shown in Paragraphs 6b and 6c of the definition of Mobile Equipment.

            6) Upset, Overturn or Damage of an Auto

                Paragraph 1 of this exclusion does not apply to Occurrences that take place away from premises
                owned by or rented to an Insured with respect to Pollutants not in or upon an Auto covered by
                Scheduled Underlying Insurance if:

                a) the Pollutants or any property in which the Pollutants are contained are upset, overturned or
                   damaged as a result of the maintenance or use of an Auto covered by Scheduled Underlying
                   Insurance; and

                b) the discharge, dispersal, seepage, migration, release or escape of the Pollutants is caused
                   directly by such upset, overturn or damage.

        Coverage under this policy for such Bodily Injury or Property Damage as is described in subparagraphs 1)
        through 6) above will follow the terms, definitions, conditions and exclusions of Scheduled Underlying
        Insurance, subject to the Policy Period, Limits of Insurance, premium and all other terms, definitions,
        conditions and exclusions of this policy. Provided, however, that coverage provided by this policy will be no
        broader than the coverage provided by Scheduled Underlying Insurance.

    R. Recall of Your Product, Your Work or Impaired Property

        This insurance does not apply to damages claimed for any loss, cost or expense incurred by you or others for
        the loss of use, withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of:

        1. Your Product;
        2. Your Work; or
        3. Impaired Property;

        if such product, work or property is withdrawn or recalled from the market or from use by any person or
        organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
    S. Securities
        This insurance does not apply to any liability arising out of:
        1. any violation of any securities law or similar law or any regulation promulgated thereunder;

        2. the purchase, sale, offer of sale or solicitation of any security, debt, insurance policy, bank deposit or
           financial interest or instrument;

        3. any representations made at any time in relation to the price or value of any security, debt, insurance
           policy, bank deposit or financial interest or instrument; or

        4. any depreciation or decline in price or value of any security, debt, insurance policy, bank deposit or
           financial interest or instrument.

    T. Unauthorized Use of Another's Name or Product




80517 (10/04)                                        Page 11 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 356 of 608



        This insurance does not apply to Personal Injury and Advertising Injury arising out of the unauthorized use
        of another's name or product in your e-mail address, domain name or metatag, or any other similar tactics to
        mislead another's potential customers.

    U. Various Personal Injury and Advertising Injury

        This insurance does not apply to Personal Injury and Advertising Injury:

        1. caused by or at the direction of the Insured with the knowledge that the act would violate the rights of
           another and would inflict Personal Injury and Advertising Injury;

        2. arising out of oral, written or electronic publication, in any manner, of material if done by or at the direction
           of any Insured with knowledge of its falsity;

        3. arising out of oral, written or electronic publication, in any manner, of material whose first publication took
           place before the beginning of the Policy Period;

        4. arising out of a criminal act committed by or at the direction of the Insured;

        5. for which the Insured has assumed liability in a contract or agreement. This exclusion does not apply to
           liability for damages that the Insured would have in the absence of the contract or agreement;

        6. arising out of a breach of contract, except an implied contract to use another's advertising idea in your
           Advertisement;

        7. arising out of the failure of goods, products or services to conform with any statement of quality or
           performance made in your Advertisement; or

        8. arising out of the wrong description of the price of goods, products or services stated in your
           Advertisement.

    V. Various Laws

        This insurance does not apply to any obligation of the Insured under any of the following:

        1. the Employee Retirement Income Security Act of 1974 (including amendments relating to the Consolidated
           Omnibus Budget Reconciliation Act of 1985), or any amendment or revision thereto, or any similar law; or

        2. any workers' compensation, disability benefits or unemployment compensation law, or any similar law.

    W. War
        This insurance does not apply to any liability arising directly or indirectly as a result of or in connection with
        war, whether declared or not, or any act or condition incident to war. War includes civil war, insurrection, act of
        foreign enemy, civil commotion, factional civil commotion, military or usurped power, rebellion or revolution.

 VI. CONDITIONS

    A. Appeals

        If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the total applicable
        limits of Scheduled Underlying Insurance, we may elect to do so. If we appeal, we will be liable for, in
        addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on
        that amount of any judgment which does not exceed the applicable Limits of Insurance of this policy incidental
        to such an appeal.

    B. Audit

        We may audit and examine your books and records as they relate to this policy at any time during the period
        of this policy and for up to three (3) years after the expiration or termination of this policy.

80517 (10/04)                                        Page 12 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 357 of 608



    C. Bankruptcy or Insolvency

        Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of your
        underlying insurers will not relieve us from the payment of Loss covered by this policy. But under no
        circumstances will such bankruptcy, insolvency or inability to pay require us to drop down, replace or assume
        any obligation under Scheduled Underlying Insurance.
    D. Cancellation

        1. You may cancel this policy.       You must mail or deliver advance written notice to us stating when the
           cancellation is to take effect.

        2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver to
           you not less than ten (10) days advance written notice stating when the cancellation is to take effect. If
           we cancel for any other reason, we must mail or deliver to you not less than thirty (30) days advance
           written notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
           address shown in Item 1 of the Declarations will be sufficient to prove notice.

        3. The Policy Period will end on the day and hour stated in the cancellation notice.

        4. If we cancel, final premium will be calculated pro rata based on the time this policy was in force. Final
           Premium will not be less than the pro rata share of the Minimum Premium shown in Item 6 of the
           Declarations.

        5. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in force
           and increased by our short rate cancellation table and procedure. Final premium will not be less than the
           short rate share of the Minimum Premium shown in Item 6 of the Declarations.

        6. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but the
           cancellation will be effective even if we have not made or offered any refund of unearned premium. Our
           check or our representative's check, mailed or delivered, will be sufficient tender of any refund due you.

        7. The first Named Insured in Item 1 of the Declarations will act on behalf of all other Insureds with respect
           to the giving and receiving of notice of cancellation and the receipt of any refund that may become
           payable under this policy.

        8. Any of these provisions that conflict with a law that controls the cancellation of the insurance in this policy
           is changed by this statement to comply with that law.

    E. Change In Control

        If during the Policy Period:

        1. the first Named Insured designated in Item 1 of the Declarations consolidates with or merges into, or
           sells all or substantially all of its assets to any person or entity; or

        2. any person or entity acquires an amount of the outstanding ownership interests representing more than
           50% of the voting or designation power for the election of directors of the first Named Insured
           designated in Item 1 of the Declarations, or acquires the voting or designation rights of such an amount of
           ownership interests;

        this policy will continue in full force and effect as to Bodily Injury and Property Damage that occur prior to
        the effective date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence
        that takes place prior to the effective date of such transaction. There will be no coverage afforded by this
        policy for Bodily Injury or Property Damage that occurs on or after the effective date of such transaction
        and Personal Injury and Advertising Injury caused by an Occurrence that takes place on or after the
        effective date of such transaction.




80517 (10/04)                                        Page 13 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 358 of 608



    F. Changes

         Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver or
         change in any part of this policy. This policy can be changed only by a written endorsement that we make to
         this policy.

    G. Duties in the Event of an Occurrence, Claim or Suit

         1. You must see to it that we are notified as soon as practicable of an Occurrence that may result in a claim
            or Suit under this policy. To the extent possible, notice should include:

             a. how, when and where the Occurrence took place;
             b. the names and addresses of any injured persons and any witnesses; and

             c. the nature and location of any injury or damage arising out of the Occurrence.

         2. If a claim is made or Suit is brought against any Insured which is reasonably likely to involve this policy,
            you must notify us in writing as soon as practicable.

             Written notice should be mailed or delivered to:

                      AIG Technical Services, Inc.
                      Excess Casualty Claims Department
                      175 Water Street
                      New York, NY 10038

         3. You and any other involved Insured must:

             a. immediately send us copies of any demands, notices, summonses or legal papers received in
                connection with the claim or Suit;

             b. authorize us to obtain records and other information;
             c. cooperate with us in the investigation, settlement or defense of the claim or Suit; and

             d. assist us, upon our request, in the enforcement of any right against any person or organization that
                may be liable to the Insured because of injury or damage to which this insurance may also apply.

         4. No Insured will, except at that Insured's own cost, voluntarily make a payment, assume any obligation or
            incur any expense, other than for first aid, without our consent.
    H. Headings

         The descriptions in the headings of this policy are solely for convenience and form no part of the terms and
         conditions of coverage.

    I.   Inspection

         We have the right, but are not obligated, to inspect your premises and operations at any time. Our inspections
         are not safety inspections. They relate only to the insurability of your premises and operations and the
         premiums to be charged. We may give you reports on the conditions that we find. We may also recommend
         changes. We do not, however, undertake to perform the duty of any person or organization to provide for the
         health or safety of your employees or the public. We do not warrant the health and safety conditions of your
         premises or operations or represent that your premises or operations comply with laws, regulations, codes or
         standards.
    J. Legal Actions Against Us
         No person or organization has a right under this policy:



80517 (10/04)                                         Page 14 of 23
AH0877                   Archive Copy    2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 359 of 608



        1. to join us as a party or otherwise bring us into a Suit asking for damages from an Insured; or
        2. to sue us under this policy unless all of its terms have been fully complied with.

        A person or organization may sue us to recover on an agreed settlement or on a final judgment against an
        Insured; but we will not be liable for damages that are not payable under this policy or that are in excess of
        the applicable Limits of Insurance of this policy. An agreed settlement means a settlement and release of
        liability signed by us, the Insured and the claimant or the claimant's legal representative.

    K. Maintenance of Scheduled Underlying Insurance

        You agree that during the Policy Period:

        1. you will keep Scheduled Underlying Insurance in full force and effect;

        2. the terms, definitions, conditions and exclusions of Scheduled Underlying Insurance will not materially
           change;

        3. the total applicable limits of Scheduled Underlying Insurance will not decrease, except for any reduction
           or exhaustion of aggregate limits by payment of Loss to which this policy applies; and

        4. any renewals or replacements of Scheduled Underlying Insurance will provide equivalent coverage to
           and afford limits of insurance equal to or greater than the policy being renewed or replaced.

        If you fail to comply with these requirements, we will be liable only to the same extent that we would have, had
        you fully complied with these requirements.

    L. Other Insurance

        If other valid and collectible insurance applies to damages that are also covered by this policy, this policy will
        apply excess of the Other Insurance. However, this provision will not apply if the Other Insurance is
        specifically written to be excess of this policy.

    M. Premium

        The first Named Insured designated in Item 1 of the Declarations will be responsible for payment of all
        premiums when due.

        The premium for this policy will be computed on the basis set forth in Item 6 of the Declarations. At the
        beginning of the Policy Period, you must pay us the Advance Premium shown in Item 6 of the Declarations.

        When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy was
        in force. If this policy is subject to audit adjustment, the actual exposure base will be used to compute the
        earned premium. If the earned premium is greater than the Advance Premium, you will promptly pay us the
        difference. If the earned premium is less than the Advance Premium, we will return the difference to you. But
        in any event, we will retain the Minimum Premium as shown in Item 6 of the Declarations for each twelve
        months of the Policy Period.

    N. Separation of Insureds
        Except with respect to the Limits of Insurance of this policy and rights or duties specifically assigned to the
        first Named Insured designated in Item 1 of the Declarations, this insurance applies:

        1. as if each Named Insured were the only Named Insured; and
        2. separately to each Insured against whom claim is made or Suit is brought.

    O. Transfer of Rights of Recovery




80517 (10/04)                                        Page 15 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 360 of 608



        1. If any Insured has rights to recover all or part of any payment we have made under this policy, those
           rights are transferred to us. The Insured must do nothing after loss to impair these rights and must help
           us enforce them.
        2. Any recoveries will be applied as follows:

             a. any person or organization, including the Insured, that has paid an amount in excess of the applicable
                Limits of Insurance of this policy will be reimbursed first;

             b. we then will be reimbursed up to the amount we have paid; and

             c. lastly, any person or organization, including the Insured that has paid an amount over which this
                policy is excess is entitled to claim the remainder.

             Expenses incurred in the exercise of rights of recovery will be apportioned among the persons or
             organizations, including the Insured, in the ratio of their respective recoveries as finally settled.

        3. If, prior to the time of an Occurrence, you and the insurer of Scheduled Underlying Insurance waive
           any right of recovery against a specific person or organization for injury or damage as required under an
           Insured Contract, we will also waive any rights we may have against such person or organization.

    P. Transfer of Your Rights and Duties

        Your rights and duties under this policy may not be transferred without our written consent.

        If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal
        representative, but only while acting within the scope of duties as your legal representative. However, notice
        of cancellation sent to the first Named Insured designated in Item 1 of the Declarations and mailed to the
        address shown in this policy will be sufficient notice to effect cancellation of this policy.

    Q. Unintentional Failure to Disclose

        Your failure to disclose all hazards existing as of the inception date of the policy will not prejudice you with
        respect to the coverage afforded by this policy, provided that any such failure or omission is not intentional.

 VII. DEFINITIONS

    A. Advertisement means a notice that is broadcast or published to the general public or specific market
       segments about your goods, products or services for the purpose of attracting customers or supporters. For
       the purposes of this definition:

        1. notices that are published include material placed on the Internet or on similar electronic means of
           communication; and

        2.   regarding web-sites, only that part of a web-site that is about your goods, products or services for the
             purposes of attracting customers or supporters is considered an advertisement.

    B. Auto means a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any
       attached machinery or equipment. Auto does not include Mobile Equipment.

    C. Bodily Injury means bodily injury, sickness or disease sustained by any person, including death or mental
       anguish resulting from any of these at any time.

    D. Crisis Management Event means an Occurrence that in the good faith opinion of a Key Executive of the
       Named Insured, in the absence of Crisis Management Services, has or may result in:

        1. damages covered by this policy that are in excess of the total applicable limits of Scheduled Underlying
           Insurance or the Self-Insured Retention; and


80517 (10/04)                                        Page 16 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 361 of 608



         2. significant adverse regional or national media coverage.

         Crisis Management Event will include, without limitation, man-made disasters such as explosions, major
         crashes, multiple deaths, burns, dismemberment, traumatic brain injury, permanent paralysis, or contamination
         of food, drink or pharmaceuticals, provided that any damages arising out of any of the aforementioned must be
         covered under this policy.

    E. Crisis Management Firm means any firm that is shown in Schedule A, Approved Crisis Management Firms
       attached to and forming part of this policy, which is hired by you to perform Crisis Management Services in
       connection with a Crisis Management Event.

    F. Crisis Management Loss means the following amounts incurred during a Crisis Management Event:

         1. amounts for the reasonable and necessary fees and expenses incurred by a Crisis Management Firm in
            the performance of Crisis Management Services for the Named Insured solely arising from a covered
            Crisis Management Event; and

         2. amounts for reasonable and necessary printing, advertising, mailing of materials, or travel by directors,
            officers, employees or agents of the Named Insured or a Crisis Management Firm incurred at the
            direction of a Crisis Management Firm, solely arising from a covered Crisis Management Event.

    G. Crisis Management Services means those services performed by a Crisis Management Firm in advising
       the Named Insured on minimizing potential harm to the Named Insured from a covered Crisis
       Management Event by maintaining and restoring public confidence in the Named Insured.

    H. CrisisResponse Costs means the following reasonable and necessary expenses incurred during a Crisis
       Management Event directly caused by a Crisis Management Event, provided that such expenses have
       been pre-approved by us and may be associated with damages that would be covered by this policy:

         1. medical expenses;
         2. funeral expenses;
         3. psychological counseling;
         4. travel expenses;
         5. temporary living expenses;
         6. expenses to secure the scene of a Crisis Management Event; and
         7. any other expenses pre-approved by the Company.

         CrisisResponse Costs does not include defense costs or Crisis Management Loss.

    I.   CrisisResponse Sublimit of Insurance means the CrisisResponse Sublimit of Insurance shown in Item 3D of
         the Declarations.

    J. Excess Casualty CrisisFund Limit of Insurance means the Excess Casualty CrisisFund Limit of Insurance
       shown in Item 3E of the Declarations.

    K. Hostile Fire means a fire that becomes uncontrollable or breaks out from where it was intended to be.

    L. Impaired Property means tangible property, other than Your Product or Your Work, that cannot be used or
       is less useful because:

         1. it incorporates Your Product or Your Work that is known or thought to be defective, deficient, inadequate
            or dangerous; or

         2. you have failed to fulfill the terms of a contract or agreement;


80517 (10/04)                                         Page 17 of 23
AH0877                   Archive Copy    2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 362 of 608



        if such property can be restored to use by:

        1. the repair, replacement, adjustment or removal of Your Product or Your Work; or

        2. your fulfilling the terms of the contract or agreement.

    M. Insured means:

        1. the Named Insured;

        2. if you are designated in the declarations as:

            a. an individual, you and your spouse are insureds, but only with respect to the conduct of a business of
               which you are the sole owner;

            b. a partnership or joint venture, you are an insured. Your members and your partners are also insureds,
               but only with respect to the conduct of your business;

            c. a limited liability company, you are an insured. Your members are also insureds, but only with respect
               to the conduct of your business. Your managers are insureds, but only with respect to their duties as
               your managers;

            d. an organization other than a partnership, joint venture or limited liability company, you are an insured.
               Your executive officers and directors are insureds, but only with respect to their duties as your officers
               or directors. Your stockholders are also insureds, but only with respect to their liability as
               stockholders;

            e. a trust, you are an insured. Your trustees are also insureds, but only with respect to their duties as
               trustees;

        3. your employees other than your executive officers (if you are an organization other than a partnership,
           joint venture or limited liability company) or your managers (if you are a limited liability company), but only
           for acts within the scope of their employment by you or while performing duties related to the conduct of
           your business;

        4. your volunteer workers only while performing duties related to the conduct of your business;
        5. any person (other than your employee or volunteer worker) or organization while acting as your real estate
           manager;

        6. your legal representative if you die, but only with respect to duties as such. That representative will have
           all your rights and duties under this policy;

        7. any person or organization, other than the Named Insured, included as an additional insured under
           Scheduled Underlying Insurance, but not for broader coverage than would be afforded by such
           Scheduled Underlying Insurance.

        Notwithstanding any of the above:

            a. no person or organization is an Insured with respect to the conduct of any current, past or newly
               formed partnership, joint venture or limited liability company that is not designated as a Named
               Insured in Item 1 of the Declarations; and

            b. no person or organization is an Insured under this policy who is not an Insured under Scheduled
               Underlying Insurance.

    N. Insured Contract means that part of any contract or agreement pertaining to your business under which any
       Insured assumes the tort liability of another party to pay for Bodily Injury or Property Damage to a third
       person or organization. Tort liability means a liability that would be imposed by law in the absence of any
       contract or agreement.

80517 (10/04)                                        Page 18 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 363 of 608



        Insured Contract does not include that part of any contract or agreement:

        1. that indemnifies a railroad for Bodily Injury or Property Damage arising out of construction or demolition
           operations, within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks,
           road-beds, tunnel, underpass or crossing;

        2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:

            a. preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions, reports,
               surveys, field orders, change orders or drawings and specifications; or

            b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
               damage; or

        3. under which the Insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
           arising out of the Insured's rendering or failure to render professional services, including those shown in
           subparagraph 2 above and supervisory, inspection, architectural or engineering activities.

    O. Key Executive means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
       General Counsel or general partner (if the Named Insured is a partnership) of the Named Insured or sole
       proprietor (if the Named Insured is a sole proprietorship). A Key Executive also means any other person
       holding a title designated by you and approved by us, which title is shown in Schedule B, Additional Key
       Executives attached to and forming part of this policy.

    P. Loss means those sums actually paid as judgments or settlements.

    Q. Mobile Equipment means any of the following types of land vehicles, including any attached machinery or
       equipment:

        1. bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
        2. vehicles maintained for use solely on or next to premises you own or rent;

        3. vehicles that travel on crawler treads;

        4. vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:

            a. power cranes, shovels, loaders, diggers or drills; or
            b. road construction or resurfacing equipment such as graders, scrapers or rollers;

        5. vehicles not described in Paragraph 1, 2, 3 or 4 above that are not self-propelled and are maintained
           primarily to provide mobility to permanently attached equipment of the following types:

            a. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
               exploration, lighting and well servicing equipment; or

            b. cherry pickers and similar devices used to raise or lower workers;

        6. vehicles not described in Paragraph 1, 2, 3 or 4 above maintained primarily for purposes other than the
           transportation of persons or cargo.

            However, self-propelled vehicles with the following types of permanently attached equipment are not
            Mobile Equipment, but will be considered Autos:

            a. equipment designed primarily for:
                i)    snow removal;
                ii) road maintenance, but not construction or resurfacing; or



80517 (10/04)                                           Page 19 of 23
AH0877                     Archive Copy    2001  American   International Group, Inc.
                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 364 of 608



                iii) street cleaning;

            b. cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
               workers; and

            c. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
               exploration, lighting and well servicing equipment.

    R. Named Insured means:

        1. any person or organization designated in Item 1 of the Declarations;
        2. any organization in which you maintain an interest of more than fifty percent (50%) and which is included
           as a named insured under Scheduled Underlying Insurance, as of the effective date of this policy and
           to which more specific insurance does not apply, provided that this policy does not apply to any Bodily
           Injury or Property Damage that occurred or any Personal Injury and Advertising Injury that was
           caused by an Occurrence that was committed before you acquired or formed such organization or after
           you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

        3. any organization, except for a partnership, joint venture or limited liability company, that you acquire or
           form during the Policy Period in which you maintain an interest of more than fifty percent (50%) and to
           which more specific insurance does not apply, provided that:

            a. such organization is included as a named insured under Scheduled Underlying Insurance;

            b. this policy does not apply to any Bodily Injury or Property Damage that occurred or any Personal
               Injury and Advertising Injury that was caused by an Occurrence that was committed before you
               acquired or formed such organization or after you ceased to maintain an interest of more than fifty
               percent (50%) in such organization; and

            c. you give us prompt notice after you acquire or form such organization.

            Subject to the provisions of Paragraphs 3a, 3b and 3c above, a partnership, joint venture or limited liability
            company that you acquire or form during the Policy Period may be added as an Insured only by a
            written endorsement that we make a part of this policy.

            We may, at our option, make an additional premium charge for any organization that you acquire or form
            during the Policy Period.

    S. Occurrence means:

        1. as respects Bodily Injury or Property Damage, an accident, including continuous or repeated exposure
           to substantially the same general harmful conditions. All such exposure to substantially the same general
           harmful conditions will be deemed to arise out of one Occurrence.

        2. as respects Personal Injury and Advertising Injury, an offense arising out of your business that causes
           Personal Injury and Advertising Injury. All damages that arise from the same, related or repeated
           injurious material or act will be deemed to arise out of one Occurrence, regardless of the frequency or
           repetition thereof, the number and kind of media used and the number of claimants.

    T. Other Insurance means a policy of insurance providing coverage for damages covered in whole or in part by
       this policy.

        However, Other Insurance does not include Scheduled Underlying Insurance, the Self-Insured Retention
        or any policy of insurance specifically purchased to be excess of this policy affording coverage that this policy
        also affords.




80517 (10/04)                                        Page 20 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 365 of 608



    U. Personal Injury and Advertising Injury means injury arising out of your business, including consequential
       Bodily Injury, arising out of one or more of the following offenses:
        1. false arrest, detention or imprisonment;
        2. malicious prosecution;

        3. the wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
           dwelling or premises that a person occupies committed by or on behalf of its owner, landlord or lessor;

        4. oral or written publication, in any manner, of material that slanders or libels                      a   person or
           organization, or disparages a person's or organization's goods, products or services;

        5. oral or written publication, in any manner, of material that violates a person's right of privacy;
        6. the use of another's advertising idea in your Advertisement; or

        7. infringement upon another's copyright, trade dress or slogan in your Advertisement.

    V. Policy Period means the period of time from the inception date shown in Item 2 of the Declarations to the
       earlier of the expiration date shown in Item 2 of the Declarations or the effective date of termination of this
       policy.

    W. Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant including smoke, vapor, soot,
       fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or
       reclaimed.
    X. Products-Completed Operations Hazard means all Bodily Injury and Property Damage occurring away
       from premises you own or rent and arising out of Your Product or Your Work except:

        1. products that are still in your physical possession; or

        2. work that has not yet been completed or abandoned. However, Your Work will be deemed completed at
           the earliest of the following times:

            a. when all of the work called for in your contract has been completed;

            b. when all of the work to be done at the job site has been completed if your contract calls for work at
               more than one job site; or

            c. when that part of the work done at a job site has been put to its intended use by any person or
               organization other than another contractor or subcontractor working on the same project.

            Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
            complete, will be treated as completed.

        Products-Completed Operations Hazard does not include Bodily Injury or Property Damage arising out
        of:

        1. the transportation of property, unless the injury or damage arises out of a condition in or on a vehicle not
           owned or operated by you and that condition was created by the loading or unloading of that vehicle by
           any Insured; or

        2. the existence of tools, uninstalled equipment or abandoned or unused materials.

    Y. Property Damage means:

        1. physical injury to tangible property, including all resulting loss of use of that property. All such loss of use
           will be deemed to occur at the time of the physical injury that caused it; or



80517 (10/04)                                        Page 21 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 366 of 608



        2. loss of use of tangible property that is not physically injured. All such loss of use will be deemed to occur
           at the time of the Occurrence that caused it.

        For the purposes of this insurance, electronic data is not tangible property.

        As used in this definition, electronic data means information, facts or programs stored as or on, created or
        used on, or transmitted to or from computer software, including systems and applications software, hard or
        floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with
        electronically controlled equipment.

    Z. Retained Limit means:

        1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance
           providing coverage to the Insured; or

        2. the Self-Insured Retention applicable to each Occurrence that results in damages not covered by
           Scheduled Underlying Insurance nor any applicable Other Insurance providing coverage to the
           Insured.

    AA. Scheduled Underlying Insurance means:

        1. the policy or policies of insurance and limits of insurance shown in the Schedule of Underlying Insurance
           forming a part of this policy; and

        2. automatically any renewal or replacement of any policy in Paragraph 1 above, provided that such renewal
           or replacement provides equivalent coverage to and affords limits of insurance equal to or greater than the
           policy being renewed or replaced.

        Scheduled Underlying Insurance does not include a policy of insurance specifically purchased to be excess
        of this policy affording coverage that this policy also affords.

    BB. Self-Insured Retention means the amount that is shown in Item 5 of the Declarations.

    CC. Suit means a civil proceeding in which damages because of Bodily Injury, Property Damage, or Personal
        Injury and Advertising Injury to which this policy applies are alleged. Suit includes:

        1. an arbitration proceeding in which such damages are claimed and to which the Insured must submit or
           does submit with our consent; or

        2. any other alternative dispute resolution proceeding in which such damages are claimed and to which the
           Insured submits with our consent.

    DD. Your Product means:

        1. any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of
           by:
            a. you;
            b. others trading under your name; or
            c. a person or organization whose business or assets you have acquired; and

        2. containers (other than vehicles), materials, parts or equipment furnished in connection with such goods or
           products.

        Your Product includes:

        1. warranties or representations made at any time with respect to the fitness, quality, durability, performance
           or use of Your Product; and


80517 (10/04)                                        Page 22 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 367 of 608



        2. the providing of or failure to provide warnings or instructions.

        Your Product does not include vending machines or other property rented to or located for the use of others
        but not sold.

    EE. Your Work means:

        1. work or operations performed by you or on your behalf; and
        2. materials, parts or equipment furnished in connection with such work or operations.

        Your Work includes:

        1. warranties or representations made at any time with respect to the fitness, quality, durability, performance
           or use of Your Work; and
        2. the providing of or failure to provide warnings or instructions.

IN WITNESS WHEREOF, we have caused this policy to be executed and attested, but this policy shall not be valid
unless countersigned by one of our duly authorized representatives.

By signing below, the President and Secretary of the Company agree on our behalf to all the terms of this policy.




                        Secretary                                                       President




                        President                                                       President




                        President                                                       President




This policy shall not be valid unless signed at the time of issuance by our authorized representative, either below or on
the Declarations page of the policy.




         Authorized Representative




80517 (10/04)                                        Page 23 of 23
AH0877                  Archive Copy      2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 368 of 608


                                      POLICYHOLDER DISCLOSURE STATEMENT
                                                     UNDER
                                      TERRORISM RISK INSURANCE ACT OF 2002


     You are hereby notified that under the federal Terrorism Risk Insurance Act of 2002 (the "Act") effective November
26, 2002, you now have a right to purchase insurance coverage for losses arising out of an Act of Terrorism, which is
defined in the Act as an act certified by the Secretary of the Treasury (i) to be an act of terrorism, (ii) to be a violent act
or an act that is dangerous to (A) human life; (B) property or (C) infrastructure, (iii) to have resulted in damage within
the United States, or outside of the United States in case of an air carrier or vessel or the premises of a U.S. mission
and (iv) to have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest,
as part of an effort to coerce the civilian population of the United States or to influence the policy or affect the conduct
of the United States Government by coercion. You should read the Act for a complete description of its coverage. The
Secretary's decision to certify or not to certify an event as an Act of Terrorism and thus covered by this law is final and
not subject to review. There is a $100 billion dollar annual cap on all losses resulting from Acts of Terrorism above
which no coverage will be provided under this policy and under the Act unless Congress makes some other
determination.

    For your information, coverage provided by this policy for losses caused by an Act of Terrorism may be partially
reimbursed by the United States under a formula established by the Act. Under this formula the United States pays
90% of terrorism losses covered by this law exceeding a statutorily established deductible that must be met by the
insurer, and which deductible is based on a percentage of the insurers direct earned premiums for the year preceeding
the Act of Terrorism.

   Coverage for Acts of Terrorism for losses is already included in your current policy. The portion of
your annual premium that is attributable to coverage for Acts of Terrorism covered by the Act is
$9,653.00.


MCKESSON CORPORATION
Insured Name

BE 4484776
Policy #

0030
Division #

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.
Insurance Carrier




WITHOUT EXCLUSION BUT WITH CHARGE
81249 (3/03)
AH0992           Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 369 of 608

                                          ENDORSEMENT NO. 1



This endorsement, effective 12:01 AM: July 1, 2005

Forms a part of policy no.: BE         4484776

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             SCHEDULE OF UNDERLYING INSURANCE

TYPE OF POLICY OR COVERAGE                       LIMITS

EMPLOYERS LIABILITY                              $5,000,000 Bodily Injury - Each Accident
(All States Except NV and CT)                    $5,000,000 Bodily Injury by Disease - Each Employee
Old Republic                                     $5,000,000 Bodily Injury by Disease - Policy Aggregate
7/1/05-06                                        Defense Expenses are outside the above limits.


EMPLOYERS LIABILITY                              $1,900,000 Each Accident
(NV and CT - Qualified Self-Insurer)             Excess of a $100,000 Each Accident Self Insured
Old Republic                                     Retention
7/1/05-06                                        Defense Expenses are outside the above limit and
                                                 Self Insured Retention


FOREIGN GENERAL LIABILITY                        $1,000,000 Each Occurrence
DIC/DIL over local underlying policies           $2,000,000 General Aggregate
Insurance Co. of the State of PA - AIU           $2,000,000 Products Aggregate
10/1/04-05                                       Defense Expenses are outside the above limits



FOREIGN AUTOMOBILE LIABILITY                     $1,000,000 Each Accident (CSL)
DIC/DIL over local underlying policies           Defense Expenses are outside the above limit.
Insurance Co. of the State of PA - AIU
10/1/04-05


FOREIGN EMPLOYERS LIABILITY                      $1,000,000 Each Accident
DIC/DIL over local underlying policies           Coverage provided over local EL policy in U.K. with
Insurance Co. of the State of PA - AIU           $10,000,000 limit.
10/1/04-05                                       Defense Expenses are outside the above limit and
                                                 Self Insured Retention.




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 370 of 608

                                         ENDORSEMENT NO. 1 (Continued)



       MCKESSON MEDICATION                             $10,000,000 Each Medical Incident
       MANAGEMENT, LLC                                 $10,000,000 Aggregate Limit
       EXCESS DRUGGIST LIABILITY AND
       GENERAL LIABILITY                               Defense Expenses are inside the above limits and
       Claims-Made Policy                              Self Insured Retention
       Arch Specialty Insurance Company
       11/30/04-05
                                                       EXCESS OF
       MCKESSON MEDICATION                             $15,000,000 Each Medical Incident
       MANAGEMENT, LLC                                 $15,000,000 Aggregate Limit
       DRUGGIST LIABILITY AND
       GENERAL LIABILITY                               The above limits are excess of a $1,000,000 Each
       Claims-Made Policy                              Medical Incident Self-Insured Retention.
       Lexington Insurance Company
       11/30/04-05                                     Defense Expenses are inside the above limits and
                                                       Self Insured Retention.

                                                       After reduction or exhaustion of the Aggregate,
                                                       coverage shall be subject to the $250,000
                                                       Indemnity Only Each Occurrence Specified
                                                       Coverage Self Insured Retention, as per the terms
                                                       of the Endorsement #14




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 371 of 608

                                                ENDORSEMENT NO. 2



        This endorsement, effective 12:01 AM: July 1, 2005

        Forms a part of policy no.: BE      4484776

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                  KNOWLEDGE OF OCCURRENCE ENDORSEMENT


       This policy is amended as follows:

       Notwithstanding any provision(s) in this Policy to the contrary, and solely as respects any loss
       reporting requirements under this Policy, it is understood that knowledge of an accident or incident
       by an agent, servant or employee of yours or any other person shall not in itself constitute
       knowledge by you, unless your Risk Manager or Senior Corporate Counsel has received notice from
       said agent, servant, employee or any other person.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 372 of 608

                                                ENDORSEMENT NO. 3



        This endorsement, effective 12:01 AM: July 1, 2005

        Forms a part of policy no.: BE      4484776

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                 Duties in the Event of an Occurrence, Claim or Suit

       Except with regard to Druggist Liability Coverage provided under this policy, this policy is amended
       as follows:

       Section VI. CONDITIONS, Paragraph G. Duties in the Event of an Occurrence, Claim or Suit,
       subparagraph 1,. Is deleted and replaced by the following:

               1.      You must see to it that we are notified as soon as practicable after you or your
                       corporate officer receives notice from its agent, servant, employee or any other
                       person, of an Occurrence that may result in a claim or Suit under this policy. To the
                       extend possible, notice should include:

                       a.      how, when and where the Occurrence took place,

                       b.      the names and addresses of any injured persons and any witnesses, and

                       c.      the nature and location of any injury or damage arising out of the Occurrence.

       However it is understood that the provisions of this endorsement will not supercede Section I.
       INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY of the policy.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 373 of 608

                                         ENDORSEMENT NO. 4



This endorsement, effective 12:01 AM: July 1, 2005

Forms a part of policy no.: BE       4484776

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                         Commercial Umbrella Liability Policy with CrisisResponse®

                                     Claims-Made Coverage Endorsement

This policy is amended as follows:

NOTICE: THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE. COVERAGE IS LIMITED TO
LIABILITY FOR CLAIMS FIRST MADE AGAINST THE INSURED AND REPORTED TO US WHILE THE
COVERAGE IS IN FORCE. PLEASE REVIEW THE ENDORSEMENT CAREFULLY AND DISCUSS THIS
COVERAGE WITH YOUR INSURANCE AGENT OR BROKER.
_________________________________________________________________________________________

IT IS UNDERSTOOD THAT TO THE EXTENT ANY COVERAGE MAY OTHERWISE BE PROVIDED
UNDER THIS POLICY OR ANY OF ITS ENDORSEMENTS, THE PROVISIONS OF THIS
ENDORSEMENT WILL SUPERCEDE.
_________________________________________________________________________________________

Solely with respect to the Insured's liability included within the Druggist Liability and/or arising out
of a Wrongful Act in your performance of Druggist Liability, this policy is amended as follows:


The DECLARATIONS, ITEM 2. is amended to include the following:

        Item 2a.        RETROACTIVE DATE:                September 14, 1998

        Item 2b.        CONTINUITY DATE:                 July 1, 2004

Section I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY is deleted in its entirety
and replaced with the following:

I.      INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY

A.      We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured
        becomes legally obligated to pay as damages by reason of liability imposed by law because of
        Bodily Injury, Property Damage or Personal Injury and Advertising Injury to which this insurance
        applies or because of Bodily Injury or Property Damage to which this insurance applies assumed
        by the Insured under an Insured Contract.




                Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 374 of 608

                                 ENDORSEMENT NO. 4 (Continued)


The amount we will pay for damages is limited as described in Section IV. Limits of Insurance.

B.     This policy applies, only if:

       1.      the Bodily Injury or Property Damage is caused by an Occurrence that takes place
               anywhere in the world, and the Bodily Injury or Property Damage occurs on or after the
               Retroactive Date and prior to the end of the Policy Period,

       2.      the Personal Injury and Advertising Injury is caused by an Occurrence arising out of
               your business that takes place anywhere on or after the Retroactive Date shown in the
               Declarations and prior the end of the Policy Period, and

       3.      a Claim for damages because of Bodily Injury, Property Damage or Personal Injury and
               Advertising Injury is first made in writing against any Insured in accordance with
               Paragraph C. below during the Policy Period or any Extended Reporting Period we
               provide and written notice is received by us during the Policy Period or Extended
               Reporting Period (if applicable).

C.     A Claim by a person or organization seeking damages will be deemed to have been made at
       the earlier of the following times:

       1.      When notice of such Claim is received and recorded by any Insured in writing and
               reported to us during the Policy Period or any applicable extended reporting period, or

       2.      When we make settlement in accordance with Paragraph A. above.

       All Claims for damages because of Bodily Injury to the same person, including damages
       claimed by any person or organization for care, loss of services or death resulting at any time
       from the Bodily Injury, will be deemed to have been made at the time the first of those Claims
       is made against any Insured.

       All Claims for damages because of Property Damage causing Loss to the same person or
       organization will be deemed to have been made at the time the first of those Claims is made
       against the Insured.

       All Claims for damages because of Personal Injury and Advertising Injury to the same person
       or organization as a result of an Occurrence will be deemed to have been made at the time
       the first of those Claims is made against any Insured.

D.     Damages because of Bodily Injury include damages claimed by any person or organization for
       care, loss of services or death resulting at any time from the Bodily Injury.

E.     If we are prevented by law or statute from paying damages covered by this policy on behalf
       of the Insured, then we will indemnify the Insured for those sums in excess of the Retained
       Limit.

       Coverage under this endorsement applies only to the extent that such coverage is provided by a
       claims-made policy listed in the Schedule of Underlying Insurance. In no event shall coverage
       afforded under this endorsement be broader than the Schedule of Underlying Insurance.

       This claims-made coverage shall follow the terms, definitions, conditions and exclusions of




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 375 of 608

                                    ENDORSEMENT NO. 4 (Continued)


        such scheduled underlying policy, subject to the Policy Period, Limits of Insurance, premium
        and all other terms, definitions, conditions and exclusions of this policy. If any provisions of
        such scheduled underlying policy conflicts with any provisions of this policy, the provisions
        of this policy will prevail.

For the purpose of this endorsement only, the SELF INSURED RETENTION in ITEM 5. of the
DECLARATIONS, is deleted and replaced by the following provision:

        $25,000,000 Each Occurrence or Wrongful Act (As respects all damages arising out of Druggist
        Liability.

Section VII. Definitions is amended to include the following additional definitions:

        Compounding means the preparation, mixing, assembling, packaging, or labeling of a drug,
        radiopharmaceutical, or device (I) as the result of a practitioner's prescription drug order or
        initiative based on the practitioner/patient/pharmacist relationship in the course of
        professional practice, or (ii) for the purpose of, or as an incident to, research, teaching or
        chemical analysis and not for sale or dispensing, the preparation of drugs or devices in
        anticipation of prescription drug orders based on routine, regularly observed prescribing
        patterns, other practices as are approved as a part of the practice of pharmacy by the Board
        of Pharmacy in the state in which the Insured practices.

        Claim means a demand for money or Suit.

        Loss means those sums actually paid as judgments or settlement

        Druggist Liability means:

        (1)     the interpretation, evaluation and dispensing of prescription orders,

        (2)     participation in drug and device selection (including, where permitted by state or federal
                law, prescribing by protocol, agreement or collaborative practice or the prescribing of
                legally recognized pharmacist-class of drugs or devices),

        (3)     drug administration including immunization, where permitted by state law by the Insured
                as a pharmacist,

        (4)     drug regiment reviews,

        (5)     medication consulting, and those acts or services necessary to provide pharmaceutical
                care,

        (6)     Compounding, selling, handling and distribution of drugs, radiopharmaceuticals, medicine,
                devices, other goods or products and their container from any pharmacy or drug store
                (except labeling by a manufacturer, repackager, or distributor of non-prescription drugs
                and commercially packaged legend drugs and devices),

        (7)     proper and safe storage of drugs and devices,

        (8)     maintenance of proper records for drugs and devices,




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 376 of 608

                                ENDORSEMENT NO. 4 (Continued)


       (9)     all other services of a professional nature usually and customarily performed by a
               registered pharmacist or qualified pharmacy intern or pharmacy technician,

       (10)    services of a nuclear pharmacists and nuclear pharmacy technician.

Wrongful Act means any actual or alleged negligent act, error or omission, misstatement or
misleading statement committed by the Named Insured in the performance of professional services.

Section V. Exclusions is amended to include the following additional exclusions:

       Prior Knowledge

       This insurance does not apply to any Claim alleging or arising out of an Occurrence committed
       on or after the Retroactive Date shown above, if any Insured listed under subparagraphs 2a.,
       2b., 2c. or 2e. of Paragraph M. of Section VII., any executive officer or director listed under
       subparagraph 2d. of Paragraph M. of Section VII. or any employee authorized by you to give or
       receive notice of an Occurrence, knew as of the Continuity Date shown above that such
       Occurrence could result in a Claim.

       Continuous or Related Acts

       This insurance does not apply to any Claim alleging or arising out the same Occurrence or series
       of continuous, repeated or related Occurrences or alleging the same or similar facts, alleged or
       contained in any Claim which has been reported, or any Occurrence of which notice has been
       given, under any policy of which this policy is a renewal, replacement or succeeds in time.

       Pending or Prior Litigation

       This insurance does not apply to any Claim alleging or arising out of any Claim or Suit pending
       as of the Continuity Date shown above, or alleging or arising out of or relating to any fact,
       circumstance, situation or Occurrence alleged in such Claim or Suit.

       Professional Services

       Any Claim arising out of the rendering of or failure to render professional services by the Insured
       or by any person or organization for whose acts or omissions the Insured is legally responsible.

       However, this exclusion does not apply to Druggist Liability.

Section VI. Conditions is amended to include the following additional conditions:

       Automatic Extended Reporting Period

       If we or the Named Insured cancel, refuse to renew or replace this policy (hereinafter "cancel or
       non-renew"), the Named Insured will have the right following the effective date of such
       cancellation or non-renewal to a period of thirty (30) days (herein referred to as the Automatic
       Extended Reporting Period) in which to give written notice to us of Claims first made against
       you during the Automatic Extended Reporting Period for any Bodily Injury, Property Damage or
       Personal Injury and Advertising Injury occurring prior to the end of the Policy Period and
       otherwise covered by this policy.




               Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 377 of 608

                                ENDORSEMENT NO. 4 (Continued)


       The Automatic Extended Reporting Period will not apply to Claims that are covered under
       any subsequent insurance you purchase or is purchased for your benefit, or that would be
       covered but for the exhaustion of the Limits of Insurance applicable to such Claims or is within
       any applicable Retained Amount.

       The Automatic Extended Reporting Period does not reinstate or increase the Limits of Insurance
       or extend the Policy Period.

       Optional Extended Reporting Period

       If we or the Named Insured will cancel or non-renew this policy, the Named Insured will have the
       right, upon payment of an additional premium of up to two hundred percent (200%) of the full
       annual premium, to a period of one (1) year following the effective date of such cancellation or
       non-renewal (herein referred to as the Optional Extended Reporting Period) in which to give
       written notice to us of Claims first made against you during the Optional Extended Reporting
       Period for any Bodily Injury, Property Damage or Personal Injury and Advertising Injury occurring
       prior to the end of the Policy Period and otherwise covered by this policy.

       As used herein, "full annual premium" means the premium level in effect immediately prior to the
       end of the Policy Period.

       The rights contained in this clause will terminate unless the Named Insured provides written
       notice of such election together with the additional premium due to us within thirty (30) days of
       the effective date of cancellation or non-renewal. The additional premium for the Optional
       Extended Reporting Period will be deemed fully earned at the inception of the Optional Extended
       Reporting Period. The Optional Extended Reporting Period is not cancelable This clause and the
       rights contained herein will not apply to any cancellation resulting from non-payment of premium.
       Our offer of renewal terms, conditions, limits of insurance or premiums different from those of
       the expiring policy will not constitute a non-renewal.

       The aggregate limit of insurance for any Extended Reporting Period will be part of, and not in
       addition to, the Aggregate Limit of Insurance for the Policy Period.

       An Optional Extended Reporting Period does not reinstate or increase the Limits of Insurance or
       extend the Policy Period.

       If the Named Insured exercises its right purchase an Optional Extended Reporting Period, the
       Automatic Extended Reporting Period will not apply.

Section VI. Conditions, G. Duties in the Event of an Occurrence, Claim or Suit, is amended to
include the following additional provisions:

       1.      You must see to it that we are notified as soon as practicable of an Occurrence that is
               reasonably likely to result in a Claim or Suit under this policy. To the extent possible,
               notice should include:

               a.      how, when and where the Occurrence took place,

               b.      the names and addresses of any injured persons and any witnesses, and

               c.      the nature and location of any injury or damage arising out of the Occurrence.




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 378 of 608

                                         ENDORSEMENT NO. 4 (Continued)



               Any Claim which is made in writing against any Insured as respects such Occurrence shall be
               deemed to have been first made during this policy period if notice of the Occurrence is reported
               to us within fifteen (15) days of the end of this policy period and the Claim or notice of claim for
               such Occurrence is reported to us within three (3) years after the end of this policy period.


               2.      If a Claim is made or Suit is brought against any Insured during the Policy Period, you
                       must notify us in writing prior to the end of the Policy Period.

                       Written notice should be mailed or delivered to:

                               AIG Domestic Claims, Inc.
                               Excess Casualty Claims Department
                               175 Water Street
                               New York, NY 10038

               3.      You and any other involved Insured must:

                       a.      immediately send us copies of any demands, notices, summonses or legal papers
                               received in connection with the Claim or Suit,

                       b.      authorize us to obtain records and other information,

                       c.      cooperate with us in the investigation, settlement or defense of the Claim or Suit,
                               and

                       d.      assist us, upon our request, in the enforcement of any right against any person or
                               organization that may be liable to the Insured because of injury or damage to
                               which this insurance may also apply.

               4.      No Insured will, except at that Insured's own cost, voluntarily make a payment, assume
                       any obligation or incur any expense, other than for first aid, without our consent.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 379 of 608

                                        ENDORSEMENT NO. 5



This endorsement, effective 12:01 AM: July 1, 2005

Forms a part of policy no.: BE       4484776

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                     Commercial Umbrella Liability Policy With CrisisResponse ®

                              Retained Limit Amendatory Endorsement

This policy is amended as follows:

Solely as respects coverages listed in the Schedule of Retained Limits, the following shall apply:

1.     The Declarations, ITEM 5. SELF INSURED RETENTION is deleted in its entirety.

2.     Section IV. LIMITS OF INSURANCE, Paragraphs B., G., H. and M. are deleted in their
       entireties and replaced by the following:

       B.      The General Aggregate Limit is the most we will pay for all damages covered under
               this policy except:

               1.      Damages included within the Products-Completed Operations Hazard, and

               2.      Damages because of Bodily Injury or Property Damage to which this insurance
                       applies, caused by an Occurrence and resulting from the ownership,
                       maintenance or use of an Auto.

       G.      If the total applicable Retained Limit(s) listed in the Schedule of Retained Limits are
               reduced or exhausted by payment of Loss to which this policy applies, we will:

               1.      in the event of reduction, pay in excess of the remaining underlying Retained
                       Limits, or

               2.      in the event of exhaustion of the underlying Retained Limits, continue in
                       force as underlying insurance.

       H.      Defense Expenses will be in addition to the applicable Limits of Insurance of this
               policy. Provided, however, that if the amount of applicable Retained Limit over
               which this policy applies immediately in excess is specifically designated in the
               Schedule of Retained Limits as including Defense Expenses, then such Defense
               Expenses will reduce the applicable Limits of Insurance of this policy.




               Archive Copy
     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 380 of 608

                             ENDORSEMENT NO. 5 (Continued)



     M.     We will not make any payment under this policy unless and until the total applicable
            Retained Limit(s) and any applicable Other Insurance have been exhausted by the
            payment of Loss to which this policy applies.

            When the amount of Loss has been determined by an agreed settlement or a final
            judgment, we will promptly pay on behalf of the Insured the amount of such Loss
            falling within the terms of this policy. An agreed settlement means a settlement and
            release of liability signed by us, the Insured and the claimant or the claimant's legal
            representative.

3.   Section III. DEFENSE PROVISIONS, Paragraph A. is deleted in its entirety and replaced
     by the following:

     III.   DEFENSE PROVISIONS

     A.     We will have the right and duty to defend any Suit against the Insured that seeks
            damages for Bodily Injury, Property Damage or Personal Injury and Advertising Injury
            covered by this policy, even if the Suit is groundless, false or fraudulent when the
            applicable limits listed in the Schedule of Retained Limits have been exhausted by
            payment of Loss to which this policy applies.

            If we are prevented by law or statute from assuming the obligations specified under
            this provision, we will pay any expenses incurred with our consent.

4.   Section V. EXCLUSIONS, Paragraphs I. and M. are deleted in their entireties.

5.   Section VII. DEFINITIONS is amended to include the following additional definition:

     Defense Expenses mean payment(s) allocated to the investigation, settlement or defense of
     a specific loss, claim or Suit, including but not limited to:

     1.     Attorney's fees and all other investigation, loss adjustment and litigation expenses,

     2.     Premiums on bonds to release attachments,

     3.     Premiums on appeal bonds required by law to appeal any claim or Suit,

     4.     Costs taxed against the Insured in any claim or Suit,

     5.     Pre-judgment interest awarded against the Insured, and

     6.     Interest that accrues after entry of judgment.

6.   Section VII. DEFINITIONS, Paragraph M. is amended to include the following additional
     subparagraph:

     8.     Any person or organization to whom you become obligated to include as an
            additional insured under this policy, as a result of any contract or agreement you
            enter into which requires you to furnish insurance to that person or organization of
            the type provided by this policy, but only with respect to liability arising out of your




            Archive Copy
     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 381 of 608

                             ENDORSEMENT NO. 5 (Continued)


            operations, including Your Work and Your Product, or premises owned by or rented
            to you. However, the insurance provided will not exceed the lesser of:

            a.      The coverages and Limits of Insurance of this policy, or

            b.      The coverage and Limits of Insurance required by said contract or agreement.

7.   Section VII. DEFINITIONS, the phrase "Notwithstanding any of the above:" and subparagraphs a.
     and b. thereunder appearing at the end of Paragraph M. are deleted in their entireties and replaced
     by the following:

            Notwithstanding any of the above provisions 1. through 8. of this Paragraph M. of
            Section VII., no person or organization is an Insured with respect to the conduct of any
            current, past or newly formed partnership, joint venture or limited liability company of
            which the Named Insured is or was partner or member and that is not designated as a
            Named Insured in Item 1 of the Declarations.

8.   Section VII. DEFINITIONS, Paragraph P. is deleted in its entirety and replaced by the following:

     P.     Loss means those sums actually paid as judgments or settlements, provided,
            however, that if the applicable Retained Limit is specifically designated in the
            Schedule of Retained Limits as including Defense Expenses, then Loss shall include
            such Defense Expenses.

9.   Section VII. DEFINITIONS, Paragraph R. is deleted in its entirety and replaced by the following:

     R.     Named Insured means:

            1.      any person or organization designated in Item 1 of the Declarations,

            2.      as of the inception date of this policy, any organization in which you maintain an
                    interest of more than fifty percent (50%) as of the effective date of this policy,
                    provided that coverage provided to such organization under this paragraph does
                    not apply to any Bodily Injury or Property Damage that occurred or any Personal
                    Injury and Advertising Injury that was caused by an Occurrence that was
                    committed before you acquired or formed such organization or after you ceased
                    to maintain an interest of more than fifty percent (50%) in such organization, and

            3.      after the inception date of this policy, any organization, except for a partnership,
                    joint venture or limited liability company, that you acquire or form during the
                    Policy Period in which you maintain an interest of more than fifty percent (50%),
                    provided that:

                    a.      coverage provided to such organization under this paragraph does not
                            apply to any Bodily Injury or Property Damage that occurred or any
                            Personal Injury and Advertising Injury that was caused by an Occurrence
                            that was committed before you acquired or formed such organization or
                            after you ceased to maintain an interest of more than fifty percent (50%)
                            in such organization, and

                    b.      you give us prompt notice after you acquire or form such organization.




            Archive Copy
      Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 382 of 608

                               ENDORSEMENT NO. 5 (Continued)



             Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture
             or limited liability company that you acquire or form during the Policy Period may be
             added as an Insured only by a written endorsement that we make a part of this policy.

             We may, at our option, make an additional premium charge for any organization that you
             acquire or form during the Policy Period.

10.   Section VII. DEFINITIONS, Paragraph Z. is deleted in its entirety and replaced by the following,

      Z.     Retained Limit means the applicable limit(s) listed in the Schedule of Retained Limits.

             The Retained Limit(s) listed in the Schedule of Retained Limits will apply whether or not
             there is any available Scheduled Underlying Insurance or Other Insurance. If there is
             Scheduled Underlying Insurance or Other Insurance applicable to a Loss, amounts
             received through such Scheduled Underlying Insurance or Other Insurance for payment
             of the Loss may be applied to reduce or exhaust the Retained Limit. Furthermore:

             a.      If the applicable Retained Limit is specifically designated in the Schedule of
                     Retained Limits as including Defense Expenses, then amounts received through
                     Scheduled Underlying Insurance or Other Insurance providing coverage to the
                     Insured for the payment of Defense Expenses shall reduce the Retained Limit.

             b.      If the applicable Retained Limit is not specifically designated in the Schedule of
                     Retained Limits as including Defense Expenses, then amounts received through
                     Scheduled Underlying Insurance or Other Insurance providing coverage to the
                     Insured for the payment of Defense Expenses shall not reduce the Retained
                     Limit.

11.   Section VI. CONDITIONS, Paragraphs A. and C. are deleted in their entireties and replaced
      by the following:

      A.     Appeals

             If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of
             the total applicable Retained Limit(s), we may elect to do so. If we appeal, we will be
             liable for, in addition to the applicable Limits of Insurance of this policy, all court costs,
             expenses incurred and interest on that amount of any judgment which does not exceed
             the applicable Limits of Insurance of this policy incidental to such an appeal.

      C.     Bankruptcy or Insolvency

             Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to
             pay of any of your underlying insurers will not relieve us from the payment of Loss covered
             by this policy. But under no circumstances will such bankruptcy, insolvency or inability to
             pay require us to drop down, replace or assume any obligation within a Retained Limit.




             Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 383 of 608

                                         ENDORSEMENT NO. 5 (Continued)



       If another endorsement attached to this policy states specifically that the provisions therein
       supercede any other terms, definitions, conditions, and exclusions of any language in this policy or
       its endorsements, then the provisions of such other endorsement apply irrespective of anything to
       the contrary in the provisions of this endorsement. In all other cases, the provisions of this
       endorsement apply notwithstanding anything to the contrary in the other terms, definitions,
       conditions, and exclusions terms and conditions of this policy.




                                                Schedule of Retained Limits



       Coverage(s)                                     Retained Limit(s)



       GENERAL LIABILITY                               $5,000,000 Each Occurrence
       (Other than Products-Completed                  Defense Expenses are inside the above limit.
       Operations and Druggists Liability)
       United States, its territories and              $7,500,000 Aggregate
       possessions and Canada                          Defense Expenses are outside the above limit.

                                                       After reduction or exhaustion of the Aggregate,
                                                       coverage shall be subject to the $250,000 Indemnity
                                                       Only Each Occurrence Specified Coverage Self Insured
                                                       Retention, as per the terms of the Endorsement #14.


       PRODUCTS/COMPLETED                              $5,000,000 Each Occurrence
       OPERATIONS (Other than General                  Defense Expenses are inside the above limit.
       Liability and Druggists Liability)
       United States, its territories and              No Aggregate
       possessions and Canada


       AUTOMOBILE LIABILITY                            $5,000,000 Each Accident
                                                       Defense Expenses are outside the above limit.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 384 of 608

                                                ENDORSEMENT NO. 6



        This endorsement, effective 12:01 AM: July 1, 2005

        Forms a part of policy no.: BE      4484776

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                           AMENDATORY ENDORSEMENT


       Section V. Exclusions, U.2 is amended as follows:


       Arising out of oral, written or electronic publication, in any manner, of material if done by or at the
       direction of the Insured with knowledge of its falsity:




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 385 of 608

                                         ENDORSEMENT NO. 7



This endorsement, effective 12:01 AM: July 1, 2005

Forms a part of policy no.: BE       4484776

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                      Commercial Umbrella Liability Policy with CrisisResponse®

                 MEDICAL PROFESSIONAL LIABILITY EXCLUSION ENDORSEMENT

This policy is amended as follows:

Section V. EXCLUSIONS is amended to include the following additional exclusion:

Medical Professional Liability

This insurance does not apply to Bodily Injury, Property Damage or Personal Injury and Advertising
Injury arising out of the rendering of or failure to render the following professional services:

(A)     Medical, surgical, dental or nursing treatment including the furnishing of food or beverages
        in connection therewith,

(B)     Furnishing or dispensing of medical, dental or surgical supplies or appliances,

(C)     Handling of or performing postmortem examinations on human bodies, or

(D)     Service by any person as a member of a formal accreditation or similar professional board or
        committee of the Named Insured, or as person charged with the duty of executing
        directives of any such board or committee.

It is also agreed that any Bodily Injury sustained by any patient or other person while seeking or
being administered professional services shall not be covered under this policy except when such
Bodily Injury occurs as a direct result of one or more of the following perils and then only if said
perils occur on the Insured's premises:

1.      Fire or lightning,
2.      Windstorm or hail,
3.      Explosion,
4.      Riot, strike or civil commotion,
5.      Hazards involving any aircraft or vehicle,
6.      Sonic shock waves,
7.      Smoke,
8.      Vandalism or malicious mischief,
9.      Sprinkler leakage,




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 386 of 608

                                         ENDORSEMENT NO. 7 (Continued)


       10.     Elevator malfunction,
       11.     Earthquake or flood,
       12.     Structural collapse of building, or
       13.     Ownership, maintenance or use of premises and all operations necessary or incidental
               thereto.

       However, the exclusions set forth in Paragraphs (A) and (B) do not apply if such coverage is
       provided by Scheduled Underlying Insurance.

       The exclusion set forth in Paragraph (B) does not apply to Bodily Injury or Property Damage included
       within the Products-Completed Operations Hazard.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 387 of 608

                                               ENDORSEMENT No. 8


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE          4484776
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                             Commercial Umbrella Liability Policy with CrisisResponse

                                       Named Peril and Time Element Pollution
                                        Self-Insured Retention Endorsement
                                  (Products-Completed Operations Hazard Version II)

   This policy is amended as follows:

   Section V. EXCLUSIONS, Paragraph Q. Pollution is deleted in its entirety and replaced by the following:

       Pollution

       This insurance does not apply to:

           1. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury arising out of
              the actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of
              Pollutants anywhere at any time;

           2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory
              requirement that the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or
              neutralize, or in any way respond to, or assess the effects of Pollutants; or

           3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental
              authority for damages because of testing for, monitoring, cleaning up, removing, containing, treating,
              detoxifying or neutralizing, or in any way responding to, or assessing the effects of Pollutants.

           However, Paragraph 1 of this exclusion will not apply to Bodily Injury or Property Damage arising out
           of:

               i.    Any discharge, dispersal, seepage, migration, release or escape of Pollutants directly or
                     indirectly caused by fire, explosion, lightning, windstorm, vandalism or malicious mischief, riot or
                     civil commotion, flood, automatic sprinkler leakage, collision or upset of an Auto or Mobile
                     Equipment or aircraft; or

               ii.   Any discharge, dispersal, seepage, migration, release or escape of Pollutants and included
                     within the Products-Completed Operations Hazard provided that:

                     (a) Such Bodily Injury or Property Damage commenced on a demonstrable, specific date
                         during the Policy Period; and

                     (b) Your Product or Your Work has not at any time been:

                         (1) discarded, dumped, abandoned, thrown away; or

                         (2) transported, handled, stored, treated, disposed of or processed as waste;


84186 (3/04)                                            Page 1 of 3
AH1340                  Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 388 of 608


                             by anyone; or

               iii. Any discharge, dispersal, seepage, migration, release or escape of Pollutants that meets all of
                    the following conditions:

                     (a) It was abrupt and neither expected nor intended by the Insured. This condition does not
                         apply to a non-routine incident where such discharge, dispersal, seepage, migration,
                         release or escape of Pollutants was a result of an attempt by the Insured to mitigate or
                         avoid a discharge, dispersal, seepage, migration, release or escape of Pollutants that was
                         itself abrupt and neither expected nor intended by the Insured and where substantial third
                         party Bodily Injury or Property Damage could have occurred;

                     (b) It commenced on a demonstrable, specific date during the Policy Period;

                     (c) Its commencement became known to the Insured within (20) calendar days;

                     (d) Its commencement was reported in writing to us within (80) calendar days of becoming
                         known to the Insured; and

                     (e) Reasonable effort was expended by the Insured to terminate the discharge, dispersal,
                         seepage, migration, release or escape of Pollutants as soon as conditions permitted.

           However, nothing contained in this endorsement will operate to provide any coverage with respect to:

               i.    Any site or location principally used by the Insured, or by others on the Insured's behalf, for
                     the handling, storage, disposal, dumping, processing or treatment of waste material;

               ii.   Any fines or penalties;

               iii. Any clean up loss, cost or expense arising out of any governmental request, demand, order or
                    statutory or regulatory requirement. However, this provision iii will not apply to third party clean
                    up loss, cost or expense otherwise covered by this endorsement that are also the subject of a
                    governmental request, demand, order or statutory or regulatory requirement;

               iv. Acid rain or acid runoff;

               v.    Clean-up, removal, containment, treatment, detoxification or neutralization of Pollutants situated
                     on premises which the Insured owns, rents or occupies at the time of the actual discharge,
                     dispersal, seepage, migration, release or escape of said Pollutants; or

               vi. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury, or any loss,
                   cost or expense arising out of any discharge, dispersal, seepage, migration, release or escape
                   of Pollutants in knowing violation of or non compliance with governmental permits.

   For the purpose of this endorsement only, the SELF-INSURED RETENTION in ITEM 5. of the
   DECLARATIONS, is amended to include the following additional provision:

       $5,000,000 Each Occurrence (As respects all damages arising out of any discharge, dispersal, seepage,
       migration, release or escape of Pollutants covered under this endorsement). This Self-Insured Retention
       will not be reduced by Defense Expenses.




84186 (3/04)                                           Page 2 of 3
AH1340                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 389 of 608


       The above Self-Insured Retention applies whether or not there is any available Scheduled Underlying
       Insurance or Other Insurance. If there is Scheduled Underlying Insurance or Other Insurance
       applicable to a Loss, amounts received through such Scheduled Underlying Insurance or Other
       Insurance for payment of the Loss may be applied to reduce or exhaust the above Self-Insured
       Retention if such policies were purchased by the Named Insured to specifically apply as underlying
       insurance to this policy. However, in no event will amounts received through such Scheduled Underlying
       Insurance or Other Insurance for the payment of Defense Expenses reduce the above Self-Insured
       Retention.

   For the purpose of this endorsement only, Section III. DEFENSE PROVISIONS Paragraphs A. and D. are
   deleted in their entirety and Paragraph A. is replaced by the following:

       We will have no duty to defend any Suit against the Insured. We will, however, have the right, but not the
       duty, to participate in the defense of any Suit and the investigation of any claim to which this endorsement
       may apply. If we exercise this right, we will do so at our own expense.

   For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
   additional definition:

       Defense Expenses means a payment allocated to defend a specific Suit, including but not limited to:

           1.   Attorneys' fees and all other investigation, loss adjustment and litigation expenses;

           2.   Premiums on bonds to release attachments;

           3.   Premiums on appeal bonds required by law to appeal any claim or Suit;

           4.   Court costs taxed against the Insured in any Suit;

           5.   Pre-judgment interest awarded against the Insured; and

           6.   Interest that accrues after entry of judgment.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


84186 (3/04)                                           Page 3 of 3
AH1340                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 390 of 608

                                              ENDORSEMENT No. 9


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE        4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                           Amendment Of Contractual Liability Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS, Paragraph C. is deleted in its entirety and replaced by the following:

       Contractual Liability

       This insurance does not apply to any liability for which the Insured is obligated to pay damages by reason
       of the assumption of liability in a contract or agreement. This exclusion does not apply to liability for
       damages:

       1. that the Insured would have in the absence of a contract or agreement; or

       2. assumed in an Insured Contract, provided Bodily Injury or Property Damage occurs subsequent to
          the execution of the Insured Contract. Solely for the purposes of liability assumed in an Insured
          Contract, reasonable attorney fees and necessary litigation expenses incurred by or for a party other
          than an Insured are deemed to be damages because of Bodily Injury or Property Damage and
          included in the Limits of Insurance of this policy, provided:

          a. liability to such party for, or for the cost of, that party's defense has also been assumed in the same
             Insured Contract; and

          b. such attorney fees and litigation expenses are for defense of that party against a civil or alternative
             dispute resolution proceeding in which damages to which this policy applies are alleged.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


86454 (8/04)
AH1435                 Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 391 of 608

                                               ENDORSEMENT No. 10


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE         4484776
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                            Commercial Umbrella Liability Policy with CrisisResponse SM

                                        Arbitration Condition Endorsement
                (Solely Applicable To Exclusion Q. And Any Endorsements Amending Exclusion Q.)
                                                  (Domicile State)

   This policy is amended as follows:

   Section VI. CONDITIONS is amended to include the following additional condition:

   Arbitration

   In the event of a disagreement as to the interpretation of Exclusion Q. of this policy or a disagreement as to the
   interpretation any endorsements attached to this policy amending Exclusion Q., the disagreement shall be
   submitted to binding arbitration before a panel of three (3) arbitrators. Within thirty (30) days of a written request
   for arbitration by either you or us, each party will choose an arbitrator. If the two arbitrators are unable to agree
   within one month upon the third arbitrator, such arbitrator shall at the request of either party be selected by the
   American Arbitration Association in accordance with its rules and procedures.

   The parties shall submit their cases to the panel by written and oral evidence at a hearing time and place
   selected by the third arbitrator. The panel shall be relieved of all judicial formality, shall not be obligated to
   adhere to the strict rules of law or of evidence, shall seek to enforce the intent of the parties hereto and may
   refer to, but are not limited to, relevant legal principles. The decision of at least two (2) of the three (3) panel
   members shall be binding and final and not subject to appeal except for grounds of fraud and gross misconduct
   by the arbitrators. The award will be issued within thirty (30) days of the close of the hearings. Each party shall
   bear the expenses of its designated arbitrator and shall jointly and equally share with the other the expense of
   the third arbitrator and of the arbitration.

   The arbitration proceedings shall take place in the state shown in Item 1 of the Declarations. The procedural
   rules applicable to this arbitration shall, except as provided otherwise herein, be in accordance with the
   Commercial Arbitration Rules of the American Arbitration Association.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                              Authorized Representative
                                                                         or Countersignature (Where Applicable)



82425 (06/03)
AH1180                 Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 392 of 608

                                      ENDORSEMENT NO. 11



This endorsement, effective 12:01 AM: July 1, 2005

Forms a part of policy no.: BE    4484776

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                 NAMED INSURED ENDORSEMENT

It is hereby understood and agreed that Item 1., NAMED INSURED of the Declarations page is
amended to read as follows:


DOMESTIC/FOREIGN CORPORATIONS AND THEIR SUBSIDIARIES

Beldere Corporation
        S.K.U., Inc. (50%)
California Golden State Finance Company
        CGSF Funding Corporation
City Properties, S.A. (20%)
Crocker Plaza Company
Foremost de Venezuela, S.A. (39.69%)
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
Golden State Insurance Company Limited
Goodman Manufacturing Company
Health Mart Systems, Inc.
Intercal, Inc. (15%)
IntelliClaim, Inc.
KWS & P, Inc.
KWS & P/SFA, Inc.
MCK Acquisition Corp.
McKesson Asia-Pacific Pty Limited
        McKesson New Zealand Limited
McKesson Automation, Inc.
McKesson Automation Systems Inc.
        SI/Baker, Inc.
McKesson BioServices Corporation
McKesson Capital Funding Corporation
McKesson Capital LLC




              Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 393 of 608

                             ENDORSEMENT NO. 11 (Continued)


McKesson Development Corp.
McKesson Information Solutions LLC
     HBO & Company (VI), Inc.
     HBOC Medical Ltd.
     McKesson Health Solutions Holdings LLC
            McKesson Health Solutions LLC
            Access Health UK Ltd.
            McKesson Health Solutions Texas Inc.
                   McKesson Information Solutions Holdings France S.a.r.l.
                   McKesson Information Solutions France SA
            McKesson Information Solutions Holdings Limited
                   A.L.I. Holdings LLC
                   Medical Imaging SRL
                           A.L.I. Technologies (International) LLC
            McKesson International LLC
                   McKesson Information Solutions Holdings I SRL
                   McKesson Information Solutions SRL
            McKesson Information Solutions International S.a.r.l.
                   McKesson Information Solutions Finance S.a.r.l.
                   McKesson Information Solutions Capital S.a.r.l.
                   McKesson Information Solutions Holdings S.a.r.l.
                   McKesson Information Solutions Holdings II S.a.r.l.
                                   McKesson International Nova Scotia ULC
                                          McKesson Medical Imaging Company
                           McKesson Information Solutions Holdings III S.a.r.l.
                                   McKesson Health Solutions Canada Company
                           McKesson Information Solutions Holdings IV S.a.r.l.
                                   McKesson Information Solutions Canada Company
                           A.L.I. Technologies (Europe) B.V.
                           A.L.I. Technologies (Deutschland) GmbH
                           McKesson Information Solutions Ireland Limited
                           McKesson Information Solutions Netherlands B.V.
                                   McKesson HBOC Nederland B.V.
                           McKesson Information Solutions UK Limited
                                   HBO & Company (ST & SW), Ltd.
                   McKesson Services LLC
                           A.L.I. Imaging Systems Corp.
            McKesson International Holdings Limited
                   McKesson Health Solutions Puerto Rico Inc.
                   McKesson Financial Holdings Limited
                   McKesson International Ireland Limited
                   McKesson Financial Holdings II Limited
                           McKesson (International) (Gibraltar) Limited
                                   McKesson International Holdings LLC
                                          McKesson International Holdings SRL
                                          McKesson International SRL




              Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 394 of 608

                               ENDORSEMENT NO. 11 (Continued)


McKesson International Finance S.a.r.l.
                    McKesson International Capital S.a.r.l.
                    McKesson International Holdings S.a.r.l.
                            McKesson International Holdings II S.a.r.l.
                                   McKesson Funding Company of Canada
                            McKesson International Holdings III S.a.r.l.
                                   McKesson Finance Company of Canada
                                           McKesson Canada Corporation
                                                   3071046 Nova Scotia Company
                                                   3087601 Nova Scotia Company
                                                   Clinique Sante Corporation
                                                   McKesson Logistics Solutions LLC
                                                            McKesson Logistics Solutions LP
            McKesson International Holdings IV S.a.r.l
                    McKesson International Netherlands BV
                            NADRO, S.A. de C.V. (22.67%)
            McKesson International Holdings V S.a.r.l
                            McKesson Automation Canada Corporation
            McKesson International Holdings VI S.a.r.l
                            Zee Medical Canada Corporation
            McKesson International Holdings VII S.a.r.l
                            McKesson Specialty Prescription Services Corporation
            McKesson Medication Management Puerto Rico Inc.
     McKesson Medical-Surgical Holdings Inc.
            McKesson Medical-Surgical Inc.
                    McKesson Medical-Surgical FDT Inc.
                    Moore Medical LLC
                            Podiatry Online, Inc.
                    Titus Home Health Care LLC
            McKesson Medical-Surgical Maine Inc.
            McKesson Medical-Surgical Minnesota Inc.
                    McKesson Medical-Surgical MediMart Inc.
                    McKesson Medical-Surgical MediNet Inc.
                    McKesson Medical-Surgical Minnesota Supply Inc.
                    MSA Products LLC
                    TBC Products, Inc.
            McKesson Medication Management LLC
                    Purchasing Alliance for Clinical Therapeutics, LLC
            McKesson Prescription Drug Plan LLC
            McKesson Property Company, Inc.
                    DC Land Company
                    DCAZ Land Company
                    Foremost Homes Hawaii, Ltd.
                    HF Land Company
            McKesson Purchasing Company LLC
            McKesson Specialty Arizona Inc.




              Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 395 of 608

                                        ENDORSEMENT NO. 11 (Continued)


                      McKesson Specialty Corporation
                      McKesson Specialty Distribution LLC
                      McKesson Specialty Pharmaceuticals LLC (99%)
                      McKesson Trading Company
                      McKesson Transportation Systems, Inc.
                      MHS Connecticut LLC
                      N.V. Medicopharma (10%)
                      Northstar Healthcare Holdings Limited
                              Northstar Healthcare Limited
                      Strategic Health Alliance Management Corp.
                              Strategic Health Alliance II, Inc.
                      Zee Medical, Inc.
                              CPG Industries, Inc.


       JOINT VENTURE

       Verispan, L.L.C. (43.5%)




                     Inactive
                     In Bankruptcy
                   Part-owned by more than one McKesson Corporation Entity
                   1% owned by McKesson Specialty Corporation




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 396 of 608

                                                ENDORSEMENT NO. 12



        This endorsement, effective 12:01 AM: July 1, 2005

        Forms a part of policy no.: BE      4484776

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy With CrisisResponse®

                                            Acquired Entities Endorsement

       This policy is amended as follows:

       1.      It is agreed that newly acquired and actively managed entities are automatically covered as
               follows:

               a)      Newly acquired or formed entities with operations that are not materially different
                       from those of the Insured prior to such acquisition, formation or merger and with
                       annual sales not exceeding two hundred and fifty million dollars ($250,000,000)
                       are automatically covered.

               b)      Newly acquired or formed entities, regardless of size, with operations prior to
                       such acquisition, formation or merger materially different from those of the
                       Insured will be automatically covered for a period of sixty (60) days from the date
                       of acquisition, formation or merger, during which time the Insured shall provide
                       sufficient underwriting data for us to evaluate the continuation of coverage.

       2.      We may make an additional premium charge for any such additional entities you acquire,
               form or take control of during the Policy Period.

       3.      Any newly acquired or formed entity shall only be afforded coverage under this policy
               if such organization is included as a named insured under Scheduled Underlying
               Insurance. Except, however, this provision 3. shall not apply to coverages listed in
               the Schedule of Retained Limits attached to this policy.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 397 of 608

                                             ENDORSEMENT No. 13


        This endorsement, effective 12:01 AM: July 1, 2005
        Forms a part of policy no: BE       4484776
        Issued to:   MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                        Miscellaneous Changes Endorsement

   This policy is amended as follows:

   SECTION I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY, Paragraphs C. and D. are
   deleted in their entireties and replaced by the following:

   C. 1. This policy applies to Bodily Injury or Property Damage, only if prior to the Policy Period, no
         Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M.. of Section VII, no executive
         officer or director listed under subparagraph 2d. of Paragraph M. of Section VII. and no employee
         authorized by you to give or receive notice of an Occurrence, claim or Suit, knew that the Bodily
         Injury or Property Damage had occurred, in whole or in part. If such an Insured, or authorized
         employee knew, prior to the Policy Period, that the Bodily Injury or Property Damage had occurred,
         then any continuation, change or resumption of such Bodily Injury or Property Damage during or
         after the Policy Period will be deemed to have been known prior to the Policy Period.

        2. Bodily Injury or Property Damage which occurs during the Policy Period and was not, prior to the
           Policy Period, known to have occurred by any Insured listed under subparagraphs 2a., 2b., 2c. or 2e.
           of Paragraph M. of Section VII., any executive officer or director listed under subparagraph 2d. of
           Paragraph M. of Section VII. or any employee authorized by you to give or receive notice of an
           Occurrence or claim, includes any continuation, change or resumption of that Bodily Injury or
           Property Damage after the end of the Policy Period.

   D.      Bodily Injury or Property Damage will be deemed to have been known to have occurred at the
           earliest time when any Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M. of
           Section VII, any executive officer or director listed under subparagraph 2d. of Paragraph M. of Section
           VII. or any employee who was authorized by you to give or receive notice of an Occurrence, claim or
           Suit:

           1. reports all, or any part, of the Bodily Injury or Property Damage to us or any other insurer;

           2. receives a written or verbal demand or claim for damages because of the Bodily Injury or
              Property Damage; or

           3. becomes aware by any other means that Bodily Injury or Property Damage has occurred or has
              begun to occur.

   SECTION III. DEFENSE, is amended as follows:




                                                           1

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 398 of 608


   Paragraph A.1. is deleted and replaced by the following:

           1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by payment
              of Loss to which this policy applies and the total applicable limits of Other Insurance have been
              exhausted; or

   Paragraph C. 2. d. is deleted and replaced by the following:

           d. pre-judgment interest awarded against the Insured on that part of the judgment within the
              applicable Limits of Insurance of this policy we pay. If we make an offer to pay the applicable Limits
              of Insurance, we will not pay any pre-judgment interest accruing after we make such offer;

   SECTION IV. LIMITS OF INSURANCE is amended as follows:

   Paragraph F. is deleted and replaced by the following:

   F. This policy applies only in excess of the Retained Limit. If however, a policy shown in the Schedule of
      Underlying Insurance forming a part of this policy has a limit of insurance:

       1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount
          of valid and collectible insurance; or

       2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in
          the Schedule of Underlying Insurance forming a part of this policy.

   Paragraph G. is deleted and replaced by the following:

   G. If the total applicable limits of Scheduled Underlying Insurance are reduced or exhausted by the payment
      of Loss to which this policy applies and the total applicable limits of applicable Other Insurance are
      reduced or exhausted, we will:

       1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
          Insurance and any applicable Other Insurance; and

       2. in the event of exhaustion, continue in force as underlying insurance.

   Paragraph M.1. Is deleted and replaced by the following:

       1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by the payment of
          Loss to which this policy applies and any applicable, Other Insurance have been exhausted by the
          payment of Loss; or

   SECTION V. EXCLUSIONS, is amended as follows:

   Paragraph I. Employees and Volunteers is amended to include the following additional Paragraph:

       Paragraphs 1., 2. and 3. shall not apply to any liability arising out of Bodily Injury or Personal Injury and
       Advertising Injury if such coverage is provided by Scheduled Underlying Insurance. Coverage under
       this policy for Bodily Injury or Personal Injury and Advertising Injury will follow the terms, definitions,
       conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
       Insurance, premium and all other terms, definitions, conditions and exclusions of this policy. Provided,
       however, that coverage provided by this policy will be no broader than the coverage provided by
       Scheduled Underlying Insurance.

                                                            2

83864 (02/04)                          2004 American International Group, Inc.
AH1266                Archive
                 Includes         Copy
                          copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 399 of 608


   Paragraph K. Expected or Intended Injury is deleted and replaced by the following:

       K. Expected or Intended Injury

           This insurance does not apply to Bodily Injury and Property Damage expected or intended from the
           standpoint of the Insured. However, this exclusion does not apply to Bodily Injury or Property
           Damage resulting from the use of reasonable force to protect persons or property.

   Paragraph M. Liquor Liability is deleted and replaced by the following:

       M. Liquor Liability

           This insurance does not apply to Bodily Injury or Property Damage for which any Insured may be
           held liable by reason of:

                1. causing or contributing to the intoxication of any person;

                2. the furnishing of alcoholic beverages to a person under the legal drinking age or under the
                   influence of alcohol; or

                3. any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
                   beverages.

           However, this exclusion will not apply if coverage is provided for such Bodily Injury or Property
           Damage by Scheduled Underlying Insurance.

           Coverage under this policy for such Bodily Injury or Property Damage will follow the terms,
           definitions, conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy
           Period, Limits of Insurance, premium and all other terms, definitions, conditions and exclusions of this
           policy. Provided, however, that coverage provided by this policy will be no broader than the coverage
           provided by Scheduled Underlying Insurance.

   Paragraph P. Nuclear Liability is amended as follows:

           Subparagraph 1.c. is deleted and replaced by the following

           c. Bodily Injury or Property Damage resulting from the hazardous properties of nuclear material if:

                i)     the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the Insured
                       or on the Insured's behalf or (2) has been discharged or dispensed therefrom;

                ii)    the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                       processed, stored, transported or disposed of by the Insured or on the Insured's behalf; or

                iii) the Bodily Injury or Property Damage arises out of the furnishing by the Insured of services,
                     materials, parts or equipment in connection with the planning, construction, maintenance, operation
                     or use of any nuclear facility, but if such facility is located within the United States of America, its
                     territories or possessions or Canada, this exclusion c. applies only to Property Damage to such
                     nuclear facility and any property thereat.




                                                               3

83864 (02/04)                               2004 American International Group, Inc.
AH1266                     Archive
                      Includes         Copy
                               copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 400 of 608


   Paragraph W. War is deleted and replaced by the following:

       W. War.

       This insurance does not apply to Loss, costs, injury, damage, claim, dispute and/or or suit arising
       therefrom, caused directly or indirectly, in whole or in part, as a result of or in connection with war, whether
       declared or not, or any act or condition incident to war. War includes:

           1. Civil war; or

           2. Armed conflict between two or more nations, armed conflict between military forces of any origin, or
              warlike action by a military force, including action in hindering or defending against an actual or
              expected attack, by any government, sovereign or other authority using military personnel or other
              agents; or

           3. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in
              hindering or defending against any of these.

   SECTION VI. CONDITIONS is amended as follows:

   Paragraph D. Cancellation, subparagraph 2. is deleted and replaced by the following:

       2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver
          to you not less than ten (10) days advance written notice stating when the cancellation is to take effect.
          If we cancel for any other reason, we must mail or deliver to you not less than ninety (90) days advance
          written notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
          address shown in Item 1 of the Declarations will be sufficient to prove notice.

   Paragraph E. Change in Control, the last sentence is deleted and replaced with the following:

   Coverage will be afforded by this policy for Bodily Injury or Property Damage that occurs on or after the
   effective date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence that
   takes place on or after the effective date of such transaction if the Named Insured notifies us of the transaction
   no later than ninety (90) days after the effective date of the transaction.

   If the Named Insured fails to notify us within ninety (90) days of the effective date of such transaction coverage
   afforded by this policy will cease on the ninetieth 90th day after the effective date of such transaction at 12:01
   am standard time of the address of the Named Insured shown in Item 1 of the Declarations or the end of the
   Policy Period, whichever is earlier.

   The provisions of paragraph E. shall only apply to transactions with third parties not under control or ownership
   of the Named Insured on the inception date of this policy.

   Paragraph O. Transfer of Rights of Recovery, subparagraph 3. is deleted and replaced by the following:

       3. If, prior to the time of an Occurrence, you waive any right of recovery against a specific person or
          organization for injury or damage as required under an Insured Contract, we will also waive any rights
          we may have against such person or organization

   SECTION VII. DEFINITIONS is amended as follows:

   Paragraph C. Bodily Injury is deleted and replaced by the following:


                                                            4

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 401 of 608


   C. Bodily Injury means bodily injury, sickness or disease sustained by any person, including death, mental
      anguish, mental injury, shock or humiliation resulting from any of these at any time.

   Paragraph M. Insured, is amended as follows:

   Subparagraph 2b. is deleted and replaced by the following:

   b. a partnership or joint venture, you are an insured. Your members, your partners, and their spouses are also
      insureds, but only with respect to the conduct of your business.

   The last paragraph is deleted and replaced by the following:

   Notwithstanding any of the above:

        a. no person or organization is an Insured with respect to the conduct of any current, past or newly
           formed partnership, joint venture or limited liability company that is not designated as a Named Insured
           in Item 1 of the Declarations; and

        b. no person or organization is an Insured under this policy who is not an Insured under applicable
           Scheduled Underlying Insurance. This provision shall not apply to any organization set forth in the
           definition of Named Insured in Paragraph R. 2 and 3.

   Paragraph P. Loss is deleted and replaced by the following:

   P. Loss means those sums actually paid as judgments or settlements, provided, however, that if expenses
      incurred to defend a Suit or to investigate a claim reduce the applicable limits of Scheduled Underlying
      Insurance, then Loss shall include such expenses.

   Paragraph R. Named Insured is deleted and replaced by the following:

   R. Named Insured means:

   1.   any person or organization designated in Item 1 of the Declarations;

   2.   as of the inception date of this policy, any organization in which you maintain an interest of more than fifty
        percent (50%), provided that coverage provided to such organization under this paragraph does not apply
        to any Bodily Injury or Property Damage that occurred or any Personal Injury and Advertising Injury
        that was caused by an Occurrence that was committed before you acquired or formed such organization or
        after you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

   3.   after the inception date of this policy, any organization, except for a partnership, joint venture or limited
        liability company, that you acquire or form during the Policy Period in which you maintain an interest of
        more than fifty percent (50%), provided that:

            a. coverage provided to such organization under this paragraph does not apply to any Bodily Injury
               or Property Damage that occurred or any Personal Injury and Advertising Injury that was
               caused by an Occurrence that was committed before you acquired or formed such organization or
               after you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

            b. you give us prompt notice after you acquire or form such organization.

            Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture or limited liability
            company that you acquire or form during the Policy Period may be added as an Insured only by a
            written endorsement that we make a part of this policy.


                                                             5

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 402 of 608


           We may, at our option, make an additional premium charge for any organization that you acquire or
           form during the Policy Period.

   You agree that any organization to which paragraphs 2. and 3. above apply, will be required to be included as
   an Insured under applicable Scheduled Underlying Insurance. If you fail to comply with this requirement,
   coverage under this policy will apply as though the organization was included as an Insured, under the highest
   applicable limit of Scheduled Underlying Insurance.

   Paragraph T. Other Insurance is deleted and replaced by the following:

   T. Other Insurance means a valid and collectible policy of insurance providing coverage for damages covered
      in whole or in part by this policy.

       However, Other Insurance does not include Scheduled Underlying Insurance, the Self-Insured
       Retention or any policy of insurance specifically purchased to be excess of this policy affording coverage
       that this policy also affords.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)

                                                           6

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 403 of 608

                                             ENDORSEMENT No. 14


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE       4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

        Self Insured Retention Applicable To Specified Coverage After Underlying Limits Are Reduced
                                         or Exhausted Endorsement

   This policy is amended as follows:

   This endorsement will apply to the below Specified Coverage only:

   DRUGGIST LIABILITY AND GENERAL LIABILITY
   (Not applicable to the Products-Completed Operations Hazard)

   The Declarations, ITEM 5. SELF-INSURED RETENTION is amended to include the following additional Self
   Insured Retention:

   Specified Coverage Self Insured Retention - $250,000                  Each Occurrence

   Section III. DEFENSE, Paragraph A. is deleted and replaced by the following:

       We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
       Injury, Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the
       Suit is groundless, false or fraudulent when:

       1. the total applicable limits of Scheduled Underlying Insurance, any applicable Other Insurance and
          Specified Coverage Self Insured Retention have been exhausted by payment of Loss to which this
          policy applies; or

       2. the damages sought because of Bodily Injury, Property Damage or Personal Injury and
          Advertising Injury would not be covered by Scheduled Underlying Insurance or any applicable
          Other Insurance, even if the total applicable limits of either the Scheduled Underlying Insurance or
          any applicable Other Insurance had not been exhausted by the payment of Loss.

       If we are prevented by law or statute from assuming the obligations specified under this provision, we will
       pay any expenses incurred with our consent.

   Section IV. LIMITS OF INSURANCE, Paragraphs F., G. and M. are deleted in their entireties and replaced by
   the following:

   F. This policy applies only in excess of the total applicable limits of Scheduled Underlying Insurance, any
      applicable Other Insurance and Specified Coverage Self Insured Retention whether or not such limits are
      collectible. If, however, a policy shown in the Schedule of Underlying Insurance forming a part of this policy
      has a limit of insurance:

       1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount;
          or



81584 (02/03)                                        Page 1 of 2
AH1045                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 404 of 608

       2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in
          the Schedule of Underlying Insurance forming a part of this policy.

   G. If the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance are
      reduced or exhausted by the payment of Loss to which this policy applies, we will:

       1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
          Insurance, any applicable Other Insurance and Specified Coverage Self Insured Retention; and

       2. in the event of exhaustion, continue in force as underlying insurance.

       The Specified Coverage Self Insured Retention will apply per Occurrence.

   M. We will not make any payment under this policy unless and until:

       1. the total applicable limits of Scheduled Underlying Insurance, any applicable Other Insurance and
          the Specified Coverage Self Insured Retention have been exhausted by the payment of Loss to which
          this policy applies; or

       2. the total applicable Self-Insured Retention has been satisfied by the payment of Loss to which this
          policy applies.

       When the amount of Loss has been determined by an agreed settlement or a final judgement, we will
       promptly pay on behalf of the Insured the amount of such Loss falling within the terms of this policy. An
       agreed settlement means a settlement and release of liability signed by us, the Insured and the claimant or
       the claimant's legal representative.

   Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

   The Specified Coverage Self Insured Retention will not be reduced by Defense Expenses.

   Section VII. DEFINITIONS is amended to include the following additional definitions:

   Defense Expenses means any payment allocated to a specific loss, claim or Suit for its investigation,
   settlement or defense, including but not limited to:

       1. Attorney's fees and all other investigation, loss adjustment and litigation expenses;

       2. Premiums on bonds to release attachments;

       3. Premiums on appeal bonds required by law to appeal any claim or Suit;

       4. Costs taxed against the Insured in any claim or Suit;

       5. Pre-judgement interest awarded against the Insured; and

       6. Interest that accrues after entry of judgement.

       Specified Coverage means the coverage that is specified at the top of this endorsement.


   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)




81584 (02/03)                                         Page 2 of 2
AH1045                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 405 of 608

                                              ENDORSEMENT No. 15


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE        4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                                                                           SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                    Foreign Liability Follow-Form Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following exclusion:

   Foreign Liability

   This insurance does not apply to any liability arising out of an Occurrence that takes place outside that United
   States of America, its territories and possessions, Puerto Rico and Canada.

   However, this exclusion will not apply if coverage is provided by a policy listed in the Scheduled Underlying
   Insurance.

   Coverage under this policy for such Bodily Injury, Property Damage, or Personal Injury and Advertising
   Injury will follow the terms, definitions, conditions and exclusions of such Scheduled Underlying Insurance,
   subject to the Policy Period, Limits of Insurance, premium and all other terms, definitions, conditions and
   exclusions of this policy. Provided, however, that coverage provided by this policy will be no broader than the
   coverage provided by Scheduled Underlying Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


80432 (07/02)
AH0918
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 406 of 608

                                               ENDORSEMENT No. 16


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no.: BE         4484776
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                             Commercial Umbrella Liability Policy with CrisisResponse

                    Employee Benefits Liability Limitation Claims Made Version Endorsement

   NOTICE: Please read this endorsement carefully. This endorsement provides coverage on a claims
   made basis. Except to the extent as may otherwise be provided herein, the coverage of this insurance
   is generally limited to liability for only those claims that are first made during the Policy Period and
   reported in writing to us.

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   Employee Benefits Liability

   This insurance does not apply to any liability arising out of:

    1. any violation of any of the responsibilities, obligations or duties imposed upon fiduciaries by ERISA or any
       similar law regarding workers' compensation, unemployment insurance, Social Security or any
       government-mandated disability benefits; or

    2. any act, error or omission committed by or on behalf of the Insured solely in the performance of one or
       more of the following administrative duties or activities:

       a. giving counsel to employees with respect to a Plan;

       b. interpreting a Plan;

       c. handling of records in connection with a Plan;

       d. effecting enrollment, termination or cancellation of employees under a Plan; or

       e. any claim against an Insured solely by reason of his, her or its status as an administrator, the Plan or
          you as sponsor of the Plan.

   However, this exclusion will not apply only if and to the extent that coverage for such liability is provided by
   Scheduled Underlying Insurance.

   Solely as respects this endorsement, this policy will only provide coverage for a Claim made against the
   Insured during the Policy Period:

       a) If the insurance provided by Scheduled Underlying Insurance provides coverage for Occurrences
          occurring on or after a specified Retroactive Date for a claim for damages because of Bodily Injury,
          Property Damage, Personal Injury or Advertising Injury first made in writing against any Insured in
          accordance with Paragraph b) below during the Policy Period or any Extended Reporting Period we
          provide and written notice is received by us during the Policy Period or Extended Reporting Period (if
          applicable).
83073 (09/03)                                           Page 1 of 2
AH1228                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 407 of 608


       b) A Claim by any person or organization seeking damages will be deemed to have been made at the
          earlier of the following times:

           1. When notice of such Claim is received and recorded by any Insured in writing and reported to us
              during the Policy Period or any applicable extended reporting period; or

           2. When we make settlement in accordance with Paragraph a) above.

   Notwithstanding the above, this insurance shall not apply to:

       1. any Claim alleging or arising out of an Occurrence committed on or after the Retroactive Date set forth
          in the Schedule Underlying Insurance, if the Insured, an officer, manager in your risk management,
          insurance or legal department or an employee who was authorized by you to give or receive notice of
          an Occurrence, knew as of the Continuity Date shown above that such Occurrence could result in a
          Claim.

       2. any Claim alleging or arising out the same Occurrence or series of continuous, repeated or related
          Occurrences or alleging the same or similar facts, alleged or contained in any Claim which has been
          reported, or any Occurrence of which notice has been given, under any policy of which this policy is a
          renewal, replacement or succeeds in time.

       3. any Claim alleging or arising out of any Claim or Suit pending as of the Continuity Date; or alleging or
          arising out of or relating to any fact, circumstance, situation or Occurrence alleged in such Claim or
          Suit.

   If Scheduled Underlying Insurance does not contain a Continuity Date, the Continuity Date will be the
   Retroactive Date.

   Coverage under this policy for such liability will follow the terms, definitions, conditions and exclusions of
   Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and all other
   terms, definitions, conditions and exclusions of this policy. Provided, however, that coverage provided by this
   policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

   Section VII. DEFINITIONS is amended to include the following additional definitions:

   Claim means a written demand upon the Insured for compensatory damages or services and shall include the
   service of Suit or institution of arbitration proceedings against the Insured.

   ERISA means the Employee Retirement Income Security Act of 1974 (including amendments relating to the
   Consolidated Omnibus Budget Reconciliation Act of 1985), and including any amendment or revisions thereto,
   or any similar common or statutory law of the United States, Canada or any state or jurisdiction anywhere in the
   world to which a Plan is subject.

   Plan means any plan, fund or program established anywhere in the world, regardless of whether it is subject to
   regulation under Title 1 of ERISA or meets the requirements for qualification under Section 401 of the Internal
   Revenue Code of 1986, as amended and which is:

   1. a welfare plan, as defined in ERISA or any similar law regarding workers' compensation, unemployment
      insurance, Social Security or any government-mandated disability benefits;

   2. a pension plan as defined in ERISA or any similar law regarding workers' compensation, unemployment
      insurance, Social Security or any government-mandated disability benefits; or

   3. a combination of 1. and 2. above.

   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.


                                                                                 Authorized Representative
                                                                        or Countersignature (in States Where Applicable)
83073 (09/03)                                         Page 2 of 2
AH1228                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 408 of 608

                                              ENDORSEMENT No. 17


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE        4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                                                                            SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                                  Notice of Occurrence

   This policy is amended as follows:

   Section VI. CONDITIONS, Paragraph G. Duties in the Event of an Occurrence, Claim or Suit is amended
   to include the following provision:

       5. Your failure to give first report of a claim to us will not invalidate coverage under this policy if the loss
          was inadvertently reported to another Insurer. However, you will report any such Occurrence to us
          within a reasonable time once you become aware of such error.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)

80454 (07/02)
AH0939
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 409 of 608

                                              ENDORSEMENT No. 18


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE         4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponseSM

                                        Defense within the Limits of Insurance

   This policy is amended as follows:

   Section IV. LIMITS OF INSURANCE, Paragraph H. is deleted in its entirety and replaced by the following:

       H. Expenses incurred to defend any Suit or to investigate any claim will reduce the applicable Limits of
          Insurance of this policy.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)

80413 (07/02)
AH0900
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 410 of 608

                                              ENDORSEMENT No. 19


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE         4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                           Non-Concurrency Endorsement

   This policy is amended as follows:

   Section IV. LIMITS OF INSURANCE, is amended to include the following additional provision:

   If any of the policy periods of Scheduled Underlying Insurance, (including any renewals and replacements
   thereof) apply nonconcurrently with the Policy Period of this policy, and in the event of reduction or exhaustion
   of the aggregate limit(s) of the underlying policy(ies) by payment of damages taking place during the policy
   period of such underlying policy(ies), we will:

   1. In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

   2. In the event of exhaustion of the underlying limits of insurance, continue in force as underlying insurance;

   subject to the definitions, conditions and exclusions of the applicable underlying policy(ies).

   Coverage under this policy, however, applies only to Bodily Injury, Property Damage, or Personal Injury
   and Advertising Injury that takes place during the Policy Period of this policy.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                              Authorized Representative
                                                                         or Countersignature (Where Applicable)



81581 (02/03)
AH1077                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 411 of 608

                                                ENDORSEMENT NO. 20



        This endorsement, effective 12:01 AM: July 1, 2005

        Forms a part of policy no.: BE      4484776

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                    Manufacture of Drugs Exclusion Endorsement

       This policy is amended as follows:

       Section V. EXCLUSIONS is amended to include the following additional exclusion:

               Manufacture of Drugs

               This insurance does not apply to any liability arising out of the manufacture of drugs,
               including prescription and over the counter drugs, by or on behalf of the Inusred.

               For the purpose of this exclusion, the term "manufacture" shall not include packaging and
               labeling of drugs.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 412 of 608

                                              ENDORSEMENT No. 21


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE        4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                           Commercial Umbrella Liability Policy With CrisisResponse

                              Economic or Trade Sanctions Condition Endorsement


   This policy is amended as follows:

   Section VI. CONDITIONS is amended to include the following additional condition:

       Economic or Trade Sanctions

       If coverage for a claim or Suit under this Policy is in violation of any United States of America economic or
       trade sanctions, including but not limited to, sanctions administered and enforced by the United States
       Treasury Department's Office of Foreign Assets Control ("OFAC"), then coverage for that claim or Suit will
       be null and void.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


87068 (11/04)
AH1445                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 413 of 608

                                             ENDORSEMENT No. 22


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE       4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                    Violation of Communication or Information Law Exclusion Endorsement


   This policy is amended as follows:
   Section V. EXCLUSIONS is amended to include the following additional exclusion:
   Violation of Communication or Information Law
   This insurance does not apply to any liability arising out of any act that violates any statute, ordinance or
   regulation of any federal, state or local government, including any amendment of or addition to such laws, that
   prohibits or limits the sending, transmitting or communicating of material or information.
   It is understood that to the extent any coverage may otherwise be available under this policy or any of its
   endorsements, the provisions of this exclusion will supercede.




   All other terms, definitions, conditions and exclusions remain unchanged.




                                                                         Authorized Representative
                                                                or Countersignature (in States Where Applicable)


87241 (12/04)
AH1509                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 414 of 608

                                             ENDORSEMENT No. 23


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE       4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                             Duties in the Event of an Occurrence, Claim or Suit and
                                Schedule A - Approved Crisis Management Firms


Solely as respects coverage provided by Section II INSURING AGREEMENT - CRISISRESPONSESM AND EXCESS
CASUALTY CRISIS FUND , the following conditions are added to Section VI. Conditions, Paragraph G. Duties in the
Event of an Occurrence, Claim or Suit:


You must report any Crisis Management Event to us within twenty-four (24) hours of the time that a Key Executive
first becomes aware of an Occurrence that gives rise to a Crisis Management Event or as soon as practicable to be
eligible for the advancement of CrisisResponse Costs and the payment of Crisis Management Loss.

Notice of a Crisis Management Event may be given by calling 1-877-AIG-3100. If notice is given by telephone, written
notice will be given as soon as practicable thereafter. Written notice should include:

   1. how, when and where the Crisis Management Event is taking or took place;

   2. the names and addresses of any injured persons and any witnesses; and

   3. the nature and location of any injury or damage arising out of the Crisis Management Event.

   Written notice should be mailed or delivered to:

                AIG Technical Services, Inc.
                Excess Casualty Claim Department
                175 Water Street
                New York, NY 10038




83687 (12/03)                                         Page 1 of 5
AH1276                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 415 of 608

                                                 SCHEDULE A

                                  APPROVED CRISIS MANAGEMENT FIRMS


The following firms are approved Crisis Management Firms:

Crisis Communications Management Firms:


       FIRM/ADDRESS                        CONTACT/TELEPHONE                 EMERGENCY
                                                                             TELEPHONE

Abernathy MacGregor Group

New York Office                         James T. MacGregor                 Emergency Only
501 Madison Avenue                      Tel. (212) 371-5999
New York, NY 10022                      Cell (212) 593-1845                Tel. (212) 343-0818
                                        jtm@abmac.com                      Cell (917) 449-9964
ww.abmac.com

                                        Rhonda Barnat, Managing Director   Emergency Only
                                        Tel. (212) 371-5999
                                        Cell (212) 593-1845                Cell (917) 912-6378
                                        rb@abmac.com



Los Angeles Office                      Ian D. Campbell                    Emergency Only
611 West Sixth Street                   Tel. (213) 630-6550
Suite 1880                              Cell (213) 489-3443                Tel. (818) 957-5650
Los Angeles, CA 90017                   idc@abmac.com                      Cell (917) 940-3476


Citigate Sard Verbinnen

New York Office                         George Sard                        Emergency Only
630 Third Avenue                        Tel. (212) 687-8080
New York, NY 10017                      Fax (212) 687-8344                 Contact switchboard @
                                        gsard@sardverb.com                 (212) 687-8080
www.sardverb.com

                                        Paul Verbinnen
                                        Tel. (212) 687-8080
                                        Fax (212) 687-8344
                                        pv@sardverb.com


Hill and Knowlton

New York Office                         Richard C. Hyde                    Emergency Only
466 Lexington Avenue                    Tel. (212) 885-0372
3rd Floor                               Cell (917) 816-2208                H&K Crisis Pager
New York, NY 10017                      Fax: (212) 885-0570                (888) 264-5193
www.hillandknowlton.com                 dhyde@hillandknowlton.com          24 Hours/7 Days




83687 (12/03)                                     Page 2 of 5
AH1276                 Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 416 of 608


       FIRM/ADDRESS                      CONTACT/TELEPHONE                EMERGENCY
                                                                          TELEPHONE


Hill and Knowlton Continued


                                     Arthur Forster
                                     Tel. (212) 885-0442
                                     Pager: 888-614-8692
                                     Fax: (212) 885-0570
                                     aforster@hillandknowlton.com


Lexicon Communications Corp.


Los Angeles Office                   Steven B. Fink                     Emergency Only
9200 Sunset Blvd.                    Tel. (213) 346-1212
Suite 1203                           Cell (626) 253-1519                Contact switchboard at
Los Angeles, CA 90069                sfink.lexiconcorp.com              (213) 346-1200,ext. 225
www.crisismanagement.com


PR21 (A Division of Edelman Worldwide)


New York Office                      Jon Goldberg                       Emergency Only
79 Fifth Avenue, 17th Fl.            Tel. (212) 299-8952
New York, NY 10003                   Fax (212) 462-1026/7               Cell (973) 699-7148
                                     jon.goldberg@pr21.com              Pager (877) 386-8115
www.pr21.com



Robinson Lerer & Montgomery


New York Office                      Michael J. Gross                   Emergency Only
75 Rockefeller Plaza                 Tel. (212) 484-7721
6th Floor                            Cell (917) 853-0620                Contact switchboard@
New York, NY 10019                   Fax (212) 484-7411                 (212) 484-6100
                                     Mgross52@aol.com
www.rlmnet.com



Sitrick and Company Inc.

Los Angeles Office                   Michael S. Sitrick                 Emergency Only
1840 Century Park East               Tel. (310) 788-2850                (310) 358-1011
Suite 800                            Fax (310) 788-2855
Los Angeles, CA 90067                mike.sitrick@sitrick.com           24 hours/7 days

www.sitrick.com

New York Office                      Richard Wool
675 Third Ave                        Tel. (212) 573-6100
31st Floor                           Fax (212) 573-6165
New York, NY 10017


83687 (12/03)                                   Page 3 of 5
AH1276                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 417 of 608


        FIRM/ADDRESS                    CONTACT/TELEPHONE               EMERGENCY
                                                                        TELEPHONE

Investigative Firms:

Abernathy MacGregor Frank- contact numbers same as above

New York Office                                                       Emergency
501 Madison Avenue                                                    (212) 688-0926
New York, NY 10022                                                    (917) 593-1845

Los Angeles Office                                                    Emergency
611 West Sixth Street                                                 (818) 957-5650
Suite 1880                                                            (917) 940-3476
Los Angeles, CA 90017

Hill & Knowlton- Contact numbers same as above

New York Office                                                       Emergency
466 Lexington Avenue                                                  Contact switchboard @
3rd Floor                                                             (212) 885-0300
New York, NY 10017
                                    Contact: Denise DeShane           Emergency
                                    Tel. (212) 885-0390               Contact switchboard @
                                    Fax. (212) 885-0570               (212) 885-0300

                                    Contact: Alex Goldsmith           Emergency
                                    Tel. (212) 885-0467               1-800-GET-KROL
                                    Fax. (212) 885-0570               World Wide Crisis Division
                                                                      24 hours/7days

Kroll Associates

New York Office                     Contact: Mary Jo Phillips
900 Third Avenue                    Tel. (212) 833-3246
New York, NY 10022                  Fax. (212) 644-5794


Lexicon Communications Corp.

Los Angeles Office                  Contact: Steven B. Fink           Emergency
333 South Grand Avenue              Tel. (213) 346-1212               Contact Switchboard @
Suite 3560                          Fax. (213) 346-1210               (213) 346-1200
Los Angeles, CA 90071               sfink@lexiconcorp.com

Robinson Lerer & Montgomery

New York Office                     Contact: Michael J. Gross         Emergency
75 Rockefeller Plaza                Tel. (212) 484-6100               Contact switchboard @
6th Floor                           Fax. (212) 484-7411               (212) 484-6100
New York, NY 10019




83687 (12/03)                                  Page 4 of 5
AH1276                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 418 of 608


        FIRM/ADDRESS                            CONTACT/TELEPHONE                             EMERGENCY
                                                                                              TELEPHONE


Sarb Verbinnen & Co. - contact numbers same as above for Citigate Sard Verbinnen

New York Office                             Contact: George Sard                            Emergency
630 Third Avenue                            Tel.(212) 687-8080                              Contact switchboard @
New York, NY 10017                          Fax (212) 687-8344                              (212) 687-8080


Sitrick and Company Inc. - contact numbers same as above

Los Angeles Office                          Contact: Michael S. Sitrick                     Emergency
2029 Century Park East                      Tel. (310) 788-2850                             (310) 319-2786
Suite 1750                                  Fax (310) 788-2855                              24 hours/7days
Los Angeles, CA 90067




All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


83687 (12/03)                                          Page 5 of 5
AH1276                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 419 of 608

                                            ENDORSEMENT No. 24


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no.: BE      4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                               Commercial Umbrella Policy with CrisisResponse

                              Act of Terrorism Self-Insured Retention Endorsement

   Solely as respects Act of Terrorism, this policy is amended as follows:

   1. The Declarations, ITEM 5. SELF-INSURED RETENTION is amended to include the following additional
      Self-Insured Retention:

       ACT OF TERRORISM SELF-INSURED RETENTION - $5,000,000 Each Occurrence

   2. ITEM 6. OF THE DECLARATIONS, PREMIUM AND PREMIUM COMPUTATION is amended to include
      the following:

       ACT OF TERRORISM PREMIUM                                $9,653.00

   3. Section IV. LIMITS OF INSURANCE, Paragraph G. is deleted in its entirety and replaced by the following:


       G. If the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance
          are reduced or exhausted by payment of Loss to which this policy applies, we will:

           1. in the event of reduction, pay in excess of the remaining total applicable limits of Scheduled
              Underlying Insurance and any applicable Other Insurance or the Act of Terrorism Self-Insured
              Retention, whichever is greater; or

           2. in the event of exhaustion of the total applicable limits of Scheduled Underlying Insurance and
              any applicable Other Insurance or the Act of Terrorism Self-Insured Retention, whichever is
              greater; pay all sums covered herein.

   4. Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

       The ACT OF TERRORISM SELF-INSURED RETENTION will not be reduced or exhausted by Defense
       Expenses.

   5. Section III. DEFENSE PROVISIONS, Paragraphs A. 1. and A. 2., and D. are deleted in their entireties, and
      Paragraph A. is replaced by the following:


           A. We will have no duty to defend any Suit against the Insured. We will, however, have the right, but
              not the duty, to participate in the defense of any Suit and the investigation of any claim to which
              this policy may apply. If we exercise this right, we will do so at our own expense.




83049 (09/03)                                                                                        Page 1 of 3
AH1206                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 420 of 608


       6.   Section VII. DEFINITIONS, Paragraph Z. is deleted in its entirety and replaced by the following:

            Z. Retained Limit means, the greater of either:

                1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other
                   Insurance providing coverage to the Insured or the Act of Terrorism Self-Insured Retention;
                   or

                2. the Act of Terrorism Self-Insured Retention applicable to each Occurrence that results in
                   damages not covered by Scheduled Underlying Insurance nor any applicable Other
                   Insurance providing coverage to the Insured.

       7. Section VII. DEFINITIONS is amended to include the following additional definition:

                Act of Terrorism is defined as either:

                1. A certified "act of terrorism" defined by Section 102. Definitions., of the Terrorism Risk
                   Insurance Act of 2002 and any revisions or amendments.

                    The following Section 102 definition of "act of terrorism" from the Terrorism Risk Insurance Act
                    of 2002 applies:

                    (1) Act of Terrorism -
                        (A) Certification. - The term "act of terrorism" means any act that is certified by the
                            Secretary of the Treasury of the United States, in concurrence with the Secretary of
                            State, and the Attorney General of the United States --
                            (i) to be an act of terrorism;
                            (ii) to be a violent act or an act that is dangerous to --
                                 (I) human life;
                                 (II) property; or
                                 (III) infrastructure;
                            (iii) to have resulted in damage within the United States, or outside of the United States
                                  in the case of --
                                   (I) an air carrier or vessel described in paragraph (5)(B); (for the convenience of
                                       this endorsement, paragraph (5)(B) reads: occurs to an air carrier (as defined in
                                       Section 40102 of title 49, United States Code) to a United States flag vessel (or
                                       a vessel based principally in the United States, on which United States income
                                       tax is paid and whose insurance coverage is subject to regulation in the United
                                       States), regardless of where the loss occurs, or at the premises of any United
                                       States mission);
                                (II) the premises of a United States mission; and
                            (iv) to have been committed by an individual or individuals acting on behalf of any
                                  foreign person or foreign interest, as part of an effort to coerce the civilian
                                  population of the United States or to influence the policy or affect the conduct of the
                                  United States Government by coercion.
                        (B) Limitation. -- No act shall be certified by the Secretary as an act of terrorism if --
                            (i) the act is committed as part of the course of a war declared by the Congress,
                                  except that this clause shall not apply with respect to any coverage for workers'
                                  compensation; or
                            (ii) property and casualty insurance losses resulting from the act, in the aggregate, do
                                  not exceed $5,000,000.



83049 (09/03)                                                                                               Page 2 of 3
AH1206                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 421 of 608


                       (C) Determinations Final. - Any certification of, or determination not to certify, an act as an
                           act of terrorism under this paragraph shall be final, and shall not be subject to judicial
                           review.
                       (D) Nondelegation. - The Secretary may not delegate or designate to any other officer,
                           employee, or person, any determination under this paragraph of whether, during the
                           effective period of the Program, an act of terrorism has occurred; or

                2. the use or threatened use of force or violence against person or property, or commission of an
                   act dangerous to human life or property, or commission of an act that interferes with or disrupts
                   an electronic or communication system, undertaken by any person or group, whether or not
                   acting on behalf of or in connection with any organization, government, power, authority or
                   military force, when the effect is to intimidate, coerce or harm a government, the civilian
                   population or any segment thereof, or to disrupt any segment of the economy.

                   Act of Terrorism will also include any act which is verified or recognized by the United States
                   Government as an act of terrorism.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                       Authorized Representative
                                                              or Countersignature (in States Where Applicable)



83049 (09/03)                                                                                            Page 3 of 3
AH1206                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 422 of 608

                                                 ENDORSEMENT No. 25


        This endorsement, effective 12:01 AM: July 1, 2005
        Forms a part of policy no: BE          4484776
        Issued to:    MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                               Commercial Umbrella Liability Policy With CrisisResponse

                           California Cancellation and Nonrenewal Amendatory Endorsement

   This policy is amended as follows:

   I.   Section VI. CONDITIONS, D. Cancellation, is deleted in its entirety and replaced by the following:

        D. Cancellation

           1. You may cancel this policy. You must mail or deliver advance written notice to us stating when the
              cancellation is to take effect.

           2. New Policies in Effect for Sixty (60) Days or Less:

                We may cancel this policy. If we cancel because of non-payment of premium, we must mail to you
                not less than ten (10) days advance written notice stating when the cancellation is to take effect. If
                we cancel for any other reason, we must mail to you not less than thirty (30) days advance written
                notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
                address shown in Item 1 of the Declarations shall be sufficient to prove notice. Such notice will
                include the reason or reasons for cancellation.

           3. New Policies in Effect for More Than Sixty (60) Days and Any Renewal Policy:

                We may not cancel this policy unless the cancellation is based on one or more of the following
                reasons:

                a. Nonpayment of premium, including payment due on a prior policy issued by us and due during
                   the Policy Period covering the same risks;

                b. A judgment by a court or an administrative tribunal that you have violated any law of this state
                   or of the United States having as one of its necessary elements an act which materially
                   increases any of the risks insured against;

                c. Discovery of fraud or material misrepresentation by either of the following:

                     i.    You or other Insureds or your representative in obtaining this policy; or
                     ii.   You or your representative in pursuing a claim under this policy.

                d. Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                   regulations establishing safety standards, by you or other Insureds or a representative of same,
                   which materially increase any of the risks insured against;

                e. Failure by you or other Insureds or a representative of same to implement reasonable loss
                   control requirements which were agreed to by you as a condition of policy issuance or which
                   were conditions precedent to the use by us of a particular rate or rating plan if the failure
                   materially increases any of the risks insured against;

81589 (10/04)                                            Page 1 of 3
AH1385                     Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 423 of 608


                f.   A determination by the commissioner that the loss of, or changes in, our reinsurance covering
                     all or part of the risk would threaten our financial integrity or solvency;

                g. A determination by the commissioner that a continuation of this policy's coverage could place
                   us in violation at the laws at this state or the state of our domicile or that the continuation of
                   coverage would threaten our solvency;

                h. A change by you or other Insureds or a representative of same in the activities or property of
                   the commercial or industrial enterprise which results in a materially added risk, a materially
                   increased risk or a materially changed risk, unless the added, increased or changed risk is
                   included in this policy;

                i.   A material change in limits, type or scope of coverage or exclusions in Scheduled Underlying
                     Insurance;

                j.   Cancellation or nonrenewal of any Scheduled Underlying Insurance where such insurance is
                     not replaced without lapse; or

                k.   A reduction in financial rating or grade of one or more insurers issuing any Scheduled
                     Underlying Insurance based on an evaluation obtained from a recognized financial rating
                     organization.

                If we cancel because of non-payment of premium or fraud, we must mail or deliver to you and to
                the producer of record not less then ten (10) days advance written notice stating when the
                cancellation is to take effect. If we cancel for any of the other reasons listed above, we must mail
                or deliver to you and to the producer of record not less than thirty (30) days advance written notice
                stating when the cancellation is to take effect. Mailing that notice to you at your mailing address
                shown in Item 1. of the Declarations will be sufficient to prove notice. Such notice will include the
                reason or reasons for cancellation.

            4. The Policy Period will end on the day and hour stated in the cancellation notice.

            5. If we cancel, final premium will be calculated pro rata based on the time this policy was in force.
               Final premium will not be less than the pro rata share of the Minimum Premium as shown in Item 6
               of the Declarations.

            6. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in
               force and increased by our short rate cancellation table and procedure. Final premium will not be
               less than the short rate share of the Minimum Premium as shown in Item 6 of the Declarations.

            7. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
               but the cancellation will be effective even if we have not made or offered any refund due you. Our
               check or our representative's check, mailed or delivered, shall be sufficient tender of any refund
               due you.

            8. The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds with
               respect to the giving and receiving of notice of cancellation and the receipt of any refund that may
               become payable under this policy.

   II.   Section VI. CONDITIONS is amended to include the following additional provision:

         Nonrenewal

         If we decide not to renew this policy, we shall mail or deliver to the producer of record and to you at the
         mailing address shown in the policy a notice of nonrenewal at least sixty (60) days, but no more than one
         hundred twenty (120) days prior to the end of the Policy Period. The notice shall contain the reason or
         reasons for nonrenewal of this policy.

81589 (10/04)                                          Page 2 of 3
AH1385                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 424 of 608


   III. Section VI. CONDITIONS is amended to include the following additional provision:

       Increase in Premium, Reduction in Limits or Change in Conditions of Coverage

       If this policy has been in effect for more than sixty (60) days or if this policy is a renewal, effective
       immediately no increase in premium, reduction in limits, or change in the conditions of coverage shall be
       effective during the policy period unless based upon one of the following reasons:

       1. Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
          regulations establishing safety standards by you or other Insureds which materially increase any of the
          risks or hazards insured against;

       2. Failure by you or other Insureds to implement reasonable loss control requirements which were agreed
          to by you as a condition of policy issuance or which were conditions precedent to the use by us of a
          particular rate or rating plan, if the failure materially increases any of the risks insured against;

       3. A determination by the commissioner that loss of or changes in our reinsurance covering all or part of
          the risk covered by the policy would threaten our financial integrity or solvency unless the change in the
          terms or conditions or rate upon which the premium is based is permitted; or

       4. A change by you or other Insureds in the activities or property of the commercial or industrial
          enterprise which results in a materially added risk, a materially increased risk, or a materially changed
          risk, unless the added, increased, or changed risk is included in this policy.

       Written notice shall be mailed or delivered to the producer of record and to you at the mailing address
       shown in this policy at least thirty (30) days prior to the effective date of any increase, reduction or change.




   All other terms, definitions, conditions and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


81589 (10/04)                                         Page 3 of 3
AH1385                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 425 of 608

                                              ENDORSEMENT No. 26


       This endorsement, effective 12:01 AM: July 1, 2005
       Forms a part of policy no: BE        4484776
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                            Uninsured/Underinsured Motorists Coverage Endorsement

   THIS ENDORSEMENT APPLIES TO A COVERED AUTO REGISTERED OR PRINCIPALLY GARAGED IN
   THE FOLLOWING STATE(S) (where indicated by an "X")

   The Declarations ITEM 3. LIMITS OF INSURANCE is amended to include the following additional
   provisions:
                                    Applicable Uninsured/Underinsured Each Occurrence Limit(s)
            X   VERMONT                   $100,000 Bodily Injury and Property Damage Combined Single
                                          Limit

   And, if Uninsured/Underinsured Motorist Coverage has been selected under this policy:
                                  Applicable Uninsured/Underinsured Each Occurrence Limit(s)
                FLORIDA                     Bodily Injury

                WEST VIRGINIA               Bodily Injury and Property Damage Combined Single Limit


   And, if Uninsured/Underinsured Motorist Coverage has not been rejected under this policy:
                                  Applicable Uninsured/Underinsured Each Occurrence Limit(s)
                INDIANA                     Bodily Injury and Property Damage Combined Single Limit


                LOUISIANA                   Bodily Injury Limit
                NEW HAMPSHIRE               Bodily Injury Limit


   Uninsured/Underinsured Motorists Retained Limit          $ 5,000,000

   INSURING AGREEMENT

   Section I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY is amended to include the
   following additional provisions:

   1. We will pay all sums in excess of the Uninsured/Underinsured Motorists Retained Limit the Insured is
      legally entitled to recover as compensatory damages from the owner or operator of:

       a. An Uninsured Motor Vehicle as defined in Definition 4.a., 4.b. and 4.c. of this endorsement because
          of Bodily Injury sustained by the Insured, or Property Damage and caused by an Occurrence, and

       b. An Uninsured Motor Vehicle as defined in Definition 4.d. of this endorsement because of Bodily
          Injury sustained by any Insured, or Property Damage.


82610 (11/04)                                                                                                Page 1 of 8
AH1622          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 426 of 608


       The owner's or operator's liability for these damages must result from the ownership, maintenance or use of
       the Uninsured Motor Vehicle.

   2. We will pay under this coverage only if a. or b. below applies:

       a. The limits of any applicable liability bonds or policies of the Uninsured Motor Vehicle have been
          exhausted by judgments or payments; or

       b. A tentative settlement has been made between an Insured and the insurer of the vehicle described in
          paragraph b. of the definition of Uninsured Motor Vehicle of this endorsement and we:

           1) Have been given prompt written notice of such settlement; and

           2) Advance payment to the Insured in an amount equal to the tentative settlement within 90 days after
              receipt of notification.

   3. Any judgment for damages arising out of a Suit brought without our written consent is not binding upon us.

   DEFENSE

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section III.
   DEFENSE PROVISIONS is hereby deleted in its entirety and replaced by the following:

   1. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
      Injury or Property Damage covered by this policy, even if the Suit is groundless, false or fraudulent when
      the Uninsured/Underinsured Motorists Retained Limit has been exhausted by payment of Loss to which
      this policy applies.

       If we are prevented by law or statute from assuming the obligations specified under this provision, we will
       pay any expenses incurred with our consent.

   2. We will have no duty to defend the Insured against any Suit seeking damages for Bodily Injury or
      Property Damage to which this insurance does not apply.

   3. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy,
      we will:

       a. Investigate, negotiate and settle the Suit as we deem expedient; and

       b. Pay the following supplementary payments:

           1) premiums on bonds to release attachments for amounts not exceeding our Limits of Insurance, but
              we are not obligated to apply or furnish any such bond;

           2) premiums on appeal bonds required by law to appeal a judgment in a Suit for amounts not
              exceeding the applicable Limits of Insurance of this policy, but we are not obligated to apply for or
              furnish any such bond;

           3) all court costs taxed against the Insured in the Suit;

           4) pre-judgment interest awarded against the Insured on that part of the judgment within the
              applicable Limits of Insurance of this policy we pay. If we make a settlement offer, we will not pay
              any pre-judgment interest accruing after we make such offer;




82610 (11/04)                                                                                                Page 2 of 8
AH1622          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 427 of 608


           5) post-judgment interest that accrues after entry of judgment on that part of the judgement within the
              applicable Limits of Insurance of this policy we pay and before we have paid, offered to pay or
              deposited in court that part of the judgment that is within the applicable Limits of Insurance of this
              policy; and

           6) the Insured's expenses incurred at our request or with our consent.

   4. Except as provided in Paragraph 1. above, we will have no duty to defend any Suit against the Insured.
      We will, however, have the right, but not the duty, to participate in the defense of any Suit and the
      investigation of any claim to which this policy may apply. If we exercise this right, we will do so at our own
      expense.

   5. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
      expenses described in Paragraph 3. above that accrue after the applicable Limits of Insurance of this policy
      have been exhausted by the payment of Loss and we will have the right to withdraw from the further
      defense of such Suit by tendering control of said defense to the Insured.

   LIMITS OF INSURANCE

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section IV.
   LIMITS OF INSURANCE is amended to include the following additional provisions:

   1. Regardless of the number of covered Autos, Insureds, premiums paid, claims made or vehicles involved in
      the Occurrence, the most we will pay for all damages resulting from any one Occurrence are the Limits of
      Insurance shown in Item 3. of the Declarations (as amended in this endorsement).

   2.   With respect to coverage provided under Paragraph 4.b. of the definition of Uninsured Motor Vehicle, the
        Limit of Insurance shall be reduced by all sums paid for Bodily Injury or Property Damage by or on behalf
        of anyone who is legally responsible.

   3.   Uninsured/Underinsured Motorists Retained Limit

        This policy applies only in excess of an Uninsured/Underinsured Motorists Retained Limit and then up
        to an amount not exceeding the Uninsured/Underinsured Motorists Each Occurrence Limit as stated in the
        Declarations (as amended in this endorsement), subject to the provisions stated in 1. and 2. above.

        This Uninsured/Underinsured Motorists Retained Limit shall not be reduced or exhausted by Defense
        Expenses.

        This Uninsured/Underinsured Motorists Retained Limit shall apply whether or not the Insured maintains
        applicable underlying insurance. If there is Scheduled Underlying Insurance or Other Insurance
        providing coverage to the Insured applicable to a Loss, amounts received through Scheduled Underlying
        Insurance or Other Insurance providing coverage to the Insured for payment of the Loss may be applied
        to reduce or exhaust the Uninsured/Underinsured Motorists Retained Limit. However, in no event will
        amounts received through Scheduled Underlying Insurance or Other Insurance providing coverage to
        the Insured for the payment of Defense Expenses reduce the Uninsured/Underinsured Motorists
        Retained Limit.

        Where the Uninsured/Underinsured laws of the state of West Virginia apply, this Uninsured/Underinsured
        Motorists Retained Limit applies excess of the statutory minimum amount of Uninsured Motorists
        Coverage provided by an underlying insurer.

   EXCLUSIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section V.
   EXCLUSIONS, Exclusion O. is deleted in its entirety and replaced by the following:



82610 (11/04)                                                                                                Page 3 of 8
AH1622          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 428 of 608


   O. "No-Fault" Laws

       This insurance does not apply to any obligation of the Insured under any "No Fault" law.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section V.
   EXCLUSIONS is amended to include the following additional exclusions:

   1. This insurance does not apply to any claim settled without our consent. However, this exclusion does not
      apply to a settlement made with the insurer of a vehicle which is an Uninsured Motor Vehicle.

   2. This insurance does not apply to the direct or indirect benefit of any insurer or self-insurer under any
      workers' compensation, disability benefits or similar law.

   3. This insurance does not apply to any Insured using a vehicle without a reasonable belief that the person is
      entitled to do so.

   4. This insurance does not apply to Bodily Injury or Property Damage sustained by:

       a. An individual Named Insured while Occupying or when struck by any vehicle owned by that Named
          Insured that is not a covered Auto for Uninsured Motorists Coverage under this endorsement;

       b. Any Family Member while Occupying or when struck by any vehicle owned by that Family Member
          that is not a covered Auto for Uninsured Motorists Coverage under this endorsement; or

       c. Any Family Member while Occupying or when struck by any vehicle owned by the Named Insured
          that is insured for Uninsured Motorists Coverage under any other policy.

   5. This insurance does not apply to punitive or exemplary damages.

   6. This insurance does not apply to Property Damage to an Auto or to property contained in an Auto owned
      by the Named Insured which is not a covered Auto.

   7. This insurance does not apply to Property Damage for which the Insured has been or is entitled to be
      compensated by other property or physical damage insurance.

   CONDITIONS
   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition L.
   Other Insurance under Section VI. CONDITIONS is deleted in its entirety and replaced by the following:

   L. Other Insurance

       Any insurance we provide under this endorsement will be excess to the total limits of any Other Insurance
       paid or available for payment to an Insured, except other applicable Uninsured/Underinsured Motorist
       Coverage written to be excess of this policy.

       If there is other applicable Uninsured/Underinsured Motorist Coverage under any other policy issued to the
       Named Insured by us, the maximum recovery for damages may equal but not exceed the highest
       applicable limit of insurance under any one policy.

       If there is other applicable excess Uninsured/Underinsured Motorist Coverage available under more than
       one policy, then the following priorities of coverage apply:

       1. A policy covering as excess, umbrella, or similar insurance, a motor vehicle Occupied by the injured
          person or a policy covering, as excess, umbrella, or similar insurance, a pedestrian as a Named
          Insured.

       2. A policy covering as excess, umbrella, or similar insurance, a motor vehicle Occupied by the injured
          person or a policy covering, as excess, umbrella, or similar insurance, a pedestrian as an Insured other
          than as a Named Insured.

82610 (11/04)                                                                                                Page 4 of 8
AH1622          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 429 of 608


       3. A policy not covering a motor vehicle Occupied by the injured person but covering, as excess,
          umbrella, or similar insurance, the injured person as a Named Insured.

       4. A policy not covering a motor vehicle Occupied by the injured person but covering, as excess,
          umbrella, or similar insurance, the injured person as an Insured other than as a Named Insured.

       We will pay only our share of the Loss that must be paid under insurance providing umbrella or excess
       coverage. Our share is the proportion that our limit of liability bears to the total of all applicable limits of all
       the policies applicable on the same level of priority.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition
   G. Duties In the Event of an Occurrence, Claim Or Suit under Section VI. CONDITIONS is amended to
   include the following additional provisions:

   G. Specifically as respects to any Occurrence which may result in a Uninsured/Underinsured Motorist claim
      for coverage under this policy:

       a. You must promptly notify the police if a hit-and-run driver is involved, and

       b. You must promptly send us copies of the legal papers if a Suit is brought.

       c. A person seeking Uninsured/Underinsured Motorists Coverage must also promptly notify us in writing of
          a tentative settlement between the Insured and the insurer of the vehicle described in Paragraph 4.b. of
          the definition of Uninsured Motor Vehicle and allow us 90 days to advance payment to that Insured in
          an amount equal to the tentative settlement to preserve our rights against the insurer, owner or operator
          of such vehicle described in Paragraph 4.b. of the definition of Uninsured Motor Vehicle.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition
   P. Transfer of Your Rights and Duties under Section VI. CONDITIONS is amended to include the following
   additional provisions:

   P. If we make any payment and the Insured recovers from another party, the Insured shall hold the proceeds
      in trust for us and pay us back the amount we have paid.

       However, where the Uninsured/Underinsured laws of the state of Louisiana apply, if we make any payment
       under this policy and the person to or for whom payment is made has a right to recover damages from
       another, we shall be subrogated to that right. However, our right to recover is subordinate to the right of the
       Insured to be fully compensated.

       Our rights do not apply under this provision with respect to Uninsured/Underinsured Motorists Coverage if
       we:

       a. Have been given prompt written notice of a tentative settlement between an Insured and the insurer of
          a vehicle described in Paragraph 4.b. of the definition of Uninsured Motor Vehicle; and

       b. Fail to advance payment to the Insured in an amount equal to the tentative settlement within 90 days
          after receipt of notification.

       If we advance payment to the Insured in an amount equal to the tentative settlement within 90 days after
       receipt of notification:

       a. That payment will be separate from any amount the Insured is entitled to recover under the provisions
          of Uninsured/Underinsured Motorists Coverage; and

       b. We also have a right to recover the advanced payment.

   For the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section VI.
   CONDITIONS is amended to include the following additional conditions:



82610 (11/04)                                                                                                 Page 5 of 8
AH1622          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 430 of 608


   Arbitration (Not applicable where the Uninsured/Underinsured laws of West Virginia or Louisiana apply)

   1. If we and an Insured disagree whether the Insured is legally entitled to recover damages from the owner
      or driver of an Uninsured Motor Vehicle or do not agree as to the amount of damages that are
      recoverable by that Insured, then the matter may be arbitrated. However, disputes concerning coverage
      under this endorsement may not be arbitrated. Both parties must agree to the arbitration. If so agreed, each
      party will select an arbitrator. The two arbitrators will select a third. If they cannot agree within 30 days,
      either may request that selection be made by a judge of a court having jurisdiction. Each party will pay the
      expenses it incurs and bear the expenses of the third arbitrator equally.

   2. Unless both parties agree otherwise, arbitration will take place in the county in which the Insured lives.
      Local rules of law as to arbitration procedures and evidence will apply. A decision agreed to by two of the
      arbitrators will be binding. However, where the Uninsured/Underinsured laws of Indiana apply, a decision
      agreed to by two of the arbitrators will be binding as to:

       a. Whether the Insured is legally entitled to recover damages, and

       b. The amount of damages. This applies only if the amount does not exceed the minimum limit for liability
          specified by the financial responsibility law of Indiana. If the amount exceeds that limit, either party
          demand the right to a trial. This demand must be made within 60 days of the arbitrator's decision. If
          this demand is not made, the amount of damages agreed to by the arbitrators will be binding.

   Conformance to "Uninsured Motorist" and/or "Underinsured Motorist" Law

   To the extent any term of this policy conflicts with any applicable Uninsured/Underinsured law, the term shall be
   deemed amended so as to conform to minimum requirements of that law. However, under no such
   circumstance shall any term be amended to be broader than the minimum requirements of that law.

   DEFINITIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Definition
   M. Insured under Section VII. DEFINITIONS is deleted in its entirety and replaced by the following:

   M. Insured means:

       If the Named Insured is designated in the Declarations as:

       a. An individual, then only the following are Insureds:

           1) The Named Insured and any Family Members.

           2) Anyone else occupying a covered Auto or a temporary substitute for a covered Auto. The covered
              Auto must be out of service because of its breakdown, repair, servicing, Loss or destruction.

           3) Anyone for damages he or she is entitled to recover because of Bodily Injury sustained by another
              Insured.

       b. A partnership, limited liability company, corporation or any other form of organization, then the following
          are Insureds:

           1) Anyone occupying a covered Auto or a temporary substitute for a covered Auto. The covered
              Auto must be out of service because of its breakdown, repair, servicing, Loss or destruction;

           2) Anyone for damages he or she is entitled to recover because of Bodily Injury sustained by another
              Insured.




82610 (11/04)                                                                                                Page 6 of 8
AH1622          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 431 of 608


   For the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Definition Y.
   Property Damage under Section VII. DEFINITIONS is deleted in its entirety and replaced by the following:

   Y. Property Damage means:

       Physical Injury or destruction of:

       a. A covered Auto; or

       b. Property contained in the covered Auto.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section
   VII. DEFINITIONS is amended to include the following additional definitions:

   1. Defense Expenses means a payment allocated to a specific Loss, claim or Suit for its investigation,
      settlement or defense, including but not limited to:

       a. Attorneys' fees and all other investigation, Loss adjustment and litigation expenses;

       b. Premiums on bonds to release attachments;

       c. Premiums on appeal bonds required by law to appeal any claim or Suit;

       d. Costs taxed against the Insured in any claim or Suit;

       e. Pre-judgment interest awarded against the Insured; and

       f.   Interest that accrues after entry of judgment.

   2. Family Member means a person related to an individual Named Insured by blood, marriage or adoption
      who is a resident of such Named Insured's household, including a ward or foster child.

   3. Occupying and/or Occupied means in, upon, getting in, on, out or off.

   4. Uninsured Motor Vehicle means a land motor vehicle or trailer:

       a. For which no liability bond or policy at the time of an Occurrence provides at least the amounts
          required by the applicable law where a covered Auto is principally garaged;

       b. Which is an Underinsured Motor Vehicle. An Underinsured Motor Vehicle means a land motor
          vehicle or trailer for which the sum of all liability bonds or policies applicable at the time of an
          Occurrence provides at least the amounts required by the applicable law where a covered Auto is
          principally garaged but their limits are less than the Limit of Insurance of this coverage;

       c. For which an insuring or bonding company denies coverage or is or becomes insolvent; or

       d. That is a hit-and-run vehicle and neither the operator nor owner can be identified. The vehicle must
          either:

            1) Hit an Insured, a covered Auto or a vehicle an Insured is Occupying; or

            2) Cause Bodily Injury to an Insured without hitting an Insured, a covered Auto or a vehicle an
               Insured is Occupying.

            The facts of the Occurrence or intentional act must be proved by independent corroborative evidence,
            other than the testimony of the Insured making a claim under this or similar coverage, unless such
            testimony is supported by additional evidence.


82610 (11/04)                                                                                                Page 7 of 8
AH1622          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 432 of 608


       However, Uninsured Motor Vehicle does not include any vehicle:

       a. Owned or operated by a self-insurer under any applicable motor vehicle law, except a self-insurer who
          is or becomes insolvent and cannot provide the amounts required by that motor vehicle law. However,
          where the Uninsured/Underinsured laws of the state of Florida apply, Uninsured Motor Vehicle includes
          any vehicle owned or operated by a self-insurer under any applicable motor vehicle law;

       b. Designed for use mainly off public roads while not on public roads;

       c. Owned by or furnished or available for the Named Insured's regular use or that of any Family
          Member, if the Named Insured is an individual; or

       d. Owned by any governmental unit or agency, unless the owner or operator of the Uninsured Motor
          Vehicle has:

           1) An immunity under applicable tort liability law; or

           2) A diplomatic immunity.

   5. Uninsured/Underinsured Motorists Retained Limit means the uninsured/underinsured motorists retained
      limit specified in Declarations, as amended in this endorsement.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)


82610 (11/04)                                                                                                Page 8 of 8
AH1622          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
          Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 433 of 608




                              POLICYHOLDER NOTICE


Thank you for purchasing insurance from a member company of American International
Group, Inc. (AIG). The AIG member companies generally pay compensation to brokers
and independent agents, and may have paid compensation in connection with your
policy. You can review and obtain information about the nature and range of
compensation paid by AIG member companies to brokers and independent agents in the
United States by visiting our website at www.aigproducercompensation.com or by calling
AIG at 1-800-706-3102.




91222 (7/06)
               Archive Copy
              Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 434 of 608
                                        FORMS SCHEDULE

   Named Insured:      MCKESSON CORPORATION

   Policy Number:             9835034
   Effective 12:01 AM: July 1, 2007
                                                                     Form Number/
End't. No.     Form Name                                             Edition Date

               UMB PRIME DEC                                         80518    (10/04)
               UMB PRIME JACKET                                      80517    (10/04)
               PREM INCL TERRORISM NOTICE                            81249    (03/03)
      1        SCHEDULE OF UNDERLYING INSURANCE                      MNSCPT   (07/07)
      2        RETAINED LIMIT AMENDATORY ENDT.                       81583    (12/04)
      3        DRUGGIST PROFESSIONAL SERVICE LIABILITY ENDORSEMEN    MNSCPT   (07/07)
      4        PRIME SCHEDULE A - APPROVED CRISIS MGMT FIRMS         83687    (12/03)
      5        PRIME MISCELLANEOUS CHANGES ENDORSEMENT               83864    (02/04)
      6        ECONOMIC OR TRADE SANCTIONS COND. ENDT                87068    (11/04)
      7        VIOL. OF INFO. OR COMM. LAW EXCL. ENDT.               87241    (12/04)
      8        CA. CANCEL AND NONRENEWAL AMEND. ENDT.                81589    (10/04)
      9        DUTIES IN THE EVENT OF AN OCC. CLAIM OR SUIT          86456    (08/04)
     10        ADDITIONAL NAMED INSUREDS                             MNSCPT   (08/07)
     11        ACT OF TERRORISM SIR ENDORSEMENT                      83049    (03/06)
     12        KNOWLEDGE OF OCCURRENCE                               MNSCPT   (07/07)
     13        NOTICE OF OCCURRENCE                                  80454    (07/02)
     14        MANUFACTURE OF DRUGS EXCLUSION                        MNSCPT   (07/07)
     15        JOINT VENTURE LMT.END SCALED LMT.SCALED ATT.W FINA    89467    (06/05)
     16        NEW AQUISITION ENDORSEMENT                            MNSCPT   (07/07)
     17        FOREIGN LIABILITY FOLLOW-FORM ENDORSEMENT             80432    (07/02)
     18        NAMED PERIL AND TIME ELEMENT POLL. SIR END. PCOH V    89470    (06/05)
     19        ARBITRATION COND END (EXCL Q, DOMICILE ST.)           82425    (06/03)
     20        SPECIFIED PRODUCTS EXCL                               83097    (09/03)
     21        SIR APP TO SPEC.COV.AFTR. UNDER. LMT.ARE RED.OR EX    87233    (12/04)
     22        EMPL. LIAB. STOP GAP COV. LIMIT. ENDT.                82616    (06/04)
     23        UNINSURED UNDERINSURED MOTORIST COVERAGE END.         82610    (06/05)
     24        NON-CONCURRENCY END'T                                 81581    (02/03)
     25        AMDT. OF CONTRACTUAL LIAB. EXCL. ENDT.                86454    (08/04)
     26        AMEND.OF VARIOUS PER.INJ.AND ADV.INJ.EXCL.END.AMEN    89452    (06/05)




CIFMSC
CI0226              Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 435 of 608

                                               AMERICAN INTERNATIONAL COMPANIES

                                          Umbrella Prime
                        Commercial Umbrella Liability Policy With CrisisResponse
                                                          DECLARATIONS

The company issuing this policy is indicated by an "X" in the box to the left of the company's name.
   AIG Casualty Company                                            Granite State Insurance Company
   AIU Insurance Company                                           Illinois National Insurance Company
   American Home Assurance Company                                 National Union Fire Insurance Company of Louisiana
   American International Pacific Insurance Company            X   National Union Fire Insurance Company of Pittsburgh, Pa.
   American International South Insurance Company                  New Hampshire Insurance Company
   Commerce & Industry Insurance Company                           The Insurance Company of the State of Pennsylvania
                                           (each of the above being a capital stock company)
                                      Executive Offices: 70 Pine Street, New York, NY 10270
                                                   Telephone No. 212-770-7000

POLICY NUMBER:               9835034                          RENEWAL OF: 4485490

ITEM 1. NAMED INSURED:             MCKESSON CORPORATION

         MAILING ADDRESS:          ONE POST STREET
                                   SAN FRANCISCO, CA 94104

ITEM 2. POLICY PERIOD: FROM: July 1, 2007                       TO: July 1, 2008
                       (At 12:01 A.M., standard time, at the address of the Named Insured stated above.)

ITEM 3. LIMITS OF INSURANCE
         The Limits of Insurance, subject to the terms of this policy, are:
         A.   $45,000,000           Each Occurrence
         B.   $45,000,000           General Aggregate (in accordance with Section IV. Limits of Insurance)
         C.   $45,000,000           Products-Completed Operations Aggregate (in accordance with Section IV. Limits of Insurance)
         D.   $250,000              CrisisResponse Sublimit of Insurance
         E.   $50,000               Excess Casualty CrisisFund Limit of Insurance

ITEM 4. SCHEDULED UNDERLYING INSURANCE -

ITEM 5. SELF-INSURED RETENTION - $25,000                           Each Occurrence

ITEM 6. PREMIUM AND PREMIUM COMPUTATION
         ESTIMATED TOTAL ANNUAL EXPOSURE                            N/A
         RATES PER                                                  FLAT
         MINIMUM PREMIUM                                            $1,028,830.00
         ADVANCE PREMIUM                                            $1,028,830.00




ITEM 7. THIS POLICY INCLUDES THESE ENDORSEMENTS AT INCEPTION DATE: SEE ATTACHED SCHEDULE


PRODUCER NAME: MARSH USA, INC.
ADDRESS:       ONE CALIFORNIA STREET, 5TH FLOOR
               SAN FRANCISCO, CA 94111




                                                           Authorized Representative or                                       Date
                                                           Countersignature (Where Applicable)
80518 (10/04)                                                                                                  Issue Date:    08/07/07
AH0876
                            Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 436 of 608


                                          Umbrella Prime
                        Commercial Umbrella Liability Policy With CrisisResponse


 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
 is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations and any
 other person or organization qualifying as a Named Insured under this policy. The words "we," "us" and "our" refer
 to the company providing this insurance.

 The word Insured means any person or organization qualifying as such under Section VII. Definitions.
 Except for headings, words that appear in bold print have special meaning. See Section VII. Definitions.


 In consideration of the payment of the premium and in reliance upon the statements in the Declarations, we agree to
 provide coverage as follows:

 I.   INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY

      A. We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes
         legally obligated to pay as damages by reason of liability imposed by law because of Bodily Injury, Property
         Damage or Personal Injury and Advertising Injury to which this insurance applies or because of Bodily
         Injury or Property Damage to which this insurance applies assumed by the Insured under an Insured
         Contract.
          The amount we will pay for damages is limited as described in Section IV. Limits of Insurance.
      B. This policy applies, only if:
          1. the Bodily Injury or Property Damage is caused by an Occurrence that takes place anywhere, and the
             Bodily Injury or Property Damage occurs during the Policy Period; and
          2. the Personal Injury and Advertising Injury is caused by an Occurrence that takes place anywhere
             arising out of your business, but only if the Occurrence was committed during the Policy Period.
      C. This policy applies to Bodily Injury, Property Damage, and Personal Injury and Advertising Injury only if
         prior to the Policy Period, no Insured shown in Paragraph M2 of Section VII, no officer, no manager in your
         risk management, insurance or legal department and no employee who was authorized by you to give or
         receive notice of an Occurrence, claim or Suit, knew that the Bodily Injury or Property Damage had
         occurred, in whole or in part, or that an Occurrence had been committed that caused Personal Injury and
         Advertising Injury. If such an Insured, manager or authorized employee knew, prior to the Policy Period,
         that the Bodily Injury or Property Damage had occurred or that an Occurrence had been committed that
         caused Personal Injury and Advertising Injury, then any continuation, change or resumption of such Bodily
         Injury, Property Damage or Personal Injury and Advertising Injury during or after the Policy Period will
         be deemed to have been known prior to the Policy Period.

      D. Bodily Injury, Property Damage or Personal Injury and Advertising Injury will be deemed to have been
         known to have occurred at the earliest time when any Insured shown under Paragraph M2 of Section VII, any
         manager in your risk management, insurance or legal department or any employee who was authorized by you
         to give or receive notice of an Occurrence, claim or Suit:

          1. reports all, or any part, of the Bodily Injury, Property Damage or Personal Injury and Advertising
             Injury to us or any other insurer;

          2. receives a written or verbal demand or claim for damages because of the Bodily Injury, Property
             Damage or Personal Injury and Advertising Injury; or




80517 (10/04)                                           Page 1 of 23
AH0877                    Archive Copy    2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 437 of 608



        3. becomes aware by any other means that Bodily Injury or Property Damage has occurred or has begun
           to occur or an Occurrence has been committed that has caused or may cause Personal Injury and
           Advertising Injury.

    E. Damages because of Bodily Injury include damages claimed by any person or organization for care, loss of
       services or death resulting at any time from the Bodily Injury.

    F. If we are prevented by law or statute from paying damages covered by this policy on behalf of the Insured,
       then we will indemnify the Insured for those sums in excess of the Retained Limit.


 II. INSURING AGREEMENT - CRISISRESPONSE               AND EXCESS CASUALTY CRISISFUND

    A. CrisisResponse

        We will advance CrisisResponse Costs directly to third parties on behalf of the Named Insured, regardless
        of fault, arising from a Crisis Management Event first commencing during the Policy Period, up to the
        amount of the CrisisResponse Sublimit of Insurance.
    B. Excess Casualty CrisisFund

        We will pay Crisis Management Loss on behalf of the Named Insured arising from a Crisis Management
        Event first commencing during the Policy Period, up to the amount of the Excess Casualty CrisisFund
        Limit of Insurance.

    C. A Crisis Management Event will first commence at the time during the Policy Period when a Key
       Executive first becomes aware of an Occurrence that gives rise to a Crisis Management Event and will end
       when we determine that a crisis no longer exists or when the CrisisResponse Sublimit of Insurance has
       been exhausted, whichever occurs first.

    D. There will be no Retained Limit applicable to CrisisResponse Costs or Crisis Management Loss.

    E. Any advancement of CrisisResponse Costs or payment of Crisis Management Loss that we make under
       the coverage provided by this Section II will not be a determination of our obligations under this policy, nor
       create any duty to defend any Suit under any other part of this policy.

 III. DEFENSE PROVISIONS

    A. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily Injury,
       Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the Suit is
       groundless, false or fraudulent when:

        1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance have
           been exhausted by payment of Loss to which this policy applies; or

        2. the damages sought because of Bodily Injury, Property Damage or Personal Injury and Advertising
           Injury would not be covered by Scheduled Underlying Insurance or any applicable Other Insurance,
           even if the total applicable limits of either the Scheduled Underlying Insurance or any applicable Other
           Insurance had not been exhausted by the payment of Loss.

        If we are prevented by law or statute from assuming the obligations specified under this provision, we will pay
        any expenses incurred with our consent.

    B. We will have no duty to defend the Insured against any Suit seeking damages for Bodily Injury, Property
       Damage or Personal Injury and Advertising Injury to which this insurance does not apply.

    C. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy, we
       will:



80517 (10/04)                                        Page 2 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 438 of 608



        1. investigate, negotiate and settle the Suit as we deem expedient; and

        2. pay the following supplementary payments to the extent that such payments are not covered by
           Scheduled Underlying Insurance or any applicable Other Insurance:

            a. premiums on bonds to release attachments for amounts not exceeding the applicable Limits of
               Insurance of this policy, but we are not obligated to apply for or furnish any such bond;

            b. premiums on appeal bonds required by law to appeal a judgement in a Suit for amounts not
               exceeding the applicable Limits of Insurance of this policy, but we are not obligated to apply for or
               furnish any such bond;
            c. all court costs taxed against the Insured in the Suit;

            d. pre-judgment interest awarded against the Insured on that part of the judgment within the applicable
               Limits of Insurance of this policy we pay. If we make a settlement offer, we will not pay any
               pre-judgment interest accruing after we make such offer;

            e. post-judgment interest that accrues after entry of judgment on that part of the judgment within the
               applicable Limits of Insurance of this policy we pay and before we have paid, offered to pay or
               deposited in court that part of the judgment that is within the applicable Limits of Insurance of this
               policy; and

            f.   the Insured's expenses incurred at our request or with our consent.

    D. Except as provided in Paragraph A above, we will have no duty to defend any Suit against the Insured. We
       will, however, have the right, but not the duty, to participate in the defense of any Suit and the investigation of
       any claim to which this policy may apply. If we exercise this right, we will do so at our own expense.

    E. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
       expenses described in Paragraph C above that accrue after the applicable Limits of Insurance of this policy
       have been exhausted by the payment of Loss and we will have the right to withdraw from the further defense
       of such Suit by tendering control of said defense to the Insured.

 IV. LIMITS OF INSURANCE

    A. The Limits of Insurance shown in Item 3 of the Declarations and the rules below state the most we will pay for
       all damages under this policy regardless of the number of:

        1. Insureds;
        2. claims made or Suits brought;

        3. persons or organizations making claims or bringing Suits; or

        4. coverages provided under this policy.

    B. The General Aggregate Limit stated in Item 3 of the Declarations is the most we will pay for all damages under
       this policy, except for:

        1. damages included within the Products-Completed Operations Hazard; and

        2. damages because of Bodily Injury or Property Damage to which this policy applies, caused by an
           Occurrence and resulting from the ownership, maintenance or use of an Auto covered under Scheduled
           Underlying Insurance.

    C. The Products-Completed Operations Aggregate Limit stated in Item 3C of the Declarations is the most we will
       pay for all damages included in the Products-Completed Operations Hazard.



80517 (10/04)                                         Page 3 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 439 of 608



    D. Subject to Paragraphs B and C above, the Each Occurrence Limit stated in Item 3A of the Declarations is the
       most we will pay for the sum of all damages arising out of any one Occurrence.

    E. Subject to Paragraphs B and C above, the most we will pay for damages under this policy on behalf of any
       person or organization to whom you are obligated by written Insured Contract to provide insurance such as is
       afforded by this policy is the lesser of the Limits of Insurance shown in Item 3 of the Declarations or the
       minimum Limits of Insurance you agreed to procure in such written Insured Contract.

    F. This policy applies only in excess of the total applicable limits of Scheduled Underlying Insurance and any
       applicable Other Insurance whether or not such limits are collectible. If, however, a policy shown in the
       Schedule of Underlying Insurance forming a part of this policy has a limit of insurance:

         1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount; or

         2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in the
            Schedule of Underlying Insurance forming a part of this policy.

    G. If the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance are
       reduced or exhausted by the payment of Loss to which this policy applies, we will:

         1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
            Insurance and any applicable Other Insurance; and

         2. in the event of exhaustion, continue in force as underlying insurance.

    H. Expenses incurred to defend any Suit or to investigate any claim will be in addition to the applicable Limits of
       Insurance of this policy. Provided, however, that if such expenses reduce the applicable limits of Scheduled
       Underlying Insurance, then such expenses will reduce the applicable Limits of Insurance of this policy.

    I.   The CrisisResponse Sublimit of Insurance is the most we will pay for all CrisisResponse Costs under this
         policy, regardless of the number of Crisis Management Events first commencing during the Policy Period.
         This CrisisResponse Sublimit of Insurance will be part of, not in addition to, the applicable Limit of
         Insurance.

    J. The Excess Casualty CrisisFund Limit of Insurance is the most we will pay for all Crisis Management
       Loss under this policy, regardless of the number of Crisis Management Events first commencing during the
       Policy Period. This Excess Casualty CrisisFund Limit of Insurance will be in addition to the applicable
       Limit of Insurance.

    K. We will have no obligation to advance CrisisResponse Costs when we determine that a Crisis Management
       Event has ended or when the CrisisResponse Sublimit of Insurance has been exhausted, whichever
       occurs first.

    L. The Limits of Insurance of this policy apply separately to each consecutive annual period and to any remaining
       period of less than twelve (12) months, beginning with the inception date of the Policy Period shown in the
       Declarations, unless the Policy Period is extended after issuance for an additional period of less than twelve
       (12) months. In that case, the additional period will be deemed part of the last preceding period for purposes
       of determining the Limits of Insurance of this policy.

    M. We will not make any payment under this policy unless and until:

         1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance have
            been exhausted by the payment of Loss to which this policy applies; or

         2. the total applicable Self-Insured Retention has been satisfied by the payment of Loss to which this
            policy applies.



80517 (10/04)                                         Page 4 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 440 of 608



        When the amount of Loss has been determined by an agreed settlement or a final judgment, we will promptly
        pay on behalf of the Insured the amount of such Loss falling within the terms of this policy. An agreed
        settlement means a settlement and release of liability signed by us, the Insured and the claimant or the
        claimant's legal representative.


 V. EXCLUSIONS

    A. Aircraft and Watercraft

        This insurance does not apply to Bodily Injury or Property Damage arising out of the ownership,
        maintenance, use or entrustment to others of any aircraft or watercraft owned or operated by or rented or
        loaned to any Insured. Use includes operation and loading and unloading.

        This exclusion applies even if the claims against any Insured allege negligence or other wrongdoing in the
        supervision, hiring, employment, training or monitoring of others by that Insured, if the Occurrence which
        caused the Bodily Injury or Property Damage involved the ownership, maintenance, use or entrustment to
        others of any aircraft or watercraft that is owned or operated by or rented or loaned to any Insured.

        This exclusion does not apply to a watercraft you do not own that is:
        1. less than 26 feet long; and
        2. not being used to carry persons or property for a charge.

    B. Asbestos

        This insurance does not apply to any liability arising out of:

        1. the manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to
           asbestos, asbestos containing products or materials, asbestos fibers or asbestos dust;

        2. any obligation of the Insured to indemnify any party because of damages arising out of the manufacture
           of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos
           products, asbestos fibers or asbestos dust; or

        3. any obligation to defend any Suit or claim against the Insured that seeks damages if such Suit or claim
           arises as the result of the manufacture of, mining of, use of, sale of, installation of, removal of, distribution
           of or exposure to asbestos, asbestos products, asbestos fibers or asbestos dust.

    C. Contractual Liability

        This insurance does not apply to any liability for which the Insured is obligated to pay damages by reason of
        the assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:

        1. that the Insured would have in the absence of a contract or agreement; or

        2. assumed in an Insured Contract, provided the Bodily Injury or Property Damage occurs subsequent
           to the execution and prior to the termination of the Insured Contract. Solely for the purposes of liability
           assumed in an Insured Contract, reasonable attorney fees and necessary litigation expenses incurred by
           or for a party other than an Insured are deemed to be damages because of Bodily Injury or Property
           Damage and included in the Limits of Insurance of this policy, provided:

            a. liability to such party for, or for the cost of, that party's defense has also been assumed in the same
               Insured Contract; and

            b. such attorney fees and litigation expenses are for defense of that party against a civil or alternative
               dispute resolution proceeding in which damages to which this policy applies are alleged.



80517 (10/04)                                         Page 5 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 441 of 608



    D. Damage to Impaired Property or Property Not Physically Injured

        This insurance does not apply to Property Damage to Impaired Property or property that has not been
        physically injured, arising out of:

        1. a defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

        2. a delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
           accordance with its terms.

        This exclusion does not apply to the loss of use of other property arising out of sudden and accidental physical
        injury to Your Product or Your Work after it has been put to its intended use.

    E. Damage to Property

        This insurance does not apply to Property Damage to:

        1. property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
           organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property
           for any reason, including prevention of injury to a person or damage to another's property;

        2. premises you sell, give away or abandon, if the Property Damage arises out of any part of those
           premises;
        3. property loaned to you;

        4. personal property in the care, custody or control of the Insured;

        5. that particular part of real property on which you or any contractors or subcontractors working directly or
           indirectly on your behalf are performing operations, if the Property Damage arises out of those
           operations; or

        6. that particular part of any property that must be restored, repaired or replaced because Your Work was
           incorrectly performed on it.

        Paragraph 2 of this exclusion does not apply if the premises are Your Work and were never occupied, rented
        or held for rental by you.

        Paragraphs 3, 4, 5 and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.

        Paragraph 6 of this exclusion does not apply to Property Damage included in the Products-Completed
        Operations Hazard.

    F. Damage to Your Product

        This insurance does not apply to Property Damage to Your Product arising out of it or any part of it.

    G. Damage to Your Work

        This insurance does not apply to Property Damage to Your Work arising out of it or any part of it and
        included in the Products-Completed Operations Hazard.

        This exclusion does not apply if the damaged work or the work out of which the damage arises was performed
        on your behalf by a subcontractor.

    H. Electronic Chatrooms or Bulletin Boards

        This insurance does not apply to Personal Injury and Advertising Injury arising out of an electronic
        chatroom or bulletin board the Insured hosts, owns, or over which the Insured exercises control.


80517 (10/04)                                        Page 6 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                   Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 442 of 608



    I.   Employees and Volunteers

         This insurance does not apply to liability of any employee or volunteer qualifying as an Insured under this
         policy arising out of Bodily Injury, Property Damage or Personal Injury and Advertising Injury:

         1. to you, to your partners or members (if you are a partnership or joint venture), to your members (if you are
            a limited liability company), or to an employee of yours while in the course of his or her employment or
            performing duties related to the conduct of your business, or to another volunteer of yours while
            performing duties related to the conduct of your business;

         2. to the spouse, child, parent, brother or sister of such injured employee or volunteer as a consequence of
            subparagraph 1 above;

         3. for which there is any obligation to share damages with or repay someone else who must pay damages
            because of the injury described in subparagraphs 1 or 2 above; or

         4. arising out of his or her providing or failing to provide professional health care services.

    J. Employment Practices

         This insurance does not apply to any liability arising out of:
         1. failure to hire any prospective employee or any applicant for employment;

         2. dismisal, discharge or termination of any employee;
         3. failure to promote or advance any employee; or
         4.   employment-related practices, policies, acts, omissions or misrepresentations directed at a present, past,
              future or prospective employee, including, but not limited to:
              a.   coercion, harassment, humiliation or discrimination;
              b.   demotion, evaluation, reassignment, discipline, or retaliation;
              c.   libel, slander, humiliation, defamation, or invasion of privacy; or
              d.   violation of civil rights.

         This exclusion applies:
         1. whether the Insured may be liable as an employer or in any other capacity; and

         2. to any obligation to share damages with or repay someone else who must pay damages because of the
            injury.
    K. Expected or Intended Injury

         This insurance does not apply to Bodily Injury, Property Damage or Personal Injury and Advertising
         Injury expected or intended from the standpoint of the Insured. However, this exclusion does not apply to
         Bodily Injury or Property Damage resulting from the use of reasonable force to protect persons or property.

     L. Infringement of Copyright, Patent, Trademark or Trade Secret

         This insurance does not apply to Personal Injury and Advertising Injury arising out of the infringement of
         copyright, patent, trademark, trade secret or other intellectual property rights.

         However, this exclusion does not apply to infringement, in your Advertisement, of copyright, trade dress or
         slogan.
     M. Liquor Liability

         This insurance does not apply to Bodily Injury or Property Damage for which any Insured may be held
         liable by reason of:


80517 (10/04)                                           Page 7 of 23
AH0877                    Archive Copy    2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 443 of 608



        1. causing or contributing to the intoxication of any person;

        2. the furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
           alcohol; or

        3. any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
        However, this exclusion will not apply only if:

        1. you are not in the business of manufacturing, distributing, selling, serving or furnishing alcoholic
           beverages; and

        2. coverage is provided for such Bodily Injury or Property Damage by Scheduled Underlying
           Insurance.
        Coverage under this policy for such Bodily Injury or Property Damage will follow the terms, definitions,
        conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
        Insurance, premium and all other terms, definitions, conditions and exclusions of this policy. Provided,
        however, that coverage provided by this policy will be no broader than the coverage provided by Scheduled
        Underlying Insurance.
    N. Media and Internet Type Businesses

        This insurance does not apply to Personal Injury and Advertising Injury committed by any Insured whose
        business is:

        1. advertising, broadcasting, publishing or telecasting;

        2. designing or determining content of web-sites for others; or

        3. an Internet search, access, content or service provider.

        However, this exclusion does not apply to Paragraphs U1, U2 and U3 of Section VII.

        For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others
        anywhere on the Internet, is not by itself, considered the business of advertising, broadcasting, publishing or
        telecasting.

    O. "No-Fault," "Uninsured Motorist" or "Underinsured Motorist" Laws

        This insurance does not apply to any obligation of the Insured under any "No-Fault," "Uninsured Motorist" or
        "Underinsured Motorist" law, or any similar law.

    P. Nuclear Liability
        This insurance does not apply to:

        1. any liability:

            a. with respect to which the Insured is also an Insured under a nuclear energy liability policy issued by
               the Nuclear Energy Liability-Property Insurance Association, Mutual Atomic Energy Liability
               Underwriters or the Nuclear Insurance Association of Canada, or would be an Insured under any such
               policy but for its termination upon exhaustion of its limit of liability;

            b. resulting from the hazardous properties of nuclear material and with respect to which (1) any person
               or any organization is required to maintain financial protection pursuant to the Atomic Energy Act of
               1954, or any amendment or revision thereto, or any similar law; (2) the Insured is, or had this policy
               not been available would be, entitled to indemnity from the United States of America or any agency
               thereof under any agreement entered into by the United States of America or an agency thereof with
               any person or organization;


80517 (10/04)                                         Page 8 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 444 of 608



            c. resulting from the hazardous properties of nuclear material if:

                 i)    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the Insured
                       or on the Insured's behalf or (2) has been discharged or dispensed therefrom;

                 ii) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                     processed, stored, transported or disposed of by the Insured or on the Insured's behalf; or

                 iii) the injury or damage arises out of the furnishing by the Insured of services, materials, parts or
                      equipment in connection with the planning, construction, maintenance, operation or use of any
                      nuclear facility.
        2. As used in this exclusion:
            a. "hazardous properties" includes radioactive, toxic or explosive properties;
            b. "nuclear material" means source material, special nuclear material or by-product material;

            c. "source material," "special nuclear material" and "by-product material" have the meanings given
               them in the Atomic Energy Act of 1954 or any amendment or revision thereto;

            d. "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or
               exposed to radiation in a nuclear reactor;

            e. "waste" means any waste material (1) containing by-product material and (2) resulting from the
               operation by any person or organization of a nuclear facility included within the definition of nuclear
               facility below;
            f.   "nuclear facility" means:
                 i)    any nuclear reactor;

                 ii) any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium,
                     (2) processing or utilizing spent fuel or (3) handling, processing or packaging wastes;

                 iii) any equipment or device used for the processing, fabricating or alloying of special nuclear material
                      if at any time the total amount of such material in the Insured's custody at the premises where
                      such equipment or device is located consists of or contains more than 25 grams of plutonium or
                      uranium 233 or any combination thereof, or more than 250 grams of uranium 235; or

                 iv) any structure, basin, excavation, premises or place prepared or used for storage or disposal of
                     waste, and
                 includes the site on which any of the foregoing is located, all operations conducted on such site and
                 all premises used for such operations;

            g. "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-
               supporting chain reaction or to contain a critical mass of fissionable material;

            h. Property Damage includes all forms of radioactive contamination of property.
    Q. Pollution
        This insurance does not apply to:

        1. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury arising out of the
           actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants
           anywhere at any time;

        2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement
           that the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in


80517 (10/04)                                             Page 9 of 23
AH0877                      Archive Copy    2001  American   International Group, Inc.
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 445 of 608



            any way respond to, or assess the effects of Pollutants; or

        3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental authority for
           damages because of testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
           neutralizing or in any way responding to, or assessing the effects of Pollutants.

        However, Paragraph 1 of this exclusion will not apply if coverage for such Bodily Injury or Property Damage
        as is described in subparagraphs 1) through 6) below is provided by Scheduled Underlying Insurance:

            1) Products-Completed Operations Hazard

                Paragraph 1 of this exclusion does not apply with respect to Bodily Injury or Property Damage
                included within the Products-Completed Operations Hazard provided that Your Product or Your
                Work has not at any time been:

                a) discarded, dumped, abandoned, thrown away; or
                b) transported, handled, stored, treated, disposed of or processed as waste;
                by anyone.
            2) Hostile Fire

                Paragraph 1 of this exclusion does not apply with respect to Bodily Injury or Property Damage
                arising out of heat, smoke or fumes from a Hostile Fire.

            3) Equipment to Heat the Building and Contractor/Lessee Operations
                Paragraph 1 of this exclusion does not apply to:

                a) Bodily Injury sustained within a building and caused by smoke, fumes, vapor or soot from
                   equipment used to heat the building; or

                b) Bodily Injury or Property Damage for which you may be held liable if you are a contractor and
                   the owner or lessee of such premises, site or location has been added to your policy as an
                   additional Insured with respect to your ongoing operations performed for that additional Insured
                   at such premises, site or location, and such premises, site or location is not and never was owned
                   or occupied by, or rented or loaned to, any Insured, other than the additional Insured.

            4) Fuels, Lubricants and Other Operating Fluids - Mobile Equipment
                Paragraph 1 of this exclusion does not apply to:

                a) Bodily Injury or Property Damage arising out of the escape of fuels, lubricants or other
                   operating fluids that are needed to perform normal electrical, hydraulic or mechanical functions
                   necessary for the operation of Mobile Equipment or its parts if such fuels, lubricants or other
                   operating fluids escape from a vehicle part designed to hold, store or receive them. This exception
                   does not apply if the Bodily Injury or Property Damage arises out of the intentional discharge,
                   dispersal or release of the fuels, lubricants or other operating fluids, or if such fuels, lubricants or
                   other operating fluids are brought on or to the premises, site or location with the intent that they be
                   discharged, dispersed or released as part of the operations being performed by such insured
                   contractor or subcontractor; or

                b) Bodily Injury or Property Damage sustained within a building and caused by the release of
                   gases, fumes or vapors from materials brought into that building in connection with operations
                   being performed by you or on your behalf by a contractor or subcontractor.

            5) Fuels, Lubricants, Fluids, etc. - Auto




80517 (10/04)                                       Page 10 of 23
AH0877                 Archive Copy    2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 446 of 608



                Paragraph 1 of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or other similar
                Pollutants that are needed for or result from the normal electrical, hydraulic or mechanical functioning
                of an Auto covered by Scheduled Underlying Insurance or its parts, if:

                a) the Pollutants escape, seep, migrate, or are discharged, dispersed or released directly from an
                   Auto part designed by its manufacturer to hold, store, receive or dispose of such Pollutants; and

                b) the Bodily Injury or Property Damage does not arise out of the operation of any equipment
                   shown in Paragraphs 6b and 6c of the definition of Mobile Equipment.

            6) Upset, Overturn or Damage of an Auto

                Paragraph 1 of this exclusion does not apply to Occurrences that take place away from premises
                owned by or rented to an Insured with respect to Pollutants not in or upon an Auto covered by
                Scheduled Underlying Insurance if:

                a) the Pollutants or any property in which the Pollutants are contained are upset, overturned or
                   damaged as a result of the maintenance or use of an Auto covered by Scheduled Underlying
                   Insurance; and

                b) the discharge, dispersal, seepage, migration, release or escape of the Pollutants is caused
                   directly by such upset, overturn or damage.

        Coverage under this policy for such Bodily Injury or Property Damage as is described in subparagraphs 1)
        through 6) above will follow the terms, definitions, conditions and exclusions of Scheduled Underlying
        Insurance, subject to the Policy Period, Limits of Insurance, premium and all other terms, definitions,
        conditions and exclusions of this policy. Provided, however, that coverage provided by this policy will be no
        broader than the coverage provided by Scheduled Underlying Insurance.

    R. Recall of Your Product, Your Work or Impaired Property

        This insurance does not apply to damages claimed for any loss, cost or expense incurred by you or others for
        the loss of use, withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of:

        1. Your Product;
        2. Your Work; or
        3. Impaired Property;

        if such product, work or property is withdrawn or recalled from the market or from use by any person or
        organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
    S. Securities
        This insurance does not apply to any liability arising out of:
        1. any violation of any securities law or similar law or any regulation promulgated thereunder;

        2. the purchase, sale, offer of sale or solicitation of any security, debt, insurance policy, bank deposit or
           financial interest or instrument;

        3. any representations made at any time in relation to the price or value of any security, debt, insurance
           policy, bank deposit or financial interest or instrument; or

        4. any depreciation or decline in price or value of any security, debt, insurance policy, bank deposit or
           financial interest or instrument.

    T. Unauthorized Use of Another's Name or Product




80517 (10/04)                                        Page 11 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 447 of 608



        This insurance does not apply to Personal Injury and Advertising Injury arising out of the unauthorized use
        of another's name or product in your e-mail address, domain name or metatag, or any other similar tactics to
        mislead another's potential customers.

    U. Various Personal Injury and Advertising Injury

        This insurance does not apply to Personal Injury and Advertising Injury:

        1. caused by or at the direction of the Insured with the knowledge that the act would violate the rights of
           another and would inflict Personal Injury and Advertising Injury;

        2. arising out of oral, written or electronic publication, in any manner, of material if done by or at the direction
           of any Insured with knowledge of its falsity;

        3. arising out of oral, written or electronic publication, in any manner, of material whose first publication took
           place before the beginning of the Policy Period;

        4. arising out of a criminal act committed by or at the direction of the Insured;

        5. for which the Insured has assumed liability in a contract or agreement. This exclusion does not apply to
           liability for damages that the Insured would have in the absence of the contract or agreement;

        6. arising out of a breach of contract, except an implied contract to use another's advertising idea in your
           Advertisement;

        7. arising out of the failure of goods, products or services to conform with any statement of quality or
           performance made in your Advertisement; or

        8. arising out of the wrong description of the price of goods, products or services stated in your
           Advertisement.

    V. Various Laws

        This insurance does not apply to any obligation of the Insured under any of the following:

        1. the Employee Retirement Income Security Act of 1974 (including amendments relating to the Consolidated
           Omnibus Budget Reconciliation Act of 1985), or any amendment or revision thereto, or any similar law; or

        2. any workers' compensation, disability benefits or unemployment compensation law, or any similar law.

    W. War
        This insurance does not apply to any liability arising directly or indirectly as a result of or in connection with
        war, whether declared or not, or any act or condition incident to war. War includes civil war, insurrection, act of
        foreign enemy, civil commotion, factional civil commotion, military or usurped power, rebellion or revolution.

 VI. CONDITIONS

    A. Appeals

        If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the total applicable
        limits of Scheduled Underlying Insurance, we may elect to do so. If we appeal, we will be liable for, in
        addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on
        that amount of any judgment which does not exceed the applicable Limits of Insurance of this policy incidental
        to such an appeal.

    B. Audit

        We may audit and examine your books and records as they relate to this policy at any time during the period
        of this policy and for up to three (3) years after the expiration or termination of this policy.

80517 (10/04)                                        Page 12 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 448 of 608



    C. Bankruptcy or Insolvency

        Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of your
        underlying insurers will not relieve us from the payment of Loss covered by this policy. But under no
        circumstances will such bankruptcy, insolvency or inability to pay require us to drop down, replace or assume
        any obligation under Scheduled Underlying Insurance.
    D. Cancellation

        1. You may cancel this policy.       You must mail or deliver advance written notice to us stating when the
           cancellation is to take effect.

        2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver to
           you not less than ten (10) days advance written notice stating when the cancellation is to take effect. If
           we cancel for any other reason, we must mail or deliver to you not less than thirty (30) days advance
           written notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
           address shown in Item 1 of the Declarations will be sufficient to prove notice.

        3. The Policy Period will end on the day and hour stated in the cancellation notice.

        4. If we cancel, final premium will be calculated pro rata based on the time this policy was in force. Final
           Premium will not be less than the pro rata share of the Minimum Premium shown in Item 6 of the
           Declarations.

        5. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in force
           and increased by our short rate cancellation table and procedure. Final premium will not be less than the
           short rate share of the Minimum Premium shown in Item 6 of the Declarations.

        6. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but the
           cancellation will be effective even if we have not made or offered any refund of unearned premium. Our
           check or our representative's check, mailed or delivered, will be sufficient tender of any refund due you.

        7. The first Named Insured in Item 1 of the Declarations will act on behalf of all other Insureds with respect
           to the giving and receiving of notice of cancellation and the receipt of any refund that may become
           payable under this policy.

        8. Any of these provisions that conflict with a law that controls the cancellation of the insurance in this policy
           is changed by this statement to comply with that law.

    E. Change In Control

        If during the Policy Period:

        1. the first Named Insured designated in Item 1 of the Declarations consolidates with or merges into, or
           sells all or substantially all of its assets to any person or entity; or

        2. any person or entity acquires an amount of the outstanding ownership interests representing more than
           50% of the voting or designation power for the election of directors of the first Named Insured
           designated in Item 1 of the Declarations, or acquires the voting or designation rights of such an amount of
           ownership interests;

        this policy will continue in full force and effect as to Bodily Injury and Property Damage that occur prior to
        the effective date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence
        that takes place prior to the effective date of such transaction. There will be no coverage afforded by this
        policy for Bodily Injury or Property Damage that occurs on or after the effective date of such transaction
        and Personal Injury and Advertising Injury caused by an Occurrence that takes place on or after the
        effective date of such transaction.




80517 (10/04)                                        Page 13 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 449 of 608



    F. Changes

         Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver or
         change in any part of this policy. This policy can be changed only by a written endorsement that we make to
         this policy.

    G. Duties in the Event of an Occurrence, Claim or Suit

         1. You must see to it that we are notified as soon as practicable of an Occurrence that may result in a claim
            or Suit under this policy. To the extent possible, notice should include:

             a. how, when and where the Occurrence took place;
             b. the names and addresses of any injured persons and any witnesses; and

             c. the nature and location of any injury or damage arising out of the Occurrence.

         2. If a claim is made or Suit is brought against any Insured which is reasonably likely to involve this policy,
            you must notify us in writing as soon as practicable.

             Written notice should be mailed or delivered to:

                      AIG Technical Services, Inc.
                      Excess Casualty Claims Department
                      175 Water Street
                      New York, NY 10038

         3. You and any other involved Insured must:

             a. immediately send us copies of any demands, notices, summonses or legal papers received in
                connection with the claim or Suit;

             b. authorize us to obtain records and other information;
             c. cooperate with us in the investigation, settlement or defense of the claim or Suit; and

             d. assist us, upon our request, in the enforcement of any right against any person or organization that
                may be liable to the Insured because of injury or damage to which this insurance may also apply.

         4. No Insured will, except at that Insured's own cost, voluntarily make a payment, assume any obligation or
            incur any expense, other than for first aid, without our consent.
    H. Headings

         The descriptions in the headings of this policy are solely for convenience and form no part of the terms and
         conditions of coverage.

    I.   Inspection

         We have the right, but are not obligated, to inspect your premises and operations at any time. Our inspections
         are not safety inspections. They relate only to the insurability of your premises and operations and the
         premiums to be charged. We may give you reports on the conditions that we find. We may also recommend
         changes. We do not, however, undertake to perform the duty of any person or organization to provide for the
         health or safety of your employees or the public. We do not warrant the health and safety conditions of your
         premises or operations or represent that your premises or operations comply with laws, regulations, codes or
         standards.
    J. Legal Actions Against Us
         No person or organization has a right under this policy:



80517 (10/04)                                         Page 14 of 23
AH0877                   Archive Copy    2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 450 of 608



        1. to join us as a party or otherwise bring us into a Suit asking for damages from an Insured; or
        2. to sue us under this policy unless all of its terms have been fully complied with.

        A person or organization may sue us to recover on an agreed settlement or on a final judgment against an
        Insured; but we will not be liable for damages that are not payable under this policy or that are in excess of
        the applicable Limits of Insurance of this policy. An agreed settlement means a settlement and release of
        liability signed by us, the Insured and the claimant or the claimant's legal representative.

    K. Maintenance of Scheduled Underlying Insurance

        You agree that during the Policy Period:

        1. you will keep Scheduled Underlying Insurance in full force and effect;

        2. the terms, definitions, conditions and exclusions of Scheduled Underlying Insurance will not materially
           change;

        3. the total applicable limits of Scheduled Underlying Insurance will not decrease, except for any reduction
           or exhaustion of aggregate limits by payment of Loss to which this policy applies; and

        4. any renewals or replacements of Scheduled Underlying Insurance will provide equivalent coverage to
           and afford limits of insurance equal to or greater than the policy being renewed or replaced.

        If you fail to comply with these requirements, we will be liable only to the same extent that we would have, had
        you fully complied with these requirements.

    L. Other Insurance

        If other valid and collectible insurance applies to damages that are also covered by this policy, this policy will
        apply excess of the Other Insurance. However, this provision will not apply if the Other Insurance is
        specifically written to be excess of this policy.

    M. Premium

        The first Named Insured designated in Item 1 of the Declarations will be responsible for payment of all
        premiums when due.

        The premium for this policy will be computed on the basis set forth in Item 6 of the Declarations. At the
        beginning of the Policy Period, you must pay us the Advance Premium shown in Item 6 of the Declarations.

        When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy was
        in force. If this policy is subject to audit adjustment, the actual exposure base will be used to compute the
        earned premium. If the earned premium is greater than the Advance Premium, you will promptly pay us the
        difference. If the earned premium is less than the Advance Premium, we will return the difference to you. But
        in any event, we will retain the Minimum Premium as shown in Item 6 of the Declarations for each twelve
        months of the Policy Period.

    N. Separation of Insureds
        Except with respect to the Limits of Insurance of this policy and rights or duties specifically assigned to the
        first Named Insured designated in Item 1 of the Declarations, this insurance applies:

        1. as if each Named Insured were the only Named Insured; and
        2. separately to each Insured against whom claim is made or Suit is brought.

    O. Transfer of Rights of Recovery




80517 (10/04)                                        Page 15 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 451 of 608



        1. If any Insured has rights to recover all or part of any payment we have made under this policy, those
           rights are transferred to us. The Insured must do nothing after loss to impair these rights and must help
           us enforce them.
        2. Any recoveries will be applied as follows:

             a. any person or organization, including the Insured, that has paid an amount in excess of the applicable
                Limits of Insurance of this policy will be reimbursed first;

             b. we then will be reimbursed up to the amount we have paid; and

             c. lastly, any person or organization, including the Insured that has paid an amount over which this
                policy is excess is entitled to claim the remainder.

             Expenses incurred in the exercise of rights of recovery will be apportioned among the persons or
             organizations, including the Insured, in the ratio of their respective recoveries as finally settled.

        3. If, prior to the time of an Occurrence, you and the insurer of Scheduled Underlying Insurance waive
           any right of recovery against a specific person or organization for injury or damage as required under an
           Insured Contract, we will also waive any rights we may have against such person or organization.

    P. Transfer of Your Rights and Duties

        Your rights and duties under this policy may not be transferred without our written consent.

        If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal
        representative, but only while acting within the scope of duties as your legal representative. However, notice
        of cancellation sent to the first Named Insured designated in Item 1 of the Declarations and mailed to the
        address shown in this policy will be sufficient notice to effect cancellation of this policy.

    Q. Unintentional Failure to Disclose

        Your failure to disclose all hazards existing as of the inception date of the policy will not prejudice you with
        respect to the coverage afforded by this policy, provided that any such failure or omission is not intentional.

 VII. DEFINITIONS

    A. Advertisement means a notice that is broadcast or published to the general public or specific market
       segments about your goods, products or services for the purpose of attracting customers or supporters. For
       the purposes of this definition:

        1. notices that are published include material placed on the Internet or on similar electronic means of
           communication; and

        2.   regarding web-sites, only that part of a web-site that is about your goods, products or services for the
             purposes of attracting customers or supporters is considered an advertisement.

    B. Auto means a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any
       attached machinery or equipment. Auto does not include Mobile Equipment.

    C. Bodily Injury means bodily injury, sickness or disease sustained by any person, including death or mental
       anguish resulting from any of these at any time.

    D. Crisis Management Event means an Occurrence that in the good faith opinion of a Key Executive of the
       Named Insured, in the absence of Crisis Management Services, has or may result in:

        1. damages covered by this policy that are in excess of the total applicable limits of Scheduled Underlying
           Insurance or the Self-Insured Retention; and


80517 (10/04)                                        Page 16 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 452 of 608



         2. significant adverse regional or national media coverage.

         Crisis Management Event will include, without limitation, man-made disasters such as explosions, major
         crashes, multiple deaths, burns, dismemberment, traumatic brain injury, permanent paralysis, or contamination
         of food, drink or pharmaceuticals, provided that any damages arising out of any of the aforementioned must be
         covered under this policy.

    E. Crisis Management Firm means any firm that is shown in Schedule A, Approved Crisis Management Firms
       attached to and forming part of this policy, which is hired by you to perform Crisis Management Services in
       connection with a Crisis Management Event.

    F. Crisis Management Loss means the following amounts incurred during a Crisis Management Event:

         1. amounts for the reasonable and necessary fees and expenses incurred by a Crisis Management Firm in
            the performance of Crisis Management Services for the Named Insured solely arising from a covered
            Crisis Management Event; and

         2. amounts for reasonable and necessary printing, advertising, mailing of materials, or travel by directors,
            officers, employees or agents of the Named Insured or a Crisis Management Firm incurred at the
            direction of a Crisis Management Firm, solely arising from a covered Crisis Management Event.

    G. Crisis Management Services means those services performed by a Crisis Management Firm in advising
       the Named Insured on minimizing potential harm to the Named Insured from a covered Crisis
       Management Event by maintaining and restoring public confidence in the Named Insured.

    H. CrisisResponse Costs means the following reasonable and necessary expenses incurred during a Crisis
       Management Event directly caused by a Crisis Management Event, provided that such expenses have
       been pre-approved by us and may be associated with damages that would be covered by this policy:

         1. medical expenses;
         2. funeral expenses;
         3. psychological counseling;
         4. travel expenses;
         5. temporary living expenses;
         6. expenses to secure the scene of a Crisis Management Event; and
         7. any other expenses pre-approved by the Company.

         CrisisResponse Costs does not include defense costs or Crisis Management Loss.

    I.   CrisisResponse Sublimit of Insurance means the CrisisResponse Sublimit of Insurance shown in Item 3D of
         the Declarations.

    J. Excess Casualty CrisisFund Limit of Insurance means the Excess Casualty CrisisFund Limit of Insurance
       shown in Item 3E of the Declarations.

    K. Hostile Fire means a fire that becomes uncontrollable or breaks out from where it was intended to be.

    L. Impaired Property means tangible property, other than Your Product or Your Work, that cannot be used or
       is less useful because:

         1. it incorporates Your Product or Your Work that is known or thought to be defective, deficient, inadequate
            or dangerous; or

         2. you have failed to fulfill the terms of a contract or agreement;


80517 (10/04)                                         Page 17 of 23
AH0877                   Archive Copy    2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 453 of 608



        if such property can be restored to use by:

        1. the repair, replacement, adjustment or removal of Your Product or Your Work; or

        2. your fulfilling the terms of the contract or agreement.

    M. Insured means:

        1. the Named Insured;

        2. if you are designated in the declarations as:

            a. an individual, you and your spouse are insureds, but only with respect to the conduct of a business of
               which you are the sole owner;

            b. a partnership or joint venture, you are an insured. Your members and your partners are also insureds,
               but only with respect to the conduct of your business;

            c. a limited liability company, you are an insured. Your members are also insureds, but only with respect
               to the conduct of your business. Your managers are insureds, but only with respect to their duties as
               your managers;

            d. an organization other than a partnership, joint venture or limited liability company, you are an insured.
               Your executive officers and directors are insureds, but only with respect to their duties as your officers
               or directors. Your stockholders are also insureds, but only with respect to their liability as
               stockholders;

            e. a trust, you are an insured. Your trustees are also insureds, but only with respect to their duties as
               trustees;

        3. your employees other than your executive officers (if you are an organization other than a partnership,
           joint venture or limited liability company) or your managers (if you are a limited liability company), but only
           for acts within the scope of their employment by you or while performing duties related to the conduct of
           your business;

        4. your volunteer workers only while performing duties related to the conduct of your business;
        5. any person (other than your employee or volunteer worker) or organization while acting as your real estate
           manager;

        6. your legal representative if you die, but only with respect to duties as such. That representative will have
           all your rights and duties under this policy;

        7. any person or organization, other than the Named Insured, included as an additional insured under
           Scheduled Underlying Insurance, but not for broader coverage than would be afforded by such
           Scheduled Underlying Insurance.

        Notwithstanding any of the above:

            a. no person or organization is an Insured with respect to the conduct of any current, past or newly
               formed partnership, joint venture or limited liability company that is not designated as a Named
               Insured in Item 1 of the Declarations; and

            b. no person or organization is an Insured under this policy who is not an Insured under Scheduled
               Underlying Insurance.

    N. Insured Contract means that part of any contract or agreement pertaining to your business under which any
       Insured assumes the tort liability of another party to pay for Bodily Injury or Property Damage to a third
       person or organization. Tort liability means a liability that would be imposed by law in the absence of any
       contract or agreement.

80517 (10/04)                                        Page 18 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 454 of 608



        Insured Contract does not include that part of any contract or agreement:

        1. that indemnifies a railroad for Bodily Injury or Property Damage arising out of construction or demolition
           operations, within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks,
           road-beds, tunnel, underpass or crossing;

        2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:

            a. preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions, reports,
               surveys, field orders, change orders or drawings and specifications; or

            b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
               damage; or

        3. under which the Insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
           arising out of the Insured's rendering or failure to render professional services, including those shown in
           subparagraph 2 above and supervisory, inspection, architectural or engineering activities.

    O. Key Executive means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
       General Counsel or general partner (if the Named Insured is a partnership) of the Named Insured or sole
       proprietor (if the Named Insured is a sole proprietorship). A Key Executive also means any other person
       holding a title designated by you and approved by us, which title is shown in Schedule B, Additional Key
       Executives attached to and forming part of this policy.

    P. Loss means those sums actually paid as judgments or settlements.

    Q. Mobile Equipment means any of the following types of land vehicles, including any attached machinery or
       equipment:

        1. bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
        2. vehicles maintained for use solely on or next to premises you own or rent;

        3. vehicles that travel on crawler treads;

        4. vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:

            a. power cranes, shovels, loaders, diggers or drills; or
            b. road construction or resurfacing equipment such as graders, scrapers or rollers;

        5. vehicles not described in Paragraph 1, 2, 3 or 4 above that are not self-propelled and are maintained
           primarily to provide mobility to permanently attached equipment of the following types:

            a. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
               exploration, lighting and well servicing equipment; or

            b. cherry pickers and similar devices used to raise or lower workers;

        6. vehicles not described in Paragraph 1, 2, 3 or 4 above maintained primarily for purposes other than the
           transportation of persons or cargo.

            However, self-propelled vehicles with the following types of permanently attached equipment are not
            Mobile Equipment, but will be considered Autos:

            a. equipment designed primarily for:
                i)    snow removal;
                ii) road maintenance, but not construction or resurfacing; or



80517 (10/04)                                           Page 19 of 23
AH0877                     Archive Copy    2001  American   International Group, Inc.
                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 455 of 608



                iii) street cleaning;

            b. cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
               workers; and

            c. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
               exploration, lighting and well servicing equipment.

    R. Named Insured means:

        1. any person or organization designated in Item 1 of the Declarations;
        2. any organization in which you maintain an interest of more than fifty percent (50%) and which is included
           as a named insured under Scheduled Underlying Insurance, as of the effective date of this policy and
           to which more specific insurance does not apply, provided that this policy does not apply to any Bodily
           Injury or Property Damage that occurred or any Personal Injury and Advertising Injury that was
           caused by an Occurrence that was committed before you acquired or formed such organization or after
           you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

        3. any organization, except for a partnership, joint venture or limited liability company, that you acquire or
           form during the Policy Period in which you maintain an interest of more than fifty percent (50%) and to
           which more specific insurance does not apply, provided that:

            a. such organization is included as a named insured under Scheduled Underlying Insurance;

            b. this policy does not apply to any Bodily Injury or Property Damage that occurred or any Personal
               Injury and Advertising Injury that was caused by an Occurrence that was committed before you
               acquired or formed such organization or after you ceased to maintain an interest of more than fifty
               percent (50%) in such organization; and

            c. you give us prompt notice after you acquire or form such organization.

            Subject to the provisions of Paragraphs 3a, 3b and 3c above, a partnership, joint venture or limited liability
            company that you acquire or form during the Policy Period may be added as an Insured only by a
            written endorsement that we make a part of this policy.

            We may, at our option, make an additional premium charge for any organization that you acquire or form
            during the Policy Period.

    S. Occurrence means:

        1. as respects Bodily Injury or Property Damage, an accident, including continuous or repeated exposure
           to substantially the same general harmful conditions. All such exposure to substantially the same general
           harmful conditions will be deemed to arise out of one Occurrence.

        2. as respects Personal Injury and Advertising Injury, an offense arising out of your business that causes
           Personal Injury and Advertising Injury. All damages that arise from the same, related or repeated
           injurious material or act will be deemed to arise out of one Occurrence, regardless of the frequency or
           repetition thereof, the number and kind of media used and the number of claimants.

    T. Other Insurance means a policy of insurance providing coverage for damages covered in whole or in part by
       this policy.

        However, Other Insurance does not include Scheduled Underlying Insurance, the Self-Insured Retention
        or any policy of insurance specifically purchased to be excess of this policy affording coverage that this policy
        also affords.




80517 (10/04)                                        Page 20 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 456 of 608



    U. Personal Injury and Advertising Injury means injury arising out of your business, including consequential
       Bodily Injury, arising out of one or more of the following offenses:
        1. false arrest, detention or imprisonment;
        2. malicious prosecution;

        3. the wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
           dwelling or premises that a person occupies committed by or on behalf of its owner, landlord or lessor;

        4. oral or written publication, in any manner, of material that slanders or libels                      a   person or
           organization, or disparages a person's or organization's goods, products or services;

        5. oral or written publication, in any manner, of material that violates a person's right of privacy;
        6. the use of another's advertising idea in your Advertisement; or

        7. infringement upon another's copyright, trade dress or slogan in your Advertisement.

    V. Policy Period means the period of time from the inception date shown in Item 2 of the Declarations to the
       earlier of the expiration date shown in Item 2 of the Declarations or the effective date of termination of this
       policy.

    W. Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant including smoke, vapor, soot,
       fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or
       reclaimed.
    X. Products-Completed Operations Hazard means all Bodily Injury and Property Damage occurring away
       from premises you own or rent and arising out of Your Product or Your Work except:

        1. products that are still in your physical possession; or

        2. work that has not yet been completed or abandoned. However, Your Work will be deemed completed at
           the earliest of the following times:

            a. when all of the work called for in your contract has been completed;

            b. when all of the work to be done at the job site has been completed if your contract calls for work at
               more than one job site; or

            c. when that part of the work done at a job site has been put to its intended use by any person or
               organization other than another contractor or subcontractor working on the same project.

            Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
            complete, will be treated as completed.

        Products-Completed Operations Hazard does not include Bodily Injury or Property Damage arising out
        of:

        1. the transportation of property, unless the injury or damage arises out of a condition in or on a vehicle not
           owned or operated by you and that condition was created by the loading or unloading of that vehicle by
           any Insured; or

        2. the existence of tools, uninstalled equipment or abandoned or unused materials.

    Y. Property Damage means:

        1. physical injury to tangible property, including all resulting loss of use of that property. All such loss of use
           will be deemed to occur at the time of the physical injury that caused it; or



80517 (10/04)                                        Page 21 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 457 of 608



        2. loss of use of tangible property that is not physically injured. All such loss of use will be deemed to occur
           at the time of the Occurrence that caused it.

        For the purposes of this insurance, electronic data is not tangible property.

        As used in this definition, electronic data means information, facts or programs stored as or on, created or
        used on, or transmitted to or from computer software, including systems and applications software, hard or
        floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with
        electronically controlled equipment.

    Z. Retained Limit means:

        1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance
           providing coverage to the Insured; or

        2. the Self-Insured Retention applicable to each Occurrence that results in damages not covered by
           Scheduled Underlying Insurance nor any applicable Other Insurance providing coverage to the
           Insured.

    AA. Scheduled Underlying Insurance means:

        1. the policy or policies of insurance and limits of insurance shown in the Schedule of Underlying Insurance
           forming a part of this policy; and

        2. automatically any renewal or replacement of any policy in Paragraph 1 above, provided that such renewal
           or replacement provides equivalent coverage to and affords limits of insurance equal to or greater than the
           policy being renewed or replaced.

        Scheduled Underlying Insurance does not include a policy of insurance specifically purchased to be excess
        of this policy affording coverage that this policy also affords.

    BB. Self-Insured Retention means the amount that is shown in Item 5 of the Declarations.

    CC. Suit means a civil proceeding in which damages because of Bodily Injury, Property Damage, or Personal
        Injury and Advertising Injury to which this policy applies are alleged. Suit includes:

        1. an arbitration proceeding in which such damages are claimed and to which the Insured must submit or
           does submit with our consent; or

        2. any other alternative dispute resolution proceeding in which such damages are claimed and to which the
           Insured submits with our consent.

    DD. Your Product means:

        1. any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of
           by:
            a. you;
            b. others trading under your name; or
            c. a person or organization whose business or assets you have acquired; and

        2. containers (other than vehicles), materials, parts or equipment furnished in connection with such goods or
           products.

        Your Product includes:

        1. warranties or representations made at any time with respect to the fitness, quality, durability, performance
           or use of Your Product; and


80517 (10/04)                                        Page 22 of 23
AH0877                  Archive Copy    2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 458 of 608



        2. the providing of or failure to provide warnings or instructions.

        Your Product does not include vending machines or other property rented to or located for the use of others
        but not sold.

    EE. Your Work means:

        1. work or operations performed by you or on your behalf; and
        2. materials, parts or equipment furnished in connection with such work or operations.

        Your Work includes:

        1. warranties or representations made at any time with respect to the fitness, quality, durability, performance
           or use of Your Work; and
        2. the providing of or failure to provide warnings or instructions.

IN WITNESS WHEREOF, we have caused this policy to be executed and attested, but this policy shall not be valid
unless countersigned by one of our duly authorized representatives.

By signing below, the President and Secretary of the Company agree on our behalf to all the terms of this policy.




                        Secretary                                                       President




This policy shall not be valid unless signed at the time of issuance by our authorized representative, either below or on
the Declarations page of the policy.




         Authorized Representative




80517 (10/04)                                        Page 23 of 23
AH0877                  Archive Copy      2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 459 of 608


                                      POLICYHOLDER DISCLOSURE STATEMENT
                                                     UNDER
                                      TERRORISM RISK INSURANCE ACT OF 2002


     You are hereby notified that under the federal Terrorism Risk Insurance Act of 2002 (the "Act") effective November
26, 2002, you now have a right to purchase insurance coverage for losses arising out of an Act of Terrorism, which is
defined in the Act as an act certified by the Secretary of the Treasury (i) to be an act of terrorism, (ii) to be a violent act
or an act that is dangerous to (A) human life; (B) property or (C) infrastructure, (iii) to have resulted in damage within
the United States, or outside of the United States in case of an air carrier or vessel or the premises of a U.S. mission
and (iv) to have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest,
as part of an effort to coerce the civilian population of the United States or to influence the policy or affect the conduct
of the United States Government by coercion. You should read the Act for a complete description of its coverage. The
Secretary's decision to certify or not to certify an event as an Act of Terrorism and thus covered by this law is final and
not subject to review. There is a $100 billion dollar annual cap on all losses resulting from Acts of Terrorism above
which no coverage will be provided under this policy and under the Act unless Congress makes some other
determination.

    For your information, coverage provided by this policy for losses caused by an Act of Terrorism may be partially
reimbursed by the United States under a formula established by the Act. Under this formula the United States pays
90% of terrorism losses covered by this law exceeding a statutorily established deductible that must be met by the
insurer, and which deductible is based on a percentage of the insurers direct earned premiums for the year preceeding
the Act of Terrorism.

   Coverage for Acts of Terrorism for losses is already included in your current policy. The portion of
your annual premium that is attributable to coverage for Acts of Terrorism covered by the Act is
$10,186.00.


MCKESSON CORPORATION
Insured Name

 9835034
Policy #

0030
Division #

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.
Insurance Carrier




WITHOUT EXCLUSION BUT WITH CHARGE
81249 (3/03)
AH0992           Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 460 of 608

                                       ENDORSEMENT NO. 1



This endorsement, effective 12:01 AM: July 1, 2007

Forms a part of policy no.:        9835034

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                              SCHEDULE OF UNDERLYING INSURANCE

                               INSURER
COVERAGE                       POLICY TERM             LIMITS OF LIABILITY

Automobile Liability           Old Republic            $1,000,000 Combined Single Limit
                               7/1/07 - 08             Defense costs are in addition to the
                                                       Limit

Automobile Liability           Old Republic            $1,000,000 Combined Single Limit
(Canada)                       7/1/07 - 08             Defense costs are in addition to the
                                                       Limit

Employers Liability            Old Republic            $5,000,000 Each Accident
                               7/1/07 - 08             $5,000,000 Disease Each Employee
                                                       $5,000,000 Policy Limit
                                                       Defense costs are in addition to the
                                                       Limit and will not erode the limit or
                                                       Aggregate

Employers Liability            Old Republic            $1,900,000 Each Accident
Self Insured States            7/1/07 - 08             EXCESS of $100,000 Self Insured
                                                       Retention
                                                       Defense costs are in addition to the
                                                       S.I.R. & policy limit and will not erode
                                                       The S.I.R. or the policy limit




               Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 461 of 608

                                         ENDORSEMENT NO. 1 (Continued)


       Foreign General Liability        Insurance Co. of the            $1,000,000 Each Occurrence
       & Products Completed             State of PA.                    $1,000,000 Personal & Advertising
       Operations                       7/1/07 - 08                     Injury
                                                                        $2,000,000 General Aggregate
                                                                        $2,000,000 Products/Completed
                                                                        Operations Aggregate
                                                                        $4,000,000 Policy Aggregate
                                                                        Defense costs are in addition to
                                                                        Policy limit and will not erode the
                                                                        Policy limit or aggregate

       Foreign Employee                 Insurance Co. of the            $1,000,000 Each Claim
       Benefits Liability               State of PA.                    $1,000,000 Aggregate
                                        7/1/07 - 08                     Defense costs are in addition to the
                                                                        Policy limit and will not erode the
                                                                        Policy limit or aggregate

       Foreign Automobile               Insurance Co. of the            $1,000,000 Combined Single Limit
       Liability                        State of PA                     Defense costs are in addition to the
                                        7/1/07 - 08                     Limit

       Foreign Employers                Insurance Co. of the            $1,000,000 Each Accident
       Liability                        State of PA                     $1,000,000 Disease Each Employee
                                        7/1/07 - 08                     $1,000,000 Policy Limit
                                                                        Defense costs are in addition to the
                                                                        Limit and will not erode the limit or
                                                                        Aggregate

       U.K. Employers Liability         Insurance Co. of the            10,000,000 Pounds Each Occurrence
                                        State of PA                     Defense costs are in addition to the
                                                                        Limit




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 462 of 608

                                             ENDORSEMENT No. 2


        This endorsement, effective 12:01 AM: July 1, 2007
        Forms a part of policy no:          9835034
        Issued to:   MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                                     Retained Limit Amendatory Endorsement

   This policy is amended as follows:

   Solely as respects coverages listed in the Schedule of Retained Limits, the following shall apply:

   1. The DECLARATIONS, ITEM 5. SELF INSURED RETENTION is deleted in its entirety.

   2. Section IV. LIMITS OF INSURANCE, Paragraphs B., G., H. and M. are deleted in their entireties and
      replaced by the following:

        B. The General Aggregate Limit is the most we will pay for all damages covered under this policy except:

           1. Damages included within the Products-Completed Operations Hazard; and

           2. Damages because of Bodily Injury or Property Damage to which this insurance applies, caused
              by an Occurrence and resulting from the ownership, maintenance or use of an Auto.

        G. If the total applicable Retained Limit(s) listed in the Schedule of Retained Limits are reduced or
           exhausted by payment of Loss to which this policy applies, we will:

           1. in the event of reduction, pay in excess of the remaining underlying Retained Limits; or

           2. in the event of exhaustion of the underlying Retained Limits, continue in force as underlying
              insurance.

        H. Defense Expenses will be in addition to the applicable Limits of Insurance of this policy. Provided,
           however, that if the amount of applicable Retained Limit over which this policy applies immediately in
           excess is specifically designated in the Schedule of Retained Limits as including Defense Expenses,
           then solely with respect to coverage afforded by this policy that is subject to such Retained Limit, such
           Defense Expenses will reduce the applicable Limits of Insurance of this policy.

        M. We will not make any payment under this policy unless and until the total applicable Retained Limit(s)
           and any applicable Other Insurance have been exhausted by the payment of Loss to which this policy
           applies.

           When the amount of Loss has been determined by an agreed settlement or a final judgment, we will
           promptly pay on behalf of the Insured the amount of such Loss falling within the terms of this policy.
           An agreed settlement means a settlement and release of liability signed by us, the Insured and the
           claimant or the claimant's legal representative.

   3.   Section III. DEFENSE PROVISIONS, Paragraph A. is deleted in its entirety and replaced by the following:

        III. DEFENSE PROVISIONS




81583 (12/04)                                         Page 1 of 5
AH1456                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 463 of 608


   A. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
      Injury, Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the
      Suit is groundless, false or fraudulent when the applicable limits listed in the Schedule of Retained Limits
      have been exhausted by payment of Loss to which this policy applies.

           If we are prevented by law or statute from assuming the obligations specified under this provision, we
           will pay any expenses incurred with our consent.

   4. Section V. EXCLUSIONS, Paragraphs I. and M. are deleted in their entireties, unless amended by separate
      endorsement to provide otherwise.

   5. Section V. EXCLUSIONS, Paragraph Q. is amended as follows:

       The last two sentences of Paragraph Q. are deleted and the clause "However, Paragraph 1 of this exclusion
       will not apply if coverage for such Bodily Injury or Property Damage as is described in subparagraphs 1)
       through 6) below is provided by Scheduled Underlying Insurance:", is deleted in its entirety and replaced by
       the following:

           However, this exclusion will not apply as described in subparagraphs 1) through 6) below:

       provided, however, that the above amendments to Section V. EXCLUSIONS, Paragraph Q., do not apply if
       a separate endorsement attached to this policy deletes and replaces Section V. EXCLUSIONS, Paragraph
       Q.

   6. Section VII. DEFINITIONS is amended to include the following additional definition:

       Defense Expenses mean payment(s) allocated to the investigation, settlement or defense of a specific
       loss, claim or Suit, including but not limited to:

       1. Attorney's fees and all other investigation, loss adjustment and litigation expenses;
       2. Premiums on bonds to release attachments;

       3. Premiums on appeal bonds required by law to appeal any claim or Suit;

       4. Costs taxed against the Insured in any claim or Suit;

       5. Pre-judgment interest awarded against the Insured; and

       6. Interest that accrues after entry of judgment.

   7. Section VII. DEFINITIONS, Paragraph D., subparagraph 1. is deleted and replaced by the following:

       1. damages covered by this policy that are in excess of the Retained Limit; and

   8. Section VII. DEFINITIONS, Paragraph M. is amended to include the following additional subparagraph:

       8. Any person or organization to whom you become obligated to include as an additional insured under this
          policy, as a result of any contract or agreement you enter into which requires you to furnish insurance
          to that person or organization of the type provided by this policy, but only with respect to liability arising
          out of your operations, including Your Work and Your Product, or premises owned by or rented to you.
          However, the insurance provided will not exceed the lesser of:

                a. The coverages and Limits of Insurance of this policy, or

                b. The coverage and Limits of Insurance required by said contract or agreement.

       However, no such person or organization is an Insured by virtue of this provision 8. of this Paragraph M. of
       Section VII. if such person or organization is a partnership, joint venture or limited liability company of which
       the Named Insured is a partner or member, or is a partner or member of such partnership, joint venture or
       limited liability company.



81583 (12/04)                                          Page 2 of 5
AH1456                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 464 of 608


   9. Section VII. DEFINITIONS, the phrase "Notwithstanding any of the above:" and subparagraphs a. and b.
      thereunder appearing at the end of Paragraph M. are deleted in their entireties and replaced by the
      following:

           Notwithstanding any of the above provisions 1. through 7. of this Paragraph M. of Section VII., no
           person or organization is an Insured with respect to the conduct of any current, past or newly formed
           partnership, joint venture or limited liability company that is not designated as a Named Insured in Item
           1 of the Declarations.

   10. Section VII. DEFINITIONS, Paragraph P. is deleted in its entirety and replaced by the following:

       P. Loss means those sums actually paid as judgments or settlements, provided, however, that if the
          applicable Retained Limit is specifically designated in the Schedule of Retained Limits as including
          Defense Expenses, then Loss shall include such Defense Expenses.

   11. Section VII. DEFINITIONS, Paragraph R. is deleted in its entirety and replaced by the following:

       R. Named Insured means:

           1. any person or organization designated in Item 1 of the Declarations;

           2. as of the inception date of this policy, any organization in which you maintain an interest of more
              than fifty percent (50%) as of the effective date of this policy, provided that coverage provided to
              such organization under this paragraph does not apply to any Bodily Injury or Property Damage
              that occurred or any Personal Injury and Advertising Injury that was caused by an Occurrence
              that was committed before you acquired or formed such organization or after you ceased to
              maintain an interest of more than fifty percent (50%) in such organization; and

           3. after the inception date of this policy, any organization, except for a partnership, joint venture or
              limited liability company, that you acquire or form during the Policy Period in which you maintain an
              interest of more than fifty percent (50%), provided that:

                a. coverage provided to such organization under this paragraph does not apply to any Bodily
                   Injury or Property Damage that occurred or any Personal Injury and Advertising Injury that
                   was caused by an Occurrence that was committed before you acquired or formed such
                   organization or after you ceased to maintain an interest of more than fifty percent (50%) in such
                   organization; and

                b. you give us prompt notice after you acquire or form such organization.

           Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture or limited liability
           company that you acquire or form during the Policy Period may be added as an Insured only by a
           written endorsement that we make a part of this policy.

           We may, at our option, make an additional premium charge for any organization that you acquire or
           form during the Policy Period.

   12. Section VII. DEFINITIONS, Paragraph Z. is deleted in its entirety and replaced by the following:

       Z. Retained Limit means the applicable limit(s) listed in the Schedule of Retained Limits.

           The Retained Limit(s) listed in the Schedule of Retained Limits will apply whether or not there is any
           available Scheduled Underlying Insurance or Other Insurance. If there is Scheduled Underlying
           Insurance or Other Insurance applicable to a Loss, amounts received through such Scheduled
           Underlying Insurance or Other Insurance for payment of the Loss may be applied to reduce or
           exhaust the Retained Limit. Furthermore:

                a. If the applicable Retained Limit is specifically designated in the Schedule of Retained Limits as
                   including Defense Expenses, then amounts received through Scheduled Underlying
                   Insurance or Other Insurance providing coverage to the Insured for the payment of Defense
                   Expenses shall reduce the Retained Limit.

81583 (12/04)                                         Page 3 of 5
AH1456                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 465 of 608


                b. If the applicable Retained Limit is not specifically designated in the Schedule of Retained
                   Limits as including Defense Expenses, then amounts received through Scheduled
                   Underlying Insurance or Other Insurance providing coverage to the Insured for the payment
                   of Defense Expenses shall not reduce the Retained Limit.

   13. Section VI. CONDITIONS, Paragraphs A. and C. are deleted in their entireties and replaced by the
       following:

       A. Appeals

           If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the total
           applicable Retained Limit(s), we may elect to do so. If we appeal, we will be liable for, in addition to
           the applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on that
           amount of any judgment which does not exceed the applicable Limits of Insurance of this policy
           incidental to such an appeal.

       C. Bankruptcy or Insolvency

           Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of
           your underlying insurers will not relieve us from the payment of Loss covered by this policy. But under
           no circumstances will such bankruptcy, insolvency or inability to pay require us to drop down, replace or
           assume any obligation within a Retained Limit.

   14. If another endorsement attached to this policy states specifically that the provisions therein supercede any
       other terms, definitions, conditions, and exclusions of any language in this policy or its endorsements, then
       the provisions of such other endorsement apply irrespective of anything to the contrary in the provisions of
       this endorsement. In all other cases, the provisions of this endorsement apply notwithstanding anything to
       the contrary in the other terms, definitions, conditions, and exclusions terms and conditions of this policy.




   All other terms, definitions, conditions and exclusions remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


81583 (12/04)                                         Page 4 of 5
AH1456                 Archive Copy
                    Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 466 of 608


                                        Schedule of Retained Limits

Coverage(s)                                       Retained Limit(s)

General Liability                                 $5,000,000          Each Occurrence
                                                  $5,000,000          Personal & Advertising Injury
                                                  $7,500,000          General Aggregate
                                                                      Defense costs are included in
                                                                      the retained limit and will
                                                                      erode the aggregate

General Liability                                 $1,000,000          Each Occurrence
(West Seneca, NY Location)                        $1,000,000          Personal & Advertising Injury
                                                  $2,000,000          General Aggregate
                                                                      Defense costs are included in
                                                                      the retained limit

Products/Completed Operations                     $5,000,000          Each Occurrence
                                                                      Defense costs are included in
                                                                      the retained limit

Excess Automobile Liability                       $4,000,000          Combined Single Limit
                                                  Excess of
                                                  $1,000,000          Combined Single Limit
                                                                      Defense costs are in addition
                                                                      to the retained limit

Medical Professional (Druggust)                   $25,000,000         Each Occurrence or
Liability                                                             Wrongful Act
                                                  $25,000,000         Aggregate
                                                  Excess of:
                                                  $1,000,000          Self Insured Retention
                                                                      No Aggregate

                                                                      Defense costs are included in
                                                                      the Retained Limit Including
                                                                      the Self Insured Retention &
                                                                      will erode the S.I.R.
                                                                      Retention & the Aggregate




81583 (12/04)                                   Page 5 of 5
AH1456                   Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 467 of 608

                                         ENDORSEMENT NO. 3



This endorsement, effective 12:01 AM: July 1, 2007

Forms a part of policy no.:           9835034

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                    Commercial Umbrella Liability Policy with CrisisResponse®

                        Druggist Professional Services Liability Endorsement
                                      (Claims Made Coverage)


NOTICE: THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE. COVERAGE IS LIMITED TO
LIABILITY FOR CLAIMS FIRST MADE AGAINST THE INSURED AND REPORTED TO US WHILE THE
COVERAGE IS IN FORCE. PLEASE REVIEW THE ENDORSEMENT CAREFULLY AND DISCUSS THIS
COVERAGE WITH YOUR INSURANCE AGENT OR BROKER.

TO THE EXTENT ANY PROVISION OF THE POLICY TO WHICH THIS ENDORSEMENT IS
ATTACHED OR ANY OF THE POLICY'S OTHER ENDORSEMENTS CONFLICT WITH THE
PROVISIONS OF THIS ENDORSEMENT, THE PROVISIONS OF THIS ENDORSEMENT SHALL
SUPERSEDE.

Solely as respects any Claim seeking damages for Bodily Injury or Property Damage arising out of a
Wrongful Act that occurs in the Insured's performance of Druggists Professional Services, this
policy is amended as follows:

The DECLARATIONS, ITEM 2. is amended to include the following:

   Item 2a.        RETROACTIVE DATE: September 14, 1988

   Item 2b.        CONTINUITY DATE:               July 1, 2004


Section I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY is amended to include
the following additional provisions:

   A. We will pay on behalf of the Insured those sums in excess of the Retained Limit that the
       Insured becomes legally obligated to pay as damages by reason of liability imposed by law
       because of Bodily Injury or Property Damage to which this insurance applies.

   B. This policy applies, only if:

      1.   the Bodily Injury or Property Damage is caused by an Wrongful Act that takes place
            anywhere in the world, and the Bodily Injury or Property Damage occurs on or after the




               Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 468 of 608

                                 ENDORSEMENT NO. 3 (Continued)


           Retroactive Date and prior to the end of the Policy Period, and

      2.   a Claim for damages because of such Bodily Injury or Property Damage is first made in
            writing against any Insured in accordance with Paragraph C. below during the Policy
            Period or any Extended Reporting Period we provide and written notice is received by us
            during the Policy Period or Extended Reporting Period (if applicable).

C.    A Claim by a person or organization seeking damages will be deemed to have been made at
      the earlier of the following times:

      1.   When notice of such Claim is received and recorded by any Insured in writing and
           reported to us during the Policy Period or any applicable extended reporting period, or

      2.   When we make settlement in accordance with Paragraph A. above.

      All Claims for damages because of Bodily Injury to the same person, including damages
      claimed by any person or organization for care, loss of services or death resulting at any time
      from the Bodily Injury, will be deemed to have been made at the time the first of those Claims
      is made against any Insured.

      All Claims for damages because of Property Damage causing Loss to the same person or
      organization will be deemed to have been made at the time the first of those Claims is made
      against the Insured.

D.    Damages because of Bodily Injury include damages claimed by any person or organization for
      care, loss of services or death resulting at any time from the Bodily Injury.

E.    If we are prevented by law or statute from paying damages covered by this policy on behalf
      of the Insured, then we will indemnify the Insured for those sums in excess of the Retained
      Limit.


Section V. EXCLUSIONS is amended to include the following additional exclusions:

       Financial Loss

       This insurance will not apply to claims alleging or arising out of financial loss, loss of profits,
       inadequate value, diminution in value, or out-of-pocket expenses.

       Willful Violation of Statute or Ordinance

       This insurance will not apply to Bodily Injury or Property Damage caused by the willful
       violation of a penal statute or ordinance relating to the sale of pharmaceuticals by or with
       the knowledge or consent of any Insured.


       Prior Knowledge

       This insurance does not apply to any Claim alleging or arising out of a Wrongful Act
       committed on or after the Retroactive Date shown above, if any Insured listed under
       subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M. of Section VII., any executive officer or




               Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 469 of 608

                                ENDORSEMENT NO. 3 (Continued)


       director listed under subparagraph 2d. of Paragraph M. of Section VII. or any employee
       authorized by you to give or receive notice of a Wrongful Act , knew as of the Continuity
       Date that such Wrongful Act could result in a Claim.

       Continuous or Related Acts

       This insurance does not apply to any Claim alleging or arising out the same Wrongful Act or
       series of continuous, repeated or related Wrongful Acts or alleging the same or similar facts,
       alleged or contained in any Claim which has been reported, or any Wrongful Act of which
       notice has been given, under any policy of which this policy is a renewal, replacement or
       succeeds in time.

       Pending or Prior Litigation

       This insurance does not apply to any Claim that is prior to or pending as of the Continuity
       Date, or any Claim arising out of or relating to any fact, circumstance, situation or Wrongful
       Act alleged in such prior or pending Claim.


Section VI. Conditions is amended to include the following additional conditions:

Automatic Extended Reporting Period

       If we or the Named Insured cancel, refuse to renew or replace this policy (hereinafter
       "cancel or non-renew"), the Named Insured will have the right following the effective date
       of such cancellation or non-renewal to a period of thirty (30) days (herein referred to as the
       Automatic Extended Reporting Period) in which to give written notice to us of Claims first
       made against you during the Automatic Extended Reporting Period for any Bodily Injury
       occurring prior to the end of the Policy Period and otherwise covered by this policy.

       The Automatic Extended Reporting Period will not apply to Claims that are covered under
       any subsequent insurance you purchase or is purchased for your benefit, or that would be
       covered but for the exhaustion of the Limits of Insurance applicable to such Claims or is
       within any applicable retained amount.

       The Automatic Extended Reporting Period does not reinstate or increase the Limits of
       Insurance or extend the Policy Period.

Optional Extended Reporting Period

       If we or the Named Insured will cancel or non-renew this policy, the Named Insured will
       have the right, upon payment of an additional premium of up to two hundred percent
       (200%) of the full annual premium, to a period of one (1) year following the effective date
       of such cancellation or non-renewal (herein referred to as the Optional Extended Reporting
       Period) in which to give written notice to us of Claims first made against you during the
       Optional Extended Reporting Period for any Bodily Injury occurring prior to the end of the
       Policy Period and otherwise covered by this policy.

       As used herein, "full annual premium" means the premium level in effect immediately prior




               Archive Copy
         Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 470 of 608

                                  ENDORSEMENT NO. 3 (Continued)


        to the end of the Policy Period.

        The rights contained in this clause will terminate unless the Named Insured provides written
        notice of such election together with the additional premium due to us within thirty (30)
        days of the effective date of cancellation or non-renewal. The additional premium for the
        Optional Extended Reporting Period will be deemed fully earned at the inception of the
        Optional Extended Reporting Period. The Optional Extended Reporting Period is not
        cancelable. This clause and the rights contained herein will not apply to any cancellation
        resulting from non-payment of premium. Our offer of renewal terms, conditions, limits of
        insurance or premiums different from those of the expiring policy will not constitute a
        non-renewal.

        The aggregate limit of insurance for any Extended Reporting Period will be part of, and not
        in addition to, the Aggregate Limit of Insurance for the Policy Period. The Optional
        Extended Reporting Period shall not reinstate or increase the Limits of Insurance or extend
        the Policy Period.

        If the Named Insured exercises its right purchase an Optional Extended Reporting Period, the
        Automatic Extended Reporting Period will not apply.

For purpose on this endorsement only, Section VI. Conditions, Paragraph G. Duties in the Event of
an Occurrence, Claim or Suit is deleted in its entirety and replaced by the following::


G.      Duties in the Event of a Wrongful Act, Claim or Suit

        1.      You must see to it that we are notified as soon as practicable of a Wrongful Act that
                may result in a claim or Suit under this policy. To the extent possible, notice should
                include:

                a. how, when and where the Wrongful Act took place,

                b. the names and addresses of any injured persons and any witnesses, and

                c.      the nature and location of any injury or damage arising out of the Wrongful
                        Act.

Section VII. DEFINITIONS is amended to include the following additional definitions:

     Claim means a demand for money or Suit.

     Compounding means the preparation, mixing, assembling, packaging, or labeling of a drug,
     radiopharmaceutical, or device (i) as the result of a practitioner's prescription drug order or
     initiative based on the practitioner/patient/pharmacist relationship in the course of professional
     practice, or (ii) for the purpose of, or as an incident to, research, teaching or chemical analysis
     and not for sale or dispensing, the preparation of drugs or devices in anticipation of prescription
     drug orders based on routine, regularly observed prescribing patterns, other practices as are
     approved as a part of the practice of pharmacy by the Board of Pharmacy in the state in which
     the Insured practices.




                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 471 of 608

                                         ENDORSEMENT NO. 3 (Continued)


           Druggist Professional Services means:

               (1)     the interpretation, evaluation and dispensing of prescription orders,

               (2)     participation in drug and device selection (including, where permitted by state or
                       federal law, prescribing by protocol, agreement or collaborative practice or the
                       prescribing of legally recognized pharmacist-class of drugs or devices),

               (3)     drug administration including immunization, where permitted by state law by the
                       Insured as a pharmacist,

               (4)     drug regimen reviews,

               (5)     medication consulting,     and   those   acts    or   services   necessary   to   provide
                       pharmaceutical care,

               (6)    Compounding, selling, handling and distribution of drugs, radiopharmaceuticals,
                      medicine, devices, other goods or products and their container from any pharmacy or
                      drug store (except labeling by a manufacturer, re-packager, or distributor of
                      non-prescription drugs and commercially packaged legend drugs and devices),

               (7)    proper and safe storage of drugs and devices,

               (8)    maintenance of proper records for drugs and devices,

               (9)    all other services of a professional nature usually and customarily performed by a
                      registered pharmacist or qualified pharmacy intern or pharmacy technician,

               (10)    services of a nuclear pharmacist and nuclear pharmacy technician.


           Wrongful Act means any actual or alleged negligent act, error or omission, misstatement or
           misleading statement committed by the Insured in the performance of Druggist Professional
           Services.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                    Authorized Representative
                                                                       or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 472 of 608

                                             ENDORSEMENT No. 4


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:          9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                             Duties in the Event of an Occurrence, Claim or Suit and
                                Schedule A - Approved Crisis Management Firms


Solely as respects coverage provided by Section II INSURING AGREEMENT - CRISISRESPONSESM AND EXCESS
CASUALTY CRISIS FUND , the following conditions are added to Section VI. Conditions, Paragraph G. Duties in the
Event of an Occurrence, Claim or Suit:


You must report any Crisis Management Event to us within twenty-four (24) hours of the time that a Key Executive
first becomes aware of an Occurrence that gives rise to a Crisis Management Event or as soon as practicable to be
eligible for the advancement of CrisisResponse Costs and the payment of Crisis Management Loss.

Notice of a Crisis Management Event may be given by calling 1-877-AIG-3100. If notice is given by telephone, written
notice will be given as soon as practicable thereafter. Written notice should include:

   1. how, when and where the Crisis Management Event is taking or took place;

   2. the names and addresses of any injured persons and any witnesses; and

   3. the nature and location of any injury or damage arising out of the Crisis Management Event.

   Written notice should be mailed or delivered to:

                AIG Technical Services, Inc.
                Excess Casualty Claim Department
                175 Water Street
                New York, NY 10038




83687 (12/03)                                         Page 1 of 5
AH1276                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 473 of 608

                                                 SCHEDULE A

                                  APPROVED CRISIS MANAGEMENT FIRMS


The following firms are approved Crisis Management Firms:

Crisis Communications Management Firms:


       FIRM/ADDRESS                        CONTACT/TELEPHONE                 EMERGENCY
                                                                             TELEPHONE

Abernathy MacGregor Group

New York Office                         James T. MacGregor                 Emergency Only
501 Madison Avenue                      Tel. (212) 371-5999
New York, NY 10022                      Cell (212) 593-1845                Tel. (212) 343-0818
                                        jtm@abmac.com                      Cell (917) 449-9964
ww.abmac.com

                                        Rhonda Barnat, Managing Director   Emergency Only
                                        Tel. (212) 371-5999
                                        Cell (212) 593-1845                Cell (917) 912-6378
                                        rb@abmac.com



Los Angeles Office                      Ian D. Campbell                    Emergency Only
611 West Sixth Street                   Tel. (213) 630-6550
Suite 1880                              Cell (213) 489-3443                Tel. (818) 957-5650
Los Angeles, CA 90017                   idc@abmac.com                      Cell (917) 940-3476


Citigate Sard Verbinnen

New York Office                         George Sard                        Emergency Only
630 Third Avenue                        Tel. (212) 687-8080
New York, NY 10017                      Fax (212) 687-8344                 Contact switchboard @
                                        gsard@sardverb.com                 (212) 687-8080
www.sardverb.com

                                        Paul Verbinnen
                                        Tel. (212) 687-8080
                                        Fax (212) 687-8344
                                        pv@sardverb.com


Hill and Knowlton

New York Office                         Richard C. Hyde                    Emergency Only
466 Lexington Avenue                    Tel. (212) 885-0372
3rd Floor                               Cell (917) 816-2208                H&K Crisis Pager
New York, NY 10017                      Fax: (212) 885-0570                (888) 264-5193
www.hillandknowlton.com                 dhyde@hillandknowlton.com          24 Hours/7 Days




83687 (12/03)                                     Page 2 of 5
AH1276                 Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 474 of 608


       FIRM/ADDRESS                      CONTACT/TELEPHONE                EMERGENCY
                                                                          TELEPHONE


Hill and Knowlton Continued


                                     Arthur Forster
                                     Tel. (212) 885-0442
                                     Pager: 888-614-8692
                                     Fax: (212) 885-0570
                                     aforster@hillandknowlton.com


Lexicon Communications Corp.


Los Angeles Office                   Steven B. Fink                     Emergency Only
9200 Sunset Blvd.                    Tel. (213) 346-1212
Suite 1203                           Cell (626) 253-1519                Contact switchboard at
Los Angeles, CA 90069                sfink.lexiconcorp.com              (213) 346-1200,ext. 225
www.crisismanagement.com


PR21 (A Division of Edelman Worldwide)


New York Office                      Jon Goldberg                       Emergency Only
79 Fifth Avenue, 17th Fl.            Tel. (212) 299-8952
New York, NY 10003                   Fax (212) 462-1026/7               Cell (973) 699-7148
                                     jon.goldberg@pr21.com              Pager (877) 386-8115
www.pr21.com



Robinson Lerer & Montgomery


New York Office                      Michael J. Gross                   Emergency Only
75 Rockefeller Plaza                 Tel. (212) 484-7721
6th Floor                            Cell (917) 853-0620                Contact switchboard@
New York, NY 10019                   Fax (212) 484-7411                 (212) 484-6100
                                     Mgross52@aol.com
www.rlmnet.com



Sitrick and Company Inc.

Los Angeles Office                   Michael S. Sitrick                 Emergency Only
1840 Century Park East               Tel. (310) 788-2850                (310) 358-1011
Suite 800                            Fax (310) 788-2855
Los Angeles, CA 90067                mike.sitrick@sitrick.com           24 hours/7 days

www.sitrick.com

New York Office                      Richard Wool
675 Third Ave                        Tel. (212) 573-6100
31st Floor                           Fax (212) 573-6165
New York, NY 10017


83687 (12/03)                                   Page 3 of 5
AH1276                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 475 of 608


        FIRM/ADDRESS                    CONTACT/TELEPHONE               EMERGENCY
                                                                        TELEPHONE

Investigative Firms:

Abernathy MacGregor Frank- contact numbers same as above

New York Office                                                       Emergency
501 Madison Avenue                                                    (212) 688-0926
New York, NY 10022                                                    (917) 593-1845

Los Angeles Office                                                    Emergency
611 West Sixth Street                                                 (818) 957-5650
Suite 1880                                                            (917) 940-3476
Los Angeles, CA 90017

Hill & Knowlton- Contact numbers same as above

New York Office                                                       Emergency
466 Lexington Avenue                                                  Contact switchboard @
3rd Floor                                                             (212) 885-0300
New York, NY 10017
                                    Contact: Denise DeShane           Emergency
                                    Tel. (212) 885-0390               Contact switchboard @
                                    Fax. (212) 885-0570               (212) 885-0300

                                    Contact: Alex Goldsmith           Emergency
                                    Tel. (212) 885-0467               1-800-GET-KROL
                                    Fax. (212) 885-0570               World Wide Crisis Division
                                                                      24 hours/7days

Kroll Associates

New York Office                     Contact: Mary Jo Phillips
900 Third Avenue                    Tel. (212) 833-3246
New York, NY 10022                  Fax. (212) 644-5794


Lexicon Communications Corp.

Los Angeles Office                  Contact: Steven B. Fink           Emergency
333 South Grand Avenue              Tel. (213) 346-1212               Contact Switchboard @
Suite 3560                          Fax. (213) 346-1210               (213) 346-1200
Los Angeles, CA 90071               sfink@lexiconcorp.com

Robinson Lerer & Montgomery

New York Office                     Contact: Michael J. Gross         Emergency
75 Rockefeller Plaza                Tel. (212) 484-6100               Contact switchboard @
6th Floor                           Fax. (212) 484-7411               (212) 484-6100
New York, NY 10019




83687 (12/03)                                  Page 4 of 5
AH1276                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 476 of 608


        FIRM/ADDRESS                            CONTACT/TELEPHONE                             EMERGENCY
                                                                                              TELEPHONE


Sarb Verbinnen & Co. - contact numbers same as above for Citigate Sard Verbinnen

New York Office                             Contact: George Sard                            Emergency
630 Third Avenue                            Tel.(212) 687-8080                              Contact switchboard @
New York, NY 10017                          Fax (212) 687-8344                              (212) 687-8080


Sitrick and Company Inc. - contact numbers same as above

Los Angeles Office                          Contact: Michael S. Sitrick                     Emergency
2029 Century Park East                      Tel. (310) 788-2850                             (310) 319-2786
Suite 1750                                  Fax (310) 788-2855                              24 hours/7days
Los Angeles, CA 90067




All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


83687 (12/03)                                          Page 5 of 5
AH1276                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 477 of 608

                                             ENDORSEMENT No. 5


        This endorsement, effective 12:01 AM: July 1, 2007
        Forms a part of policy no:          9835034
        Issued to:   MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                        Miscellaneous Changes Endorsement

   This policy is amended as follows:

   SECTION I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY, Paragraphs C. and D. are
   deleted in their entireties and replaced by the following:

   C. 1. This policy applies to Bodily Injury or Property Damage, only if prior to the Policy Period, no
         Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M.. of Section VII, no executive
         officer or director listed under subparagraph 2d. of Paragraph M. of Section VII. and no employee
         authorized by you to give or receive notice of an Occurrence, claim or Suit, knew that the Bodily
         Injury or Property Damage had occurred, in whole or in part. If such an Insured, or authorized
         employee knew, prior to the Policy Period, that the Bodily Injury or Property Damage had occurred,
         then any continuation, change or resumption of such Bodily Injury or Property Damage during or
         after the Policy Period will be deemed to have been known prior to the Policy Period.

        2. Bodily Injury or Property Damage which occurs during the Policy Period and was not, prior to the
           Policy Period, known to have occurred by any Insured listed under subparagraphs 2a., 2b., 2c. or 2e.
           of Paragraph M. of Section VII., any executive officer or director listed under subparagraph 2d. of
           Paragraph M. of Section VII. or any employee authorized by you to give or receive notice of an
           Occurrence or claim, includes any continuation, change or resumption of that Bodily Injury or
           Property Damage after the end of the Policy Period.

   D.      Bodily Injury or Property Damage will be deemed to have been known to have occurred at the
           earliest time when any Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M. of
           Section VII, any executive officer or director listed under subparagraph 2d. of Paragraph M. of Section
           VII. or any employee who was authorized by you to give or receive notice of an Occurrence, claim or
           Suit:

           1. reports all, or any part, of the Bodily Injury or Property Damage to us or any other insurer;

           2. receives a written or verbal demand or claim for damages because of the Bodily Injury or
              Property Damage; or

           3. becomes aware by any other means that Bodily Injury or Property Damage has occurred or has
              begun to occur.

   SECTION III. DEFENSE, is amended as follows:




                                                           1

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 478 of 608


   Paragraph A.1. is deleted and replaced by the following:

           1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by payment
              of Loss to which this policy applies and the total applicable limits of Other Insurance have been
              exhausted; or

   Paragraph C. 2. d. is deleted and replaced by the following:

           d. pre-judgment interest awarded against the Insured on that part of the judgment within the
              applicable Limits of Insurance of this policy we pay. If we make an offer to pay the applicable Limits
              of Insurance, we will not pay any pre-judgment interest accruing after we make such offer;

   SECTION IV. LIMITS OF INSURANCE is amended as follows:

   Paragraph F. is deleted and replaced by the following:

   F. This policy applies only in excess of the Retained Limit. If however, a policy shown in the Schedule of
      Underlying Insurance forming a part of this policy has a limit of insurance:

       1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount
          of valid and collectible insurance; or

       2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in
          the Schedule of Underlying Insurance forming a part of this policy.

   Paragraph G. is deleted and replaced by the following:

   G. If the total applicable limits of Scheduled Underlying Insurance are reduced or exhausted by the payment
      of Loss to which this policy applies and the total applicable limits of applicable Other Insurance are
      reduced or exhausted, we will:

       1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
          Insurance and any applicable Other Insurance; and

       2. in the event of exhaustion, continue in force as underlying insurance.

   Paragraph M.1. Is deleted and replaced by the following:

       1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by the payment of
          Loss to which this policy applies and any applicable, Other Insurance have been exhausted by the
          payment of Loss; or

   SECTION V. EXCLUSIONS, is amended as follows:

   Paragraph I. Employees and Volunteers is amended to include the following additional Paragraph:

       Paragraphs 1., 2. and 3. shall not apply to any liability arising out of Bodily Injury or Personal Injury and
       Advertising Injury if such coverage is provided by Scheduled Underlying Insurance. Coverage under
       this policy for Bodily Injury or Personal Injury and Advertising Injury will follow the terms, definitions,
       conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
       Insurance, premium and all other terms, definitions, conditions and exclusions of this policy. Provided,
       however, that coverage provided by this policy will be no broader than the coverage provided by
       Scheduled Underlying Insurance.

                                                            2

83864 (02/04)                          2004 American International Group, Inc.
AH1266                Archive
                 Includes         Copy
                          copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 479 of 608


   Paragraph K. Expected or Intended Injury is deleted and replaced by the following:

       K. Expected or Intended Injury

           This insurance does not apply to Bodily Injury and Property Damage expected or intended from the
           standpoint of the Insured. However, this exclusion does not apply to Bodily Injury or Property
           Damage resulting from the use of reasonable force to protect persons or property.

   Paragraph M. Liquor Liability is deleted and replaced by the following:

       M. Liquor Liability

           This insurance does not apply to Bodily Injury or Property Damage for which any Insured may be
           held liable by reason of:

                1. causing or contributing to the intoxication of any person;

                2. the furnishing of alcoholic beverages to a person under the legal drinking age or under the
                   influence of alcohol; or

                3. any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
                   beverages.

           However, this exclusion will not apply if coverage is provided for such Bodily Injury or Property
           Damage by Scheduled Underlying Insurance.

           Coverage under this policy for such Bodily Injury or Property Damage will follow the terms,
           definitions, conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy
           Period, Limits of Insurance, premium and all other terms, definitions, conditions and exclusions of this
           policy. Provided, however, that coverage provided by this policy will be no broader than the coverage
           provided by Scheduled Underlying Insurance.

   Paragraph P. Nuclear Liability is amended as follows:

           Subparagraph 1.c. is deleted and replaced by the following

           c. Bodily Injury or Property Damage resulting from the hazardous properties of nuclear material if:

                i)     the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the Insured
                       or on the Insured's behalf or (2) has been discharged or dispensed therefrom;

                ii)    the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                       processed, stored, transported or disposed of by the Insured or on the Insured's behalf; or

                iii) the Bodily Injury or Property Damage arises out of the furnishing by the Insured of services,
                     materials, parts or equipment in connection with the planning, construction, maintenance, operation
                     or use of any nuclear facility, but if such facility is located within the United States of America, its
                     territories or possessions or Canada, this exclusion c. applies only to Property Damage to such
                     nuclear facility and any property thereat.




                                                               3

83864 (02/04)                               2004 American International Group, Inc.
AH1266                     Archive
                      Includes         Copy
                               copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 480 of 608


   Paragraph W. War is deleted and replaced by the following:

       W. War.

       This insurance does not apply to Loss, costs, injury, damage, claim, dispute and/or or suit arising
       therefrom, caused directly or indirectly, in whole or in part, as a result of or in connection with war, whether
       declared or not, or any act or condition incident to war. War includes:

           1. Civil war; or

           2. Armed conflict between two or more nations, armed conflict between military forces of any origin, or
              warlike action by a military force, including action in hindering or defending against an actual or
              expected attack, by any government, sovereign or other authority using military personnel or other
              agents; or

           3. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in
              hindering or defending against any of these.

   SECTION VI. CONDITIONS is amended as follows:

   Paragraph D. Cancellation, subparagraph 2. is deleted and replaced by the following:

       2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver
          to you not less than ten (10) days advance written notice stating when the cancellation is to take effect.
          If we cancel for any other reason, we must mail or deliver to you not less than ninety (90) days advance
          written notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
          address shown in Item 1 of the Declarations will be sufficient to prove notice.

   Paragraph E. Change in Control, the last sentence is deleted and replaced with the following:

   Coverage will be afforded by this policy for Bodily Injury or Property Damage that occurs on or after the
   effective date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence that
   takes place on or after the effective date of such transaction if the Named Insured notifies us of the transaction
   no later than ninety (90) days after the effective date of the transaction.

   If the Named Insured fails to notify us within ninety (90) days of the effective date of such transaction coverage
   afforded by this policy will cease on the ninetieth 90th day after the effective date of such transaction at 12:01
   am standard time of the address of the Named Insured shown in Item 1 of the Declarations or the end of the
   Policy Period, whichever is earlier.

   The provisions of paragraph E. shall only apply to transactions with third parties not under control or ownership
   of the Named Insured on the inception date of this policy.

   Paragraph O. Transfer of Rights of Recovery, subparagraph 3. is deleted and replaced by the following:

       3. If, prior to the time of an Occurrence, you waive any right of recovery against a specific person or
          organization for injury or damage as required under an Insured Contract, we will also waive any rights
          we may have against such person or organization

   SECTION VII. DEFINITIONS is amended as follows:

   Paragraph C. Bodily Injury is deleted and replaced by the following:


                                                            4

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 481 of 608


   C. Bodily Injury means bodily injury, sickness or disease sustained by any person, including death, mental
      anguish, mental injury, shock or humiliation resulting from any of these at any time.

   Paragraph M. Insured, is amended as follows:

   Subparagraph 2b. is deleted and replaced by the following:

   b. a partnership or joint venture, you are an insured. Your members, your partners, and their spouses are also
      insureds, but only with respect to the conduct of your business.

   The last paragraph is deleted and replaced by the following:

   Notwithstanding any of the above:

        a. no person or organization is an Insured with respect to the conduct of any current, past or newly
           formed partnership, joint venture or limited liability company that is not designated as a Named Insured
           in Item 1 of the Declarations; and

        b. no person or organization is an Insured under this policy who is not an Insured under applicable
           Scheduled Underlying Insurance. This provision shall not apply to any organization set forth in the
           definition of Named Insured in Paragraph R. 2 and 3.

   Paragraph P. Loss is deleted and replaced by the following:

   P. Loss means those sums actually paid as judgments or settlements, provided, however, that if expenses
      incurred to defend a Suit or to investigate a claim reduce the applicable limits of Scheduled Underlying
      Insurance, then Loss shall include such expenses.

   Paragraph R. Named Insured is deleted and replaced by the following:

   R. Named Insured means:

   1.   any person or organization designated in Item 1 of the Declarations;

   2.   as of the inception date of this policy, any organization in which you maintain an interest of more than fifty
        percent (50%), provided that coverage provided to such organization under this paragraph does not apply
        to any Bodily Injury or Property Damage that occurred or any Personal Injury and Advertising Injury
        that was caused by an Occurrence that was committed before you acquired or formed such organization or
        after you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

   3.   after the inception date of this policy, any organization, except for a partnership, joint venture or limited
        liability company, that you acquire or form during the Policy Period in which you maintain an interest of
        more than fifty percent (50%), provided that:

            a. coverage provided to such organization under this paragraph does not apply to any Bodily Injury
               or Property Damage that occurred or any Personal Injury and Advertising Injury that was
               caused by an Occurrence that was committed before you acquired or formed such organization or
               after you ceased to maintain an interest of more than fifty percent (50%) in such organization; and

            b. you give us prompt notice after you acquire or form such organization.

            Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture or limited liability
            company that you acquire or form during the Policy Period may be added as an Insured only by a
            written endorsement that we make a part of this policy.


                                                             5

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 482 of 608


           We may, at our option, make an additional premium charge for any organization that you acquire or
           form during the Policy Period.

   You agree that any organization to which paragraphs 2. and 3. above apply, will be required to be included as
   an Insured under applicable Scheduled Underlying Insurance. If you fail to comply with this requirement,
   coverage under this policy will apply as though the organization was included as an Insured, under the highest
   applicable limit of Scheduled Underlying Insurance.

   Paragraph T. Other Insurance is deleted and replaced by the following:

   T. Other Insurance means a valid and collectible policy of insurance providing coverage for damages covered
      in whole or in part by this policy.

       However, Other Insurance does not include Scheduled Underlying Insurance, the Self-Insured
       Retention or any policy of insurance specifically purchased to be excess of this policy affording coverage
       that this policy also affords.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)

                                                           6

83864 (02/04)                           2004 American International Group, Inc.
AH1266                 Archive
                  Includes         Copy
                           copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 483 of 608

                                              ENDORSEMENT No. 6


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                           Commercial Umbrella Liability Policy With CrisisResponse

                              Economic or Trade Sanctions Condition Endorsement


   This policy is amended as follows:

   Section VI. CONDITIONS is amended to include the following additional condition:

       Economic or Trade Sanctions

       If coverage for a claim or Suit under this Policy is in violation of any United States of America economic or
       trade sanctions, including but not limited to, sanctions administered and enforced by the United States
       Treasury Department's Office of Foreign Assets Control ("OFAC"), then coverage for that claim or Suit will
       be null and void.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


87068 (11/04)
AH1445                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 484 of 608

                                             ENDORSEMENT No. 7


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:          9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                    Violation of Communication or Information Law Exclusion Endorsement


   This policy is amended as follows:
   Section V. EXCLUSIONS is amended to include the following additional exclusion:
   Violation of Communication or Information Law
   This insurance does not apply to any liability arising out of any act that violates any statute, ordinance or
   regulation of any federal, state or local government, including any amendment of or addition to such laws, that
   prohibits or limits the sending, transmitting or communicating of material or information.
   It is understood that to the extent any coverage may otherwise be available under this policy or any of its
   endorsements, the provisions of this exclusion will supercede.




   All other terms, definitions, conditions and exclusions remain unchanged.




                                                                         Authorized Representative
                                                                or Countersignature (in States Where Applicable)


87241 (12/04)
AH1509                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 485 of 608

                                                 ENDORSEMENT No. 8


        This endorsement, effective 12:01 AM: July 1, 2007
        Forms a part of policy no:             9835034
        Issued to:    MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                               Commercial Umbrella Liability Policy With CrisisResponse

                           California Cancellation and Nonrenewal Amendatory Endorsement

   This policy is amended as follows:

   I.   Section VI. CONDITIONS, D. Cancellation, is deleted in its entirety and replaced by the following:

        D. Cancellation

           1. You may cancel this policy. You must mail or deliver advance written notice to us stating when the
              cancellation is to take effect.

           2. New Policies in Effect for Sixty (60) Days or Less:

                We may cancel this policy. If we cancel because of non-payment of premium, we must mail to you
                not less than ten (10) days advance written notice stating when the cancellation is to take effect. If
                we cancel for any other reason, we must mail to you not less than thirty (30) days advance written
                notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
                address shown in Item 1 of the Declarations shall be sufficient to prove notice. Such notice will
                include the reason or reasons for cancellation.

           3. New Policies in Effect for More Than Sixty (60) Days and Any Renewal Policy:

                We may not cancel this policy unless the cancellation is based on one or more of the following
                reasons:

                a. Nonpayment of premium, including payment due on a prior policy issued by us and due during
                   the Policy Period covering the same risks;

                b. A judgment by a court or an administrative tribunal that you have violated any law of this state
                   or of the United States having as one of its necessary elements an act which materially
                   increases any of the risks insured against;

                c. Discovery of fraud or material misrepresentation by either of the following:

                     i.    You or other Insureds or your representative in obtaining this policy; or
                     ii.   You or your representative in pursuing a claim under this policy.

                d. Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                   regulations establishing safety standards, by you or other Insureds or a representative of same,
                   which materially increase any of the risks insured against;

                e. Failure by you or other Insureds or a representative of same to implement reasonable loss
                   control requirements which were agreed to by you as a condition of policy issuance or which
                   were conditions precedent to the use by us of a particular rate or rating plan if the failure
                   materially increases any of the risks insured against;

81589 (10/04)                                            Page 1 of 3
AH1385                     Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 486 of 608


                f.   A determination by the commissioner that the loss of, or changes in, our reinsurance covering
                     all or part of the risk would threaten our financial integrity or solvency;

                g. A determination by the commissioner that a continuation of this policy's coverage could place
                   us in violation at the laws at this state or the state of our domicile or that the continuation of
                   coverage would threaten our solvency;

                h. A change by you or other Insureds or a representative of same in the activities or property of
                   the commercial or industrial enterprise which results in a materially added risk, a materially
                   increased risk or a materially changed risk, unless the added, increased or changed risk is
                   included in this policy;

                i.   A material change in limits, type or scope of coverage or exclusions in Scheduled Underlying
                     Insurance;

                j.   Cancellation or nonrenewal of any Scheduled Underlying Insurance where such insurance is
                     not replaced without lapse; or

                k.   A reduction in financial rating or grade of one or more insurers issuing any Scheduled
                     Underlying Insurance based on an evaluation obtained from a recognized financial rating
                     organization.

                If we cancel because of non-payment of premium or fraud, we must mail or deliver to you and to
                the producer of record not less then ten (10) days advance written notice stating when the
                cancellation is to take effect. If we cancel for any of the other reasons listed above, we must mail
                or deliver to you and to the producer of record not less than thirty (30) days advance written notice
                stating when the cancellation is to take effect. Mailing that notice to you at your mailing address
                shown in Item 1. of the Declarations will be sufficient to prove notice. Such notice will include the
                reason or reasons for cancellation.

            4. The Policy Period will end on the day and hour stated in the cancellation notice.

            5. If we cancel, final premium will be calculated pro rata based on the time this policy was in force.
               Final premium will not be less than the pro rata share of the Minimum Premium as shown in Item 6
               of the Declarations.

            6. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in
               force and increased by our short rate cancellation table and procedure. Final premium will not be
               less than the short rate share of the Minimum Premium as shown in Item 6 of the Declarations.

            7. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
               but the cancellation will be effective even if we have not made or offered any refund due you. Our
               check or our representative's check, mailed or delivered, shall be sufficient tender of any refund
               due you.

            8. The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds with
               respect to the giving and receiving of notice of cancellation and the receipt of any refund that may
               become payable under this policy.

   II.   Section VI. CONDITIONS is amended to include the following additional provision:

         Nonrenewal

         If we decide not to renew this policy, we shall mail or deliver to the producer of record and to you at the
         mailing address shown in the policy a notice of nonrenewal at least sixty (60) days, but no more than one
         hundred twenty (120) days prior to the end of the Policy Period. The notice shall contain the reason or
         reasons for nonrenewal of this policy.

81589 (10/04)                                          Page 2 of 3
AH1385                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 487 of 608


   III. Section VI. CONDITIONS is amended to include the following additional provision:

       Increase in Premium, Reduction in Limits or Change in Conditions of Coverage

       If this policy has been in effect for more than sixty (60) days or if this policy is a renewal, effective
       immediately no increase in premium, reduction in limits, or change in the conditions of coverage shall be
       effective during the policy period unless based upon one of the following reasons:

       1. Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
          regulations establishing safety standards by you or other Insureds which materially increase any of the
          risks or hazards insured against;

       2. Failure by you or other Insureds to implement reasonable loss control requirements which were agreed
          to by you as a condition of policy issuance or which were conditions precedent to the use by us of a
          particular rate or rating plan, if the failure materially increases any of the risks insured against;

       3. A determination by the commissioner that loss of or changes in our reinsurance covering all or part of
          the risk covered by the policy would threaten our financial integrity or solvency unless the change in the
          terms or conditions or rate upon which the premium is based is permitted; or

       4. A change by you or other Insureds in the activities or property of the commercial or industrial
          enterprise which results in a materially added risk, a materially increased risk, or a materially changed
          risk, unless the added, increased, or changed risk is included in this policy.

       Written notice shall be mailed or delivered to the producer of record and to you at the mailing address
       shown in this policy at least thirty (30) days prior to the effective date of any increase, reduction or change.




   All other terms, definitions, conditions and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


81589 (10/04)                                         Page 3 of 3
AH1385                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 488 of 608

                                              ENDORSEMENT No. 9


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                               Duties in the Event of an Occurrence, Claim or Suit

   This policy is amended as follows:

   Section VI. CONDITIONS, Paragraph G. Duties in the Event of an Occurrence, Claim or Suit,
   subparagraph 1. is deleted in its entirety and replaced by the following:

       1. You must see to it that we are notified as soon as practicable after your corporate officer receives notice
          from its agent, servant, employee or any other person, of an Occurrence that may result in a claim or
          Suit under this policy. To the extent possible, notice should include:

          a. how, when and where the Occurrence took place;

          b. the names and addresses of any injured persons and any witnesses; and

          c. the nature and location of any injury or damage arising out of the Occurrence.

   However it is understood that the provisions of this endorsement will not supercede Section I. INSURING
   AGREEMENT - COMMERCIAL UMBRELLA LIABILITY of the policy.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


86456 (8/04)
AH1437                 Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 489 of 608

                                        ENDORSEMENT NO. 10



This endorsement, effective 12:01 AM: July 1, 2007

Forms a part of policy no.:          9835034

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                     Commercial Umbrella Liability Policy with CrisisResponse

                                     Additional Named Insured(s)


This policy is amended as follows:

DECLARATIONS, Item 1 is amended by adding the following as Named Insured(s) under this policy:

Beldere Corporation
         S.K.U., Inc. (50%)
California Golden State Finance Company
         CGSF Funding Corporation
City Properties, S.A. (20%)
Crocker Plaza Company
D & K Healthcare Resources LLC
         D&K Pharmacy Solutions, Inc.
         Diversified Healthcare, LLC
         Jaron, Inc.
         Jewett Drug LLC
         Medical & Vaccine Products, Inc.
         VC Services, Inc.
         Walsh Healthcare Solutions LLC
             myhca, inc.
             Walsh Distribution, L.L.C.
Foremost de Venezuela, S.A. (39.69%)
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
Golden State Insurance Company Limited
Goodman Manufacturing Company
Health Mart Systems, Inc
Intercal, Inc. (15%)
KWS & P, Inc.
KWS & P/ SFA, Inc.
MCK Acquisition Corp.
McKesson Asia-Pacific Pty Limited
         McKesson New Zealand Limited




               Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 490 of 608

                             ENDORSEMENT NO. 10 (Continued)


McKesson Automation Inc.
McKesson Automation Systems Inc,
      SI/Baker, Inc.
McKesson Capital Funding Corporation
McKesson Capital LLC
McKesson Development Corp.
McKesson Information Solutions LLC
      HBO & Company (VI), Inc.
      HBOC Medical Ltd.
      McKesson Health Solutions Holdings LLC
          McKesson Health Solutions LLC
                  Access Health UK Ltd.
                  McKesson Health Solutions Texas Inc.

      McKesson Services LLC
          A.L.I Imaging Systems Corp.
      Physician Micro Systems, Inc.
McKesson International Holdings Limited
      McKesson International Holdings V S.à.r.l
          McKesson Automation Canada Corporation
      McKesson International Holdings VI S.à.r.l
          Zee Medical Canada Corporation
      McKesson Health Solutions Puerto Rico Inc.
      McKesson Financial Holdings Limited
          McKesson Information Solutions Holdings Limited
          McKesson Information Solutions Finance S.à.r.l
                  McKesson Information Solutions Holdings V S.à.r.l
                          McKesson Information Solutions Holdings France S.à.r.l
                                  McKesson Information Solutions France SAS
                  A.L.I. Holdings LLC
                  Medical Imaging SRL
                          A.L.I. Technologies (International) LLC
                  McKesson International LLC
                  McKesson Information Solutions Holdings I SRL
                          McKesson Information Solutions SRL
                  McKesson Information Solutions Capital S.à.r.l
                  McKesson Information Solutions Holdings S.à.r.l
                          McKesson Information Solutions Holdings II S.à.r.l
                                  McKesson International Nova Scotia ULC
                                         McKesson Medical Imaging Company
                          McKesson Information Solutions Holdings III S.à.r.l
                                  McKesson Health Solutions Canada Company
                          McKesson Information Solutions Holdings IV S.à.r.l
                                  McKesson Information Solutions Canada Company
                          A.L.I Technologies (Deutschland) GmbH
                          McKesson Information Solutions Ireland Limited
                          McKesson Information Solutions Netherlands B.V.
                                  McKesson Nederland B.V.
                          McKesson Information Solutions UK. Limited
                          McKesson Information Solutions Sweden AB
                                  Medcon Ltd.




              Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 491 of 608

                              ENDORSEMENT NO. 10 (Continued)


                                 Medcon UK Limited
           McKesson International Ireland Limited
           McKesson Financial Holdings II Limited
                 McKesson (International) (Gibraltar) Limited
                 McKesson International Holdings LLC
                         McKesson International Holdings SRL
                         McKesson International SRL

      McKesson International Finance S.à.r.l
          McKesson International Capital S.à.r.l
          McKesson International Holdings S.à.r.l
                  McKesson International Holdings II S.à.r.l
                              McKesson Funding Company of Canada
                  McKesson International Holdings III S.à.r.l
                              McKesson Finance Company of Canada
                                  McKesson Canada Corporation
                                       3071046 Nova Scotia Company
                                       3087601 Nova Scotia Company
                                       Clinique Santé Corporation
                                       McKesson Canada Support Services Corporation
                                       McKesson Logistics Solutions LLC
                                           McKesson Logistics Solutions LP
      McKesson International Holdings IV S.à.r.l
          A.L.I. Technologies (Europe) B.V.
          McKesson International Netherlands II BV
          McKesson International Netherlands BV
                  NADRO, S.A. de C.V. (44.52%)
                  NADRO Services, S. de R.L. de C.V.
      McKesson International Holdings VII S.à.r.l
          McKesson Specialty Prescription Services Corporation
          McKesson Specialty Prescription Services (B.C.) Corporation
      McKesson Medication Management Puerto Rico Inc
      McKesson Medication Management Virgin Islands Inc
McKesson Medical-Surgical Holdings Inc.
      McKesson Medical-Surgical Inc.
          Cypress Medical Products LLC
          McKesson Medical-Surgical FDT Inc.
          Moore Medical LLC
                  Podiatry Online, Inc.
          Sterling Medical Services, LLC
          Titus Home Health Care LLC
McKesson Medical-Surgical Maine Inc.
McKesson Medical-Surgical Minnesota Inc.
      McKesson Medical-Surgical MediMart Inc.
      McKesson Medical-Surgical MediNet Inc.
      McKesson Medical-Surgical Minnesota Supply Inc.
      MSA Products LLC
McKesson Medication Management LLC
      Purchasing Alliance for Clinical Therapeutics, LLC
McKesson Property Company, Inc.
      DC Land Company




              Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 492 of 608

                                        ENDORSEMENT NO. 10 (Continued)


               DCAZ Land Company
               Foremost Homes Hawaii, Ltd.
               HF Land Company
       McKesson Purchasing Company LLC
       McKesson Specialty Arizona Inc.
       McKesson Specialty Corporation
       McKesson Specialty Distribution LLC
       McKesson Specialty Holdings LLC
               National Oncology Alliance Inc.
       McKesson Specialty Pharmaceuticals LLC (99%)
       McKesson Trading Company
       McKesson Transportation Systems, Inc.
       N.V. Medicopharma (10%)
       Northstar Healthcare Holdings Limited
               Northstar Healthcare Limited
               McKesson Medical-Surgical International Limited
       Northstar Rx LLC
       Per-Se Technologies, Inc.
               Per-Se Transaction Services, Inc.
               Patient Account Management Services, Inc.
               PST Services, Inc.
               PST Products, LLC
                   Knowledgeable Healthcare Solutions, Inc.
                   Per-Se Technologies Canada, Inc.
                   Per-Se Technologies (UK) Limited
               NDCHealth Corporation
                   NDCHealth Pharmacy Systems and Services, Inc.
                       NDCHealth Pharmacy Systems and Services ULC
                   NDC of Canada, Inc.
                   NDC Health Holdings UK
                   Physerv Solutions, Inc.
       Strategic Health Alliance Management Corp.
               Strategic Health Alliance II, Inc.
       Zee Medical, Inc.
               CPG Industries, Inc.

       Verispan, LLC (43%)




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 493 of 608

                                             ENDORSEMENT No. 11



       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:          9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                                Commercial Umbrella Policy with CrisisResponse

                              Act of Terrorism Self-Insured Retention Endorsement

   Solely with respect to any Act of Terrorism, this policy is amended as follows:

   The DECLARATIONS, ITEM 5. SELF-INSURED RETENTION is amended to include the following
   additional Self-Insured Retention:

       ACT OF TERRORISM SELF-INSURED RETENTION - $10,186.00 Each Occurrence (As respects all
       liability covered under this policy arising out of any Act of Terrorism.) The Act of Terrorism Self-Insured
       Retention will not be reduced or exhausted by Defense Expenses.

   ITEM 6. OF THE DECLARATIONS, PREMIUM AND PREMIUM COMPUTATION is amended to include the
   following:

       ACT OF TERRORISM PREMIUM                    $5,000,000

   Section IV. LIMITS OF INSURANCE, is amended to include the following additional provision:

       The Act of Terrorism Self-Insured Retention applies whether or not there is any available Scheduled
       Underlying Insurance or Other Insurance providing coverage to the Insured. If there is Scheduled
       Underlying Insurance or Other Insurance providing coverage to the Insured, amounts received through
       such Scheduled Underlying Insurance or Other Insurance for payment of the Loss may be applied to
       reduce or exhaust the Act of Terrorism Self-Insured Retention. However, in no event will amounts
       received through such Scheduled Underlying Insurance or Other Insurance for the payment of
       Defense Expenses reduce the Act of Terrorism Self-Insured Retention.

   Section III. DEFENSE PROVISIONS, Paragraphs A. 1. and A. 2., and D. are deleted in their entireties, and
   Paragraph A. is replaced by the following:

       A. We will have no duty to defend any Suit against the Insured. We will, however, have the right, but not
          the duty, to participate in the defense of any Suit and the investigation of any claim to which this policy
          may apply. If we exercise this right, we will do so at our own expense.

   Section VII. DEFINITIONS is amended to include the following additional definition:

       Act of Terrorism means:

       1. any act which is verified or recognized by the United States Government as an act of terrorism,
          including a certified "act of terrorism" defined by Section 102. Definitions., of the Terrorism Risk
          Insurance Act of 2002 and any revisions, amendments, or extensions thereto; or




83049 (3/06)                                          Page 1 of 2
AH1721                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 494 of 608


       2. the use or threatened use of force or violence against person or property, or commission of an act
          dangerous to human life or property, or commission of an act that interferes with or disrupts an
          electronic or communication system, undertaken by any person or group, whether or not acting on
          behalf of or in connection with any organization, government, power, authority or military force, when
          the effect is to intimidate, coerce or harm a government, the civilian population or any segment thereof,
          or to disrupt any segment of the economy.

       Defense Expenses means any payment allocated to a specific loss, claim or Suit for its investigation,
       settlement or defense, including but not limited to:

           1. Attorney's fees and all other investigation, loss adjustment and litigation expenses;

           2. Premiums on bonds to release attachments;

           3. Premiums on appeal bonds required by law to appeal any claim or Suit;

           4. Costs taxed against the Insured in any claim or Suit;

           5. Pre-judgment interest awarded against the Insured;

           6. Interest that accrues after entry of judgment.

   It is understood and agreed that if any other endorsement to this policy excludes terrorism liability arising in one
   or more specified countries, the provisions of such exclusion shall supersede this endorsement.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


83049 (3/06)                                          Page 2 of 2
AH1721                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 495 of 608

                                                ENDORSEMENT NO. 12



        This endorsement, effective 12:01 AM: July 1, 2007

        Forms a part of policy no.:         9835034

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                       Knowledge of Occurrence Endorsement

       This policy is amended as follows:

               Notwithstanding any provision(s) in this Policy to the contrary, and solely as respects any
               loss reporting requirements under this Policy, it is understood that knowledge of an accident
               or incident by an agent, servant or employee of your or any other person shall not in itself
               constitute knowledge by you, unless your Risk Manager or Senior Corporate Counsel has
               received notice from said agent, servant, employee or any other person.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 496 of 608

                                              ENDORSEMENT No. 13


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                                                                            SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                                  Notice of Occurrence

   This policy is amended as follows:

   Section VI. CONDITIONS, Paragraph G. Duties in the Event of an Occurrence, Claim or Suit is amended
   to include the following provision:

       5. Your failure to give first report of a claim to us will not invalidate coverage under this policy if the loss
          was inadvertently reported to another Insurer. However, you will report any such Occurrence to us
          within a reasonable time once you become aware of such error.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)

80454 (07/02)
AH0939
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 497 of 608

                                                ENDORSEMENT NO. 14



        This endorsement, effective 12:01 AM: July 1, 2007

        Forms a part of policy no.:         9835034

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                Commercial Umbrella Liability Policy with CrisisResponse®

                                      Manufacturing of Drugs Exclusion Endorsement

             This policy is amended as follows:

       Section V. EXCLUSIONS is amended to include the following additional exclusion:

               Manufacture of Drug

               This insurance does not apply to any liability arising out of the manufacture of drugs,
               including prescription and over the counter drugs, by or on behalf of the Insured.

               For the purpose of this exclusion, the term "manufacture" shall not include packaging or
               labeling of drugs.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 498 of 608

                                             ENDORSEMENT No. 15



       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                           Commercial Umbrella Liability Policy with CrisisResponse

                                     Joint Venture Limitation Endorsement
                     (Scaled Limits/Scaled Attachment with Final Adjudication Adjustment)


   TO THE EXTENT ANY PROVISION OF THIS ENDORSEMENT CONFLICTS WITH ANY PROVISION OF
   THE POLICY OR ANY OF ITS OTHER ENDORSEMENTS, THE PROVISIONS OF THIS ENDORSEMENT
   WILL SUPERCEDE.

   Solely as respects any joint venture, partnership, or limited liability company in which the Named Insured has
   an interest, and which is not otherwise covered by this policy as an Insured, this policy is amended as follows:

   Section IV. LIMITS OF INSURANCE, Paragraphs F. and G. are deleted in their entireties and replaced by the
   following and new paragraphs N., O., P., and Q. are added:

   F. This policy applies only in excess of the Retained Limit. If however, a policy shown in the Schedule of
      Underlying Insurance forming a part of this policy has a limit of insurance:

       1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount
          of valid and collectible insurance; or

       2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in
          the Schedule of Underlying Insurance forming a part of this policy.

   G. If the Retained Limit is reduced or exhausted by the payment of Loss to which this policy applies, we will

       1. in the event of reduction, pay excess of: the remaining applicable Retained Limit; or

       2. In the event of exhaustion of the Retained Limit continue in force as underlying insurance.

   N. In the event of any Occurrence caused by or arising out of any joint venture, partnership, or limited liability
      company in which the Named Insured has an interest, our Limits of Insurance under this policy shall be
      limited to the Named Insured's percentage interest in the joint venture, partnership, or limited liability
      company multiplied by the total applicable Limits of Insurance afforded the Named Insured by this policy.

   O. Where the percentage interest of the Named Insured in the joint venture, partnership, or limited liability
      company is not set forth in writing, the percentage to be applied shall be that which would be imposed by
      law at the inception of the joint venture, partnership, or limited liability company. Such percentage shall not
      be increased by the insolvency of others' interests in the joint venture, partnership, or limited liability
      company.

       However, upon final settlement or adjudication of the claim or Suit, Paragraphs F. and N. above shall no
       longer apply to the settled or adjudicated claim and our Limits of Insurance under this policy shall be limited
       to the amount of the Named Insured's Loss divided by the amount of the final settlement or adjudication
       of the claim and then multiplied by the total Limits of Insurance shown in Item 3. of the Declarations.



89467 (6/05)                                             1 of 3
AH1687                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 499 of 608


   P. It is further agreed that our Limits of Insurance as limited by Paragraph O. above shall be excess of the
      greater of:

       1. Any Self Insured Retention applicable under the terms and conditions of this policy and its
          endorsements; or

       2. Any valid and collectible insurance issued in the name of the joint venture, partnership, or limited liability
          company; or

       3. The amount of the Named Insured's Loss divided by the amount of the final settlement or adjudication
          of the claim or Suit and then multiplied by the total of the applicable limits of the underlying policies
          listed in the Schedule of Underlying Insurance and any applicable Other Insurance.

   Q. If we indemnified the Named Insured for any amount based upon the terms set forth in Paragraphs F. and
      N. above, then:

       1. If the amount payable under Paragraphs O. and P. on behalf of the Named Insured's Loss arising out
          of such joint venture, partnership, or limited liability company is more than the amount already paid
          under the requirements of Paragraphs F. and N., we will indemnify the Named Insured for the
          difference up to the amount payable under Paragraphs O. and P.

       2. If the amount payable under Paragraphs O. and P. on behalf of the Named Insured's Loss arising out
          of such joint venture, partnership, or limited liability company is less than the amount already paid under
          the requirements of Paragraphs F. and N., the Named Insured shall reimburse us for the difference up
          to the amount payable under Paragraphs O. and P.

   Solely for the purpose of this endorsement, Section V. EXCLUSIONS is amended to include the following
   additional exclusion:

   Joint Venture, Partnership, or Limited Liability Companies

   This insurance does not apply to any liability arising out of a joint venture, partnership, or limited liability
   company for any Occurrence that took place before the Named Insured acquired, joined or formed the joint
   venture, partnership, or limited liability company.

   Solely for the purpose of this endorsement, Section VII. DEFINITIONS, Paragraph T. Other Insurance, is
   amended to include the following additional provision:

   Other Insurance does not include insurance issued in the name of the joint venture, partnership, or limited
   liability company.

   Solely for the purpose of this endorsement, Section VII. DEFINITIONS, Paragraph Z. Retained Limit, is
   deleted and replaced by the following:

   Z. Retained Limit means:

   The greater of:

       1. Any Self Insured Retention applicable under the terms and conditions of this policy and its
          endorsements; or

       2. Any valid and collectible insurance issued in the name of the joint venture, partnership, or limited liability
          company; or




89467 (6/05)                                              2 of 3
AH1687                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 500 of 608


       3. The Named Insured's percentage interest in the joint venture, partnership, or limited liability company
          multiplied by the total of the applicable limits of the underlying policies listed in the Schedule of
          Underlying Insurance and any applicable Other Insurance.

   The insurance afforded under this endorsement shall not be subject to any requirement of Section VII.
   Paragraph M. that a joint venture, partnership, or limited liability company be shown as a Named Insured in the
   Declarations.




   All other terms, definitions, conditions and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


89467 (6/05)                                             3 of 3
AH1687                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 501 of 608

                                                 ENDORSEMENT NO. 16



        This endorsement, effective 12:01 AM: July 1, 2007

        Forms a part of policy no.:          9835034

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                            Acquired Entity Endorsement
                                      (Amendment of Definition of Named Insured)

       This policy is amended as follows:

       Section VII. Definitions, Paragraph R. is amended to include the following additional subparagraphs:

       R.      Named Insured means:

               a.      newly acquired or formed entities with operations that are not materially different
                       from those of the Insured prior to such acquisition, formation or merger and with
                       annual sales not exceeding THREE HUNDRED AND FIFTY MILLION dollars
                       ($350,000,000.).

               b.      newly acquired or formed entities greater than THREE HUNDRED AND FIFTY
                       MILLION dollars ($350,000,000.) or with operations prior to such acquisition,
                       formation or merger materially different from those of the Insured, such entities will
                       be automatically covered for a period of ninety (90) days from the date of
                       acquisition, formation or merger, during which time the Insured shall provide
                       sufficient underwriting data for us to evaluate the continuation of coverage.

               With respect to paragraphs a. and b. above, we may make an additional premium charge for
               any additional organizations you acquire, form or take control of during the Policy Period.

               It is further agreed that any newly acquired or formed entity shall only be afforded coverage
               under this policy if such organization is included as a named insured under Scheduled
               Underlying Insurance.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 502 of 608

                                              ENDORSEMENT No. 17


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                                                                           SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                    Foreign Liability Follow-Form Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following exclusion:

   Foreign Liability

   This insurance does not apply to any liability arising out of an Occurrence that takes place outside that United
   States of America, its territories and possessions, Puerto Rico and Canada.

   However, this exclusion will not apply if coverage is provided by a policy listed in the Scheduled Underlying
   Insurance.

   Coverage under this policy for such Bodily Injury, Property Damage, or Personal Injury and Advertising
   Injury will follow the terms, definitions, conditions and exclusions of such Scheduled Underlying Insurance,
   subject to the Policy Period, Limits of Insurance, premium and all other terms, definitions, conditions and
   exclusions of this policy. Provided, however, that coverage provided by this policy will be no broader than the
   coverage provided by Scheduled Underlying Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


80432 (07/02)
AH0918
                       Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 503 of 608

                                              ENDORSEMENT No. 18



       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:            9835034
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                            Commercial Umbrella Liability Policy with CrisisResponse

                                      Named Peril and Time Element Pollution
                                        Self-Insured Retention Endorsement
                                  (Products-Completed Operations Hazard Version)

   This policy is amended as follows:

   Section V. EXCLUSIONS, Paragraph Q. Pollution is deleted in its entirety and replaced by the following:

       Pollution

       This insurance does not apply to:

       1. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury arising out of the
          actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants
          anywhere at any time;

       2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory
          requirement that the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or
          neutralize, or in any way respond to, or assess the effects of Pollutants; or

       3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental authority
          for damages because of testing for, monitoring, cleaning up, removing, containing, treating, detoxifying
          or neutralizing, or in any way responding to, or assessing the effects of Pollutants.

       However, Paragraph 1 of this exclusion will not apply to Bodily Injury or Property Damage arising out of:

           i.    Any discharge, dispersal, seepage, migration, release or escape of Pollutants directly or indirectly
                 caused by fire, explosion, lightning, windstorm, vandalism or malicious mischief, riot or civil
                 commotion, flood, earthquake, automatic sprinkler leakage, collision or upset of an Auto or Mobile
                 Equipment or aircraft; or

           ii.   Any discharge, dispersal, seepage, migration, release or escape of Pollutants and included within
                 the Products-Completed Operations Hazard provided that Your Product or Your Work has not
                 at any time been:

                 (a) discarded, dumped, abandoned, thrown away; or

                 (b) transported, handled, stored, treated, disposed of or processed as waste;

                 by anyone; or

           iii. Any discharge, dispersal, seepage, migration, release or escape of Pollutants that meets all of the
                following conditions:



89470 (6/05)                                           Page 1 of 3
AH1690                  Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 504 of 608


                 (a) It was accidental and neither expected nor intended by the Insured. This condition would not
                     serve to deny coverage for a non-routine incident where such discharge, dispersal, seepage,
                     migration, release or escape of pollutants was a result of an attempt by the Insured to mitigate
                     or avoid a situation where substantial third party Bodily Injury or Property Damage could
                     occur;

                 (b) It was demonstrable as having commenced on a specific date during the Policy Period;

                 (c) Its commencement became known to the Insured within (20) calendar days;

                 (d) Its commencement was reported in writing to us within (80) calendar days of becoming known
                     to any officer of the Insured; any manager in your risk management, insurance or legal
                     department; any employee who was authorized by you to give or receive notice of an
                     Occurrence, claim or Suit; or any Insured authorized or responsible to report the
                     commencement; and

                 (e) Reasonable effort was expended by the Insured to terminate the discharge, dispersal, seepage,
                     migration, release or escape of Pollutants as soon as conditions permitted.

       However, nothing contained in this endorsement will operate to provide any coverage with respect to:

           i.    Any site or location principally used by the Insured, or by others on the Insured's behalf, for the
                 handling, storage, disposal, dumping, processing or treatment of waste material;

           ii.   Any fines or penalties;

           iii. Any clean up loss, cost or expense arising out of any governmental request, demand, order or
                statutory or regulatory requirement. However, this provision iii will not apply to third party clean up
                loss, cost or expense otherwise covered by this endorsement that are also the subject of a
                governmental request, demand, order or statutory or regulatory requirement;

           iv. Acid rain or acid runoff;

           v.    Clean-up, removal, containment, treatment, detoxification or neutralization of Pollutants situated on
                 premises which the Insured owns, rents or occupies at the time of the actual discharge, dispersal,
                 seepage, migration, release or escape of said Pollutants; or

           vi. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury, or any loss,
               cost or expense arising out of any discharge, dispersal, seepage, migration, release or escape of
               Pollutants in knowing violation of or non compliance with governmental permits.

   For the purpose of this endorsement only, the SELF-INSURED RETENTION in ITEM 5. of the
   DECLARATIONS, is amended to include the following additional provision:

       $5,000,000 Each Occurrence (As respects all damages arising out of any discharge, dispersal, seepage,
       migration, release or escape of Pollutants covered under this endorsement). This Self-Insured Retention
       will not be reduced by Defense Expenses.

       The above Self-Insured Retention applies whether or not there is any available Scheduled Underlying
       Insurance or Other Insurance. If there is Scheduled Underlying Insurance or Other Insurance
       applicable to a Loss, amounts received through such Scheduled Underlying Insurance or Other
       Insurance for payment of the Loss may be applied to reduce or exhaust the above Self-Insured Retention
       if such policies were purchased by the Named Insured to specifically apply as underlying insurance to this
       policy. However, in no event will amounts received through such Scheduled Underlying Insurance or
       Other Insurance for the payment of Defense Expenses reduce the above Self-Insured Retention.



89470 (6/05)                                           Page 2 of 3
AH1690                   Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 505 of 608


   For the purpose of this endorsement only, Section III. DEFENSE PROVISIONS Paragraphs A. and D. are
   deleted in their entirety and Paragraph A. is replaced by the following:

       We will have no duty to defend any Suit against the Insured until the above Self-Insured Retention is
       exhausted by payment of Loss. We will, however, have the right, but not the duty, to participate in the
       defense of any Suit and the investigation of any claim to which this endorsement may apply. If we exercise
       this right, we will do so at our own expense.

   For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
   additional definition:

       Defense Expenses means a payment allocated to defend a specific Suit, including but not limited to:

       1.   Attorneys' fees and all other investigation, loss adjustment and litigation expenses;

       2.   Premiums on bonds to release attachments;

       3.   Premiums on appeal bonds required by law to appeal any claim or Suit;

       4.   Court costs taxed against the Insured in any Suit;

       5.   Pre-judgment interest awarded against the Insured; and

       6.   Interest that accrues after entry of judgment.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


89470 (6/05)                                           Page 3 of 3
AH1690                  Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 506 of 608

                                               ENDORSEMENT No. 19


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:            9835034
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                            Commercial Umbrella Liability Policy with CrisisResponse SM

                                        Arbitration Condition Endorsement
                (Solely Applicable To Exclusion Q. And Any Endorsements Amending Exclusion Q.)
                                                  (Domicile State)

   This policy is amended as follows:

   Section VI. CONDITIONS is amended to include the following additional condition:

   Arbitration

   In the event of a disagreement as to the interpretation of Exclusion Q. of this policy or a disagreement as to the
   interpretation any endorsements attached to this policy amending Exclusion Q., the disagreement shall be
   submitted to binding arbitration before a panel of three (3) arbitrators. Within thirty (30) days of a written request
   for arbitration by either you or us, each party will choose an arbitrator. If the two arbitrators are unable to agree
   within one month upon the third arbitrator, such arbitrator shall at the request of either party be selected by the
   American Arbitration Association in accordance with its rules and procedures.

   The parties shall submit their cases to the panel by written and oral evidence at a hearing time and place
   selected by the third arbitrator. The panel shall be relieved of all judicial formality, shall not be obligated to
   adhere to the strict rules of law or of evidence, shall seek to enforce the intent of the parties hereto and may
   refer to, but are not limited to, relevant legal principles. The decision of at least two (2) of the three (3) panel
   members shall be binding and final and not subject to appeal except for grounds of fraud and gross misconduct
   by the arbitrators. The award will be issued within thirty (30) days of the close of the hearings. Each party shall
   bear the expenses of its designated arbitrator and shall jointly and equally share with the other the expense of
   the third arbitrator and of the arbitration.

   The arbitration proceedings shall take place in the state shown in Item 1 of the Declarations. The procedural
   rules applicable to this arbitration shall, except as provided otherwise herein, be in accordance with the
   Commercial Arbitration Rules of the American Arbitration Association.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                              Authorized Representative
                                                                         or Countersignature (Where Applicable)



82425 (06/03)
AH1180                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 507 of 608

                                              ENDORSEMENT No. 20


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no.:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                     Specified Products Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Specified Products

       This insurance does not apply to any liability arising out of the following products listed below:

   ANY PRODUCT MANUFACTURED BY ORCHID PHARMACEUTICALS LTD OR
   NICHOLAS PIRAMAL INDIA LTD (NPIL)




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                        Authorized Representative
                                                               or Countersignature (in States Where Applicable)



83097 (09/03)
AH1250                 Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 508 of 608

                                             ENDORSEMENT No. 21


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:          9835034
       Issued to:     MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                Self Insured Retention Applicable To Specified Coverage After Underlying Limits Are
                                        Reduced or Exhausted Endorsement


   This policy is amended as follows:
   This endorsement will apply to the below Specified Coverage only:
   General & Druggist Liability, Not Applicable to the Prod/Comp Ops Hazard

   The Declarations, ITEM 5. SELF-INSURED RETENTION is amended to include the following additional Self
   Insured Retention:
   Specified Coverage Self Insured Retention - $250,000                 Each Occurrence
   Section III. DEFENSE, Paragraph A. is deleted and replaced by the following:
       We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
       Injury, Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the
       Suit is groundless, false or fraudulent when the greater of:
       1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance,
          or
       2. the Specified Coverage Self Insured Retention
   have been exhausted by payment of Loss to which this policy applies;
   If we are prevented by law or statute from assuming the obligations specified under this provision, we will pay
   any expenses incurred with our consent.
   Section IV. LIMITS OF INSURANCE, Paragraphs F., G. and M. are deleted in their entireties and replaced by
   the following:
   F. This policy applies only in excess of the total applicable limits of Scheduled Underlying Insurance, any
      applicable Other Insurance and Specified Coverage Self Insured Retention whether or not such limits are
      collectible. If, however, a policy shown in the Schedule of Underlying Insurance forming a part of this policy
      has a limit of insurance:
       1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount;
          or
       2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in
          the Schedule of Underlying Insurance forming a part of this policy.
   G. If the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance are
      reduced or exhausted by the payment of Loss to which this policy applies, we will:
       1. in the event of reduction, pay excess of a.) the remaining total applicable limits of Scheduled
          Underlying Insurance and any applicable Other Insurance; or b.) the Specified Coverage Self
          Insured Retention, whichever is greater; and


87233 (12/04)                                        Page 1 of 2
AH1501                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 509 of 608


       2. in the event of exhaustion, pay in excess of the Specified Coverage Self Insured Retention.
       The Specified Coverage Self Insured Retention will apply per Occurrence.
   M. We will not make any payment under this policy unless and until the greater of:
       1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance
          have been exhausted by the payment of Loss to which this policy applies; or
       2. the total applicable Specified Coverage Self-Insured Retention has been satisfied by the payment of
          Loss to which this policy applies.
       When the amount of Loss has been determined by an agreed settlement or a final judgement, we will
       promptly pay on behalf of the Insured the amount of such Loss falling within the terms of this policy. An
       agreed settlement means a settlement and release of liability signed by us, the Insured and the claimant or
       the claimant's legal representative.
   Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:
   The Specified Coverage Self Insured Retention will not be reduced by Defense Expenses.
   Section VII. DEFINITIONS is amended to include the following additional definitions:
   Defense Expenses means any payment allocated to a specific loss, claim or Suit for its investigation, settle-
   ment or defense, including but not limited to:
       1. Attorney's fees and all other investigation, loss adjustment and litigation expenses;
       2. Premiums on bonds to release attachments;
       3. Premiums on appeal bonds required by law to appeal any claim or Suit;
       4. Costs taxed against the Insured in any claim or Suit;
       5. Pre-judgment interest awarded against the Insured; and
       6. Interest that accrues after entry of judgment.
   Specified Coverage means the coverage that is specified at the top of this endorsement.




   All other terms, definitions, conditions and exclusions remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


87233 (12/04)                                         Page 2 of 2
AH1501                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 510 of 608

                                              ENDORSEMENT No. 22


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy With CrisisResponse

                      Employers' Liability / "Stop-Gap" Coverage Limitation Endorsement
               (Designated States: North Dakota, Ohio, Washington, West Virginia, and Wyoming)


   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Employers' Liability

       This insurance does not apply to Bodily Injury to any employee of the Insured arising out of and in the
       course of the employee's employment by the Insured in the designated states North Dakota, Ohio,
       Washington, West Virginia and Wyoming.

       However, if insurance for such Bodily Injury is provided by a policy listed in the Schedule of Underlying
       Insurance:

       1.   The above exclusion shall not apply; and

       2. Coverage under this endorsement for such Bodily Injury will follow the terms, definitions, conditions
          and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
          Insurance, premium and all other terms, definitions, conditions and exclusions of this policy. Provided,
          however, that coverage provided by this endorsement will not be broader than the coverage provided by
          Scheduled Underlying Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


82616 (6/04)
AH1402                 Archive Copy
                   Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 511 of 608

                                                 ENDORSEMENT No. 23


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:              9835034
       Issued to:      MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                              Commercial Umbrella Liability Policy with CrisisResponse

                               Uninsured/Underinsured Motorists Coverage Endorsement

   THIS ENDORSEMENT APPLIES TO A COVERED AUTO REGISTERED OR PRINCIPALLY GARAGED IN
   THE FOLLOWING STATE(S) (where indicated by an "X")

   The Declarations ITEM 3. LIMITS OF INSURANCE is amended to include the following additional
   provisions:
                                       Applicable Uninsured/Underinsured Each Occurrence Limit(s)
               X   VERMONT                   $100,000 Bodily Injury and Property Damage Combined Single
                                             Limit

   And, if Uninsured/Underinsured Motorist Coverage has been selected under this policy:
                                  Applicable Uninsured/Underinsured Each Occurrence Limit(s)
                   FLORIDA                     Bodily Injury

                   WEST VIRGINIA               Bodily Injury and Property Damage Combined Single Limit


   And, if Uninsured/Underinsured Motorist Coverage has not been rejected under this policy:
                                  Applicable Uninsured/Underinsured Each Occurrence Limit(s)
                   LOUISIANA                   Bodily Injury Limit
                   NEW HAMPSHIRE               Bodily Injury Limit


   Uninsured/Underinsured Motorists Retained Limit             $1,000,000

   INSURING AGREEMENT

   Section I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY is amended to include the
   following additional provisions:

   1. We will pay all sums in excess of the Uninsured/Underinsured Motorists Retained Limit the Insured is
      legally entitled to recover as compensatory damages from the owner or operator of:

       a. An Uninsured Motor Vehicle as defined in Definition 4.a., 4.b. and 4.c. of this endorsement because
          of Bodily Injury sustained by the Insured, or Property Damage and caused by an Occurrence, and

       b. An Uninsured Motor Vehicle as defined in Definition 4.d. of this endorsement because of Bodily
          Injury sustained by any Insured, or Property Damage.

       The owner's or operator's liability for these damages must result from the ownership, maintenance or use of
       the Uninsured Motor Vehicle.

82610 (6/05)                                                                                                    Page 1 of 8
AH1625             IncludesArchive
                            copyrightedCopy
                                        material of the Insurance Services Office, Inc., with its permission.
                                       Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 512 of 608


   2. We will pay under this coverage only if a. or b. below applies:

       a. The limits of any applicable liability bonds or policies of the Uninsured Motor Vehicle have been
          exhausted by judgments or payments; or

       b. A tentative settlement has been made between an Insured and the insurer of the vehicle described in
          paragraph b. of the definition of Uninsured Motor Vehicle of this endorsement and we:

           1) Have been given prompt written notice of such settlement; and

           2) Advance payment to the Insured in an amount equal to the tentative settlement within 90 days after
              receipt of notification.

   3. Any judgment for damages arising out of a Suit brought without our written consent is not binding upon us.

   DEFENSE

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section III.
   DEFENSE PROVISIONS is hereby deleted in its entirety and replaced by the following:

   1. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
      Injury or Property Damage covered by this policy, even if the Suit is groundless, false or fraudulent when
      the Uninsured/Underinsured Motorists Retained Limit has been exhausted by payment of Loss to which
      this policy applies.

       If we are prevented by law or statute from assuming the obligations specified under this provision, we will
       pay any expenses incurred with our consent.

   2. We will have no duty to defend the Insured against any Suit seeking damages for Bodily Injury or
      Property Damage to which this insurance does not apply.

   3. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy,
      we will:

       a. Investigate, negotiate and settle the Suit as we deem expedient; and

       b. Pay the following supplementary payments:

           1) premiums on bonds to release attachments for amounts not exceeding our Limits of Insurance, but
              we are not obligated to apply or furnish any such bond;

           2) premiums on appeal bonds required by law to appeal a judgment in a Suit for amounts not
              exceeding the applicable Limits of Insurance of this policy, but we are not obligated to apply for or
              furnish any such bond;

           3) all court costs taxed against the Insured in the Suit;

           4) pre-judgment interest awarded against the Insured on that part of the judgment within the
              applicable Limits of Insurance of this policy we pay. If we make a settlement offer, we will not pay
              any pre-judgment interest accruing after we make such offer;

           5) post-judgment interest that accrues after entry of judgment on that part of the judgement within the
              applicable Limits of Insurance of this policy we pay and before we have paid, offered to pay or
              deposited in court that part of the judgment that is within the applicable Limits of Insurance of this
              policy; and



82610 (6/05)                                                                                                Page 2 of 8
AH1625         IncludesArchive
                        copyrightedCopy
                                    material of the Insurance Services Office, Inc., with its permission.
                                   Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 513 of 608


           6) the Insured's expenses incurred at our request or with our consent.

   4. Except as provided in Paragraph 1. above, we will have no duty to defend any Suit against the Insured.
      We will, however, have the right, but not the duty, to participate in the defense of any Suit and the
      investigation of any claim to which this policy may apply. If we exercise this right, we will do so at our own
      expense.

   5. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
      expenses described in Paragraph 3. above that accrue after the applicable Limits of Insurance of this policy
      have been exhausted by the payment of Loss and we will have the right to withdraw from the further
      defense of such Suit by tendering control of said defense to the Insured.

   LIMITS OF INSURANCE

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section IV.
   LIMITS OF INSURANCE is amended to include the following additional provisions:

   1. Regardless of the number of covered Autos, Insureds, premiums paid, claims made or vehicles involved in
      the Occurrence, the most we will pay for all damages resulting from any one Occurrence are the Limits of
      Insurance shown in Item 3. of the Declarations (as amended in this endorsement).

   2.   With respect to coverage provided under Paragraph 4.b. of the definition of Uninsured Motor Vehicle, the
        Limit of Insurance shall be reduced by all sums paid for Bodily Injury or Property Damage by or on behalf
        of anyone who is legally responsible.

   3.   Uninsured/Underinsured Motorists Retained Limit

        This policy applies only in excess of an Uninsured/Underinsured Motorists Retained Limit and then up
        to an amount not exceeding the Uninsured/Underinsured Motorists Each Occurrence Limit as stated in the
        Declarations (as amended in this endorsement), subject to the provisions stated in 1. and 2. above.

        This Uninsured/Underinsured Motorists Retained Limit shall not be reduced or exhausted by Defense
        Expenses.

        This Uninsured/Underinsured Motorists Retained Limit shall apply whether or not the Insured maintains
        applicable underlying insurance. If there is Scheduled Underlying Insurance or Other Insurance
        providing coverage to the Insured applicable to a Loss, amounts received through Scheduled Underlying
        Insurance or Other Insurance providing coverage to the Insured for payment of the Loss may be applied
        to reduce or exhaust the Uninsured/Underinsured Motorists Retained Limit. However, in no event will
        amounts received through Scheduled Underlying Insurance or Other Insurance providing coverage to
        the Insured for the payment of Defense Expenses reduce the Uninsured/Underinsured Motorists
        Retained Limit.

        Where the Uninsured/Underinsured laws of the state of West Virginia apply, this Uninsured/Underinsured
        Motorists Retained Limit applies excess of the statutory minimum amount of Uninsured Motorists
        Coverage provided by an underlying insurer.

   EXCLUSIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section V.
   EXCLUSIONS, Exclusion O. is deleted in its entirety and replaced by the following:

   O. "No-Fault" Laws

        This insurance does not apply to any obligation of the Insured under any "No Fault" law.




82610 (6/05)                                                                                                 Page 3 of 8
AH1625          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 514 of 608


   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section V.
   EXCLUSIONS is amended to include the following additional exclusions:

   1. This insurance does not apply to any claim settled without our consent. However, this exclusion does not
      apply to a settlement made with the insurer of a vehicle which is an Uninsured Motor Vehicle.

   2. This insurance does not apply to the direct or indirect benefit of any insurer or self-insurer under any
      workers' compensation, disability benefits or similar law.

   3. This insurance does not apply to any Insured using a vehicle without a reasonable belief that the person is
      entitled to do so.

   4. This insurance does not apply to Bodily Injury or Property Damage sustained by:

       a. An individual Named Insured while Occupying or when struck by any vehicle owned by that Named
          Insured that is not a covered Auto for Uninsured Motorists Coverage under this endorsement;

       b. Any Family Member while Occupying or when struck by any vehicle owned by that Family Member
          that is not a covered Auto for Uninsured Motorists Coverage under this endorsement; or

       c. Any Family Member while Occupying or when struck by any vehicle owned by the Named Insured
          that is insured for Uninsured Motorists Coverage under any other policy.

   5. This insurance does not apply to punitive or exemplary damages.

   6. This insurance does not apply to Property Damage to an Auto or to property contained in an Auto owned
      by the Named Insured which is not a covered Auto.

   7. This insurance does not apply to Property Damage for which the Insured has been or is entitled to be
      compensated by other property or physical damage insurance.

   CONDITIONS
   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition L.
   Other Insurance under Section VI. CONDITIONS is deleted in its entirety and replaced by the following:

   L. Other Insurance

       Any insurance we provide under this endorsement will be excess to the total limits of any Other Insurance
       paid or available for payment to an Insured, except other applicable Uninsured/Underinsured Motorist
       Coverage written to be excess of this policy.

       If there is other applicable Uninsured/Underinsured Motorist Coverage under any other policy issued to the
       Named Insured by us, the maximum recovery for damages may equal but not exceed the highest
       applicable limit of insurance under any one policy.

       If there is other applicable excess Uninsured/Underinsured Motorist Coverage available under more than
       one policy, then the following priorities of coverage apply:

       1. A policy covering as excess, umbrella, or similar insurance, a motor vehicle Occupied by the injured
          person or a policy covering, as excess, umbrella, or similar insurance, a pedestrian as a Named
          Insured.

       2. A policy covering as excess, umbrella, or similar insurance, a motor vehicle Occupied by the injured
          person or a policy covering, as excess, umbrella, or similar insurance, a pedestrian as an Insured other
          than as a Named Insured.

       3. A policy not covering a motor vehicle Occupied by the injured person but covering, as excess,
          umbrella, or similar insurance, the injured person as a Named Insured.


82610 (6/05)                                                                                                Page 4 of 8
AH1625         IncludesArchive
                        copyrightedCopy
                                    material of the Insurance Services Office, Inc., with its permission.
                                   Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 515 of 608


       4. A policy not covering a motor vehicle Occupied by the injured person but covering, as excess,
          umbrella, or similar insurance, the injured person as an Insured other than as a Named Insured.

       We will pay only our share of the Loss that must be paid under insurance providing umbrella or excess
       coverage. Our share is the proportion that our limit of liability bears to the total of all applicable limits of all
       the policies applicable on the same level of priority.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition
   G. Duties In the Event of an Occurrence, Claim Or Suit under Section VI. CONDITIONS is amended to
   include the following additional provisions:

   G. Specifically as respects to any Occurrence which may result in a Uninsured/Underinsured Motorist claim
      for coverage under this policy:

       a. You must promptly notify the police if a hit-and-run driver is involved, and

       b. You must promptly send us copies of the legal papers if a Suit is brought.

       c. A person seeking Uninsured/Underinsured Motorists Coverage must also promptly notify us in writing of
          a tentative settlement between the Insured and the insurer of the vehicle described in Paragraph 4.b. of
          the definition of Uninsured Motor Vehicle and allow us 90 days to advance payment to that Insured in
          an amount equal to the tentative settlement to preserve our rights against the insurer, owner or operator
          of such vehicle described in Paragraph 4.b. of the definition of Uninsured Motor Vehicle.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition
   P. Transfer of Your Rights and Duties under Section VI. CONDITIONS is amended to include the following
   additional provisions:

   P. If we make any payment and the Insured recovers from another party, the Insured shall hold the proceeds
      in trust for us and pay us back the amount we have paid.

       However, where the Uninsured/Underinsured laws of the state of Louisiana apply, if we make any payment
       under this policy and the person to or for whom payment is made has a right to recover damages from
       another, we shall be subrogated to that right. However, our right to recover is subordinate to the right of the
       Insured to be fully compensated.

       Our rights do not apply under this provision with respect to Uninsured/Underinsured Motorists Coverage if
       we:

       a. Have been given prompt written notice of a tentative settlement between an Insured and the insurer of
          a vehicle described in Paragraph 4.b. of the definition of Uninsured Motor Vehicle; and

       b. Fail to advance payment to the Insured in an amount equal to the tentative settlement within 90 days
          after receipt of notification.

       If we advance payment to the Insured in an amount equal to the tentative settlement within 90 days after
       receipt of notification:

       a. That payment will be separate from any amount the Insured is entitled to recover under the provisions
          of Uninsured/Underinsured Motorists Coverage; and

       b. We also have a right to recover the advanced payment.

   For the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section VI.
   CONDITIONS is amended to include the following additional conditions:

   Arbitration (Not applicable where the Uninsured/Underinsured laws of West Virginia or Louisiana apply)



82610 (6/05)                                                                                                  Page 5 of 8
AH1625          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 516 of 608


   1. If we and an Insured disagree whether the Insured is legally entitled to recover damages from the owner
      or driver of an Uninsured Motor Vehicle or do not agree as to the amount of damages that are
      recoverable by that Insured, then the matter may be arbitrated. However, disputes concerning coverage
      under this endorsement may not be arbitrated. Both parties must agree to the arbitration. If so agreed, each
      party will select an arbitrator. The two arbitrators will select a third. If they cannot agree within 30 days,
      either may request that selection be made by a judge of a court having jurisdiction. Each party will pay the
      expenses it incurs and bear the expenses of the third arbitrator equally.

   2. Unless both parties agree otherwise, arbitration will take place in the county in which the Insured lives.
      Local rules of law as to arbitration procedures and evidence will apply. A decision agreed to by two of the
      arbitrators will be binding.

   Conformance to "Uninsured Motorist" and/or "Underinsured Motorist" Law

   To the extent any term of this policy conflicts with any applicable Uninsured/Underinsured law, the term shall be
   deemed amended so as to conform to minimum requirements of that law. However, under no such
   circumstance shall any term be amended to be broader than the minimum requirements of that law.

   DEFINITIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Definition
   M. Insured under Section VII. DEFINITIONS is deleted in its entirety and replaced by the following:

   M. Insured means:

       If the Named Insured is designated in the Declarations as:

       a. An individual, then only the following are Insureds:

           1) The Named Insured and any Family Members.

           2) Anyone else occupying a covered Auto or a temporary substitute for a covered Auto. The covered
              Auto must be out of service because of its breakdown, repair, servicing, Loss or destruction.

           3) Anyone for damages he or she is entitled to recover because of Bodily Injury sustained by another
              Insured.

       b. A partnership, limited liability company, corporation or any other form of organization, then the following
          are Insureds:

           1) Anyone occupying a covered Auto or a temporary substitute for a covered Auto. The covered
              Auto must be out of service because of its breakdown, repair, servicing, Loss or destruction;

           2) Anyone for damages he or she is entitled to recover because of Bodily Injury sustained by another
              Insured.

   For the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Definition Y.
   Property Damage under Section VII. DEFINITIONS is deleted in its entirety and replaced by the following:

   Y. Property Damage means:

       Physical Injury or destruction of:

       a. A covered Auto; or

       b. Property contained in the covered Auto.



82610 (6/05)                                                                                                Page 6 of 8
AH1625         IncludesArchive
                        copyrightedCopy
                                    material of the Insurance Services Office, Inc., with its permission.
                                   Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 517 of 608


   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section
   VII. DEFINITIONS is amended to include the following additional definitions:

   1. Defense Expenses means a payment allocated to a specific Loss, claim or Suit for its investigation,
      settlement or defense, including but not limited to:

       a. Attorneys' fees and all other investigation, Loss adjustment and litigation expenses;

       b. Premiums on bonds to release attachments;

       c. Premiums on appeal bonds required by law to appeal any claim or Suit;

       d. Costs taxed against the Insured in any claim or Suit;

       e. Pre-judgment interest awarded against the Insured; and

       f.   Interest that accrues after entry of judgment.

   2. Family Member means a person related to an individual Named Insured by blood, marriage or adoption
      who is a resident of such Named Insured's household, including a ward or foster child.

   3. Occupying and/or Occupied means in, upon, getting in, on, out or off.

   4. Uninsured Motor Vehicle means a land motor vehicle or trailer:

       a. For which no liability bond or policy at the time of an Occurrence provides at least the amounts
          required by the applicable law where a covered Auto is principally garaged;

       b. Which is an Underinsured Motor Vehicle. An Underinsured Motor Vehicle means a land motor
          vehicle or trailer for which the sum of all liability bonds or policies applicable at the time of an
          Occurrence provides at least the amounts required by the applicable law where a covered Auto is
          principally garaged but their limits are less than the Limit of Insurance of this coverage;

       c. For which an insuring or bonding company denies coverage or is or becomes insolvent; or

       d. That is a hit-and-run vehicle and neither the operator nor owner can be identified. The vehicle must
          either:

            1) Hit an Insured, a covered Auto or a vehicle an Insured is Occupying; or

            2) Cause Bodily Injury to an Insured without hitting an Insured, a covered Auto or a vehicle an
               Insured is Occupying.

            The facts of the Occurrence or intentional act must be proved by independent corroborative evidence,
            other than the testimony of the Insured making a claim under this or similar coverage, unless such
            testimony is supported by additional evidence.

       However, Uninsured Motor Vehicle does not include any vehicle:

       a. Owned or operated by a self-insurer under any applicable motor vehicle law, except a self-insurer who
          is or becomes insolvent and cannot provide the amounts required by that motor vehicle law. However,
          where the Uninsured/Underinsured laws of the state of Florida apply, Uninsured Motor Vehicle includes
          any vehicle owned or operated by a self-insurer under any applicable motor vehicle law;

       b. Designed for use mainly off public roads while not on public roads;




82610 (6/05)                                                                                                 Page 7 of 8
AH1625          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 518 of 608


       c. Owned by or furnished or available for the Named Insured's regular use or that of any Family
          Member, if the Named Insured is an individual; or

       d. Owned by any governmental unit or agency, unless the owner or operator of the Uninsured Motor
          Vehicle has:

           1) An immunity under applicable tort liability law; or

           2) A diplomatic immunity.

   5. Uninsured/Underinsured Motorists Retained Limit means the uninsured/underinsured motorists retained
      limit specified in Declarations, as amended in this endorsement.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)


82610 (6/05)                                                                                                Page 8 of 8
AH1625         IncludesArchive
                        copyrightedCopy
                                    material of the Insurance Services Office, Inc., with its permission.
                                   Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 519 of 608

                                              ENDORSEMENT No. 24


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:            9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                           Non-Concurrency Endorsement

   This policy is amended as follows:

   Section IV. LIMITS OF INSURANCE, is amended to include the following additional provision:

   If any of the policy periods of Scheduled Underlying Insurance, (including any renewals and replacements
   thereof) apply nonconcurrently with the Policy Period of this policy, and in the event of reduction or exhaustion
   of the aggregate limit(s) of the underlying policy(ies) by payment of damages taking place during the policy
   period of such underlying policy(ies), we will:

   1. In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

   2. In the event of exhaustion of the underlying limits of insurance, continue in force as underlying insurance;

   subject to the definitions, conditions and exclusions of the applicable underlying policy(ies).

   Coverage under this policy, however, applies only to Bodily Injury, Property Damage, or Personal Injury
   and Advertising Injury that takes place during the Policy Period of this policy.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                              Authorized Representative
                                                                         or Countersignature (Where Applicable)



81581 (02/03)
AH1077                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 520 of 608

                                              ENDORSEMENT No. 25


       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                           Amendment Of Contractual Liability Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS, Paragraph C. is deleted in its entirety and replaced by the following:

       Contractual Liability

       This insurance does not apply to any liability for which the Insured is obligated to pay damages by reason
       of the assumption of liability in a contract or agreement. This exclusion does not apply to liability for
       damages:

       1. that the Insured would have in the absence of a contract or agreement; or

       2. assumed in an Insured Contract, provided Bodily Injury or Property Damage occurs subsequent to
          the execution of the Insured Contract. Solely for the purposes of liability assumed in an Insured
          Contract, reasonable attorney fees and necessary litigation expenses incurred by or for a party other
          than an Insured are deemed to be damages because of Bodily Injury or Property Damage and
          included in the Limits of Insurance of this policy, provided:

          a. liability to such party for, or for the cost of, that party's defense has also been assumed in the same
             Insured Contract; and

          b. such attorney fees and litigation expenses are for defense of that party against a civil or alternative
             dispute resolution proceeding in which damages to which this policy applies are alleged.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


86454 (8/04)
AH1435                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 521 of 608

                                              ENDORSEMENT No. 26



       This endorsement, effective 12:01 AM: July 1, 2007
       Forms a part of policy no:           9835034
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                           Commercial Umbrella Liability Policy with CrisisResponse

                          Amendment of Various Personal Injury and Advertising Injury
                                           Exclusion Endorsement
                                        (Amendment of Exclusion U.)

   This policy is amended as follows:

   Section V. EXCLUSIONS, U. Various Personal Injury and Advertising Injury, Paragraph 2. is deleted in its
   entirety and replaced by the following:

   2. arising out of oral, written or electronic publication, in any manner, of material if done by or at the direction
      of the Insured with knowledge of its falsity;




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


89452 (6/05)
AH1672                 Archive Copy
          Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 522 of 608




                              POLICYHOLDER NOTICE


Thank you for purchasing insurance from a member company of American International
Group, Inc. (AIG). The AIG member companies generally pay compensation to brokers
and independent agents, and may have paid compensation in connection with your
policy. You can review and obtain information about the nature and range of
compensation paid by AIG member companies to brokers and independent agents in the
United States by visiting our website at www.aigproducercompensation.com or by calling
AIG at 1-800-706-3102.




91222 (7/06)
               Archive Copy
              Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 523 of 608
                                          FORMS SCHEDULE

   Named Insured:      MCKESSON CORPORATION

   Policy Number:               5443284
   Effective 12:01 AM: July 1, 2008
                                                                     Form Number/
End't. No.     Form Name                                             Edition Date

               UMB PRIME DEC                                         80518    (10/04)
               UMB PRIME JACKET                                      80517    (05/06)
               SCHEDULE OF UNDERLYING                                UNDSCH   (05/99)
               POLICYHOLDER DISC - NOTICE OF TERRORISM INS COVG      96556    (01/08)
      1        RETAINED LIMIT AMENDATORY ENDORSEMENT                 MNSCPT   (06/08)
      2        EMPLOYEE BENEFITS LIAB LIMIT (CM)                     83073    (09/03)
      3        NON-CONCURRENCY END'T                                 81581    (02/03)
      4        SIR APP TO SPEC.COV.AFTR. UNDER. LMT.ARE RED.OR EX    87233    (12/04)
      5        AMEND.OF VARIOUS PER.INJ.AND ADV.INJ.EXCL.END.AMEN    89452    (06/05)
      6        NAMED PERIL AND TIME ELEMENT POLL. SIR END. PCOH V    89470    (06/05)
      7        ACT OF TERRORISM SIR ENDORSEMENT                      83049    (03/06)
      8        INDUSTRIAL AID AIRCRAFT LIMITATION ENDORSEMENT        81912    (05/06)
      9        EMP.LIAB.STOP-GAPLMT.ENDT                             82616    (05/06)
     10        CRISISRESPONSE COVERAGE ENHANCEMENT ENDORSEMENT       94621    (05/07)
     11        SPECIFIED PRODUCTS EXCL                               83097    (09/03)
     12        CA. CANCEL AND NONRENEWAL AMEND. ENDT.                81589    (10/04)
     13        DUTIES IN THE EVENT OF AN OCC. CLAIM OR SUIT          86456    (08/04)
     14        LIMITS. OF INS. AMEND. ENDT. DEL. OF PARA. E.         86460    (08/04)
     15        NOTICE OF OCCURRENCE                                  80454    (07/02)
     16        FOREIGN LIABILITY FOLLOW-FORM ENDORSEMENT             80432    (07/02)
     17        DUTIES IN THE EVENT OF AN OCCURRENCE, CLAIM OR SUI    83687    (09/07)
     18        THIRD PARTY DISCRIMINATION COVERAGE ENDORSEMENT       80494    (07/02)
     19        ARBITRATION COND END (EXCL Q, DOMICILE ST.)           82425    (06/03)
     20        ADDITIONAL NAMED INSURED                              MNSCPT   (07/08)
     21        NEW ACQUISITIONS ENDORSEMENT                          MNSCPT   (06/08)
     22        AMENDMENT OF CONDITION D, CANCELLLATION CLAUSE        MNSCPT   (06/08)
     23        INCIDENTAL MEDICAL MALPRACTIVE ENDORSEMENT            MNSCPT   (06/08)
     24        JOINT VENTURE - SCALE / SCALE WITH FINAL ADJ          MNSCPT   (06/08)
     25        MANUFACTURE OF DRUGS EXCLUSION                        MNSCPT   (06/08)
     26        KNOWLEDGE OF OCCURRENCE                               MNSCPT   (06/08)
     27        UNINSURED/UNDERINSURED MOTORIST COVERAGE END          82610    (02/07)




CIFMSC
CI0226               Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 524 of 608

                                               AMERICAN INTERNATIONAL COMPANIES

                                          Umbrella Prime
                        Commercial Umbrella Liability Policy With CrisisResponse
                                                          DECLARATIONS

The company issuing this policy is indicated by an "X" in the box to the left of the company's name.
   AIG Casualty Company                                            Granite State Insurance Company
   AIU Insurance Company                                           Illinois National Insurance Company
   American Home Assurance Company                                 National Union Fire Insurance Company of Louisiana
   American International Pacific Insurance Company            X   National Union Fire Insurance Company of Pittsburgh, Pa.
   American International South Insurance Company                  New Hampshire Insurance Company
   Commerce & Industry Insurance Company                           The Insurance Company of the State of Pennsylvania
                                           (each of the above being a capital stock company)
                                      Executive Offices: 70 Pine Street, New York, NY 10270
                                                   Telephone No. 212-770-7000

POLICY NUMBER:                 5443284                        RENEWAL OF:         9835034

ITEM 1. NAMED INSURED:             MCKESSON CORPORATION

         MAILING ADDRESS:          1 POST ST STE 3275
                                   SAN FRANCISCO, CA 94104

ITEM 2. POLICY PERIOD: FROM: July 1, 2008                       TO: July 1, 2009
                       (At 12:01 A.M., standard time, at the address of the Named Insured stated above.)

ITEM 3. LIMITS OF INSURANCE
         The Limits of Insurance, subject to the terms of this policy, are:
         A.   $45,000,000           Each Occurrence
         B.   $45,000,000           General Aggregate (in accordance with Section IV. Limits of Insurance)
         C.   $45,000,000           Products-Completed Operations Aggregate (in accordance with Section IV. Limits of Insurance)
         D.   $250,000              CrisisResponse Sublimit of Insurance
         E.   $50,000               Excess Casualty CrisisFund Limit of Insurance

ITEM 4. SCHEDULED UNDERLYING INSURANCE -

ITEM 5. SELF-INSURED RETENTION - $25,000                           Each Occurrence

ITEM 6. PREMIUM AND PREMIUM COMPUTATION
         ESTIMATED TOTAL ANNUAL EXPOSURE                            N/A
         RATES PER                                                  FLAT
         MINIMUM PREMIUM                                            $992,000.00
         ADVANCE PREMIUM                                            $992,000.00




ITEM 7. THIS POLICY INCLUDES THESE ENDORSEMENTS AT INCEPTION DATE: SEE ATTACHED SCHEDULE


PRODUCER NAME: MARSH USA, INC.
ADDRESS:       ONE CALIFORNIA STREET
               SAN FRANCISCO, CA 94111




                                                           Authorized Representative or                                       Date
                                                           Countersignature (Where Applicable)
80518 (10/04)                                                                                                  Issue Date:    07/10/08
AH0876
                            Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 525 of 608
                                          Umbrella Prime®
                       Commercial Umbrella Liability Policy With CrisisResponse®

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations and any
other person or organization qualifying as a Named Insured under this policy. The words "we," "us" and "our" refer
to the company providing this insurance.

The word Insured means any person or organization qualifying as such under Section VII. Definitions.

Except for headings, words that appear in bold print have special meaning. See Section VII. Definitions.


In consideration of the payment of the premium and in reliance upon the statements in the Declarations, we agree to
provide coverage as follows:

I.   INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY

A. We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes legally
   obligated to pay as damages by reason of liability imposed by law because of Bodily Injury, Property Damage or
   Personal Injury and Advertising Injury to which this insurance applies or because of Bodily Injury or Property
   Damage to which this insurance applies assumed by the Insured under an Insured Contract.

     The amount we will pay for damages is limited as described in Section IV. Limits of Insurance.

B. This policy applies, only if:

     1. the Bodily Injury or Property Damage is caused by an Occurrence that takes place anywhere, and the
        Bodily Injury or Property Damage occurs during the Policy Period; and

     2. the Personal Injury and Advertising Injury is caused by an Occurrence that takes place anywhere arising
        out of your business, but only if the Occurrence was committed during the Policy Period.

C. 1. This policy applies to Bodily Injury or Property Damage, only if prior to the Policy Period, no Insured listed
      under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M. of Section VII., no executive officer or director listed
      under subparagraph 2d. of Paragraph M. of Section VII. and no employee authorized by you to give or receive
      notice of an Occurrence, claim or Suit, knew that the Bodily Injury or Property Damage had occurred, in
      whole or in part. If such an Insured or authorized employee knew, prior to the Policy Period, that the Bodily
      Injury or Property Damage had occurred, then any continuation, change or resumption of such Bodily Injury
      or Property Damage during or after the Policy Period will be deemed to have been known prior to the Policy
      Period.

     2. Bodily Injury or Property Damage which occurs during the Policy Period and was not, prior to the Policy
        Period, known to have occurred by any Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph
        M. of Section VII., any executive officer or director listed under subparagraph 2d. of Paragraph M. of Section VII.
        or any employee authorized by you to give or receive notice of an Occurrence or claim, includes any
        continuation, change or resumption of that Bodily Injury or Property Damage after the end of the Policy
        Period.

D. Bodily Injury or Property Damage will be deemed to have been known to have occurred at the earliest time when
   any Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M. of Section VII, any executive officer or
   director listed under subparagraph 2d. of Paragraph M. of Section VII. or any employee who was authorized by you
   to give or receive notice of an Occurrence, claim or Suit:




80517 (5/06)                                           Page 1 of 24
AH2007                  Archive Copy   © 2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 526 of 608
    1. reports all, or any part, of the Bodily Injury or Property Damage to us or any other insurer;

    2. receives a written or verbal demand or claim for damages because of the Bodily Injury or Property Damage;
       or

    3. becomes aware by any other means that Bodily Injury or Property Damage has occurred or has begun to
       occur.

E. Damages because of Bodily Injury include damages claimed by any person or organization for care, loss of
   services or death resulting at any time from the Bodily Injury.

F. If we are prevented by law or statute from paying damages covered by this policy on behalf of the Insured, then we
   will indemnify the Insured for those sums in excess of the Retained Limit.

II. INSURING AGREEMENT-CRISISRESPONSE® AND EXCESS CASUALTY CRISISFUND®

A. CrisisResponse

    We will advance CrisisResponse Costs directly to third parties on behalf of the Named Insured, regardless of
    fault, arising from a Crisis Management Event first commencing during the Policy Period, up to the amount of the
    CrisisResponse Sublimit of Insurance.

B. Excess Casualty CrisisFund

    We will pay Crisis Management Loss on behalf of the Named Insured arising from a Crisis Management Event
    first commencing during the Policy Period, up to the amount of the Excess Casualty CrisisFund Limit of
    Insurance.

C. A Crisis Management Event will first commence at the time during the Policy Period when a Key Executive
   first becomes aware of an Occurrence that gives rise to a Crisis Management Event and will end when we
   determine that a crisis no longer exists or when the CrisisResponse Sublimit of Insurance has been exhausted,
   whichever occurs first.

D. There will be no Retained Limit applicable to CrisisResponse Costs or Crisis Management Loss.

E. Any advancement of CrisisResponse Costs or payment of Crisis Management Loss that we make under the
   coverage provided by this Section II. will not be a determination of our obligations under this policy, nor create any
   duty to defend any Suit under any other part of this policy.

III. DEFENSE PROVISIONS

A. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily Injury,
   Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the Suit is
   groundless, false or fraudulent when:

    1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by payment of Loss to
       which this policy applies and the total applicable limits of Other Insurance have been exhausted; or

    2. the damages sought because of Bodily Injury, Property Damage or Personal Injury and Advertising Injury
       would not be covered by Scheduled Underlying Insurance or any applicable Other Insurance, even if the
       total applicable limits of either the Scheduled Underlying Insurance or any applicable Other Insurance had
       not been exhausted by the payment of Loss.

    If we are prevented by law or statute from assuming the obligations specified under this provision, we will pay any
    expenses incurred with our consent.




80517 (5/06)                                          Page 2 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 527 of 608
B. We will have no duty to defend the Insured against any Suit seeking damages for Bodily Injury, Property
   Damage or Personal Injury and Advertising Injury to which this insurance does not apply.

C. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy, we will:

    1. investigate, negotiate and settle the Suit as we deem expedient; and

    2. pay the following supplementary payments to the extent that such payments are not covered by Scheduled
       Underlying Insurance or any applicable Other Insurance:

        a. premiums on bonds to release attachments for amounts not exceeding the applicable Limits of Insurance of
           this policy, but we are not obligated to apply for or furnish any such bond;

        b. premiums on appeal bonds required by law to appeal a judgment in a Suit for amounts not exceeding the
           applicable Limits of Insurance of this policy, but we are not obligated to apply for or furnish any such bond;

        c. all court costs taxed against the Insured in the Suit;

        d. pre-judgment interest awarded against the Insured on that part of the judgment within the applicable Limits
           of Insurance of this policy we pay. If we make an offer to pay the applicable limit of insurance, we will not
           pay any pre-judgment interest accruing after we make such offer;

        e. post-judgment interest that accrues after entry of judgment on that part of the judgment within the applicable
           Limits of Insurance of this policy we pay and before we have paid, offered to pay or deposited in court that
           part of the judgment that is within the applicable Limits of Insurance of this policy; and

        f.   the Insured's expenses incurred at our request or with our consent.

D. Except as provided in Paragraph A. above, we will have no duty to defend any Suit against the Insured. We will,
   however, have the right, but not the duty, to participate in the defense of any Suit and the investigation of any claim
   to which this policy may apply. If we exercise this right, we will do so at our own expense.

E. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
   expenses described in Paragraph C. above that accrue after the applicable Limits of Insurance of this policy have
   been exhausted by the payment of Loss and we will have the right to withdraw from the further defense of such
   Suit by tendering control of said defense to the Insured.

IV. LIMITS OF INSURANCE

A. The Limits of Insurance shown in Item 3. of the Declarations and the rules below state the most we will pay for all
   damages under this policy regardless of the number of:

    1. Insureds;

    2. claims made or Suits brought;

    3. persons or organizations making claims or bringing Suits; or

    4. coverages provided under this policy.

B. The General Aggregate Limit stated in Item 3. of the Declarations is the most we will pay for all damages under this
   policy, except for:

    1. damages included within the Products-Completed Operations Hazard; and

    2. damages because of Bodily Injury or Property Damage to which this policy applies, caused by an
       Occurrence and resulting from the ownership, maintenance or use of an Auto covered under Scheduled
       Underlying Insurance.



80517 (5/06)                                           Page 3 of 24
AH2007                  Archive Copy   © 2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 528 of 608
C. The Products-Completed Operations Aggregate Limit stated in Item 3C. of the Declarations is the most we will pay
   for all damages included in the Products-Completed Operations Hazard.

D. Subject to Paragraphs B. and C. above, the Each Occurrence Limit stated in Item 3A. of the Declarations is the
   most we will pay for the sum of all damages arising out of any one Occurrence.

E. Subject to Paragraphs B. and C. above, the most we will pay for damages under this policy on behalf of any person
   or organization to whom you are obligated by written Insured Contract to provide insurance such as is afforded by
   this policy is the lesser of the Limits of Insurance shown in Item 3. of the Declarations or the minimum Limits of
   Insurance you agreed to procure in such written Insured Contract.

F. This policy applies only in excess of the Retained Limit. If however, a policy shown in the Schedule of Underlying
   Insurance forming a part of this policy has a limit of insurance:

     1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount of valid
        and collectible insurance; or

     2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in the
        Schedule of Underlying Insurance forming a part of this policy.

G. If the total applicable limits of Scheduled Underlying Insurance are reduced or exhausted by the payment of
   Loss to which this policy applies and the total applicable limits of applicable Other Insurance are reduced or
   exhausted, we will:

     1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
        Insurance and any applicable Other Insurance; and

     2. in the event of exhaustion, continue in force as underlying insurance.

H. Expenses incurred to defend any Suit or to investigate any claim will be in addition to the applicable Limits of
   Insurance of this policy. Provided, however, that if such expenses reduce the applicable limits of Scheduled
   Underlying Insurance, then such expenses will reduce the applicable Limits of Insurance of this policy.

I.   The CrisisResponse Sublimit of Insurance is the most we will pay for all CrisisResponse Costs under this
     policy, regardless of the number of Crisis Management Events first commencing during the Policy Period. This
     CrisisResponse Sublimit of Insurance will be part of, not in addition to, the applicable Limit of Insurance.

J. The Excess Casualty CrisisFund Limit of Insurance is the most we will pay for all Crisis Management Loss
   under this policy, regardless of the number of Crisis Management Events first commencing during the Policy
   Period. This Excess Casualty CrisisFund Limit of Insurance will be in addition to the applicable Limit of
   Insurance.

K. We will have no obligation to advance CrisisResponse Costs when we determine that a Crisis Management
   Event has ended or when the CrisisResponse Sublimit of Insurance has been exhausted, whichever occurs first.

L. The Limits of Insurance of this policy apply separately to each consecutive annual period and to any remaining
   period of less than twelve (12) months, beginning with the inception date of the Policy Period shown in the
   Declarations, unless the Policy Period is extended after issuance for an additional period of less than twelve (12)
   months. In that case, the additional period will be deemed part of the last preceding period for purposes of
   determining the Limits of Insurance of this policy.

M. We will not make any payment under this policy unless and until:

     1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by the payment of Loss
        to which this policy applies and any applicable, Other Insurance have been exhausted by the payment of
        Loss; or




80517 (5/06)                                           Page 4 of 24
AH2007                  Archive Copy   © 2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 529 of 608
   2. the total applicable Self-Insured Retention has been satisfied by the payment of Loss to which this policy
      applies.

   When the amount of Loss has been determined by an agreed settlement or a final judgment, we will promptly pay
   on behalf of the Insured the amount of such Loss falling within the terms of this policy. An agreed settlement
   means a settlement and release of liability signed by us, the Insured and the claimant or the claimant’s legal
   representative.

V. EXCLUSIONS

A. Aircraft and Watercraft

   This insurance does not apply to Bodily Injury or Property Damage arising out of the ownership, maintenance,
   use or entrustment to others of any aircraft or watercraft owned or operated by or rented or loaned to any Insured.
   Use includes operation and loading and unloading.

   This exclusion applies even if the claims against any Insured allege negligence or other wrongdoing in the
   supervision, hiring, employment, training or monitoring of others by that Insured, if the Occurrence which caused
   the Bodily Injury or Property Damage involved the ownership, maintenance, use or entrustment to others of any
   aircraft or watercraft that is owned or operated by or rented or loaned to any Insured.

   This exclusion does not apply to a watercraft you do not own that is:

   1. less than 26 feet long; and

   2. not being used to carry persons or property for a charge.

B. Asbestos

   This insurance does not apply to any liability arising out of:

   1. the manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos,
      asbestos containing products or materials, asbestos fibers or asbestos dust;

   2. any obligation of the Insured to indemnify any party because of damages arising out of the manufacture of,
      mining of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos products,
      asbestos fibers or asbestos dust; or

   3. any obligation to defend any Suit or claim against the Insured that seeks damages if such Suit or claim arises
      as the result of the manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or
      exposure to asbestos, asbestos products, asbestos fibers or asbestos dust.

C. Contractual Liability

   This insurance does not apply to any liability for which the Insured is obligated to pay damages by reason of the
   assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:

   1. that the Insured would have in the absence of a contract or agreement; or

   2. assumed in an Insured Contract, provided Bodily Injury or Property Damage occurs subsequent to the
      execution of the Insured Contract. Solely for the purposes of liability assumed in an Insured Contract,
      reasonable attorney fees and necessary litigation expenses incurred by or for a party other than an Insured are
      deemed to be damages because of Bodily Injury or Property Damage and included in the Limits of Insurance
      of this policy, provided:

       a. liability to such party for, or for the cost of, that party's defense has also been assumed in the same
          Insured Contract; and




80517 (5/06)                                          Page 5 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 530 of 608
       b. such attorney fees and litigation expenses are for the defense of that party against a civil or alternative
          dispute resolution proceeding in which damages to which this policy applies are alleged.

D. Damage to Impaired Property or Property Not Physically Injured

   This insurance does not apply to Property Damage to Impaired Property or property that has not been physically
   injured, arising out of:

   1. a defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

   2. a delay or failure by you or anyone acting on your behalf to perform a contract or agreement in accordance with
      its terms.

   This exclusion does not apply to the loss of use of other property arising out of sudden and accidental physical
   injury to Your Product or Your Work after it has been put to its intended use.

E. Damage to Property

   This insurance does not apply to Property Damage to:

   1. property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
      organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property for
      any reason, including prevention of injury to a person or damage to another's property;

   2. premises you sell, give away or abandon, if the Property Damage arises out of any part of those premises;

   3. property loaned to you;

   4. personal property in the care, custody or control of the Insured;

   5. that particular part of real property on which you or any contractors or subcontractors working directly or
      indirectly on your behalf are performing operations, if the Property Damage arises out of those operations; or

   6. that particular part of any property that must be restored, repaired or replaced because Your Work was
      incorrectly performed on it.

   Paragraph 2. of this exclusion does not apply if the premises are Your Work and were never occupied, rented or
   held for rental by you.

   Paragraphs 3., 4., 5. and 6. of this exclusion do not apply to liability assumed under a sidetrack agreement.

   Paragraph 6. of this exclusion does not apply to Property Damage included in the Products-Completed
   Operations Hazard.

F. Damage to Your Product

   This insurance does not apply to Property Damage to Your Product arising out of it or any part of it.

G. Damage to Your Work

   This insurance does not apply to Property Damage to Your Work arising out of it or any part of it and included in
   the Products-Completed Operations Hazard.

   This exclusion does not apply if the damaged work or the work out of which the damage arises was performed on
   your behalf by a subcontractor.

H. Electronic Chatrooms or Bulletin Boards and Electronic Data




80517 (5/06)                                         Page 6 of 24
AH2007                Archive Copy   © 2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 531 of 608
     This insurance does not apply to Personal Injury and Advertising Injury arising out of an electronic chatroom or
     bulletin board the Insured hosts, owns, or over which the Insured exercises control. Additionally, this insurance
     does not apply to damages arising out of the loss of, loss of use of, damage to, corruption of, inability to access, or
     inability to manipulate electronic data.

     As used in this exclusion, "electronic data" means information, facts or programs stored as or on, created or used
     on, or transmitted to or from computer software, including systems and applications software, hard or floppy disks,
     CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with electronically
     controlled equipment.

I.   Employees and Volunteers

     This insurance does not apply to liability of any employee or volunteer qualifying as an Insured under this policy
     arising out of Bodily Injury, Property Damage or Personal Injury and Advertising Injury:

     1. to you, to your partners or members (if you are a partnership or joint venture), to your members (if you are a
        limited liability company), or to an employee of yours while in the course of his or her employment or performing
        duties related to the conduct of your business, or to another volunteer of yours while performing duties related
        to the conduct of your business;

     2. to the spouse, child, parent, brother or sister of such injured employee or volunteer as a consequence of
        subparagraph 1. above;

     3. for which there is any obligation to share damages with or repay someone else who must pay damages
        because of the injury described in subparagraphs 1. or 2. above; or

     4. arising out of his or her providing or failing to provide professional health care services.

     Paragraphs 1., 2. and 3. shall not apply to any liability arising out of Bodily Injury or Personal Injury and
     Advertising Injury if such coverage is provided by Scheduled Underlying Insurance. Coverage under this policy
     for Bodily Injury or Personal Injury and Advertising Injury will follow the terms, definitions, conditions and
     exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and
     all other terms, definitions, conditions and exclusions of this policy. Provided, however, that coverage provided by
     this policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

J. Employment Practices

     This insurance does not apply to any liability arising out of:

     1. failure to hire any prospective employee or any applicant for employment;

     2. dismissal, discharge or termination of any employee;

     3. failure to promote or advance any employee; or

     4. employment-related practices, policies, acts, omissions or misrepresentations directed at a present, past, future
        or prospective employee, including, but not limited to:

         a.   coercion, harassment, humiliation or discrimination;
         b.   demotion, evaluation, reassignment, discipline, or retaliation;
         c.   libel, slander, humiliation, defamation, or invasion of privacy; or
         d.   violation of civil rights.

     This exclusion applies:

     1. whether the Insured may be liable as an employer or in any other capacity; and

     2. to any obligation to share damages with or repay someone else who must pay damages because of the injury.



80517 (5/06)                                             Page 7 of 24
AH2007                    Archive Copy   © 2001  American   International Group, Inc.
                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 532 of 608
K. Expected or Intended Injury

   This insurance does not apply to Bodily Injury and Property Damage expected or intended from the standpoint of
   the Insured. However, this exclusion does not apply to Bodily Injury or Property Damage resulting from the use
   of reasonable force to protect persons or property.

L. Infringement of Copyright, Patent, Trademark or Trade Secret

   This insurance does not apply to Personal Injury and Advertising Injury arising out of the infringement of
   copyright, patent, trademark, trade secret or other intellectual property rights.

   However, this exclusion does not apply to infringement, in your Advertisement, of copyright, trade dress or slogan.

M. Liquor Liability

   This insurance does not apply to Bodily Injury or Property Damage for which any Insured may be held liable by
   reason of:

   1. causing or contributing to the intoxication of any person;

   2. the furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of alcohol;
      or

   3. any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.

   However, this exclusion will not apply if coverage is provided for such Bodily Injury or Property Damage by
   Scheduled Underlying Insurance.

   Coverage under this policy for such Bodily Injury or Property Damage will follow the terms, definitions, conditions
   and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium
   and all other terms, definitions, conditions and exclusions of this policy. Provided, however, that coverage provided
   by this policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

N. Media and Internet Type Businesses

   This insurance does not apply to Personal Injury and Advertising Injury committed by any Insured whose
   business is:

   1. advertising, broadcasting, publishing or telecasting;

   2. designing or determining content of web-sites for others; or

   3. an Internet search, access, content or service provider.

   However, this exclusion does not apply to Paragraphs U1., U2. and U3. of Section VII.

   For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others anywhere
   on the Internet, is not by itself, considered the business of advertising, broadcasting, publishing or telecasting.

O. "No-Fault, " "Uninsured Motorist" or "Underinsured Motorist" Laws

   This insurance does not apply to any obligation of the Insured under any "No-Fault," "Uninsured Motorist" or
   "Underinsured Motorist" law, or any similar law.

P. Nuclear Liability

   This insurance does not apply to:

   1. any liability:



80517 (5/06)                                           Page 8 of 24
AH2007                  Archive Copy   © 2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 533 of 608
       a. with respect to which the Insured is also an Insured under a nuclear energy liability policy issued by the
          Nuclear Energy Liability-Property Insurance Association, Mutual Atomic Energy Liability Underwriters or the
          Nuclear Insurance Association of Canada, or would be an Insured under any such policy but for its
          termination upon exhaustion of its limit of liability;

       b. resulting from the hazardous properties of nuclear material and with respect to which (1) any person or any
          organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or any
          amendment or revision thereto, or any similar law; (2) the Insured is, or had this policy not been available
          would be, entitled to indemnity from the United States of America or any agency thereof under any
          agreement entered into by the United States of America or an agency thereof with any person or
          organization;

       c. for Bodily Injury or Property Damage resulting from the hazardous properties of nuclear material if:

            i)    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the Insured or
                  on the Insured's behalf or (2) has been discharged or dispensed therefrom;

            ii)   the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                  processed, stored, transported or disposed of by the Insured or on the Insured's behalf; or

            iii) the Bodily Injury or Property Damage arises out of the furnishing by the Insured of services,
                 materials, parts or equipment in connection with the planning, construction, maintenance, operation or
                 use of any nuclear facility, but if such facility is located within the United States of America, its territories
                 or possessions or Canada, this exclusion c. applies only to Property Damage to such nuclear facility
                 and any property thereat.

   2. As used in this exclusion:

       a. "hazardous properties" includes radioactive, toxic or explosive properties;

       b. "nuclear material" means source material, special nuclear material or by-product material;

       c. "source material," "special nuclear material" and "by-product material" have the meanings given them in
          the Atomic Energy Act of 1954 or any amendment or revision thereto ;

       d. "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to
          radiation in a nuclear reactor;

       e. "waste" means any waste material (1) containing by-product material and (2) resulting from the operation by
          any person or organization of a nuclear facility included within the definition of nuclear facility below;

       f.   "nuclear facility" means:

            i)    any nuclear reactor;

            ii)   any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2)
                  processing or utilizing spent fuel or (3) handling, processing or packaging wastes;

            iii) any equipment or device used for the processing, fabricating or alloying of special nuclear material if at
                 any time the total amount of such material in the Insured's custody at the premises where such
                 equipment or device is located consists of or contains more than 25 grams of plutonium or uranium 233
                 or any combination thereof, or more than 250 grams of uranium 235; or

            iv) any structure, basin, excavation, premises or place prepared or used for storage or disposal of waste,
                and

            includes the site on which any of the foregoing is located, all operations conducted on such site and all
            premises used for such operations;



80517 (5/06)                                            Page 9 of 24
AH2007                   Archive Copy   © 2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 534 of 608
       g. "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting
          chain reaction or to contain a critical mass of fissionable material;

       h. Property Damage includes all forms of radioactive contamination of property.

Q. Pollution

   This insurance does not apply to:

   1. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury arising out of the actual,
       alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants anywhere at
       any time;

   2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement that
       the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
       respond to, or assess the effects of Pollutants; or

   3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental authority for
       damages because of testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
       neutralizing or in any way responding to, or assessing the effects of Pollutants.

   However, Paragraph 1 of this exclusion will not apply if coverage for such Bodily Injury or Property Damage as
   is described in subparagraphs 1) through 6) below is provided by Scheduled Underlying Insurance:

       1) Products-Completed Operations Hazard

           Paragraph 1. of this exclusion does not apply with respect to Bodily Injury or Property Damage included
           within the Products-Completed Operations Hazard provided that Your Product or Your Work has not at
           any time been:

           a) discarded, dumped, abandoned, thrown away; or

           b) transported, handled, stored, treated, disposed of or processed as waste;

           by anyone.

       2) Hostile Fire

           Paragraph 1. of this exclusion does not apply with respect to Bodily Injury or Property Damage arising
           out of heat, smoke or fumes from a Hostile Fire.

       3) Equipment to Cool, Dehumidify, or Heat the Building and Contractor/Lessee Operations

           Paragraph 1. of this exclusion does not apply to:

           a)      Bodily Injury sustained within a building and caused by smoke, fumes, vapor or soot produced by or
                  originating from equipment that is used to heat, cool or dehumidify the building, or equipment used to
                  heat water for personal use, by the building's occupants or their guests;

           b) Bodily Injury or Property Damage for which you may be held liable if you are a contractor and the
              owner or lessee of such premises, site or location has been added to your policy as an additional
              Insured with respect to your ongoing operations performed for that additional Insured at such
              premises, site or location, and such premises, site or location is not and never was owned or occupied
              by, or rented or loaned to, any Insured, other than the additional Insured.

       4) Fuels, Lubricants and Other Operating Fluids - Mobile Equipment

               Paragraph 1. of this exclusion does not apply to:




80517 (5/06)                                           Page 10 of 24
AH2007                   Archive Copy   © 2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 535 of 608
           a) Bodily Injury or Property Damage arising out of the escape of fuels, lubricants or other operating
              fluids that are needed to perform normal electrical, hydraulic or mechanical functions necessary for the
              operation of Mobile Equipment or its parts if such fuels, lubricants or other operating fluids escape
              from a vehicle part designed to hold, store or receive them. This exception does not apply if the Bodily
              Injury or Property Damage arises out of the intentional discharge, dispersal or release of the fuels,
              lubricants or other operating fluids, or if such fuels, lubricants or other operating fluids are brought on or
              to the premises, site or location with the intent that they be discharged, dispersed or released as part of
              the operations being performed by such insured contractor or subcontractor; or

           b) Bodily Injury or Property Damage sustained within a building and caused by the release of gases,
              fumes or vapors from materials brought into that building in connection with operations being performed
              by you or on your behalf by a contractor or subcontractor.

       5) Fuels, Lubricants, Fluids, etc. - Auto

           Paragraph 1. of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or other similar
           Pollutants that are needed for or result from the normal electrical, hydraulic or mechanical functioning of an
           Auto covered by Scheduled Underlying Insurance or its parts, if:

           a) the Pollutants escape, seep, migrate, or are discharged, dispersed or released directly from an Auto
              part designed by its manufacturer to hold, store, receive or dispose of such Pollutants; and

           b) the Bodily Injury or Property Damage does not arise out of the operation of any equipment shown in
              Paragraphs 6b and 6c of the definition of Mobile Equipment.

       6) Upset, Overturn or Damage of an Auto

           Paragraph 1. of this exclusion does not apply to Occurrences that take place away from premises owned
           by or rented to an Insured with respect to Pollutants not in or upon an Auto covered by Scheduled
           Underlying Insurance if:

           a) the Pollutants or any property in which the Pollutants are contained are upset, overturned or damaged
              as a result of the maintenance or use of an Auto covered by Scheduled Underlying Insurance; and

           b) the discharge, dispersal, seepage, migration, release or escape of the Pollutants is caused directly by
              such upset, overturn or damage.

   Coverage under this policy for such Bodily Injury or Property Damage as is described in subparagraphs 1)
   through 6) above will follow the terms, definitions, conditions and exclusions of Scheduled Underlying Insurance,
   subject to the Policy Period, Limits of Insurance, premium and all other terms, definitions, conditions and
   exclusions of this policy. Provided, however, that coverage provided by this policy will be no broader than the
   coverage provided by Scheduled Underlying Insurance.

R. Recall of Your Product, Your Work or Impaired Property

   This insurance does not apply to damages claimed for any loss, cost or expense incurred by you or others for the
   loss of use, withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of:

   1. Your Product;

   2. Your Work; or

   3. Impaired Property;

   if such product, work or property is withdrawn or recalled from the market or from use by any person or organization
   because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.

S. Securities



80517 (5/06)                                        Page 11 of 24
AH2007                Archive Copy   © 2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 536 of 608
   This insurance does not apply to any liability arising out of:

   1. any violation of any securities law or similar law or any regulation promulgated thereunder;

   2. the purchase, sale, offer of sale or solicitation of any security, debt, insurance policy, bank deposit or financial
      interest or instrument;

   3. any representations made at any time in relation to the price or value of any security, debt, insurance policy,
      bank deposit or financial interest or instrument; or

   4. any depreciation or decline in price or value of any security, debt, insurance policy, bank deposit or financial
      interest or instrument.

T. Unauthorized Use of Another's Name or Product

   This insurance does not apply to Personal Injury and Advertising Injury arising out of the unauthorized use of
   another's name or product in your e-mail address, domain name or metatag, or any other similar tactics to mislead
   another's potential customers.

U. Various Personal Injury and Advertising Injury

   This insurance does not apply to Personal Injury and Advertising Injury:

   1. caused by or at the direction of the Insured with the knowledge that the act would violate the rights of another
      and would inflict Personal Injury and Advertising Injury;

   2. arising out of oral, written or electronic publication, in any manner, of material if done by or at the direction of
      any Insured with knowledge of its falsity;

   3. arising out of oral, written or electronic publication, in any manner, of material whose first publication took place
      before the beginning of the Policy Period;

   4. arising out of a criminal act committed by or at the direction of the Insured;

   5. for which the Insured has assumed liability in a contract or agreement. This exclusion does not apply to liability
      for damages that the Insured would have in the absence of the contract or agreement;

   6. arising out of a breach of contract, except an implied contract to use another's advertising idea in your
      Advertisement;

   7. arising out of the failure of goods, products or services to conform with any statement of quality or performance
      made in your Advertisement; or

   8. arising out of the wrong description of the price of goods, products or services stated in your Advertisement.

V. Various Laws

   This insurance does not apply to any obligation of the Insured under any of the following:

   1. the Employee Retirement Income Security Act of 1974 (including amendments relating to the Consolidated
      Omnibus Budget Reconciliation Act of 1985), or any amendment or revision thereto, or any similar law; or

   2. any workers' compensation, disability benefits or unemployment compensation law, or any similar law.

W. Violation of Communication or Information Law

   This insurance does not apply to any liability arising out of any act that violates any statute, ordinance or regulation
   of any federal, state or local government, including any amendment of or addition to such laws, that prohibits or
   limits the sending, transmitting or communicating of material or information.


80517 (5/06)                                         Page 12 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 537 of 608
X. War

   This insurance does not apply to Loss, costs, injury, damage, claim, dispute and/or or suit arising therefrom,
   caused directly or indirectly, in whole or in part, as a result of or in connection with war, whether declared or not, or
   any act or condition incident to war. War includes:

   1. Civil war; or

   2. Armed conflict between two or more nations, armed conflict between military forces of any origin, or warlike
      action by a military force, including action in hindering or defending against an actual or expected attack, by any
      government, sovereign or other authority using military personnel or other agents; or

   3. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
      defending against any of these.

VI. CONDITIONS

A. Appeals

   If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the total applicable limits
   of Scheduled Underlying Insurance, we may elect to do so. If we appeal, we will be liable for, in addition to the
   applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on that amount of any
   judgment which does not exceed the applicable Limits of Insurance of this policy incidental to such an appeal.

B. Audit

   We may audit and examine your books and records as they relate to this policy at any time during the period of this
   policy and for up to three (3) years after the expiration or termination of this policy.

C. Bankruptcy or Insolvency

   Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of your
   underlying insurers will not relieve us from the payment of Loss covered by this policy. But under no
   circumstances will such bankruptcy, insolvency or inability to pay require us to drop down, replace or assume any
   obligation under Scheduled Underlying Insurance.

D. Cancellation

   1. You may cancel this policy. You must mail or deliver advance written notice to us stating when the cancellation
      is to take effect.

   2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver to you
      not less than ten (10) days advance written notice stating when the cancellation is to take effect. If we cancel
      for any other reason, we must mail or deliver to you not less than ninety (90) days advance written notice
      stating when the cancellation is to take effect. Mailing that notice to you at your mailing address shown in Item
      1 of the Declarations will be sufficient to prove notice.

   3. The Policy Period will end on the day and hour stated in the cancellation notice.

   4. If we cancel, final premium will be calculated pro rata based on the time this policy was in force. Final Premium
      will not be less than the pro rata share of the Minimum Premium shown in Item 6. of the Declarations.

   5. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in force and
      increased by our short rate cancellation table and procedure. Final premium will not be less than the short rate
      share of the Minimum Premium shown in Item 6 of the Declarations.

   6. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but the
      cancellation will be effective even if we have not made or offered any refund of unearned premium. Our check


80517 (5/06)                                         Page 13 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 538 of 608
       or our representative's check, mailed or delivered, will be sufficient tender of any refund due you.

   7. The first Named Insured in Item 1. of the Declarations will act on behalf of all other Insureds with respect to
      the giving and receiving of notice of cancellation and the receipt of any refund that may become payable under
      this policy.

   8. Any of these provisions that conflict with a law that controls the cancellation of the insurance in this policy is
      changed by this statement to comply with that law.

E. Change In Control

   If during the Policy Period:

   1. the first Named Insured designated in Item 1. of the Declarations consolidates with or merges into, or sells all
      or substantially all of its assets to any person or entity; or

   2. any person or entity acquires an amount of the outstanding ownership interests representing more than 50% of
      the voting or designation power for the election of directors of the first Named Insured designated in Item 1. of
      the Declarations, or acquires the voting or designation rights of such an amount of ownership interests;

   this policy will continue in full force and effect as to Bodily Injury and Property Damage that occur prior to the
   effective date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence that
   takes place prior to the effective date of such transaction.

   Coverage will be afforded by this policy for Bodily Injury or Property Damage that occurs on or after the effective
   date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence that takes place
   on or after the effective date of such transaction if the Named Insured notifies us of the transaction no later than
   ninety (90) days after the effective date of the transaction.

   If the Named Insured fails to notify us within ninety (90) days of the effective date of such transaction coverage
   afforded by this policy will cease on the ninetieth (90th) day after the effective date of such transaction at 12:01 am
   standard time of the address of the Named Insured shown in Item 1. of the Declarations or the end of the Policy
   Period, whichever is earlier.

   The provisions of paragraph E. shall only apply to transactions with third parties not under control or ownership of
   the Named Insured on the inception date of this policy.

F. Changes

   Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver or change in
   any part of this policy. This policy can be changed only by a written endorsement that we make to this policy.

G. Duties in the Event of an Occurrence, Claim or Suit

   1. You must see to it that we are notified as soon as practicable of an Occurrence that may result in a claim or
      Suit under this policy. To the extent possible, notice should include:

       a. how, when and where the Occurrence took place;

       b. the names and addresses of any injured persons and any witnesses; and

       c. the nature and location of any injury or damage arising out of the Occurrence.

   2. If a claim is made or Suit is brought against any Insured which is reasonably likely to involve this policy, you
      must notify us in writing as soon as practicable.

       Written notice should be mailed, delivered, faxed or emailed to:




80517 (5/06)                                        Page 14 of 24
AH2007                Archive Copy   © 2001  American   International Group, Inc.
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 539 of 608
                  AIG Domestic Claims, Inc.
                  Excess Casualty Claims Department
                  Segmentation Unit
                  175 Water Street, 22nd Floor
                  New York, NY 10038
                  Fax: (866) 743-4376
                  Email: excessfnol@aig.com

     3. You and any other involved Insured must:

         a. immediately send us copies of any demands, notices, summonses or legal papers received in connection
            with the claim or Suit;

         b. authorize us to obtain records and other information;

         c. cooperate with us in the investigation, settlement or defense of the claim or Suit; and

         d. assist us, upon our request, in the enforcement of any right against any person or organization that may be
            liable to the Insured because of injury or damage to which this insurance may also apply.

     4. No Insured will, except at that Insured's own cost, voluntarily make a payment, assume any obligation or incur
        any expense, other than for first aid, without our consent.

H. Headings

     The descriptions in the headings of this policy are solely for convenience and form no part of the terms and
     conditions of coverage.

I.   Inspection

     We have the right, but are not obligated, to inspect your premises and operations at any time. Our inspections are
     not safety inspections. They relate only to the insurability of your premises and operations and the premiums to be
     charged. We may give you reports on the conditions that we find. We may also recommend changes. We do not,
     however, undertake to perform the duty of any person or organization to provide for the health or safety of your
     employees or the public. We do not warrant the health and safety conditions of your premises or operations or
     represent that your premises or operations comply with laws, regulations, codes or standards.

J. Legal Actions Against Us

     No person or organization has a right under this policy:

     1. to join us as a party or otherwise bring us into a Suit asking for damages from an Insured; or

     2. to sue us under this policy unless all of its terms have been fully complied with.

     A person or organization may sue us to recover on an agreed settlement or on a final judgment against an Insured;
     but we will not be liable for damages that are not payable under this policy or that are in excess of the applicable
     Limits of Insurance of this policy. An agreed settlement means a settlement and release of liability signed by us, the
     Insured and the claimant or the claimant's legal representative.

K. Maintenance of Scheduled Underlying Insurance

     You agree that during the Policy Period:

     1. you will keep Scheduled Underlying Insurance in full force and effect;

     2. the terms, definitions, conditions and exclusions of Scheduled Underlying Insurance will not materially
        change;



80517 (5/06)                                           Page 15 of 24
AH2007                   Archive Copy   © 2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 540 of 608
   3. the total applicable limits of Scheduled Underlying Insurance will not decrease, except for any reduction or
      exhaustion of aggregate limits by payment of Loss to which this policy applies; and

   4. any renewals or replacements of Scheduled Underlying Insurance will provide equivalent coverage to and
      afford limits of insurance equal to or greater than the policy being renewed or replaced.

   If you fail to comply with these requirements, we will be liable only to the same extent that we would have, had you
   fully complied with these requirements.

L. Other Insurance

   If other valid and collectible insurance applies to damages that are also covered by this policy, this policy will apply
   excess of the Other Insurance. However, this provision will not apply if the Other Insurance is specifically written
   to be excess of this policy.

M. Premium

   The first Named Insured designated in Item 1. of the Declarations will be responsible for payment of all premiums
   when due.

   The premium for this policy will be computed on the basis set forth in Item 6. of the Declarations. At the beginning
   of the Policy Period, you must pay us the Advance Premium shown in Item 6. of the Declarations.

   When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy was in
   force. If this policy is subject to audit adjustment, the actual exposure base will be used to compute the earned
   premium. If the earned premium is greater than the Advance Premium, you will promptly pay us the difference. If
   the earned premium is less than the Advance Premium, we will return the difference to you. But in any event, we
   will retain the Minimum Premium as shown in Item 6. of the Declarations for each twelve months of the Policy
   Period.

N. Separation of Insureds

   Except with respect to the Limits of Insurance of this policy and rights or duties specifically assigned to the first
   Named Insured designated in Item 1. of the Declarations, this insurance applies:

   1. as if each Named Insured were the only Named Insured; and

   2. separately to each Insured against whom claim is made or Suit is brought.

O. Transfer of Rights of Recovery

   1. If any Insured has rights to recover all or part of any payment we have made under this policy, those rights are
      transferred to us. The Insured must do nothing after loss to impair these rights and must help us enforce
      them.

   2. Any recoveries will be applied as follows:

       a. any person or organization, including the Insured, that has paid an amount in excess of the applicable
          Limits of Insurance of this policy will be reimbursed first;

       b. we then will be reimbursed up to the amount we have paid; and

       c. lastly, any person or organization, including the Insured that has paid an amount over which this policy is
           excess is entitled to claim the remainder.

       Expenses incurred in the exercise of rights of recovery will be apportioned among the persons or organizations,
       including the Insured, in the ratio of their respective recoveries as finally settled.




80517 (5/06)                                         Page 16 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 541 of 608
   3. If, prior to the time of an Occurrence, you waive any right of recovery against a specific person or organization
      for injury or damage as required under an Insured Contract, we will also waive any rights we may have against
      such person or organization

P. Transfer of Your Rights and Duties

   Your rights and duties under this policy may not be transferred without our written consent.

   If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal representative, but
   only while acting within the scope of duties as your legal representative. However, notice of cancellation sent to the
   first Named Insured designated in Item 1 of the Declarations and mailed to the address shown in this policy will be
   sufficient notice to effect cancellation of this policy.

Q. Unintentional Failure to Disclose

   Your failure to disclose all hazards existing as of the inception date of the policy will not prejudice you with respect
   to the coverage afforded by this policy, provided that any such failure or omission is not intentional.

R. Violation of Economic or Trade Sanctions

   If coverage for a claim or Suit under this Policy is in violation of any United States of America economic or trade
   sanctions, including but not limited to, sanctions administered and enforced by the United States Treasury
   Department's Office of Foreign Assets Control ("OFAC"), then coverage for that claim or Suit will be null and void.

VII. DEFINITIONS

A. Advertisement means a notice that is broadcast or published to the general public or specific market segments
   about your goods, products or services for the purpose of attracting customers or supporters. For the purposes of
   this definition:

   1. notices that are published include material placed on the Internet or on similar electronic means of
      communication; and

   2. regarding web-sites, only that part of a web-site that is about your goods, products or services for the purposes
      of attracting customers or supporters is considered an advertisement.

B. Auto means:

   1. a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any attached machinery
      or equipment; or

   2. any other land vehicle that is subject to a compulsory or financial responsibility law in the state where it is
      licensed or principally garaged.

   However, Auto does not include Mobile Equipment.

C. Bodily Injury means bodily injury, sickness or disease sustained by any person, including death, mental anguish,
   mental injury, shock or humiliation resulting from any of these at any time.

D. Crisis Management Event means an Occurrence that in the good faith opinion of a Key Executive of the
   Named Insured, in the absence of Crisis Management Services, has or may result in:

   1. damages covered by this policy that are in excess of the total applicable limits of Scheduled Underlying
      Insurance or the Self-Insured Retention; and

   2. significant adverse regional or national media coverage.




80517 (5/06)                                         Page 17 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 542 of 608
     Crisis Management Event will include, without limitation, man-made disasters such as explosions, major crashes,
     multiple deaths, burns, dismemberment, traumatic brain injury, permanent paralysis, or contamination of food, drink
     or pharmaceuticals, provided that any damages arising out of any of the aforementioned must be covered under this
     policy.

E. Crisis Management Firm means any firm that is shown in Schedule A, Approved Crisis Management Firms
   attached to and forming part of this policy, which is hired by you to perform Crisis Management Services in
   connection with a Crisis Management Event.

F. Crisis Management Loss means the following amounts incurred during a Crisis Management Event:

     1. amounts for the reasonable and necessary fees and expenses incurred by a Crisis Management Firm in the
        performance of Crisis Management Services for the Named Insured solely arising from a covered Crisis
        Management Event; and

     2. amounts for reasonable and necessary printing, advertising, mailing of materials, or travel by directors, officers,
        employees or agents of the Named Insured or a Crisis Management Firm incurred at the direction of a Crisis
        Management Firm, solely arising from a covered Crisis Management Event.

G. Crisis Management Services means those services performed by a Crisis Management Firm in advising the
   Named Insured on minimizing potential harm to the Named Insured from a covered Crisis Management Event
   by maintaining and restoring public confidence in the Named Insured.

H. CrisisResponse Costs means the following reasonable and necessary expenses incurred during a Crisis
   Management Event directly caused by a Crisis Management Event, provided that such expenses have been
   pre-approved by us and may be associated with damages that would be covered by this policy:

     1. medical expenses;

     2. funeral expenses;

     3. psychological counseling;

     4. travel expenses;

     5. temporary living expenses;

     6. expenses to secure the scene of a Crisis Management Event; and

     7. any other expenses pre-approved by the Company.

     CrisisResponse Costs does not include defense costs or Crisis Management Loss.

I.   CrisisResponse Sublimit of Insurance means the CrisisResponse Sublimit of Insurance shown in Item 3D. of the
     Declarations.

J. Excess Casualty CrisisFund Limit of Insurance means the Excess Casualty CrisisFund Limit of Insurance shown
   in Item 3E of the Declarations.

K. Hostile Fire means a fire that becomes uncontrollable or breaks out from where it was intended to be.

L. Impaired Property means tangible property, other than Your Product or Your Work, that cannot be used or is less
   useful because:

     1. it incorporates Your Product or Your Work that is known or thought to be defective, deficient, inadequate or
        dangerous; or

     2. you have failed to fulfill the terms of a contract or agreement;



80517 (5/06)                                           Page 18 of 24
AH2007                   Archive Copy   © 2001  American   International Group, Inc.
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 543 of 608
   if such property can be restored to use by:

   1. the repair, replacement, adjustment or removal of Your Product or Your Work; or

   2. your fulfilling the terms of the contract or agreement.

M. Insured means:

   1. the Named Insured;

   2. if you are designated in the declarations as:

       a. an individual, you and your spouse are insureds, but only with respect to the conduct of a business of which
          you are the sole owner;

       b. a partnership or joint venture, you are an insured. Your members, your partners, and their spouses are also
          insureds, but only with respect to the conduct of your business.

       c. a limited liability company, you are an insured. Your members are also insureds, but only with respect to
          the conduct of your business. Your managers are insureds, but only with respect to their duties as your
          managers;

       d. an organization other than a partnership, joint venture or limited liability company, you are an insured. Your
          executive officers and directors are insureds, but only with respect to their duties as your officers or
          directors. Your stockholders are also insureds, but only with respect to their liability as stockholders;

       e. a trust, you are an insured. Your trustees are also insureds, but only with respect to their duties as trustees;

   3. your employees other than your executive officers (if you are an organization other than a partnership, joint
      venture or limited liability company) or your managers (if you are a limited liability company), but only for acts
      within the scope of their employment by you or while performing duties related to the conduct of your business;

   4. your volunteer workers only while performing duties related to the conduct of your business;

   5. any person (other than your employee or volunteer worker) or organization while acting as your real estate
      manager;

   6. your legal representative if you die, but only with respect to duties as such. That representative will have all
      your rights and duties under this policy;

   7. any person or organization, other than the Named Insured, included as an additional insured under Scheduled
      Underlying Insurance, but not for broader coverage than would be afforded by such Scheduled Underlying
      Insurance.

   Notwithstanding any of the above:

   a. no person or organization is an Insured with respect to the conduct of any current, past or newly formed
      partnership, joint venture or limited liability company that is not designated as a Named Insured in Item 1 of the
      Declarations; and

   b. no person or organization is an Insured under this policy who is not an Insured under applicable Scheduled
      Underlying Insurance. This provision shall not apply to any organization set forth in the definition of Named
      Insured in Paragraph R. 2 and 3.

N. Insured Contract means that part of any contract or agreement pertaining to your business under which any
   Insured assumes the tort liability of another party to pay for Bodily Injury or Property Damage to a third person
   or organization. Tort liability means a liability that would be imposed by law in the absence of any contract or
   agreement.


80517 (5/06)                                         Page 19 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 544 of 608
   Insured Contract does not include that part of any contract or agreement:

   1. that indemnifies a railroad for Bodily Injury or Property Damage arising out of construction or demolition
      operations, within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks, road-beds,
      tunnel, underpass or crossing;

   2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:

       a. preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions, reports, surveys, field
          orders, change orders or drawings and specifications; or

       b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or damage;
          or

   3. under which the Insured, if an architect, engineer or surveyor, assumes liability for an injury or damage arising
      out of the Insured's rendering or failure to render professional services, including those shown in subparagraph
      2. above and supervisory, inspection, architectural or engineering activities.

O. Key Executive means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
   General Counsel or general partner (if the Named Insured is a partnership) of the Named Insured or sole
   proprietor (if the Named Insured is a sole proprietorship). A Key Executive also means any other person holding
   a title designated by you and approved by us, which title is shown in Schedule B, Additional Key Executives
   attached to and forming part of this policy.

P. Loss means those sums actually paid as judgments or settlements, provided, however, that if expenses incurred to
   defend a Suit or to investigate a claim reduce the applicable limits of Scheduled Underlying Insurance, then
   Loss shall include such expenses.

Q. Mobile Equipment means any of the following types of land vehicles, including any attached machinery or
   equipment:

   1. bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;

   2. vehicles maintained for use solely on or next to premises you own or rent;

   3. vehicles that travel on crawler treads;

   4. vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:

       a. power cranes, shovels, loaders, diggers or drills; or

       b. road construction or resurfacing equipment such as graders, scrapers or rollers;

   5. vehicles not described in Paragraph 1., 2., 3. or 4. above that are not self-propelled and are maintained primarily
      to provide mobility to permanently attached equipment of the following types:

       a. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
          exploration, lighting and well servicing equipment; or

       b. cherry pickers and similar devices used to raise or lower workers;

   6. vehicles not described in Paragraph 1., 2., 3. or 4. above maintained primarily for purposes other than the
      transportation of persons or cargo.

       However, self-propelled vehicles with the following types of permanently attached equipment are not Mobile
       Equipment, but will be considered Autos:

       a. equipment designed primarily for:



80517 (5/06)                                         Page 20 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 545 of 608
           i)    snow removal;

           ii)   road maintenance, but not construction or resurfacing; or

           iii) street cleaning;

       b. cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
          workers; and

       c. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
          exploration, lighting and well servicing equipment.

       However, Mobile Equipment does not include any land vehicle that is subject to a compulsory or financial
       responsibility law or other motor vehicle insurance law in the state where it is licensed or principally garaged.
       Land vehicles subject to a compulsory or financial responsibility law are considered Autos.

R. Named Insured means:

   1. any person or organization designated in Item 1. of the Declarations;

   2. as of the inception date of this policy, any organization, except for a partnership, joint venture or limited liability
      company, in which you maintain an interest of more than fifty percent (50%) as of the effective date of this
      policy, provided that coverage provided to such organization under this paragraph does not apply to any Bodily
      Injury or Property Damage that occurred or any Personal Injury and Advertising Injury that was caused by
      an Occurrence that was committed before you acquired or formed such organization or after you ceased to
      maintain an interest of more than fifty percent (50%) in such organization; and

   3. after the inception date of this policy, any organization, except for a partnership, joint venture or limited liability
      company, that you acquire or form during the Policy Period in which you maintain an interest of more than fifty
      percent (50%), provided that:

       a. coverage provided to such organization under this paragraph does not apply to any Bodily Injury or
          Property Damage that occurred or any Personal Injury and Advertising Injury that was caused by an
          Occurrence that was committed before you acquired or formed such organization or after you ceased to
          maintain an interest of more than fifty percent (50%) in such organization; and

       b. you give us prompt notice after you acquire or form such organization.

       Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture or limited liability
       company that you acquire or form during the Policy Period may be added as an Insured only by a written
       endorsement that we make a part of this policy.

       We may, at our option, make an additional premium charge for any organization that you acquire or form during
       the Policy Period.

   You agree that any organization to which paragraphs 2. and 3. above apply, will be required to be included as an
   Insured under applicable Scheduled Underlying Insurance. If you fail to comply with this requirement, coverage
   under this policy will apply as though the organization was included as an Insured, under the highest applicable limit
   of Scheduled Underlying Insurance.

S. Occurrence means:

   1. as respects Bodily Injury or Property Damage, an accident, including continuous or repeated exposure to
      substantially the same general harmful conditions. All such exposure to substantially the same general harmful
      conditions will be deemed to arise out of one Occurrence.

   2. as respects Personal Injury and Advertising Injury, an offense arising out of your business that causes
      Personal Injury and Advertising Injury. All damages that arise from the same, related or repeated injurious



80517 (5/06)                                          Page 21 of 24
AH2007                  Archive Copy   © 2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 546 of 608
       material or act will be deemed to arise out of one Occurrence, regardless of the frequency or repetition thereof,
       the number and kind of media used and the number of claimants.

T. Other Insurance means a valid and collectible policy of insurance providing coverage for damages covered in
   whole or in part by this policy.

   However, Other Insurance does not include Scheduled Underlying Insurance, the Self-Insured Retention or
   any policy of insurance specifically purchased to be excess of this policy affording coverage that this policy also
   affords.

U. Personal Injury and Advertising Injury means injury arising out of your business, including consequential Bodily
   Injury, arising out of one or more of the following offenses:

   1. false arrest, detention or imprisonment;

   2. malicious prosecution;

   3. the wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room, dwelling
      or premises that a person occupies committed by or on behalf of its owner, landlord or lessor;

   4. oral or written publication, in any manner, of material that slanders or libels a person or organization, or
      disparages a person's or organization's goods, products or services;

   5. oral or written publication, in any manner, of material that violates a person's right of privacy;

   6. the use of another's advertising idea in your Advertisement; or

   7. infringement upon another's copyright, trade dress or slogan in your Advertisement.

V. Policy Period means the period of time from the inception date shown in Item 2. of the Declarations to the earlier
   of the expiration date shown in Item 2. of the Declarations or the effective date of termination of this policy.

W. Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant including smoke, vapor, soot, fumes,
   acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.

X. Products-Completed Operations Hazard means all Bodily Injury and Property Damage occurring away from
   premises you own or rent and arising out of Your Product or Your Work except:

   1. products that are still in your physical possession; or

   2. work that has not yet been completed or abandoned. However, Your Work will be deemed completed at the
      earliest of the following times:

       a. when all of the work called for in your contract has been completed;

       b. when all of the work to be done at the job site has been completed if your contract calls for work at more
          than one job site; or

       c. when that part of the work done at a job site has been put to its intended use by any person or organization
          other than another contractor or subcontractor working on the same project.

       Work that may need service, maintenance, correction, repair or replacement, but which is otherwise complete,
       will be treated as completed.

   Products-Completed Operations Hazard does not include Bodily Injury or Property Damage arising out of:

   1. the transportation of property, unless the injury or damage arises out of a condition in or on a vehicle not owned
      or operated by you and that condition was created by the loading or unloading of that vehicle by any Insured;
      or


80517 (5/06)                                         Page 22 of 24
AH2007                 Archive Copy   © 2001  American   International Group, Inc.
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 547 of 608
     2. the existence of tools, uninstalled equipment or abandoned or unused materials.

Y.    Property Damage means:

     1. physical injury to tangible property, including all resulting loss of use of that property. All such loss of use will
        be deemed to occur at the time of the physical injury that caused it; or

     2. loss of use of tangible property that is not physically injured. All such loss of use will be deemed to occur at
        the time of the Occurrence that caused it.

     For the purposes of this insurance, electronic data is not tangible property.

     As used in this definition, electronic data means information, facts or programs stored as or on, created or used
     on, or transmitted to or from computer software, including systems and applications software, hard or floppy disks,
     CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with electronically
     controlled equipment.

Z.   Retained Limit means:

     1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance providing
        coverage to the Insured; or

     2. the Self-Insured Retention applicable to each Occurrence that results in damages not covered by
        Scheduled Underlying Insurance nor any applicable Other Insurance providing coverage to the Insured.

AA. Scheduled Underlying Insurance means:

     1. the policy or policies of insurance and limits of insurance shown in the Schedule of Underlying Insurance
        forming a part of this policy; and

     2. automatically any renewal or replacement of any policy in Paragraph 1. above, provided that such renewal or
        replacement provides equivalent coverage to and affords limits of insurance equal to or greater than the policy
        being renewed or replaced.

     Scheduled Underlying Insurance does not include a policy of insurance specifically purchased to be excess of
     this policy affording coverage that this policy also affords.

BB. Self-Insured Retention means the amount that is shown in Item 5. of the Declarations.

CC. Suit means a civil proceeding in which damages because of Bodily Injury, Property Damage, or Personal
    Injury and Advertising Injury to which this policy applies are alleged. Suit includes:

     1. an arbitration proceeding in which such damages are claimed and to which the Insured must submit or does
        submit with our consent; or

     2. any other alternative dispute resolution proceeding in which such damages are claimed and to which the
        Insured submits with our consent.

DD. Your Product means:

     1. any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of by:

         a. you;

         b. others trading under your name; or

         c. a person or organization whose business or assets you have acquired; and

     2. containers (other than vehicles), materials, parts or equipment furnished in connection with such goods or


80517 (5/06)                                          Page 23 of 24
AH2007                  Archive Copy   © 2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 548 of 608
         products.

     Your Product includes:

     1. warranties or representations made at any time with respect to the fitness, quality, durability, performance or
        use of Your Product; and

     2. the providing of or failure to provide warnings or instructions.

     Your Product does not include vending machines or other property rented to or located for the use of others but
     not sold.

EE. Your Work means:

     1   work or operations performed by you or on your behalf; and

     2. materials, parts or equipment furnished in connection with such work or operations.

     Your Work includes:

     1. warranties or representations made at any time with respect to the fitness, quality, durability, performance or
        use of Your Work; and

     2. the providing of or failure to provide warnings or instructions.

IN WITNESS WHEREOF, we have caused this policy to be executed and attested, but this policy will not be valid
unless countersigned by one of our duly authorized representatives, where required by law.

By signing below, our President and Secretary agree on our behalf to all the terms of this policy.




                            Secretary                                                 President

This policy shall not be valid unless signed at the time of issuance by our authorized representative, either below or on
the Declarations page of the policy.




                  Authorized Representative




80517 (5/06)                                          Page 24 of 24
AH2007                  Archive Copy   © 2001  American   International Group, Inc.
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 3:20-cv-07469-JSC   Document
                          Commercial Umbrella           1 Filed
                                              Liability Policy    10/23/20
                                                               with          Page SM
                                                                    CrisisResponse 549 of 608
                                  SCHEDULE OF UNDERLYING INSURANCE


Issued to: MCKESSON CORPORATION                                            Policy Number:             5443284

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

TYPE OF POLICY                      INSURER, POLICY NO.
OR COVERAGE                         AND POLICY PERIOD                  LIMITS
GENERAL LIABILITY                   Old Republic                       $5,000,000
                                    07/01/08                           EACH OCCURRENCE
                                    07/01/08                           $5,000,000
                                                                       GENERAL AGGREGATE
                                                                       $5,000,000
                                                                       PRODUCTS/C. OPS. AGGREGATE




                                                                       Defense Expenses are in addition to the limit

FOREIGN GL LIABILITY                INSURANCE CO STATE OF PA           $1,000,000
                                    10/01/07                           EACH OCCURRENCE
                                    10/01/08                           $2,000,000
                                                                       GENERAL AGGREGATE
                                                                       $2,000,000
                                                                       PRODUCTS / COMP/ OPS AGG.
                                                                       $4,000,000
                                                                       POLICY AGGREGATE



                                                                       Defense Expenses are in addition to the limit

AUTO LIABILITY                      Old Republic                       $1,000,000
                                    07/01/08                           COMBINED SINGLE LIMIT
                                    07/01/09




                                                                       Defense Expenses are in addition to the limit

AUTO LIABILITY                      Old Republic                       $1,000,000
(CANADA)                            07/01/08                           COMBINED SINGLE LIMIT
                                    07/01/09




                                                                       Defense Expenses are in addition to the limit




UNDSCH (5/99)
AH0006                 Archive Copy
                Case 3:20-cv-07469-JSC   Document
                         Commercial Umbrella           1 Filed
                                             Liability Policy    10/23/20
                                                              with          Page SM
                                                                   CrisisResponse 550 of 608
                                 SCHEDULE OF UNDERLYING INSURANCE


Issued to: MCKESSON CORPORATION                                           Policy Number:             5443284

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

TYPE OF POLICY                     INSURER, POLICY NO.
OR COVERAGE                        AND POLICY PERIOD                  LIMITS
FOREIGN AL LIABILITY               INSURANCE CO STATE OF PA           $1,000,000
                                   10/01/07                           COMBINED SINGLE LIMIT
                                   10/01/08




                                                                      Defense Expenses are in addition to the limit

EMPLOYERS LIABILITY                Old Republic                       $5,000,000
                                   07/01/08                           EACH ACCIDENT
                                   07/01/09                           $5,000,000
                                                                      DISEASE EACH EMPLOYEE
                                                                      $5,000,000
                                                                      DISEASE POLICY LIMIT




                                                                      Defense Expenses are in addition to the limit

EMPLOYERS LIABILITY                Old Republic                       $4,900,000
(SELF INSURED STATES)              07/01/08                           EACH ACCIDENT
                                   07/01/09                           $4,900,000
                                                                      DISEASE EACH EMPLOYEE
                                                                      $4,900,000
                                                                      DISEASE POLICY LIMIT
                                                                      EXCESS OF $100,000 SELF INSURED
                                                                      RETENTION

                                                                      Defense Expenses are in addition
                                                                      to the SIR
                                                                      Defense Expenses are in addition to the limit

FOREIGN EMPLOYERS LIABILITY        INSURANCE CO STATE OF PA           $1,000,000
                                   10/01/07                           EACH ACCIDENT
                                   10/01/08                           $1,000,000
                                                                      DISEASE EACH EMPLOYEE
                                                                      $1,000,000
                                                                      DISEASE POLICY LIMIT




                                                                      Defense Expenses are in addition to the limit




UNDSCH (5/99)
AH0006                  Archive Copy
                Case 3:20-cv-07469-JSC   Document
                         Commercial Umbrella           1 Filed
                                             Liability Policy    10/23/20
                                                              with          Page SM
                                                                   CrisisResponse 551 of 608
                                 SCHEDULE OF UNDERLYING INSURANCE


Issued to: MCKESSON CORPORATION                                           Policy Number:             5443284

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

TYPE OF POLICY                     INSURER, POLICY NO.
OR COVERAGE                        AND POLICY PERIOD                  LIMITS
UK EMPLOYERS LIABILITY             INSURANCE CO STATE OF PA           10,000,000 Pounds
                                   10/01/07                           EACH ACCIDENT
                                   10/01/08




                                                                      Defense Expenses are in addition to the limit

FOREIGN EMPLOYEE BENEFITS          INSURANCE CO STATE OF PA           $1,000,000
LIABILITY                          10/01/07                           EACH CLAIM
                                   10/01/08                           $1,000,000
                                                                       AGGREGATE




                                                                      Defense Expenses are in addition to the limit




                                                                 AUTHORIZED REPRESENTATIVE




UNDSCH (5/99)
AH0006                Archive Copy
             Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 552 of 608


                                   POLICYHOLDER DISCLOSURE
                           NOTICE OF TERRORISM INSURANCE COVERAGE

Coverage for acts of terrorism is included in your policy. You are hereby notified that under the
Terrorism Risk Insurance Act, as amended, that you have a right to purchase insurance coverage
for losses resulting from acts of terrorism, as defined in Section 102(1) of the Act: The term "act of
terrorism" means any act that is certified by the Secretary of the Treasury--in concurrence with the
Secretary of State, and the Attorney General of the United States--to be an act of terrorism; to be a
violent act or an act that is dangerous to human life, property, or infrastructure; to have resulted in
damage within the United States, or outside the United States in the case of certain air carriers or
vessels or the premises of a United States mission; and to have been committed by an individual or
individuals as part of an effort to coerce the civilian population of the United States or to influence the
policy or affect the conduct of the United States Government by coercion. Under your coverage, any
losses resulting from certified acts of terrorism may be partially reimbursed by the United States
Government under a formula established by the Terrorism Risk Insurance Act, as amended.
However, your policy may contain other exclusions which might affect your coverage, such as an
exclusion for nuclear events. Under the formula, the United States Government generally reimburses
85% of covered terrorism losses exceeding the statutorily established deductible paid by the insu
rance company providing the coverage. The Terrorism Risk Insurance Act, as amended, contains a
$100 billion cap that limits U.S. Government reimbursement as well as insurers' liability for losses
resulting from certified acts of terrorism when the amount of such losses exceeds $100 billion in any
one calendar year. If the aggregate insured losses for all insurers exceed $100 billion, your
coverage may be reduced.


The portion of your annual premium that is attributable to coverage for acts of terrorism is $9,821.00,
and does not include any charges for the portion of losses covered by the United States government
under the Act.




96556 (1/08)
  2007 National Association of Insurance Commissioners

                    Archive Copy
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 553 of 608

                                        ENDORSEMENT NO. 1



This endorsement, effective 12:01 AM: July 1, 2008

Forms a part of policy no.:          5443284

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                     Commercial Umbrella Liability Policy With CrisisResponse ®

                              Retained Limit Amendatory Endorsement

This policy is amended as follows:

Solely as respects coverages listed in the Schedule of Retained Limits, the following shall apply:

1.     The DECLARATIONS, ITEM 5. SELF INSURED RETENTION is deleted in its entirety.

2.     Section IV. LIMITS OF INSURANCE, Paragraphs B., G., H. and M. are deleted in their
       entireties and replaced by the following:

       B.      The General Aggregate Limit is         the   most   we   will   pay   for   all   damages
               covered under this policy except:

               1.      damages included within the Products-Completed Operations Hazard,
                       and

               2.      damages because of Bodily Injury or Property Damage to which this
                       insurance applies, caused by an Occurrence and resulting from the
                       ownership, maintenance or use of an Auto.

       G.      If the total applicable Retained Limit(s) listed in the Schedule of Retained Limits are
               reduced or exhausted by payment of Loss to which this policy applies, we will:

                    1. in the event of reduction, pay in excess of the remaining underlying Retained
                        Limits, or

                    2. in the event of exhaustion of the underlying Retained Limits, continue in
                        force as underlying insurance.

        H.     Defense Expenses will be in addition to the applicable Limits of Insurance of this
               policy. Provided, however, that if the amount of applicable Retained Limit over
               which this policy applies immediately in excess is specifically designated in the
               Schedule of Retained Limits as including Defense Expenses, then solely with respect
               to coverage afforded by this policy that is subject to such Retained Limit, such
               Defense Expenses will reduce the applicable Limits of Insurance of this policy.




               Archive Copy
     Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 554 of 608

                              ENDORSEMENT NO. 1 (Continued)



     M.      We will not make any payment under this policy unless and until the total applicable
             Retained Limit(s) have been exhausted by the payment of Loss to which this policy
             applies and any applicable Other Insurance have been exhausted.

             When the amount of Loss has been determined by an agreed settlement or a final
             judgment, we will promptly pay on behalf of the Insured the amount of such Loss
             falling within the terms of this policy. An agreed settlement means a settlement and
             release of liability signed by us, the Insured and the claimant or the claimant's legal
             representative.

3.   Section III. DEFENSE PROVISIONS, Paragraph A. is deleted in its entirety and replaced by
     the following:

     III. DEFENSE PROVISIONS

     A. We will have the right and duty to defend any Suit against the Insured that seeks
        damages for Bodily Injury, Property Damage or Personal Injury and Advertising Injury
        covered by this policy, even if the Suit is groundless, false or fraudulent when the
        applicable limits listed in the Schedule of Retained Limits have been exhausted by
        payment of Loss to which this policy applies.

          If we are prevented by law or statute from assuming the obligations specified under this
          provision, we will pay any expenses incurred with our consent.

4.   Section V. EXCLUSIONS, Paragraphs I.1., I.2., I.3., and M. are deleted in their entireties.

5.   Section V. EXCLUSIONS, Paragraph Q. is amended as follows:

     The last two sentences of Paragraph Q. are deleted and the clause "However, Paragraph 1
     of this exclusion will not apply if coverage for such Bodily Injury or Property Damage as is
     described in subparagraphs 1) through 6) below is provided by Scheduled Underlying
     Insurance:", is deleted in its entirety and replaced by the following:

          However, this exclusion will not apply as described in subparagraphs 1) through 6)
          below:

     provided, however, that the above amendments to Section V. EXCLUSIONS, Paragraph Q.,
     do not apply if a separate endorsement attached to this policy deletes and replaces Section
     V. EXCLUSIONS, Paragraph Q.

6.   Section VII. DEFINITIONS is amended to include the following additional definition:

     Defense Expenses mean payment(s) allocated to the investigation, settlement or defense of
     a specific loss, claim or Suit, including but not limited to:

     1.      Attorney's fees and all other investigation, loss adjustment and litigation expenses,

     2.      Premiums on bonds to release attachments,

     3.      Premiums on appeal bonds required by law to appeal any claim or Suit,




             Archive Copy
      Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 555 of 608

                                ENDORSEMENT NO. 1 (Continued)



      4.      Costs taxed against the Insured in any claim or Suit,

      5.      Pre-judgment interest awarded against the Insured, and

      6.      Interest that accrues after entry of judgment.

7.    Section VII. DEFINITIONS, Paragraph D., subparagraph 1. is deleted and replaced by the
      following:

      1. damages covered by this policy that are in excess of the Retained Limit, and


8.    Section VII. DEFINITIONS, Paragraph M. is amended to include the following additional
      subparagraph:

      8. Any person or organization to whom you become obligated to include as an additional
         insured under this policy, as a result of any contract or agreement you enter into which
         requires you to furnish insurance to that person or organization of the type provided by
         this policy, but only with respect to liability arising out of your operations, including
         Your Work and Your Product, or premises owned by or rented to you. However, the
         insurance provided will not exceed the lesser of:

              a. The coverages and Limits of Insurance of this policy, or

              b. The coverage and Limits of Insurance required by said contract or agreement.

      However, no such person or organization is an Insured by virtue of this provision 8. of this
      Paragraph M. of Section VII. if such person or organization is a partnership, joint venture or
      limited liability company of which the Named Insured is a partner or member, or is a partner
      or member of such partnership, joint venture or limited liability company.

9.    Section VII. DEFINITIONS, the phrase "Notwithstanding any of the above:" and
      subparagraphs a. and b. thereunder appearing at the end of Paragraph M. are deleted in their
      entireties and replaced by the following:

           Notwithstanding any of the above provisions 1. through 7. of this Paragraph M. of
           Section VII., no person or organization is an Insured with respect to the conduct of any
           current, past or newly formed partnership, joint venture or limited liability company that
           is not designated as a Named Insured in Item 1 of the Declarations.

10.   Section VII. DEFINITIONS, Paragraph P. is deleted in its entirety and replaced by the
      following:

      P.      Loss means those sums actually paid as judgments or settlements, provided,
              however, that if the applicable Retained Limit is specifically designated in the
              Schedule of Retained Limits as including Defense Expenses, then Loss shall include
              such Defense Expenses.

11.   Section VII. DEFINITIONS, Paragraph R. is deleted in its entirety and replaced by the
      following:




              Archive Copy
      Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 556 of 608

                               ENDORSEMENT NO. 1 (Continued)



      R. Named Insured means:

         1. any person or organization designated in Item 1 of the Declarations,

         2. as of the inception date of this policy, any organization in which you maintain an
            interest of more than fifty percent (50%) as of the effective date of this policy,
            provided that coverage provided to such organization under this paragraph does not
            apply to any Bodily Injury or Property Damage that occurred or any Personal Injury
            and Advertising Injury that was caused by an Occurrence that was committed before
            you acquired or formed such organization or after you ceased to maintain an interest
            of more than fifty percent (50%) in such organization, and

         3. after the inception date of this policy, any organization, except for a partnership,
            joint venture or limited liability company, that you acquire or form during the Policy
            Period in which you maintain an interest of more than fifty percent (50%), provided
            that:

             a. coverage provided to such organization under this paragraph does not apply to
                 any Bodily Injury or Property Damage that occurred or any Personal Injury and
                 Advertising Injury that was caused by an Occurrence that was committed before
                 you acquired or formed such organization or after you ceased to maintain an
                 interest of more than fifty percent (50%) in such organization, and

             b. you give us prompt notice after you acquire or form such organization.

         Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture
         or limited liability company that you acquire or form during the Policy Period may be
         added as an Insured only by a written endorsement that we make a part of this policy.

         We may, at our option, make an additional premium charge for any organization that you
         acquire or form during the Policy Period.

12.   Section VII. DEFINITIONS, Paragraph Z.       is deleted in its entirety and replaced by the
      following:

      Z. Retained Limit means the applicable limit(s) listed in the Schedule of Retained Limits.

         The Retained Limit(s) listed in the Schedule of Retained Limits will apply whether or not
         there is any available Scheduled Underlying Insurance or Other Insurance. If there is
         Scheduled Underlying Insurance or Other Insurance applicable to a Loss, amounts
         received through such Scheduled Underlying Insurance or Other Insurance for payment
         of the Loss may be applied to reduce or exhaust the Retained Limit. Furthermore:

             a. If the applicable Retained Limit is specifically designated in the Schedule of
                 Retained Limits as including Defense Expenses, then amounts received through
                 Scheduled Underlying Insurance or Other Insurance providing coverage to the
                 Insured for the payment of Defense Expenses shall reduce the Retained Limit.

             b. If the applicable Retained Limit is not specifically designated in the Schedule of
                 Retained Limits as including Defense Expenses, then amounts received through




             Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 557 of 608

                                ENDORSEMENT NO. 1 (Continued)


                   Scheduled Underlying Insurance or Other Insurance providing coverage to the
                   Insured for the payment of Defense Expenses shall not reduce the Retained
                   Limit.

13.    Section VI. CONDITIONS, Paragraphs A. and C. are deleted in their entireties and replaced
       by the following:

       A. Appeals

           If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of
           the total applicable Retained Limit(s), we may elect to do so. If we appeal, we will be
           liable for, in addition to the applicable Limits of Insurance of this policy, all court costs,
           expenses incurred and interest on that amount of any judgment which does not exceed
           the applicable Limits of Insurance of this policy incidental to such an appeal.

       C. Bankruptcy or Insolvency

           Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability
           to pay of any of your underlying insurers will not relieve us from the payment of Loss
           covered by this policy. But under no circumstances will such bankruptcy, insolvency or
           inability to pay require us to drop down, replace or assume any obligation within a
           Retained Limit.

14.If another endorsement attached to this policy states specifically that the provisions therein
       supercede any other terms, definitions, conditions, and exclusions of any language in this
       policy or its endorsements, then the provisions of such other endorsement apply irrespective
       of anything to the contrary in the provisions of this endorsement. In all other cases, the
       provisions of this endorsement apply notwithstanding anything to the contrary in the other
       terms, definitions, conditions, and exclusions terms and conditions of this policy.




              Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 558 of 608

                                         ENDORSEMENT NO. 1 (Continued)




                                       Schedule of Retained Limits


       Coverage(s)                                             Retained Limit(s)

       GENERAL LIABILITY                                       $5,000,000     EACH OCCURRENCE
                                                               $5,000,000     PERSONAL& ADVERTISING
                                                                              INJURY
                                                               $7,500,000     GENERAL AGGREGATE

                                                               DEFENSE COSTS ARE INCLUDED THE
                                                               RETAINED LIMIT

       PRODUCTS / COMPLETED OPERATIONS                         $5,000,000     EACH OCCURRENCE

                                                               DEFENSE COSTS ARE INCLUDED THE
                                                               RETAINED LIMIT


       EXCESS AUTO LIABILITY                                   $4,000,000     COMBINED SINGLE LIMIT
                                                               EXCESS OF
                                                               $1,000,000     COMBINED SINGLE LIMIT

                                                               DEFENSE COSTS ARE IN ADDITION TO THE
                                                               RETAINED LIMIT




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 559 of 608

                                               ENDORSEMENT No. 2


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no.:             5443284
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                             Commercial Umbrella Liability Policy with CrisisResponse

                    Employee Benefits Liability Limitation Claims Made Version Endorsement

   NOTICE: Please read this endorsement carefully. This endorsement provides coverage on a claims
   made basis. Except to the extent as may otherwise be provided herein, the coverage of this insurance
   is generally limited to liability for only those claims that are first made during the Policy Period and
   reported in writing to us.

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   Employee Benefits Liability

   This insurance does not apply to any liability arising out of:

    1. any violation of any of the responsibilities, obligations or duties imposed upon fiduciaries by ERISA or any
       similar law regarding workers' compensation, unemployment insurance, Social Security or any
       government-mandated disability benefits; or

    2. any act, error or omission committed by or on behalf of the Insured solely in the performance of one or
       more of the following administrative duties or activities:

       a. giving counsel to employees with respect to a Plan;

       b. interpreting a Plan;

       c. handling of records in connection with a Plan;

       d. effecting enrollment, termination or cancellation of employees under a Plan; or

       e. any claim against an Insured solely by reason of his, her or its status as an administrator, the Plan or
          you as sponsor of the Plan.

   However, this exclusion will not apply only if and to the extent that coverage for such liability is provided by
   Scheduled Underlying Insurance.

   Solely as respects this endorsement, this policy will only provide coverage for a Claim made against the
   Insured during the Policy Period:

       a) If the insurance provided by Scheduled Underlying Insurance provides coverage for Occurrences
          occurring on or after a specified Retroactive Date for a claim for damages because of Bodily Injury,
          Property Damage, Personal Injury or Advertising Injury first made in writing against any Insured in
          accordance with Paragraph b) below during the Policy Period or any Extended Reporting Period we
          provide and written notice is received by us during the Policy Period or Extended Reporting Period (if
          applicable).
83073 (09/03)                                           Page 1 of 2
AH1228                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 560 of 608


       b) A Claim by any person or organization seeking damages will be deemed to have been made at the
          earlier of the following times:

           1. When notice of such Claim is received and recorded by any Insured in writing and reported to us
              during the Policy Period or any applicable extended reporting period; or

           2. When we make settlement in accordance with Paragraph a) above.

   Notwithstanding the above, this insurance shall not apply to:

       1. any Claim alleging or arising out of an Occurrence committed on or after the Retroactive Date set forth
          in the Schedule Underlying Insurance, if the Insured, an officer, manager in your risk management,
          insurance or legal department or an employee who was authorized by you to give or receive notice of
          an Occurrence, knew as of the Continuity Date shown above that such Occurrence could result in a
          Claim.

       2. any Claim alleging or arising out the same Occurrence or series of continuous, repeated or related
          Occurrences or alleging the same or similar facts, alleged or contained in any Claim which has been
          reported, or any Occurrence of which notice has been given, under any policy of which this policy is a
          renewal, replacement or succeeds in time.

       3. any Claim alleging or arising out of any Claim or Suit pending as of the Continuity Date; or alleging or
          arising out of or relating to any fact, circumstance, situation or Occurrence alleged in such Claim or
          Suit.

   If Scheduled Underlying Insurance does not contain a Continuity Date, the Continuity Date will be the
   Retroactive Date.

   Coverage under this policy for such liability will follow the terms, definitions, conditions and exclusions of
   Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and all other
   terms, definitions, conditions and exclusions of this policy. Provided, however, that coverage provided by this
   policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

   Section VII. DEFINITIONS is amended to include the following additional definitions:

   Claim means a written demand upon the Insured for compensatory damages or services and shall include the
   service of Suit or institution of arbitration proceedings against the Insured.

   ERISA means the Employee Retirement Income Security Act of 1974 (including amendments relating to the
   Consolidated Omnibus Budget Reconciliation Act of 1985), and including any amendment or revisions thereto,
   or any similar common or statutory law of the United States, Canada or any state or jurisdiction anywhere in the
   world to which a Plan is subject.

   Plan means any plan, fund or program established anywhere in the world, regardless of whether it is subject to
   regulation under Title 1 of ERISA or meets the requirements for qualification under Section 401 of the Internal
   Revenue Code of 1986, as amended and which is:

   1. a welfare plan, as defined in ERISA or any similar law regarding workers' compensation, unemployment
      insurance, Social Security or any government-mandated disability benefits;

   2. a pension plan as defined in ERISA or any similar law regarding workers' compensation, unemployment
      insurance, Social Security or any government-mandated disability benefits; or

   3. a combination of 1. and 2. above.

   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.


                                                                                 Authorized Representative
                                                                        or Countersignature (in States Where Applicable)
83073 (09/03)                                         Page 2 of 2
AH1228                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 561 of 608

                                              ENDORSEMENT No. 3


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:             5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                           Non-Concurrency Endorsement

   This policy is amended as follows:

   Section IV. LIMITS OF INSURANCE, is amended to include the following additional provision:

   If any of the policy periods of Scheduled Underlying Insurance, (including any renewals and replacements
   thereof) apply nonconcurrently with the Policy Period of this policy, and in the event of reduction or exhaustion
   of the aggregate limit(s) of the underlying policy(ies) by payment of damages taking place during the policy
   period of such underlying policy(ies), we will:

   1. In the event of reduction, pay in excess of the reduced underlying limits of insurance; or

   2. In the event of exhaustion of the underlying limits of insurance, continue in force as underlying insurance;

   subject to the definitions, conditions and exclusions of the applicable underlying policy(ies).

   Coverage under this policy, however, applies only to Bodily Injury, Property Damage, or Personal Injury
   and Advertising Injury that takes place during the Policy Period of this policy.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                              Authorized Representative
                                                                         or Countersignature (Where Applicable)



81581 (02/03)
AH1077                 Archive Copy
                  Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 562 of 608

                                             ENDORSEMENT No. 4


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:           5443284
       Issued to:     MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                Self Insured Retention Applicable To Specified Coverage After Underlying Limits Are
                                        Reduced or Exhausted Endorsement


   This policy is amended as follows:
   This endorsement will apply to the below Specified Coverage only:
   GENERAL LIABILITY

   The Declarations, ITEM 5. SELF-INSURED RETENTION is amended to include the following additional Self
   Insured Retention:
   Specified Coverage Self Insured Retention - $250,000                 Each Occurrence
   Section III. DEFENSE, Paragraph A. is deleted and replaced by the following:
       We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
       Injury, Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the
       Suit is groundless, false or fraudulent when the greater of:
       1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance,
          or
       2. the Specified Coverage Self Insured Retention
   have been exhausted by payment of Loss to which this policy applies;
   If we are prevented by law or statute from assuming the obligations specified under this provision, we will pay
   any expenses incurred with our consent.
   Section IV. LIMITS OF INSURANCE, Paragraphs F., G. and M. are deleted in their entireties and replaced by
   the following:
   F. This policy applies only in excess of the total applicable limits of Scheduled Underlying Insurance, any
      applicable Other Insurance and Specified Coverage Self Insured Retention whether or not such limits are
      collectible. If, however, a policy shown in the Schedule of Underlying Insurance forming a part of this policy
      has a limit of insurance:
       1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount;
          or
       2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in
          the Schedule of Underlying Insurance forming a part of this policy.
   G. If the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance are
      reduced or exhausted by the payment of Loss to which this policy applies, we will:
       1. in the event of reduction, pay excess of a.) the remaining total applicable limits of Scheduled
          Underlying Insurance and any applicable Other Insurance; or b.) the Specified Coverage Self
          Insured Retention, whichever is greater; and


87233 (12/04)                                        Page 1 of 2
AH1501                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 563 of 608


       2. in the event of exhaustion, pay in excess of the Specified Coverage Self Insured Retention.
       The Specified Coverage Self Insured Retention will apply per Occurrence.
   M. We will not make any payment under this policy unless and until the greater of:
       1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance
          have been exhausted by the payment of Loss to which this policy applies; or
       2. the total applicable Specified Coverage Self-Insured Retention has been satisfied by the payment of
          Loss to which this policy applies.
       When the amount of Loss has been determined by an agreed settlement or a final judgement, we will
       promptly pay on behalf of the Insured the amount of such Loss falling within the terms of this policy. An
       agreed settlement means a settlement and release of liability signed by us, the Insured and the claimant or
       the claimant's legal representative.
   Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:
   The Specified Coverage Self Insured Retention will not be reduced by Defense Expenses.
   Section VII. DEFINITIONS is amended to include the following additional definitions:
   Defense Expenses means any payment allocated to a specific loss, claim or Suit for its investigation, settle-
   ment or defense, including but not limited to:
       1. Attorney's fees and all other investigation, loss adjustment and litigation expenses;
       2. Premiums on bonds to release attachments;
       3. Premiums on appeal bonds required by law to appeal any claim or Suit;
       4. Costs taxed against the Insured in any claim or Suit;
       5. Pre-judgment interest awarded against the Insured; and
       6. Interest that accrues after entry of judgment.
   Specified Coverage means the coverage that is specified at the top of this endorsement.




   All other terms, definitions, conditions and exclusions remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


87233 (12/04)                                         Page 2 of 2
AH1501                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 564 of 608

                                              ENDORSEMENT No. 5



       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:             5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                           Commercial Umbrella Liability Policy with CrisisResponse

                          Amendment of Various Personal Injury and Advertising Injury
                                           Exclusion Endorsement
                                        (Amendment of Exclusion U.)

   This policy is amended as follows:

   Section V. EXCLUSIONS, U. Various Personal Injury and Advertising Injury, Paragraph 2. is deleted in its
   entirety and replaced by the following:

   2. arising out of oral, written or electronic publication, in any manner, of material if done by or at the direction
      of the Insured with knowledge of its falsity;




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


89452 (6/05)
AH1672                 Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 565 of 608

                                              ENDORSEMENT No. 6



       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:             5443284
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                            Commercial Umbrella Liability Policy with CrisisResponse

                                      Named Peril and Time Element Pollution
                                        Self-Insured Retention Endorsement
                                  (Products-Completed Operations Hazard Version)

   This policy is amended as follows:

   Section V. EXCLUSIONS, Paragraph Q. Pollution is deleted in its entirety and replaced by the following:

       Pollution

       This insurance does not apply to:

       1. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury arising out of the
          actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants
          anywhere at any time;

       2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory
          requirement that the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or
          neutralize, or in any way respond to, or assess the effects of Pollutants; or

       3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental authority
          for damages because of testing for, monitoring, cleaning up, removing, containing, treating, detoxifying
          or neutralizing, or in any way responding to, or assessing the effects of Pollutants.

       However, Paragraph 1 of this exclusion will not apply to Bodily Injury or Property Damage arising out of:

           i.    Any discharge, dispersal, seepage, migration, release or escape of Pollutants directly or indirectly
                 caused by fire, explosion, lightning, windstorm, vandalism or malicious mischief, riot or civil
                 commotion, flood, earthquake, automatic sprinkler leakage, collision or upset of an Auto or Mobile
                 Equipment or aircraft; or

           ii.   Any discharge, dispersal, seepage, migration, release or escape of Pollutants and included within
                 the Products-Completed Operations Hazard provided that Your Product or Your Work has not
                 at any time been:

                 (a) discarded, dumped, abandoned, thrown away; or

                 (b) transported, handled, stored, treated, disposed of or processed as waste;

                 by anyone; or

           iii. Any discharge, dispersal, seepage, migration, release or escape of Pollutants that meets all of the
                following conditions:



89470 (6/05)                                            Page 1 of 3
AH1690                  Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 566 of 608


                 (a) It was accidental and neither expected nor intended by the Insured. This condition would not
                     serve to deny coverage for a non-routine incident where such discharge, dispersal, seepage,
                     migration, release or escape of pollutants was a result of an attempt by the Insured to mitigate
                     or avoid a situation where substantial third party Bodily Injury or Property Damage could
                     occur;

                 (b) It was demonstrable as having commenced on a specific date during the Policy Period;

                 (c) Its commencement became known to the Insured within (30) calendar days;

                 (d) Its commencement was reported in writing to us within (80) calendar days of becoming known
                     to any officer of the Insured; any manager in your risk management, insurance or legal
                     department; any employee who was authorized by you to give or receive notice of an
                     Occurrence, claim or Suit; or any Insured authorized or responsible to report the
                     commencement; and

                 (e) Reasonable effort was expended by the Insured to terminate the discharge, dispersal, seepage,
                     migration, release or escape of Pollutants as soon as conditions permitted.

       However, nothing contained in this endorsement will operate to provide any coverage with respect to:

           i.    Any site or location principally used by the Insured, or by others on the Insured's behalf, for the
                 handling, storage, disposal, dumping, processing or treatment of waste material;

           ii.   Any fines or penalties;

           iii. Any clean up loss, cost or expense arising out of any governmental request, demand, order or
                statutory or regulatory requirement. However, this provision iii will not apply to third party clean up
                loss, cost or expense otherwise covered by this endorsement that are also the subject of a
                governmental request, demand, order or statutory or regulatory requirement;

           iv. Acid rain or acid runoff;

           v.    Clean-up, removal, containment, treatment, detoxification or neutralization of Pollutants situated on
                 premises which the Insured owns, rents or occupies at the time of the actual discharge, dispersal,
                 seepage, migration, release or escape of said Pollutants; or

           vi. Any Bodily Injury, Property Damage or Personal Injury and Advertising Injury, or any loss,
               cost or expense arising out of any discharge, dispersal, seepage, migration, release or escape of
               Pollutants in knowing violation of or non compliance with governmental permits.

   For the purpose of this endorsement only, the SELF-INSURED RETENTION in ITEM 5. of the
   DECLARATIONS, is amended to include the following additional provision:

       $5,000,000 Each Occurrence (As respects all damages arising out of any discharge, dispersal, seepage,
       migration, release or escape of Pollutants covered under this endorsement). This Self-Insured Retention
       will not be reduced by Defense Expenses.

       The above Self-Insured Retention applies whether or not there is any available Scheduled Underlying
       Insurance or Other Insurance. If there is Scheduled Underlying Insurance or Other Insurance
       applicable to a Loss, amounts received through such Scheduled Underlying Insurance or Other
       Insurance for payment of the Loss may be applied to reduce or exhaust the above Self-Insured Retention
       if such policies were purchased by the Named Insured to specifically apply as underlying insurance to this
       policy. However, in no event will amounts received through such Scheduled Underlying Insurance or
       Other Insurance for the payment of Defense Expenses reduce the above Self-Insured Retention.



89470 (6/05)                                           Page 2 of 3
AH1690                   Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 567 of 608


   For the purpose of this endorsement only, Section III. DEFENSE PROVISIONS Paragraphs A. and D. are
   deleted in their entirety and Paragraph A. is replaced by the following:

       We will have no duty to defend any Suit against the Insured until the above Self-Insured Retention is
       exhausted by payment of Loss. We will, however, have the right, but not the duty, to participate in the
       defense of any Suit and the investigation of any claim to which this endorsement may apply. If we exercise
       this right, we will do so at our own expense.

   For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
   additional definition:

       Defense Expenses means a payment allocated to defend a specific Suit, including but not limited to:

       1.   Attorneys' fees and all other investigation, loss adjustment and litigation expenses;

       2.   Premiums on bonds to release attachments;

       3.   Premiums on appeal bonds required by law to appeal any claim or Suit;

       4.   Court costs taxed against the Insured in any Suit;

       5.   Pre-judgment interest awarded against the Insured; and

       6.   Interest that accrues after entry of judgment.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


89470 (6/05)                                           Page 3 of 3
AH1690                  Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 568 of 608

                                             ENDORSEMENT No. 7



       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:            5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                                Commercial Umbrella Policy with CrisisResponse

                              Act of Terrorism Self-Insured Retention Endorsement

   Solely with respect to any Act of Terrorism, this policy is amended as follows:

   The DECLARATIONS, ITEM 5. SELF-INSURED RETENTION is amended to include the following
   additional Self-Insured Retention:

       ACT OF TERRORISM SELF-INSURED RETENTION - $5,000,000 Each Occurrence (As respects all
       liability covered under this policy arising out of any Act of Terrorism.) The Act of Terrorism Self-Insured
       Retention will not be reduced or exhausted by Defense Expenses.

   ITEM 6. OF THE DECLARATIONS, PREMIUM AND PREMIUM COMPUTATION is amended to include the
   following:

       ACT OF TERRORISM PREMIUM                    $9,821

   Section IV. LIMITS OF INSURANCE, is amended to include the following additional provision:

       The Act of Terrorism Self-Insured Retention applies whether or not there is any available Scheduled
       Underlying Insurance or Other Insurance providing coverage to the Insured. If there is Scheduled
       Underlying Insurance or Other Insurance providing coverage to the Insured, amounts received through
       such Scheduled Underlying Insurance or Other Insurance for payment of the Loss may be applied to
       reduce or exhaust the Act of Terrorism Self-Insured Retention. However, in no event will amounts
       received through such Scheduled Underlying Insurance or Other Insurance for the payment of
       Defense Expenses reduce the Act of Terrorism Self-Insured Retention.

   Section III. DEFENSE PROVISIONS, Paragraphs A. 1. and A. 2., and D. are deleted in their entireties, and
   Paragraph A. is replaced by the following:

       A. We will have no duty to defend any Suit against the Insured. We will, however, have the right, but not
          the duty, to participate in the defense of any Suit and the investigation of any claim to which this policy
          may apply. If we exercise this right, we will do so at our own expense.

   Section VII. DEFINITIONS is amended to include the following additional definition:

       Act of Terrorism means:

       1. any act which is verified or recognized by the United States Government as an act of terrorism,
          including a certified "act of terrorism" defined by Section 102. Definitions., of the Terrorism Risk
          Insurance Act of 2002 and any revisions, amendments, or extensions thereto; or




83049 (3/06)                                           Page 1 of 2
AH1721                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 569 of 608


       2. the use or threatened use of force or violence against person or property, or commission of an act
          dangerous to human life or property, or commission of an act that interferes with or disrupts an
          electronic or communication system, undertaken by any person or group, whether or not acting on
          behalf of or in connection with any organization, government, power, authority or military force, when
          the effect is to intimidate, coerce or harm a government, the civilian population or any segment thereof,
          or to disrupt any segment of the economy.

       Defense Expenses means any payment allocated to a specific loss, claim or Suit for its investigation,
       settlement or defense, including but not limited to:

           1. Attorney's fees and all other investigation, loss adjustment and litigation expenses;

           2. Premiums on bonds to release attachments;

           3. Premiums on appeal bonds required by law to appeal any claim or Suit;

           4. Costs taxed against the Insured in any claim or Suit;

           5. Pre-judgment interest awarded against the Insured;

           6. Interest that accrues after entry of judgment.

   It is understood and agreed that if any other endorsement to this policy excludes terrorism liability arising in one
   or more specified countries, the provisions of such exclusion shall supersede this endorsement.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


83049 (3/06)                                          Page 2 of 2
AH1721                 Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 570 of 608

                                            ENDORSEMENT No. 8



       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:           5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                          Commercial Umbrella Liability Policy with CrisisResponse

                                  Industrial Aid Aircraft Limitation Endorsement

   This policy is amended as follows:

   ITEM 3. LIMITS OF INSURANCE of the DECLARATIONS is amended to include the following additional
   Self-Insured Retention:

       $500,000,000 Industrial Aid Aircraft Self-Insured Retention/Each Occurrence. (As respects claims and
       Suits seeking damages for Bodily Injury or Property Damage arising out of the ownership, maintenance
       use, or entrustment to others of any Industrial Aid Aircraft owned or operated by or rented or loaned to
       any Insured. Use includes operation and loading and unloading).

   For the purpose of this endorsement only, Section III. DEFENSE PROVISIONS, Paragraphs A. 1. and A. 2.,
   and D. are deleted in their entirety, and paragraph A. is replaced by the following:

       We will have no duty to defend any Suit against the Insured. We will, however, have the right, but not the
       duty, to participate in the defense of any Suit and the investigation of any claim to which this policy may
       apply. If we exercise this right, we will do so at our own expense.

   Section IV. LIMITS OF INSURANCE, is amended to include the following additional provision:

       The Industrial Aid Aircraft Self-Insured Retention applies whether or not there is any available
       Scheduled Underlying Insurance or Other Insurance. If there is Scheduled Underlying Insurance or
       Other Insurance applicable to the Loss, amounts received through such Scheduled Underlying
       Insurance or Other Insurance for payment of the Loss may be applied to reduce or exhaust the
       Industrial Aid Aircraft Self-Insured Retention. However, in no event will amounts received through such
       Scheduled Underlying Insurance or Other Insurance for the payment of Defense Expenses reduce the
       Industrial Aid Aircraft Self-Insured Retention.

       The Industrial Aid Aircraft Self-Insured Retention will not be reduced by Defense Expenses.

   For the purpose of this endorsement only and solely with respect to any and all references to aircraft, Section
   V. EXCLUSIONS, Paragraph A. is deleted in its entirety and replaced by the following:

   A. Aircraft

       This insurance does not apply to Bodily Injury or Property Damage arising out of the ownership,
       maintenance, use, or entrustment to others of any aircraft owned or operated by or rented or loaned to any
       Insured. Use includes operation and loading and unloading.




81912 (5/06)                                          Page 1 of 2
AH1886                Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 571 of 608


       This exclusion applies even if the claims against any Insured allege negligence or other wrongdoing in the
       supervision, hiring, employment, training or monitoring of others by that Insured, if the Occurrence which
       caused the Bodily Injury or Property Damage involved the ownership, maintenance, use or entrustment
       to others of any aircraft that is owned or operated by or rented or loaned to any Insured.

       This exclusion does not apply to Bodily Injury or Property Damage arising out of the ownership,
       maintenance use, or entrustment to others of any Industrial Aid Aircraft owned or operated by or rented or
       loaned to any Insured. Use includes operation and loading and unloading.

   It is understood that any and all references to watercraft in Section V. EXCLUSIONS, Paragraph A. remains
   unchanged, unless amended by separate endorsement.

   For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
   additional definitions:

       Defense Expenses means any payment allocated to a specific Loss, claim or Suit for its investigation,
       settlement or defense, including but not limited to:

       1. attorney's fees and all other investigation, loss adjustment and litigation expenses;

       2. premiums on bonds to release attachments;

       3. premiums on appeal bonds required by law to appeal any claim or Suit;

       4. costs taxed against the Insured in any claim or Suit;

       5. pre-judgment interest awarded against the Insured; and

       6. interest that accrues after entry of judgment.

       Industrial Aid Aircraft means aircraft with a maximum passenger capacity of twenty (20) persons (including
       crew) used solely for business travel of employees and their non fee paying passenger guests.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


81912 (5/06)                                          Page 2 of 2
AH1886                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 572 of 608

                                              ENDORSEMENT No. 9



       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:            5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                              Employers' Liability / Stop Gap Limitation Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Employers' Liability

       This insurance does not apply to Bodily Injury to any employee of the Insured arising out of and in the
       course of the employee's employment by the Insured.

       However, if insurance for such Bodily Injury is provided by a policy listed in the Scheduled Underlying
       Insurance:

       1. The above exclusion shall not apply; and

       2. Coverage under this policy for such Bodily Injury will follow the terms, definitions, conditions and
          exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance,
          premium and all other terms, definitions, conditions and exclusions of this policy. Provided, however,
          that coverage provided by this policy will be no broader than the coverage provided by Scheduled
          Underlying Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


82616 (5/06)
AH1887                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 573 of 608

                                             ENDORSEMENT No. 10



        This endorsement, effective 12:01 AM: July 1, 2008
        Forms a part of policy no:           5443284
        Issued to:   MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                              CrisisResponse Coverage Enhancement Endorsement

   This policy is amended as follows:

   It is understood and agreed that in every instance in which the phrase "CrisisResponse Sublimit of Insurance"
   is referenced in this policy and/or its endorsements, the phrase "CrisisResponse Limit of Insurance" shall be
   substituted.

   Section IV. LIMITS OF INSURANCE, Paragraph I. is deleted in its entirety and replaced by the following:

   I.   The CrisisResponse Limit of Insurance is the most we will pay for all CrisisResponse Costs under this
        policy, regardless of the number of Crisis Management Events first commencing during the Policy
        Period. This CrisisResponse Limit of Insurance will be in addition to the applicable Limit of Insurance.




   All other terms, conditions, definitions and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


94621 (5/07)
AH2035                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 574 of 608

                                              ENDORSEMENT No. 11


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no.:             5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                            Commercial Umbrella Liability Policy with CrisisResponse

                                     Specified Products Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Specified Products

       This insurance does not apply to any liability arising out of the following products listed below:

   ANY PRODUCT MANUFACTURED BY ORCHARD PHARMACEUTICAL LTD OR
   NICHOLAS PIRAMAL INDIA LTD (NPIL)




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                        Authorized Representative
                                                               or Countersignature (in States Where Applicable)



83097 (09/03)
AH1250                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 575 of 608

                                                 ENDORSEMENT No. 12


        This endorsement, effective 12:01 AM: July 1, 2008
        Forms a part of policy no:               5443284
        Issued to:    MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                               Commercial Umbrella Liability Policy With CrisisResponse

                           California Cancellation and Nonrenewal Amendatory Endorsement

   This policy is amended as follows:

   I.   Section VI. CONDITIONS, D. Cancellation, is deleted in its entirety and replaced by the following:

        D. Cancellation

           1. You may cancel this policy. You must mail or deliver advance written notice to us stating when the
              cancellation is to take effect.

           2. New Policies in Effect for Sixty (60) Days or Less:

                We may cancel this policy. If we cancel because of non-payment of premium, we must mail to you
                not less than ten (10) days advance written notice stating when the cancellation is to take effect. If
                we cancel for any other reason, we must mail to you not less than thirty (30) days advance written
                notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
                address shown in Item 1 of the Declarations shall be sufficient to prove notice. Such notice will
                include the reason or reasons for cancellation.

           3. New Policies in Effect for More Than Sixty (60) Days and Any Renewal Policy:

                We may not cancel this policy unless the cancellation is based on one or more of the following
                reasons:

                a. Nonpayment of premium, including payment due on a prior policy issued by us and due during
                   the Policy Period covering the same risks;

                b. A judgment by a court or an administrative tribunal that you have violated any law of this state
                   or of the United States having as one of its necessary elements an act which materially
                   increases any of the risks insured against;

                c. Discovery of fraud or material misrepresentation by either of the following:

                     i.    You or other Insureds or your representative in obtaining this policy; or
                     ii.   You or your representative in pursuing a claim under this policy.

                d. Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                   regulations establishing safety standards, by you or other Insureds or a representative of same,
                   which materially increase any of the risks insured against;

                e. Failure by you or other Insureds or a representative of same to implement reasonable loss
                   control requirements which were agreed to by you as a condition of policy issuance or which
                   were conditions precedent to the use by us of a particular rate or rating plan if the failure
                   materially increases any of the risks insured against;

81589 (10/04)                                              Page 1 of 3
AH1385                     Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 576 of 608


                f.   A determination by the commissioner that the loss of, or changes in, our reinsurance covering
                     all or part of the risk would threaten our financial integrity or solvency;

                g. A determination by the commissioner that a continuation of this policy's coverage could place
                   us in violation at the laws at this state or the state of our domicile or that the continuation of
                   coverage would threaten our solvency;

                h. A change by you or other Insureds or a representative of same in the activities or property of
                   the commercial or industrial enterprise which results in a materially added risk, a materially
                   increased risk or a materially changed risk, unless the added, increased or changed risk is
                   included in this policy;

                i.   A material change in limits, type or scope of coverage or exclusions in Scheduled Underlying
                     Insurance;

                j.   Cancellation or nonrenewal of any Scheduled Underlying Insurance where such insurance is
                     not replaced without lapse; or

                k.   A reduction in financial rating or grade of one or more insurers issuing any Scheduled
                     Underlying Insurance based on an evaluation obtained from a recognized financial rating
                     organization.

                If we cancel because of non-payment of premium or fraud, we must mail or deliver to you and to
                the producer of record not less then ten (10) days advance written notice stating when the
                cancellation is to take effect. If we cancel for any of the other reasons listed above, we must mail
                or deliver to you and to the producer of record not less than thirty (30) days advance written notice
                stating when the cancellation is to take effect. Mailing that notice to you at your mailing address
                shown in Item 1. of the Declarations will be sufficient to prove notice. Such notice will include the
                reason or reasons for cancellation.

            4. The Policy Period will end on the day and hour stated in the cancellation notice.

            5. If we cancel, final premium will be calculated pro rata based on the time this policy was in force.
               Final premium will not be less than the pro rata share of the Minimum Premium as shown in Item 6
               of the Declarations.

            6. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in
               force and increased by our short rate cancellation table and procedure. Final premium will not be
               less than the short rate share of the Minimum Premium as shown in Item 6 of the Declarations.

            7. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
               but the cancellation will be effective even if we have not made or offered any refund due you. Our
               check or our representative's check, mailed or delivered, shall be sufficient tender of any refund
               due you.

            8. The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds with
               respect to the giving and receiving of notice of cancellation and the receipt of any refund that may
               become payable under this policy.

   II.   Section VI. CONDITIONS is amended to include the following additional provision:

         Nonrenewal

         If we decide not to renew this policy, we shall mail or deliver to the producer of record and to you at the
         mailing address shown in the policy a notice of nonrenewal at least sixty (60) days, but no more than one
         hundred twenty (120) days prior to the end of the Policy Period. The notice shall contain the reason or
         reasons for nonrenewal of this policy.

81589 (10/04)                                          Page 2 of 3
AH1385                  Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 577 of 608


   III. Section VI. CONDITIONS is amended to include the following additional provision:

       Increase in Premium, Reduction in Limits or Change in Conditions of Coverage

       If this policy has been in effect for more than sixty (60) days or if this policy is a renewal, effective
       immediately no increase in premium, reduction in limits, or change in the conditions of coverage shall be
       effective during the policy period unless based upon one of the following reasons:

       1. Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
          regulations establishing safety standards by you or other Insureds which materially increase any of the
          risks or hazards insured against;

       2. Failure by you or other Insureds to implement reasonable loss control requirements which were agreed
          to by you as a condition of policy issuance or which were conditions precedent to the use by us of a
          particular rate or rating plan, if the failure materially increases any of the risks insured against;

       3. A determination by the commissioner that loss of or changes in our reinsurance covering all or part of
          the risk covered by the policy would threaten our financial integrity or solvency unless the change in the
          terms or conditions or rate upon which the premium is based is permitted; or

       4. A change by you or other Insureds in the activities or property of the commercial or industrial
          enterprise which results in a materially added risk, a materially increased risk, or a materially changed
          risk, unless the added, increased, or changed risk is included in this policy.

       Written notice shall be mailed or delivered to the producer of record and to you at the mailing address
       shown in this policy at least thirty (30) days prior to the effective date of any increase, reduction or change.




   All other terms, definitions, conditions and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


81589 (10/04)                                         Page 3 of 3
AH1385                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 578 of 608

                                              ENDORSEMENT No. 13


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:            5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                               Duties in the Event of an Occurrence, Claim or Suit

   This policy is amended as follows:

   Section VI. CONDITIONS, Paragraph G. Duties in the Event of an Occurrence, Claim or Suit,
   subparagraph 1. is deleted in its entirety and replaced by the following:

       1. You must see to it that we are notified as soon as practicable after your corporate officer receives notice
          from its agent, servant, employee or any other person, of an Occurrence that may result in a claim or
          Suit under this policy. To the extent possible, notice should include:

          a. how, when and where the Occurrence took place;

          b. the names and addresses of any injured persons and any witnesses; and

          c. the nature and location of any injury or damage arising out of the Occurrence.

   However it is understood that the provisions of this endorsement will not supercede Section I. INSURING
   AGREEMENT - COMMERCIAL UMBRELLA LIABILITY of the policy.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


86456 (8/04)
AH1437                 Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 579 of 608

                                              ENDORSEMENT No. 14


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:            5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                           Commercial Umbrella Liability Policy with CrisisResponse

                                   Limits of Insurance Amendatory Endorsement
                                              (Deletion of Paragraph E.)


   This policy is amended as follows:

   Section IV. LIMITS OF INSURANCE, Paragraph E. is deleted in its entirety.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


86460 (8/04)
AH1441                 Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 580 of 608

                                              ENDORSEMENT No. 15


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:             5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                                                                            SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                                  Notice of Occurrence

   This policy is amended as follows:

   Section VI. CONDITIONS, Paragraph G. Duties in the Event of an Occurrence, Claim or Suit is amended
   to include the following provision:

       5. Your failure to give first report of a claim to us will not invalidate coverage under this policy if the loss
          was inadvertently reported to another Insurer. However, you will report any such Occurrence to us
          within a reasonable time once you become aware of such error.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)

80454 (07/02)
AH0939
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 581 of 608

                                              ENDORSEMENT No. 16


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:            5443284
       Issued to:   MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                                                                           SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                    Foreign Liability Follow-Form Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following exclusion:

   Foreign Liability

   This insurance does not apply to any liability arising out of an Occurrence that takes place outside that United
   States of America, its territories and possessions, Puerto Rico and Canada.

   However, this exclusion will not apply if coverage is provided by a policy listed in the Scheduled Underlying
   Insurance.

   Coverage under this policy for such Bodily Injury, Property Damage, or Personal Injury and Advertising
   Injury will follow the terms, definitions, conditions and exclusions of such Scheduled Underlying Insurance,
   subject to the Policy Period, Limits of Insurance, premium and all other terms, definitions, conditions and
   exclusions of this policy. Provided, however, that coverage provided by this policy will be no broader than the
   coverage provided by Scheduled Underlying Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                          Authorized Representative
                                                                 or Countersignature (in States Where Applicable)


80432 (07/02)
AH0918
                       Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 582 of 608

                                               ENDORSEMENT No. 17


        This endorsement, effective 12:01 AM: July 1, 2008
        Forms a part of policy no:            5443284
        Issued to:   MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                             Commercial Umbrella Liability Policy with CrisisResponse

                              Duties in the Event of an Occurrence, Claim or Suit and
                                 Schedule A - Approved Crisis Management Firms


Solely as respects coverage provided by Section II INSURING AGREEMENT - CRISISRESPONSESM AND EXCESS
CASUALTY CRISIS FUND , the following conditions are added to Section VI. Conditions, Paragraph G. Duties in the
Event of an Occurrence, Claim or Suit:


You must report any Crisis Management Event to us within twenty-four (24) hours of the time that a Key Executive
first becomes aware of an Occurrence that gives rise to a Crisis Management Event or as soon as practicable to be
eligible for the advancement of CrisisResponse Costs and the payment of Crisis Management Loss.

Notice of a Crisis Management Event may be given by calling 1-877-AIG-3100. If notice is given by telephone, written
notice will be given as soon as practicable thereafter. Written notice should include:

    1. how, when and where the Crisis Management Event is taking or took place;

    2. the names and addresses of any injured persons and any witnesses; and

    3. the nature and location of any injury or damage arising out of the Crisis Management Event.

    Written notice should be mailed or delivered to:

                AIG Domestic Claims, Inc.
                Excess Casualty Claims Department
                Segmentation Unit
                175 Water Street, 22nd Floor
                New York, NY 10038
                Fax: (866) 743-4376
                E-mail: excessfnol@aig.com




All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


83687 (9/07)                                           Page 1 of 5
AH2128                  Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 583 of 608


                                                  Schedule A

                                      Approved Crisis Management Firms

The following firms are approved Crisis Response Firms:

Crisis Communications Management Firms:

     FIRM/ADDRESS                 CONTACT/TELEPHONE               EMERGENCY TELEPHONE

Abernathy MacGregor Group

New York Office                     James T. MacGregor                   Emergency
501 Madison Avenue                  Tel: (212) 371-5999
New York, N.Y. 10022                Cell: (646) 236-3271                 Tel: (212) 343-0818
www.abmac.com                       Fax: (212) 752-0723                  Cell: (917) 449-9964
                                    jtm@abmac.com


                                    Rhonda Barnat
                                    Tel: (212) 371-5999
                                    Cell: (917) 912-6378
                                    Fax: (212) 752-0723
                                    rb@abmac.com



Los Angeles Office                  Ian D. Campbell                      Emergency
611 West Sixth Street               Tel: (213) 630-6550
Suite 1880                          Cell: (213) 489-3443                 Tel: (818) 957-5650
Los Angeles, CA 90017               Fax: (213) 489-3443                  Cell: (917) 940-3476
                                    idc@abmac.com



Citigate Sard Verbinnen

New York City                       George Sard                          Emergency
630 Third Avenue                    Tel: (212) 687-8080
New York, N.Y. 10017                Fax: (212) 687-8344                  (917) 750-4392
www.sardverb.com                    gsard@sardverb.com                   24 Hours/7 Day



                                    Paul Verbinnen
                                    Tel: (212) 687-8080
                                    Fax: (212) 687-8344
                                    pv@sardverb.com



Chicago                             Ron Culp
343 West Erie Street                Tel: (312) 944-7398
Suite 600                           Fax: (312) 944-7785
Chicago, IL 60610




83687 (9/07)                                       Page 2 of 5
AH2128                  Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 584 of 608


     FIRM/ADDRESS               CONTACT/TELEPHONE               EMERGENCY TELEPHONE

San Francisco                    Paul Kranhold
101 Second Street                Tel: (415) 618-8750
Suite 2250                       Fax: (415) 618-8702
San Francisco, CA 94106



Hill and Knowlton

New York City                    Richard C. Hyde                   Emergency
466 Lexington Avenue             Direct Tel: (212) 885-0372
3rd Floor                        Main: (212)885-0300               H&K Crisis Pager
New York, N.Y.                   Cell: (917) 816-2208              (818) 264-5193
www.hillandknowlton.com          Fax: (212) 885-0570               24 Hours/7 Days
                                 dhyde@hillandknowlton.com



                                 Christopher R. Gidez
                                 Direct Tel: (212) 885-0480
                                 Main Tel: (212) 885-0300
                                 Cell: (914) 319-6582
                                 Fax: (212) 885-0570
                                 cgidez@hillandknowlton.com



Ottawa, Canada                   Jo-Anne Polak
55 Metcalfe Street               Direct Tel: (613) 786-9954
Suite 1100                       Main Tel: (613) 238-4371
Ottawa, Canada                   Cell: (613) 761-2684
K1P 6L5                          Fax: (613) 238-8642
                                 jpolak@hillandknowlton.ca



Lexicon Communications Corp.

Pasadena                         Steven Fink                       Emergency
(Suburb of Los Angeles)          Direct Tel: (626) 683-9333
520 Bellmore Way                 Main Tel: (626) 683-9200          (626) 683-9333
Pasadena CA 91103                Cell: (626) 253-1519              24 Hours/7 Days
information@lexiconcorp.com      Fax: (626) 449-7659
                                 sfink@lexiconcorp.com



Zeno Group

Washington, D.C.                 Phillip Armstrong
The Foundry Building             Direct Tel: (202) 965-7801
1055 Thomas Jefferson St., NW    Cell: (202) 669-9926
Washington, D.C. 20007           phil.armstrong@zenogroup.com
www.zenogroup.com



83687 (9/07)                                    Page 3 of 5
AH2128               Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 585 of 608


     FIRM/ADDRESS                CONTACT/TELEPHONE               EMERGENCY TELEPHONE

Robinson, Lerer & Montgomery

New York City                     Michael Gross
1345 Avenue of the Americas       Direct Tel: (646) 805-2003
4th Floor                         Main Tel: (646) 805-2000
New York, N.Y. 10105              Cell: (917) 853-0620
www.rimnet.com                    Fax: (646) 805-2828
                                  mgross@rimnet.com



Sitrick and Company, Inc.

Los Angeles                       Michael S. Sitrick                Emergency
1840 Century Park East            Direct Tel: (310) 788-2850
Suite 800                         Fax: (310) 788-2855               (310) 358-1011
Los Angeles, CA 90067             mike_sitrick@sitrick.com          24 Hours/7 Days
www.sitrick.com



New York City                     Jeffrey Lloyd
655 Third Avenue                  Direct Tel: (212) 573-6393
New York, N.Y. 10017              Main Tel: (212) 573-6100
                                  Cell: (310) 963-2850
                                  Fax: (212) 573-6165



Investigative Firms:

Kroll Associates

New York City                     Mary Jo Phillips                  Emergency
900 Third Avenue                  Direct Tel: (212) 833-3246
New York, N.Y. 10022              Fax: (212) 644-5794               (800) GET-KROL
                                  mphillips@krollworldwide.com      (800) 438-5765
                                                                    World Wide Crisis
                                                                    Division
                                                                    24 Hours/7 Days



GAB Robins North America, Inc.

Parsippany                        Kim Mertens                       Emergency
9 Campus Drive                    Direct Tel: (973) 993-3438
Suite 7                           Cell: (201) 404-6026              800-422-4436
Parsippany, N.J. 07504            Fax: (973) 993-1624
www.gabrobinsna.com               mertens@gabrobins.com




83687 (9/07)                                     Page 4 of 5
AH2128                   Archive Copy
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 586 of 608


     FIRM/ADDRESS              CONTACT/TELEPHONE             EMERGENCY TELEPHONE

Montreal                        Andre Mancini                   Emergency
CGI (Division of GAB Robins)    Direct Tel: (800) 263-5361
1611 Cremazie Blvd. East        Cell: (450) 566-5073            800-263-5361
3rd Floor                       Fax: (514) 735-8439
Montreal, Quebec H2M 2P2        andre.mancini@cgi.com
Canada
www.cgi.com-insurance.htm




83687 (9/07)                                   Page 5 of 5
AH2128                Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 587 of 608

                                              ENDORSEMENT No. 18


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:             5443284
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                                                                                            SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                Third Party Discrimination Coverage Endorsement

   This policy is amended as follows:

   Section VII. DEFINITIONS, Paragraph U. is deleted in it's entirety and replaced by the following:

   U. Personal Injury and Advertising Injury means injury arising out of your business, including consequential
      Bodily Injury, arising out of one or more of the following offenses:

           1. false arrest, detention or imprisonment;

           2. malicious prosecution;

           3. the wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a
              room, dwelling or premises that a person occupies by or on behalf of its owner, landlord or lessor;

           4. oral or written publication, in any manner, of material that slanders or libels a person or organization,
              or disparages a person's or organization's goods, products or services;

           5. oral or written publication, in any manner, of material that violates a person's right of privacy;

           6. discrimination or humiliation on account of religion, age, sex, handicap, appearance, health, mental
              disorder, marital status, race, color, creed or national origin but only if such discrimination or humi-
              liation is:

                a. not committed by, at the direction of, or with the knowledge of you and or any of your executive
                   officers or directors; and

                b. not directly or indirectly related to the employment of any person or persons by you;

           7. the use of another's advertising idea in your Advertisement; or

           8. infringement upon another's copyright, trade dress or slogan in your Advertisement.


   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                  or Countersignature (in States Where Applicable)


80494 (07/02)
AH0971
                       Archive Copy
                 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 588 of 608

                                               ENDORSEMENT No. 19


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:             5443284
       Issued to:    MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

                            Commercial Umbrella Liability Policy with CrisisResponse SM

                                        Arbitration Condition Endorsement
                (Solely Applicable To Exclusion Q. And Any Endorsements Amending Exclusion Q.)
                                                  (Domicile State)

   This policy is amended as follows:

   Section VI. CONDITIONS is amended to include the following additional condition:

   Arbitration

   In the event of a disagreement as to the interpretation of Exclusion Q. of this policy or a disagreement as to the
   interpretation any endorsements attached to this policy amending Exclusion Q., the disagreement shall be
   submitted to binding arbitration before a panel of three (3) arbitrators. Within thirty (30) days of a written request
   for arbitration by either you or us, each party will choose an arbitrator. If the two arbitrators are unable to agree
   within one month upon the third arbitrator, such arbitrator shall at the request of either party be selected by the
   American Arbitration Association in accordance with its rules and procedures.

   The parties shall submit their cases to the panel by written and oral evidence at a hearing time and place
   selected by the third arbitrator. The panel shall be relieved of all judicial formality, shall not be obligated to
   adhere to the strict rules of law or of evidence, shall seek to enforce the intent of the parties hereto and may
   refer to, but are not limited to, relevant legal principles. The decision of at least two (2) of the three (3) panel
   members shall be binding and final and not subject to appeal except for grounds of fraud and gross misconduct
   by the arbitrators. The award will be issued within thirty (30) days of the close of the hearings. Each party shall
   bear the expenses of its designated arbitrator and shall jointly and equally share with the other the expense of
   the third arbitrator and of the arbitration.

   The arbitration proceedings shall take place in the state shown in Item 1 of the Declarations. The procedural
   rules applicable to this arbitration shall, except as provided otherwise herein, be in accordance with the
   Commercial Arbitration Rules of the American Arbitration Association.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                              Authorized Representative
                                                                         or Countersignature (Where Applicable)



82425 (06/03)
AH1180                 Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 589 of 608

                                         ENDORSEMENT NO. 20



This endorsement, effective 12:01 AM: July 1, 2008

Forms a part of policy no.:            5443284

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                     ADDITIONAL NAMED INSURED

This policy is amended as follows:

DECLARATIONS ITEM 1 is amended by adding the following as Named Insured(s) under this policy:

McKesson Corporation
    Beldere Corporation
           S.K.U., Inc. (50%)
    California Golden State Finance Company
           CGSF Funding Corporation
    City Properties, S.A. (20%)
    Crocker Plaza Company
    D&K Healthcare Resources LLC
           D&K Pharmacy Solutions, Inc.
           Diversified Healthcare, LLC
           Jaron, Inc.
           Jewett Drug LLC
           Medical & Vaccine Products, Inc.
           VC Services, Inc.
           Walsh Healthcare Solutions LLC
                  Walsh Distribution, LLC
                  myhca, inc.
    Foremost de Venezuela, S.A. (Forvensa) (40% owned by McKesson Corp., 60% by City Property)
    Foremost Iran Corporation
    Foremost Shir, Inc.
    Foremost Tehran, Inc.
    Golden State Insurance Company Limited
    Goodman Manufacturing Company
    Health Mart Systems, Inc.
    Intercal, Inc. (15% owned by McKesson Corp.)
    KWS & P, Inc.
    KWS & P/SFA, Inc.
    McKesson Asia-Pacific Pty Limited
           McKesson New Zealand Limited
    McKesson Automation Inc.
    McKesson Automation Systems Inc.
           Parata Systems, LLC




               Archive Copy
 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 590 of 608

                        ENDORSEMENT NO. 20 (Continued)


    SI/Baker, Inc.
McKesson Capital Funding Corporation
McKesson Capital LLC
McKesson Information Solutions LLC
    HBO & Company (VI), Inc.
    HBOC Medical Limited
    HTP, Inc.
    McKesson Health Solutions Holdings LLC
           McKesson Health Solutions LLC
                  Access Health UK Ltd.
                  McKesson Health Solutions Texas Inc.
           McKessonHBOC (Gibraltar) Limited
    McKesson Services LLC
           A.L.I. Imaging Systems Corp.
    Physician Micro Systems, Inc.
McKesson International Holdings Limited
    McKesson Financial Holdings Limited
           McKesson Financial Holdings II Limited
                  McKesson (International) (Gibraltar) Limited
                  McKesson International Holdings LLC
                        McKesson International Holdings SRL
                        McKesson International SRL
                  McKesson International S.à.r.l.
                        McKesson International Finance S.a.r.l.
                               McKesson International Capital S.a.r.l.
                               McKesson International Holdings S.a.r.l.
                                    McKesson International Holdings II S.a.r.l.
                                          McKesson Funding Company of Canada
                                    McKesson International Holdings III S.a.r.l.
                                          McKesson Finance Company of Canada
                                          McKesson Canada Corporation
                                                  Clinique Sante Corporation
                                                  3071406 Nova Scotia Company
                                                  3087601 Nova Scotia Company
                                                  McKesson Logistics Solutions LLC
                                                         McKesson Logistics Solutions
                                                  McKesson Canada Support Services Corporation
                                    McKesson International Holdings V S.a.r.l.
                                          McKesson Automation Canada Corporation
                                    McKesson International Holdings VI S.a.r.l.
                                          Zee Medical Canada Corporation
                  McKesson International Topholdings S.a.r.l.
           McKesson Information Solutions Finance S.a.r.l.
                  McKesson Information Solutions Capital S.a.rl.
                  McKesson Information Solutions Holdings S.a.r.l.
                        A.L.I. Technologies (Deutschland) GmbH
                        McKesson Information Solutions Ireland Limited
                        McKesson Information Solutions Netherlands B.V.
                               McKesson Nederland B.V.
                        McKesson Information Solutions Sweden AB
                               Medcon Ltd.




        Archive Copy
 Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 591 of 608

                      ENDORSEMENT NO. 20 (Continued)


                                    Medcon UK Limited
                       McKesson Information Solutions UK Limited
                       McKesson Information Solutions Holdings II S.a.r.l.
                              McKesson International Nova Scotia ULC
                                    McKesson Medical Imaging Company
                       McKesson Information Solutions Holdings III S.a.r.l.
                              McKesson Health Solutions Canada Company
                       McKesson Information Solutions Holdings V S.a.r.l.
                              McKesson Information Solutions Holdings France S.a.r.l.
                                    McKesson Information Solutions Holdings France SAS
          McKesson Information Solutions Holdings Limited
          A.L.I. Holdings LLC
                 Medical Imaging SRL
                       A.L.I. Technologies (International) LLC
          McKesson Information Solutions Holdings SRL
          McKesson International LLC
                 McKesson Information Solutions SRL
          McKesson International Ireland Limited
    McKesson Health Solutions Puerto Rico Inc.
    McKesson International Holdings IV S.à.r.l.
          A.L.I. Technologies (Europe) B.V.
          McKesson International Netherlands B.V.
          McKesson International Netherlands II B.V.
                 Nadro S.A. de C.V.
                       Nadro Services, S. de R.L. de C.N.
    McKesson International Holdings VII S.à.r.l.
          McKesson Specialty Prescription Services Corporation
          McKesson Specialty Prescription Services (B.C.) Corporation
McKesson Medical-Surgical Holdings Inc.
    McKesson Medical-Surgical Inc.
          Cypress Medical Products LLC
          McKesson Medical-Surgical FDT Inc.
          Moore Medical LLC
                 Podiatry Online, Inc.
          Sterling Medical Services, LLC
          Titus Home Health Care LLC
McKesson Medical-Surgical Minnesota Inc.
    McKesson Medical-Surgical Medimart Inc.
    McKesson Medical-Surgical Minnesota Supply Inc.
    MSA Products LLC
McKesson Pharmacy Optimization LLC
McKesson Property Company, Inc.
    DC Land Company
    DCAZ Land Company
    HF Land Company
McKesson Specialty Arizona Inc.
McKesson Specialty Corporation
McKesson Specialty Distribution LLC
McKesson Specialty Holdings LLC
    National Oncology Alliance, Inc.
McKesson Specialty Pharmaceuticals LLC (99% owned by McKesson Corporation, 1% owned by




        Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 592 of 608

                                        ENDORSEMENT NO. 20 (Continued)


       McKesson Specialty Corporation)
             McKesson Transportation Systems, Inc.
             McQueary Bros. Drug Company
             Northstar Healthcare Holdings Limited
                   McKesson Medical-Surgical International Limited
                   Northstar Healthcare Limited
             Northstar Rx LLC
             N.V. Medicopharma (10% ownership)
             Oncology Holdings, Inc.
                   Oncology Holdings II, Inc.
                         Cancer Clinics of Excellence LLC (McKesson ownership is 27.5%)
                   OTN Participant, Inc.
                   OTN Parent Corp.
                         OTN Generics, Inc.
                         OnMark, Inc.
                         Oncology Therapeutics Network Corporation
                                Oncology Therapeutics Network JV, L.P.
                         Ivpcare, Inc.
                                Ivpcare Northeast, Inc.
                                Pharmatech Business Services, Inc.
             Parata Systems, LLC (39.06% owned by McKesson and subs)
             Per-Se Technologies, Inc.
                   NDCHealth Corporation
                         NDC of Canada, Inc.
                         NDCHealth Pharmacy Systems and Services, Inc.
                                NDCHealth Pharmacy Systems and Services ULC
                         PhyServe Solutions, Inc.
                   Patient Account Management Services, Inc.
                   Per-Se Transaction Services, Inc.
                   PST Products, LLC
                         Knowledgeable Healthcare Solutions, Inc.
                         Per-Se Technologies Canada, Inc.
                         Per-Se Technologies (UK) Limited
                   PST Services, Inc.
             Proventy (owned 18% by McKesson Corp)
             Purchasing Alliance for Clinical Therapeutics, LLC
             Strategic Health Alliance Management Corp.
                   Strategic Health Alliance II, Inc.
             Verispan L.L.C. (42.18% ownership by McKesson Corporation)
             Zee Medical, Inc.
                   CPG Industries, Inc.
                   Fastpro International, Inc.
       McKesson Foundation Inc.
       Wilmington Trust Company




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 593 of 608

                                                 ENDORSEMENT NO. 21



        This endorsement, effective 12:01 AM: July 1, 2008

        Forms a part of policy no.:           5443284

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                            Acquired Entity Endorsement
                                      (Amendment of Definition of Named Insured)

       This policy is amended as follows:

       Section VII. Definitions, Paragraph R. is amended to include the following additional subparagraphs:

       R.      Named Insured means:

               a.      newly acquired or formed entities with operations that are not materially different
                       from those of the Insured prior to such acquisition, formation or merger and with
                       annual sales not exceeding FIVE HUNDRED MILLION dollars ($500,000,000.).

               b.      newly acquired or formed entities greater than FIVE HUNDRED MILLION dollars
                       ($500,000,000.) or with operations prior to such acquisition, formation or merger
                       materially different from those of the Insured, such entities will be automatically
                       covered for a period of ninety (90) days from the date of acquisition, formation or
                       merger, during which time the Insured shall provide sufficient underwriting data for
                       us to evaluate the continuation of coverage.

               With respect to paragraphs a. and b. above, we may make an additional premium charge for
               any additional organizations you acquire, form or take control of during the Policy Period.

               It is further agreed that any newly acquired or formed entity shall only be afforded coverage
               under this policy if such organization is included as a named insured under Scheduled
               Underlying Insurance.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 594 of 608

                                                ENDORSEMENT NO. 22



        This endorsement, effective 12:01 AM: July 1, 2008

        Forms a part of policy no.:           5443284

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                  Amendment of Cancellation Notice Endorsement
                                         (Amendment of Condition D)

       This policy is amended as follows:

       Section VI. Conditions, Paragraph D.2., is hereby deleted in its entirety and replaced by the
       following:

               2.      We may cancel this policy. If we cancel because of non-payment of premium, we
                       must mail or deliver to you not less than ten (10) days advance written notice
                       stating when the cancellation is to take effect. If we cancel for any other reason we
                       must mail to you, not less than one hundred twenty (120) days, advance written
                       notice stating when the cancellation is to take effect. Mailing that notice to your
                       mailing address, shown in Item 1 of the Declarations, will be sufficient to prove
                       notice.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 595 of 608

                                                ENDORSEMENT NO. 23



        This endorsement, effective 12:01 AM: July 1, 2008

        Forms a part of policy no.:           5443284

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                Medical Professional Services Exclusion Endorsement
                                      (With Good Samaritan Acts Exception)

           This policy is amended as follows:

           Section V. EXCLUSIONS is amended to include the following additional exclusion:

                   Medical Professional Services

               This insurance does not apply to any liability arising out of the rendering of, or the failure to
               render, Medical Professional Services.

               This exclusion does not apply to Good Samaritan Acts.

           Section VII. DEFINITIONS is amended to include the following additional definitions:

               Good Samaritan Acts means those Medical Professional Services performed by or on behalf
               of the Insured, without remuneration, in rendering emergency treatment at the scene of an
               accident or medical crisis.

               Medical Professional Services means:

               1. Furnishing of professional health care services including, but not limited to, medical,
                  surgical, dental or nursing services,

               2. Furnishing of food, beverages, drugs, medications, supplies or appliances in connection
                  with professional health care services,

               3. Postmortem handling of human bodies, or

               4. Services by any person as a member of a formal accreditation or similar professional
                  board or committee of the Insured, or as a person charged with the duty of executing
                  directives of any such board or committee.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
        Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 596 of 608

                                        ENDORSEMENT NO. 24



This endorsement, effective 12:01 AM: July 1, 2008

Forms a part of policy no.:          5443284

Issued to: MCKESSON CORPORATION

By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                     Commercial Umbrella Liability Policy with CrisisResponse®

                             Joint Venture Retained Limit Endorsement
               (Scaled Limits/Scaled Attachment with Final Adjudication Adjustment)


TO THE EXTENT ANY PROVISION OF THIS ENDORSEMENT CONFLICTS WITH ANY PROVISION
OF THE POLICY OR ANY OF ITS OTHER ENDORSEMENTS, THE PROVISIONS OF THIS
ENDORSEMENT WILL SUPERCEDE.

Solely as respects any joint venture, partnership, or limited liability company in which the Named
Insured has an interest, and which is not otherwise covered by this policy as an Insured, this policy
is amended as follows:

Section IV. LIMITS OF INSURANCE, Paragraphs F. and G. are deleted in their entireties and replaced
by the following and new paragraphs N., O., P., and Q. are added:

F.     This policy applies only in excess of the Retained Limit.

G.     If the Retained Limit is reduced or exhausted by the payment of Loss to which this policy
       applies, we will:

       1.      in the event of reduction, pay excess of: the remaining Retained Limit, or

       2.      In the event of exhaustion of the Retained Limit, continue in force as underlying
               insurance.

N.     In the event of any Occurrence caused by or arising out of any joint venture, partnership, or
       limited liability company in which the Named Insured has an interest, our Limits of Insurance
       under this policy shall be limited to the Named Insured's percentage interest in the joint
       venture, partnership, or limited liability company multiplied by the total applicable Limits of
       Insurance afforded the Named Insured by this policy.

       Where the percentage interest of the Named Insured in the joint venture, partnership, or
       limited liability company is not set forth in writing, the percentage to be applied shall be that
       which would be imposed by law at the inception of the joint venture, partnership, or limited
       liability company. Such percentage shall not be increased by the insolvency of others'
       interests in the joint venture, partnership, or limited liability company.




               Archive Copy
       Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 597 of 608

                                ENDORSEMENT NO. 24 (Continued)



O.     However, upon final settlement or adjudication of the claim or Suit, Paragraphs F. and N.
       above shall no longer apply to the settled or adjudicated claim and our Limits of Insurance
       under this policy shall be limited to the amount of the Named Insured's Loss divided by the
       amount of the final settlement or adjudication of the claim and then multiplied by the total
       Limits of Insurance shown in Item 3. of the Declarations.

P.     It is further agreed that our Limits of Insurance as limited by Paragraph O. above shall be
       excess of the greater of:

       1.      Any Self Insured Retention applicable under the terms and conditions of this policy
               and its endorsements, or

       2.      Any valid and collectible insurance issued in the name           of the joint venture,
               partnership, or limited liability company, or

       3.      The amount of the Named Insured's Loss divided by the amount of the final
               settlement or adjudication of the claim or Suit and then multiplied by the applicable
               retained limit listed in the Schedule of Retained Limits providing coverage to the
               Named Insured.

Q.     If we indemnified the Named Insured for any amount based upon the terms set forth in
       Paragraphs F. and N. above, then:

       1. If the amount payable under Paragraphs O. and P. on behalf of the Named Insured's
               Loss arising out of such joint venture, partnership, or limited liability company is
               more than the amount already paid under the requirements of Paragraphs F. and N.,
               we will indemnify the Named Insured for the difference up to the amount payable
               under Paragraphs O. and P.

       2. If the amount payable under Paragraphs O. and P. on behalf of the Named Insured's
               Loss arising out of such joint venture, partnership, or limited liability company is less
               than the amount already paid under the requirements of Paragraphs F. and N., the
               Named Insured shall reimburse us for the difference up to the amount payable under
               Paragraphs O. and P.

Solely for the purpose of this endorsement, Section V. EXCLUSIONS is amended to include the
following additional exclusion:

       Joint Ventures, Partnerships, or Limited Liability Companies

       This insurance does not apply to any liability arising out of a joint venture, partnership, or
       limited liability company for any Occurrence that took place before the Named Insured
       acquired, joined or formed the joint venture, partnership, or limited liability company.

Solely for the purpose of this endorsement, Section VII. DEFINITIONS, Paragraph Z. Retained Limit,
is deleted and replaced by the following:

Z. Retained Limit means:




              Archive Copy
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 598 of 608

                                         ENDORSEMENT NO. 24 (Continued)



       The greater of:

               1.        Any Self Insured Retention applicable under the terms and conditions of this policy
                         and its endorsements, or

               2.        Any valid and collectible insurance issued in the name         of the joint venture,
                         partnership, or limited liability company, or

               3.        The Named Insured's percentage interest in the joint venture, partnership, or limited
                         liability company multiplied by the applicable retained limit listed in the Schedule of
                         Retained Limits providing coverage to the Named Insured.

       The insurance afforded under this endorsement shall not be subject to any requirement of Section
       VII. Paragraph M. that a joint venture, partnership, or limited liability company be shown as a
       Named Insured in the Declarations.




All other terms, conditions and exclusions of the policy remain unchanged.


                         Archive Copy                                  Authorized Representative
                                                                       or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 599 of 608

                                                ENDORSEMENT NO. 25



        This endorsement, effective 12:01 AM: July 1, 2008

        Forms a part of policy no.:           5443284

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                                Commercial Umbrella Liability Policy with CrisisResponse®

                                      Manufacturing of Drugs Exclusion Endorsement

             This policy is amended as follows:

       Section V. EXCLUSIONS is amended to include the following additional exclusion:

               Manufacture of Drug

               This insurance does not apply to any liability arising out of the manufacture of drugs,
               including prescription and over the counter drugs, by pr on behalf of the Insured.

               For the purpose of this exclusion, the term "manufacture" shall not include packaging or
               labeling of drugs.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 600 of 608

                                                ENDORSEMENT NO. 26



        This endorsement, effective 12:01 AM: July 1, 2008

        Forms a part of policy no.:           5443284

        Issued to: MCKESSON CORPORATION

        By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.




                             Commercial Umbrella Liability Policy with CrisisResponse®

                                       Knowledge of Occurrence Endorsement

       This policy is amended as follows:

               Notwithstanding any provision(s) in this Policy to the contrary, and solely as respects any
               loss reporting requirements under this Policy, it is understood that knowledge of an accident
               or incident by an agent, servant or employee of your or any other person shall not in itself
               constitute knowledge by you, unless your Risk Manager or Senior Corporate Counsel has
               received notice from said agent, servant, employee or any other person.




All other terms, conditions and exclusions of the policy remain unchanged.


                       Archive Copy                                   Authorized Representative
                                                                      or countersignature (where required by law)
                   Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 601 of 608

                                                 ENDORSEMENT No. 27


       This endorsement, effective 12:01 AM: July 1, 2008
       Forms a part of policy no:                5443284
       Issued to:      MCKESSON CORPORATION

       By: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.


                              Commercial Umbrella Liability Policy with CrisisResponse

                               Uninsured/Underinsured Motorists Coverage Endorsement

   THIS ENDORSEMENT APPLIES TO A COVERED AUTO REGISTERED OR PRINCIPALLY GARAGED IN
   THE FOLLOWING STATE(S) (where indicated by an "X")

   The Declarations ITEM 3. LIMITS OF INSURANCE is amended to include the following additional
   provisions:
                                       Applicable Uninsured/Underinsured Each Occurrence Limit(s)
               x   VERMONT                   $100,000 Bodily Injury and Property Damage Combined Single
                                             Limit

   And, if Uninsured/Underinsured Motorist Coverage has been selected under this policy:
                                  Applicable Uninsured/Underinsured Each Occurrence Limit(s)
                   FLORIDA                     Bodily Injury

                   WEST VIRGINIA               Bodily Injury and Property Damage Combined Single Limit


   And, if Uninsured/Underinsured Motorist Coverage has not been rejected under this policy:
                                  Applicable Uninsured/Underinsured Each Occurrence Limit(s)
                   GEORGIA                     Bodily Injury and Property Damage Combined Single Limit

                   LOUISIANA                   Bodily Injury Limit
                   NEW HAMPSHIRE               Bodily Injury Limit


   Uninsured/Underinsured Motorists Retained Limit             $5,000,000

   INSURING AGREEMENT

   Section I. INSURING AGREEMENT - COMMERCIAL UMBRELLA LIABILITY is amended to include the
   following additional provisions:

   1. We will pay all sums in excess of the Uninsured/Underinsured Motorists Retained Limit the Insured is
      legally entitled to recover as compensatory damages from the owner or operator of:

       a. An Uninsured Motor Vehicle as defined in Definition 4.a., 4.b. and 4.c. of this endorsement because
          of Bodily Injury sustained by the Insured, or Property Damage and caused by an Occurrence, and

       b. An Uninsured Motor Vehicle as defined in Definition 4.d. of this endorsement because of Bodily
          Injury sustained by any Insured, or Property Damage.


82610 (2/07)                                                                                                    Page 1 of 8
AH2083             IncludesArchive
                            copyrightedCopy
                                        material of the Insurance Services Office, Inc., with its permission.
                                       Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 602 of 608
       The owner's or operator's liability for these damages must result from the ownership, maintenance or use of
       the Uninsured Motor Vehicle.

   2. We will pay under this coverage only if a., b., or c. below applies:

       a. The limits of any applicable liability bonds or policies of the Uninsured Motor Vehicle have been
          exhausted by judgments or payments (Not applicable where the Uninsured/Underinsured Motorist
          laws of Louisiana apply);

       b. The submission of claims exceeds the limits of liability under any applicable Bodily Injury bonds or
          policies (Applicable only where the Uninsured/Underinsured Motorists laws of Louisiana apply);
          or

       c. A tentative settlement has been made between an Insured and the insurer of the vehicle described in
          paragraph b. of the definition of Uninsured Motor Vehicle of this endorsement and we:

           1) Have been given prompt written notice of such settlement; and

           2) Advance payment to the Insured in an amount equal to the tentative settlement within 90 days (30
              days where the Uninsured/Underinsured Motorist laws of Florida apply; 60 days where the
              Uninsured/Underinsured Motorist laws of West Virginia apply; as soon as practicable where
              the Uninsured/Underinsured Motorist laws of Louisiana apply) after receipt of notification.

   3. Any judgment for damages arising out of a Suit brought without our written consent is not binding upon us
      (Not applicable where the Uninsured/Underinsured Motorist laws of Louisiana apply).

   DEFENSE

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section III.
   DEFENSE PROVISIONS is hereby deleted in its entirety and replaced by the following:

   1. We will have the right and duty to defend any Suit against the Insured that seeks damages for Bodily
      Injury or Property Damage covered by this policy, even if the Suit is groundless, false or fraudulent when
      the Uninsured/Underinsured Motorists Retained Limit has been exhausted by payment of Loss to which
      this policy applies.

       If we are prevented by law or statute from assuming the obligations specified under this provision, we will
       pay any expenses incurred with our consent.

   2. We will have no duty to defend the Insured against any Suit seeking damages for Bodily Injury or
      Property Damage to which this insurance does not apply.

   3. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy,
      we will:

       a. Investigate, negotiate and settle the Suit as we deem expedient; and

       b. Pay the following supplementary payments:

           1) premiums on bonds to release attachments for amounts not exceeding our Limits of Insurance, but
              we are not obligated to apply or furnish any such bond;

           2) premiums on appeal bonds required by law to appeal a judgment in a Suit for amounts not
              exceeding the applicable Limits of Insurance of this policy, but we are not obligated to apply for or
              furnish any such bond;

           3) all court costs taxed against the Insured in the Suit;




82610 (2/07)                                                                                                Page 2 of 8
AH2083         IncludesArchive
                        copyrightedCopy
                                    material of the Insurance Services Office, Inc., with its permission.
                                   Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 603 of 608


           4) pre-judgment interest awarded against the Insured on that part of the judgment within the
              applicable Limits of Insurance of this policy we pay. If we make a settlement offer, we will not pay
              any pre-judgment interest accruing after we make such offer;

           5) post-judgment interest that accrues after entry of judgment on that part of the judgement within the
              applicable Limits of Insurance of this policy we pay and before we have paid, offered to pay or
              deposited in court that part of the judgment that is within the applicable Limits of Insurance of this
              policy; and

           6) the Insured's expenses incurred at our request or with our consent.

   4. Except as provided in Paragraph 1. above, we will have no duty to defend any Suit against the Insured.
      We will, however, have the right, but not the duty, to participate in the defense of any Suit and the
      investigation of any claim to which this policy may apply. If we exercise this right, we will do so at our own
      expense.

   5. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
      expenses described in Paragraph 3. above that accrue after the applicable Limits of Insurance of this policy
      have been exhausted by the payment of Loss and we will have the right to withdraw from the further
      defense of such Suit by tendering control of said defense to the Insured.

   LIMITS OF INSURANCE

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section IV.
   LIMITS OF INSURANCE is amended to include the following additional provisions:

   1. Regardless of the number of covered Autos, Insureds, premiums paid, claims made or vehicles involved in
      the Occurrence, the most we will pay for all damages resulting from any one Occurrence are the Limits of
      Insurance shown in Item 3. of the Declarations (as amended in this endorsement).

   2.   With respect to coverage provided under Paragraph 4.b. of the definition of Uninsured Motor Vehicle, the
        Limit of Insurance shall be reduced by all sums paid for Bodily Injury or Property Damage by or on behalf
        of anyone who is legally responsible.

   3.   Uninsured/Underinsured Motorists Retained Limit

        This policy applies only in excess of an Uninsured/Underinsured Motorists Retained Limit and then up
        to an amount not exceeding the Uninsured/Underinsured Motorists Each Occurrence Limit as stated in the
        Declarations (as amended in this endorsement), subject to the provisions stated in 1. and 2. above.

        The Uninsured/Underinsured Motorists Retained Limit shall not be reduced or exhausted by Defense
        Expenses.

        Where the Uninsured/Underinsured laws of the state of West Virginia apply, this Uninsured/Underinsured
        Motorists Retained Limit applies excess of the statutory minimum amount of Uninsured Motorists
        Coverage provided by an underlying insurer.

   EXCLUSIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section V.
   EXCLUSIONS, Exclusion O. is deleted in its entirety and replaced by the following:

   O. "No-Fault" Laws

        This insurance does not apply to any obligation of the Insured under any "No Fault" law.




82610 (2/07)                                                                                                 Page 3 of 8
AH2083          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 604 of 608


   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section V.
   EXCLUSIONS is amended to include the following additional exclusions:

   1. This insurance does not apply to any claim settled without our consent. However, this exclusion does not
      apply to a settlement made with the insurer of a vehicle which is an Uninsured Motor Vehicle.

   2. This insurance does not apply to the direct or indirect benefit of any insurer or self-insurer under any
      workers' compensation, disability benefits or similar law.

   3. This insurance does not apply to any Insured using a vehicle without the expressed or implied permission
      of the owner or lessee.

   4. This insurance does not apply to Bodily Injury or Property Damage sustained by:

       a. An individual Named Insured while Occupying or when struck by any vehicle owned by that Named
          Insured that is not a covered Auto for Uninsured Motorists Coverage under this endorsement;

       b. Any Family Member while Occupying or when struck by any vehicle owned by that Family Member
          that is not a covered Auto for Uninsured Motorists Coverage under this endorsement; or

       c. Any Family Member while Occupying or when struck by any vehicle owned by the Named Insured
          that is insured for Uninsured Motorists Coverage under any other policy.

   5. This insurance does not apply to punitive or exemplary damages.

   6. This insurance does not apply to Property Damage to an Auto or to property contained in an Auto owned
      by the Named Insured which is not a covered Auto.

   7. This insurance does not apply to Property Damage for which the Insured has been or is entitled to be
      compensated by other property or physical damage insurance.

   CONDITIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition L.
   Other Insurance under Section VI. CONDITIONS is deleted in its entirety and replaced by the following:

   L. Other Insurance

       Any insurance we provide under this endorsement will be excess to the total limits of any Other Insurance
       paid or available for payment to an Insured, except other applicable Uninsured/Underinsured Motorist
       Coverage written to be excess of this policy.

       If there is other applicable Uninsured/Underinsured Motorist Coverage under any other policy issued to the
       Named Insured by us, the maximum recovery for damages may equal but not exceed the highest
       applicable limit of insurance under any one policy.

       If there is other applicable excess Uninsured/Underinsured Motorist Coverage available under more than
       one policy, then the following priorities of coverage apply:

       1. A policy covering as excess, umbrella, or similar insurance, a motor vehicle Occupied by the injured
          person or a policy covering, as excess, umbrella, or similar insurance, a pedestrian as a Named
          Insured.

       2. A policy covering as excess, umbrella, or similar insurance, a motor vehicle Occupied by the injured
          person or a policy covering, as excess, umbrella, or similar insurance, a pedestrian as an Insured other
          than as a Named Insured.



82610 (2/07)                                                                                                Page 4 of 8
AH2083         IncludesArchive
                        copyrightedCopy
                                    material of the Insurance Services Office, Inc., with its permission.
                                   Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 605 of 608


       3. A policy not covering a motor vehicle Occupied by the injured person but covering, as excess,
          umbrella, or similar insurance, the injured person as a Named Insured.

       4. A policy not covering a motor vehicle Occupied by the injured person but covering, as excess,
          umbrella, or similar insurance, the injured person as an Insured other than as a Named Insured.

       We will pay only our share of the Loss that must be paid under insurance providing umbrella or excess
       coverage. Our share is the proportion that our limit of liability bears to the total of all applicable limits of all
       the policies applicable on the same level of priority.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition
   G. Duties In the Event of an Occurrence, Claim Or Suit under Section VI. CONDITIONS is amended to
   include the following additional provisions:

   G. Specifically as respects to any Occurrence which may result in a Uninsured/Underinsured Motorist claim
      for coverage under this policy:
       a. You must promptly notify the police if a hit-and-run driver is involved, and

       b. You must promptly send us copies of the legal papers if a Suit is brought.

       c. A person seeking Uninsured/Underinsured Motorists Coverage must also promptly notify us in writing of
          a tentative settlement between the Insured and the insurer of the vehicle described in Paragraph 4.b. of
          the definition of Uninsured Motor Vehicle and allow us 90 days (30 days where the Uninsured/
          Underinsured Motorist laws of Florida apply; 60 days where the Uninsured/Underinsured
          Motorist laws of West Virginia apply; as soon as practicable where the Uninsured/Underinsured
          Motorist laws of Louisiana apply) to advance payment to that Insured in an amount equal to the
          tentative settlement to preserve our rights against the insurer, owner or operator of such vehicle
          described in Paragraph 4.b. of the definition of Uninsured Motor Vehicle.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Condition
   P. Transfer of Your Rights and Duties under Section VI. CONDITIONS is amended to include the following
   additional provisions:

   P. If we make any payment and the Insured recovers from another party, the Insured shall hold the proceeds
      in trust for us and pay us back the amount we have paid.

       However, where the Uninsured/Underinsured laws of the state of Louisiana apply, if we make any payment
       under this policy and the person to or for whom payment is made has a right to recover damages from
       another, we shall be subrogated to that right. However, our right to recover is subordinate to the right of the
       Insured to be fully compensated.

       Our rights do not apply under this provision with respect to Uninsured/Underinsured Motorists Coverage if
       we:

       a. Have been given prompt written notice of a tentative settlement between an Insured and the insurer of
          a vehicle described in Paragraph 4.b. of the definition of Uninsured Motor Vehicle; and

       b. Fail to advance payment to the Insured in an amount equal to the tentative settlement within 90 days
          (30 days where the Uninsured/Underinsured Motorist laws of Florida apply; 60 days where the
          Uninsured/Underinsured Motorist laws of West Virginia apply; as soon as practicable where the
          Uninsured/Underinsured Motorist laws of Louisiana apply) after receipt of notification.

       If we advance payment to the Insured in an amount equal to the tentative settlement within 90 days (30
       days where the Uninsured/Underinsured Motorist laws of Florida apply; 60 days where the
       Uninsured/Underinsured Motorist laws of West Virginia apply; as soon as practicable where the
       Uninsured/Underinsured Motorist laws of Louisiana apply) after receipt of notification:



82610 (2/07)                                                                                                  Page 5 of 8
AH2083          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 606 of 608


       a. That payment will be separate from any amount the Insured is entitled to recover under the provisions
          of Uninsured/Underinsured Motorists Coverage; and

       b. We also have a right to recover the advanced payment.

   For the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section VI.
   CONDITIONS is amended to include the following additional conditions:

   Arbitration (Not applicable where the Uninsured/Underinsured laws of West Virginia or Louisiana apply)

   1. If we and an Insured disagree whether the Insured is legally entitled to recover damages from the owner
      or driver of an Uninsured Motor Vehicle or do not agree as to the amount of damages that are
      recoverable by that Insured, then the matter may be arbitrated. However, disputes concerning coverage
      under this endorsement may not be arbitrated. Both parties must agree to the arbitration. If so agreed, each
      party will select an arbitrator. The two arbitrators will select a third. If they cannot agree within 30 days,
      either may request that selection be made by a judge of a court having jurisdiction. Each party will pay the
      expenses it incurs and bear the expenses of the third arbitrator equally.

   2. Unless both parties agree otherwise, arbitration will take place in the county in which the Insured lives.
      Local rules of law as to arbitration procedures and evidence will apply. A decision agreed to by two of the
      arbitrators will be binding.

   Conformance to "Uninsured Motorist" and/or "Underinsured Motorist" Law

   To the extent any term of this policy conflicts with any applicable Uninsured/Underinsured law, the term shall be
   deemed amended so as to conform to minimum requirements of that law. However, under no such
   circumstance shall any term be amended to be broader than the minimum requirements of that law.

   DEFINITIONS

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Definition
   M. Insured under Section VII. DEFINITIONS is deleted in its entirety and replaced by the following:

   M. Insured means:

       If the Named Insured is designated in the Declarations as:

       a. An individual, then only the following are Insureds:

           1) The Named Insured and any Family Members.

           2) Anyone else occupying a covered Auto or a temporary substitute for a covered Auto. The covered
              Auto must be out of service because of its breakdown, repair, servicing, Loss or destruction.

           3) Anyone for damages he or she is entitled to recover because of Bodily Injury sustained by another
              Insured.

       b. A partnership, limited liability company, corporation or any other form of organization, then the following
          are Insureds:

           1) Anyone occupying a covered Auto or a temporary substitute for a covered Auto. The covered
              Auto must be out of service because of its breakdown, repair, servicing, Loss or destruction;

           2) Anyone for damages he or she is entitled to recover because of Bodily Injury sustained by another
              Insured.




82610 (2/07)                                                                                                Page 6 of 8
AH2083         IncludesArchive
                        copyrightedCopy
                                    material of the Insurance Services Office, Inc., with its permission.
                                   Copyright, Insurance Services Office, Inc., 2000
                Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 607 of 608



   For the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Definition Y.
   Property Damage under Section VII. DEFINITIONS is deleted in its entirety and replaced by the following:

   Y. Property Damage means:

       Physical Injury or destruction of:

       a. A covered Auto; or

       b. Property contained in the covered Auto.

   Solely for the purpose of Uninsured/Underinsured Motorist Coverage provided by this endorsement, Section
   VII. DEFINITIONS is amended to include the following additional definitions:

   1. Defense Expenses means a payment allocated to a specific Loss, claim or Suit for its investigation,
      settlement or defense, including but not limited to:

       a. Attorneys' fees and all other investigation, Loss adjustment and litigation expenses;

       b. Premiums on bonds to release attachments;

       c. Premiums on appeal bonds required by law to appeal any claim or Suit;

       d. Costs taxed against the Insured in any claim or Suit;

       e. Pre-judgment interest awarded against the Insured; and

       f.   Interest that accrues after entry of judgment.

   2. Family Member means a person related to an individual Named Insured by blood, marriage or adoption
      who is a resident of such Named Insured's household, including a ward or foster child.

   3. Occupying and/or Occupied means in, upon, getting in, on, out or off.

   4. Uninsured Motor Vehicle means a land motor vehicle or trailer:

       a. For which no liability bond or policy at the time of an Occurrence provides at least the amounts
          required by the applicable law where a covered Auto is principally garaged;

       b. Which is an Underinsured Motor Vehicle. An Underinsured Motor Vehicle means a land motor
          vehicle or trailer for which the sum of all liability bonds or policies applicable at the time of an
          Occurrence provides at least the amounts required by the applicable law where a covered Auto is
          principally garaged but their limits are less than the Limit of Insurance of this coverage (Not Applicable
          where the Uninsured/Underinsured laws of West Virginia apply);

       c. For which an insuring or bonding company denies coverage or is or becomes insolvent; or

       d. That is a hit-and-run vehicle and neither the operator nor owner can be identified. The vehicle must
          either:

            1) Hit an Insured, a covered Auto or a vehicle an Insured is Occupying; or

            2) Cause Bodily Injury to an Insured without hitting an Insured, a covered Auto or a vehicle an
               Insured is Occupying.




82610 (2/07)                                                                                                 Page 7 of 8
AH2083          IncludesArchive
                         copyrightedCopy
                                     material of the Insurance Services Office, Inc., with its permission.
                                    Copyright, Insurance Services Office, Inc., 2000
               Case 3:20-cv-07469-JSC Document 1 Filed 10/23/20 Page 608 of 608


           The facts of the Occurrence or intentional act must be proved by independent corroborative evidence,
           other than the testimony of the Insured making a claim under this or similar coverage, unless such
           testimony is supported by additional evidence.

       However, Uninsured Motor Vehicle does not include any vehicle:

       a. Owned or operated by a self-insurer under any applicable motor vehicle law, except a self-insurer who
          is or becomes insolvent and cannot provide the amounts required by that motor vehicle law. However,
          where the Uninsured/Underinsured laws of the state of Florida apply, Uninsured Motor Vehicle includes
          any vehicle owned or operated by a self-insurer under any applicable motor vehicle law;

       b. Designed for use mainly off public roads while not on public roads;

       c. Owned by or furnished or available for the Named Insured's regular use or that of any Family
          Member, if the Named Insured is an individual; or

       d. Owned by any governmental unit or agency, unless the owner or operator of the Uninsured Motor
          Vehicle has:

           1) An immunity under applicable tort liability law; or

           2) A diplomatic immunity.

   5. Underinsured Motor Vehicle means a land motor vehicle or trailer to which a liability bond or policy
      applies at the time of the Occurrence but the amount paid for Bodily Injury or Property Damage to an
      Insured under that bond or policy is not enough to pay the full amount the Insured is legally entitled to
      recover as damages.

       However Underinsured Motor Vehicle does not include any vehicle or trailer:

       a. Owned or operated by a self-insurer under any applicable motor vehicle law;

       b. Owned by a governmental unit or agency; or

       c. Designed for use mainly off public roads while not on public roads.

       (Definition 5. above only applicable where the Uninsured/Underinsured Motorist laws of West
       Virginia apply)

   6. Uninsured/Underinsured Motorists Retained Limit, as specified in the Declarations above, means either:

       a. the Auto liability limit as provided by a policy listed in Scheduled Underlying Insurance; or

       b. the Auto liability Retained Limit as listed in the Schedule of Retained Limits.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)


82610 (2/07)                                                                                                Page 8 of 8
AH2083         IncludesArchive
                        copyrightedCopy
                                    material of the Insurance Services Office, Inc., with its permission.
                                   Copyright, Insurance Services Office, Inc., 2000
